WorleyParsons African
resources & energy 4

AFRICAN MINERALS LIMITED EcoNomics

Tonkolili Iron Ore Project

Stage 1 Environmental, Social and
Health Impact Assessment

305000-00006-0000-EN-REP-0020
18 Jun 2010

Parkview, Great West Road

Brentford Middlesex TW8 9AZ London
United Kingdom

Telephone: +44 (0) 20 8326 5000
Facsimile: +44 (0) 20 8710 0220
www.worleyparsons.com

© Copyright 2010 WorleyParsons
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

SYNOPSIS

African Minerals Limited (AML) is developing a new iron ore mine identified as the Tonkolili Iron Ore
mine in Sierra Leone on the west coast of Africa. The Project has three phases of production as
summarised below.

Phase 1 involves mining, beneficiation and export of a surface hematite deposit at a maximum rate of
8 Mtpa. Transport and export of the ore will use a combination of road, rail, stockpiling at the
refurbished port facility at Pepel and transshipment to cargo vessels moored off-shore. Phase 1 is
due to start production in early 2011 and early enabling works are either already underway or close to
starting. The focus of this Environmental, Social and Health Impact Assessment (Stage 1 ESHIA) is
the Phase 1 project.

Phase 2 involves the mining and processing of additional transition material at a rate of approximately
17Mtpa as well as continuation of the phase 1 mining to give a combined production rate of 25Mtpa.
Phase 3 comprises mining a deeper, hard-rock magnetite deposit, processing the magnetite to a
concentrate and export at a design rate of 45Mtpa. This will potentially rise to higher rates of
production depending on the confirmation of subsequent geological resource models. Phase 2 and 3
infrastructure is configured substantially differently from Phase 1 and will transition from light-rail or
road trucking progressively towards dedicated heavy-haul rail transport from the mine to a new deep
water port facility to be located at Tagrin. Phase 2 and 3 are due to commence circa 2014 and are
the subject of a forthcoming ‘Stage 2 ESHIA’ that will follow this document. The Stage 2 ESHIA
therefore primarily evaluates the environmental and social issues that could potentially manifest
during mining phases 2 and 3. The Stage 2 ESHIA will also provide an opportunity to update the
impact assessment with additional findings from an ongoing programme of studies and monitoring.

This ESHIA has been prepared for submission for approval on the understanding that elements of the
infrastructure design and ESHIA study are not yet fully developed. In recognition of this, the
proponent (AML) has committed to undertake completion of the various ESHIA studies, which are
either ongoing or soon to be undertaken and will be reported on in updates to the Environmental
Management Plan (EMP) and as part of the Stage 2 ESHIA. Comprehensive environmental and
social (E&S) management will continue, with the studies inputting to project design, construction and
development. It is recommended that rigorous risk review is applied in the interim ahead of ESHIA
Stage 2 submission in order to identify appropriate Environmental and Social (E&S) management
measures, which will be delivered through the ongoing EMP that will extend into the operational
phase.

This ESHIA includes a review of the legislation framework associated with environmental, social and
health management and assessment. The ESHIA considers the Phase 1 project, the existing physical
conditions i.e. the environmental and human baseline and the likely impacts that may arise, both
positive and negative. Where there are impacts identified that could cause adverse effects, the
ESHIA considers alternatives, mitigating measures and what the likely remaining or residual impact
will be after such intervention. Finally, the ESHIA sets out requirements for ongoing management,
assessment, monitoring and institutional relations.

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1
(ecf)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Document No: 305000-00006-0000-EN-REP-0020 Page ii
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

A significant volume of physical and social data collection as well as assessment work has been
compiled into this impact assessment to comply with regulatory requirements ensure an adequate
understanding of the project is available for decision making. In some areas, it is recognised that
further work is required, including further project definition in order to be able to define more specific
impacts and mitigation measures and develop effective management strategies. However, the
ESHIA is thought to be sufficiently complete for it to meet its intended decision-making purpose.
Furthermore, an Environmental Management Plan (EMP) has been prepared which provides a
framework for managing the delivery of mitigation measures, further monitoring and continual
improvement in the project’s environmental and social performance. The EMP is a live document that
is part of a management system reporting on updated information as it becomes available, and
allowing feed into ongoing design work.

Where construction management plans can be prepared based on the currently available information,
these have been provided. In other instances, the management plans will need to be formulated
pending further work. All that can be presented at this time is a thematic management plan that
outlines the scope of the management intervention that will likely be necessary.

The EMP in this Stage 1 ESHIA includes a number of thematic plans, describing how mitigation will
be delivered where required and these will be updated with new survey data as it becomes available
and as infrastructure designs progress, enabling decision making to ensure minimisation of potential
adverse effects.

This is particularly important for the terrestrial and marine eco-systems that could be affected by the
project. To date it has been recognised that areas under the direct footprint of the project contain
either recognised high conservation value species or habitat that is of major significance. An
integrated approach involving additional assessment, avoidance wherever possible of critical areas,
mitigation, development of compensatory programmes and community development programmes is
required. Further study work is required and will be included in a Stage 2 ESHIA later in 2010 that
will provide more specific design and definition to these programmes.

It is also important that management plans take into account consequential impacts that will arise,
many of which will be unintended and difficult to control. This includes impacts associated with
speculative influx of migrant workers and accelerated degradation of habitat in areas that was hitherto
relatively inaccessible and sparsely populated. Management plans need to describe a clearer
understanding of how compensation, alternative livelihood schemes, regulation and sustainable
community development can be effectively implemented in order to reduce secondary impacts.

Recommendations are given for ongoing monitoring, auditing and performance evaluation of the
environmental and social elements of the project so that continued improvement, adherence to
agreed standards and effective liaison with SLEPA is maintained.

Monitoring will involve internal and external inspections as well as auditing of performance and
compliance with contract documents. Where a degree of capacity building is required to ensure that
inspection visits and audits by the competent authority (SLEPA) can be achieved then it is understood
and has been recorded (Appendix 1) that AML will make provision for this. In addition, inspection
visits and audits by independent consultants, appointed by AML, will produce monitoring reports that
SLEPA can access and comment on. Currently this has been done by the ESHIA consultants in

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1
(ecf)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Document No: 305000-00006-0000-EN-REP-0020 Page iii
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED nae
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNom IcS
TONKOLILI IRON ORE PROJECT

The monitoring strategy proposed for the project can be termed "Adaptive Environmental Monitoring"
with the responsible party required to adapt methods and activities to the ongoing design and
implementation activities and prevailing environmental conditions in a continuous process.

Disclaimer

This report has been prepared on behalf of and for the exclusive use of African Minerals Limited,
and is subject to and issued in accordance with the agreement between African Minerals Limited
and WorleyParsons Services Pty Ltd. WorleyParsons Services Pty Ltd accepts no liability or
responsibility whatsoever for it in respect of any use of or reliance upon this report by any third
party.

This Assessment has been developed on available data that is acknowledged to be based on
sampling and survey that is still ongoing. Where data gaps are present in the ESHIA,
WorleyParsons has tried to clearly identify the current status of knowledge. In some instances, a
programme of ongoing study works is recommended.

Furthermore, this ESHIA has been produced in a relatively rapid timeframe in order that an
assessment can be made available to authorities prior to planned works which are scheduled to
occur in the near future. As a consequence, the ESHIA has not been subject to the level of
quality assurance that WorleyParsons would typically apply

Copying this report without the permission of African Minerals Limited or WorleyParsons Services
Pty Ltd is not permitted.

PROJECT - STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT

REV DESCRIPTION ORIG REVIEW WORLEY- DATE CLIENT DATE
PARSONS APPROVAL
APPROVAL
0 _ Issued for Use APrvZe Pe: LEYZ_— _1esm0 48Jun-10
P. Burris .Fitzsimmo —R.Fitzsimmo. A.
ns. ns Huckbody

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1
(ecf)\eshia\7-6-1 0\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Document No: 305000-00006-0000-EN-REP-0020 Page iv
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT
TONKOLILI IRON ORE PROJECT

CONTENTS

EXECUTIVE SUMMARY

1 INTRODUCTION ..........eceeees
1.1 Background... ee

1.2 Purpose...

1.3. The Project Proponents.....

1.4 Distribution and Intended Audience..............:-.cce

1.5 Glossary.

1.6 Referenced Documents

2 ESHIA PROCESG..........0:c0

2.1. Relationship between Phase 1, Phase 2 and Phase 3 of the Tonkolili Iron Ore Project..16
2.2 ESHIA Steps.....

2.2.1 Screening...
2.2.2 Scoping

2.2.3. Impact Assessment......

2.3 Terms of Reference for ESHIA

2.3.1 Terms of Reference

2.3.2 Scope

2.3.3 Exclusions...

2.4 The Stakeholder Engagement Process...............008

2.5 The Structure of this Report......
3 PROJECT DESCRIPTION

3.1. Project Overview...

3.2 Proposed Development............

3.2.1 Element 1 - Mining Area oo... cee ceeece eee eeeececeeeeeceeeeeeeeeeeseeseeseeeeseseeeseeeeeeeetaeaen 28

3.2.2 Element 2 -Transport Corridor
3.2.3. Element 3 - Port Facilities

3.2.4 Element 4 — Offshore (Marine engineering,

Dredge Disposal.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page v + 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Duration...

3.3

3.4

41
4.2

43
44
45
46
47

5.1

5.2

Supporting Infrastructure ..........

3.3.1. Power supply................

3.3.2 Water supply...
3.3.3. Fuel Supply...

3.3.4 Bulk material management

3.3.5 Demand on existing facilities/ resources

3.3.6 Solid Waste Management...
3.3.7 Waste Water Treatment.............cccccceceesecsecneseeeseesesteseeneseeseessseenseneseeseensnseeeseaneeea 64

Project Options & Alternatives

LEGAL, POLICY AND ADMINISTRATIVE FRAMEWORK 67
Institutional Bodies 67
Relevant Sierra Leone Legislation ..............ccecceecece ee eseeeeeceeseeesececeeeeeesseeeeseetaseesseeceeeeeesae! 68

4.2.1. Legislation Relevant to Ecological Protection

ESHIA Legislative Requirements.......

ESHIA requirements in the Mines and Minerals Act 2009

Mine Technical Assistance Project (MTAP)

MTAP Resettlement Policy Framework.

International Conventions to which Sierra Leone is signatory.

REGIONAL BASELINE.............

Climate, Air & Hydrology.........ceeecececeeecseeeeeeeesceeseeesecsesseeeacseseesceesseesacseeessetseeesaseseeeesanaee 75
5.1.1. Climate

5.1.2 Hydrology...

Geology, Hydrogeology, Soils, Land Use & Ecosystems...

5.2.1 Regional Geology ........

5.2.2 Hydrogeology..............

5.2.3
5.2.4

5.2.5

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page vi : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT
TONKOLILI IRON ORE PROJECT

5.3 Marine.....

5.3.1. Physical Environment .....

5.3.2 Water and Sediment Quality

5.3.3 Coastal and Marine Habitats.................0

5.3.4 Marine fauna

5.3.5 Protected Areas...

5.4. Population & Demographics .....

5.4.1 Health Status Summary

6 PROJECT AREA BASELINE...

6.1 Baseline Study Techniques. ......

6.2 Mining Area...
6.2.1 Air Quality.

6.2.2 NOISE... eeeeeereeeeeteeeees

6.2.3 Archeology & Cultural Heritage... ee eeeeeeeeeee

6.2.4 Ecology & Biodiversity «00.0...
6.2.5 Hydrology and Hydrogeolog).............:::eee
6.2.6 Soils & Land-use..........
6.2.7 Geology & Geomorphology.
6.2.8 Socio-Economic & Human Health.
6.3. Transport Corridor..........00.0
6.3.1
6.3.2

6.3.3 Archeology & Cultural Heritage... eee eee eeeeeeeeceeeeeeteeeeeeseeeseeetseeeeeetas

6.3.4 Ecology & Biodiversity .......0... eee
6.3.5 Hydrology & Hydrogeology ............e eee
6.3.6 Soils & Land-use..........

6.3.7 Geology & Geomorphology.............cceeee
6.3.8 Socio-Economic & Human Health.

6.4 Port Facilities 0.0.00...

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-

10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page vii : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT
TONKOLILI IRON ORE PROJECT

EcoNomics

6.4.1
6.4.2

6.4.3 Archeology & Cultural Heritage... eee cece eeeeeeeeceeeeeetecseeeseesaeeesseseeeeeeaes

6.4.4 Ecology & Biodiversity ..0..... eee
6.4.5 Hydrology & Hydrogeology ...........e eee
6.4.6 Soils & Land-use..........

6.4.7 Geology & Geomorphology.............ceeeeee

6.4.8 Socio-Economic & Human Health.

6.5 Offshore & Coastal...

6.5.1. Marine Physical Environment ...........0...05
6.5.2 Coastal and Marine Habitats..................

6.5.3 Marine and avifauna ....

7 POTENTIAL IMPACTS & MITIGATION .............000

7.1. Impact Identification & Evaluation

7.1.1. Techniques for Impact Identification & Evaluation... ieee eeeeeeeeees

7.1.2 Techniques for ESHIA Risk Assessment.

7.2 Mining Area...
7.2.1 Air Quality.
7.2.2 Noise...

7.2.3 Ecology & Biodiversity «0.0.0.0... eee
7.2.4 Hydrology & Hydrogeology ............eeeeeee
7.2.5 Soils & Land Use..........

7.2.6 Geology & Geomorphology............0ceeee

7.2.7 Socio-Economic...........

7.2.8 Human Health..............

7.3. Transport Corridor...

7.3.1 Air Quality.

7.3.2 Noise.

7.3.3 Ecology & Biodiversity .........0.. eee

112
114

114
115,
115,
119
..120
122
122

122
127

129
129
133
137
143
147
151

155
..160
168
-. 168
172
175,

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-

10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page viii : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT
TONKOLILI IRON ORE PROJECT

EcoNomics

7.3.4 Hydrology & Hydrogeology ...........eceeeeee
7.3.5 Soils & Land Use.........

7.3.6 Geology & Geomorphology.............ceeeee

7.3.7 Socio-Economic...........

7.3.8 Human Health..............

7.4 Port Facilities ....

7.4.1 Air Quality.
7.4.2 Noise.
74.3 Ecology & Biodiversity «0.0.00... eee
74.4 Hydrology & Hydrogeology ...........e eee
7.4.5 Soils & Land Use.........

74.6 Geology & Geomorphology...

7.4.7 Socio-Economic...........

7.4.8 Human Health..............

7.5 Offshore & Coastal

7.5.1 Port Layout...
7.5.2 Port Facilities

7.5.3 Marine Structures..
7.6 Operation

7.6.1 Presence of Marine Structures

7.6.2 Port Operations............
7.6.3 Associated Shipping Activities ......0.00.
7.6.4 Associated Dredging Activities........00000..

7.7 Distributed Impacts from Project.

7.7.1. Bulk material management

7.7.2 Demand on existing infrastructure & resources......

7.7.3 Solid waste management.
8 ONGOING ASSESSMENT WORKS .
9 MANAGEMENT

seeeeeseeseeneeee 183,

-. 188
-.192

194
-199
--206
..206
211
2214
2219
+225
..230

232
-.237
2245,
2245
247

-250
---253
253

253
-.256
..260
268

268

268

-.268
270
-.286

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-

10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page ix : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

9.1
9.2
9.3
9.4
9.5
9.6

9.7
9.8
9.9

9.10
9.11

10
10.1

10.2

Construction vs. Operational Management Plans

Soil management...

Borrow Pits.

Water management.................

Swamp Areas & Riverine Vegetation................ -.290
Work in Proximity to Communities... 2291
9.6.1 Noise emissions........... --.292

9.6.2 Air Quality (Air Emissions) .

9.6.3 Dust & Particles Generation.

Work near Society Bush, Thick Forests & Protected Areas

Waste management.................

Fuel & Spillages........ +296
9.9.1 Refueling & Maintenance Procedures.......... +296
9.9.2 Spill response............... +296
Agricultural areas +298
Site Selection for Camps..... 299
9.11.1 Transport Activities / Equipment Use. 299

9.11.2 Camp Site Decommissioning

STAKEHOLDER ENGAGEMENT PROCESS & RESETTLEMENT PLANNING...........302

Stakeholder Engagement....

10.1.1 Background

10.1.2 Affected Chiefdoms......

10.1.3 Early Works Chiefdom Committee................

10.1.4 Community Sensitisation Meetings...............

10.1.5 Grievance Mechanism

10.1.6 Resource Requirements ..........0.c eee

10.1.7 Freetown Stakeholder Forum ............:0ce0

Resettlement Policy Framework

10.2.1 Resettlement Planning Actions...........0000..

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page x : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

10.2.2 Minimising Resettlement.......0.00.000 ee ..308
10.2.3 Identifying Eligibility for Compensation......... 309
11 AUDITING, MONITORING & CONTINUAL PERFORMANCE IMPROVEMENT...........313

11.1 Introduction...........cceeeeeeeee

11.2 Monitoring.....

11.3 Incident Investigation and Reporting....

11.4 Non-compliance: Corrective and Preventive Actions.....

11.5 Social and Environmental Management System (SEMS

11.6 AUGItING.........eeeceeeeeeeeeeeeeee 317
12 COMMITMENTS REGISTER ...........:c:cccccseceeeeseetees 319
13 CONCLUSION .........0. cece 328

13.1 Mine Area Impact Assessment ...........:0:ceeeeeeee +328

13.2 Transport Corridor Impact Assessment ................ 2.332

13.3 Port Impact Assessment...... 1335

13.4 Offshore & Coastal Impact Assessment ..0.........e cece eeeeeeeeeseeceeeeeeeeeeeeeeteeeeseeeaeeeee 338

13.5 Distributed Impact Assessment..............c eee 342

13.6 Commitments, Management and Performance............. ..342

14 REFERENCES .

FIGURES

Figure 2-1 Tonkolili ESHIA Simplified Process Flowchart ........

Figure 3-1 Phase 1 Mine to Port Transport Route 127
Figure 3-2 Tonkolili Mineral Deposits. 228
Figure 3-3 Phase 1 Mine Location........... 229
Figure 3-4 Phase 1 Mine Detail... 30

Figure 3-5: Map 1 of Haul Road Alignment..........0.... cee
Figure 3-6: Map 2 of Haul Road Alignment........0......c eee

Figure 3-7: Typical cross-section of the Haul Road.

Figure 3-8: Road-train «0.0...

Figure 3-9 Lunsar Interchange.................

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page xi + 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Figure 3-10 Rail Map.........0.0ce eee

Figure 3-11 Schematic of Existing Pepel Port Layout.

Figure 3-12 Schematic diagram of material handling at Pepel 46
Figure 3-13 Example Ship-Loader Layouts for Pepel Port ............c.cccseseseeeescecesesesceeeeeesaeeeeseeseeeeeeeael 47
Figure 3-14 Example transshipment operations 148

Figure 3-15 Navigation Channel to Pepel Island .....

Figure 3-16 Proposed dredging areas - manoeuvring area and Navigation Channel.........

Figure 3-17 Typical draghead (left) and suction pipe (right) from TSHD .

Figure 3-18 General layout of TSHD working at dredging site ..........
Figure 3-19 Hopper wells

Figure 3-20 Typical overflow funnel with anti-turbidity valve .............

Figure 3-21 Bottom dumping procedures, at disposal sites

Figure 3-22 Proposed spoil ground

Figure 5-1 Location of Pepel Island and Tagrin ports within the Ramsar Site ..............

Figure 6-1 Air Quality Monitoring Campaign Measurement Locations ...............::0:cceee

Figure 6-2 Noise Monitoring Campaign Measurement Locations.

Figure 6-3 Water quality plot at sample location P1, February 2010

Figure 6-4 Water quality and sediment sample locations close to Pepe

Figure 6-5 Intertidal sediment sample locations

Figure 6-6 Mudflats located around Pepel Island. The Red shaped areas representing the location of
the Mud Flats.

Figure 6-7 Mangrove species distribution at Pepel Island ................. 120

Figure 7-1 Pepel habitat map overlaid with the early port layout 245

Figure 9-1 Example of a flume pipe access ..290

Figure 11-1 The cycle of adaptive environmental monitoring ..............::eeeeseeeeeeeeeeeeeeteeeteereeeeee O14
TABLES

11

.20

Table 3-1 Summary of the different locations of Phase 1......... .27

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page xii + 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Table 3-2 Overview of Rail Specifications & Activities

Table 3-3 Diesel Usage Over Construction .............

Table 3-4 — Export volumes during first year of operation ................

Table 3-5 Example TSDH vessel characteristics

Table 3-6 Construction Material for Rail Refurbishment...

Table 6-1 Locations for Air Quality Monitoring Campaign in the Mining Area....

Table 6-2 Results of Baseline NO2 and SO2 Concentrations on Air in the Mining area......

Table 6-3 Noise Monitoring Campaign in the Mining Area

Table 6-4 Tonkolili River FIOW Rates ...........ccccccseseesessesseseeneseesesesesneseesesnessensseseenssnessenssnenssnessensaneaeenees 98
Table 6-5 Mawuru River FIOW Rates.............ccccccsessssesessessstessesesnesessesessestessssssesesnssneseenssnessseessenssneeees ee OO,
Table 6-6 Locations for the Air Quality Monitoring Campaign along the Transport Corridor.............. 102
Table 6-7 Results of Baseline NOz and SO, Concentrations on Air in the Transport Corridor...........103

Table 6-8 Noise Monitoring Campaign in the Transport Corridor

Table 6-9 Locations for Air Quality Monitoring Campaign at Pepel Port

Table 6-10 Results of Baseline Air Quality Monitoring Campaign at Pepel Port...

Table 6-11: Results of Baseline Noise Monitoring Campaign at the Pepel Port Facilities 0.0.0.0...

Table 7-1 Valued Receptors

Table 7-2 Impact Significance
Table 7-3 Mining Area - Air Quality ..........

Table 7-4 Mining Area - Noise Impacts...
Table 7-5 Mining Area — Ecology & Biodiversity Impacts ........0...cccceceeeeeeeeeceseeeeeetseseeeeeteeseeeeeeeaeeee 140
Table 7-6 Mining Area - Hydrology & Hydrogeology.............eeceeeeeeceeeesesseeseeeesseeeeesseeseeeeseeeeeeeeeraeeee 145
Table 7-7 Mining Area - Soils and Land Use uuu...
Table 7-8 — Mining Area — Geology & Geomorphology ...........:.:cceeseeeesesseceeeceseeeseeeeseeseseetaeseeeeeeeeaeeee
Table 7-9 Mining Area — Socio-economic Impacts .................

Table 7-10 Mining Area — Health .............

Table 7-11 Transport Corridor — Air Quality Impacts ................

Table 7-12 Transport Corridor — Noise Impacts.

Table 7-13 Transport Corridor — Ecology & Biodiversity Impacts

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page xiii + 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT
TONKOLILI IRON ORE PROJECT

Table 7-14 Transport Corridor - Hydrology & Hydrogeology .............

Table 7-15 Transport Corridor - Soils & Land Use.

Table 7-16 Transport Corridor - Geology & Geomorphology. ...........:.::eeeeeeeeeeeee

Table 7-17 Transport Corridor — Socio-Economic Impacts

Table 7-18 Transport Corridor — Health

Table 7-19 Port Area — Air Quality Impacts

Table 7-20 Port Area — Noise Impacts.....

Table 7-21 Port Area — Ecology & Biodiversity .
Table 7-22 Port Area - Hydrology & Hydrogeology..............eeeceeeeeeceeesesseeeeeeeseeeeeetseseeeeesaeseneeeeeeaeeen 222
Table 7-23 Port Area - Soils & Land Use

Table 7-24 Port Area - Geology & Geomorphology

Table 7-25 Port Area — Socio-Economic

Table 7-26 Port Area — Health 0.0... ce cccssesseessesesseseesessessesesnsssssssnesssnssesnssnssesnsseeseanssessesnsssaessereenseneea 240

Table 8-1 Ongoing Assessment Works Register
Table 12-1 AML Commitments Register
APPENDICES

Appendix 1 Prior ESHIA Correspondence and Interim reports

Appendix 2 Environmental Aspects Register
Appendix 3 Preliminary Concepts for Solid Waste
Appendix 4 Solid Wastes Management Practice Guidelines

Appendix 5 List of Legislation Applicable to Environmental and Social Impacts from Phase 1 of the
Tonkolili Project

Appendix 6 Literature Review of Available Information and Data - Stage 1 -Prepared by the Met Office
Appendix 7 Stage 2 — Climate Assessment and Data Analysis - Prepared by the Met Office
Appendix 8 Preliminary Report on Phase 3 Vegetation Fieldwork - Prepared by SRK

Appendix 9 Tonkolili Vegetation Survey and Inventory Report - Final - Prepared by Herbarium, Royal
Botanic Gardens, Kew

Appendix 10 Report on the Vegetation Map of the Tonkolili Project Area

Appendix 11 Summary of Report, Phase 1 Study of Terrestrial Fauna at Tonkolili Mine Site, Sierra
Leone prepared by the Wildlife Conservation Society

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page xiv + 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Appendix 12 Rapid Assessment of Aquatic Environments for the Tonkolili Project prepared by SRK
Appendix 13 Surface Water Monitoring Locations for the Mine Area

Appendix 14 Tonkolili Soils and Laterite Profile - Prepared by SRK

Appendix 15 Geological and Geomorphologic Baseline Study - Prepared by SRK

Appendix 16 Pepel Port Soil and Water Samples Locations

Appendix 17 Environmental Note on Malaria Control

Appendix 18 Environmental Management Plan (EMP)

Appendix 19 Minutes of Early Works Chiefdom Committee (EWCC) Meetings

Appendix 20 The Resettlement Policy Framework

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page xv + 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

EXECUTIVE SUMMARY

The project has been evaluated using a rigorous impact assessment methodology comprising the
following:

e A review of compliance with the Sierra Leone legislation framework;
e Adescription of the project and review of alternatives;

e Determination of the project physical and social baseline conditions at a regional and site-
specific level;

e Derivation of a standardised methodology based on evaluating valued receptors and impact
index derived from assessing extent, duration and magnitude;

e Assessment of the likely impacts that may arise, both positive and negative. Where impacts
are identified that could cause adverse effects, the ESHIA considers alternatives, mitigating
measures and what the likely remaining or residual impact will be after such intervention;

e The environment and social impact assessment has been applied systematically to four areas
of the project: the mine, the transport corridor, the port and the off-shore and coastal zone.

The following principal issues have been determined:

Air & Noise

Air quality impacts comprising both dust and exhaust emissions arising from land clearance, mining,
stock-piles, vehicles and machinery have been identified as primary emission sources. The
implementation of standard mitigation measures involving adequate containment of loads during
haulage, dust suppression by water spraying, extractive covers at key point sources and machinery
selection should result in no major impacts.

The proximity of the proposed transport route in relation to villages and residential areas remains a
key issue. Whilst a principle of avoidance of resettlement wherever possible has been upheld, the
combination of public safety and dust and noise nuisance issues means that in some instances, even
though mitigation measures may be partially effective, it has been considered more appropriate and
responsible to pursue a resettlement solution. The maintenance of a buffer zone should be sufficient
for most residential areas, but in exceptional cases where a suitable buffer cannot be maintained and
resettlement is not feasible, additional mitigation measures (e.g. noise barriers or noise isolation) at
sensitive receptors will minimize the impacts. A buffer zone of 500m has generally been accepted for
the project, if communities lie within this zone then a review of either resettlement or mitigation is
required.

Noise sources vary, but blasting, crushing and transport noise, including aircraft, are considered to be
potentially the most significant. Assuming that occupational noise limits are maintained within

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 1 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

facilities then it is predicted that appropriate environmental noise standards will be met at a distance
of 500m from the facilities.

Ecology & Biodiversity

Ecological impacts across the project have been evaluated and found to be significant primarily due to
the high level of biodiversity and conservation value of certain plant species. This is the case ata
variety of discreet habitat settings including forest and grass-lands located at the mine-site, along
riverine forests, inland valley swamp locations and in mangrove forest in the coastal areas.

Principal direct impacts will arise from the clearance of land within the footprint of the project and its
associated infrastructure. Vegetation that is not cleared or buried may be indirectly impacted by
alteration, spread of invasive species and pressure from the influx of people that will increase the
pressure on resources.

At Pepel Port, the potential release of acidity and metals from disturbed acid sulphate soils (if present)
could cause localised impacts to vegetation.

At the mine and along the transport corridor, disturbance of fauna, particularly large mammals such
as chimpanzees may further reduce natural colonisation by indigenous plant species where fauna
play a role in seed dispersal.

The impacts of habitat loss and fragmentation will affect terrestrial and aquatic ecosystems.
Avoidance of areas of ecological value is the primary tool that is applied to minimise impacts.
However, the impact of land clearance and burial in the primary mining and rock dump areas can
neither be avoided, nor mitigated because of the immovable location of the ore bodies and
practicalities governing design of the mine and waste rock areas. The project proponent (AML)
should therefore undertake a commitment to seed collection, replanting, habitat renewal and
protection at alternative selected conservation site(s). This offset or equivalence approach will not
alter the primary ecological loss and cannot realistically overcome the direct impact resulting from
clearance of forest and vegetation. However, in combination with avoidance of sensitive areas
outside of the mine footprint wherever possible, an off-set conservation programme can contribute to
lowering the overall residual impact to a moderate level.

Hydrology and Hydrogeology

The project will result in an increase in suspended sediments in rivers, alteration of river channels and
changes in catchment behaviour. Without mitigation this could lead to flooding as well as a variety of
water quality impacts. Changes of chemistry could occur with the water considered to have low
chemical buffering capacity. At the mine and transport corridor the potable and construction water
demand may lead to over-abstraction of local surface and groundwater sources leading to impacts on
downstream flows affecting both communities and dependent eco-systems.

At Pepel Port, groundwater is considered both a sensitive and vulnerable resource. Construction and
operational groundwater abstraction could lead to lowering of water levels in local wells and saline

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 2 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

intrusion, while brownfield regeneration and the industrial port operations could lead to contamination
of a system that is important for sustaining potable water supplies as well as providing baseflow
discharging into the inter-tidal zone.

Residual, post mitigation impacts from the project will include some permanent loss of flow from
springs and streams as well as alteration of stream and river channels and local water levels.
However, more significant changes in local hydrology and hydrogeology are expected in Phase 3
which will require a significantly higher water demand.

Soils & Land Use

Soil impacts will arise during construction and operational phases as a consequence of land
clearance or sterilisation / burial, increased erosion or inundation due to the modification of drainage
patterns, compaction from vibration and loading under temporary stockpiles/structures. Chemical
contamination could occur from release of hydrocarbons and other chemicals including diesel and
lubricant oils and explosives residues. Some soil resource can be rehabilitated if progressive
reclamation techniques are applied. These impacts may constrain or modify existing land-uses in the
mine area. The residual (post-mitigation) impacts of land clearance and sterilisation / burial on soil
resources and land-use are likely to remain significant and extremely long-term or permanent in the
mine area. Other residual impacts should be minor if appropriate preventative and mitigation
measures are put in place.

Socio-Economic

Socio-economic effects are strongly dependent on project phase. During construction some villages
may require resettlement. Villages on the periphery of the project area will suffer loss of land resulting
in potential temporary disruption of land used for shelter, access to agriculture and natural resources.
However a compensation principle is being applied throughout the project to ensure affected people
are not disadvantaged or made worse off by the project. Some employment opportunities will be
created with associated economic benefits to the wider community.

During operations, however, there is again a mix of both economic benefit and social disturbance.
Benefits (lasting about 8 years) will mainly be in the form of wages, disbursement for the procurement
of supplies, social investments and payment of revenue to the government. Potential negative
impacts will mainly be due to disturbance to land owners and influx of workers and job seekers
bringing pressure on social infrastructure and natural resources and possible increases in social ills.

Mitigation measures are dependent on establishing transparent and effective social management
processes including harm minimisation, compensation and long-term community development
mechanisms. The following mitigation measures are expected to reduce the intensity of the residual
impacts from major to moderate/minor.

e Preparation of a Resettlement Action Plan (RAP).

e Preparation of a livelihood restoration plan.

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 3 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Implementation of a grievance mechanism.
e Preparation of a Community Development Action Plan.

In some instances these community mitigation measures require co-opting the support of local
government and Non-governmental Organisations (NGOs).

Human Health

The major impacts identified in the preliminary health impact assessment were primarily associated
with community resettlement; impacts associated with worker in-migration (disease, food security,
substance abuse, home violence); increased burden of disease such as cholera and malaria due to
project activities and water storage facilities (drinking water tanks, waste and raw water storage
ponds); and degradation of surface and groundwater (sedimentation/erosion, contamination, changes
in drainage patterns). Moderate impacts were associated with increased road traffic, project noise and
reduction of locally produced food.

Mitigation measures have been proposed for those impacts with major or moderate significance
which, if implemented, are predicated to result in moderate, minor, or insignificant residual impacts.
Since human health is dependant on many factors such as good air, soil, water and food quality, and
stable socio-economic status, the assessment of potential impact on human health associated with
the Phase 1 project has been integrated with results of many of the other ESHIA disciplines (e.g., air,
noise, hydrology, hydrogeology, flora, fauna, soil, water quality, and social-economic assessment).
Implementation of mitigation measures recommended by these disciplines would therefore reduce the
potential for adverse human health impacts (HIA) and will be considered in the final HIA.

Positive impacts identified include access to improved healthcare facilities (for general public), health
benefits through local employment, improved access to the region and positive aspects of
resettlement.

Offshore & Coastal Impact Assessment

The baseline preliminary survey indicates that the coastal and marine habitat around Pepel Port is
healthy and contains a high level of biodiversity. There are a number of potential impacts that could
arise from reduction and clearance of habitat areas. However, the majority of the port infrastructure is
already in place, and most of what is required will be refurbished rather than constructed from new.
As a result there should be no significant increase in the existing port footprint, and therefore no
significant area of coastal habitat cleared. The currently proposed development footprint for Pepel
Port will result in reasonably minor losses of mangroves.

There is currently no evidence of any existing impact on the surrounding mangroves due to the
presence of residual hematite ore from the previous operations at Pepel, although there are elevated
levels of heavy metals in the near-shore soil samples.

The construction will increase ambient noise and light levels, and potentially result in disturbance of
sensitive coastal fauna such as birds. Due to the high density of wetland birds present in the project

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 4 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

location, and its position inside a designated Ramsar site, increased light is a potentially significant
impact, especially if construction work takes place during bird migratory or breeding seasons.
Therefore a number of mitigation measures are proposed to minimise impact or better still avoid
sensitive habitat areas (eg high avifauna population, important nesting and feeding sites, and
migratory and nesting seasons).

Amore detailed assessment of wastewater discharges is required to develop the necessary approach
to wastewater treatment and management. As a minimum, mitigation measures that are included
should include installation of temporary treatment plant to treat construction camp discharges,
ensuring treated water discharge is located away from sensitive locations and in areas of strong tidal
currents to increase dilution and removal; and compliance with World Bank discharge limits as
specified in the Stage 2 Environmental Basis of Design document. Improved environmental
performance has already been incorporated into the project design at Pepel to ensure there is
drainage away from the coast and incorporation of settling sumps for stormwater runoff.

During construction and refurbishment there is a risk of increased run-off due to earthworks, anda
risk of oil and chemical contamination from disturbance of existing contaminated land, and new
incidents of fuel, lubricant and coating spills used in construction machinery, and from potential oil
spills.

This will require management through run-off collection and treatment systems, waste management
planning, spill response plans (contingency planning and emergency response measures should be in
place). Industry best practice regarding refuelling activities, oil handling activities and machinery
maintenance is required considering the site’s sensitivity.

The refurbishment or replacement of mooring dolphins, to enable the mooring of transshipment
vessels will primarily impact the sub-tidal habitat through smothering, pile driving, and placement of
rock material. No mitigation measures are required other than further characterisation of the selected
mooring site.

The construction and refurbishment of marine structures could result in elevated turbidity within the
immediate vicinity of the port. However, given the natural conditions of the estuary particularly during
wet season conditions it is considered that the habitat is likely to be resilient to increased turbidity
levels over the relatively short duration of the construction programme at Pepel Port.

Construction/refurbishment activity also has the potential to disturb marine sediment. Further
characterisation of nearshore and intertidal marine sediments is recommended prior to construction.

Underwater construction activities, in particular pile driving, can generate high levels of underwater
noise. Marine mammal and the impact of underwater noise and ship collisions remain as a moderate
impact due to lack of information at this stage but surveys are underway.

The majority of marine traffic in the estuary is focussed around Freetown. Trans-shipment operations
are currently expected to involve Handymax trans-shipment vessels, which will transfer ore to a
loading on anchorage point outside the mouth of the estuary. The impact of the trans-shipment
operations on shipping in the estuary is not expected to be significant.

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 5 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

The location of the trans-shipment anchorage is not currently confirmed however, two potential
anchorage locations proposed by CSL are circa 32.0 nautical miles and circa 44.0 nautical miles
offshore. If an anchorage is selected that could introduce invasive species from in-bound shipping
releasing ballast water at the destination location then the AML will need to ensure the 2004
International Convention for the Control and Management of Ships' Ballast Water and Sediments is
strictly followed.

Routine discharges from vessels may have effects on water quality similar to the effects created by
discharges from the port, such as changes in water pH, colour, temperature, smell, dissolved oxygen,
nutrient levels and bacterial contamination. Mitigation of these effects will need to be achieved
through ensuring the prevention of pollution from shipping (under the MARPOL treaty) which will
require regulation of the shipping contractors by the Port Authority.

Loading of the transshipment vessels at Pepel and offloading at the anchorage during transshipment
will lead to some inevitable overboard spillage of iron ore. Although it is assumed that the system will
be designed to be highly efficient, even minor spillage will create a cumulative impact over the life of
the project. The potential behaviour of the iron ore in the water should be evaluated by a laboratory
assessment of the proposed iron ore product and its constituents.

Capital dredging will be required to open the navigation channel to access Pepel port with subsequent
ongoing maintenance dredging required to keep the channel open. Dredging is designated as a
moderate impact in this report on the basis of what is currently known about dredge location and
ecology of the spoil disposal locations. More detailed assessment will be undertaken when details of
a work programme and contractor have been clarified. A dredging plan is included in the EMP and
will be modified on the basis of the outcome of a more detailed dredging impact assessment once the
requisite data is available.

Distributed Impacts

Provision of bulk materials such as earth and fill for ground conditioning will be controlled through
activity-specific management plans and protocols and contractors will be accountable for adherence
to the plans and protocols.

The project’s dependency on existing infrastructure will be limited. There will be initial reliance on
imported goods and contractor services for food, accommodation and camps with opportunities for
goods and services to create livelihood benefits for project communities. Adherence to prior and clear
project announcements is expected.

An impact is likely to arise from interim storage of wastes in particular pest, odour and litter control.
The AML will need ensure that its contractor’s implement a hierarchy of waste elimination at source,
recycling, reuse, recovery, and as a last resort — disposal. In addition provision for destroying or
treating hazardous waste is required to render it non-hazardous if possible, with provision for safe
storage where-ever and for as long as treatment/destruction is not an option..

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 6 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Commitments, Management and Performance

This ESHIA has been prepared for submission for approval on the understanding that elements of the
infrastructure design and ESHIA study are not yet fully developed. In recognition of this, AML has
committed to undertake completion of the various ESHIA studies, which are either ongoing or soon to
be undertaken and will be reported on in updates to the Environmental Management Plan (EMP) and
as part of the Stage 2 ESHIA. Comprehensive environmental and social (E&S) management will
continue, with the studies inputting to project design, construction and development. It is
recommended that rigorous risk review is applied in the interim ahead of final ESHIA Stage 2
submission in order to identify appropriate Environmental and Social (E&S) management measures,
which will be delivered through the ongoing EMP that will extend into the operational phase.

A significant volume of assessment work has been achieved and the impact assessment has been
completed to a sufficient level for regulatory decision making. It is recognised that further work is
required, including further project definition in order to be able to identify more specific impacts and
mitigation measures and develop effective management strategies.

Where generic construction management plans could be generated based on the currently available
information then these are have been provided. In other instances, the management plans will need
to be formulated pending further project description and or study work and all that is presented now is
an outline of the management plan purpose.

This is particularly important for the terrestrial and marine eco-systems that could be affected by the
project. To date it has been recognised that areas under the direct footprint of the project contain
either recognised high conservation value species or habitat that is of major significance. An
integrated approach involving additional assessment, avoidance wherever possible of critical areas,
mitigation, development of compensatory programmes and community development programmes is
required. Further study work is required and will be included in a Stage 2 ESHIA later in 2010 that
will provide more specific design and definition to these programmes.

It is also important that management plans take into account consequential impacts that will be
created many of which will be unintended and difficult to control. This includes the impact associated
with speculative influx of migrant workers and accelerated degradation of habitat in areas that was
hitherto relatively inaccessible and sparsely populated. Management plans need to develop a clearer
understanding of how compensation, alternative livelihood schemes, regulation and sustainable
community development can be effectively implemented to reduce secondary impacts.

Recommendations are given for ongoing monitoring, auditing and performance evaluation of the
environmental and social elements of the project so that continued improvement, adherence to
agreed standards and effective liaison with SLEPA is maintained.

Monitoring will involve both internal and external inspections and auditing of performance and
compliance to contract documents. Where a degree of capacity building is required to ensure that
inspection visits and audits by the competent authority (SLEPA) can be achieved then it is understood
and has been recorded (Appendix 1) that AML will provide provision for this. In addition inspection
visits and audits by independent consultants, appointed by AML, will produce monitoring reports that
SLEPA can access and comment on. Currently this has been done by the ESHIA consultants and

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 7 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

their baseline data collection, however independent monitoring by CEMMATS is due to commence
imminently, with reporting to SLEPA.

The monitoring strategy proposed for the project can be termed "Adaptive Environmental Monitoring".
It is adaptive in the sense that the responsible party must adapt its methods and activities to the
ongoing design and implementation and prevailing environmental conditions in a continuous process.

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 8 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

1 INTRODUCTION

1.1. Background

African Minerals Limited (AML) has identified an extensive magnetic anomaly in the Sula Mountain
range in Sierra Leone and has confirmed the presence of a world-class iron ore deposit. The Tonkolili
Project comprises the construction of a mine, ore processing and pit-to-port infrastructure to transport
materials and product in the form of iron-ore concentrate.

The Project has three phases of production. Phase 1 involves mining, beneficiation and export of a
surface hematite deposit at a maximum rate of 8 Mtpa. Transport and export will occur using a
combination of road, rail and stockpiling at the refurbished port facility at Pepel and transshipment to
waiting off-shore cargo ships. Phase 1 is due to start production in early 2011 and early enabling
works are either already underway or close to starting. This Environmental, Social and Health Impact
Assessment (ESHIA) focuses on the Phase 1 project.

Phase 2 involves the mining and processing of transition material at a rate of approximately 17 —
25Mtpa. Phase 3 comprises mining a deeper, hard-rock magnetite deposit, processing the magnetite
to a concentrate and export at a design rate of 45Mtpa. This will potentially rise to higher rates of
production depending on the confirmation of subsequent geological resource models. Phase 2 and 3
infrastructure is configured substantially differently from Phase 1 and will transition from light-rail or
road trucking progressively towards dedicated heavy-haul rail transport from the mine to a new deep
water port facility to be located at Tagrin. Phase 2 and 3 are due to commence 2014 and will be the
subject of a ‘Stage 2 ESHIA’ in 2010 that will evaluate the Phase 2 and 3 specific impacts and also
report on additional study work for the Stage 1 ESHIA project that has been developed during the
intervening period.

This ESHIA includes a review of the legislation framework associated with environmental, social and
health management and assessment. The ESHIA considers the Phase 1 project, the existing physical
conditions; that is, the environmental and human baseline and the likely impacts that may arise, both
positive and negative. Where there are impacts identified that could cause adverse effects, the ESHIA
considers alternatives, mitigating measures and what the likely remaining or residual impact will be
after such intervention. Finally, the ESHIA sets out requirements for ongoing management,
assessment, monitoring and institutional relations.

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 9 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Box 1: Project Phases

Phase 1

Steady state production: 8mtpa

Infrastructure: Road haul base case but currently undertaking engineering studies to explore
feasibility of an extended rail route

Product: Direct Shipping Ore (DSO) He (Duricrust)

FOOS: Q1 2011 if road haul, but moves to Q3 2011 if extended rail option

Full capacity: Q4 2011

Phase 2

Steady state production: 25mtpa

Infrastructure: Extended rail route with spur to Tagrin and one terminal at Tagrin. Will also need
processing plant at Tonkolili

Product: DSO He Duricrust and non DSO He Transition (a combination of the two)

FOOS: Q4 2013

Full capacity: Q1 2014

Phase 3

Steady state production: 45mtpa

Infrastructure: New heavy haul rail and new bulk port at Tagrin
Product: Magnetite

FOOS: Beyond 2014

Full capacity: 12 month ramp up

1.2. Purpose

The ESHIA report for Phase 1 of the Tonkolili Iron Ore Project has been prepared on behalf of AML to
present to the Sierra Leone Environment Protection Agency (SLEPA) for the following purpose:

e To provide an understanding of the potential environmental, social and health impacts
associated with the Phase 1 project activities;

e To outline the environmental, social and health commitments required for the project and the
associated management and mitigation plans identified to address these issues;

e To provide a data baseline for comparison of change.

The report provides an assessment that starts with identification of relevant legislation and
institutional bodies and a summary of the project including the primary project components as well as
the supporting infrastructure and widely distributed effects that could reasonably be assumed to
occur.

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 10 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
[iia] WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Much of the report is concerned with obtaining a representative characterisation of the existing
baseline conditions at the project area. This section has been reported as a high level summary and
makes reference to a number of supporting studies that have been completed and included as
Appendices. Following the baseline description the ESHIA presents an overview of the potential
impacts and associated mitigation measures. The impact assessment has used a standardised, semi-
quantitative methodology based on identifying and ranking valued receptors. The basis for this
methodology is explained.

Within the impact assessment section, there is also analysis of what is the remaining level of impact
after mitigation measures have been implemented. The ESHIA then discusses the need for ongoing
further study programmes where clearly needed as well as future management practices that AML will
have to undertake following the completion of the assessment process.

Some of these management practices are strategic in the sense that they are either not entirely
understood at the moment or may be conditional upon factors that are outside of the control of AML.
So that there is an appropriate level of accountability over future performance and commitments, the
ESHIA describes requirements for future performance monitoring and auditing as part of the
proponent’s Environmental & Social Management System.

The report builds on a series of deliverables that have already been prepared as part of an official
regulatory process in liaison with SLEPA shown in Table 1-1 below. Copies of the transcripts for these
official documents are provided in Appendix 1:

Table 1-1 Prior ESHIA Deliverables

Element Date

ESHIA Pre-Screening Announcement Form 13" November 2009
ESHIA Screening Form 15" March 2010
ESHIA Scoping Procedures Report 22™ March 2010
Haul Road Scoping Report 15th April 2010
Haul Road Environmental Management Plan 29" April 2010
Community Development Action Plan (CDAP) for the Haul Road 29" April 2010
Public Consultation and Stakeholder Forum, convened with SLEPA in 47° May 2010
Freetown

AML Letter of intent to provide SLEPA access and support to Multipartite 30" March 2010
Monitoring

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 11 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

1.3. The Project Proponents

African Minerals Limited (AML) is a mineral exploration company registered in Sierra Leone with a
contactable office in Freetown, contact details of the project proponent have been given in the project
ESHIA screening form and remain current and valid.

AML developed from a former Sierra Leone mining company (SLDC) and maintains a portfolio of
mining projects in Sierra Leone and elsewhere in Africa. AML is currently employing more than 800
Sierra Leoneans, the majority of which are associated with the exploration activities and pre-
production works that are ongoing at Tonkolili.

AML has commissioned WorleyParsons to produce a Feasibility Study for the Tonkolili project and is
in the process of preparing to apply for a mine operating licence.

The team of environmental consultants that have worked on developing this Stage 1 ESHIA include
Worley Parsons as the nominated environmental consultant, SRK, CEMMATS, Wildlife Conservation
Society (WCS), the UK Meteorology Office and Kew Gardens as well as a large number of individual
specialists and experts that have contributed to sections of the report.

The main project entities in relation to the environment and social activities of the project at this stage
in its development are listed below with a brief outline of their relationship to the project. Information
that is derived from these sources is noted by a code.

Code Project Entity

AML African Minerals Limited -project proponent.

WP WorleyParsons - project engineer and ESHIA consultant
Ausenco Process plant design engineer

GoSL Government of Sierra Leone

SLEPA Sierra Leone EPA

SRK SRK Consulting (UK) Ltd _- project sub-consultants

1.4 Distribution and Intended Audience

The Stage 1 ESHIA report for Tonkolili Iron Ore Project is intended to inform SLEPA, district councils,
chiefdoms, community members, government and non-government organisations and other
stakeholders about the potential environmental and social impacts associated with Phase 1 of the
Tonkolili project. The ESHIA is a legislative requirement in Sierra Leone and this Stage 1 ESHIA
report is submitted on behalf of the project proponent.

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 12 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

1.5 Glossary
Definitions

Phase 1 of the Project — is Phase 1 of the Tonkolili Iron Ore Project and represents the mining of
hematite ore found as a shallow capping deposit overlying the main Tonkolili deposits. This is planned
for the initial stages of the project and entails exporting the product via Pepel Port.

Phase 2 of the Project — is Phase 2 of the Tonkolili Iron Ore Project and consist of mining and
processing of transitional material.

Phase 3 of the Project — is Phase 3 of the Tonkolili Iron Ore Project and consist of the open pit mining
operation and transportation of concentrate by rail to a newly developed port at Tagrin Point from
which it is exported to global markets.

Abbreviations

ANFO Ammonium nitrate-fuel oil

ARI Average Recurrence Interval

BOD Basis of Design

EHS World Bank Environmental, Health, and Safety Guidelines (2007)
EPA Sierra Leone Environment Protection Agency

EQs Environmental Quality Standards

EnviD Environmental Identification (a screening process to identify key issues)
GOSL Government of Sierra Leone

GVWC Guma Valley Water Company

DFS Definitive Feasibility Study

DflD UK Department for International Development

EHS Environmental, Health and Safety

EITI Extractive Industries Transparency Initiative

ESHIA Environmental, Social and Health Impact Assessment

HIA Health Impact Assessment

ICMM International Council on Mining and Metals

IFC International Finance Corporation

ILO International Labour Organisation

IMO International Maritime Organisation

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 13 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

IUCN International Union for Conservation of Nature

MAFF Ministry of Agriculture and Forestry and Food Security
MEP Ministry of Energy and Power

MFMR Ministry of Fisheries and Marine Resources

MLHCPE Ministry of Lands, Housing, Country Planning and the Environment

MMR Ministry of Mineral Resources

MoE Ministry of the Environment

MoH Ministry of Health

MTA Ministry of Transport and Aviation
MTAP Mine Technical Assistance Project
MTC Ministry of Tourism and Culture
MWI Ministry of Works and Infrastructure
NWRB National Water Review Board

OP Operational Policy

PM Particulate Matter

SALWACO Sierra Leone Water Company

STAT Statutory Requirements

TQ Technical Query

UNCTAD United Nations Conference of Trade and Development

UNEP. United Nations Environment Program

UNESCO United Nations Educational, Scientific and Cultural Organization
US EPA United States Environmental Protection Agency

WBG World Bank Guidelines

WHO World Health Organisation

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 14 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

1.6 Referenced Documents

This document has been developed from a variety of sources including some which are used
repeatedly for reference through the body of this Stage 1 ESHIA report. Listed below are the
references to these sources.

Document Title

Ndomahina E.T. 2008. Republic of Sierra Leone Mineral Sector Technical Assistance Project
Environmental and Social Impact Assessment (ESIA) Study.

SRK Consulting. June 2009, Tonkolili lron Ore Project: Environmental and Social Initiation
Study.

Nippon Koei UK, BMT Cordah and Environmental Foundation for Africa. January 2005.
Bumbuna Hydroelectric Project Environmental Impact Assessment.

Ayibotele N. B. March 2005, National Policy Guideline and Action Plan on Water Supply and
Sanitation: Water Supply and Sanitation for Sierra Leone.

NBSAP. 2002. Convention on Biological Diversity, National Biodiversity Strategy and Action
Plan (NBSAP).

WorleyParsons. February 2010. Environmental Impact Assessment Screening Form.

The Mines and Minerals Act 2009. Government of Sierra Leone.

The Environmental Protection Act 2008. Government of Sierra Leone.

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 15 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

2 ESHIA PROCESS

2.1 Relationship between Phase 1, Phase 2 and Phase 3 of the
Tonkolili Iron Ore Project

Although many aspects of Phase 1, Phase 2 and Phase 3 of the Tonkolili project are separate, the
relationship between these phases is on the whole transitional and may involve at different times
some or all of phases running concurrently.

Phase 1 mining operations will result in a product comprising Direct Shipped Ore (DSO) lump and
fines which will be mined from a surface (duri-crust) deposit. This phase represents an early, smaller-
scale operation that is reliant on a combination of brownfield refurbishment and mining of the
relatively easily accessible surface hematite deposits at Tonkolili. Because of these factors, the
construction stage of Phase 1 is expected to commence in 2010 and be completed within
approximately 6 months enabling a relatively rapid commencement of mining and export.

Phase 2 mining operations will be a combination of continuing the hematite duri-crust mining plus
extraction of hematite from a deeper saprolite layer. This will require some grinding and separation
probably creating a tailings waste stream. The development scenario is based on providing mine and
process plant facilities supported by a narrow gauge rail network to transfer the product to out-loading
facilities at Pepel and Tagrin Point. It is expected that Phase 2 will deliver 17 Mpta over and above
the 8 Mtpa expected from Phase 1.

Phase 3 represents a significantly larger project reliant on mining a deeper magnetite deposit and
more mineral processing, haulage and out-loading infrastructure development. Export of magnetite
concentrate is planned to commence after 2014. Phase 3 necessitates a longer construction time
than for Phase 1 and 2 and consequently there are elements of the early ‘enabling’ works of Phase 3
that are planned to commence at an earlier date. Therefore Phase 3 construction could occur whilst
the earlier phase are in construction and operation.

The Phase 1 project may create significant positive legacy factors in the form of the refurbished
former ‘Delco’ rail line and Pepel Port area when Phase 1 transitions into Phase 2. It is understood
that this has been considered in the projects lease arrangements with Government of Sierra Leone
(GoSL) and that the legacy potential for these assets may enable other mining operations to develop
in Sierra Leone. AML has also agreed to manage the port and railway, making those facilities
available to other users, including other mining companies and general freight and passenger
transport companies, at commercial rates.

It is intended that this infrastructure will in due course provide a facility servicing the West African sub-
region, enabling both Sierra Leone and neighbouring countries to export their goods to international
markets. The rail and port infrastructure will provide access for people in the region to a reliable and
efficient mode of transport; it will encourage the development of other businesses in the area whilst
promoting decentralisation from a densely populated Freetown. AML therefore anticipates that the
project will bring positive benefits to the local and national economies as well as improving the
standard of living for the people of Sierra Leone.

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 16 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

An ESHIA that considers Phase 2 and 3 of the project will be prepared and submitted separately in
2010.

2.2  ESHIA Steps

2.2.1 Screening

The purpose of screening is to determine whether an EIA (or ESHIA) study is required. Therefore the
screening process involves a preliminary determination of the expected impact of a project on the
environment and of its relative significance.

Screening processes for the Tonkolili project have included development of an Environmental
Aspects Register and submission of a Screening Form with outline project information to SLEPA.

Environmental Aspects Register

As part of the screening process an Environmental Aspects Register was developed to gain a
preliminary understanding of the project activities and possible consequences in relation to
environmental and social aspects. The risk pathways were analysed to identify potential biophysical,
social and health impacts. This preliminary screening of environmental and social risks provided a
basis for further investigation ensuring that all the major risk pathways had been considered (See
Appendix 2 for the Environmental Aspects Register.)

Submission of Screening Form

The Screening Form for the project was submitted to the EPA in March 2010. The Screening Form
submission triggered screening of the project by SLEPA, albeit it had already been recognised at the
pre-Screening stage in November 2009 that the project was Category A. Screening also triggered the
Scoping process to obtain agreement on the terms of reference for the ESHIA study.

2.2.2 Scoping

On the basis that the project constitutes a Category A project, the next step in the ESHIA process was
agreement on the project approach, appropriate project boundary limits; the information necessary for
decision-making; and the significant effects and factors to be studied in detail. The scoping stage
clarifies the requirements of GoSL through agreed Terms of Reference for the preparation of an
ESHIA.

Accordingly a Scoping Procedure document was submitted to SLEPA in March 2010 that contained
information on the approach to the ESHIA, including scopes of work for the various specialist studies,
examples of rapid assessment surveys and information on the location and preliminary design of key
project facilities.

A Regulatory ‘Road Map’ was also produced to establish a programme of ESHIA deliverables in line
with implementation of the early components of the project.

See Appendix 1 for the Regulatory Road Map and Scoping Documents for the Tonkolili project.

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 17 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Further Scoping was completed in May 2010 when there was formal presentation with stakeholders to
describe the scope of works and methodology for the future ESHIA reports. The presentation also
included comments and feedback from interested stakeholders. A transcript of the presentation and
issues raised is included in Appendix 1.

A separate Scoping report was produced in April 2010 for the haul road component of the Phase 1
project as requested by the SLEPA. This report outlined specific environmental and social issues
related to the haul road and was produced at an early stage to reflect the early construction timeline
for this component of the project.

2.2.3. Impact Assessment
The following components have been included in this impact assessment.
Project Description & Baseline

A full project description is required to gain an understanding of the project elements and activities.
The project description presented in this ESHIA is complete to the best of our ability with the known
information about the project.

The baseline description provides an assessment of the existing environment including social, health
as well as physical aspects within the project area and in the surrounding region.

Impact Assessment

This assessment includes the projects likely effects on the existing environment including social,
health as well as physical aspects. Specific review have been completed to assess potential impacts
to air quality, noise, ecology and biodiversity, hydrology and hydrogeology, soils and land use,
geology and geomorphology, socio-economic effects, cultural heritage and human health. Impacts are
assessed by magnitude, extent and duration and their relationship to sensitive or ‘valued receptors’.

Review of Mitigation Measures

Mitigation measures aim to prevent adverse impacts from happening and to control the impacts that
do occur within an acceptable level. Opportunities for impact mitigation will occur throughout the
project cycle. The objectives of mitigation are to enhance the environmental and social benefits of the
project; avoid, minimise or remedy adverse impacts; and ensure that any residual adverse impacts
are kept within acceptable levels. The mitigation measures are discussed in the impacts section so
that the clearest analysis of what are considered to be remaining or residual impacts can be obtained.

Management Strategies

Management plans and strategies will translate recommended mitigation and monitoring measures
into specific actions that will be carried out by AML. Management plans will then form the basis for
impact management during project construction and operation.

Commitments Register

The Commitments Register presents the issues that require further management after completion of
the assessment. These issues may be residual impacts identified in the ESHIA impact assessment

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 18 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

process. The register includes a description of the issue, action required to address the issue, person
responsible and date that action is required by.

Auditing, Monitoring & Continual Performance Improvement

The auditing and monitoring step provides information that will assist in impact management and to
improve understanding of cause-effect relationships and mitigation methods. Auditing is necessary to
certify that practice is in accordance with established procedures and to identify how processes or
systems can be improved. Continual improvement is central to auditing, monitoring and performance
assessment.

2.3. Terms of Reference for ESHIA

2.3.1 Terms of Reference

One of the principle functions of the scoping stage is to guide the development of appropriate terms of
reference for the ESHIA. This has been developed using a combination of consultation and
procedural techniques.

The stakeholder engagement process is broadly outlined in Section 2.4 below. Consultation
undertaken during project Scoping has enabled the development of ESHIA Terms of Reference by
engagement with stakeholders and determination of their different interests. This has taken place at
many different levels in the project as follows:

e ‘Phase 2b‘ survey work has involved community consultation to help define and target
specialist scientific survey work (for example botanical studies near the mine site). Local
names, use of natural resources, distribution and trends in abundance or decline have been
developed from this level of focus-group consultation;

e Discussions at a community level through the Early Works Consultation Committee (EWCC)
forum about community level concerns and expectations. This has been recorded and used
to define specific issues such as proximity of project facilities. District level consultation with
affected communities near the mine site has been taking place since September 2009, with
monthly EWCC forums running from February 2010 across the entire project area;

e Consultation with high level stakeholders (Ministers and GoSL Department Heads) through
2009 and into 2010 has helped align the study work according to local legislation and cultural
norms. This level of consultation has also helped clarify the expectations associated with the
level and protocol for community consultations. Ministerial consultations have helped focus
studies towards areas of concern, for example ministerial consultations have indicated
specific conservation requirements, data gaps and areas of legislation reform

SLEPA procedural guidelines associated with conducting an ESHIA for mining and on-site mineral
processing have also been used in preparing the ESHIA Terms of Reference. The following sections
have been developed (procedural guidelines are presented in Appendix 1):

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 19 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
[iia] WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Table 2-1 Procedural Fulfilment of the ESHIA

SLEPA Procedural Requirement | ESHIA Section ESHIA Report Content
Purpose and Physical Section 3 PROJECT DESCRIPTION
Characteristics of the Project

Land-use Requirement of the Section 3 PROJECT DESCRIPTION
Proposed Project

Operational Features of the Section 3 PROJECT DESCRIPTION
Proposed Project

Alternative Sites and Processes Section 3.4 Project Options & Alternatives
Considered

Physical Features of the Proposed | Section 6 PROJECT AREA BASELINE
Site

Legislative and Policy Framework | Section 4 Legislative and Policy

Framework (See Section 3:
‘PROJECT DESCRIPTION’);

Impact on Human beings and the Section 7 POTENTIAL IMPACTS &
Human-made Environment MITIGATION
(Construction and Operations);

Impact on Land, Water Resources, | Section 7 POTENTIAL IMPACTS &

Air Quality and Climate, Flora and MITIGATION

Fauna

Other Indirect and Secondary Section 7.6 Distributed Impacts from

Impacts Project

Information Gaps and Section 9 ONGOING WORKS

Uncertainties

Significance of Impacts Section 7.1 and Impact Identification &

Section 8 Evaluation and RESIDUAL

IMPACTS.

Mitigating Measures Section 7 POTENTIAL IMPACTS &
MITIGATION

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 20 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
[iia] WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Terms of Reference for the different phases of the Tonkolili project have been established together.
Screening information, stakeholder presentations and scoping materials have carefully differentiated
the two project phases while also clearly describing their inter-dependencies.

During Scoping an ESHIA flow chart was developed that provides a plan of how the ESHIA process
could be best managed. The flow-chart is presented in Figure 2-1. It was recognized that a series of
separate ESHIA covering the different phases would be necessary.

Figure 2-1 Tonkolili ESHIA Simplified Process Flowchart

Status
SLEPA EIA Screening
Form
5 >, Submitted to SLEPA in February 2010
it
coping Becuments (for Phase 1 and 2)
Early
Appraisal input 4
to DFS by end
of April 2010 ESHIA
—> ESHIA Phase 1 (this document)
Phase | ESHIA
Input to FEED “” ESHIA Phase 2 (pending, in 2010
by September Phase 2 ESHIA © (p 9» |
2010 ahead of major construction)
Feedback ¥ .
Haul Road Scoping document
{ submitted to SLEPA on 15th April
Stakeholder Engagement Plan 2010 (part of Phase 1 project!
Feedback
Public
Consultation ‘The Gazette and National
Newspaper
Public Hearings

t

Environment & Social
Management Plan (ESMP)

Construction

Operations

Community Development
Action Plan (CDAP)

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 21 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

This rationale has been followed with the submission and development of the following ESHIA
components:

e  Asseries of reports that in combination represent the ESHIA for the Phase 1 Haul Road;
e Stage 1 ESHIA (this document);
e Stage 2 ESHIA (pending);

e Specialist ESHIAs required for specific technical elements of the project (eg Dredging Impact
Assessment, Visual Impact Assessment, also pending);

e Development of Risk Assessments to evaluate non-routine events such as spillages, integrity
failures, traffic and accidents;

e Strategic Environmental Assessment — to evaluate potential change at national and
institutional level arising from this project (pending).

The integrity and coherence of the ESHIA program particularly with respect to determination of overall
cumulative effects whilst individual ESHIA components are being developed is achieved through the
following ongoing activities:

e liaison with SLEPA throughout;
e — over-arching environmental and social management (auditable); and
«monitoring by independent organization with reporting to SLEPA and stakeholders.

This ESHIA has been prepared for submission for approval on the understanding that elements of the
infrastructure design and ESHIA study are not yet fully developed. In recognition of this, the
proponent (AML) has committed to undertake completion of the various ESHIA studies, which are
either ongoing or soon to be undertaken and will be reported on in updates to the Environmental
Management Plan (EMP) and as part of the Stage 2 ESHIA. Comprehensive environmental and
social (E&S) management will continue, with the studies inputting to project design, construction and
development. It is recommended that rigorous risk review is applied in the interim ahead of final
ESHIA Stage 2 submission in order to identify appropriate Environmental and Social (E&S)
management measures, which will be delivered through the ongoing EMP that will extend into the
operational phase.

2.3.2 Scope
The Scope of the Stage 1 ESHIA has included the following elements:

1. Development of project information from AML and their contractors;

2. Undertaking environmental identification (EnviID) review and developments of an
environmental and social aspects register;

3. Site-specific studies that have been undertaken over the last 12 months using an ESHIA team
from WorleyParsons, international experts and local specialists and organizations;

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 22 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

The scope of the survey work undertaken comprises terrestrial ecology (fauna, flora, avi-
fauna and aquatic); marine ecology and sampling of water and sediment, air and noise
studies, surface and groundwater sampling, weather measurements, flow measurements and
well inventories, soil logging and physicochemical sampling, socio-economic baseline studies
incorporating specialist focus group including women’s groups and youth organizations and
an initial health appraisal across a small randomized population sample along with a district
level health review;

Repeat study work in order to evaluate seasonality;

The scope of the assessment work undertaken comprises biological species sample
collection and categorization, water, soil, sediment and tissue laboratory assessment and
evaluation against guideline values, numerical modelling and screening to determine air
quality, climate, marine and groundwater behaviour, processing of socio-economic
questionnaires and review of pollution sources and control measures and waste management
capacity;

The impact assessment has used standardized impact magnitude and valued receptors
techniques. Extent, duration and likelihood values have been standardized against
WorleyParsons risk management terms;

Identification of further work programs have been evaluated, critiqued and scoped based on
gap analysis by relevant specialists in the respective fields;

Identification of mitigation techniques, future management practices and ongoing monitoring
and performance auditing has been developed in conjunction with AML’s environmental
management office and represents a commitment from the proponent linked as a
conditionality to the ESHIA licensing process.

2.3.3. Exclusions

The Stage 1 ESHIA work has utilised over 12 months worth of survey and study work as described in
the scope above. Notwithstanding the large body of work already collected there are recognized to be
a limited number of areas that are still not well understood. Coverage of these areas in the ESHIA has.
been achieved by taking a strategic view on likely impact and behaviour extrapolated from what is
currently known. The following exclusions apply to this work:

SLEPA has not provided direct comment with respect to the Terms of Reference or scope of
this Phase 1 study. Guidance on the coverage and content of this report has been taken from
comments returned by SLEPA relating to the ESHIA interim reports prepared for the Haul
Road;

There is no single feasibility study report that covers the entire Phase 1 project. Details on
project description, layout and alternatives has been derived from information obtained either
directly from AML or their nominated contractors;

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 23 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

2.4

Limited to no information other than site selection has been available for the air-strip
proposed near the mine-site; a full assessment of this facility has therefore, been excluded
from the Stage 1 ESHIA;

Limited information other than basic site selection has been available for the dredge spoil
disposal sites; a full assessment of this facility has therefore, been excluded from the Stage 1
ESHIA;

Limited to no information has been available for the proposed power supply or supplies for
Phase 1; a full assessment of this facility has therefore, been excluded from the Stage 1
ESHIA;

This report has not addressed all aspects of the IFC performance standards and hence by
extension, the Equator Principles. However it is considered that a sufficient level of
assessment and ongoing environmental management is underway / pending to demonstrate
acceptable non-financial risk management and avoidance;

It has not been possible in the available time to obtain seasonal data for all of the
representative periods (wet, dry and transitional periods).

The Stakeholder Engagement Process

Consultation and disclosure about this project to the public, affected people and a wide range of other
stakeholders has been achieved through a stakeholder engagement process. This is still underway
and it can be said there will be maintenance of a forum through community committees and official
liaison throughout the life of project. Implementation of the stakeholder engagement process based
on detailed analysis and a structured approach to public consultation and disclosure in all project
phases is provided in more detail in Chapter 10.

In summary, this process is structured as follows:

Stakeholder analysis will be presented, outlining the different stakeholders involved in the
Project and their potential to influence project outcomes;

National norms followed in Sierra Leone and international requirements including the Equator
Principles (EP) and the Voluntary Principles on Security and Human Rights (VPSHR) for
stakeholder engagement;

Different types of stakeholder engagement activities will be explained and the activities
undertaken to date will be listed and reported on;

Analysis of comments from stakeholders will be presented at the outset and then updated at
various defined stages throughout the Project lifecycle;

A plan for stakeholder engagement in subsequent phases of the Project is proposed including
the human, logistical and financial resources required for the plan.

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 24 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

2.5

The Structure of this Report

The structure of this report is summarised below:

Chapter 1 is the introduction to the ESHIA report;

Chatpter 2 describes the ESHIA process, the relationship between the project phases, terms
of reference, stakeholder engagement and IFC policies;

Chapter 3 is the description of the project which consists of the following project elements:
mine; transport corridor; port and offshore. The section also describes the supporting
infrastructure required by the project;

Chapter 4 presents the institutional bodies and national legislation that applies to this project;

Chapter 5 describes the existing environmental and social conditions in the overall regional
area, including the following issues climate, air & hydrology; soils land use & ecosystems;
marine and population and demographics;

Chapter 6 describes the existing environmental and social conditions in the project area. The
mine, transport corridor and port project elements are assessed against the following
categories: air quality; noise; archaeology; ecology & biodiversity; hydrology & hydrogeology;
soil & landuse; geology & geomorphology; socio-economic and human health. The offshore &
coastal environment has also been considered;

Chapter 7 outlines the potential impacts for each of project elements and provides an
evaluation and assesssment of the signifcance of the impacts. Mitigation measures have
been identified to address these significant impacts;

Chapter 8 presents the ongoing assessment works that will be undertaken as part of the
ESHIA programme;

Chapter 9 outlines the environmental and social management plans required to address
issues identified in the ESHIA studies;

Chapter 10 contains the Public Consultation and Disclosure Plan & Resettlement Policy
Framework;

Chapter 11 presents auditing, monitoring and continual performance improvement;

Chapter 12 is the Commitments Register which outlines the future commitments required for
the long term management of the project;

Chapter 13 Conclusions and Recommendations;

Chapter 14 References.

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 25 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

3 PROJECT DESCRIPTION

3.1. Project Overview

‘Base-case’ engineering options for the project have been used in this report. However, it is also
recognised that further alternatives and options are being considered leading to optimisation during
successive stages of the project. More detail on engineering design and material quantities is given in
the referenced reports. The description below represents the know project description as of May 2010
and has been selected on the basis of relevance to the determination of likely environmental and
social footprint of the project that were identified during the development of the Environmental
Aspects Register (See Appendix 2).

The review of engineering, baseline conditions and preliminary impacts has been structured into four
elements comprising the Mining Area, Transport Corridor, Port Facilities and Offshore.

3.2 Proposed Development

The locations of the principal elements of Phase 1 of the Tonkolili project are described below and in
Table 3-1:

e Mining Area - hematite deposits from Phase 1 are located along the crown of the Simbili
formation. Supporting mine infrastructure, accommodation facilities and mining plant will be
located in the Mawuru and Tonkolili valleys southwest of Simbili. See Figure 3-3

e Transport Corridor — a haul road is under construction from the mine site to a rail interchange
at Lunsar (approximately 120 km). Ore is then transported by narrow-gauge rail to Pepel
along the original Delco rail line which is to be refurbished;

e Port Facilities — ore will be exported from Pepel port using a combination of new and
refurbished facilities for rail dumper, ore handling and stockpiling and the existing wharf
interface including refurbishment of the existing jetties;

e Offshore — the base-case option assumes off shore anchorage loading of ocean going bulk
carriers (Panamax or Cape size) from transshipment vessels loaded at the primary Pepel
jetty.

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 26 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

African€

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT N omics
TONKOLILI IRON ORE PROJECT

Figure 3-1 Phase 1 Mine to Port Transport Route
™

eKamakwie

ye Mine Exploration

License Area

Republic of Sierra Leone
as Ae

Lunsar }
Interchange o- {
a Haul Road Alignment f Ky
Sl pa *agairala |
is eMakali

aie seen Loko /

fad

ae
@ Yonibani
oS,
‘Scale (approximate)
Table 3-1 Summary of the different locations of Phase 1
Project Element Phase 1 Location
Mine Area A 1-2 km* mining area that spans the crest of Simbili and with additional

areas for accommodation and beneficiation infrastructure.

Transport Corridor New haul road and refurbished Delco rail line

Port Area Pepel Port, occupying the southern part of Pepel Island
Offshore Panamax shipping from transshipment anchorage offshore of Freetown

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 27 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

3.2.1. Element 1 - Mining Area

The magnetite and hematite deposits that forms the basis for the full-development Tonkolili project
occurs in a north-east to south-west trending hilly outcrop. Drilling work has confirmed the magnetite
ore body reaches commercial grades of iron enrichment beneath three hills named Simbili, Marampon
and Numbara illustrated in Figure 3-2 below. Hematite occurs as a duri-crust deposit on these
deposits extending to approximately 50m depth with a further 50m depth of transitional zone. Phase 2
mining will target this transitional material. Magnetite is encountered at approximately 100m depth
below surface. Phase 3 mining will target magnetite beneath Simbili, Marampon and Numbara and
the expected pit depths extend to approximately 700m depth (SRK, May 2010).

Figure 3-2 Tonkolili Mineral Deposits

5.1 Bt Resource to Date 20km Additional Potential

SIMBILI MARAMPON NUMBARA KASAFONI

|

SUBSTANTIAL UPSIDE TO BE TESTED

5.1 BILLION TONNE RESOURCE AND GROWING

Phase 1 of the Tonkolili project targets the overlying hematite/goethite deposit in the Simbili region,
and is intended to produce 8,000,000 tonnes (8Mtpa) of saleable product per year. Exploration has
indicated an ore reserve in the order of 800 Mt. The iron content of the hematite/goethite ore can be
increased to exportable grades through beneficiation. This requires relatively lower levels of
processing and investment in order to commercialise this phase of the project than needed for Phase
2 and 3. Crushing and sorting techniques will be required during Phase 1 near the point of extraction
with limited to no chemical or processing involved. The hematite deposit extends to approximately
50m depth in some areas, although it is characterised as having a highly variable distribution and
concentration across the deposits. Between the base of the hematite deposit (-50m) and the top of
the underlying Tonkolili deposit (-100m) there is a ‘transition zone’ of heterogeneous mineral
composition. This transition zone will be mined as part of the Phase 2 works.

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 28 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT Nomics
TONKOLILI IRON ORE PROJECT

Figure 3-3 Phase 1 Mine Location

KEYPLAN

Mine Exploration ‘|
License Area N

Mine Exploration
License Area

Main Roads

Airstrip Towns/Villages |

oN
Heli Terminal \ -
\ 7 A a

5. TOkm
‘Scale (approximate)

Shipping of the hematite product is planned to commence in January 2011. In order to produce the
required 8 Mtpa, some 10.4 million tonnes of run-of-mine will have to be beneficiated, and a total of
34 million tonnes of material (ore and waste) will need to be mined. The strip ratio is expected to vary
between 0.5 to 1.5 during Phase 1 mining.

Mining will be undertaken with a conventional truck and shovel operation. Ore will be hauled to a
crushing and screening plant, to be located southwest of Simbili. Waste will be initially used for
construction of access and haul roads, and for various other infrastructure projects in preparation for
the commencement of Phase 3 construction. Excess waste will be dumped in areas to the west and
northwest of Simbili, outside the final magnetite pit limits so as to avoid rehandling.

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 29 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED ..
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Figure 3-4 Phase 1 Mine Detail

15 3km
Scale (approximate) Storage!
Laydown Yard

Bottom Camp

ase

Top Camp—_f] Stockpiling & Park-up \ Stage 1 Pit
Farangbaia JE \
Mine Access Roads ~ i
“I
Road j
Airstrip / Pit ousineL
2

Haul Road
_ Alignment

Mine Exploration
License Area

Mine Area Lease
Boundary

Phase 1 mining equipment will consist of 3 hydraulic shovels (operating weight 380t each) and 21
haul trucks (payload capacity 130-140t each). Ancillary equipment will include 2 water carts (130t
capacity), three tracked dozers (Caterpillar D10 or equivalent), and 2 graders (Caterpillar 16M or
equivalent).

Mining will be conducted on a 24 hour basis, with three crews working two 12 hour shifts.

The designed pits are 50m deep and 1.3 km2. The approximate location of the mining areas on
Simbili is shown in Figure 3-4 and it is likely that the northern zone will be mined first.

Mine Layout

The proposed Pit with the Stockpiling and Park-up area is located approximately 2.5 km east-
southeast from the main village of the area, Farangbaia, and 3.3 and 3.7 km east-southeast from the

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 30 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

AML bottom and top camps, respectively. The stockpiling and parking area is approximately 3 km
southwest of Kemadugu, 2.7 km southeast of Kegbema, 2.5 km northeast of Wandugu, 5 km
northeast of Furia, and 5.3 km from other small villages in the greater area.

An airstrip will be oriented approximately north-south in the Tonkolili River valley west of the
Farangbaia forest reserve.

The main access road extends south from the contractor's workshop area to the mine haul road and
is located approximately 800 m east of the centre of the main village, Farangbaia, 850 m east of the
bottom camp and 1.3 km from the top camp.

The mine haul road is approximately 400 m east of the centre of Wandugu and Furia.

The Contractors Workshop is approximately 600 m northeast of the centre of Farangbaia, and
approximately 1.2 km northeast from the centre of the bottom camp to the centre of the top camp.

The Crushing and Loading Facility is approximately 600 m northeast from the centre of Furia and
approximately 2 km south from the centre of Wandugu.

Material from Phase 1 will be hauled down a series of ramps to the north and through a cutting on the
western side of the ridge. Ore will continue to be transported down to the crushing pad, located to the
south of the Tonkolili River, near the village of Wandugu. Waste from this phase will be taken to a
waste dump located to the northwest of the cutting (Figure 3-4) although some of the more competent
waste will be used for additional road and pad construction, in preparation for the commencement of
the second phase and the subsequent magnetite operation.

Dewatering

Major dewatering should not be required, given the elevation and drainage of the Phase 1 pits,
however, localised dewatering may be necessary from time to time. It should be noted that the
deposit lies in a tropical region, which is subject to a large amount of rainfall during the months of May
to October. The mean annual rainfall for the region is 2,542mm.

Accommodation
Camp facilities will be constructed for the development. Capacity of camps is estimated to be 600.

Blasting

Blasting activities will begin within 3-4 weeks of the project start up and will be conducted for most of
the life of the project as the excavation first progresses along the ridge to the northwest in Phase 1,
then advances to the south in Phase 3. Blasting will occur 2 times each week during the day only, and
will generally be confined to within the top 20 meters of excavation. Each blast will affect an area of
4,000 m7. Given the nature of the rock, powder factors are likely to be low; therefore vibration from
blasting activities should also be low. Some oversize blasting may be required in lower levels of the

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 31 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT N omics
TONKOLILI IRON ORE PROJECT

excavation. Blasting is likely to utilize Ammonium nitrate-fuel oil (ANFO) as a bulk explosive and non-
electric (nonel) surface and down-hole delays. Each hole will be stemmed prior to blasting.

Site Restoration

The entire Simbili hematite mining operation is contained within the larger magnetite pit shell and
therefore, rehabilitation of the pit is not deemed necessary on the assumption that Phase 3 will
continue on from Phase 1 and 2. The haul road to the ore pad will be utilised during Phase 3 as an
access road. The waste dump for Phase 1 will be enlarged as part of the Phase 3 magnetite waste
disposal facility.

3.2.2 Element 2 -Transport Corridor

Beneficiated hematite ore will be transported using a combination of road-trains on along a specially
constructed haul road followed by haulage using a light-gauge rail track. The 122 km long haul road
built from the mine site to a railhead about 8 km North-West of Lunsar where it ties in with the existing
railway which is to be refurbished.

More detailed description of the haul road design, cross-sections, waypoints, river crossings, villages,
forests and other areas of environmental and social concern have been provided in a stand-alone
Haul Road Scoping report submitted to SLEPA in April 2010 (WorleyParsons Report ref. EN-REP-
0014). Relevant excerpts are provided in Appendix 1. Only a brief summary is included below.

Figure 3-5: Map 1 of Haul Road Alignment

unsar
“Interchange
Site

hoo

A/aMe Quarry
af- 2

Marampa

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 32 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED ..
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Figure 3-6: Map 2 of Haul Road Alignment

Between Lunsar to the Rokel River crossing the topography is slightly sloping, gently undulating and
varying in elevation between about 100 and 110 masl. Here the haul road will be situated generally on
low embankments or shallow cuts. From the Rokel River to the mine site (chainage Km 110 to Km
122), the topography becomes much steeper and there are steep valley slopes and rivers and the
underlying material is hard rock. Here, significant cut and fill volumes should be expected with most of
the cut in hard rock, probably requiring the use of explosives (subject to approvals granted from the
Government of Sierra Leone).

The first part of the schedule of works for the haul road has been initiated comprising initial
reconnaissance survey and in some areas development of a scout road. The development of further
work associated with clearance, road widening, profiling and sealing (drainage etc) are subject to
confirmation from SLEPA in response to prior submissions (Haul Road Scoping, EMP and other
reports that have been generated in April 2010).

During the initial site clearance and creation of the scout road, vegetation has been cleared using
bulldozers. Further clearance will be required for the entire length and width of the route using a
heavy flail attachment on 360 excavators or similar approved fittings for a tractor. Local labour will use
machete / sickle to cut back.

The following environmental management measures are being undertaken. All decomposable
vegetation waste will be re-introduced into neighbouring vegetated areas. Trees will be logged in a
controlled manner and under direct supervision of trained competent personnel. Logging gangs will be

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 33 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

operating well ahead of road construction activities. Suitable timber will be sent to saw mill for
replacement sleepers. Waste timber will be stockpiled for disposal or re-introduced into bush. All tree
roots will be removed in entirety by mechanical means / chains and shackles. Virgin bush will be
cleared with the use of CAT D6 / D8 machinery along proposed centreline of roadway. All
construction waste is anticipated to be non-hazardous. All waste to be recycled and re-used wherever
possible, and surplus to be used as haul road earth berms. Organic top soils will be stored in
managed stockpiles and reused for profiling of berms and other waste material that can be
revegetated and for rehabilitation of other areas impacted by the project.

When completed the road will comprise a compacted but unsealed surface edged with 1m high earth
berms. The road will have two lanes, with a nominal width of 12.5 m (16.5 m with berms). Drainage
from the road will be controlled by a cross-sectional road profile that drains to the edges with gaps in
the berm edging at intervals to release flows.

Figure 3-7: Typical cross-section of the Haul Road

8.25m

At about Km 94 the haul road will cross the River Rokel - the major river in the area (approximate
span 90m). There will be other smaller river crossings at km 50 (River Tabai — approximate span
40m) and at around Km 110 where the haul road will cross the Tonkolili River at several locations
(approximate spans 20m).

The ore will be hauled using road train type vehicles. The road-trains will consist of a tractor unit and
five motorised trailers with a gross payload of 400 tonnes.

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 34 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Figure 3-8: Road-train

Gross Payload
400T 5sTe 92Te 107Te 65Te 92Te

760hp 760hp

ld @\-= 5350, L 450

ws7—T, __, ___""] 10500 10787 9000
6853 “0000 mer
r T7911 1
Totals

TARE 78 27 22.2 17.0 16.2 26.4 16.7 222 17.0_| 168.0
PAYLOAD 1.1 m8 50.9 58.4 59.4 47.6 419 52.7 58.4 | 398.0
GROSS 8.9 50.3 734 754 757 BT 58.6 74.9 75.4 | 566.0
ALLOWED 12.0 50.0 75.0 75.0 75.0 75.0 75.0 75.0 75.0 | 587.0

Speed limit on the road will be set at 60 km per hour. Minimum travel time for road-trains will be
approximately 2 hours. 22 vehicles will be travelling between the mine and Lunsar Interchange.
Transshipping will operate 24 hours a day.

Route Selection

The following design principles have been utilized for the haul road:

e All villages to be provided a clearance of at least 500m where practicable;

e Severed access tracks between villages to be maintained with 2.4m diameter corrugated
steel pipe culverts to act as an underpass beneath the haul road. Actual requirements and
locations to be site determined;

e A clearance of at least 500m is to be provided to areas of sacred bush where practicable.
Site-specific requirements and locations are subject to local variability;

e 100m minimum clearance from any overhead power lines will be observed. All temporary
access beneath lines to be fitted with ticker tape marker poles as notification measure.
Clearance levels to be sited and clearly marked on both sides;

e 500m minimum clearance to any Telecom communication towers. All temporary access
beneath lines to be fitted with ticker tape marker poles as notification measure. Clearance
levels to be sited and clearly marked on both sides;

e At road intersections a modular steel bridge to carry the existing road over the haul road will
be installed. Where the existing roads are minor, a manual form of traffic control will be
required (manned boom).

Construction Materials

Crushed rock and nodular ferricrete gravel will be used as construction material for the haul road. The
material will be excavated from the quarries nearest to the construction areas. Several potential
quarry sites have been identified as being economically and technically suitable. Crushed rock
potential quarries are located at the following locations:

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 35 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e  Makele Quarry at Makeni is an existing quarry but will require complete renovation with new
equipment;

e Potential quarry site located 1km north of km 48 on the existing road requiring investigation
and development. The rock has been identified as amphibolite from 2 small surface
exposures. The overburden may be ferruginous and suitable for sub-base or selected fill
layers;

e  Kerfay quarry near Lunsar appears to have had minor use in the past but will need
development. The rock is granite which is exposed at the surface.

There are numerous granite exposures ranging up to significant sized granite domes. It is possible
that these will provide rock suitable for use in the base course. Investigation and development will be
required.

Borrow pits for nodular ferricrete gravel were recorded at various locations adjacent to the existing
road and adjacent to the road running north from Farandugu. Visual observations indicated that the
material has high nodular gravel content and should have a CBR (California Bearing Ration) well in
excess of 30 and possibly up to 80. Observations in cuttings indicated extensive availability of
ferricrete. It is expected that up to 40 percent of the material excavated from cuttings of more than 3m
depth may be suitable for sub-base and wearing course construction. The haul road is to be
constructed with four layers comprising Sub Grade, Sub Base a Base layer and the Surface.

Equipment

The equipment used for the haul road construction include - excavators, graders, pumps and concrete
batching as well as small plant. Equipment is listed in full in the Haul Road Scoping report
(WorleyParsons, April 2010).

Accommodation

Three camps will be constructed in order to accommodate workers:
e Rogbere Camp;
e Makeni Camp; and
e Camp close to Tonkolili.

Construction of the camps is required as an early Phase 1 activity and the project programme
requires completion June 2010. Design, dimensions of the camps, energy sources, water and waste
management and power demand will be controlled through specific environmental management
plans.

It is assumed that water requirements will be one bore hole per camp. Water treatment plants will be
constructed at each camp. 30,000 L a day of water will be treated, while 50,000 L will be stored at
each camp. At the moment it is assumed that black water treatment plants will be placed at each
camp. Solids will be removed periodically by honey sucker.

Lunsar Interchange

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 36 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT Nomics
TONKOLILI IRON ORE PROJECT

The road-trains will offload hematite ore at Lunsar Yard. The loading yard at Lunsar will consist of 3
stacking lines for stock-piling iron ore. The capacity of the combined stockpile will be around 4 million
tones. The construction of the Yard will include building of four staging lines at Lunsar yard each
approximately 1km in length to serve as the load out yard, installation of six 1:9 40kg turnouts, the
supply and installation of one 40kg stopblock. The works will also include the construction of one
office building. Fuel will be provided at the fuel yard, which will be 100 m in length. Fuel storage for
road trains and the facilities will be required. The interchange will operate on a 24 hours per day
basis. Six trains will carry ore to the Pepel Yard each day. Each train will consist of 50 wagons. Total
payload per train will be 2500 tonnes max.

Rail transport from Lunsar will be along a narrow-gauge railway line which had previously been
between Marampa and Pepel for iron ore transport operations (Delco 1933 to 1975). The ‘Delco’ line
is to undergo refurbishment along with the port and wharfing facilities at the terminus on Pepel Island,
which AML are operating under a 99 year lease agreement with the Government of Sierra Leone
(GoSL). The lease arrangement licenses AML to reconstruct, manage and operate Pepel Port and the
Pepel — Marampa Railway.

Figure 3-9 Lunsar Interchange

Towns/Villages

O Haul Road oo ‘53

Existing Railway

———,

Rogbom —)

Main Roads

KEYPLAN) =|
lp Rokupr A Kalangba® NN
He j
Port Loko / Main view .-—~

Existing Railway

Lunsar ‘
Interchange Yontbana !

0 2.5 5km
Scale (approximate)

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 37 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
ata Aran

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNom ICS
TONKOLILI IRON ORE PROJECT

Phase 1 Rail Refurbishment

Construction activities will require a number of works to be undertaken along the existing narrow
gauge (1065mm) single track rail line alignment.

The scope of work includes the repair and construction of approximately a 72km main line, two 1km
loops and a new rail loading yard at Lunsar as well as remedial work on the existing rail infrastructure
at Pepel yard.

Figure 3-10 Rail Map

Line clearance works will be performed by local workers using hand held machetes The track will be
constructed by initially lifting the existing rails and sleepers wherever they remain in position then
relaying 40kg/m rails comprising reconditioned and new sections to be laid on reconditioned steel
sleepers spaced at 650mm centers laid on 1200m‘* ballast profile. One loop lines will be constructed
at approximately 20km and a former loop at 42km reinstated and a new loading yard constructed at
Lunsar.

Construction methodology:
1. Site Preparation
The works to be performed by the contractor involves the following:

e Camp Site Establishment

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 38 + 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

2.

Site Vegetation Clearing - grass, shrubs, bush, trees and other vegetation along rail formation
and adjacent to drainage channels will be removed by local workers with a use of hand held
machetes. Strip top soil to nominal depth of 200mm will be removed and stockpiled as
directed by the engineer.

Earthworks and Civil - the scope of works will include treatment of the existing ballast
formation throughout its length, construction of a gravel road with level crossing supply and
installation of new storm water culverts including inlet and outlet structures. The works will
also include excavation and construction of new table drains, shaping of earthworks to
facilitate drainage. Blinding and reinforcing will be installed if required. The materials camp
will be fenced.

Platelaying Works

The methodology for platelaying works will comprise:

3.

Existing track upliftment and stockpiling for later reuse - existing thermite welds will be
removed by means of disc cutter or similar throughout 53km of existing track infrastructure.
Approximately 53km of existing permanent way material will be lifted and stockpiled alongside
the formation for later reuse. 11 turnouts will be lifted and moved to stockpile in the Pepel
yard. Works will be performed by a combination of local labour and front end loaders;

Track reinstatement - the works include the supply (where necessary) and construction of
approximately 72km of “new” single line track from Pepel to Lunsar. A new 1km loop will be
constructed at approximate chainage 20 km from the Pepel yard. An existing 1km loop will be
restated at Port Loko approximately 41km from the Pepel yard. 1:9 40kg turnouts will be
installed in Pepel yard and the two loops. The works will be performed by a combination of
local labour and front end loaders;

Track welding will be carried out by on track welding machine;

Alignment & tamping - 79km of track and 21 turnouts will be tamped with a heavy duty on
track mechanical and mechanical switch tamper. Replacement of sleepers on bridges and in
Pepel yard will be performed by local labour;

Supply and installation of Proposed various track signs will be installed along the rail
alignment;

Abandoned railway material will be sorted and stockpiled on the site.

Schedule

The duration of these construction works has been estimated as 229 days to complete the planned
activities.

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 39 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

4. Operation of railway

The following table provides a brief overview of the rail specifications and activities.

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 40 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
[iia] WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Table 3-2 Overview of Rail Specifications & Activities

Criteria Value

Axle load 17t

Rail length 72km

Operation time 24h/day

Rail Wagon payload 40-47 tons (max 50t)
No of wagons per train 50

Total payload per train 2500 tons

Number of trains per year 2190

Number of trains per day 6

Total train offloading time at dump station 2 min/wagon = 1.5h/train

5. Equipment

Equipment to be used during construction works includes a diesel locomotive and track mounted plant
including an axle horse and mechanical tamper. There will also be a significant amount of plant that
will access the rail track from the adjacent road including flat bed truck, dozer and smaller plant such
as welding gear. Estimates of fuel use and construction duration are given below. Overall
approximately 1 million L of fuel are expected to be used during the rail refurbishment.

Table 3-3 Diesel Usage Over Construction

Description of Plant / Duration Total Hrs Fuel
Equipment working days construction ficiency
ig Gay: (L.hr’)
Loco 137 2192 30
FEL CAT IT 14 2104 18 937 14
Double axle horse (Local) 1155 10 399 133
1 ton LDV 2100 18 900 38
8 ton flat bed Tata/4x4 1050 9450 50
Dozer D6 21 189 20
On Track Mechanical Tamper 220 1981 20
Butt Welder 219 1975 50
Generators 1 200 19 200 8
Sundry fuel 210 300

q:\mandm select\aml - tonkolili10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 41 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
Wa) WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

6. Employees

The workforce is estimated to comprise 19 expats supported by 165 locals involved in construction
activities. The local workforce comprises 25 skilled or semi-skilled and 140 unskilled. All staff will be
moving along the works area as the works progress.

7. Camp locations.

The rail camp will be located in Pepel yard, while one mobile on track (on the railway line) camp will
move as the work progresses. At this stage all sources of energy will be self generating i.e. generators
varying in size from 6Kva - 25Kva however AML is responsible for the free issue of electricity at various
locations along the route.

8. Anticipated waste types and quantities from construction
At this stage the waste related to the construction will be limited to the following:

e Packaging from material — 20 to 50kg size bags and cardboard (total estimated tonnage will be
5 tonnes over the contract period of 10 months);

e Paper and cardboard form locals (total estimated tonnage will be 2 tonnes a month over a
period of 10 months).

All waste will be stockpiled in the suitable area indentified by the client, where waste can be treated.

3.2.3 Element 3 - Port Facilities

Hematite ore will be taken to Pepel Port where the material handling system will be capable of either
directly loading ore from the train or stockpiling and then reclaiming depending on the timing of ship
movements. Ore will be exported via transshipment vessels (TV) to an offshore anchorage. The iron
ore will be transferred to ocean going bulk carriers (OGV) for export.

Ultimately, the total iron ore exported will be 8 million tonnes per annum (8 Mtpa). During the first year
of operation the amount of iron ore exported will ramp up as follows.

Table 3-4 — Export volumes during first year of operation

Month Export volume (tonnes per month)
Dec-10 100,000
Jan-11 100,000
Feb-11 150,000
Mar-11 250,000
Apr-11 400,000
May-11 400,000

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 42 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Jun-11 500,000
Jul-11 666,000
‘Aug-11 667,000

Pepel Port is located in the Sierra Leone Estuary about 20km from the sea and 12km upriver from
Freetown. It has not operated since 1985 but infrastructure is still present in the area including housing
and office facilities, a power plant, fuel tanks, conveyer belts and a jetty / ship loader. The area of the
Pepel Port is approximately 1725 ha.

To enable operations, the Port will need to be renovated. The objective of the Pepel Port project is to
refurbish and upgrade the existing facilities to enable a maximum loading capacity of 4000 tonnes per
hour (tph). A schematic of the existing facilities is provided in Figure 3-11. The operations will be similar
to those of the existing port and therefore there is no need to expand the port footprint and no additional
land clearance is required.

The planned refurbishment and upgrade of Pepel will include the following:
e Power Generation System;
e Dual Train Dumping Station;
e Stacker Feed System;
e Reclaim Feed System;
e Shiploader;

e Offshore Transshipment Anchorage

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 43 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED ;
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Figure 3-11 Schematic of Existing Pepel Port Layout

The iron ore will be transferred by rail to Pepel Port and offloaded at a double dump loadout station.
Total train offloading time at the dump station will be approximately 1.5 hours. The iron ore will be
transported to a double boom stacker by conveyors. The capacity of each onshore conveyor will be
2000 tph. The stacker will form 2 stockpiles with capacity of 200000 tonnes each. Four front end
loaders will excavate the ore from the stockpiles and offload it in collecting hoppers. The ore will then be
transported to the jetty by the transfer conveyor. The capacity of the transfer conveyor will be 4000
tonnes per hour.

A schematic diagram of the process flow is presented below (Figure 3-12)

Power requirements for the port are yet to be determined. At present, it is assumed that a new power
generation facility will be established, which utilises diesel generators. It is assumed that it will be a
package plant with no seawater cooling requirement. Diesel will be transported to Pepel by road and
stored within the existing storage facilities following their renovation.

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 44 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

The existing liquid waste management facilities, including wastewater and run-off will be improved and
treatment provided to meet legislative requirements. An assessment of drainage facilities and
wastewater treatment and disposal options is ongoing and will be documented within the Waste
Management Plan.

Port operations will be 24 hour.

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-1 0\tonkolili
phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 45 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Figure 3-12 Schematic diagram of material handling at Pepel

[cvos — Cvo7
JOESIGN CAPACITY 2400%/h
NOMINAL CAPACITY 2000t/h
MATERIAL IRON ORE 1.6~2.4t/m3 ies

[cvos — cvia
IDESIGN CAPACITY 4800%/h
NOMINAL CAPACITY 40001/n
MATERIAL IRON ORE 1.8-2.41/m3,

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 46 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED ;
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

3.2.4 Element 4 - Offshore (Marine engineering)

The existing terminal comprises a 140m long jetty with two quadrant ship loaders with a maximum
outreach of 25.5m. The mooring layout comprises the berthing face of the jetty head and two mooring
dolphins set back from the berthing line.

All marine structures will need to be refurbished, including the shiploader booms, stackers/reclaimers,
stockyard conveyor and berths. The two mooring dolphins are beyond refurbishment and will be
replaced. Two additional dolphins may be required to safely moor the TVs.

The detailed design of the mooring and shiploading facility is yet to be finalised a potential layout is
shown in Figure 3-13.

Figure 3-13 Example Ship-Loader Layouts for Pepel Port

Transshipment is proposed as Pepel Port is unsuitable for cape-sized vessels due to its location
within the estuary and the depth of the access channel. Transshipment results in a significant
reduction in capital and maintenance dredging requirements.

The OGV will be anchored offshore and the ore will be transported from Pepel to the anchorage by
the TV. Self unloading Handymax vessels with a cargo lift of approximately 30000 tonnes — similar in
size to the vessels previously use by the port — are proposed to be used as TVs. Two TVs will be
required and each will be doing approximately one round trip per day between Pepel and the
transshipment anchorage once the objective export volume of 8 Mtpa is reached. The OGV is

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 47 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

expected to be a Cape-size vessel with a cargo capacity of approximately 170000 tonnes. Panamax
vessels with a lower capacity may be used.

The transshipment anchorage location has not been finalized and is currently being assessed but it
will be located outside the estuary some distance offshore where there is sufficient water depth for the
OGV.

TVs will transport the iron ore to the anchored OGV. The TV will transfer the ore directly into the OGV,
using its conveyor and crane system. The rate of transfer is approximately 2000 tph. Examples of
transshipment operations and storage vessels are shown in Figure 3-14.

Figure 3-14 Example transshipment operations

The proposed dredging project involves dredging a shipping channel from the disused port facility at
Pepel Island to allow navigation from the entrance of Sierra Leone River (Figure 3-15).

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 48 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED ;
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Figure 3-15 Navigation Channel to Pepel Island

Dredge Channel

Preliminary design of the berthing/manoeuvring area and navigation channel from Pepel Island to the
mouth of the Bunce River comprises the following key elements:

« Turning basin depth: -7.0 m chart datum (CD)
e Channel depth: -10.5 m CD.
¢ Channel width (straights): 120 m
« Channel width (bends): 250 m adjacent to Tasso Island; and
« Channel side slopes: 1V:5H (vertical and horizontal)
The dredging works will reinstate the channel used by Pepel port when it was previously in operation.

The initial water depths for the scope of work are derived from the UK Hydrographic Office Admiralty
charts and are a minimum of -7 m CD in the main navigational channel. The estimated dredging
areas are shown in Figure 3-16. This will be dredging of material that has infilled in the Pepel channel
since Pepel port was last used and maintenance dredging took place.

The estimated volume of dredge material is approximately 1.5 million m*. However, further
bathymetry surveys are underway to confirm the dredging requirements.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 49 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Figure 3-16 Proposed dredging areas - manoeuvring area and Navigation Channel

Additional maintenance dredging will be required on a yearly basis to maintain the navigation
channel. The frequency and volume of maintenance dredging required is currently being assessed.
However, high deposition is expected in some areas during the rainy season such as in Kakim
channel and historical information suggests that volumes of between 0.5 - 1.0 million m® may need to
be dredged each year to restore depths.

Dredging Methodology

As infill of a previous channel is being dredged, the material is expected to be relatively soft.
Therefore a Trailing Suction Hopper Dredger (TSHD) will be used for the dredging works.

Suction dredging such as TSHD is commonly used for dredging silty, sandy or gravely soils or soft
clayey soils. Sediment grabs indicate that much of the Pepel channel has medium coarse grain
sediments, probably due to the strong tidal currents along the channel. There are some areas where
finer sediments have been deposited. This is described in more detail in the baseline section 6.5.1.

A hopper will be used to collect the dredged material in its cargo hold to transport to the dredge spoil
disposal site.

The dredging cycle starts with the dredger sailing with an empty hopper to the proposed dredging
area using its highly accurate navigation systems.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 50 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
[iia] WorleyParsons African€

resources ene ¥ st

AFRICAN MINERALS LIMITED
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNom ICS
TONKOLILI IRON ORE PROJECT

The TSHD shall deepen the channel by removing consecutive layers of the seabed material. In
addition to the given dimensions, an average of 2 m overwidth at each side and an over-depth
between 0 m and 0.5 mis dredged as a result of positioning tolerances.

The characteristics of a typical TSHD are presented in Table 3-5.

Table 3-5 Example TSDH vessel characteristics

Approx. Specification
Hopper capacity 11 000 m*
Deadweight 18 000 ton
Length 140m
Breadth 25m
Draught loaded 9m
Suction pipe diameter 1m
Pump power (trailing) 3 500 kW
Pump power (discharging) 8 000 kW
Propulsion power 2x 6000 kw
Speed 15 kn

TSHD Working Principles
The TSHD it is a sea-going, self-propelled dredging vessel, which includes a hopper to store the
dredge material. It is commonly used.

The dredging systems of a TSHD consist of one or two suction tubes, each driven by a powerful
centrifugal pump, called the sand pump. During the dredging, and in a process, which is quite similar
to the domestic vacuum cleaner, the lower ends of the suction tubes are trailing along on the seabed,
while the sand pumps provide the suction power to lift the materials from the seabed into the hopper.
The suction pipe has a special draghead, which is designed to maximize the dredging efficiency
during the loading phase (Figure 3-17).

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 51 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons African ~

resources & energy MY

AFRICAN MINERALS LIMITED ;
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Figure 3-17 Typical draghead (left) and suction pipe (right) from TSHD

The sediment is loosened and removed from the seabed by a combination of suction provided by the
sand pump, the forward motion of the vessel and the cutting and jetting characteristics of the
draghead. The materials dredged from the seabed, will be pumped into the hopper as a
sediment/water mixture. Care will be taken to minimise the water content in the mixture.

In the hopper the sand material settles due to gravity and the water flows back to the sea through the
overflows situated in the hopper.

Figure 3-18 shows the general layout of TSHD operations.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 52 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons African

resources & energy

AFRICAN MINERALS LIMITED ;
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Figure 3-18 General layout of TSHD working at dredging site

The dredge material is stored in the hopper for transport to the offshore disposal area (Figure 3-19).

Figure 3-19 Hopper wells

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 53 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED ;
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

In order to increase the volume of dredge material that can be stored and minimise the number of
trips to the disposal site excess water overflows from the hopper. There is a risk of increased turbidity
due to the hoper overflow.

To minimize the potential fine plume, an overflow funnel is constructed inside the hopper. It consists
of a height adjustable funnel mounted on top of a vertical cylinder which ends under the keel of the
dredge. The excess water is discharged under the dredger (see Figure 3-20), at the highest level
possible, thus minimising the concentration of suspended solids in the overflow water.

There is also an anti-turbidity valve or “green valve”, which is a hydraulically controlled valve mounted
inside the overflow funnel(s). This valve drastically reduces the turbidity generated by the overflow
water (or dredge plume) drained through the overflow funnels. It reduces the overflow funnel, which
ensures that the water level inside the overflow funnel will be maintained and the mixture will “fall”
from a lesser height. As a result less air gets mixed into the overflow and the dredge plume will not
have a tendency to rise up, next to or behind the vessel. Without the use of this green valve the finer
particles in the overflow mixture are churned up by the vessel’s propellers and hence create those
infamous turbid clouds behind the trailer dredger.

Figure 3-20 Typical overflow funnel with anti-turbidity valve

TO SEABED

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 54 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons Africané

resources & energy

AFRICAN MINERALS LIMITED ;
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Dredge Disposal

As soon as the hopper is fully loaded, the suction tubes will be hoisted back onboard and the dredger
will head to the dredge disposal site.

Bottom dumping is the fastest way to unload the hopper by discharging the load through the opened
bottom doors of the hopper (Figure 3-21). Water jets inside the hopper will ensure the hopper is
completely empty and free of any dredged soil prior to closing the bottom doors. Due to the draft of
the vessel the material will fall approximately ten metres through the water column to the seabed. As
part of the EMP an assessment is required to ensure that the material remains within the disposal
site.

Figure 3-21 Bottom dumping procedures, at disposal sites

The TSHD can also discharge at sea via its own suction tube, to discharge it at a greater depth. The
depth is restricted to the length of the suction tube but will be sufficient for the proposed disposal
ground.

All dredged materials will be transported to the agreed dumpsite approximately 5 km north of Cape
Sierra Leone, which is shown in

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 55 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Figure 3-22.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 56 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED ;
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Figure 3-22 Proposed spoil ground

Duration

Dredging will take place 24 hours/day for 7 days/ week. Therefore it will take up to 7.5 weeks to
remove the estimated 1.5 M m* of sediment.

The yearly maintenance dredging will take up to 2.5 weeks, assuming a dredge volume of 500,000 m*
of sediment and a dredging capacity of 200,000 m*/wk.

Timescales for capital dredging will be confirmed once the bathymetry survey is complete and the
final dredge volume is calculated. Maintenance dredging requirements will be dependant on infilling
and estimates will be refined following modelling of sediment transport in the estuary.

3.3. Supporting Infrastructure

3.3.1. Power supply

Power requirements for Phase 1 are localized, the overall power requirements are approximately 4.5
Mw for the project (AML Stakeholder Presentation, May 2010).

Hematite Mine

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 57 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Power supply to the mine activities will be provided by diesel powered generators with a localised
distribution system within the mine area.

Power demand will be required for the contractors’ workshop, workers’ camps and crushing and
loading facilities, among others.

Haul Road

Power supply to the haul road will be only needed during the construction phase at 3 construction
camp locations (Rogbere, Makeni and Tonkolili).

Energy sources and power demand are yet to be finalised; however, it is anticipated that the demand
for general camp activities will be covered by Diesel Generators at each camp.

Lunsar Interchange

Power will be required for both, the construction and the operation phases of the Interchange Yard.
During construction, power demand will be satisfied through the use of Diesel Generators that will
supply the construction camp and any other machinery in requirement of power. During the operation
phase, the power demands for the office building will be also provided through the use of a Diesel
Generator.

The power demand is still to be finalised for both construction and operation phases.
Rail Refurbishment

Power will be needed during construction / refurbishment at both the rail camp to be located in Pepel
yard and one mobile on track (on the railway line) camp that will move as the work progresses. At this
stage all sources of energy will be self generating i.e. generators varying in size from 6Kva - 25Kva.
AML has taken responsibility for the free issue of electricity at selected locations along the route.

The Pepel Yard Generators will work on diesel and its estimated fuel demand is 8 Libr’, making it a
total of 168 960 L of fuel on the basis of 1 200 days for the construction.

Pepel Port

Power supply to the port area during construction will be provided by packet generation sets with a
localised distribution system within the port area. The initial port power requirements, yet to be
estimated, will be provided by 6.6 kV power generators fed by a diesel fuel source.

Pepel Operational Phase Power Requirements:

The stacker power requirements and the power requirements for the reclaimers, which will operate on
diesel, are being determined and there is a base-case assumption that refurbishment of the existing
power house at Pepel in conjunction with generator sets will be the selected model. Diesel was
previously brought into Pepel Port and stored using a dedicated fuel jetty connected to a 6MI fuel
farm. Confirmation of renewal of this process is still underway. An alternative is that diesel will be
supplied to Pepel from Tagrin Port when Phase 3 operations commence.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 58 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

3.3.2 Water supply

Potable and construction water supply will be required at numerous locations across the project area.
Although preference has been given to utilise groundwater resources for potable use, it is likely that
due to the accelerated nature of Phase 1 a significant component of potable water will be trucked in
from Freetown, as is the current practice at the mine exploration camp. Construction water will be
sourced from nearby groundwater resources through a drilled groundwater borehole or a network of
several boreholes.

Hematite Mine

It is likely that the Phase 1 mine water will be supplied from existing springs / streams that are
currently in use for exploration activities. Currently, potable water demand is estimated as an average
of 20 L per person per day. Construction water demand is yet to be determined.

Haul Road

Haul road construction camps will require a temporary water supply in form of groundwater wells to
be drilled at each location. The latest assumption is that there will be three camp locations along the
haul road alignment, water demand for each of them is yet to be determined.

It is assumed that water requirements will be one bore hole for camp. Water treatment plants will be
constructed at each camp. 30,000 L/day of water will be treated, while 50,000 L will be stored at each
camp.

Lunsar Interchange

At the interchange there will be an office and 2 portable toilets, the location of which is also unknown.
All these facilities will require water, which is likely to come from groundwater wells drilled in the area.
Water requirement specifications for construction and operation are still pending.

Rail Refurbishment

Water supply during the rail refurbishment will be required, as a minimum, at the rail camp in Pepel
yard, and on the mobile (on the railway line) camp. It is anticipated that each location will have a
different water requirement, largely depending on the number of personnel working at each and on
the construction water requirements, yet to be determined.

It is anticipated that drinking water (bottled) will be supplied by AML from Freetown and that
construction water requirements will be sourced from drilling wells at each of the camps.

Pepel Port

During Phase 1 of work, a water supply will be required at Pepel Island. No significant fresh surface
water bodies exist on or near Pepel Island and groundwater is the primary available resource.
Average water demand for the initial construction and operation of the proposed port and related
facilities has been estimated to be about 250 m°/d (2.9 I/s), but could reach a maximum of 300 m°/d
(3.5 ls).

It was proposed by Scott Wilson that nine production wells are located east and west of Mayela
village. On the basis of a yield of 0.5 I/s per well, seven wells will be required to meet the demand of

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 59 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

3.5 I/s, and two additional wells for stand by purposes. Spacing between wells is approximately 250 m
to prevent excessive interference. It is recommended that well depths should be no more than 25
meters in depth.

At the present moment it is known that GCS Ltd is carrying out drilling works in the South-East of
Pepel Yard under the instructions from AML. There are two wells drilled, which will be pumping
approximately 2 I/s from each well. The wells extend to 32 and 42 mbgl respectively instead of
proposed 20-25 m.

3.3.3 Fuel Supply
Hematite Mine

Fuel will be required for energy generation and for the use of the mine machinery as well as for
transport purposes.

Fuel required by the mine activities will be supplied by tankers from Freetown. Currently, there is a
fuel yard in the town of Bumbuna.

Fuel storage for the mine activities and camp demands will be managed according to a specific
environmental management plan in conjunction with the fuel operations plan that is still in
development.

Haul Road

Fuel supply to the haul road will be needed during the construction phase at all 3 construction camp
locations (Rogbere, Makeni and Tonkolili).

Fuel sources, storage facilities and demand are yet to be finalised.
Lunsar Interchange

Fuel will be required for both, the construction and the operation phases of the Interchange Yard.
During construction, fuel will be probably trucked-in from Freetown. Fuel demand during construction
is yet to be determined.

During operation, fuel will be provided at the fuel yard, which will be 100 m in length. The location and
the quantity of fuel being stored are yet to be determined. Fuel will serve the operation of the trains on
a 24 hours per day basis (6 trains/day to the Pepel Yard).

Rail Refurbishment

Equipment (machinery and generators) to be used during construction works will be working on fuel
and the estimated fuel consumption for the duration of the works is 1 045 909. On the assumption
that 1 200 days will be needed for the construction phase, the daily fuel consumption is estimated as
87.1 Liday.

The trains to be used during operation will be General electric 2300HP, there will be 3 trains with 50
wagons (6 trains/day).

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 60 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Pepel Port

Fuel supply for power generation and machinery to the port area during construction and operation is
likely to be brought into Pepel by tanker via the existing jetty as per the previous (Delco) operations
which included a 6MI fuel farm situated at Pepel. It is assumed that a similar fuel storage system will
be established to run the on-site generators, construction and operation machinery and re-fueling
vessels.

Fuel tanks will be built at Pepel Port to supply the needs of the port activities.

3.3.4 Bulk material management
Hematite Mine

Borrow material will be sourced from a new quarry to be located south of the village of Wandugu, on
the haul road alignment. Material, quantities and daily demands are yet to be determined.

Building materials and quantities are also to be determined, although it is expected that, as a
minimum, cement, steel and camp materials will be needed. Material will be stockpiled at the plant
facility.

Haul Road

See section 3.2.2 for details.

Camp construction materials will be also needed for the three camps along the haul road.
Lunsar Interchange

Building materials expected to be needed for construction include cement, steel and camp materials.
Final material and quantities are to be determined.

Rail Refurbishment

Ballast quarries will be needed although material requirements and quarry locations are yet to be
determined.

Camp materials will be needed for the camps at Pepel Yard and for the mobile camp.

A description of material to be used during rail refurbishment is given in the table below together with
an estimate of the quantities needed and the source.

Table 3-6 Construction Material for Rail Refurbishment

MATERIAL / DESCRIPTION UNIT QUANTITY SOURCE
Derail Devices ea 2 South Africa
Stop Signs ea 18 Sierra Leone
Advance Warning Signs ea 18 Sierra Leone

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 61 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
[iia] WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNom ICS
TONKOLILI IRON ORE PROJECT

Track Whistle Boards ea 96 Sierra Leone
Siding Number Boards ea 2 Sierra Leone
Transport Miscellaneous Items ea 137 Unknown
Rails in 12 or 18 Meter Length km rail 63.28 United Kingdom
Type Heavy Duty Steel Sleepers no 76050 South Africa
Type Wooden Crossing Timbers no 1974 Sierra Leone
Varying in Length from 2.1meter to
4.2 Meter
Timber Sleepers for Bridges no 367 Sierra Leone
Fastenings Type Pandrol to Suit perea 106785 South Africa
Existing Steel Sleepers Typically
Type 1802
Bridge Sleeper Fastenings per sleeper 367 South Africa
Turnout Sleeper Fastenings per turnout 21 South Africa
Turnout Sests 1:9 40 Kg/M set 21 South Africa
Stop Block no 1 South Africa
Lubricators no 20 South Africa
Pepel Port

Large amounts of construction materials will be needed in the refurbishment of Pepel Port. This will
include cement, steel, glass, brick, timber, etc.

The source of the material and the quantities are yet to be determined.

3.3.5 Demand on existing facilities/ resources

Construction and refurbishment along the Delco Rail Line and at the Pepel Port Lease will require the
support of local goods and services as well as, to a limited extent co-sharing of infrastructure such as
access roads. The interaction with existing facilities and resources will be most apparent along the 72
km of existing rail line and the upgrade of some of the existing facilities at Pepel, such as the Dual
Train Dumping Station; the Stacker Feed System;, the Reclaim Feed System; the Shiploader Feed
System and some existing buildings (offices and housing).

The Haul Road will be built in predominantly Greenfield areas with a self-sufficient contracted work
force. Some interaction with existing footpaths / minor unpaved roads is expected and has been
addressed in the Haul Road Environmental Management plan and Community Development Action
Plan (WorleyParsons, April 2010)

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 62 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

The mine site and the Lunsar Interchange will be Greenfield projects that will utilise the existing mine
exploration camp infrastructure and develop a specific community development plan at Lunsar.

3.3.6 Solid Waste Management

Solid Waste from both operational and construction activities will be dealt with in a structured and
auditable manner from the commencement of the project through design, into construction and on to
operation and monitoring and beyond. Waste minimisation will be emphasised from the outset of the
project, in addition to ensuring that the waste produced is dealt with in accordance with the principles
outlined within a defined Waste Hierarchy (reduction, reuse, recovery and recycling, see
WorleyParsons Report Preliminary Concepts for Solid Waste Appendix 3). All applicable in-country
legislation and best practice will be adhered to. Where disposal or treatment is required, this should
be undertaken in accordance with the treatment recommendations included in the section below.

Hematite Mine

Solid waste will be generated at the worker camps will be dealt in accordance with the waste
hierarchy, with a significant fraction of the waste sent to an incineration unit provided specifically for
both workers and operational municipal waste generated at the mine. Currently sewage and solid
waste including putrescible is being dumped at waste pits without pre-treatment. Pits are being
managed only by intermittent cover using surface soils. Improvement and upgrading of waste
management is a priority item currently being undertaken by AML.

Haul Road

It is anticipated that the haul road will generate negligible operational waste. The primary waste
arising from the construction will be spoil potentially in the region of 800,000m° based on preliminary
cut and fill calculations. This waste is considered to be inert and does not require an engineered
facility for disposal; however areas should be outlined at outset for stockpiling and bunding. Where
possible the road should be designed to achieve a cut and fill balance. As a minimum, land areas
should be set aside for spoil disposal; there may be an opportunity to re-use spoil in some port
reclamation works.

Rail refurbishment

It is not anticipated that the operation of the rail facility will generate significant waste issues;
however, there is a potential for waste arising from existing material that cannot be reused (especially
scrap metal). At this stage the waste related to the construction will be limited to the following:

e Packaging from material — 20 to 50kg size bags and cardboard (total estimated tonnage will
be 5 tonnes over the contract period of 10 months);

e Paper and cardboard from locals (total estimated tonnage will be 2 tonnes a month over a
period of 10 months).

All waste will be stockpiled in a suitable area to be identified by AML, where waste can be treated.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 63 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Pepel Port
Construction

At Pepel port, the project development will comprise a materials handling facility, and relevant
supporting infrastructure such as power, water, access roads, accommodation facilities, workshops,
warehouses, laboratories and administration buildings, train unloading facility, stockyard and wharf.
This will comprise a combination of existing asset refurbishment and new development.

It is anticipated that the primary component of the wastes generated from Port construction will be
metals that will have a residual scrap value either locally or could be readily exported in sufficient
quantities. There is also likely to be significant quantities of hazardous waste in the form of oils and
other industrial wastes which should be disposed of either to the main incineration unit proposed for
the Port Construction Workers Camp, or to individual workshop oil burners.

Operation

Waste will be generated by the ongoing process activities at the port. Primary waste generated from
these activities will include:

- Waste oils;

- Metals from refurbishment of plant;

- Packaging, plastics and pallets;

- Lead acid batteries; and

- Waste electrical and electronic equipment waste.

In addition the operational staff at the Port will generate a small volume of general office and
municipal waste, which should be disposed of to the incineration unit proposed for the Port
Construction Workers Camp.

All residual waste that cannot be recycled incinerated or the ash from the incineration unit should be
sent to the landfill proposed to support the development of the Port Construction Works Camp.

For further information on Phase 1 waste management refer to Appendix 4 for Solid Wastes
Management Practice Guidelines.

3.3.7 Waste Water Treatment

Suitable Black and Grey Water disposal options will be engineered throughout the project in order to
attain compliance with the project basis of design (WorleyParsons, 2010). Waste water treatment
plants will be placed at each camp. Solids will be removed periodically by honey sucker.

WorleyParsons has produced an environmental basis of design for the overall project (namely Phase
3) that will be referred to and used as a reference for good practice. A project specific waste water
management strategy and plan for the project will be developed that will address approaches to
sewage sludge disposal, implementation of secondary and tertiary level treatment and synergies
where possible with the project solid waste management strategy.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 64 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

3.4 Project Options & Alternatives

ESHIA requires an analysis of alternatives, which should provide a systematic comparison of feasible
alternatives to the proposed project and evaluation of their potential social and environmental
impacts. Alternatives to be considered should include, as appropriate, planning alternatives, site or
route locations, location of facilities, infrastructure alternatives, technology, operations, land use
alternatives, financial alternatives, and the ‘without project’ alternative.

Alternatives design, technology and site selection of the project elements has been considered
already. A significant factor that has been taken into consideration has been the attempt to minimise
adverse or negative social or environmental impacts. The project design presented above (the base
case) mostly represents the best trade-off that can be achieved, with the available information
between minimised impacts and good engineering performance.

Consideration of other alternatives is an inherent component of project design, which is ongoing at
present. Consequently the ESHIA alternatives analysis process informs project design. This ESHIA
summarises all alternatives considered, including the ‘without project’ option.

A summary of some of the high level strategic options and alternatives that have been considered to
date or are under consideration in relation to minimising environmental and social impacts is
presented below. More detailed alternatives analysis is provided for specific project elements and
facilities in the relevant impact and mitigation sections that follow:

Mining
e The location of the ore bodies is fixed and there is limited available option to consider in terms

of alternative location or mining methods or scheduling as the mine plan is based on a single
optimised mining model;

e However, it is important to consider that the Phase 1, 2 and 3 mining projects are interactive
in the sense that Phase 1 mining and the mining of transition material as part of Phase 2 has
a significant effect on lowering the amount of Phase 3 overburden and hence waste rock
generation;

e The overall ‘without project’ alternative would involve abandoning the mining project as well
as the infrastructure aspects of the project that are conditional upon the mining operation
proceeding. The project represents a nationally significant development opportunity with
major social, environmental and governance impacts both positive and negative. This ESHIA
presents an unbiased assessment of the project so that the GoSL with respect to its
constitutional responsibilities can make an informed decision in its capacity of considering the
national interests and sustainable development.

Transport Corridor

e The road and rail alignments located within the borders of the 6km wide leased transport
corridor have undergone route selection taking into account environmental and social
constraints. The route selected has avoided protected areas such as Farangbaia Forest
Reserve, riverine forest areas and areas of conservation habitat on the basis of constraints

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 65 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

analysis. During the route selection assessment, all villages have been provided with a
clearance of at least 500m and a clearance of at least 500m from sacred bush areas has
been provided;

Assessment of extension of the Delco (light) rail system from Marampa (Lunsar) to the mine
site as an alternative to the haul road / road train option. This is currently under review.

Port Area

The Pepel Port project has wherever feasible looked at alternatives associated with
brownfield regeneration rather than new build so as to minimise cost, material and resourcing
requirements. This carried significant environmental and social benefit in terms of pragmatic
use of resources and limiting impacts to areas that are already have a degree of conditioning
associated with the previous operations;

The project has considered design alternatives that wherever feasible put material handling
plant; for example, conveyors and road loops underground through tunnels to limit co-sharing
of space with public amenities. This has been driven by a combination of community and
space management and public safety factors.

Offshore

The alternative of zero dredging in the Sierra Leone estuary whilst still accommodating cape-
size vessels has been considered by potentially using a much longer approach trestle
spanning across the estuary. This alternative is still under study;

Other alternatives currently under consideration include potential dredging. The inbound bulk
carriers would enter from sea, transit to Freetown to pick up a pilot. Transit to and from Pepel
would be timed to maximize water depth around high tide. Based on the available data there
are shallow depths at various sections along the route. In addition to the potential dredging of
the turning basin off the berth there will be a need for dredging at Tasso Island channel and
Kakim channel. There may be a need to dredge high spots in the river section; however these
areas may be passable at given heights and times of tide. The assumption is Panamax
vessels (80,000 dwt) will be used and require an estimated 6.3 million m? of dredge material,
based on initial assessments.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 66 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

4 LEGAL, POLICY AND ADMINISTRATIVE FRAMEWORK

The GoSL’s responsibility and role in protecting the nation’s natural resources and ensuring that
sustainable development (Article 21) is pursued has been enshrined in law under the National
Environmental Policy (1994).

This policy places responsibility on the Government to secure for all Sierra Leoneans a quality of
environment adequate for their health and well being and to conserve and use the environmental and
natural resources for the benefit of present and future generations.

The policy also requires that Government manages development so as to restore, maintain and
enhance the ecosystems and ecological processes essential for the functioning of the biosphere; to
preserve biological diversity and the principle of optimum sustainable yield in the use of living natural
resources and ecosystems.

The policy outlines in general terms how these aims can be implemented using a combination of
raising public awareness, encouraging community participation and strengthening environmental
protection standards, monitoring and data use.

The policy states that ESHIA can only be effective when done prior to proposed activities which may
significantly affect the environment or use of a natural resource and to provide relevant information, in
a timely manner, to persons likely to be significantly affected by a planned activity and to grant them
equal access and due process in administrative and judicial proceedings.

The policy promotes environmental management through the creation of administrative and
infrastructural support with appropriate financial backing.

Finally there is reiteration of the need to develop good international relations by adherence to
international treaties, care with regard to transboundary issues effective prevention or abatement of
transboundary environmental protection.

4.1 Institutional Bodies

In 2008 the GoSL passed the Environment Protection Agency Act No. 11 of 2008 (EPA 2008) which
established the Environmental Protection Agency (EPA) as the competent authority for reviewing and
processing ESHIA. The EPA Board of Directors also comprises representatives from the following
Ministries:

e Ministry of the Environment;

e Ministry of Local Government;
e Ministry of Mineral Resources;
e Ministry of Marine Resources;

e Ministry of Agriculture and Forestry;

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 67 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e = Ministry of Tourism;

e Ministry of Trade and Industry;
e Ministry of Transport;

e = Ministry of Health; and

« Petroleum Unit.

The EPA has a wide range of environmental management functions including coordination of the
activities of government agencies and other agencies on matters relating to environmental protection
and management. The EPA is also responsible for ESHIA compliance and licensing (see Section
3.1.3 for further details).

At present the EPA is not fully fledged. Predecessors to the EPA include the Department of
Environment (DOE), within the Ministry of Lands, Country Planning and the Environment (MLCPE),
and the 2005 National Environmental and Forestry Commission (NACEF), which was later referred to
as the Environment Commission (SRK Consulting, 2009).

4.2 Relevant Sierra Leone Legislation

All aspects of the Project shall be designed to meet the requirements of all current relevant Acts,
Rules and Notifications, including but not limited to those listed below:

e Environmental Protection Act, 2008;

e Mines and Minerals Act 2009;

e National Lands Act, 2006;

e Forestry Act, 1988;

e Forestry Regulations, 1989;

e The Water (Control and Supply) Act (1963);

e Public Health Act, 1990;

e Labour Act, 1990;

e Wildlife Conservation Act, 1977.
See Appendix 5 for a list of legislation applicable to environmental and social impacts from Phase 1 of
the Tonkolili project.
4.2.1. Legislation Relevant to Ecological Protection
Forests

No classified forest may be cut, burned, uprooted, damaged or destroyed, except with a written
permission from the Chief Conservator of the forest (Part VI, Section 21 Subsection 2 Forestry Act,
1988). Failure to observe this is an offence punishable with a fine.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 68 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Classified forests, which may be either national or community forest have protection or production as
their primary purpose, and are to be managed accordingly. There is a general prohibition against
logging and other activities in classified forests, except by authorized exception from the Chief
Conservator of the forest.

Granting of licences for this is conditional upon fee payments to a reforestation fund and also on
agreement of appropriate provision for replanting and undertaking reforestation/rehabilitation of
disturbed land.

Vegetation Clearance

Vegetation clearance is also controlled under Forestry Regulation, 1989 which states that removal of
vegetation has to be carried out under licence and keep to a specific land area within a stated time.

Riverine/Mangrove Vegetation

No land between the high and low water marks, nor those above the high water mark on both sides of
the bank of any waterway, covering a distance of one hundred feet (approximately 33 m), shall be
cleared of any vegetation except permitted by a clearance licence (Part XI,Section 38).

Sacred Bush

Sacred forests/bushes are common throughout rural Sierra Leone and most villages have one or
several forests within close proximity. The values of these forests to communities are many and
varied, ranging from spiritual significance to meeting places to the practical source of trees and non-
timber forest products. Increasingly, within the proposed transport corridor, sacred forests/bushes are
some of the last areas of remaining natural habitat left, prominent within wider landscape of degraded
vegetation and agriculture.

The Forestry Regulations of 1989 states under article XI, paragraph 40:

“No tree or vegetation shall be removed from areas abandoned as sacred bush except under the
authority al a clearance licence issued by the Chief Conservator of Forests.”

4.3. ESHIA Legislative Requirements

On the basis of a formal application submitted to the Sierra Leone Environmental Protection Agency,
the Tonkolili Iron Ore Project has been classified under Category A (EPA letter to AML dated
4.12.09). According to the Equator Principles a Category A project requires a full environmental
impact assessment to assess the “potential significant adverse social or environmental impacts that
are diverse, irreversible or unprecedented” (Equator Principles Website, March 2010).

It is understood that the government of Sierra Leone use this categorization system to regulate the
ESHIA process and set the terms for an ESHIA licence. As part of the licensing the project's ESHIA
needs to follow agreed terms of reference which will be established in conjunction with the EPA.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 69 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

The national legislation relevant to the preparation of the Tonkolili ESHIA and the Stage 1 ESHIA
project includes the EPA Act 2008 and the Mines and Minerals Act 2009 (MMR 2009). The following
sections outline the ESHIA requirements in each of these Acts.

ESHIA PROCEDURE OUTLINED IN THE ENVIRONMENTAL PROTECTION ACT 2008

The EPA 2008 briefly charts the procedure to obtain an ESHIA licence in Sections 23-29, with
emphasis on the responsibilities of the EPA and the EPA Board, as stated below.

e An application must be made to the EPA for a licence, accompanied with a description of the
proposed project;

e The EPA will decide (within 14 days) whether an ESHIA is required;

e If required, the applicant should then prepare an ESHIA;

e On receipt of the ESHIA, the EPA will circulate it to professional bodies or associations
including Government Ministries and non-governmental organisations (NGOs) for review;

e Government Ministries and non-governmental organisations (NGOs) for review;

e The EPA will also open the ESHIA for public inspection and comment and will notify the
public of this in two issues of the Gazette (consecutive issues) and two issues of a newspaper
(with an interval of at least seven days between the first and second publications);

e The EPA will submit the comments on the ESHIA, together with the ESHIA, to the Board for
consideration;

e If the Board approves the ESHIA, it will instruct the Executive Director of the EPA to issue an
ESHIA licence;

e The EPA will issue a licence to undertake the activity/ project.

The ESHIA can only be approved by a multi-department Government Board. This Board then advises
the Executive Director of the Environment Protection Agency (EPA) on its decision on whether to
issue the licence or not (see Part IV of the Environment Protection Act, 2008 for further details).

In relation to social requirements, the EPA 2008 alludes to a requirement for social impact
assessment in the Third Schedule of the Act. It states that the ESHIA should include “social,
economic and cultural effect that the project is likely to have on people and society”.

4.4 ESHIA requirements in the Mines and Minerals Act 2009

The Mines and Minerals Act 2009 sets out procedures to obtain mining licences and was approved by
the GoSL Cabinet in November 2009. Under this Act, a mining licence cannot be obtained until the
ESHIA has been prepared, submitted, reviewed and approved first. An ESHIA licence is a form of
permit which contains additional stipulations upon the holder such as abatement or remedial
measures.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 70 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

The Bill requires an applicant to have undertaken an ESHIA in consultation with the public and be

able to “verify possible impacts from the ‘stakeholder’s perspectives”. The licence is required in order
to commence mining operations of the nature intended by AML and will stipulate a number of
cadastral and financial technicalities. The Bill requires an eligible ‘person’ (project proponent or
company) has to present their licence application to the Ministry of Mineral Resources (MMR)
accompanied by an environmental impact assessment (ESHIA) licence (refer to Section 106 (2) (s),
GoSL 2009).

Section 133 states the applicant needs to develop an ESHIA that "shall contain the type of information
and analysis reflecting best international mining practice” and outlines required headings from
environmental baseline through to monitoring responsibilities and an environmental management
programme.

It should also be noted that the Mines and Minerals Bill (2009) also requires the following:

e $§.106-2 (i-(v)): proposals for the progressive reclamation and rehabilitation of land disturbed
by mining and for the minimisation of the effects of mining on surface water and ground water
and on adjoining or neighbouring lands;

e $§.106-2 (i-(vi)): a statement on the effects of the mining operations on the environment and
on the local population and proposals for mitigation, compensation and resettlement
measures; and

e $§.106-2 (i-(vii)): a statement on any particular risks (whether to health or otherwise) involved
in mining the mineral;

e §.59 (1g & 1h), 115 & 116: promotes preferential employment of citizens of Sierra Leon, as
well as preferential procurement of goods and services from Sierra Leone;

e S. 23-18: deals with restrictions on exercise of mineral rights and compensation for

disturbance of rights and for compulsory acquisition of land.

The MMR’s expectations for these documents have not yet been confirmed. It also needs to be
confirmed whether these documents could be prepared and officially validated or approved before the
ESHIA licence is obtained.

4.5 Mine Technical Assistance Project (MTAP)

The 2009 Mining Technical Assistance Project (MTAP) for Sierra Leone is a capacity building
initiative sponsored by the World Bank. The project is part of an integrated approach to extractive
industries reforms that extends the goal of sound management and transparency along the full
spectrum of the extractive industries management chain, from the awarding of licenses and contracts
to the monitoring of operations, to the collection of taxes and sound, equitable distribution of
revenues, and finally to the implementation of sustainable development projects (Ndomahina, 2008).

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 71 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

The objective of MTAP is to (i) increase efficiency and transparency of the mining sector management
by the Government; and (ii) facilitate contribution of mining sector into local economic development.
The project addresses specific mining impacts in relation to climate, geology, water resource,
groundwater, noise odour and dust, traffic, and cultural and archaeological resources. Mitigation
measures outlined include dust control measures, discharge controls on tailings and sedimentation
ponds and silencers to reduce noise.

4.6 MTAP Resettlement Policy Framework

GoSL / World Bank Mining Sector Technical Assistance Project (MTAP) Resettlement Policy
Framework (RPF) suggests the resettlement and compensation principles, organisational
arrangements and criteria to be applied to meet the needs of persons affected by the project. In
accordance with World Bank OP 4.12 (see Section 7.3.7) and the established Terms of Reference,
the RPF covers the following sections:

e — Introduction and Project Description;

e Principles and objectives governing resettlement and compensation preparation and
Implementation;

e A description of the process for preparing and approving Resettlement and compensation
Plans;

e Land acquisition and likely categories of impact;
e — Eligibility criteria for defining various categories of project affected persons;

e A legal framework reviewing the relationship between the laws of Sierra Leone and
regulations and Bank policy requirements and measures proposed to bridge any gaps
between them;

e Methods of valuing affected assets;

e Organizational procedures for the delivery of entitlements, including, for projects involving
private sector intermediaries, the responsibilities of the financial intermediary, the
government, and the private developer;

e A description of the implementation process, linking resettlement and compensation
implementation to civil works;

e Adescription of mechanisms for redressing grievances;

e A description of the arrangements for funding resettlement and compensation, including the
preparation and review of costs estimates, the flow of funds, and contingency arrangements;

e A description of mechanisms for consultations with, and participation of, displaced persons in
planning, implementation, and monitoring.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 72 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

4.7. International Conventions to which Sierra Leone is signatory

In the last decade, Sierra Leone has become party to most international treaties relevant to the
environment and social issues. Lists of the relevant treaties that have been signed by Sierra Leone
are presented below (derived from SRK Consulting, 2009). Sierra Leone is receiving assistance from
various United Nations agencies to meet the requirements of the treaties, including revision of
national legislation.

Environmental conventions
e United Nations Framework Convention on Climate Change 1992;
e Kyoto Protocol to the United Nations Framework Convention on Climate Change 1997;
e Vienna Convention for the Protection of the Ozone Layer 1985;
e Montreal Protocol on Substances that Deplete the Ozone Layer 1993;

e Basel Convention on the Control of Transboundary Movements of Hazardous Wastes and
their Disposal 1989;

e Bamako Convention on the Ban of the Import into Africa and the Control of Transboundary
Movement and Management of Hazardous Wastes within Africa 1991;

e UN Convention to Combat Desertification 1994;
e Stockholm Convention on Persistent Organic Pollutants 2001;

« Rotterdam Convention on the Prior Informed Consent Procedure for Certain Hazardous
Chemicals and Pesticides in International Trade 1998;

e African Convention on the Conservation of Nature and Natural Resources 2003;
e Convention on Biological Diversity 1992;

e Cartagena Protocol on Biosafety to the Convention on Biological Diversity 2000. Convention
on International Trade in Endangered Species of Wild Fauna and Flora 1973;

e Convention on Wetlands of International Importance (Ramsar Convention) 1971;

e Memorandum of Understanding concerning Conservation Measures for Marine Turtles of the
Atlantic Coast of Africa;

e Memorandum of Understanding concerning Conservation Measures for the West African
Populations of the African Elephant;

e Convention on the Conservation of Migratory Species of Wild Animals, 1983 (Bonn
Convention) (yet be signed); and

e The Convention covering the protection of the World Cultural and Natural Heritage Sites,
UNESCO 1972.

Marine conventions

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 73 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e The UN Convention on the Law of the Sea (UNCLOS 1982);
e The Convention of the International Maritime Organization (IMO), Geneva, 1948;

e International Convention for the Prevention of Pollution from Ships 1973 and 1978 Protocol
(MARPOL);

e International Convention for the Prevention of Pollution of the Sea by Oil (OILPOL, 1954);

e Convention on the Prevention of Marine Pollution by Dumping of Wastes and Other Matter
1973 (London Dumping Convention) (IMO);

e OSPAR Convention - Guidelines for the Management of Dredged Materials; and
e HELCOM Convention - Guidelines for the Disposal of Dredged Spoils.

See Appendix 5 for additional treaties on international labour standards (ILO Conventions) and
human rights treaties.

Sierra Leone is a signatory to the Extractive Industries Transparency Initiative (EITI). This initiative
supports improved governance in resource-rich countries through the verification and full publication
of company payments and government revenues from extractive industries including oil, gas and
mining. Countries rich in natural resources have tended to under-perform economically, have a higher
incidence of conflict, and suffer from poor governance. Through the EITI, it is hoped that by
encouraging greater transparency some of these negative impacts can be mitigated. Benefits to
companies centre on mitigating political and reputational risks. Sierra Leone was accepted as an EITI
candidate country on 22 February 2008. Sierra Leone has until 9 March 2010 to undertake validation
however an extension has been requested (EITI website, Sierra Leone website, March 2010). In the
new Minerals and Mines Act a section on reporting, disclosure and dissemination of information
related to revenues and payments made by the mineral right holders and the Government provides
the legal basis to make implementation of the EITI compulsory. It is stated as the obligation of the
license holder and contravening this provision would be considered a prosecutable offence.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 74 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

5 REGIONAL BASELINE

5.1 Climate, Air & Hydrology

5.1.1 Climate

Sierra Leone has a tropical monsoon climate, modified by local influences such as a decrease in
temperature with altitude and variation in rainfall distribution induced by topography.

Characteristic of ‘monsoon’ climates are a wet season and a dry season each year - driven by the
annual cycle in the latitude at which the sun’s diurnal sky trajectory passes directly overhead. During
the northern hemisphere winter, dry northeasterly winds, originating over the Sahara desert, blow
across Sierra Leone. Conversely, in the northern hemisphere summer moist south-westerly winds
from the Gulf of Guinea are drawn across Sierra Leone. Hurricanes are not known to occur in this
region, any strong winds in the area would be related to squall lines.

Between March and November, a broad, east-west-aligned, rain-prone belt associated with the moist
air from the Gulf of Guinea advances northwards across Sierra Leone and then retreats southwards
again, drawn in the direction of the Inter-Tropical Convergence Zone (ITCZ). However, this simplistic
explanation for Sierra Leone’s wet season fails to explain all of its features. For instance, the axis of
rain-prone belt is not co-incidental with the surface position of the ITCZ, but displaced some 300-400
km to the south. In some years there is a brief lull in the rains in the middle of the wet season while
the entire rain-belt lies to the north, despite there being a plentiful supply of moist Gulf air. The
assumed direct coupling between the ITCZ and the position of main seasonal rain belt has been
questioned, and the factors involved are complex and still not fully understood. To the north of the
main monsoon rain belt is a zone where thunderstorms and line squalls develop, and move from east
to west with the tropospheric winds.

Hayward and Oguntoyinbo (1987) provide an overview of the climatology of the different weather
elements experienced in West Africa which results from the mechanisms discussed above. Sunshine
duration is greatest in the winter period, and much reduced in the rainy season as cloudy days
predominate. There is a slight increase in sunshine from the south to the north in Sierra Leone. There
is little seasonal variation in mean air temperatures, with slightly hotter conditions in April and May.
Altitude influences temperature as well as other weather variables, with temperatures generally
decreasing with altitude. Mean wind speeds are generally low, and high impact gusts are rare. The
greatest wind speeds in the dry season occur when the ‘Harmattan’ wind blows from the east or
north-east, while in the wet season higher wind speeds are associated with storms and squalls. The
prevailing wind direction is from the south-west for most of the year, especially near to the coast and
especially during the monsoon. Annual average rainfall is greatest along the coast, and decreases
with distance inland. The Met Office makes a rough estimate of mean annual potential evaporation of
1000 mm for the Sierra Leone area, with a peak in March. This is likely to be higher for inland areas
than on the coast.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 75 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

For more information on climate and weather in the project area see Literature Review of Available
Information and Data - Stage 1 -Prepared by the Met Office in Appendix 6 and Stage 2 — Climate
Assessment and Data Analysis - Prepared by the Met Office in Appendix 7.

5.1.2 Hydrology

Sierra Leone possesses a tropical and humid climate, with clearly defined dry and rainy seasons.
Annual rainfall averages about 2 526 mm.year", ranging from 1 900 to more than 4 000 mm.year",
depending on proximity to the coast. Most of the rain falls between July and September.

The hydrology of Sierra Leone comprises a fairly dense network of rivers and streams, of which the
larger ones generally flow throughout the year. Groundwater contributes baseflow to larger rivers
during the dry season, while many of the smaller tributaries feeding these larger rivers cease to flow.
About 80 percent of the rural population obtains its water from surface water sources.

The country can be divided into twelve river basins, of which five are shared with Guinea and two with
Liberia. The most important ones, from west to east are: the Kolente (Great Scarcies), Kaba, Rokel
(also known as the Seli), Pampana (Jong), Sewa, Loa, and Mona. The river catchments in Sierra
Leone are relatively small, but because of heavy rainfall, produce large flows.

There are numerous valley swamps located in the headwaters of major rivers and their tributaries.
These flat bottomed valleys are drained by slow flowing streams and are normally swamped for more
than six months of the year. These areas are very important in rice and vegetable production. In
1999, Sierra Leone signed the Ramsar Convention on Wetlands with the only confirmed Ramsar site
being the Sierra Leone Freetown Estuary area.

Sierra Leone has two major dams, both built for hydroelectricity (Guma and Bumbuna). There is
considerable potential for the development of small-scale hydroelectric schemes that could also be
designed to accommodate irrigated agriculture.

The internal renewable surface water resource is estimated at 150 km* year"; seasonal variations are
very important, as only 11-17 percent of the annual discharge occurs between December and April
(dry season). Internally produced groundwater is estimated to be 50 km* year" of which 40 km®. year"
are considered to be overlap between surface water and groundwater.

5.2 Geology, Hydrogeology, Soils, Land Use & Ecosystems

5.2.1 Regional Geology

Sierra Leone is predominantly underlain by rocks of Precambrian age (older than 500 million years),
with a younger coastal strip approximately 50 km wide. This strip comprises of marine and estuarine
sediments of Tertiary and Quaternary to Recent age.

The Tertiary deposits are from the Bullom Group and occupy the higher ground, while younger
Quaternary and recent deposits occupy the low lying areas. The Bullom Group comprises interlayered
silts, sands, clays and occasional lignites. Onshore, the thickness of the Bullom Group is variable but

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 76 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

is known to be greater than 60 m, possibly reaching up to 120 m. The younger Quaternary deposits
comprise alluvium deposits (generally highly organic soft sandy clay).

The Precambrian rocks can be divided into two major units, the granite-greenstone complex and the
Kasila Group.

The granite-greenstone complex consists of a series of iron and magnesium rich rocks
metamorphosed to amphibolite facies (the Kambui Group, previously known as the Sula Group)
overlying the granitic basement. The grade of metamorphism in the basement generally increases
towards the Kambui Group boundary giving rise to local occurrences of granulites, known as the
Mano-Moa Formation (Birchall, et a/., 1979).

The Kasila Group comprises a series of high grade basic granulites and amphibolites that developed
into a zone of shear deformation to form the southwest margin of the basement complex. During the
development of the Kasila Group, part of it was thrusted eastwards onto the basement complex
during an event known as the Rokelide Orogeny (c. 550Ma), giving rise to low grade schists,
metasediments, banded iron formation (BIF) and lavas of the Marampa Group.

The Rokel River Trough developed very late in the Precambrian and a series of sandy and clayey
sediments (quartzites, sandstones and marls) were deposited within this trough to form the Rokel
River Group. Periodic volcanic activity during this time gave rise to basic and intermediate lavas and
ashes (the Kasewe Hills Formation).

Two periods of igneous activity occurred during the break up of Gondwanaland in the early Mesozoic.
The earliest of these, associated with the initial stages of rifting resulted in the intrusion of the
Freetown Igneous Complex, a layered complex of gabbro, norite, troctolite and anorthosite located at
the peninsular of Freetown. Numerous dolerite sills and mainly east-west trending dykes were also
intruded during this time. The second period of activity was the intrusion of kimberlite dykes and pipes
(c. 90Ma) mainly in the eastern section of the country distant from the project area (Birchall, et al.,
1979).

5.2.2 Hydrogeology

Limited investigation work have been undertaken to obtain information on the hydrogeology of Sierra
Leone. With a population largely reliant on surface water, groundwater has overall received less
attention.

According to a report published by the World Bank, the aquifers of the Bullom Series are considered
the most productive aquifers in the country (World Bank/UNDP, 1991). This is supported by the high
density occurrence of hand dug wells located within the elevated terraces of the coastal strip. Pump
tests conducted on the aquifer of the upper Bullom Series (top 40 m) at Pepel Port, found that water
from the aquifer could be pumped at a rate of 5 L.s’ from a single 150 mm diameter well.
WorleyParsons have requested and are waiting for pump test data from GCS Ltd to assess aquifer
properties.

Sierra Leone is largely underlain by igneous and metamorphic rocks, which typically have very low
primary porosity (the porosity that results from the original formation of the rock). However, their

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 77 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

secondary porosity (porosity resulting from processes post formation, e.g. faulting, dissolution) could
be high, albeit, localised.

5.2.3 Soils

Sierra Leone has a total land area of approximately 7.2 million hectares, about 5.4 million of which is
cultivable. Of this, about 4.3 million hectares are low fertile arable upland and 1.1 million hectares are
of more fertile arable swamps. With nearly 80 percent of the labor force depending upon this land for
their agricultural subsistence activities (largely slash-and-burn, with rice cultivation making up the bulk
of the subsistence activity), the overall health of these lands will depend upon how well farmers are
able to maintain the soil, water, and living resources (US AID, 20007). The combined effects of poor
farming practices — shifting cultivation, recurrent bushfires and overgrazing, increasing population,
ensuing shortening of fallow periods of land — have all been identified as contributing factors to soil
erosion resulting in land degradation.

5.2.4 Land Use

Sierra Leone has a total land area of approximately 7.2 million hectares, about 5.4 million of which is
cultivable. Of this, about 4.3 million hectares are low fertile arable upland and 1.1 million hectares are
of more fertile arable swamps. With nearly 80 percent of the labor force depending upon this land for
their agricultural subsistence activities (largely slash-and-burn, with rice cultivation making up the bulk
of the subsistence activity), the overall health of these lands will depend upon how well farmers are
able to maintain the soil, water, and living resources (US AID, 2007). The combined effects of poor
farming practices — shifting cultivation, recurrent bushfires and overgrazing, increasing population,
ensuing shortening of fallow periods of land — have all been identified as contributing factors to soil
erosion resulting in land degradation.

Along the project areas, it is apparent that cultivation of land has been practiced for a number of
generations, due to evidence of extensive land working and land scars (slow recovery of cultivated
land). The local economy of the Districts affected by the project seems to be dominated by agriculture
with a traditional focus on rice.

Agriculture is generally subsistence in nature, and, according to other literature on the project affected
areas, poverty levels among the farmers are high, with 70 percent of the population falling below the
UN defined poverty line (Coastal & Environmental Services, 2009).

A wide range of food crops are grown under the shifting cultivation system; sorghum, millet, maize,
cassava, beniseed, groundnut and beans are the associated crops grown with rice. Farmers have
very rudimentary equipment and practices.

During the dry season farming is restricted to valley flood plains (SRK 2009), while hillslopes are also
used for cultivation in the rainy season. Cassava, plantain, sweet potato, cashew nut, ground nut and
sweet corn are all commonly observed growing across the project area and fruits including pineapple,
orange, papaya, banana and mango are also grown, mainly in the immediate vicinity of villages.
Mango seems to be the most important fruit tree, since trees are found in large numbers around all

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 78 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

villages along the project area. In the rainy season rice is a staple crop. Palm wine tapping is evident
everywhere and fishing is also common in rivers and streams.

At present, forest resources are subjected to increasing deforestation due to the rapidly growing
population and consequent demand for more agricultural land, urban requirement for timber and
fuelwood, mining for minerals, and recurrent bush fires. With population pressure and
commercialization today, the rate of exploitation has far outstripped the rate of regeneration by natural
means. The result is deforestation and an acute threat to biodiversity, observed everywhere along the
project areas.

According to a study completed in 2004, logging, firewood collection, and mining ranked as the top
three perceptions of the actions most responsible for land degradation (US AID, 2007).

5.2.5 Ecology

Sierra Leone is divided into four major biogeographic regions: the coastal lowlands, the interior plains,
the interior plateau and scattered mountains and hills. The coastal lowlands occupy the south-western
third of the country and do not rise above 75 m above sea level (masl). They are interrupted by
inselbergs and merge into the interior plains, which reach 200 mas! in the east and cover 43 percent
of the country’s land surface. The interior plains end in an abrupt escarpment which runs from north-
west to south-east and marks the start of the eastern interior plateau (at 300-600 masl), which covers
22 percent of the country. Two massifs top the plateau: the Sankan Biriwa—Tingi Hills (1,709 masl)
and Mount Bintumani (1,945 masl). The latter is the highest peak in West Africa to the west of Mount
Cameroon. Ten major rivers flow roughly parallel in a southwesterly direction across the country to
estuaries and bays on the coast.

Two major biomes characterize the country’s vegetation; the Sudan—Guinea Savanna and the
Guinea—Congo Forests. The Sudan—Guinea Savanna biome occurs in the north and includes
grassland, savanna woodland and Lophira-dominated tree-savanna. A large area of forest-savanna
mosaic stretches over parts of the north and north-east and forms a zone of transition between the
savanna and forest biomes. The Guinea—Congo Forests biome occupies much of the north-east and
south-east. The vegetation typical of this zone is moist evergreen lowland forest with Afromontane
elements at higher altitudes. Local climatic conditions and human activities have, however,
particularly modified the climax forest vegetation in various parts of the country so that large areas are
now covered by secondary regrowth.

Ecoregions
Three ecoregions, as described by the World Wildlife Fund, fall within the project area.

On the coast, where the Pepel Port is to be developed, the Guinean Mangroves, an ecoregion that
stretches from Senegal to Ivory Coast, occur. These mangroves are influenced by a large tidal range
and high inputs of freshwater. The mangroves in this ecoregion contain stands that are more than 25
m in height and extend as far as 160 km inland. As the best developed mangroves in western Africa,
this ecoregion provides important habitat for migratory birds and endangered species such as the
West African manatee and the pygmy hippopotamus. The West African mangroves are relatively

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 79 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

species poor containing five tree species, compared, for example, to the East African mangroves,
which host up to nine mangrove tree species.

The Guinean forest-savanna mosaic extends through the central part of the project area, which
mainly corresponds to the transport corridor to be used for haul road and railway development. This
ecoregion of West Africa consists of a band of interlaced forest, savanna, and grassland running east
to west and dividing the tropical moist forests near the coast from the West Sudanian savanna of the
interior. Constantly occurring fires keep back the growth of trees in open country. A typical species of
this ecoregion, Lophira laceolata, is a tree that is more resistant to fire. This species is widely
distributed along the project area. The interlacing forest, savanna and grassland habitats are highly
dynamic, and the proportion of forest versus other habitat components has varied greatly over time.
Savannah vegetation covers 35 percent of Sierra Leone and includes forest savannah, mixed tree
savannah and grassland savannah. This ecoregion is known to support large mammals such as
elephant, leopards, hyenas, chimpanzees, baboons and monkeys, although their densities along the
project area are likely to be very low to non-existent.

On the eastern part of the project, on the Sula Mountains, the Guinean Montane Forest ecoregion is
present. This ecoregion consists of high altitude peaks and plateaus that spread across four countries
in the Upper Guinean region of West Africa. The broad range of elevation, coupled with the
underlying geology and anthropogenic activities, have given rise to different plant associations on
several of the mountains. Although details of the number of endemic plants are not fully compiled, 35
plant species are known to be strictly endemic, with several mountains containing their own unique
plant species. Floristic diversity results from a combination of geographic isolation, varied topography
and soils, migration, speciation, climatic factors and anthropogenic activities. Studies of the Loma
Mountains have produced considerable information about the flora, with records for 1,576 species
distributed in 757 genera and 135 families. The fauna is also diverse with close to 15 strictly endemic
vertebrate species, including species found on single mountains. A number of other rare forest
mammals may also occur marginally in the mountains of this ecoregion, including Johnson’s genet
(Genetta johnstoni, DD) and a murid rat (Praomys rostratus). The western chimpanzee (Pan
troglodytes verus, EN) also occurs in this ecoregion, with high densities reported from Mt Loma. The
largest predator in the ecoregion is the leopard (Panthera pardus, EN). Avifaunal diversity is also
high, and a number of rare species occur (Collar and Stuart 1988), including two near-endemic
species, the Sierra Leone prinia (Prinia leontica, VU) and the iris glossy-starling (Coccycolius iris).
The ecoregion is also of importance for endemic amphibians. More than 10 species are believed to
be strictly endemic (WWF database), including Nimbaphrynoides occidentalis, an endemic toad
occurring in savannas on Mount Nimba (Curry-Lindahl 1966 in WWF). In terms of reptiles, the area is
of lower importance, with less than five species of near-endemic reptile being recorded. Several new
species of insects in the family Coleoptera have been reported for both the Loma and the Nimba
Mountains (Villiers 1965 in WWF). It is very likely that all the mountains of this ecoregion contain
single-site endemic invertebrates, although the data are not compiled to prove this.Mining, slash-and-
burn farming, and man-made fires are the major threats of this ecoregion. Grassland wildfires are
largely human caused, but natural fires due to lightning strikes also occur (Morton 1986 in WWF).

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 80 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Current status

Although once a predominant ecosystem in Sierra Leone, the forest now covers only 5 percent of the
land area and consists of evergreen and semi deciduous vegetation. Sierra Leone is one of the most
heavily deforested countries in the region (Barrie, 2002 in Walston, Hayes and Wolstencroft, 2010). A
study of vegetation-cover showed about 5 percent of the country (c. 350,000 ha) to be covered by
closed canopy evergreen forest, occurring mostly in the south-east, 3.6 percent (c. 250,000 ha) by
secondary forest and about 52 percent (c. 3,700,000 ha) by forest regrowth and bush fallow.
Distinctive fringing vegetation and gallery forests occur along the main riverbanks, while coastal
mangroves cover some 286,600 ha (Davies and Palmer, 1989 in Walston, Hayes and Wolstencroft,
2010). It is worth noting that the whole of Sierra Leone below about 09015’ North was covered with
largely closed canopy forest 20-40m tall with lianas and epiphytes, but little ground cover or grass
(Grubb et al., 1998 in Walston, Hayes and Wolstencroft, 2010).

Moist closed evergreen lowland forests once covered the inland plains of Sierra Leone and across the
mine site though it would have included areas of moist semi-deciduous forest as well, especially in
the medium-altitude areas such as the Tama-Tonkolili Forest Reserve (Grubb et al., 1998 in Walston,
Hayes and Wolstencroft, 2010). However, farmbush, grasslands and scrub now predominate in the
region.

Lowland and submontane forest throughout West Africa has been impacted by development,
resulting in large and potentially threatening declines in the range of many species unique to this
region. The Tonkolili region is no exception, where forest, the natural climax vegetation of most of the
region, is now largely restricted to narrow strips along river valleys and on the steepest slopes, and
sacred groves and community forests (Darbyshire and van der Burgt, 2009).

5.3 Marine

5.3.1 Physical Environment

The Sierra Leone coastline is over 500 km long and includes a number of estuaries and islands
including Banana, Turtle and Sherbro islands. Generally the nearshore profile is relatively steep.
Where the Freetown estuary is located, however it is relatively shallow and rather irregular (Anthonie,
1991).

The Sierra Leone river estuary is a sheltered marine basin receiving waters from several tributaries,
including the Rokel, Seli and Bunce rivers and the Kumrabe Creek (FAO, 1986 and Ramsar, 1999).
The flow of freshwater from these rivers strongly influences the hydrographic conditions of the estuary
as demonstrated by the range of salinity recorded. This reaches a maximum during the wet season
when there is a measurable influence of freshwater extending to the continental shelf (FAO, 1986).
The estuary is bounded to the north and south by a lowland coastal plain, indented by creeks. The
Western Area Peninsular (WAP) (Freetown mountain) rises in the south. At its entrance into the
Atlantic Ocean, the estuary widens to about 11 km and suddenly deepens at its southern shore to
form a natural harbour, the third largest in the world (Ramsar, 1999).

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 81 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

During the dry season from November to April, currents inside Freetown Estuary are primarily
governed by astronomical tides. Conversely, during the rainy season estuarine circulation is strongly
controlled by the enhanced river run-off currents (Lorax, 2009). The regions tides are semi-diurnal
and tidal range is variable depending on location in the estuary; the maximum tidal range at Freetown
is 2.5m, whilst within the estuary the range is greater at 3 to 4.5m. The highest currents occur in the
entrance to the estuary due to constriction of the flow around the sand banks to the north of the
estuary entrance.

Coastal processes along the Sierra Leone coast are driven by wave energy and tidal currents. The
regional wave climate consists of two long period swells (period = 7 — 16s) and locally generated wind
waves (period < 5s) from the northwest. Wave energy is low to moderate with deep-water heights of
less than 1.2 m occurring for 72 percent of the time. However, between June and October, moderate
to high energy waves (1.5 — 4m) from the south are superimposed on the north-westerly waves
(Anthonie, 1991).

5.3.2 Water and Sediment Quality

Other than at Pepel and Freetown, the lack of industry on the shores of the estuary should mean that
the estuarine waters are free of industrial contamination. However, the deficiency of appropriate
sanitary systems in the coastal and river communities may have led to bacterial contamination and
high nutrient concentrations nearshore, although there is no evidence in the water quality data
collected so far. Strong tides and high run-off volumes result in high turbidity levels in the water
column throughout the estuary.

Basic water quality parameters have been measured over a period of approximately two months
throughout the estuary and further offshore, including the Pepel Port site. Preliminary results,
covering 21 sites and 29 profiles taken between 16 February and 12 March 2010, show that the water
column appeared to be well mixed at most sites with little or no variation in temperature, salinity, pH
or DO with depth. Turbidity generally increased with depth.

Similarly, little information is available regarding the estuary’s sediment quality. Estuarine sediment is
a series of sands, clays and gravels with occasional thin beds of argillaceous limestone, calcareous
grit and additional seems of lignite (Tucker, 1973). As for water contamination of sediment is not
expected and has not been indicated by preliminary sample results that have been collected so far
around Tagrin and in the proposed dredge channel. The only exception to this is in the inter-tidal area
at Pepel Port, where there is evidence of iron ore contamination of estuary / seabed sediments due to
previous port operations.

5.3.3 Coastal and Marine Habitats

Along the northern shelf from Sherbro Island in Sierra Leone to the southern border of Guinea, the
coastline is characterized by extensive mangrove forests, sandy beaches, mudflats and isolated
areas of rocky outcrops (Fisheries and Aquaculture Department, 2010). These habitats serve as
important shelter, feeding and nesting grounds for fish, birds and marine mammals. The northern
stretch of coast, including the Sierra Leone estuary, is influenced by the Canary current, and is the

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 82 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

most productive zone, with demersal, pelagic and shellfish resources (Fisheries and Aquaculture
Department, 2010).

In addition to providing a highly valuable habitat for marine and terrestrial fauna, mangrove forest also
plays a crucial role in coastal protection and reducing erosion from run-off and coastal processes.
Locally, the mangroves have an important socio-economic role as a source of wood for
firewood/charcoal and as a medium upon which shellfish anchor which provides an important food
and nutrition source.

The mangroves of Sierra Leone occupy almost half of the country’s coastline and cover a total area of
approximately 100,000 ha (FAO, 2007). Mangrove is concentrated in four major areas, one of which
is the Sierra Leone river estuary. As is the case throughout the world, the mangrove forests in Sierra
Leone have been heavily exploited due to rapid population increase and high levels of poverty. It is
estimated that nearly 40 percent of Sierra Leone’s mangroves were cleared between 1980 and 2000.
The high demand for the land and wood coupled with the lack of community participation in the
management of mangrove resources has created a de facto open-access regime. This has resulted in
mangrove cover that consists mainly of low re-growth with few larger trees, especially in the area
around Freetown.

The Freetown shoreline consists of a rocky foreshore, from the upper inter-tidal zone to deeper
subtidal areas offshore. There is an area of rocky habitat in the deeper waters between offshore
Freetown and offshore Murraytown, close to the main shipping channel. This habitat supports a
diverse community of soft corals, hydrozoans, acsidians and sponges. There are no true coral reefs
along the coast mainly due to the intrusion of the cool waters of the Benguela and Canary currents
and the high turbidity of the estuary waters (Ukwe et al. 2006). There are a number of ship wrecks
along the western coastline of Sierra Leone, which act as artificial reef and provide important habitats
for marine species such as soft corals and sponges. There is also reef habitat in shallow areas of
exposed rock.

Seagrasses are important habitat areas that provide transition ecosytems and can be influential as
marine spawning grounds. However, potential seagrass habitats in the estuary mouth were surveyed
and none was found.

5.3.4 Marine fauna

With its high rainfall, Sierra Leone has an extensive system of rivers and swamps. A variety of
mammals, birds and reptiles are found in the water, on rocks and sandy beaches or along the riparian
zone. Rivers that periodically flood and dry have a variety of migratory bird species that nest on the
exposed rocks, sandbanks and mudflats (USAID, 2007).

The Sierra Leone River Estuary is afforded some notoriety for its avifaunal abundance and is
therefore designated as a Ramsar site, under the Convention on Wetlands of International
Importance (the Ramsar convention), to which Sierra Leone is a signatory.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 83 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Turtles are believed to inhabit the coastal waters in and around the estuary mouth’. Five marine turtle
species nest on beaches in Sierra Leone; green turtles, olive ridley, loggerhead, leatherback and
hawksbill. The primary nesting beaches are around the Sherbro and Turtle islands (IUCN, 2010),
which are a significant distance from the project site. Beaches to the north-west of Tagrin point
provide potential turtle nesting sites. However, an initial survey suggests that human presence
already deters the turtles from using these beaches. Therefore, it is believed that the turtles may use
the estuary for foraging and the offshore area as a migration route.

Scientific reports concerning marine mammals’ population dynamics are lacking for Sierra Leone;
however, small cetaceans are sighted frequently in the waters at the mouth of the estuary near
Freetown according to local specialists and observations from marine users’. Marine Mammals
known to inhabit the coastal and estuarine waters of Sierra Leone include cetaceans (for example
Humpback whale, common dolphins and Clymene dolphin) and the sirenean (African manatee). The
threatened humpback dolphin may be present in the mouth of the estuary. However, as it inhabits the
nearshore zone where there is much human activity, it may no longer be present in this area. The
African manatee is believed to inhabit smaller waterways up river, avoiding brackish water and human
presence.

Sierra Leone has abundant fish resources and as a result supports widespread fishing activity
throughout its coastal and inland waters; contributing almost 10 percent of GDP (FAO 2008). This
activity can be broadly classified into three sub-sectors:

e Highly mechanized and capitalized industrial fishery,
e Developing aquaculture and inland fisheries; and

e Low technology but widespread artisanal fishery, which makes up the majority of the fishing in
and around the estuary.

Recent interviews with fishermen in March 2010 operating out of Tagrin confirm that Bonga
(Ethmalosa spp) is the primary fish species for local fishermen within the waters around Tagrin and
Pepel and are available for capture there throughout the year. In addition the ‘Spanish’ (Sphyraena
barracuda) is a prized fish caught offshore in the dry season. The surveys also found that fish known
locally as kutar, snapper, shinenose, bonita fish (March — May), shovelnose, longneck and grab were
landed, with most of these other species taken west of Tagrin Point and outside of the estuary.

Sierra Leone has 23 bird species with global conservation status, including the White-necked
Picathartes, Lesser Flamingo, Damara Tern, Lesser-crested Tern, Avocet, Water Dikkop, Greater
Flamingo, Northern Shoveler Terek Sandpiper, Curvew sandpiper, Great snipe and Rose-ringed
Parakeet. The Sierra Leone river estuary is regarded as one of the four most important sites for
Palaearctic migrants birds in the country as the mud/sand foreshore, intertidal mud and muddy sand
habitats provide the appropriate feeding grounds for most waders and other waterbirds; the estuary is
not only a feeding area but also a roosting area for most waterbirds in the country. A short survey was.

Aruna, Edward. 2001. Survey of the marine turtle species and an assessment of threats that affect their survival along the
Goderich-Sussex coastline of Sierra Leone (Dissertation submitted to the department of Biological Sciences for the award of
B.Sc, Biological Sciences)

2 A number were observed by ClassDiving and in sittings during the baseline survey in March 2010

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 84 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

undertaken as part of the preliminary baseline assessment and all eight of the winter wader species
listed on the Ramsar designation being observed.

5.3.5 Protected Areas

The Sierra Leone river estuary was designated a Wetland of International Importance under the
Ramsar convention in 1999. To improve the sustainable management of the Ramsar Site (including
the livelihood promotion at the local community level), the Sierra Leone Ramsar Administrative
Authority proposed the establishment of a Marine Protected Areas as a priority for implementation
(Ramsar, 2008).

The link between functional mangrove ecosystems and associated marine/estuarine ecosystem
health and fisheries production was a primary consideration in establishment of the Sierra Leone
River Estuary Ramsar site.

Pepel Island falls within one of the core areas of the Sierra Leone River Estuary Ramsar site (see
Figure 5-1).

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 85 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED ;
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Figure 5-1 Location of Pepel Island and Tagrin ports within the Ramsar Site

“

[pp Pepel Lease

Port Lease Areas
(non-operational)

(ZZ Transport Corridor
Ramsar Site

Ramsar Core Zones
(Approx. Areas)

A= Aberdeen Creek

BY i Ye “ ‘ B = Bunce River

10km 7 C = Tagrin Point, Pepel
& Tumu Island

Scale (approximate)

5.4 Population & Demographics

Sierra Leone is one of the world’s poorest countries. Decades of economic decline and about ten
years of civil war have had severe consequences on the economy. Poverty is widespread with more
than 70 percent of the population living below the poverty line. The country ranks last in the Human
Development Index. Despite some economic recovery after the end of armed conflict in 2002, the
country is still considered a fragile state as it faces the challenges of poverty, corruption and
economic mismanagement.

The Republic of Sierra Leone is composed of three provinces: the Northern Province, Southern
province and the Eastern province and one other region called the Western Area.

Sierra Leone has a population of about 6 million comprising of over 20 ethnic groups. The Temne in
the north and the Mende in the South are the largest with each group representing around 30 percent
of the total population. Creole, descendants of freed Jamaican slaves who were settled in the

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 86 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Freetown area in the late-18th century, represent around 10 percent of the population. Refugees from
Liberia’s civil war also reside in the country as well as small numbers of Europeans, Lebanese,
Pakistanis and Indians. Muslim is the dominant religion in Sierra Leone followed by indigenous beliefs
systems and Christianity.

The official language of Sierra Leone is English, however regular use is limited to the literate majority,
and native languages of Mende (principal vernacular in the south) and Temne (principal vernacular in
the north) are widely spoken. The Krio language (English-base Creole) and Bengali are also spoken.
The literacy rate (defined as aged 15 and over who can read and write English, Mende, Temne, or
Arabic) is 31.4 percent.

Annual population growth rate is 2.6 percent. The life expectancy is 37 years. The infant mortality rate
is 170/1000 live births, and the under 5 mortality rate is 286/1000. In 2009 the male to female ratio
was around 0.93. About 70 percent of the population is rural and the annual rate of urbanization is
estimated to be around 2.9 percent between 2005 and 2010.

5.4.1 Health Status Summary

A desktop literature review was performed to provide a brief summary of the existing health status in
Sierra Leone, with focus on the Northern Province and project-influenced districts where possible.
The desktop study was carried out in the first quarter of 2010 and involves review of available
literature using internet sources.

In 2007, Sierra Leone ranked as the least developed country in the world (WHO 2009), with an
estimated 53 percent of people living below the international poverty line of US$1.25 per day in 2005
(UNICEF 2008). The country suffered great upheaval during the period of civil war (1991-2002) with
injury, death and displacement amongst the population. There were also consequences for many
areas of Sierra Leonean infrastructure, including the healthcare system. All levels of the system were
affected with displacement of health care professionals and destruction of basic health infrastructure
(WHO 2009).

Health Policy and Initiatives

Various health initiatives, both national, and internationally aided are in progress in Sierra Leone.
Many of these are aimed at tackling the priority health issues. The Sierra Leone National Health
Policy from the Ministry of Health and Sanitation (MoHS) (2002) cites the following as the current
national priority health problems:

e = Malaria;

e Sexually Transmitted Infections (including HIV/AIDS);

e Tuberculosis;

e Unsatisfactory reproductive health including maternal and neonatal mortality;
e Acute respiratory infections;

e Childhood immunisable diseases;

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 87 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Nutrition-related disease;

e Water, food and sanitation-borne disease;
e Disability; and

¢ Mental illness.

The WHO develops country cooperation strategies for a number of countries as a means of
intensifying its interventions within those countries. The current WHO Country Cooperation Strategy
for Sierra Leone 2008-2012 (WHO 2009) cites four strategic priorities:

e Reduction of the burden of communicable and non-communicable disease with particular focus
on the prevention and control of malaria, reducing HIV/AIDS and tuberculosis and enhancing the
national vaccination programmes to prevent and control vaccine-preventable diseases;

e Lowering rates of infant, child and maternal mortality and morbidity along with encouragement of
responsible and healthy sexual and reproductive health behaviour;

e Improving access to and quality of health services; and
e National health development through cooperation and partnerships.
Life Expectancy

As a nation, the Sierra Leonean life expectancy at birth is currently estimated by WHO at 49.4 years
(WHO 2009); however, in the past decade estimates have been as low as 37 years (WHO 2006). In
2004, the life expectancy in the Tonkolili district was estimated at 47.9 (47.3 for males and 48.6 for
females), slightly below the national estimate and below the average for the Northern Province as a
whole (49.8) (SSL 2004). Life expectancies in Port Loko and Bombali districts were slightly higher
than Tonkolili at 49.0 (males 48.1; females 50.0) and 52.5 (males 51.6; females 53.5) respectively
(SSL 2004). WHO report that the low Sierra Leonean life expectancies are due to the levels of
communicable and non-communicable disease as well as child and maternal mortality rates (WHO
2009). They cite the underlying causes as widespread poverty, limited access to safe drinking water,
poor sanitation, high levels of illiteracy (particularly amongst females), overcrowded living conditions,
poor feeding and hygiene practices and inadequate access to good quality healthcare services (WHO
2009).

Women, Children and Childbirth

At 6.3 per woman, Sierra Leone has one of the highest fertility rates in the world (WHO 2009).
However, maternal mortality rates also rank amongst the highest, with an estimated 2,100 maternal
deaths per 100,000 live births (UNICEF 2008). Contraceptive prevalence is low (5 percent) and
access to good quality care during and after childbirth is lacking, with only 43 percent of births
attended by a skilled professional (UNICEF 2008). In surveys of attitudes toward domestic violence, it
was reported that 85 percent of the population believe a husband to be justified in hitting his wife for
reasons such as burning food, arguing back, or going out without telling him (UNICEF 2008). Female
genital mutilation/cutting (FGM/C), a practice carried out for social reasons which affects the health
and well-being of both women and their babies, is extremely common in Sierra Leone. An estimated

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 88 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

94 percent of women overall are affected, although rates in rural communities reach 97 percent
(UNICEF 2008).

In general, child health in Sierra Leone is poor. At close to 30 percent, the under-five child mortality
rate is the highest in the world with neonatal deaths representing 20 percent of the total under-five
mortality (WHO 2009). In the Northern Province of Sierra Leone, in which the project is to take place,
infant, child and under-five mortality rates are slightly below the national average (SSL 2004). Malaria,
diarrhoea and pneumonia are the three principal causes of child death, with malnutrition as a
common contributory factor. In 2007 it was estimated that 4,000 children (0-14 years) were living with
HIV in Sierra Leone (UNICEF). Child labour is prevalent; data gathered between 1999 and 2007
estimates that it affects 48 percent of children aged 5 to 14 years (UNICEF 2008). The target for
immunizations in Sierra Leone is 90 percent and some headway has been made in curbing diseases
such as measles (WHO 2009).

Malaria

Malaria is widespread and transmitted year-round in Sierra Leone (WHO 2004). During the past
decade, prevalence of malaria in the general population has at times been greater than 50 percent
(WHO 2009). It is the number one cause of infant mortality and accounts for a large proportion of
outpatient consultations (35 percent) (WHO 2004). In children under five years, malaria was
responsible for between 50-60 percent of all admissions (WHO 2009). Malaria also accounts for 70
percent of the anaemia reported in pregnant women (WHO 2009). Governmental malaria control
programmes and funding are in place, and a joint MoHS/WHO program for the control of malaria was
initiated in 2004. The malaria programs aim to achieve better case management, vector control,
prevention of malaria-in-pregnancy and health promotion but face challenges including changes in
environmental conditions and sales of counterfeit malarial drugs (WHO 2009).

HIV/AIDS

HIV / AIDS is increasing in Sierra Leone, with higher rates in urban areas (2.1 percent) than rural
areas (1.3 percent) (WHO 2009). HIV and AIDS impacts not only those infected, but can also have
knock-on effects in a society. For example, in 2007, an estimated 16,000 children (0-17) had been
orphaned as a result of AIDS, and school attendance amongst that group was almost 20 percent
lower than the general population (UNICEF 2008). Data gathered between 2000 and 2007 suggests
that the level of public understanding about the cause and prevention of AIDS is low; for example only
17 percent of young women (15-24 years old) had comprehensive knowledge of HIV (UNICEF 2008).
Of note is the fact that the prevalence of HIV and AIDS amongst those with tertiary education is three
times greater than those with no education (WHO 2009). In 2007, the Sierra Leone government
introduced the Prevention and Control of HIV and AIDS Act, 2007 covering areas including education
and information, safe practices, testing and access to healthcare, transmission, monitoring and
discrimination.

Other Communicable Disease

Other communicable disease of note in Sierra Leone currently include tuberculosis, leprosy,
neglected tropical diseases (soil transmitted helminthes, onchocerciasis [river blindness] and
lymphatic filariasis, dracunculiasis [guinea worm disease], yaws and schistosomiasis), lassa fever,

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 89 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

yellow fever and diarrhoeal diseases (WHO 2009). Population movement counts amongst the risk
factors for increased transmission for a good number of these diseases (WHO 2004).

The burden of tuberculosis in Sierra Leone is increasing. Between 2004 and 2007, the number of
registered cases almost doubled, despite a poor case-detection rate of 50 percent (WHO 2009). Also
of concern is the rise in multi-drug resistant tuberculosis (MDR-TB) and prevalence of TB/HIV co-
infection. A tuberculosis control program is in place in Sierra Leone; however it faces challenges
related to high default rates, low case-detection rates and the high percentage of patients without
sputum results (WHO 2009).

Onchocerciasis or ‘river blindness’ is a vector-borne disease which has a high infection intensity and
high resultant blindness rate in some parts of northern Sierra Leone. Risk factors for increased risk of
exposure to the infectious agent (Onchocerca volvulus, a filarial worm) include subsistence farming
fishing, bathing and mining (some areas) (WHO 2004).

Yaws disease was effectively eradicated prior to the war, but a recent re-emergence has created the
need for public health intervention (WHO 2009). In the past, this disease has been a problem in
remote communities of Bombali and Port Loko (WHO 2004), and there are currently plans for a yaws.
survey in the endemic Bombali region. The survey will be a joint initiative between the Sierra Leone
Ministry of Health and Sanitation (MoHS) and WHO (WHO 2009). Portions of the proposed Phase 1
project are expected to operate in both the Bombali and Port Loko districts.

WHO rate the scale of infection with intestinal helminthiasis in Sierra Leone as ‘enormous’. These
worms cause reduction in vigour, illness, impaired intellectual development and reduced quality of life.
Programs are underway in Sierra Leone to map and better understand the types of soil transmitted
helminthes in the districts (WHO 2009).

Yellow fever has a WHO alert threshold of one case. In 2003 there were 4 confirmed cases in
Tonkolili (WHO 2004).

Schistosomiasis is a public health concern and emerging disease in six districts within Sierra Leone,
one of which is Tonkolili (WHO 2009).

Non-Communicable Diseases

There is a heavy burden of non-communicable disease including malnutrition, mental health issues
and substance abuse, disability and injury in Sierra Leone.

Malnutrition is common, especially amongst women and children. It has many direct health effects
and can also act as a contributory factor, increasing the severity of other diseases. In pregnant
women, maternal malnutrition leads to low birth weight, a causative factor in neonatal death (UNICEF
2008). In Sierra Leone, approximately 25 percent of children are born with a low birth weight, and up
to 30 percent of under fives suffer from moderate to severe underweight (UNICEF 2008).

Substance abuse is a significant problem in Sierra Leone, and the facilities to deal with mental health
issues are lacking (WHO 2009). Surveys suggest that a large proportion of the population use
alcohol, tobacco and drugs (e.g. cannabis, cocaine and heroine) (WHO 2009). A draft mental health
policy has been drawn up; however, the availability of resources to implement it remains a challenge.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 90 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

The major causes of disability in Sierra Leone are illness, congenital abnormalities, aging, accidents
(including traffic), and war (SSL 2004). Following the civil war, a sizable number of people live with
amputations (WHO 2009). In 2004, 2.2 percent of people in the Northern Province were classified as
disabled and 6 percent of these had war-related disabilities (SSL 2004). The prevalence of war-
related disability is lowest in the Northern Province of Sierra Leone.

Environmental Health

Environmental health and the provision of safe drinking water are important issues in Sierra Leone. At
present, overall, approximately 46 percent of households drink water from unimproved sources, a
number which rises to 68 percent in rural communities (UNICEF 2008, WHO 2009). Only 30.5 percent
of households dispose of excreta by sanitary means and wastewater is rarely treated before release
(WHO 2009). All of these factors increase the burden of water-borne and diarrheal disease and
impact general health.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 91 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

6 PROJECT AREA BASELINE

6.1 Baseline Study Techniques

Conducting baseline studies is an iterative process that builds on data already collected and leads to
more targeted and specific information. The aim is to gain an understanding of the existing conditions
in the project area to enables a good understanding of the sensitivity and function of the environment
prior to the project commencing. For consistency across this project we have standardised the
terminology for the baseline study phases as follows:

e Phase 1a: Desktop review and planning for the studies to collate relevant information, review
legislation, identify specialists and prepare a base map for further work;

e Phase 1b: Undertake reconnaissance-level field studies to ground-truth the base map
produced, identify habitats of potential conservation importance and to record significant
ecological features in the study area. This phase is termed the Rapid Assessment
Programme (RAP);

e Phase 2a: Scoping consultations with key stakeholders and the general public to understand
key biodiversity issues related to local livelihoods and cultural significance;

e Phase 2b: Specialist investigations to collect detailed baseline data on species and habitats
within the project area for all relevant seasons;

e Phase 3a: detailed targeted study (content driven), and
e Phase 3b: detailed in-fill study (coverage driven).

This terminology has been used in each of the following thematic disciplines: air and noise, hydrology,
soil and landscape, ecology, social and community and marine for all the relevant project areas.

All the thematic disciplines, to varying levels of detail depending on sensitivity have been applied to
produce a baseline for each of the project elements i.e. the mine area, the transport corridor, the port
area and the marine and coastal zone.

6.2. Mining Area
6.2.1 Air Quality

A desktop study was conducted that included a review of the available information for the study area
(Phase 1a) and a monitoring campaign was designed (Phase 1b) to assess the background air quality
levels in the study area. The campaign was carried out in February 2010.

Ambient air measurements were conducted with passive sampling monitoring devices (diffusion tubes
installed in the field for a period of 15 days), after which the devices were collected and sent to the

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 92 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons African

AFRICAN MINERALS LIMITED ;
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

laboratory for analysis. Diffusion tubes were obtained from Scientifics Laboratory in the UK. The
contaminants monitored were nitrogen dioxide (NO2) and sulphur dioxide (SO2).

The sampling scenario covered 13 positions for the air quality measurements divided between the
mine site, the port site and the transport corridor. The distribution of the sampling locations is shown
in Figure 6-1.

Figure 6-1 Air Quality Monitoring Campaign Measurement Locations

Results obtained from the monitoring campaign were analyzed and compared with relevant
guidelines.

Relevant international standards for environmental air quality include those published by the World
Bank Group (WBG) in the WBG Environmental, Health, and Safety Guidelines (known as the “EHS
Guidelines”), which are used by the WBG and the International Finance Corporation (IFC), as
described in the Pollution Prevention and Abatement Handbook (PPAH) (World Bank Group, IFC,
2007). Ambient air measurements were conducted during a period of 15 days; therefore, results are
not directly comparable with the periods given by legislation. When possible, the larger period (1 year)
with a more restrictive limit has been considered.

Existing air quality at the proposed mining area is expected to be very good, because the area is a
Greenfield site without existing industrial development or crowded populations. Dust is considered to
be the primary air pollutant, generated from vehicle movements on unpaved roads and off-road.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 93 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons African€

resources ene ¥ st

AFRICAN MINERALS LIMITED
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNom ICS
TONKOLILI IRON ORE PROJECT

The monitoring locations are listed in Table 6-1. The results obtained from the laboratory analysis for
NO, and SO, (PA1-PA4 locations) are shown in Table 6-2.

Table 6-1 Locations for Air Quality Monitoring Campaign in the Mining Area

Location | Coordinates Remarks

PA1 29P 201325 991125 | In crops that have been burnt down in the hamlet of Little Furia.

PA2 29P 201944 993103 | In crops outside Wandugu village.

PA3 29P 207381 996691 | Ata tree behind the health centre in Kemadugu. Traffic more
frequent (approximately 5-10 cars / day).

PA4 29P 204163 997066 | Ona drill pad (abandoned). Possibility of drilling activities close to
the location. A small village (Kegbema) was observed at a short
distance.

Table 6-2 Results of Baseline NO2 and SO, Concentrations on Air in the Mining area

Loc. | Exposure | NO? Analysis SO, Analysis
time
(hours) g/m? | WHO limit Comments g/m? | WHO limit Comments

(ugim?) (ugim*)

PA1 502.25 10.2 40 Encountered on 64.8 125° Encountered

ground, dirt In on ground
(1 year) tube, and (24 hours)
discoloured upon
extraction

PA2 501.00 5.3 : 14.5 -

PA3 498.25 6.4 : 6.4 -

PA4 498.67 6.2 Spider's web 48 -

found

Concentrations of NO2 and SO, in the mining area were found to be below the levels set by the World
Bank Group (World Bank General Environmental Guidelines, IFC, 2007).

The results for PA1 are not considered reliable, as the tube was encountered on ground and could
have been contaminated by ashes present after the recent burning of the field. The results for PA2
may have been affected by nearby activities related to the creation of a scout road for the future haul
road development to the mine site.

Aside from these two locations, the monitored air quality is good and exhibits low pollutant
concentrations. As expected, the levels correspond to Greenfield values.

3 Target 1 for SO> limit (WBG)

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 94 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons African

AFRICAN MINERALS LIMITED ;
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

6.2.2 Noise

A desktop study was conducted that included a review of the available information for the study area
(Phase 1a) and a monitoring campaign was designed (Phase 1b) to assess the background noise
levels in the study area. The campaign was carried out in February 2010.

The IFC — WBC (International Finance Corporation — World Bank Group) reference levels for ambient
noise expressed in LAeq for residential, institutional and educational receptors is 55 dB(A) during the
daytime (7:00 to 22:00) and 45 dB(A) during the night-time. For industrial areas, the reference level is
70 dB(A) any time of the day or night.

A noise survey was conducted with a Class | hand-held sound level meter and an ISO Tech sound
level calibrator. The sound level meter measured the parameter LAeq, defined as the constant sound
level that, in a given time period, would convey the same sound energy as the actual time-varying A-
weighted sound level. Noise measurements were conducted during daytime hours.

The sampling scenario covered 20 locations for noise survey divided between the mine site, the port
site and the transport corridor. The distribution of the sampling locations is shown in Figure 6-2.

Figure 6-2 Noise Monitoring Campaign Measurement Locations

The ambient noise at the mine site might be generated by several naturally occurring sources and
rural human sources: wind through the vegetation, animal and cattle noises, traffic in rural and
populated areas, etc. The measurement locations at the Phase 1 mine site were selected based on
the following criteria: in the project area outside the populated areas; and where measurements could
be taken without interference from traffic or industrial noise.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 95 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
[iia] WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNom ICS
TONKOLILI IRON ORE PROJECT

Results of the Noise Survey are listed in Table 6-3.

Table 6-3 Noise Monitoring Campaign in the Mining Area

Geographical (as) Measurement Date Meteorological Data Remarks
. Wind speed
ID Coordinates Date Hour T (°C) (km/h)
29 P 201282 . Light wind 1.6 - a
N1 991031 40.0 14/02 2010 13:00 37.2 24 Birds singing
29 P 201260 . Light wind 1.6 - a
N2 991116 44.8 14/02 2010 13:20 38 24 Birds singing
na | OF reer” | 34.6 | 141022010 | 14:00 | 35 3 -
Wildlife
29 P 202067 . Calm, almost :
N4 993263 48.2 14/02 2010 14:25 35 no wind Noise
intense
29 P 204163 . Calm, almost Some birds
NS 997066 31.7 14/02 2010 15:50 37 no wind singing

All measurements were conducted during the daytime; therefore, the results listed in the table above
are below the referenced Ambient Noise levels of 55 dB (A).

Results from measurements taken at locations N1, N2 and N4 are higher than at other locations, but
the field observations confirmed that they correspond to natural environmental noise.

6.2.3 Archeology & Cultural Heritage

The significance of sites of archaeological value (in-situ) and cultural heritage factors has been
initially screened by discussion with in-country ESHIA practitioners. The preliminary advice indicated
that it was likely there would be limited and in some areas negligible sensitivity. Development of an
understanding of the importance of marine and terrestrial archaeology, burial sites, Society Bush
areas and other important heritage factors has already been included in a number of baseline studies.
Integration of this information with a specialist assessment into a review of possible project impacts is
still underway.

6.2.4 Ecology & Biodiversity

Vegetation

The area encompassing the Simbili deposit has been surveyed using Phase 1a, 1b and 2b study
techniques during the wet and dry seasons in September and November 2009 and in February /
March 2010. The area is situated in a tropical moist broadleaf forest zone, but is also close to a
tropical grassland savannah zone and therefore displays some characteristics of each. The summit of
Simbili is host to degraded forest, but the sub-ridge to the north of the summit is largely covered by

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 96 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

grass with scattered tree species typical of the natural wooded grassland habitat. All the grasslands
on Simbili are much disturbed with secondary grassland species dominant and with evidence of
recent farming. Heavily degraded forest patches are present on the western slope of Simbili, although
generally the species found there were characteristic of secondary forest. Only one species of
concern was identified among these patches, the tree species Cryptosepalum tetraphyllum (IUCN:
Vulnerable, VU). (See Appendix 8 for Preliminary Report on Phase 3 Vegetation Fieldwork - Prepared
by SRK, Appendix 9 for Tonkolili Vegetation Survey and Inventory Report - Final - Prepared by
Herbarium, Royal Botanic Gardens, Kew and Appendix 10 for Report on the Vegetation Map of the
Tonkolili Project Area).

Terrestrial Fauna

A Phase 1b rapid assessment of eight sites within the mining area was conducted in March 2010
during the dry season. The natural forest cover of the mining area is heavily fragmented and does not
appear to support viable populations of large mammals, with the exception of Western Chimpanzees
that may be present in the forest patches to the south of the Farangbaia Forest Reserve. The existing
habitats within the mining area support a range of bird species, including forest and non-forest
species of conservation concern. (see Appendix 11 for Summary of Report, Phase 1 Study of
Terrestrial Fauna at Tonkolili Mine Site, Sierra Leone prepared by the Wildlife Conservation Society)

Aquatic Ecosystems

A Phase 1b rapid assessment of two sites located in the vicinity of the southern boundary of the
exploration licence area (the Tonkolili and Matoine Rivers) was undertaken in March 2010 during the
dry season. Both sites have good in-stream habitat, however substantial clearing of riparian
vegetation had occurred along the right-hand bank at the Matoine River site and there was evidence
of in-stream artisanal gold mining. The waters at the sites surveyed generally had low conductivity
and were slightly acidic, which means the waters have little or no buffering capacity against changes
to pH from any acid inputs (For further information see Appendix 12 for Rapid Assessment of Aquatic
Environments for the Tonkolili Project prepared by SRK).

6.2.5 Hydrology and Hydrogeology

Phase 1 mining activities will focus on the hematite cap of the Simbili deposit which straddles the two
surface water catchments of the Tonkolili and Mawuru Rivers.

The Tonkolili catchment drains an area of approximately 165 km? and flows for approximately 48 km
before it joins the larger Rokel River. The Tonkolili River flows throughout the year; minimum and
maximum flow rates measured at 5 gauging stations in the vicinity of the mine and eastern transport
corridor areas and corresponding to the dry and wet season of 2009 are given in Table 6-4 below. A
figure of the gauging stations is given in Appendix 13.

During the dry season, river flow rates represent the base flow component contributed by
groundwater.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 97 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
[iia] WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Table 6-4 Tonkolili River Flow Rates

Tonkolili River Flow Rate
(m’.sec")

Apr-09 Sep-09
RFT001 0.22 2.1
RFT002 0.95 3.2
RFT003 0.56 3.9
RFT004 0.95 5.57
RFTO005 1.6 11.3

The Mawuru catchment drains an area of approximately 147 km’ as it flows south along the eastern
side of the Simbili deposit before joining the Pampana River. Maximum and minimum river flow
measurements at two gauging stations in the mine vicinity are given in Table 6-5 below. A figure of
the gauging stations is given in Appendix 13. The Mawuru River flows year-round suggesting the dry
season flows measured in April 2009 represents base flow contributed by groundwater discharge (see

Table 6-5).
Table 6-5 Mawuru River Flow Rates
Mawuru River Flow Rate
(m*.sec")
Apr-09 Sep-09
RFMO01 0.979 3.48
RFMO002 0.86 6.25*

Field measured water quality parameters indicate relatively stable chemical conditions with little
variation between the two catchments, and also between the wet and dry season. Electrical
conductivity (EC) of Tonkolili River and Mawuru River water was generally below 20 uS.cm™ in both
the wet and dry season. pH was found to remain neutral, ranging from 6.2 to 7.1 pH units with slightly
lower pH values generally observed during the dry season.

Water quality samples were collected for laboratory analysis in the UK during the dry season, March
2010. In both rivers, the concentrations of iron ranged from 0.49 mg.L” to 1.02 mg.L" exceeding the
UK drinking water guideline value of 0.2 mg.L". Elevated concentrations of iron are suspected to be
associated with the banded iron formation (BIF) deposits and iron rich soils.

A TPH (C24-C40) concentration of 0.012 mg.L" was reported for a sample collected from the Mawuru
River. The presence of a heavy TPH fraction suggests a degree of anthropogenic contamination
most likely from a diesel, oil or grease source. However, the results from single sampling event

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 98 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

carried out to date are not sufficient basis upon which to draw any conclusions at this time. Further
sampling has taken place and a regular monitoring programme is being implemented. Results of the
most recent sampling are awaited.

Numerous springs flowing from the upper slopes of the mountains flanking the Tonkolili and Mawuru
Rivers contribute base flow throughout the year. The flow rate of five of these spring fed streams which
discharge into the Tonkolili River have been monitored by SRK and AML using V-notch weirs for a period
of 12 months commencing in April 2009. Flow rates vary between locations and are likely to be heavily
controlled by the local geology and aquifer characteristics. A distinct pattern of peak and low flow periods
are observed in the spring hydrographs and generally mimic the rainfall records with stable, low flow
conditions existing between February and June/July at which time flows are between 0.1 and 4 L.s". Flow
rates increase in response to rainfall recharge during August and September to maximums of 8 to 24 Ls",
after which time, rates steadily decline.

Several spring-fed streams flow from the eastern flanks of Simbili discharging to the Mawuru River. Spring
flow and water quality has been measured at one location, since April 2009. The spring flow during the wet
season exceeded the capacity of the V-notch and readings could not be taken throughout August and
September. Measure flow rates ranged from 0.5 L.s“ during the dry season to 7.7 L.s* during the wet
season; however maximum flow rates during August and September are likely to be much higher.

The EC value of spring water at both catchments ranged from <10 uS.cm" to1210 uS.cm™. PH values
were between 6.0 and 7.42 while redox potential indicated consistently oxidizing conditions. The
chemical composition of water discharging from springs was found to contain slightly higher
concentrations of certain dissolved metals. Arsenic (0.057 mg.L") and selenium (0.236 mg.L") were
above their relevant UK drinking water guideline values while cadmium (0.0017 mg.L") and lead
(0.021 mg.L") existed at higher concentrations than reported for the Tonkolili River. It is likely that the
hematite cap overlying the BIF provides a source of various metal species which are leached by
groundwater and discharged through these springs, before being diluted in the main river systems.

The maintenance of surface water flows year round is important to both local inhabitants and the
natural environment (groundwater abstraction becomes more difficult during the dry season when
groundwater levels gradually decline). East and south east of Simbili within the Mawuru catchment,
no exploitation of groundwater has been observed and there is apparent total reliance on surface
water from Mawuru tributary streams/ springs or the Mawuru itself in some cases (at the peak of the
dry season) to meet village water demands.

Within the mine area the upper surface of the bedrock (Tonkolili Group) is thought to have weathered
to a depth of between 40 m and 60 m. The uppermost 10-20 m is completely weathered to a laterite
with rock becoming progressively fresher with depth. The weathered zone is thickest on the ridge
tops and thins towards the valley bottoms. The ridge tops are sometimes characterised by hardpan
(duricrust). The flanks of the hills are characterised by weathered material as well as transported
boulders and soils (colluvium). Alluvial deposits of sands, silts, clays and conglomerate have been
deposited in the Tonkolili and Mawuru valley bottoms, but it is not yet known how thick these deposits
are.

SRK (2010) proposed the following conceptual model for groundwater flow in the mine area:

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 99 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Recharge percolates through the laterite or duricrust into the weathered cap from
where the majority of the groundwater flows laterally, at the contact with fresh
rock, towards the ridge flanks and discharges through springs to the surface
water network. The component of groundwater flow from the weathered cap to
the colluvium is unknown but is considered low given the generally low
permeability of the colluvium, Similarly, it is thought that groundwater flow from
the weathered cap to the underlying BIF and amphibolite, which appears to be
generally competent, is also low.

The laterite / duricrust may act like a sponge, storing recharge and releasing it more slowly to the
underlying aquifer as well as buffering through-flow to springs. This is an important process for
groundwater-surface water interactions and would be seen on the Tonkolili and Mawuru river flow
hydrographs as a tailing effect.

Water levels in the deposit area monitoring wells are generally within the weathered cap. Monitoring
borehole GWM11 on the neighbouring Marampon deposit is artesian (flowing at 0.2-0.3 L.s”),
possibly due to intersection of deeper fracture flow, which suggest local flow systems and high aquifer
heterogeneity that may also exist within the Simbili deposit.

In the lower valleys and in the wider study area it is likely that colluvial and alluvial sediments act as
aquifers of unproven thickness which discharge to the Tonkolili or Mawuru Rivers throughout the year.
A deeper, fractured basement aquifer may be present throughout the study area, and if present would
correspond with highly fractured, regional features (lineaments) mapped within the Precambrian
basement rock (Akiwumi, 1988). The existence of these lineaments and the nature of groundwater
flow in the basement rock are poorly understood. Fracturing in the upper strata was noted to reduce
to zero within 30-40 m of the surface in the valley that now contains the Bumbuna Hydroelectric Dam.

Water levels have been monitored at weekly intervals since May 2009 at eight community
groundwater wells which exploit the alluvial and colluvial aquifer. Depth to water ranges from 3.0 to
9.5 m below ground level (m bGL) during the dry season, rising to 1.0 to 6.5 m bGL during the wet
season. The highest wet season water levels and the lowest dry season water levels were both
measured in the lower Tonkolili catchment. The hydrograph response suggests that rainfall recharge
infiltrates quickly to the aquifer with very little delay between the onset of the wet season and the
initial rise in the water table.

Groundwater chemistry is expected to be fairly consistent across the study area, with the exception of
groundwater within the weathered cap overlying the BIF. In general very little water-rock interaction is
anticipated given the dominance of largely non-reactive basement rocks such as granites, schists,
and greenstones.

The conceptual understanding of groundwater occurrence and flow in the lower valleys and in the
wider study area is limited.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 100 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

6.2.6 Soils & Land-use

Soils data have been derived from drilling and interpretation of superficial material. At most drill sites
the top 2 m of material was cleared during preparation of the drill pad and therefore the baseline soil
dataset is incomplete. The uppermost surficial material is dependent on the underlying geology. For
the iron-ore protolith (quartz and silicate itabirites) a ferruginous hardcap or canga profile has
developed, consisting of predominantly angular to subrounded fragments of hematite and pisoliths
partially replaced by goethite and cemented by clays, reprecipitated silica and iron oxide. A simple
laterite profile has developed over footwall or hangingwall acid to intermediate rocks, typically red in
colour, comprising massive and colloform goethite-hematite, with common iron-oxide fragments
cemented by clays, reprecipitated silica and iron oxides. (See Appendix 14 Tonkolili Soils and Laterite
Profile - Prepared by SRK)

Preliminary qualitative information on land-use has been acquired during Phase 1b and Phase 2b
biodiversity studies (flora, fauna and freshwater) in the mining area. While some remaining forest
patches including Society Bush still exist in a mosaic land-use, in general human presence, slash and
burn farming techniques, road and communal ground clearance (including clearance by AML) has
driven a change in the area from forest and patches of grassland on the summits to primarily a
mixture of agriculture and fallow land.

Agriculture comprises a wide range of crops on hill slopes and monocultures of rice or peanuts on
periodically inundated land in the valley bottoms. Non-location specific bushmeat hunting grounds
also occur.

6.2.7 Geology & Geomorphology

The Tonkolili ore body is situated in the greenstone belts of the Sula Mountains. The license area is
dominated by rock units of the Sula Group, a greenstone belt that forms part of the Kambui Super
Group. The Sula Group is comprised of two primary formations, the Sonfon and Tonkolili formations.
The upper sequence of the Tonkolili Formation hosts the primary magnetite resource; however Phase
1 of the project is focused on the overlying hematite / goethite deposits. The iron content of the
hematite / goethite ore can be increased to exportable grades through beneficiation. The
geomorphology of the license area is characterised by smooth hill tops (that rise from 200 to 800 m in
elevation) and plateaus that trend in a north-easterly direction and are deeply incised by the Tonkolili
River drainage system which flows to the south east. (For further details see Appendix 15 for
Geological and Geomorphologic Baseline Study - Prepared by SRK)

6.2.8 Socio-Economic & Human Health

The socio-economic and human health baseline of these areas has been characterised using a range
of survey techniques at a coarse level and the results have been aggregated and described in a
generalised manner in the regional overview. Although further baseline description is underway, it is
assumed for the time being that the generalized description is an adequate characterization of the

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 101 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
[iia] WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNom ICS
TONKOLILI IRON ORE PROJECT

communities in the mine area and the baseline is not expected to be significantly different from the
regional overview.

The baseline data collected from the field studies conducted in March 2010 for other relevant
disciplines will also be considered for the health impact assessment. Water sampling program
conducted in February identified elevated heavy metals concentrations (greater than WHO
guidelines) for arsenic, barium, lead and selenium in samples from some wells in the mine area
(Section 6.2.5). The results for increased concentrations of arsenic, barium, lead and selenium
occurred in two samples (a groundwater well, and an artesian spring). The third groundwater sample
was identified to well contain barium, lead, and selenium exceedances. These results may be an
indication of elevated, naturally occurring metals in the area’s geology which may pose a human
health impact. Further assessment of the water chemistry in the mine pits and catchment areas is
required before the potential health impact can be defined. The chemical results of soil, vegetation,
fish tissue, and surface and groundwater samples collected during additional site visits will be studied
and potential concerns highlighted in the next phase of works (see Section 8).

6.3 Transport Corridor

6.3.1 Air Quality

A short-term air quality monitoring campaign was carried out between the 13th and the 17th of
February, 2010, as described in Section 6.2.1. The distribution of the sampling locations is shown in
Figure 6-1.

During the field visits, industrial sources of air contamination were not observed. The identified
contamination sources are the uncontrolled fires used in populated areas for cooking, waste burning
or vegetation clearance for agricultural purposes; the diesel generators (found only at major
settlements) used to supply electricity and the traffic.

Passive sampling diffusion tubes were used for the measurement of sulphur dioxide (SO) and
nitrogen dioxide (NO2) in the transport corridor area and its surroundings. The sampling locations and
the diffusion tubes analysis results are listed below in Table 6-Gand Table 6-7, respectively.

Table 6-6 Locations for the Air Quality Monitoring Campaign along the Transport Corridor

Location | Coordinates Remarks

PAS 29P 196599 990523 | On the proposed haul road alignment. In crops behind the health
centre of Basaia, a medium-sized village.

PA6 29P 171639 970333 | Close to the transport corridor. Bashia Village, near Makeni, in
crops on the side of the road Magburaka — Makeni, northwest of
Magburaka. Near unpaved road to hamlet Makenilol.

PAZ 28P 774644 967839 | On rail alignment. Close to the village of Furedugu on crops on the
road to Petifu.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 102 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
[iia] WorleyParsons African€

= Macan Ge
AFRICAN MINERALS LIMITED
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNom ICS
TONKOLILI IRON ORE PROJECT

resources & energy

Location | Coordinates Remarks

PA8& 28P 751757965580 | Transport corridor. In a burned field near a small house on the
side of the Rogbere — Port Loko road.

PAQ 28P 733170 970048 | Transport corridor. On tall grass growing on top of the existing
railway. The surrounding grasses had been burned.

Table 6-7 Results of Baseline NO2 and SO, Concentrations on Air in the Transport Corridor

Loc. | Exposure | NO? Analysis SO, Analysis

(howe) g/m? | WHO limit Comments ugim? | WHO limit | Comments

(ug/m*) (ug/m?)

Pas | 481.92 | 6.1 40 61 4258
PA6 | 478.25 | 6.0 | (1 year) 4.4 | (24 hours)
PAZ - - Missing - Missing
PA8& - - Missing - Missing
PAQ - - Missing - Missing

The diffusion tubes that were still present (PAS and PA6) were collected, the chain of custody forms
were completed and the tubes were sent to the Scientifics Laboratory for analysis. Based on the
results from the analysis, air quality was found to be good.

6.3.2 Noise
A short-term noise monitoring campaign was carried out between the 13th and the 17th of February,

2010, as described in Section 6.2.2. The distribution of the sampling locations is shown in Figure 6-2.

Portions of the study area used to measure baseline sound pressure levels along the Phase 1
transport corridor are listed in Table 6-8.

Table 6-8 Noise Monitoring Campaign in the Transport Corridor

Geographical Location| (ape) Measurement Date Meteorological Data Remarks
ID Coordinates Date Hour T (°C) wei)
Some wildlife noises
29 P 198355 15/02 _
N6 33.1 10:00 29.4 No wind | Proximity to a road; no
987256 2010 vehicles / persons
observed

4 Target 1 for SO: limit (WBG)

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 103 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
[iia] WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNom ICS
TONKOLILI IRON ORE PROJECT

Geographical Location| (ape) Measurement Date Meteorological Data Remarks
ID Coordinates Date Hour T (°C) wh)
nr POP 9748 | oe 18/02 11:40 | 34.0 | Very light Crops
987988 2010 wind
29 P 196599 . Crops very close to
N8 990523 34.8 15/02 2010 12:30 36.3 2-5 Basaia Village
- Measurement could
NO OF eee 43.6 |15/022010 | 17:30 | 34.2 prong winds have been affected by
ind in nearby grasses
Measurement could
N10 28 Fee 39.4 13/02 2010 16:15 34.1 6-10 have been affected by
ind in nearby grasses
28 P 794702 7 A a
N11 975569 33.1 13/02 2010 17:00 34.1 3-5 Birds singing
Wind Old quarry site,
28 P 752490 . average surrounded by
N12 | "965133 | 41-4 | 16/02 2010 | 10:30 / 31.6 | c6eq3.6 | vegetation: wildlife
km/h. noise was intense
On an unpaved road,
n13. | 28P 751743) 546 |46/022010 | 10:00 | 31.2 | Nowind _ |clear of vegetation. No
965490 traffic
Wind speed
n14 |28P 733170) 37.5 |4eio22010 | 15:00 | 37.6 | approx. 3.5 Birds singing
970048 km/h

Results at locations N9, N10 and N12 are higher than the results at other locations. In the cases of
points N10 and N12, field observations confirmed that the measurements correspond to natural
environmental noise; however, in case of location N9, the wind speed reached 15 km/h. The noise
level measured at N9 was likely due to wind through nearby grasses. For this reason, the result for
N9 is rejected as an anomaly in the present noise baseline analysis.

6.3.3 Archeology & Cultural Heritage

The significance of sites of archaeological value (in-situ) and cultural heritage factors has been
initially screened by discussion with in-country ESHIA practitioners. The preliminary advice indicated
that it was likely there would be limited and in some areas negligible sensitivity. Development of an
understanding of the importance of marine and terrestrial archaeology, burial sites, Society Bush
areas and other important heritage factors has already been included in a number of baseline studies.
Integration of this information with a specialist assessment into a review of possible project impacts is
still underway.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 104 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

6.3.4 Ecology & Biodiversity
Vegetation

A Phase 2b assessment was undertaken on the first 20 km of the haul road route, from the mine site
to Rokel River at the end of the wet season in November 2009 and complemented by a new survey in
March 2010, during the dry season. The transport corridor further west (proposed haul road route and
existing rail line up to the Pepel Port facility) was surveyed using Phase 1b techniques in March 2010
(dry season). In the vicinity of the mine site, remnants of original forest vegetation, riverine forest,
secondary forest, river channel communities and various secondary habitats are found. West of Rokel
River, vegetation is largely characterized by a patchwork of inland valley swamps, secondary forest,
farmbush, plantations, agricultural land, wild oil palm, grassland vegetation and inselbergs.
Mangroves, freshwater ecosystems and agroforestry plantations are found in the Port Loko area.

Four habitats of conservation concern are present in the transport corridor. Riverine forest and river
channel communities that have not been already highly disturbed are classified as of high
conservation concern. Inland valley swamps and mangroves that have not been highly disturbed are
classified as being of medium conservation concern. Species of conservation concern have been
found in all these habitats of conservation concern, with the exception of mangroves. The presence of
these conservation species indicates that the vegetation in these habitats is also likely to be relatively
undisturbed and these habitats may also represent the last remaining examples of the natural climax
vegetation in the study area. Although mangroves usually do not contain species of conservation
concern and do not have high plant species richness, they are of considerable ecological value in
terms of their structure and function, and are likely to harbour a wide variety of avifaunal and other
animal assemblages.

Terrestrial Fauna

A Phase 1b assessment of 16 sites along the transport corridor was conducted during the dry season.
As with the mining area, the natural forest cover is heavily fragmented, however, the continuous
riparian forests do provide an important habitat for species that require more extensive habitat areas
(such as large mammals). A diverse range of bird species exist within the remaining forest fragments,
including species of conservation concern. The Port Loko Strict Nature Reserve, located to the north
of the transport corridor does support small populations of two globally threatened mammals (the
Western Chimpanzee and Western Pied Colobus). Western Chimpanzee Populations are also found
in a forested area near the Lunsar Interchange.

Aquatic Ecosystems

The lowland areas are characterised by springs and small streams, which, based on Phase 1b
surveys (March 2010) at two freshwater swamp areas around Pepel, are low to mid quality aquatic
habitats, due to highly disturbed riparian vegetation and limited in-stream habitat types. In contrast,
the aquatic habitats of the rivers surveyed are generally in good condition, with low turbidity, intact
riparian vegetation and a range of in-stream habitat types. In particular, high quality aquatic habitats
were identified along the Port Loko and Rokel Rivers.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 105 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Whilst no physical sampling was conducted, the Phase 1b literature review identified four freshwater
fish species of conservation interest (one critically endangered species (Pristis microdon) and three
endemic species (Leptocypris taiaensis, Marcusenius meronai, and Prolabeo batesi) that may be
present in the aquatic environments along the transport corridor.

6.3.5 Hydrology & Hydrogeology

The transport corridor covers an approximate 200km linear section cross-cutting the country in a roughly
east-west direction. The corridor crosses approximately 14 tributary catchments of the Pampana (also
known as the Jong) and Rokel (also known as the Seli) river basins. The more significant tributaries in the
project area include the Little Scaries, Bankasoka, Mabole, Pampana and Tonkolili Rivers. The upper
courses of those rivers commencing in the Sula Mountains, and the interior plateaux region generally, are
shallow during the long dry season, while the lower courses remain fuller and deeper presumably due to
progressive influx of baseflow. The interior planes are subject to flooding during the wet season due to the
relatively subdued relief of these areas. In the costal swamp area, rivers are affected by a tidal range of 2
to 3.5 m and experience severe flooding during the wet season.

The transport corridor commences at the mine-site in the Sula Mountains and loosely follows the Tonkolili
River to its confluence with the Rokel, River. Flow in the Rokel River is controlled by the release of water
from the Bumbuna hydroelectric dam, located approximately 11 km upstream from the confluence with the
Tonkolili River. After crossing north over the Rokel River, the corridor loosely follows the drainage divide
between the Rokel River to the south and the Mabole River to the north. Between the Rokel River crossing
and Makeni, the corridor runs for approximately 30 km through an undulating topography of the interior
plains. Water quality of the Tonkolili and Rokel Rivers in this region are typically fresh with neutral to
slightly acidic pH. The Mabole River flows north east away from the transport corridor where it discharges
to the Little Scarcies River.

From Makeni to Lunsar the corridor runs for 55 km through flatter topography where the major rivers,
Mabole to the north and Rokel to the south meander through areas of low-lying swamp land. Many of the
minor rivers crossing the corridor run northwards towards either the Mabole River or the Bankasoka River.
During the dry season, most of the minor tributaries to the Mabole, Bankasoka and Rokel Rivers are dry
with some of the larger tributaries containing either stagnant pools of water or very low flow. The Tabai and
Bankasoka rivers (where crossed by the existing road) contained stagnant pools of water during February
2010 characterized by low EC (19 to 22 uS.cm") and slightly acidic pH (5.76 to 6.09 pH units).

From Lunsar to Port Loko the landscape is characterised by low topographic relief and wetland areas.
The corridor runs along the catchment boundary between the Bankasoka and Rokel Rivers. A higher
occurrence of small ephemeral streams is noted in this area. On reaching Port Loko, the route crosses
north over the Bankasoka River (Port Loko Creek) which is noted to have a high flow all year round. Water
quality measurements taken at this location indicated the water to be fresh with an EC value of 22 pS.cm",
PH of 6.64.

From Port Loko to Pepel Island, the topographic relief is minimal and streams are inter-spaced with
marshes and wetlands. This subtle change in topography and vegetation cover marks the progression into
the coastal swamp and estuarine area with islands and sand bars. The corridor continues to follow the

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 106 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

north-south catchment divide between the Little Scarcies River to the north, which becomes large as it
enters tidally controlled water, and Bankasoka River (Port Loko Creek) to the south. Very few flowing rivers
were observed in close proximity to the corridor during the dry season (February 2010).

The hydrogeological conditions along the transport corridor vary as the corridor crosses several of the
major geological units present in Sierra Leone. However, the hydrogeology can be divided broadly
into two main zones:

1. Basement outcrop - a weathered profile of thin Tertiary and/or Quaternary alluvial sediments
are likely to form an upper, unconfined aquifer unit. Records indicate that the basement rock
is, on average, 20 m bGL with the depth to water recorded at around 10 m bGL. The extent of
weathering and the depth to basement will be variable across the corridor area and will be
largely controlled by topography and basement geology. The majority of the transport corridor
between the mine site and Port Loko is expected to encounter this conceptual hydrogeological
setting;

2. Coastal sediments - The coastal sediments of the Bullom Group forms a belt along the entire
length of Sierra Leone shown to reach at least 60 m thick, generally comprising layers of
clays and sands. The sand layers represent either unconfined or confined freshwater
aquifers. Groundwater flow is controlled by surface topography. Groundwater discharges
either to swamp areas, freshwater streams or directly to the sea.

Within the basement outcrop zone, water levels are likely to fluctuate significantly between wet and dry
season as rainfall infiltration provides annual recharge. Groundwater flow is expected to be controlled by a
combination of surface topography and basement elevation, but will predominantly flow towards the major
rivers draining the catchments.

Aquifer parameters are largely unknown for this region. Water quality is generally fresh with EC ranging
from 100 to 200 yS.cm" and pH from 5.9 to 6.8 pH units. This aquifer has been observed to be widely
exploited by local communities who use hand dug wells to access a potable groundwater supply.

Within the coastal sediments zone which occupies the remaining western section of the corridor from
Port Loko to Pepel., the sediments of the Bullom Group comprises gravels, grits, sands and clays of
lacustrine, estuarine, deltaic and marine origin. This unit forms a coastal belt along the entire length of
Sierra Leone and is likely to be encountered along the corridor at some point west of Port Loko.

The Bullom Group overlies the basement rocks of the Kasila Series and has been shown to be at least
60 m thick. The basement rocks outcrop in a few places in the estuaries of the Little Scarcies and Great
Scarcies rivers and it is probable that the sediments are comparatively shallow throughout the greater part
of this area. The sediments in the northern section of the belt consist of horizontally layered, cemented grits
and sands, and recent river sands and silts. In this section of the belt, light to dark bluish-grey clays are
overlain by brown, red or magenta, angular and poorly graded sands. The sandy layers of the Bullom
Group represent either unconfined or confined freshwater aquifers. Rainfall recharge to the unconfined
water table results in large annual fluctuations in the water levels which closely follow topography.
Groundwater flow is controlled by topography with groundwater flow from higher to lower ground where
groundwater discharges either to swamp areas, freshwater streams or directly to the sea. Aquifer
properties are not well understood, however tests conducted in the Bullom Group suggest a hydraulic

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 107 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

conductivity value of 5 x 10% m.s" for the sand units. Groundwater is extremely fresh (< 100 uS.cm’) even
in close proximity to the coast line and is generally slightly acidic with an average pH of 5.1. Groundwater
of the Bullom Group is extensively used as a potable supply to local communities and is also exploited by
the national water supply company SALWACO on the Tagrin peninsula.

6.3.6 Soils & Land-use

To date, no baseline studies to characterise the physio-chemical properties of soils have been
undertaken in the transport corridor. Limited geotechnical investigation works including auguring and
trial pitting are currently being carried out along the transport corridor and some drilling is proposed at
potential river crossings. This work will allow development of soils descriptions and the Sierra Leone
Agricultural department have been approached with regard to providing input based on their past and
ongoing work as well as potential photo-interpretation of recent project imagery.

Preliminary qualitative information on land-use has been acquired during Phase 1b biodiversity
studies (flora, fauna and freshwater) in the transport corridor. While some undisturbed habitats remain
(e.g. remnant riverine primary forest), a significant proportion of land in the transport corridor is now
used for subsistence agriculture, charcoal production and settlements. Non-location specific
harvesting of medicinal plants and bushmeat hunting also occurs.

6.3.7 Geology & Geomorphology

Limited project-specific geotechnical drilling is currently being undertaken along the rail alignment
within the transport corridor and reports will be available after presentation of this ESHIA document.

6.3.8 Socio-Economic & Human Health

The socio-economic and human health baseline of these areas have been characterised using a
range of survey techniques at a coarse level and the results have been aggregated and described in
a generalised manner in the Regional Setting chapter, Section 54. Although further baseline
description is underway, it is assumed for the time being that the generalised description is an
adequate characterization of the communities along the transport corridor and the baseline is not
expected to be significantly different from the regional overview. The chemical results of soil,
vegetation, fish tissue, surface water and groundwater samples collected during site visits will be
studied and potential concerns highlighted in the next phase of works (see Section 8 for more
information on the next stage of work).

6.4 Port Facilities

6.4.1 Air Quality

Pepel Port is currently not in use. The large majority of remaining plant and facilities at the time of the
review were either in an abandoned state and/or disrepair. Preliminary enabling works associated

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 108 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNom ICS
TONKOLILI IRON ORE PROJECT

with preparation for the refurbishment and re-engineering of the facilities is planned to commence in
mid 2010. Potential sources of air emissions identified in this area are vehicle traffic (exhaust
emissions and dust generated on unpaved roads) and fires caused by the population for different
uses (cooking, waste burning, etc.).

During the air monitoring campaign, described in Section 6.2.1, passive sampling tubes were installed
to monitor nitrogen dioxide (NO2) and sulphur dioxide (SO2). The sampling locations at Pepel Port,
shown in Figure 6-1 are listed in Table 6-9. The pollutant concentrations of NO2 and SO, obtained
from the laboratory analysis are listed in Table 6-10.

Table 6-9 Locations for Air Quality Monitoring Campaign at Pepel Port

Location | Coordinates Remarks

PA10 28P 713986 948893 | Pepel Port. On a column of an abandoned building facing the sea.

PA11 28P 713608 948933 | Pepel Port. At the meteorological Station.

PA12 28P 714432 949659 | Pepel Port. In crops by a blue inhabited house on the seafront at
the main settlement on the island.

PA13 28P 713850 950828 | Pepel Port. On the roadside from the Road to Pepel in a cleared
area between the palm trees.

Table 6-10 Results of Baseline Air Quality Monitoring Campaign at Pepel Port

Loc. | Exposure | NO, Analysis SO, Analysis
ti
(hours) ug.m* WHO Comments yug.m® | WHO limit Comments
limit (ug.m*)
(ug.m’*)
PA10 458.58 4.2 40 Spider found 6.5 125° -
(web removed
(1 year) from tube before (24 hours)
dispatch)
PA11 458.33 3.7 : 5.9 -
PA12 457.00 5.4 Spider found 8.1 -
(web removed
from tube before
dispatch)
PA13 457.33 3.1 - 6.8 :

5 Target 1 for SO» limit (WBG)

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 109 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
[iia] WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNom ICS
TONKOLILI IRON ORE PROJECT

The observed baseline atmosphere pollutant concentrations of NO2 and SOQ, in the study area are an
order of magnitude below the limits set for NO, and SO, by the World Bank (World Bank General
Environmental Guidelines, IFC, 2007).

6.4.2 Noise

A noise baseline survey was conducted during the initial site visits using the locations N15 to N20
shown in Figure 6-2 as measurement points for the facilities at Pepel Port. The results of the baseline
survey are listed in Table 6-11.

Table 6-11: Results of Baseline Noise Monitoring Campaign at the Pepel Port Facilities

Geographical Location| (ape) Measurement Date Meteorological Data Remarks
ID Coordinates Date Hour —_|T (°C) wei)
17/02 On existing railway
N15 28 dae 28.2 10:40 36.2 No wind among mangrove
2010 forest at Pepel Creek
17/02 In a forest clearin:
nie |28P 713788 | 36.9 13:40 | 36.4 | Nowind 9
950900 2010 Birds singing
17/02 Isolated from
Naz | ee ee | 28.9 1240 | 35.2 43 background noise by
2010 Stockpiles
17/02 Background noise
28 P 713608 (intense) from nearby
N18 |“ Gyggag | 41:8 oot0 12.20 | 35.2 3.6 (600 mm) workers /
people
17/02 Background noise from
Nig | er tes. | 337 1440 | 34.7 38 birds and activity at
2010 Pepel Port
17/02 Isolated site between
N20 oO eae 30.2 12:00 | 34.7 25 Pepel buildings and
2010 shore

Results at location N18 were higher than at other locations, but the field observations confirmed that
they correspond to background noise from nearby workers / people at a distance of approximately
600 m.

6.4.3 Archeology & Cultural Heritage
The significance of sites of archaeological value (in-situ) and cultural heritage factors has been

initially screened by discussion with in-country ESHIA practitioners. The preliminary advice indicated
that it was likely there would be limited and in some areas negligible sensitivity. Development of an

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 110 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

understanding of the importance of marine and terrestrial archaeology, burial sites, Society Bush
areas and other important heritage factors has already been included in a number of baseline studies.
Integration of this information with a specialist assessment into a review of possible project impacts is
still underway.

6.4.4 Ecology & Biodiversity

Vegetation

The Pepel Port area is comprised of farmbush, plantations, settlements, vegetable gardens and wild
oil palm. The wider Pepel Port land lease area and the rest of Pepel Island also hosts mangroves,
mangrove / freshwater ecotone, oil palm and Acacia mangium plantations and grassland vegetation.
The conservation significance of the mangroves is medium, while all other habitats are classified as
low significance.

Terrestrial Fauna

A Phase 1b rapid assessment of six sites around the Sierra Leone River Estuary was conducted
during the dry season. The area does not appear to have significant habitat value for terrestrial large
mammals, reptiles or amphibians, however it does represent a very important (significant) wintering
area for bird species. The significance of the area for bird species is reflected in the estuaries
designation as a wetland of international importance under the Ramsar Convention (1971) and an
Important Bird Area by BirdLife International.

Aquatic Ecosystems

During the Phase 1b rapid assessment, no freshwater aquatic environments were identified on Pepel
Island.

6.4.5 Hydrology & Hydrogeology

Groundwater is the principle source of potable water supply to the inhabitant of Pepel Island. This is
in part due to the lack of a dependable fresh surface water resource, and because Pepel Island is
underlain by one of the most productive aquifers in Sierra Leone, the coastal deposits of the Tertiary
Bullom Group. The group outcrops over the high ground in the form of elevated terraces and extends
to depths of at least 60 m (SRK geotechnical investigation, 2009), possibly up to 120 m thick
(Strasser-King, 1979). The groundwater beneath Pepel Island is expected to comprise a relatively thin
lens of fresh water and become saline with depth; a common feature associated with coastal aquifers.
It is interpreted that the lens is thickest under the elevated terraces, becoming thinner towards the
coast as groundwater elevations approach mean sea level.

Groundwater samples were collected from wells on Pepel in and near the port area during a recent
site visit (March/April 2010) to assess whether historical activities at the port may have had a
detrimental effect on groundwater quality in the area. Background samples were collected from
comparison from wells further north on the island where industrial activities are very unlikely to have

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 111 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

impacted on groundwater quality. Water sampling locations are shown on the map of Pepel Island in
Appendix 16.

The tests showed that at one location only (PPGW001) sulphate was elevated relative to the UK
drinking water guideline value (250 mg.L") south of the old stockpile area. Although arsenic
concentrations in all soil sampling locations bar one, were above the detection limit arsenic in waters
was below the guideline concentrations of 0.01 mg.L* at all locations. No other potential
contaminants of concern tested above concern levels.

During recent monitoring works, field parameters (electrical conductivity, pH, redox and temperature)
were recorded at sampling locations. Electrical conductivity values ranged between 70 uS.cm™ and
200 uS.cm"™ (an outlier of 500 uS.cm™ was measured in May 2010 at PPGW008 a recently drilled
relatively deep water well,) representative of fresh water. A significant exception was the waters
sampled from location PPGW001, located at the edge of the swamp area. The EC value for this water
sample was above the maximum detection limit of the instrument (3900 uS.cm”), which is indicative
of saline water. The location of this well suggests that it will be impacted by influx of saline water at
high tides. The pH of the groundwater is acidic, ranging between 4.5 and 6.57 pH units.

There are no significant freshwater rivers present on Pepel Island; however, numerous ephemeral
streams are present during the rainy seasons. Runoff from the high ground during the wet drains into
the mangrove swamps. In the swamps themselves, there are a number of creeks discharging into the
sea. Estuarine swamps lie at an elevation of less than 1 m above mean sea level (m amsl) and are
subject to tidal flooding. The island is separated from the mainland by a channel, at least 100 m in
width. One surface water sample was collected from a creek adjacent to Pepel Bridge. An electrical
conductivity reading above the maximum detection limit (3900 uS.cm") was recorded for this sample
which is indicative of saline water.

6.4.6 Soils & Land-use

A baseline study to characterise the chemical properties of soils within the former Pepel Port facility
was recently undertaken (March-April 2010). The study included the analyses of several surface soil
samples collected from areas within the former port facility to characterise ground conditions
associated with the site’s former use as an industrial facility and hence provide the baseline reflecting
the Brownfield character of this site. The sampling and analysis were designed to test for potential
impact of historical contaminative activities associated with operation of the port (i.e. refuelling, fuel
storage, power generation). Soil samples were also collected from outside former work areas to
obtain information on the background soil characteristic of the area. Sampling locations are shown on
the map of Pepel Island in Appendix 16.

As part of an initial screening exercise, soil concentrations were compared with suitable
WorleyParsons (UK) derived generic criteria in order to identify contaminants of potential concern to
human health. As part of the screening process, each contaminant is compared to three guideline
values which were derived considering three different land use scenarios (i.e. residential land use
with vegetable uptake and without vegetable uptake and commercial land use with hard cover).

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 112 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

The assessment found that none of the contaminant soil concentrations exceeded commercial land
use guideline values. However, arsenic, benzo(a)pyrene and aliphatic compounds (C16-C35)
concentrations exceeded the derived guideline values for residential land use with or without
vegetable uptake at some locations which are discussed in more detail below.

Arsenic concentrations were above the detection limit of 0.6 mg.kg" at all locations with exception of
sampling location PPSS004 within the port area near the rail line but remote from any area of
significant industrial activity. The highest concentration (197 mg.kg”) was measured at location
PPSS006, which sampled soils in an historically coal tar lined gulley adjacent to the former
powerhouse. This concentration is six times greater than the residential guideline value of 35mg.kg*
for areas with no vegetable uptake. It is possible that arsenic occurs naturally in local soils (the result
of weathering of arsenic-rich bedrock, i.e. metamorphics). However, the occurrence of significantly
higher concentrations within former port work areas indicates that these activities have contributed to
arsenic levels in soils.

Aliphatic compounds (C16-C35) exceeded the residential guideline value (9.1 mg.kg") at several
locations within the former working areas. The highest concentration (1830 mg.kg”") was measured in
the soils collected from location PPSS006 which is described above.

Benzo(a)pyrene concentration exceeded the residential guideline value at two locations (PPSS001
near the refurbished AML training room and PPSS013 adjacent to rail tracks by the former fuel
storage tanks area). Benzo(a)pyrene is a contaminant often associated with coal tar. Heavily
weathered tarry material is present at Pepel Port at a number of locations where a worker confirmed
that coal tar was used to provide a seal to protect ground from being contaminated by spills of fuels in
the vicinity of the former fuel depot.

Iron concentrations ranged between 9750 mg.kg" (PPSS017) and 178000 mg.kg" (PPSS013).
These high concentrations are not considered to pose a risk to human health, as iron is not toxic to
human health. However, elevated dissolved iron in surface waters with a low pH, can impact on
aquatic life, especially in circumstance where acidic waters mix with more alkaline waters. Under
these conditions, dissolved iron would start to precipitate out of solution to form an iron oxide orange
stained sludge which will coat the river/stream bed. This coating will kill bottom dwellers, which in turn
will have a knock on effect (e.g. reduced food source) on the larger aquatic environment.

Preliminary qualitative information on land-use has been acquired during Phase 1b biodiversity
studies (flora, fauna and freshwater) in the Pepel Port facility area. In addition to remaining
mangroves, land in the Pepel Port area is used for subsistence and commercial agriculture (oil palm
and Acacia plantations), charcoal production and settlements.

Potential sources of contamination associated with the historical operation of the port remain and
include stockpiled and dispersed hematite product from the former operations, hydrocarbons and
solvents associated with fuel farms, workshops, loco sheds and the power house and transformer
stations. Asbestos containing materials were also identified and tested and demonstrated to contain
chrysotile asbestos.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 113 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

6.4.7 Geology & Geomorphology

It is understood that limited project-specific geotechnical test pitting and auguring has been
undertaken to date at the proposed port site and interpretation and reporting will be available after
issue of this ESHIA report. Published data and recent drilling for water well installations confirm the
presence of at least approximately 40m of sedimentary sequence of clay, silt and sand and consistent
with the Bullom Group which outcrops along the entire length of the Sierra Leone coastline.

6.4.8 Socio-Economic & Human Health

The socio-economic and human health baseline of these areas have been characterised using a
range of survey techniques at a coarse level and the results have been aggregated and described in
a generalised manner in the Regional Setting chapter, Section 54. Although further baseline
description is underway, it is assumed for the time being that the generalised description is an
adequate characterization of the communities along the port area and the baseline is not expected to
be significantly different from the regional overview.

Data collected from the field studies conducted in March 2010 for other relevant disciplines will also
be considered for the health impact assessment. In the Pepel Port area, the pH levels measured at a
number of wells and surface water sampling locations in the project area were outside of the
generally accepted drinking water range of 6.5-8.5 (WHO 2007). WHO have not established a
drinking water guideline for pH, stating that ‘values in drinking-water are well below those at which
toxic effects may occur’; they do, however, remark that pH is an important operational water quality
parameter (WHO 2008). pH can have indirect effects on water quality and health. It is known that
heavy metals and base cations can be mobilized by increasing acidity in groundwater and soil.

The number of samples collected for the baseline study was low. Better definition of the water
chemistry, is required before potential health impacts can be fully defined. Additional testing be
carried out in the next phase of works (Section 8) will more accurately define the surface and
groundwater quality in the Pepel Port catchment area to ensure that appropriate health based
guidelines are met. Testing should include metals, routine potability and microbial parameters.

The baseline soil and marine sediment programs identified elevated heavy metal concentrations
below commercial international standards (CCME) in the Pepel Port area (Sections 6.4.6 and 6.5).
Soil samples collected from the Port area contained concentrations of arsenic, benzo[a]pyrene, and
hydrocarbons C1¢-C3s in concentrations greater than residential guidelines with or without vegetation
uptake. Sediment samples and intertidal sediment samples were identified to contain arsenic,
chromium and lead concentrations greater than international standards.

In addition, baseline surveys and in-country visits identified materials such as asbestos sheeting,
presumably scavenged from Pepel Port and used in local communities as building materials.

The chemical results of soil, vegetation, fish tissue, surface water and groundwater samples collected
during site visits will be studied and potential concerns highlighted in the next phase of works (see
Section 8 for more information on the next stage of work).

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 114 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

6.5 Offshore & Coastal

6.5.1 Marine Physical Environment
Ocean Climate

Accurate bathymetry data for Pepel is not yet available. Although UK admiralty charts do exist, there
are discrepancies between these charts and field observations. In particular, depths around the old
navigation channel have reduced following the port’s closure and discontinued maintenance dredging
(Scott Wilson, 2009).

Located further inside the estuary, tidal variations at Pepel Island are less than in Freetown. Data
from the UKHO (Admiralty Chart no. 625) shows a mean water variation of approximately 2.9m at
spring tides and 2.2m at neap tides.

A 2D hydrodynamic model (DHI MIKE) developed for this project estimated the maximum current
speeds (tides only) in the main channel at Pepel to be 0.82 m/s (WorleyParsons, 2010a). The model
utilised charted bathymetry and predicted water levels and these values are treated with caution. The
model will be improved and a more detailed analysis will be provided in the final ESHIA report based
on calibration against observed data.

The influence of waves in the Pepel part of the estuary is expected to be very low as there is
protection from the open waters of the Atlantic by Tagrin Point and sand banks and bars in the
estuary mouth.

Water and Sediment Quality

Basic water quality parameters have been measured nearshore Pepel (site P1). Figure 6-3 shows the
preliminary results from February 2010. Further data will be available for the Stage 2 ESHIA. The
results show the variability in turbidity with the tidal cycle. The waters are highly turbid during mid-ebb
flow, as expected.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 115 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Figure 6-3 Water quality plot at sample location P1, February 2010

——— Turbidity —— Depth
400 8
S
z 300 6 g
& 200 45
3 2
2 3
5 100 27>
e
0 0

Temp (C) pH (unit) ~~~ EC (mS/cm)

ie) T T T T T T T T T T T 1
13/02 13/02 13/02 14/02 14/02 14/02 14/02 14/02 14/02 14/02 14/02 15/02 15/02
15:00 18:00 21:00 0:00 3:00 6:00 9:00 12:00 15:00 18:00 21:00 0:00 3:00

Dry season marine baseline assessment in March 2010 was undertaken around Pepel Island and the
proposed dredge channel and spoil ground. The survey was undertaken over ten days and samples
were collected from 12 sites. Sample locations around Pepel are shown in Figure 6-4.

Water and sediment samples were collected and analysed for their physical and chemical properties.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 116 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED ;
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Figure 6-4 Water quality and sediment sample locations close to Pepel

Legend
sample locations

None of the water samples taken during the March 2010 environmental survey reveal concentrations
which are above international water quality guidelines for the protection of aquatic life. The baseline
conditions of estuarine water quality at Pepel are therefore good.

Results for total suspended solids (TSS) describe conditions during the ebbing tide as more turbid
than that of the flood. This is typical of surface run off carrying particulate matter into the estuary from
river channels on the ebbing tide. In contrast, less turbid marine waters enter the estuary on the flood.
Near Pepel measured TSS concentrations were < 5 mg/l around high water and approximately 40
mg/l at low water.

Sediment is well sorted in fast flowing sections of the estuary, ranging from good to moderate coarse
sand. Reduced current speeds behind Mayaba Island at sample location F result in finer particles
settling out of suspension resulting in a silt sediment.

Hydrocarbon analysis of sediments sampled close to Pepel display an increase in total hydrocarbon
concentration at location D. Location D is situated at the end of a trestle, which is part of the existing
port structure. A possible explanation for increased hydrocarbon concentrations at this location is that
vessels would have spent relatively long periods of time at the trestle whilst loading ore and fuel and
or oil could have been spilt at this time. The trestle is also an area of shelter for fish and artisanal
fishermen were observed fishing there during the survey. F fuel may have been accidentally spilt by
these fishermen. A further potential source of hydrocarbon contamination at location D is transport
from other locations, carried in the water column and deposited as the current slows at and around

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 117 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons Africané

resources & energy

AFRICAN MINERALS LIMITED ;
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

the protruding trestle — this is not supported by the sediment type however, which is indicative of a
fast flowing location.

Sediment nutrient concentrations are comparatively elevated at sample Location D. The trestle at this
location may be responsible for slowing the current and causing particulate matter to fall out of
suspension. The trestle also provides habitat for fish, which may also deposit organic matter to the
sediment.

Heavy metal concentrations in the sediment are elevated at Location F but not at Location D. Arsenic
and Chromium concentrations are above international sediment quality guidelines (Canadian CCME)
at Location F, but do not exceed the probable effects level.

Sediments were also collected from the intertidal and coastal zone in April 2010 as part of the soil
monitoring campaign (see Figure 6-5).

Figure 6-5 Intertidal sediment sample locations

Legend
ample locations.

Results from the baseline survey of heavy metal contamination in the intertidal zone at Pepel show
readings which indicate:

e Arsenic is above sediment quality guidelines® at location PPSS016. Arsenic is a toxin and
can reduce benthic invertebrate abundance, increase mortality, and induce behavioural
changes depending on its chemical form and resulting bioavailability (CCME, 2010).

© In the absence of national or international standards the Canadian Sediment Quality Guidelines for the Protection
of Aquatic Life (Update 2002) are used, which are based upon recognised toxicological methods.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 118 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED ;
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

« Chromium is above sediment quality guidelines in both locations. Chromium is a toxin and
can decrease diversity and abundance, increase mortality, and induce behavioural changes
in benthic organisms, among others (CCME, 2010).

e Lead is above sediment quality guidelines at locations PPSS015. Adverse biological effects
of Lead in the benthos include increased mortality, decreased invertebrate abundance and
diversity, and abnormal development (CCME, 2010).

Many of the contaminants are naturally associated with iron and are likely the remnants of past ore
handling operations at the port (CCME, 2010).

6.5.2 Coastal and Marine Habitats

Pepel Port lies in an area of high ecological value associated with extensive mangrove forests within
one of the core areas of the Sierra Leone Ramsar site.

The coastal habitat of Pepel Islands consists of mangroves, mudfalts and sandflats and a small sandy
beach near the community settlement. The habitats have been mapped based on high resolution
aerial and satellite imagery. The results were ground-truthed during the marine environmental site
survey.

Figure 6-6 Mudflats located around Pepel Island. The Red shaped areas representing the
location of the Mud Flats

Copyright

The Mangrove forest play an important ecological and socioeconomic role, particularly in relation to
coastal fisheries for prawns and fish, as a source of wood products, as nutrient sinks, and for
shoreline protection (R6nnback, 1999). The mangrove communities observed near Pepel Island were

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 119 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

African€

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

mostly comprised of more than one species. The mangrove cover was mostly comprised of low
regrowth (up to 5 m high) with few trees of a large size (i.e. taller than 10 m). The dominant group of
mangrove species that have been identified are the Black Mangroves (Avicennia germinans
(africana)), White Mangroves (Laguncularia racemosa), Button mangroves (Conocarpus erectus) and
Red mangroves (Rhizophora racemosa, Rhizophora mangle, Rhizophora x harrisonii).

Full mangrove mapping based on high resolution aerial surveys and field surveys is ongoing to
identify the key mangrove species in Pepel Island. The preliminary results of this mapping are
provided in Figure 6-7

Figure 6-7 Mangrove species distribution at Pepel Island

o 750m) 4.5km

Pepel
Lease Area

Legend
Coastal Vegetation Types
coastal Savannsh
Drorest Regrowth
Bimangrove Swamo Forest
Miraphia Swamp Fores!

Legend
Mangrove Types
5, Wood

Settlement, Crops and
sparse Tree cover
swamp Grassland
mp and Riverain Grassland
Berrestnal Forest

Be, Racemosa
Bitte mangroves

6.5.3 Marine and avifauna

The shallow waters of the mud flats in the mangroves are nursery grounds for shrimp species
(Portconsult, 1996). Molluscs are found in the estuarine and mangrove creeks and include the
mangrove oyster (Crassostrea tulipa), the brackish and estuarine intertidal cockle (Senilia senilis),
and the sub-littoral rock oyster (Crassostrea denticulate) (Chaytor & Aleem 1976). The bivalves
include Iphigenia laevigatum, Tagelus angulatus and Tellina nymphalis, and the gastropods include
Cymbrium spp., Tympanotonus fuscatus and Semifusus morio (Lorax, 2009). No specific information
is available regarding fish or shelfish species in the surroundings of Pepel Island. However, artisanal
fishery, including shelfish collection activity, appears to play an important role in the local communities
as observed during the field survey. Further survey and consultation will be included in the Stage 2
ESHIA.

A survey below the Pepel trestle during the marine environmental baseline survey found the sub-sea
structures were covered with oysters (Crassostrea spp) and fish species Silver Dollar (Metynnis spp)
was also observed.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 120 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

No specific information is available on the marine mammals or sea turtles in the surroundings of
Pepel Island. However, it is unlikely that they would inhabit areas this far up the estuary. Marine
mammal and turtle studies will continue into the next phase of work.

Pepel Island is part of the core area of Sierra Leone’s only Ramsar site and there are expected to be
wading birds on the mud/sand flats. The mangroves will provide further valuable habitat for birds.
There are no specific ornithological records available that are specific to Pepel, although several bird
counts have been conducted in the Tagrin-Pepel areas, which are described in Section 5.3.4. All of
which highlighted species richness. A detailed bird survey at Pepel is underway.

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-

10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 121 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7 POTENTIAL IMPACTS & MITIGATION

7.1. Impact Identification & Evaluation

7.1.1. Techniques for Impact Identification & Evaluation
Methodology

Baseline knowledge identifies the environmental and social parameters that may be affected by the
proposed project. The potential positive and negative changes resulting from the project are predicted
for the study area over the life of the project. These predicted changes (impacts) are then evaluated
using a significance ranking process. An outline of the impact assessment procedure is as follows:

. Identification of the valued receptors;

. Identification of the key project activities;
. Impact evaluation; and

. Significance ranking.

The impact evaluation step included identification of potential activity-receptor interactions prior to the
evaluation of impact significance (Aspects Identification).

Valued Receptors

A valued receptor (VR) is any element of the environment that is considered to be important or
valuable and merits detailed consideration in the ESHIA process. In this context the broadest
definition of ‘the environment’ is applied, such that VRs may be selected according to economic,
social, aesthetic or ethical criteria, as well as by consideration of physical, ecological and biological
characteristics. The process of selecting VRs may consider legal status, scientific or cultural value,
and public perception; and may account for the views of national or local government, international,
national or local non-governmental organisations, or the general public.

The selection of VRs is dependent on the nature of the proposed project; only those environmental
components that have the potential to be affected (positively or negatively) by the project are
selected. This depends on the types of interaction with the environment that the proposed project is
expected to have, given its component activities and area of influence. VRs may include components
affected by routine project activities as well as non-routine events.

In order to aid the impact significance rating process, each VR has been categorised as being of
either low, medium or high environmental value. This is based on various factors, including the
resilience of the receptor, its vulnerability to disturbance, its current status within the region of
influence, and its value as a resource. The categorisation may also take into consideration local,
national or international designations and legal protection status, if appropriate. The categorisation is
designed to provide a broad ranking of the VRs, as follows:

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 122 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

. Low - a VR that is considered important but which may not be particularly sensitive to impact,
and which is not subject to legal protection;

. Medium- a VR that may be sensitive to impact or of considerable local importance;

. High — a VR that is highly sensitive to impact, has national or international designations and/or
legally protected features, or is otherwise regarded as being of great importance.

Based on the environmental baseline of the study area, VRs have been identified and are listed by
category below in Table 7-1. It should be appreciated that these VRs have been chosen based upon
the data available at present. A review and ranking of appropriate VRs was undertaken and the list
below represents what was considered to be the most concise selection without becoming over-
aggregated or simplified. The selection of a relatively limited number of VRs was made in recognition
of the potential for a significant amount of cross-over in terms of secondary impacts between different
areas. Using limited and standardised VR has helped clarify where aspects from one domain are
capable of creating an impact in another domain.

Table 7-1 Valued Receptors

VR Code Importance Categorisation

Good air quality is required for local population

Air Quality Al health, soil, water and ecological health and High
quality
GHG are responsible for global climate change

Climate changes A2 and the local climate is important for the local Medium
ecology

Noise Nt Ambient noise might disturb near residents and Medium
affect ecosystems
Soil quality is important for sustaining

Soil st ecological services including agricultural Medium
productivity, biodiversity, water quality and

human health.

Soil structure is an important aspect in
Soil $2 preventing geo-hazards (mass wasting, Medium
erosion, slumping etc)

Groundwater GW1_ Groundwater quality. Human Health. High
Groundwater GW2_ Groundwater quantity (resource) High
Surface water SW1_— Surface water quality. Human Health. High
Surface water SW2_ Surface water flow (resource) High
Natural / Semi-natural E1 Forest / River Channel / Mountain Grasslands High

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 123 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT

TONKOLILI IRON ORE PROJECT

EcoNomics

VR Code Importance Categorisation
vegetation species abundance, diversity and integrity for
the maintenance of ecological services
Farmbush / Plantations Human use, Vegetation cover - stabilising soils
E2 Low
/ Degraded Grasses
Terrestrial species diversity and abundance
and integrity for the maintenance of ecological
Terrestrial Fauna E3 Services High
Source of bushmeat
Avifauna
Aquatic species richness and abundance and
integrity for the maintenance of ecological
Aquatic Ecosystems E4 services High
Subsistence fishing and food availability for
local populations
Marine and Coastal Marine species abundance, diversity and /
E5 _ integrity for the maintenance of ecological High
Ecosystems
services. Human Health.
Marine and Coastal E6 Coastal habitats - mangrove, mud-flat, beach High
Ecosystems 9
Marine and Coastal EZ Subtidal habitat. Moderate
Ecosystems
Marine and Coastal E8 Marine fauna High
Ecosystems
Visual Impact V1 Visual and aesthetics values including lighting Low
and changes to structures & land forms
Loss of access roads (-ve)
Infrastructure Changes "1 Increased facility & infrastructure investment High
(e.g. major roads, rail refurbishment, port
expansion, shipping) (+ve)
Human - Local Protection of the health of the general
communities (e.g. population is required.
tential iti
potentially sensitive 1 High

receptors such as
infants and children,
invalids)

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 124

: 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

VR Code Importance Categorisation
Human - Employees of Protection of the persons living in work camps

the Project (e.g. young H2 as well as in local communities is required; Medium

adult and adult however, the healthy worker effect reduces

workers) sensitivity.

Increases in well-being not related solely to
H3 health including social cohesion, education, High
participation and good governance. Fisheries

Human Development
Potential

Broader up-skilling of local workforce. Greater

Employment H4 A
employment opportunity

Medium
Marine archaeology, burial sites. Society Bush
is recognised as having an important cultural

Cultural Heritage H5 significance. Society bush is protected on the Low
basis of ecological principles as well and
incorporated as such also under E1 and E3

Project Environmental Aspects

The Project description provided in Chapter 3 of this document has been summarised into key
environmental aspects that will occur throughout the life of the project. An environmental aspect is an
element of the project's activities that can interact with the environment. The key environmental
aspects associated with the Project activities are presented in Appendix 2 Environmental Aspect
Register.

Impact Evaluation

An environmental impact can be considered as a change to the environment due to project activity.
Such change can be positive or negative. Environmental impacts may occur where an environmental
aspect (project activity) is denoted, and may be direct or indirect. The evaluation has been conducted
using the following basic criteria for defining an impact:

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 125 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

. Magnitude: this is an indication of the proportion of the VR that will experience the impact in
relation to the total resource within the project area. Impacts associated with project changes
that are widely distributed by nature are considered separately;

. Spatial extent: the geographical area over which the impact is experienced (for some VRs this
can be equivalent to magnitude of impact); and

. Duration: the length of time over which the impact will be experienced. An impact may be
present only while a project activity is active, or it could persist long after the project activity has
ceased, in which case the duration may be regarded as the time the VR needs to recover from
the effect.

Each potential impact is evaluated by applying descriptors to each of the above criteria, based on
qualitative or, to the extent possible, quantitative evaluation, as follows.

. The magnitude of impact is allocated one of the following categories:

Very Low (1) A very small proportion of the VR is affected;

Low (2) A small proportion of the VR is affected;
Moderate (3) A moderate proportion of the VR is affected;
High (4) A large proportion of the VR is affected;

Very High (5) A very large proportion or all of the VR is affected.

. The spatial extent of impact is allocated one of the following categories:
Very Low (1) Local impact in the immediate area of the activity;
Low (2) Local impact in the study area;
Moderate (3) Regional scale impact;
High (4) National scale impact;

Very High (5) Transboundary scale impact.

. Duration of impact is described by one of the following categories:
Very Low (1) less than one year;
Low (2) one to five years;
Moderate (3) five to ten years;
High (4) greater than ten years;
Very High (5) irreversible.

Where there is any uncertainty, a higher figure is assigned to an impact criterion, so as to reduce the
chance of underestimating an impact (i.e., the precautionary principle is applied), thereby minimising
risk (Crowfoot et al. 1990).

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 126 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Each potential impact is then allocated a ‘basic impact index’ obtained by averaging the numerical
values assigned respectively for magnitude, spatial extent and duration of impact. The average is
rounded up to a whole number where necessary; thus the basic impact index is a number between 1
and 5. Potential positive effects are noted as such but are not subject to further numerical
interpretation.

Assessment of Impact Significance

The final impact significance is the result of the combination of the basic impact index and the VR
categorisation, as shown in Table 7-2. Impact significance is described as either insignificant, minor,
moderate, major or catastrophic. These categories have been standardised with an overall Risk
Matrix categorisation that has been developed in the project’s feasibility study.

Table 7-2. Impact Significance

Basic Impact Index

Very Low Low Moderate High Very High

1 2 3 4 5

| VR Category

Those impacts rated as moderate, major or catastrophic are considered to require additional
mitigation to that contained in the project's base case design in order to eliminate the impact or,
where this is not possible, to reduce its significance to minor or insignificant.

Summary impact evaluation and significance assessment tables have been provided for each of the
discipline areas in the following sections.
7.1.2. Techniques for ESHIA Risk Assessment

Where it is recognised that a potential impact may occur on an infrequent basis, i.e. a non-routine
unexpected event, then the magnitude of the impact will need to be evaluated through risk
assessment and the results incorporated back into the impact assessment. For example, non-routine
unexpected events might include:

e Accidental spillage

e Failure of impounding facilities (eg. Bunding, containment, etc)
« Geo-mechanical failure

¢ Traffic incidents

¢ Human error

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 127 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons African ?

resources & energy VN

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

The risk assessment takes into account the consequence of the hazard and multiples it by the
likelihood of that consequence occurring to give a risk value. The risk assessment of identified non-
routine, unexpected events will be undertaken in the next phase of the Tonkolili Project.

Impact assessments are still pending however from this assessment to date, at a qualitative level no
specific process, chemical reagent, material or activity that would result in a catastrophic
consequence due to an accidental or non-routine event occurring has been identified.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 128 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.2. Mining Area

7.2.1 Air Quality
Construction

The most significant impacts on air quality may arise from dust emission generated during vegetation
clearance and earth movements (e.g., creation of new access routes, extraction of borrow material at
the mine, and surface grading and leveling for buildings and facilities construction). Pollutants emitted
by these activities are mainly coarse particles that do not result in human health effects.
Nevertheless, vegetation may be affected by particle deposition on leaves. Additionally, elevated
sedimentation in streams could occur with ensuing effects on aquatic organisms. This impact can be
mitigated by spraying the affected land surfaces with water under dry conditions.

Additionally, diesel generators used for power supply, vehicles and machinery exhaust gases will
contain several air pollutants (SO2, CO, NO2 and fine particles: PMio and PM25). The use of efficient
machinery (vehicles, motors and pumps) and the use of a good practices policy will avoid
unnecessary fuel consumption (e.g., limit journeys, switch-off machinery when not in use, and reduce
diesel generators use to a minimum); and therefore, will minimise the potential impacts on air quality.

Other potential sources of air pollutants are uncontrolled fires used for cooking or heating and the
associated risk of the fire propagating. This impact could be controlled by instructing and supervising
construction contractors.

Operations
Activities undertaken in the mining area that may impact air quality are as follows:

e Excavation works: Operations that involve blasting, drilling, movement of soil or exposure of
erodible surfaces will generate some volumes of fugitive dust. The majority of the particles
generated during these activities will exceed 10um in size and will not be easily respired;
therefore, the emitted particles are not expected to generate impacts on human health. These
activities may impact air quality at the project boundaries, disturbing the nearest populations
and potentially reducing the photosynthesis capacity of vegetation by deposition on leaves.
The application of the proposed mitigation measures (see below) will reduce the negative
effects on air quality;

e Material processing: The Crushing and Loading facility will be located southwest of Simbili.
The material processing emissions will be dependant on the mitigation measures to be
applied; properties of the material being disturbed (e.g. particles size or moisture content);
and meteorological conditions (wind speed and direction). Efficient mitigation measures at the
point sources (filters) and at the storage areas (water, chemical foam, partial enclosure for
screen or crushers and full enclosure) may reduce the potential effects;

e Power supply generation: Generators and engines will produce exhaust emissions, the
amount of which will depend on the volume of fuel consumed and its sulphur content. The
expected pollutants are SO2, NOx, CO and PM10. Since the power requirements are not

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 129 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

excessive and the project might use power from external suppliers, the impact's extension
and magnitude are not expected to be high. Diesel generators should be designed to comply
with the air quality standards for compliance with occupational health conditions and
boundary sampling locations;

e Stockpiles: Total dust emissions from stockpiles result from various activities within the
storage cycle: loading of aggregate onto the storage pile, wind erosion of the pile and loading
of aggregate for continuing the process stream. Fines are easily released to the atmosphere
upon exposure to air currents; however, moisture can aggregate and bond fines to the
surfaces of larger particles and greatly reduce the potential of dust emission. Total particulate
emissions can be reduced from aggregate storage operations up to 90 percent (USEPA,
AP42 methodology, ref 13.2.4-1).

Potential Mitigation Measures

Generic recommendations for reducing impacts from construction and operational phase activities are
listed below:

Reduction of air quality impacts from dust emissions:

e Suppress dust during dry periods by spraying water onto potential sources for airborne
particles (e.g., unpaved roads, stockpiles, earth being moved);

e Cover truck loads to avoid dust emissions during transportation;
e Keep vehicle movements to a minimum and use paved areas, where possible;

e Minimise discharge heights from trucks (not to exceed 1 m) for fine particles and consider the
use of dust suppression spray systems;

e Design stockpiles based on the wind pattern and consider installing windscreens;

e Considering the installation of filters in the design of the Crushing and Loading Facility.
Reduction of air quality impacts from engine emissions:

e Review machinery permits and ensure appropriate maintenance;

e Limit unnecessary journeys and adopt a policy of switching off machinery and equipment
when not in use;

e Consider a choice of machinery, equipment, vehicles and materials that are fuel-efficient as
part of the purchasing procedure.

Reduction of impacts from controlled and uncontrolled fires (airborne emissions):
e Avoid uncontrolled fires;

e Open fires will be prohibited. To limit air emissions, avoid accidents and reduce fire risk
during the construction phase;

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 130 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-3 Mining Area - Air Quality

‘Aspect VR Impacts VR Magnitude | Extent | Duration Basic Significance | _Residual__]| Reason for
Category Impact Impact after |] Change
Index Mitigation
Land clearance Al Dust emissions. Particles High 2 1 1 2 Moderate Minor Efficiency of
deposition on vegetation. dust
Visibility reduction. suppression
measures
Drilling, blasting and At Dust emissions. Particles High 3 2 2 3 Major Minor Efficiency of
mining activities deposition on vegetation. dust
Visibility reduction. Health suppression
effects. measures
Material processing Al Dust emissions. Particles High 3 2 2 3 Major Moderate || Efficiency of
deposition on vegetation. dust
Visibility reduction. Health suppression
effects. measures
Stockpiles At Dust emissions (coarse and High 3 2 2 3 Major Moderate Moderate
fine particles). Particles Efficiency of
deposition on vegetation. dust
Visibility reduction. Health suppression
effects. measures
Power supply Al Exhaust emissions (SOz, CO, High 3 2 a 3 Major Moderate Mitigation
NOz, PMyo and PMzs). Health measures
effects. should
ensure AQ
guidelines
compliance
Power supply AZ Greenhouse gases emissions | Medium 1 5 a 4 Moderate Moderate Hard to
mitigate
Land clearance AZ Local climate change due to Medium a 1 3 3 Moderate Minor ‘Assumed
vegetation removal that
vegetation
will be
restored or

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 131 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

naturally
recovered
Vehicles and machinery At Exhaust emission. Dust High 2 2 2 2 Moderate Minor Efficiency of
emissions in unpaved roads. the proposed
Particles deposition on measures to
vegetation. Visibility reduction. minimize
Health effects. pollutant
emissions
Vehicles and machinery AZ Greenhouse gases emissions | Medium 1 5 3 3 Moderate Moderate Hard to
mitigate
Uncontrolled fires Al Exhaust emissions (S02, CO, | Medium 2 2 2 2 Minor Insignificant || Mitigation
NO2 , PM10 and PM2.5). measures
Health effects. Risk of fire should avoid
propagation. uncontrolled
fires

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 132 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.2.2 Noise
Construction

Sources of noise emissions associated with the construction phase may include noise from
machinery engines, vehicles used for transport, loading and unloading of rock and materials, chutes
and power generation. Potential impacts are not limited to the project boundaries and will propagate
beyond. Mitigation measures described in this section should be applied near the populated areas
located close to the potential noise sources. Of special interest are villages close to the roads where
traffic will be high (Farangbaia, Wandugu and Furia).

Operations

The Phase 1 Mining Area spans the crest of Simbili and includes an area that extends 4 km southeast
to southwest, as shown in the project description from which the following information can be drawn:

Potential impacts on the bottom and top camps were analysed in the same manner as for villages on
the basis that residential use is projected for both camps. It is noted that the bottom camp will also be
used for laundry, kitchen, offices and vehicle parking.

For the purposes of this ESHIA, the following qualitative analysis describes the likely impacts:
Mining Activities
Mining activities will result in an increase in sound levels due to the operation of machinery.

The equipment to be used will consist of 3 hydraulic shovels (operating weight 380 t) and 21 haul
trucks (payload capacity 130-140 t). Blasting will occur twice per week and will generally be confined
to within the top 20 m of the excavation.

Ancillary equipment will include 2 water carts (130 t capacity), three track dozers (Caterpillar D10 or
equivalent), and 2 graders (Caterpillar 16 M or equivalent).

Machinery movements and motors will generate noise, but the potential impacts on ambient noise will
be limited to within 500 m of the sources. Assuming that occupational health limits are maintained for
noise power limits at the facility boundaries (85 dB(A)) then it is predicted that appropriate
environmental noise standards will be met at a distance of 500m from the facilities.

The noise from a blasting explosion in a canyon between mountains can be propagated over large
distances from the source, but as the blasting noise frequencies are low (2 to 25 Hz) the equivalent
dB(A) will be much lower than the ambient noise values. Audible frequencies are above 20 Hz. If AML
maintain blasting operation standards then the noise power and sound pressure at receptors should
be limited to within acceptable environmental noise standards within a distance of 500m from the
facilities.

If the expected safety measures are in place, the generated sound pressure levels dB(A) should not
generate impacts at the nearest receptors located several kilometres from the site.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 133 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Noise impacts generated from blasting will be dependent on the following:
- Blasting conditions (e.g., amount of explosive, hole size and depth and rock type);
- Noise propagation conditions defined by the terrain.

Contractors Workshop

No specific information was available regarding the equipment that will be used in the workshop;
however, the close proximity of this facility to the camps and to Farangbaia village will necessitate
further layout planning to avoid noise impacts. Depending on the outcome of the lay-out planning
further mitigation measures such as attenuation screens may be required.

The nearest residential areas are located approximately 600 m from the facility, so it is not expected
that the populations will be significantly affected. Assuming that occupational health limits are
maintained for noise power limits at the facility boundaries (85 dB(A)) then it is predicted that
appropriate environmental noise standards will be met at a distance of 500m from the facilities.

Crushing and Loading Facility

No specific information was available regarding the acoustical emission of the equipment that will
produce noise in the facility; however, the proximity to Furia and the cumulative effect expected from
truck traffic indicate that mitigation measures should be applied or the village should be resettled.

The Aircraft Stand

Due to the proximity of the Aircraft Stand to villages and the camps, possible noise impacts, though
limited, must be studied. The air strip is only expected to be used for transporting mine workers and
hence aircraft movements will be scheduled according to staff mobilisation, as opposed to freight
movement.

The Aircraft Stand will likely be used for urgent shipments and light-aircraft, and a noise buffer around
the Stand and into the Farangbaia village should be considered. Aircraft noise is expected to be
directed primarily in concert with the take-off direction, and to a lesser extent in the landing direction.
Aircraft take-off routes should avoid populated or sensitive areas within 2 to 6 km, depending on the
aircraft to be used and the take-off routes. A more detailed assessment should be conducted before
the airstrip operations begin when the types and schedule of aircraft are known.

Roads

Both of the camps and the villages, Farangbaia, Wandugu and Furia, are located near unpaved roads
on which the volume of vehicle and truck traffic will be high. Due to the high noise levels expected
from these roads, noise at the camp accommodation buildings might exceed the Environmental,
Health, and Safety (EHS) IFC Guidelines for residential areas (45 dB(A) at night and 55 dB(A) during
the day). The camp design shall avoid locating the accommodation buildings and medical centres
near the road.

Potential Mitigation Measures

Noise emissions may occur during each stage of the mine cycle, in particular during construction and
operational activities.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 134 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Generic recommendations for reducing impacts from activities to be conducted during the
construction phase of the project are listed below:

e Use machinery and generators with ‘quiet’, ‘muffled’ or ‘silenced’ settings, when available;
e Consider choices of machinery and equipment that guarantee low noise emissions;

e As long as hoppers and dumper boxes are more than 500m from residential areas there is no
need for any special mitigation measure. If this machinery is within 500m then it is
recommended that elastic coatings are used;

e Limit unnecessary journeys and adopt a policy of switching off machinery and equipment
when not in use;

e Optimise internal-traffic routing to reduce the need to reverse vehicles (avoiding noise from
the reversing alarm) and to allow the maximum distances possible between traffic and the
nearest sensitive receptors;

e Conduct regular inspections and maintenance of construction vehicles and equipment to
maintain smooth operation; and

e Limit vehicle speeds in the vicinity of populated areas.

The preventive and corrective measures to reduce the impact on noise pressure during the
operational activities are defined below:

e Correct blast design and charging is essential and should include a survey of the face profile
prior to design and continuous review of charge requirements.

e The setting-out and drilling of blasts should be as accurate as possible, the drilled holes
should be surveyed for deviation along their lengths, and the blast design should be adjusted,
if necessary.

e Particular care is necessary with a first blast. It may otherwise give rise to abnormally high
overpressure and vibration because there is no free face to give relief to the forces produced.
Blast noise is usually controlled by limiting the amount of explosive and employing staggered
detonation. Problems may occur if there are faults in the strata and other forms of
heterogeneity; blasting in tight corners; blasting near made ground; excessive charge and
non-compliance with manufacturers’ tolerances/errors in explosives or detonators. It is
assumed that expert computerised firing sequence control would remove most risk
associated with operator's error resulting in simultaneous detonation of more than one
charge/hole/deck.

e Noise levels will need to be monitored under normal and blasting conditions considering the
day and night noise limits. If cumulative noise levels are exceeding criteria for sensitive
receptors, additional mitigation measures should be defined, such as sound barriers. If the
source of noise will not bee effectively mitigated by these barriers (e.g. due to aircraft noise),
then additional measures should be considered, such as noise isolation at the sensitive
receptors.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 135 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-4 Mining Area - Noise Impacts

‘Aspect VR Impacts VR Magnitude | Extent | Duration Basic Significance | Residual] Reason for
Category Impact Impact after |} Change
Index Mitigation
Land clearance Noise Increase in noise levels due to [| _Medium 2 1 1 2 Minor Minor Land
machinery operations clearance
Blasting and earth Noise Increase in noise levels due to | _ Medium 3 2 2 3 Moderate Minor ‘Appropriate
movement blasting activities blasting
management
should
minimize the
impact
Material processing Noise Increase in noise levels due to | _ Medium 2 2 2 2 Minor Insignificant || Efficiency of
the mining process noise
isolation
Power supply Noise Increase in noise levels. Medium 2 1 2 2 Minor Minor Power
generation
noise is hard
to attenuate
Vehicles and machinery Noise Increase in noise levels. Medium 3 2 2 3 Moderate Minor Efficiency of
noise
barriers
Airstrip Noise Increase in noise levels Medium a 3 2 3 Moderate Moderate Aviation
noise is hard
to attenuate

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 136 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.2.3 Ecology & Biodiversity
Construction

It is noted that impacts associated with Phase 1 mining activities overlap with likely impacts from the
other phases and may become more significant as the scale of the mining operations increases in the
course of the next project phases.

Vegetation

The principal direct impacts will arise from the clearance of land within the footprint of the open pit
and associated infrastructure and the burial of vegetation in waste dump areas which will have a long-
term to permanent impact on the current vegetation coverage. Vegetation that is not cleared or buried
may be indirectly impacted by alteration of drainage patterns and exposure to contaminated surface
runoff (contaminants may include petroleum products from operations and also mobilised trace
metals present in the hematite ore deposit). Further impacts may arise through the spread of invasive
species. These may also spread to undisturbed land following natural colonisation or deliberate
introduction in disturbed areas (where such species tend to thrive). An influx of people to the area will
increase the pressure on resources (e.g. clearance of land for agricultural use, subsistence and
commercial logging of timber). Impacts on fauna may further reduce natural colonisation by
indigenous plant species where fauna play a role in seed dispersal. The impact classification of these
impacts is influenced by the nature of the vegetation present in the area being impacted (defined as
high and low conservation importance for semi-natural or degraded vegetation respectively):

Impact classification

Major Moderate Minor Insignificant
° High Land clearance; Increased local - -
g burial; drainage human population;
£ alteration; reduced
° exposure to dispersion of
£ contaminated run- | seeds by fauna
. off; spread of alien
ae] invasive species
s Low - Land clearance; Exposure to Increased local
5 burial; drainage contaminated run- | human population;
2 alteration; spread | off reduced
8 of alien invasive dispersion of
species seeds by fauna

Terrestrial Fauna

The most significant potential impact is a change in species diversity and abundance (and potentially
a loss of species of conservation concern) through habitat loss and fragmentation directly associated
with the mining activities (such as vegetation removal) and indirectly through increased pressure due
to population influx on the resources in the area (such as increased vegetation removal for timber
supply and use as agricultural land). Displacement of terrestrial fauna may also occur through

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 137 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

increased sensory disturbance as a result of the mining activities. Increases in local human
populations may increase hunting and bushmeat consumption. Bushmeat is an important source of
protein for local villages around the mining area. Food shortage has been identified in the social
surveys as an issue facing many villages, and therefore any significant ecological impacts (such as
ongoing displacement of fauna) as a result of the project-related activities may have indirect social
impacts. The impact classification of these impacts is as follows:

. Major: habitat loss, habitat fragmentation, habitat disturbance and increase in hunting.
. Moderate: displacement of fauna.
Aquatic Ecosystems

The most significant potential impact is a decrease in species richness and abundance through
deterioration of water quality in the area. Deterioration of water quality may occur through increased
sedimentation in aquatic environments as a result of sediment mobilisation during construction and
operation and / or changes in water chemistry that may arise from sediment runoff or acid rock
drainage from the mining activities (depending on the geochemical characteristics of the overburden /
ore). Direct modification of the aquatic environments within the vicinity of the Simbili deposit may also
occur during Phase 1 (for example diversion or obstruction of surface waters), which may cause the
loss of locally endemic species and concomitant impacts on subsistence fishing and food availability
for local populations. All of these impacts are classified as major.

Operations

The primary impact during the operations phase will be caused by the increase in population. This will
have regional significance for biodiversity and ecology receptors. This could create unintended
consequential impacts associated with increase in access and demand for natural resources.

Potential Mitigation Measures
The following mitigation measures have been identified for significant ecology and biodiversity issues:

e Forest on hillslopes and Riverine forest are the most important habitats of conservation
concern in the wider Simbili pit area. Mining infrastructure should be planned outside the
forest patches and if this is not possible, a botanist should survey the affected forest well in
advance of the construction work to allow possible adjustments to be made.

e Roads should be kept to the minimum width possible, commensurate with relevant design
and safety standards.

e Minor in-stream infrastructure can constitute barriers to fish migration. Where possible, these
should be designed to be compatible with the passage of migratory stream organisms, and
crossings of any drainage lines or water bodies should have appropriate culverts built to
international environmental standards.

e Plants belonging to species with conservation status Endangered (EN) or of Conservation
Importance (CR) should at all times be left undisturbed. Plants belonging to species with
conservation status Vulnerable (VU) should be left undisturbed as much as possible.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 138 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Species of conservation concern which were found on the deposits or near proposed
infrastructure should be relocated to suitable localities outside the project area, by way of
seed collection and / or translocation of specimens.

e Replanting of vegetation should use indigenous species and should be based on silvicultural
systems that promote natural ecosystem functions and that increase the probability that
native species and ecological processes will be maintained. Planting of exotic species in
natural forest areas should not be permitted.

e Establish and enforce a total ban on the hunting and capture of wildlife by company
employees and contractors.

e Recognizing the importance of wildlife as a protein source to indigenous peoples, government
and the company should cooperate with local communities in the development of sustainable,
community-based wildlife management programs.

e Project affected communities should be supported in the development of improved animal
husbandry techniques and provided with starter stocks. This would be a positive contribution
to the livelihoods of people and also reduce demand for bushmeat and limit the impact of
hunting restrictions on local communities.

e The project should investigate the potential for supporting local plantations, which would be
beneficial to the project, local livelihoods and the remaining natural forests (and therefore,
also for fauna).

e Work with government to explore opportunities to control and minimise the uncontrolled in-
migration of people into areas newly opened-up by road construction, especially along the
roads themselves. Uncontrolled in-migration will lead to further forest and wildlife losses and
compound pressures on existing human communities.

e Consider biodiversity offsets to compensate for the unavoidable habitat loss (including
vegetation and fauna).

e Increased sedimentation in the aquatic environments due to mobilization of sediments may
subsequently result in a change in fish distribution, with more turbid-tolerant species
becoming prevalent. Best practice erosion and sediment control measures should be
implemented during construction to minimise the significance of this impact.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 139 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-5 Mining Area — Ecology & Biodiversity Impacts

VR | Impacts VR Category Magnitude | Extent | Duration | Basic | Significance | Residual] Reason for
Aspect Impact Impact after | Change
Index Mitigation
E1 _| Loss of biodiversity and sensitive habitat High 5 3 5 4 Major Major Area will be
affected
permanently
E2_| Loss of biodiversity and habitat Low 4 3 5 4 Moderate Moderate
E3__| Change in species richness and 3 3 5 4 Major Major
abundance High
Land clearance habitat loss / disturbance / fragmentation
E4 | Decrease in species richness and 3 3 4 3 Major Moderate Best
abundance through deterioration of international
water quality in the area through practice to
increased sedimentation High be followed,
pending
further
evaluation
Loss of biodiversity and sensitive habitat 4 3 5 4 Major Major Area will be
E1 High affected
permanently
E2_| Loss of biodiversity and habitat Low 4 3 5 4 Moderate Moderate
E3__| Change in species richness and 3 3 5 4 Major Major
abundance High
Blasiing and car habitat loss / disturbance / fragmentation
jovemen' E4 | Decrease in species richness and 3 3 4 3 Major Moderate Best
abundance through deterioration of international
water quality in the area through practice to
increased sedimentation or from runoff High be followed,
of excess nitrates (used in blasting) pending
further
evaluation
Changes in drainage |, | L058 biodiversity and sensiive habitat 4 3 3 5 4 Major Major Area will be
igh affected
pattem permanently

q:\mandmm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 140 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

VR | Impacts VR Category Magnitude | Extent | Duration Basic | Significance | Residual] Reason for
Aspect Impact Impact after Change
Index Mitigation
E2 Loss of biodiversity and sensitive habitat Low 4 3 5 4 Moderate Moderate
E3 | Change in species richness and 3 3 5 4 Major Major
abundance High
habitat loss / disturbance / fragmentation
E4 Direct modification of the aquatic 3 3 5 4 Major Major Burial will be
environments - loss of locally endemic High permanent
species
Loss of biodiversity through exposure to 2 1 4 2 Moderate Minor Adherence
contaminated run-off to
international
E1 High best practice
Burial of vegetation 3 2 4 3 Major Major Burial is
irreversible
E2 Loss of biodiversity through exposure to 2 2 4 3 Minor Insignificant Adherence
contaminated run-off to
Waste generation Le international
ow
best practice
Burial of vegetation 4 3 4 4 Moderate Moderate Burial is
irreversible
E4 Decrease in species richness and 3 4 4 4 Major Minor Adherence
abundance through changes in water to
chemistry from runoff of excess nitrates High international
(used in blasting) or acid rock drainage best practice
from the mining activities
Increased pressure on timber 3 4 4 4 Major Major Mitigation
will require
co-operation
i between
Project induced influx AML and
of workers and job local
seekers E1 High partners —
pending
further
evaluation
Spread of alien invasive species 3 3 4 3 Major Major Presently
unknown

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 141 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

VR] Impacts VR Category Magnitude | Extent | Duration | Basic | Significance | Residual | Reason for
Aspect Impact Impact after | Change
Index Mitigation
pending
further
evaluation
E2 | Increased pressure on timber 2 3 2 2 Tnsignificant | Insignificant
Spread of alien invasive species Low 4 3 4 4 Moderate Moderate
E3 [Increase in hunting High Z 3 a Z Major Major
Displacement of fauna 2 2 3 2 Moderate | Moderate

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 142 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.2.4 Hydrology & Hydrogeology

Construction

Assessment of potential impacts on the hydrological and hydrogeological setting have been
conducted based on a Phase 2B — Reconnaissance Level baseline assessment carried out during
February March and April 2010. The following potential impacts have been identified during the
construction phase:

Erosion of exposed surfaces and loose material by wind, water and construction activities
generating higher sediment loads in surface runoff entering the Tonkolili and Mawuru Rivers
and their tributaries.

Increased potable and construction water demand may lead to over-abstraction of surface
water from nearby rivers leading to impacts on environmental flows and/or downstream users.

Uncontrolled discharge of sewage and other waste water to groundwater or directly to surface
water contaminating freshwater aquifers, waterways and impacting on human health and/or
aquatic ecosystems.

Uncontrolled release of drilling fluids associated with ongoing exploration, geotechnical or
hydrogeological drilling works. Potential impacts on aquatic ecosystems and downstream
potable water supply.

Operations

Modification and interruption of the existing hydrological regime of the Tonkolili and Mawuru
catchments. Excavation of the weathered cap of Simbili will interrupt the flow of several
springs discharging from the flanks of the deposit providing base flow to both rivers.

Alteration to the natural hydrologic regime of both catchments as excess water produced
during dewatering of the weathered cap is discharged.

Increased flood risk and/or increased flow rates in rivers following storm events due to the
loss of the buffering capacity of the Simbili weathered cap aquifer.

Increased water demand on site may lead to over abstraction from surface water bodies
leading to reduced environmental flows and impacts on downstream users.

Generation of contaminated runoff where rainfall infiltration comes in contact with stockpiled
waste rock. Rainfall infiltrating through the Phase 1 waste rock dump may become acidic
and/or leach metals from the waste rock before entering groundwater and surface water. Low
natural chemical buffering potential of groundwater and surface water exacerbates this risk.

The use of specific units of waste rock that may potentially be acid generating for construction
purposes could lead to surface and groundwater contamination.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 143 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Increased recharge of rainfall to groundwater beneath waste rock dumps. The porous waste
rock dump may promote greater rainfall recharge and create a localised groundwater mound
beneath the dump potentially water-logging surrounding soils.

Uncontrolled release of toxic chemicals to the environment. A range of chemicals will be

stored and used during construction and mining activities. The most common chemicals

likely to be used are hydrocarbons (diesel fuel, oil and grease) and solvents. Where toxic
chemicals are present, the potential for spillages will exist.

Potential Mitigation Measures

The following mitigation measures have been identified for hydrology and hydrogeology issues that
are considered to have a significant impact:

Robust surface and groundwater monitoring programmes in order to establish comprehensive
baseline and identify any impacts to flows, turbidity and chemistry.

Treatment of all potentially contaminated wastewater sources prior to discharge to ground or
surface.

Acid Mine Drainage (AMD) study to assess likelihood of formation of acid waters from waste
rock dumps or areas where waste rock may be used as a fill or construction material.

Acid-base accounting of waste rock material to be applied in assessment of optimal dump
locations.

Appropriate engineering design measures to contain and capture potentially contaminated
water escaping rock dumps.

Detailed hydrological study to determine minimum required environmental flows in rivers
which may be affected by construction and mining operations.

Hydrochemical environmental study to determine potential sensitivity of local receptors to
changes in surface water and groundwater chemistry.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 144 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-6 Mining Area - Hydrology & Hydrogeology

Basic Residual

Aspect VR Impacts VR Category | Magnitude | Extent | Duration | Impact | Significance | impact after | Reason for
Index Mitigation 9
Higher sediment loads in surface runoff Adherence
Land clearance swt entering the Tonkolili and Mawuru rivers High 3 2 3 3 Major Moderate | internStional
and their tributaries (construction) ost practiog
Impact will
Blasting and Reduced surface water resources ,
earthworks swe (construction and operation) High 2 2 5 3 Major Major be
permanent
“Appropriate
7 7 , design and
sw2 | Flooding (operational) High 3 3 5 4 Major Moderate | ,<esign and,
best practice
Detailed
Surface water contamination from studies,
swt uncontrolled use of acid generating High 2 2 4 2 Moderate | Insignificant | adherence to
waste rock for construction purposes international
(operational) best practice
Detailed
groundwater contamination from studies,
ew1 uncontrolled use of acid generating High 2 2 4 2 Moderate | Insignificant | adherence to
waste rock for construction purposes international
(operational) best practice
Contamination of water resources from Adherence
ew1 uncontrolled release of sewage and High 3 3 2 4 Major Insignificant | stern tional
other waste waters (construction)
best practice
Contamination of water resources from Adherence
swt uncontrolled release of sewage and High 3 3 2 4 Major Insignificant | stern stional
other waste waters (construction)
best practice
Contamination of surface waters from Adherence
swt uncontrolled release of drilling fluids High 2 2 2 2 Moderate | insignificant | ister Stional
(construction) ost practice
wt Contamination of surface water High 3 3 4 4 Major Moderate Detailed

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 145 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Basic Residual
Aspect VR Impacts VR Category | Magnitude | Extent | Duration | Impact | Significance | Impact after
Index Mitigation

Reason for
Change

resources from contaminated runoff studies,
(acidic and/or high metal concentrations) adherence to
(operational) international
best practice

Detailed
Contamination of groundwater resources studies,

cwi from contaminated runoff (acidic and/or High 3 2 4 4 Major Moderate | adherence to
high metal concentrations) (operational) international
best practice

Engineering
design and

High 1 1 4 2 Moderate | Insignificant | adherence to
international
best practice

Water logging of soils around waste rock

ew2 dump (operational)

Detailed
studies,
appropriate
iced groundwater resources in design and
vicinity of camps where water may be location of
derived from groundwater (construction abstractions
and operation). and water
resources
management
plan

Resource utilisation Gw2 High 2 2 4 4 Major Insignificant

Engineering

; design and
swt Uncontrolled release of fuels and toxic High 3 3 2 4 Major Moderate | adherence to
chemicals (construction and operational) international

Chemical / fuels best practice

storage and

utilisation Engineering

design and
High 2 2 4 4 Major Minor adherence to
international
best practice

Uncontrolled release of fuels and toxic

owt chemicals (construction and operational)

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 146 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.2.5 Soils & Land Use
Construction

The principal direct impact will arise from land clearance or sterilisation / burial, leading to long-term
or permanent loss of soil resources and existing land-use capabilities at Simbili. Additional impacts
on soils that are not cleared or sterilised include contamination by windblown dusts (from bare
ground, blasting activities and plant movements), increased erosion or inundation due to the
modification of drainage patterns, compaction from vibration and loading under temporary
stockpiles/structures, contamination with hydrocarbons and other chemicals including diesel and
lubricant oils and explosives residues. Invasive species may also spread to undisturbed land following
natural colonisation or deliberate introduction in disturbed areas (where such species tend to thrive).

Operations

Operational stage works in the mine area will primarily result in ongoing impacts for soil and land use
as defined for the construction stage. Land clearance or sterilisation will increase with development
of the resource strip and associated infrastructure and expansion of waste dumps and access routes.

Potential Mitigation Measures

The following mitigation measures have been identified for soils and land use issues that are
considered to have a significant impact:

¢ Minimise land / soil to be cleared or buried and concentrate such activities in areas with
limited soil quality and land-use capability.

e Consider biodiversity offsets for unavoidable long-term and permanent soil / land clearance
and soil / land burial. Integrate livelihoods components as necessary with offsets to replace
lost land-use capability.

e Prior to commencement of mining, prepare a waste rock management plan and rehabilitation
programme to include designs for progressive rehabilitation/re-vegetation of suitable areas
throughout the mining lifecycle in order to minimise cleared / buried areas. Inspect and
monitor rehabilitated surfaces to establish success of revegetation and soils recovery.

e Implement appropriate conservation and preservation of stripped top-soils and sub-soils from
all areas to retain physical and chemical characteristics and seed-bank for subsequent use
for rehabilitation activities.

e Implement required storm water drainage and control prior to prevent erosion of exposed
areas and inundation of down-slope areas.

e Minimise access by vehicles to essential areas to reduce compaction of soils.

e Isolate and manage potential soil contaminants (including wind blown dusts and water-borne
contaminants).

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 147 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Avoid disturbance / exposure of acid sulphate soils if present.
e Avoid deliberate introduction of alien invasive species during rehabilitation activities.

e Manage pathways by which alien invasive species can enter a disturbed area (including
avoidance of non-indigenous plant species in rehabilitation activities).

e Undertake studies to determine appropriate recolonisation programme for impacted areas.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 148 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-7 Mining Area - Soils and Land Use

Basic Residual

Aspect VR Impacts VRCategory | Magnitude | Extent | Duration | Impact | significance | impact after Reason for
Index Mitigation a
Changes in quality/available land due to ‘Appropriate
1 invasive species colonising disturbed Medium 2 3 4 4 Major Moderate | design and
areas international
best practice
Land clearance Stripping of vegetation and surface soils ‘Appropriate
overlying hematite may lead to site
s2 increased soll erosion Medium 2 2 4 3 Moderate | Insignificant | "agement
international
best practice
Long term
, rehabilitation
$2 ross of soils/land available for other Medium 2 2 4 3 Moderate | Insignificant and
international
best practice
Compaction associated with vibration, ‘Appropriate
loading site
s2 Medium 2 2 4 3 Moderate | Moderate | ™@nageent
Blasting and international
en thwcorke best practice
‘Areas in and around the mine may be ‘Appropriate
impacted by wind blown dust from bare site
1 ground, earth moving, stockpiles and . a management
plant movements on unsurfaced roads. Medium 2 2 3 2 Minor Insignificant and
international
best practice
‘Appropriate
, : . design and
$2
Flooding (operational) Medium 2 2 4 3 Moderate | Insignificant | c2'90 2nd,
best practice
Chemical /fuels ; Engineering
Uncontrolled release of fuels and toxic a
s1
storage and chemicals (eanstruction end operational) Medium 2 2 4 3 Moderate | Insignificant | design and
utilisation adherence to

q:\mandm select\am! - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 149 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED Lok
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics

TONKOLILI IRON ORE PROJECT

Basic Residual | poacon for
Aspect VR Impacts VR Category | Magnitude | Extent | Duration | Impact | Significance | Impact after | Reason k
Index Mitigation a

international

best practice

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 150 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.2.6 Geology & Geomorphology
Construction

The impacts associated with major mine construction such as stripping of surface vegetation, soils,
and deposits include changes in slope stability and topography and local drainage and spring flow.

Operations

Impact of the mining inevitably includes loss of the non renewable resource itself. Mining in general
can commonly sterilise associated deposits of lower value or undiscovered resources making them
effectively inaccessible beneath waste rock and tailings. Some of the low value ‘sterilised’ deposits
may become economically viable in the future with increase in market value of the commodity.

There will be major changes to the landscape with the top of Simbili hill being effectively removed
while substantial overburden and rock waste dumps will be formed nearby.

Stripping of overburden will be followed by mining of the hematite which will lead to further impacts on
topography and drainage as it forms the upper Simbili hill outcrop. However the hematite also
overlies BIF deposits that are to be mined under Phase 3 and ultimately the entire hill will be mined
out and an opencast pit extend beneath ground level. Phase 3 and associated cumulative impacts
will be addressed in a Stage 2 ESHIA report.

Mining of the upper hematite deposit will initiate changes in runoff patterns and erosion and
sedimentation rates potentially impacting permanently on local geomorphology. Construction of mine
infrastructure may have similar but lower level impacts.

Blasting of hard rock layers throughout the mining may destabilize soils and trigger landslides with
very localized impacts on geomorphology.

Potential Mitigation Measures

The following mitigation measures have been identified for geology and geomorphology issues that
are considered to have a significant impact:

e Although a major impact, the loss of the exploitable ore body is the purpose of the mining
activity. The impact can be outweighed by the opportunity presented by exploitation of the
resource though adherence to a resource management and mine plan which maximises the
efficiency of resource extraction and ensures that stakeholders derive the maximum potential
benefit. Without appropriate considered management through processes such as ESHIA and
good governance, potential long term detrimental impacts on the local and national economy
and community can outweigh the short term gains.

e Risk of sterilising future resources can be mitigated in part by ensuring adequate exploration
has been completed both for definition of the ore body to be exploited and areas that will be

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 151 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

covered by waste rock, tailings and other major structures such as the raw water supply dam
and associated inundation zone. However there is a limit to mitigation that can be applied to
prevent sterilisation of low grade deposits that may become economically viable in the future.
Such deposits may inevitably be lost as potential future resources due to burial beneath
waste materials or further to flooding of mined out pits.

e Geomorphological mitigation measures include the preservation of watercourses (where
possible) and diversion of watercourses around infrastructure to maintain downstream
drainage patterns, rehabilitation and revegetation of disturbed areas, and re-contouring
disturbed areas to original topography (to the extent possible).

e Appropriate management measures need to be addressed (see Commitments Register ,
section 12) to avoid instabilities include appropriate mine design (so that slopes do not fail),
adopting the correct slope angle, benching of slopes, including appropriate drainage around
the slopes (and the toe and crest of the slopes) and incorporating stand offs at the base of the
slopes to prevent impacts on people if instabilities do occur.

e Reclaim and rehabilitate land disturbed during construction and operation by re-grading, re-
contouring and replacing topsoil following closure and decommissioning.

e Reuse excavated material, where possible, for further construction and earth works, in order
to minimise the necessity for construction-associated quarrying in the area.

e Reduce harmful effects on the shape of the landscape (scars) through minimising the
development of potential geotechnical failure surfaces. Well-designed blasting programmes
and mining techniques should be followed to minimise the creation of these geotechnical
issues.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 152 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-8 — Mining Area — Geology & Geomorphology
Basic Residual | Reason for
Aspect VR Impacts VR Category | Magnitude | Extent | Duration | Impact | Significance | Impact after | “Cian &
Index Mitigation a

Mining and associated dumping of waste Long term

rock may sterilise areas of resources rehabilitation
vi making them non economically viable for Low 2 2 5 4 Moderate Moderate and

future exploitation international
best practice

Changes to profile of Simbili and runoff Engineering

may lead to increased sedimentation in design and
vi some areas and changes in drainage Low 2 2 5 4 Moderate | Insignificant | adherence to

patterns international
best practice

Land clearance Stripping of vegetation and surface soils Engineering

overlying hematite and construction of design and
vi mining roads may destabilise slopes and Low 2 2 5 5 Moderate | Insignificant | adherence to
change soil water pressure regime international
leading to increased risk of landslides best practice

Stripping and mining will change the Wreversible.

landform and impact on the visual ong term
Na landscape. The hill which forms the Low 3 3 5 5 Moderate Moderate rehabilitation
hema outcrop will ultimately be international
best practice

Mining and associated dumping of waste Long term
rock may sterilise areas of resources rehabilitation

vi making them non economically viable for Low 2 2 5 4 Moderate | Insignificant and

future exploitation international
Blasting and best practice
earthworks Blasting may destabilise soils and trigger Engineering
landslides with risk enhanced by design and
vi changes in topography and groundwater Low 2 2 5 5 Moderate | Insignificant | adherence to
regime caused by other mining activities. international
Lidar data indicates the presence of past best practice

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 153 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Basic Residual | poacon for
Aspect VR Impacts VR Category | Magnitude | Extent | Duration | Impact | Significance | Impact after | Reason k
Index Mitigation a
Tandslides in the area probably
associated with relatively loose
sediments / weathered material
overlying solid bedrock on hill slopes
and episodes of high rainfall
Long term
Waste rock dumps will change the rehabilitation
Waste Generation vi landform and impact on the visible Low 2 2 4 4 Moderate | Insignificant and
landscape. international
best practice

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 154 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons African ?

resources & energy VN

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.2.7 Socio-Economic
Construction
Land acquisition

Depending on the final footprint area for hematite mining, some villages may require resettlement.
Villages on the periphery of mining area will suffer loss of land resulting in loss of shelter, loss of
access to agricultural land, artisanal mining sites and natural resources leading to decrease in
economic stability. There are also likely to be graves and sacred sites within the footprint area that will
require relocation.

Land acquisition related impacts can result in long-term and severe impacts on social and economic
well being of affected populations.

Operations

The socio-economic benefits of hematite mining (lasting about 8 years) will mainly be in the form of
wages, disbursement for the procurement of supplies, social investments and payment of revenue to
the government. The negative impacts will mainly be due to disturbance to land owners and influx of
workers and job seekers.

Economic aspects
The economic impacts are mainly beneficial in nature:

e Mining will generate employment during both construction and operation phases. It will
mainly benefit Kalansogia and neighbouring chiefdoms, although skilled manpower will
also be sourced from other districts.

e Business opportunities for suppliers and contractors at the district and national levels.
« Payment to Government of Sierra Leone in the form of taxes, royalties and duties.
Project induced influx of workers and job seekers

The economic opportunities created by the Project are expected to lead to an influx of workers and
job seekers (as has already happened in Farangbaia Village). This can result in the following
negative impacts:

« Pressure on social infrastructure and natural resources.
e Increases in social ills such as crime, alcoholism, drug abuse and prostitution.

e Increases in communicable diseases due to intermingling of the local population with
outsiders.

e Increases in the cost of living and potential for conflict with migrants.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 155 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Community investment

The social investment programme of AML developed in consultation with local stakeholders is
expected to result in the following benefits to the community:

¢ Increases in education and skills levels.
e Improvement in social infrastructure such as water supply, schools and health centres.
e Development of livelihood opportunities, independent of the mine.
e Other initiatives to address community needs.
Mine closure

Closure impacts have not been assessed for the Phase 1 project as completion of hematite mining
will lead into the larger magnetite mining project.

Potential Mitigation Measures
Construction

The following mitigation measures are expected to reduce the intensity of the residual impacts from
major to moderate/minor.

e Preparation of a Resettlement Action Plan (RAP).
e Preparation of a livelihood restoration plan.
e Implementation of a grievance mechanism.

e Preparation and implementation of a Community Development Plan.

Operations
Project induced influx of workers and job seekers

The following mitigation measures are expected to minimise the impacts from major to
moderate/minor:

e Planning with relevant stakeholders to minimise speculative migration.

e Providing assistance to local government to increase (and improve) infrastructure
services.

¢ Communication to minimise tensions associated with non-local recruitments.

e Providing assistance to local health department (and NGOs) to strengthen programmes
for control of communicable diseases and educational programmes

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 156 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-9 Mining Area — Socio-economic Impacts

VR Impacts VR Category | Magnitude | Exten | Duration Basic | Significance | _ Residual Reason for Change
Aspect t Impact Impact after
Index Mitigation

‘employment creation (construction) 2 3 2 23 Moderate | Moderate (+) | Priority given to locals

during recruitment

High process although skills

availability is expected to
be limited

‘employment creation (operation) 7 3 3 23 Moderate Major (+) Priority given to locals
High during recruitment
process

Economic aspects Training of workers 7 3 3 23 Moderate Major (+) Considerable skills
(employment, High enhancement injected
procurement of into the area

services and supplies, Ht Increase in business for suppliers 2 a 2 27 Major Moderate (+) | Priority given to locals
and payment of taxes (construction) High during tender process
and revenue to although availability is
government) expected to be limited

Increase in business for suppliers 7 a 3 27 Major Major (+) Priority given to locals
(operation) High during tender process

although availability is
expected to be limited

Increase in government income 7 a 3 27 Major Major (+) Revenue from project
taxes, royalties, etc

High expected to be major
contributor to GoSL GDP.
Land acquisition AT Loss of land High 3 7 Z 27 Major Tow Provision of atermatve
Loss of shelter High 2 7 Z 23 Moderate | Moderate (*) | Provision of replacement
housing of superior
quality in most
circumstances
Loss of income High 3 2 Z 3 Major Minor Implement livelihood
restoration plan
Toss of access route High 3 2 Z 3 Major Moderate Tdentify and provide

alternative routes or
crossing methods

q:\mandm select\am! - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 157 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

VR Impacts VR Category | Magnitude | Exten | Duration Basic | Significance | _ Residual Reason for Change
Aspect t Impact Impact after
Index Mitigation
Reduced food security High 3 2 a 3 Major Minor Provision of alternative

land and transitional
support mechanisms

Breakdown social support High 2 2 a 27 Major Minor Relocate all villagers to
the same host site
village.

Increase in stress 2 2 3 23 Moderate Minor Regular consultation and
High publicising grievance
mechanism with PAPs

Reduced access to services High 2 2 2 2 Moderate | Moderate (+) | Provision of replacement
social infrastructure likely
to provide increased
access to service

‘Community conflict High 2 7 2 17 Moderate Minor Effective and broad
stakeholder engagement
Pressure on social infrastructure High a 2 3 3 Major Moderate (+) | Provision of replacement

due to increase in population social infrastructure

HT Pressure on natural resources due High a 2 3 3 Major Moderate Effective and broad
to increase in population stakeholder engagement

Increase in social ills (crime, High a 2 3 3 Major Moderate Effective and broad
alcoholism and prostitution) stakeholder engagement

together with support
from appropriately
positioned NGOs

Project induced influx

of workers and job Tnarease in communicable High 4 2 3 3 Major Moderate Effective and broad
vockere iseases stakeholder engagement
together with support
from appropriately
positioned NGOs
Increase in cost of living High 3 2 3 27 Major Moderate influx management.
Tensions between locals and High 2 2 3 23 Moderate Minor influx management and
outsiders due to real or perceived regular consultation
unequal access to project benefits
Social infrastructure High 3 2 a 3 Major Moderate (+) | Provision of replacement
Project induced Communit ‘a social infrastructure
Community investment y Education and skills High 3 2 a 3 Major Major(*) Training programs

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 158 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

VR Impacts VR Category | Magnitude | Exten | Duration Basic | Significance | _ Residual Reason for Change
Aspect t Impact Impact after
Index Mitigation
Livelihoods 3 2 a 3 Major Major(*) Increased income from
High direct and indirect
employment
HT Loss of income for workers, High Closure impacts have not been = = : -
assessed for the Phase 1 project
Loss of businesses High as completion of hematite mining = = - -
Mine closure _ will lead onto the larger magnetite
Loss of revenue to government High mining project. = = : :
Psychological impacts High = = : =

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 159 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.2.8 Human Health
Construction & Operations

Based on the current available project and existing health information, preliminary impacts at Phase 1
have been identified for the mine area. It is important to note, that the Project description has not
been finalized, nor has all the baseline data been analysed, therefore, the qualitative impact
designations and significance may change as the Phase 1 details are finalized.

The preliminary health impacts associated with Phase 1 mine area are described below. Impacts
relate to both phases of the project (construction and operation) unless otherwise stated.

Potential negative impacts of major significance:
e Community resettlement;
e  In-migration related impacts (disease, food security, substance abuse, home violence);

e Increased burden of disease due project activities and water storage facilities (drinking water
tanks, waste and raw water storage ponds);

e Degradation and/or reduction of surface water (sedimentation/erosion, contamination, changes in
drainage patterns); and

e Degradation of groundwater quality.

Potential negative impacts of moderate significance:

e Increased road traffic accident rate (during operation phase);

e Impacts of noise on health and well-being (blasting and heavy vehicle activity); and
e Reduction in quality or quantity of locally produced foods.

Potential negative impacts of minor or insignificant significance:

e Increased road traffic accident rate (during construction phase);

e Exposure to increased levels of particulate matter (PM) (diesel power generators, crushers,
blasting, vehicles, road dust; assuming no thermal power generation requirements); and

e Acute exposure to elevated SO2 and NO, in air (diesel power generators, heavy vehicle
emissions) (assuming no thermal power generation requirements).

Potential positive impacts:
e Access to improved healthcare facilities (for general public);
e Health benefits to AML employees and through local employment;

e AML financed community development initiatives;

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 160 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Improved access to the region; and
e Positive aspects of resettlement.

A number of assumptions were made for the preliminary impact assessment specific to the Phase 1
mine area. It was assumed that all communities on or within 500 m of the Project area were resettled
to a distance greater than 500 m before construction associated with each pit area is begun. Thus,
the Health VR used in the preliminary impact assessment for exposure to particulate matter (PM),
SO,, and NO; was categorized as Medium (an AML employee, or HR2 see Table 7-1).

Also, with respect to PM, SO2, and NO; emissions, it was assumed that a thermal power generating
facility (a potentially significant generator of these types of emissions) will not be built at the mine site.
If power generation arrangements are altered significantly from those described in Section 3, this
preliminary impact will require reassessment. Should a thermal power generator be implemented, the
significance of the impact and the sensitivity of the VR would be expected to increase.

The positive class impacts associated with access to healthcare facilities only apply if AML undertake
to provide these facilities.

Where there was uncertainty in significance designation, the more conservative assumption was.
selected so as to ensure that the preliminary potential impact of the Project was not underestimated.

Potential Mitigation Measures

Potential mitigation measures have been identified in association with each headline health impact as
listed below. The headline impacts were identified with the assumption that no mitigating measures
were applied. Thus, implementation of the recommended mitigating measures is expected to reduce
the significance of the headline health issues and thus avoid potentially major health issues for
persons living in the vicinity of the Phase 1 mine area.

Health related mitigation measures are listed below, however, it is important to note that mitigation
recommended by the other disciplines, particularly socio-economic as well as other environmental
assessments (e.g., air, surface and groundwater, flora and fauna) can also affect human health.

Alteration of the current project description and further monitoring results may result in the
recommendation of additional mitigation measures, or modification of those currently recommended.

Community resettlement

e Social mitigation measures regarding loss of land and re-settlement (see social assessment
results and mitigation measures).

In-migration related impacts (disease, food security, substance abuse, home violence)
e Adherence to the requirements of the Prevention and Control of HIV and AIDS Act.
e Appropriate education of workforce regarding transmittable diseases.

e Employing local labour where appropriate.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 161 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Providing suitable healthcare facilities.

See social assessment results and mitigation measures.

Increased burden of disease due to project activities, and water storage facilities (drinking water
tanks, waste and raw water ponds).

Awareness and control of mosquito breeding sites to prevent malaria incidence.
Appropriate treatment of drinking water.
Providing suitable healthcare facilities.

Appropriate management of waste water ponds, including odour controls.

Degradation and/or reduction of surface water (sedimentation/erosion, contamination, changes in
drainage patterns, dam construction)

Management and remediation of any contamination associated with storage of fuels, waste
water and other hazardous materials.

Management of surface and storm water run-off.

Implementation of surface water management practices to prevent/reduce sedimentation,
contamination, and changes in drainage patterns of local rivers and streams.

Degradation of groundwater quality

Mining and deposition of the products of the mining operations are required to be conducted
in such a way that the possibility of groundwater disruption or contamination is avoided.

Remediation of pits, and waste piles.

Monitoring of water quality in groundwater wells used for drinking water.

Dug out pits (standing water, falling hazard, land slides, impede access to agricultural or fishing
locations).

Implementation of controls to keep local persons and animals out of potentially dangerous
areas during remediation of mined areas.

Remediation of mined pits.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 162 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-10 Mining Area — Health

: Residual
VR ; . Basic | Impact 4
Aspect VR Impacts Category | Magnitude | Extent | Duration | Impact | Significance after Reason for change
Index Mitigation’
Construction Increased road traffic accident rate | Medium 2 7 7 73 Minor
Exposure (inhalation) to increased 2 7 7 73 Insignificant
levels of dust and particulate
matter (PM) (potential emissions Medium *
from diesel power generators,
He crushers and vehicles)
Exposure (inhalation) to elevated 2 7 7 73 Insignificant
sulphur dioxide (SO2) and nitrogen
dioxide (NO,) in air emissions Medium *
(from power generator, crushers
and vehicles).
Health benefits through local jum’
employment® ° Medium
Community resettlement™ a 3 a 37 Major Moderate | - Compliance with
recommended mitigation
measures.
+ Resettlement is
permanent.
1 High + Level of public concern
unknown.
+ Moderate confidence in
data (requires interpretation
of social assessment with
respect to Human health
impacts)
In-migration related impacts 3 3 3 3.0 Major Moderate | - Compliance with
(disease, food security, substance | High recommended mitigation
abuse, home violence) measures.
+ Level of public concern
unknown.

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 163 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

, Residual
VR Basic Impact ‘
Aspect VR Impacts Category | Magnitude | Extent | Duration | impact | Significance | 'MR2¢ Reason for change’
Index ers
Mitigation’
> Low confidence in data
Increased burden of disease due 3 3 3 30 Major Moderate] » Compliance with
to project activities (drinking water | High Minor | recommended mitigation
tanks, waste and raw water ponds) measures.
+ Level of public concern
unknown.
+ Low confidence in data
Impacts of noise on health and well 3 2 7 20 Moderate Minor |» Compliance with
being (blasting and heavy vehicle | igh recommended mitigation
activity) measures.
+ Level of public concern
unknown.
+ Low confidence in data
Degradation andlor reduction of Z 3 3 33 Major Moderate | » Compliance with
surface water High recommended mitigation
(sedimentation/erosion, measures.
contamination, changes in + Level of public concern
drainage) unknown.
+ Low confidence in data
Degradation of groundwater 2 3 a 30 Major Moderate | » Compliance with
quality. High recommended mitigation
measures.
+ Level of public concern
unknown.
+ Low confidence in data
Reduction in quantity or quality of 3 7 3 23 Moderate | Moderate? | » Compliance with
locally produced foods through High Minor | recommended mitigation
land appropriation and clearance, measures.
potential siltation of rivers/streams) + Level of public concern
unknown.
+ Low confidence in data
Access fo improved healthcare High
facilities
Operation WD Increased read afc accident rate | 2 7 2 17 Moderate Minor ~Complanas

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 164 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

, Residual
VR . , Basic | Impact ‘
Aspect VR Impacts Category | Magnitude | Extent | Duration | Impact | Significance | "er Reason for change
sory Index ineront
Mitigation’
measures.
* Level of public concern
unknown.
+ Low confidence in data
(no traffic study).
Exposure (inhalation) to increased 2 2 2 20 Minor
levels of dust and particulate
matter (PM) (potential emissions Medium’
from diesel power generators,
crushers and vehicles)
Exposure (inhalation) to elevated 2 2 2 20 Minor
sulphur dioxide (SO,) and nitrogen
dioxide (NOs) in air emissions Medium’
(from power generator, crushers
and vehicles).
Health benefits through local :
employment® ° Medium
‘Community resettiement™ High a 3 4 37 Major Moderate | = Compliance with
recommended mitigation
measures.
+ Resettlement is
permanent.
Ht * Level of public concern
unknown.
+ Moderate confidence in
data (requires interpretation
of social assessment with
respect to Human health
impacts)
In-migration related impacts High 3 3 3 30 Major Moderate | + Compliance with
(disease, food security, substance recommended mitigation
abuse, home violence) measures.
+ Level of public concern
unknown.
+ Low confidence in data,

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 165 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

, Residual
VR Basic Impact 4
Aspect vR Impacts Cate Magnitude | Extent | Duration | Impact | Significance m Reason for change’
gory Index oer at
Mitigation

Increased burden of disease due 3 3 3 3.0 Major Moderate! _| - Implementation of
to project activities (drinking water | High Minor | recommended malarial
tanks, waste and raw water ponds) control measures and

odour control measures for

standing water.

+ Compliance with

recommended mitigation

measures.

+ Level of public concern

unknown.

+ Moderate confidence in

data.
Impacts of noise on health and well 3 2 2 23 Moderate Minor | + Compliance with
being (blasting and heavy vehicle | High recommended mitigation
activity) measures.

+ Level of public concern

unknown.

+ Low confidence in data
Degradation and/or reduction of 4 3 3 33 Major Moderate | » Compliance with
surface water High recommended mitigation
(sedimentation/erosion, measures.
contamination, changes in + Level of public concern
drainage) unknown.

+ Low confidence in data:
Degradation of groundwater 2 3 4 3.0 Major Moderate | » Compliance with
quality. High recommended mitigation

measures.

+ Level of public concern

unknown.

+ Low confidence in data:
Reduction in quantity or quality of 3 1 3 23 Moderate | Moderate? | » Compliance with
locally produced foods through Minor | recommended mitigation
land appropriation and clearance, igh measures including those
potential siltation of rivers/streams) 9 associated with

resettlement.

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 166 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

, Residual
VR Basic Impact 4
Aspect vR Impacts ©. Magnitude | Extent | Duration | Impact | Significance Reason for change’
‘ategory after
Index irnston®
Mitigation’
> Level of public concern
unknown.
+ Low confidence in data
‘Access to improved healthcare High
facilities’ 9

‘Assuming all communities are >500m away.

? Could be a positive impact if well compensated and/or moved to a better location.
* Positive impacts.

* Estimated for Impacts with Moderate or Major Significant only.

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 167 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.3. Transport Corridor

7.3.1 Air Quality
Construction

The air quality impacts produced during the haul road construction and rail refurbishment are
common to the other project construction activities:

e Dust emissions during vegetation clearance along the haul road route and temporal access
routes for the construction phase.

e Particles emissions caused by earth movements: creation of temporary access routes and
grading and levelling of the haul road route.

e Material and waste management: dust emissions during loading and unloading activities and
wind erosion of the stockpiles.

e Vehicles transport and operation of heavy equipment will generate exhaust emissions and
increase dust due to movements over unpaved roads.

It should be noted that some sections of the transport corridor are close to populated areas. At these
locations, mitigation measures described below should be implemented.

Operations

Air emissions will depend on the frequency and the fuel consumption of vehicles that travel the haul
road (approximately 120 km long) and the train emissions between Marampa and Pepel. The
contaminants of potential concern are listed below:

e Exhaust emissions from the vehicles and the train (NOx, SO2, PM10 and CO)

e Dust from the material transport and the haul road traffic. These emissions will be mainly
coarse particulate matter larger than 10 um with little effect on human health, but with
potential effects on vegetation and on near residents due to disturbance.

Exhaust gas emissions can be controlled by minimising fuel consumption and maintaining train and
truck motors. Dust emissions can be controlled by covering wagons and trucks to avoid airborne
particulate matter.

The potential impact on air quality will be restricted to a buffer zone along the haul road and the
railway. As detailed in the project description, all villages were provided with a clearance of at least
500 m during the route selection assessment. Topographical constraints do not allow for avoiding all
of the residential areas along the haul road and the train corridor. For those populated areas located
close to the transport corridor, additional mitigation measures should be implemented

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 168 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Additionally, a stockpile with an approximate capacity of 4 million tonnes will be located at Lunsar
Interchange. Storage piles may be sources of dust emissions during loading and unloading activities
and due to wind erosion of the pile.

The potential for particles emissions will depend on the stored material size, the total stockpile
surface and the wind speeds. Emissions can be reduced by up to 90 percent with appropriate
mitigation measures (USEPA, AP42, ref 13.2.4-1).

Loading mining product onto the train wagons should be conducted using a Car Dumper Dust
Collector to minimise dust emissions. The Car Dumper Dust Collector will filter dust emissions with an
efficiency of 99%.

Potential Mitigation Measures

The following recommendations for reducing impacts on air quality from activities associated with
transport corridor construction are generic mitigation measures that should be applied during the
entire construction phase.

e Dust suppression measures should be applied, such as spraying water during dry seasons on
unpaved roads and stockpiles. Vehicle movements should be minimised, truck loads should
be covered with mesh to avoid dust emissions, and discharge heights from trucks should not
typically exceed 1 m.

e Exhaust emissions should be minimised through the use of fuel efficient machinery and
appropriate machinery maintenance. Unnecessary journeys should be avoided, and a policy
of switching off machinery when not in use should be implemented. Uncontrolled fires will be
prohibited.

The negative impacts on air quality during the operation of the transport corridor can be minimised
through the following measures:

e Avoid unnecessary journeys and optimise transport traffic
e Regular maintenance of vehicles and machinery

e Avoid airborne dust during transport by covering the truck and train loads, and/or select
closed wagons for transport by train

e Minimise discharge heights (not to exceed 1 m) for fine particles and consider the use of dust
suppression spray systems

e Spray trailer boxes, wheels and undersides with water before leaving the mine site

e Suppress dust emissions from the stockpiles during dry periods by spraying the surface with
water.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 169 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-11 Transport Corridor — Air Quality Impacts

‘Aspect VR Impacts VR Magnitude | Extent | Duration | Basic | Significance | Residual | Reason for
Category Impact Impact Change
Index after
Mitigation
Land clearance, earth movements | AT Dust emissions. Particle High 2 2 1 2 Moderate Minor _|| Efficiency of
and construction deposition on vegetation. dust
Visibility reduction suppression
measures
Material transportation Dust emissions. Particle High 3 2 4 3 Major Minor High
Mt deposition on vegetation. efficiency of
Visibility reduction. Health dust
effects suppression
measures
Stockpiles Dust emissions (coarse and High 3 2 4 3 Major Moderate || Moderate
Mt fine particles). Particle efficiency of
deposition on vegetation. dust
Visibility reduction. Health suppression
effects measures
Power supply at Lunsar Exhaust emissions (SOz, CO, High 2 2 4 3 Major Minor Mitigation
Mt NOz, PMyo and PMzs). Health measures
effects should
ensure AQ
guidelines
compliance
Traffic (road train, rail train and other Exhaust emissions from High 1 2 4 3 Major Minor || Efficiency of
vehicles) Mt combustion. Dust emissions in emissions
unpaved roads. Particle control
deposition on vegetation. measures
Visibility reduction. Health
effects
Uncontrolled fires At Exhaust emissions (SOz, CO, High 1 1 1 7 Minor Tnsignificant || Mitigation
NO , PMio and PM25). Health measures
effects. Risk of fire propagation should
avoid
uncontrolled
fires

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 170 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Land clearance AZ Changes in the microclimatic Medium 2 1 4 3 Moderate Minor ‘Assumed
conditions that
vegetation
will be
restored or
naturally
recovered
Power supply at Lunsar Global warming due to Medium 7 7 a 2 Minor Minor Hard to
a2 Greenhouse gases emissions mitigate
from fuel consumption
Vehicles and machinery Global warming due to Medium 1 1 4 2 Minor Minor Low
a2 Greenhouse gases emissions magnitude
from fuel consumption but hard to
mitigate

q:\mandm select\am! - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 171 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.3.2 Noise
Construction

The following noise emission sources during the transport corridor construction are common to almost
all construction activities:

e Machinery engines used during construction activities, e.g., clearance, road widening,
profiling and sealing

e Vehicles used for transport

e Loading and unloading rock, construction materials and waste

e Motors and other construction equipment (compressors, dozers, etc.)
e Diesel engines used for energy supply

It should be noted that some sections of the transport corridor are close to populated areas. At these
locations, mitigation measures described below should be implemented.

Operations

Noise sources along the transport corridor will arise from road trains and railway stock that will use
the existing railway line between Lunsar (Marampa) and Pepel.

The potential impact will be restricted to a buffer zone along the haul road and the railway. During the
route selection assessment, all villages were provided a clearance of at least 500 m. Topographical
constraints do not allow for avoiding all of the residential areas along the haul road and the train
corridor. For those populated areas located close to the transport corridor, additional mitigation
measures should be implemented where the sound levels might exceed the Environmental, Health,
and Safety (EHS) IFC Guidelines for residential areas (45 dB(A) at night and 55 dB(A) during the
day).

The design of the mitigation measures will require study before the beginning of the haul road and
train operations considering the distance of the nearest buildings within the villages to the transport
corridor.

Additionally, the loading and offloading of ore in the Lunsar Interchange area will constitute an
important noise source, and mitigation measures should be applied.

Community safety regarding noise emissions as one of the environmental aspects will be addressed
through a Community Safety Plan to be developed by AML and rolled out in conjunction with the
EWCC.

Potential Mitigation Measures

Noise prevention measures for the construction phase include the use of machinery and equipment
that guarantee low noise emissions and the regular inspections and maintenance of construction

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 172 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons African€§ ?

Raw

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

vehicles and equipment. Journeys will be limited to only those necessary and a policy of switching off
machinery and equipment when not in use will be implemented. Vehicle speeds will be limited in the
vicinity of populated areas.

Recommendations for reducing impacts on noise levels from the transport activities are listed below:
e Select vehicles and equipment that guarantee low noise emissions
e Avoid unnecessary journeys and optimise transport traffic

e Conduct regular inspections and maintenance of vehicles and equipment to maintain smooth
operation.

e Limit vehicle speeds in the vicinity of populated areas

Mitigations measures, such as sound barriers, should be installed where ambient noise levels
may be exceeded. When these barriers are not effective, additional measures should be
considered, such as noise isolation at sensitive receptors.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 173 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-12 Transport Corridor — Noise Impacts

‘Aspect VR Impacts VR Magnitude | Extent | Duration ] Basic || Significance | Residual | Reason
Category Impact Impact for
Index after Change
Mitigation
Land clearance, earth movements and _| N1 Increase in noise levels due to Medium 2 1 1 2 Minor Minor Hard to
construction machinery operations. Noise at mitigate

near residential areas. Fauna
disturbance

Material transportation and traffic Nt Increase in noise levels due to Medium 3 2 a 3 Moderate Minor _ || Efficiency
traffic activity. Noise at near of noise
residential areas. Fauna barriers

disturbance

q:\mandm select\am! - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 174 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.3.3 Ecology & Biodiversity

Construction and Operations

Vegetation

The principal impact will arise from the land clearance required for road construction, leading to the
removal of vegetation. Fragmentation of habitats may also occur. Outside the direct footprint of the
road, localised clearance of vegetation may occur in borrow areas (potential sources for bridge
construction materials). Invasive species may also spread to undisturbed land following natural
colonisation or deliberate introduction in disturbed areas (where such species tend to thrive).
Localised erosion or inundation of vegetated areas due to the modification of drainage patterns may
occur. Impacts on vegetation may occur due to disturbance during the refurbishment of the Delco rail
line. Impacts on rheophytes (aquatic plants) may occur at and downstream of river crossings as a
result of changes in fluvial geomorphology. Impacts on fauna may further reduce natural colonisation
by indigenous plant species where fauna play a role in seed dispersal. The classification of these
impacts is influenced by the nature of the vegetation present in the area being impacted (defined as
high, medium and low conservation importance):

Impact classification
Major Moderate Minor Insignificant
High Land clearance; Habitat Borrow pits; -
g spread of alien fragmentation; disturbance
s invasive species; drainage
= downstream alteration; reduced
& impacts of river dispersion of
£ crossings seeds by fauna
5 Low - Land clearance; Habitat Borrow pits;
= spread of alien fragmentation; drainage
2 invasive species downstream alteration;
3 impacts of river disturbance;
5 crossings reduced
oO dispersion of
seeds by fauna

Terrestrial Fauna

The most significant potential impact is a change in species diversity and abundance (and potentially
a loss of species of conservation concern) through habitat loss and fragmentation directly associated
with the construction of the transport corridor. Habitat alteration may occur through vegetation
removal and the construction of physical barriers within the habitat range of species (for example the
frequent train / vehicle movements may prevent migration across the transport corridor).
Displacement of terrestrial fauna may also occur through increased sensory disturbance as a result of
haul road traffic. The impact classification of these impacts is as follows:

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 175 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

. Major: habitat loss, habitat fragmentation, habitat disturbance and increase in hunting.
. Moderate: displacement of fauna.
Aquatic Ecosystems

The aquatic environments along the transport corridor could potentially be impacted by the
construction of new road crossings and the re-development of existing rail crossings. The most
significant impacts associated with the construction and redevelopment of crossings is uncontrolled
sedimentation (and increased turbidity) in aquatic environments from in-stream (such as piling) and
land disturbance activities (such as removal of riparian vegetation, construction of bridge foundations,
sourcing borrow material), changes to fluvial geomorphology and the introduction of physical barriers
to fish migration. Riparian vegetation can reduce runoff and trap potential water contaminants prior to
entering the watercourse. The direct removal of riparian vegetation for the construction of the
transport corridor may increase diffuse pollutant transport from the adjoining areas. The impact
classification of these impacts is as follows:

. Major: changes to fluvial geomorphology, physical barriers.
. Moderate: sedimentation / increased turbidity, entry of diffuse pollutants.

The aquatic environments along the transport corridor are relied upon by local villagers for
subsistence fishing. Food shortage has been identified in the social surveys as an issue facing many
villages, and therefore fishing is undertaken to supplement diets. As such, any significant ecological
impacts as a result of the project-related activities may have indirect social impacts.

Potential Mitigation Measures

The following mitigation measures have been identified for ecology and biodiversity issues that are
considered to have a significant impact:

e Mining infrastructure should be planned outside the forest patches and if this is not possible,
a botanist should survey the affected forest well in advance of the construction work to allow
all possible adjustments to be made.

e Minimise tree felling at river crossings. The project should source all timber from certified
plantations (i.e. not local sources of timber, which come only from the last remaining natural
forests, which now require the highest level of protection).

e All roads should avoid sacred forests / bushes by at least 200 m.

e Roads should be kept to the minimum width possible, commensurate with relevant design
and safety standards.

e Implement best practice sediment control measures during construction of river crossings.
e Where bridges are built, ensure they are designed in a manner that does not confine the river;

e Minor in-stream infrastructure can constitute barriers to fish migration. Where possible, these
should be designed to be compatible with the passage of migratory stream organisms, and

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 176 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

crossings of any drainage lines or water bodies should have appropriate culverts built to
appropriate environmental standards.

e Plants belonging to species with conservation status Endangered (EN) or Critically
Endangered (CR) should at all times be left undisturbed. Plants belonging to species with
conservation status Vulnerable (VU) should be left undisturbed as much as possible.

e Species of conservation concern which were found on the deposits or near proposed
infrastructure should be relocated to suitable localities outside the project area, by way of
seed collection and / or translocation of specimens.

e Replanting of vegetation for any purpose should use indigenous species and should be based
on silvicultural systems that promote natural ecosystem functions and that increase the
probability that native species and ecological processes will be maintained. Planting of exotic
species in natural forest areas should not be permitted, with the possible exception of erosion
control activities utilising species that are proven to be short-lived and non-invasive.

e Establish and enforce a total ban on the hunting and capture of wildlife by company
employees and contractors.

e Recognizing the importance of wildlife as a protein source to indigenous peoples, government
and the company should cooperate with local communities in the development of sustainable,
community-based wildlife management programs.

e Project affected communities should be supported in the development of improved animal
husbandry techniques and provided with starter stocks. This would be a positive contribution
to the livelihoods of people and also reduce demand for bushmeat and limit the impact of
hunting restrictions on local communities.

e The project should investigate the potential for supporting local plantations, which would be
beneficial to the project, local livelihoods and the remaining natural forests (and therefore,
also for fauna).

e Work with government to explore opportunities to control and minimise the uncontrolled in-
migration of people into areas newly opened-up by road construction, especially along the
roads themselves. Uncontrolled in-migration will lead to further forest and wildlife losses and
compound pressures on existing human communities.

e Consider biodiversity offsets to compensate for the unavoidable habitat loss (including
vegetation and fauna).

e The risk of injury to endangered species and other fauna from vehicle movements will be
minimised by adopting safe speed limits, reducing night driving to the minimum possible, and
restricting driving to marked access routes.

e The project should consider establishing a relationship with the Tacugama Chimpanzee
Sanctuary and to work through it to enhance conservation of chimpanzees in the project area
and more widely in Sierra Leone.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 177 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-13 Transport Corridor — Ecology & Biodiversity Impacts

VR_| Impacts VR Magnitude | Extent | Duration | Basic | Significance | Residual | Reason for
Aspect Category Impact Impact after | Change
Index Mitigation
Loss of biodiversity through removal of a a a 4 Major Moderate Careful
vegetation planning to
£1. | Fragmentation of habitat High avoid
damage to
valuable
vegetation
E2_| Loss of biodiversity and Fragmentation of a a a a Moderate Minor ‘Avoidance of
habitat clearance
Low through
forest
Land Clearance remains
E3_| Change in species richness and abundance 3 a a a Major Major Presently
habitat loss / disturbance / fragmentation unknown
High pending
further
evaluation’
E4_| Decrease in species richness and 2 3 2 2 Moderate Moderate Presently
abundance derived from uncontrolled unknown
sedimentation through land disturbance High pending
activities further
evaluation
Borrow/ Localised clearance of vegetation — habitat 7 7 2 7 Minor Insignificant Avoid borrow
construction E1 | loss High areas on key
Materials habitats
E2_| Habitat loss Low 2 7 2 2 Insignificant | Insignificant
E3 | Habitat loss / disturbance 2 2 3 2 Moderate Major Presently
unknown
High pending
further
evaluation’

q:\mandm select\am! - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 178 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

VR_| Impacts VR Magnitude | Extent | Duration | Basic | Significance | Residual | Reason for
Aspect Category Impact Impact after | Change
Index Mitigation
E4_| Sedimentation increased turbidity through 2 2 2 2 Moderate Minor Use of best
land clearance practice
High sediment
control
measures
Loss of biodiversity and sensitive habitat 3 a a a Major Minor Avoid areas
E1 High of valuable
vegetation
E2_| Loss of biodiversity and habitat a a a a Moderate Minor Avoidance of
clearance
Low through
forest
patches
Earth Movements | ES | Change in species richness and abundance 3 a a a Major Major Presently
habitat loss / disturbance / fragmentation unknown
High pending
further
evaluation’
E4_| Sedimentation increased turbidity through 2 3 2 2 Moderate Minor Use of best
land clearance practice
High sediment
control
measures
Impacts on rheophytes (aquatic plants) at 2 2 3 2 Moderate Moderate Presently
and downstream of river crossings as a unknown
E1 | result of changes in fluvial geomorphology High pending
Localised erosion or inundation of further
vegetated areas evaluation
Ep | Localised erosion or inundation of L 2 2 3 2 Insignificant] Insignificant
. ow
Changes in drainage vegetated areas
patterns E3 | Change in species richness and abundance 3 2 3 3 Major Major Presently
habitat loss / disturbance / fragmentation unknown
Medium pending
further
evaluation
E4_| Decrease in species richness and High 3 3 a 3 Major Major Presently
abundance through changes to fluvial unknown

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 179 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

VR_| Impacts VR Magnitude | Extent | Duration | Basic | Significance | Residual | Reason for
Aspect Category Impact Impact after | Change
Index Mitigation

geomorphology pending
further
evaluation

Vegetation disturbance 7 7 2 7 Minor Insignificant | Adherence
to
international

E1 Low best
practices for
waste

7 management
Waste Generation 9

E2 | Vegetation disturbance 7 7 2 7 Insignificant] Insignificant

Medium

E4_| Decrease in habitat quality through entry of 2 2 3 2 Moderate Minor Use of best
diffuse pollutants practice
High sediment
control
measures

Loss of riparian forests a 3 a a Major Minor Minimisation

Impacts on rheophytes (aquatic plants at of

and downstream of river crossings as a construction

result of changes in fluvial geomorphology work in

E1 High riparian
forests.

Supervision

bya

botanist.

Bridges / Culverts Loss of habitat 3 3 a 3 Minor Insignificant_|- Minimisation
Construction of
E2 Low construction
works in
riparian
habitats

E4 | Changes to fluvial geomorphology and the 3 3 a 3 Major Minor Bridges to be
introduction of physical barriers to fish designed in
migration High a manner
that does not
confine the

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 180 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

VR
Aspect

Impacts

VR Magnitude | Extent | Duration
Category

Basic
Impact
Index

Significance

Residual
Impact after
Mitigation

Reason for
Change

River.
Selection of
open box
culverts with
natural
substrata
rather than
enclosed
Culverts

E3
Presence of the
transport
infrastructure

Habitat fragmentation

High

Major

Major

Presently
unknown
pending
further
evaluation

—1

Project induced
influx of workers and

Increased pressure on timber

High

Major

Major

Mitigation
will require
co-operation
between
AML and
local
partners —
pending
further
evaluation

job seekers

Spread of alien invasive species

Major

Major

Presently
unknown
pending
further
evaluation

E2

Increased pressure on timber

Insignificant

Insignificant

‘Spread of alien invasive species

Moderate

Moderate.

E3

Increase in hunting

Major

Major

Displacement of fauna

Moderate

Moderate.

E3
Haul Road Traffic /
Train Traffic

Loss of biodiversity
Habitat fragmentation

POLOENES IN)
8] r9] 2] c9] 09]
ENIENES IN)

FSIESES IN)

Major

Major

Presently
unknown
pending
further

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 181

305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

AFRICAN MINERALS LIMITED Lok
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics

TONKOLILI IRON ORE PROJECT

VR_| Impacts VR Magnitude | Extent | Duration | Basic | Significance | Residual | Reason for

Aspect Category Impact Impact after | Change
Index Mitigation

evaluation

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 182 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.3.4 Hydrology & Hydrogeology

Potential impacts pertaining to local surface and groundwater have been determined based on the
partial project descriptions available and field observation of early haul road construction and rail
refurbishment activities.

Construction

e Construction works at or near watercourses may lead to increased runoff and erosion with
increase in turbidity and reduction in water quality impacting aquatic environment and
downstream users.

e¢ Construction of temporary stream and river crossings includes creation of river bed crossings
and infill with rock, soil and organic debris arising from the route clearance and stripping
works. Construction process of these crossings and vehicles passing through river bed
crossings disturb river bank and river bed sediments raising downstream turbidity, impacting
on water quality and potentially increasing long term erosion in the vicinity of the crossing.

e Infill crossings lead to increased downstream turbidity impacting on water quality as fines are
washed downstream by increasing flows with onset of the wet season.

e High rainfall events will carry larger infill material and similar materials deposited in general on
road alignment adjacent to river banks and flood areas downstream - including rocks and
trees which can destroy community foot crossing. High organic content in water courses may
impact on water quality.

e Dewatering of aquifers leading to impacts on surface water hydrology and local communities.
Groundwater will be abstracted to supply potable and construction water at various locations
along the haul road and existing rail alignment. Surface water may also be abstracted for
construction use. Over-exploitation of aquifers could locally reduce the water table and
potentially dry nearby community wells, surface water streams and/or wetland habitats.

e Modification and interruption to the existing hydrological regime of the bounding catchments
may occur. The raised haul road and diversion of storm water runoff may alter the natural
drainage patterns of the various catchments.

e Erosion of exposed surfaces by wind, water and construction activities generating higher
sediment loads in surface runoff entering the surrounding river catchments. This will be of
particular concern in the vicinity of river crossing and wetlands.

e Alterations to the natural course of rivers may be required where major river crossing are
planned. Deepening of river channels and alterations to the surrounding topography could
alter the natural course or flow rates of rivers as well as the flood plain dynamics during the
wet season.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 183 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Potentially contaminated soil waste may be generated during the re-development of the
existing rail alignment. Contaminants could be mobilised from excavated soils and migrate to
surface or groundwater.

Operations

Assessment of potential impacts on the hydrological and hydrogeological setting have been
conducted based primarily on a Phase 1B — Walkover baseline assessment supplemented with
limited reconnaissance level assessment conducted during February 2010. Potential impacts
associated with the project will be accurately quantified during the impact assessment but may
include the following:

e Uncontrolled release of toxic chemicals to the environment. Diesel fuel, oil, grease and
solvents will all be used during the operation and maintenance of vehicles using the haul road
and rail. Accidental spillage and contact with rainfall runoff may lead to the pollution of
groundwater and/or surface water bodies.

e Lack of hard surfacing of the haul road may lead to dusting and erosion and runoff carrying
material into water courses where the road is nearby or at crossings. This may impact on
turbidity and other water quality parameters. Groundwater and or surface water abstraction at
permanent camps/facilities along the transport corridor may locally reduce the water table and
potentially dry nearby community wells, surface water streams and/or wetland habitats.

e Dust and spillage of ore from haul road and rail wagons may enter water courses or leach into
groundwater impacting water quality

Potential Mitigation Measures

The following mitigation measures have been identified for hydrology and hydrogeology issues that
are considered to have a significant impact:

e Robust surface and groundwater monitoring programmes to establish baseline and ensure
early identification of impacts.

e Treatment of all potentially contaminated wastewater sources prior to discharge to ground or
surface.

e Rapid replacement of riverbed crossings and infill crossings with appropriately designed
culverted/bridged crossings. Prohibit construction of similar crossings and ensure culvert and
bridge crossings commence only when suitable plant and materials available on site.

e Strict adherence to Environmental Management Plans prepared in line with industry and
international best practice.

e Appropriate hydrogeological/hydrological assessment of water resources and careful design
of water abstraction points so as to minimise impacts on other users.

e — Strict load level and moisture control of materials to be transported in open rail/road wagons.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 184 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons African ?

resources & energy VN

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Design to ensure potentially contaminating materials are not stored in proximity to surface
water courses and adequate bunding for spill control. Prepare spill response plans and
materials handling management plans. Avoid storage over potentially sensitive/important
shallow aquifers and prepare engineered low permeability surfaces with drainage/runoff
controls for storage and handling areas.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 185 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-14 Transport Corridor - Hydrology & Hydrogeology

Basic Residual
Aspect VR Impacts VR Category | Magnitude | Extent | Duration | Impact Impact Reason for
meee after Change
Mitigation
Higher sediment loads in surface Adherence
Land Clearance swt runoff entering rivers and their High 3 2 3 3 Major Moderate ,
tributaries (construction) international
best practice
Construction phase river bed Adherence
crossings and infill crossings may lead , . to
swt to increased turbidity and other High 3 2 3 3 Major Moderate | i ntemational
changes in water quality. best practice
Impact will
swe _ | Reduced surface water resources High 2 2 5 3 Major Major aa
(construction and operation)
permanent
Blasting and Fe
earthworks Modification and interruption of design ond
sw2 | existing hydrological regimes High 3 3 4 4 Major Insignificant ign
construction and operation) international
( P best practice
‘Appropriate
sw2 Flooding (operational) High 3 3 5 4 Major Moderate | design and
international
best practice
Contamination of surface water ‘Adherence
resources from uncontrolled release of : . to
swi sewage and other waste waters High 3 3 2 4 Major Insignificant | i ternational
(construction and operation) best practice
Contamination of groundwater ‘Adherence
, resources from uncontrolled release of : . to
Waste generation cw1 sewage and other waste waters High 3 3 2 4 Major Insignificant | internstional
(construction) best practice
Contamination of surface waters from Adherence
swt uncontrolled release of drilling fluids High 2 2 2 2 Moderate | Insignificant | tern Stional
(camp construction) n
best practice

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 186 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Basie Residual
Aspect VR Impacts VR Category | Magnitude | Extent | Duration | Impact | Significance Impact Reason for
after Change
Index r
Mitigation
Detailed
studies,
appropriate
Reduced groundwater resources in design and
Resource utilisation cw2 _| Vicinity of camps where water may be High 2 2 4 4 Major Insignificant | _!ocation of
derived from groundwater abstractions
(construction and operation). and water
resources
management
plan
Engineering
Uncontrolled release of fuels and toxic design and
sw1 | chemicals (construction and High 3 3 2 4 Major Moderate or
operational) 7
international
Chemical and fuels best practice
storage and utilisation Engineering
Uncontrolled release of fuels and toxic design and
Gw1 | chemicals (construction and High 2 2 4 4 Major Minor or
operational) international
best practice
Engineering
Turbidity and other water quality design and
SwW1 _| impacts due to dusting and erosion High 3 3 4 3 Major Insignificant or
from the operational haul road intern tional
Vehicle movements best practice
Engineering
Turbidity and water quality impacts design and
sw1 _| from dust and spillage of ore from High 3 3 4 3 Major Insignificant or
open rail and road wagons intern tional
best practice

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 187 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.3.5 Soils & Land Use

Construction

While there are no baseline soil data currently available for the transport corridor, the preliminary
identification and evaluation of impacts is possible based on field observations of baseline conditions
as well as current haul road construction activities, qualitative land-use information and an
understanding of Phase 1-related activities in this area.

Land clearance including slash and burn of vegetation and surface soils strip being carried
out for scout road construction and subsequent widening may lead to significant erosion.

Temporary stream and river crossings include river bed crossings or ‘infill’ crossings where
earth/rocks and vegetation have been pushed into the watercourse restricting the natural flow
of water. Onset of the wet season will lead to severe erosion of river bank soils in the vicinity
of these crossings and flooding associated with infill type crossings may lead to deposition of
sediment on surrounding areas impacting on soils and land use.

The construction of the road may constrain certain land-uses and / or access to land and
leads to permanent loss of some land to former land use..

Localised impacts may occur associated with borrow pit areas and quarries (potential sources
for road and bridge construction materials).

Invasive species may also spread to undisturbed land following natural colonisation or
deliberate introduction in disturbed areas (where such species tend to thrive).

Localised erosion or inundation may occur due to the modification of drainage patterns.

Stripping of soils and shallow deposits has been carried out over much of the haul road scout
route and to date the stripped material has been pushed to the sides of the road to form
bunds mixed with cleared vegetation and subsoil and non-organic sediments. Unmanaged
storage of soils can lead to a loss of the soils structure as well as wash out and erosion
during high rainfall events leading to permanent loss of the soil.

Temporary and minor impacts on soil resources and land-use during the refurbishment of the
Delco rail line may also occur. Historical soil quality impacts are highly likely to have occurred
during operation of the rail line and there are visible deposits of ore spillage in many areas
along and immediately adjacent to the line. Renovation/construction works could lead to the
spread or redistribution of this material.

Soil resources and land-use in areas adjacent to the road may experience localised dust-
related impacts from truck movements and earth moving activities during road construction.

Compaction and permanent loss of soil structure may occur in the vicinity of the road
construction due to the movement of plant and vehicles beyond the necessary work areas.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 188 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Operations

Road haulage and renewed operation of the rail line is likely to result in spillage of some ore product
for which detailed chemistry is not yet known. However the very narrow, linear form of the transport
lines means that any impacts on soils are likely to be localised and limited.

Although the product grain sizes are not anticipated to lead to dusting in their own right, the heavily
weathered nature of some of the material means that some abrasion and dust formation may occur.
Dust may be blown from road and rail wagons and accumulate on local soils. Again, potential
chemistry of any dust is not yet known. For now, limited impacts are assumed.

Potential Mitigation Measures

The following mitigation measures have been identified for soils and land use issues that are
considered to have a significant impact:

¢ Minimise land / soil to be cleared or buried and concentrate such activities in areas with
limited soil quality and land-use capability. Given the advanced stage of design and
construction the opportunity to apply this mitigation may not apply.

e Consider biodiversity offsets for unavoidable long-term and permanent soil / land clearance
and soil / land burial. Integrate livelihoods components as necessary with offsets to replace
lost land-use capability.

e Identify suitable storage locations and implement appropriate conservation and preservation
of stripped top-soils and sub-soils from all areas to retain physical and chemical
characteristics and seed-bank for subsequent use for rehabilitation activities. Where
practical, soils can be formed as roadside bunds or caps to roadside bunds and be planted in
order to maintain soil structure and quality. This mitigation can be retrospectively applied for
road sections that have already been partially cleared where extensive mixing with unsuitable
materials has not occurred.

e Implement required storm water drainage, culvert and bridge construction and flow control
prior to construction and during the dry season to prevent erosion of exposed areas and
inundation of low lying and down-stream areas. For crossings which have already been
breached and either have river bed crossings or temporary infill crossings, install engineered
crossings as soon as possible ahead of increasing rainfall and runoff.

e Restrict access by vehicles to essential areas only, in order to reduce compaction of soils.

e Isolate and manage potential soil contaminants (including wind blown dusts and water-borne
contaminants) through careful selection of storage sites and moisture control prior to transport
and during storage.

e Avoid deliberate introduction of alien invasive species during rehabilitation activities.

e Manage pathways by which alien invasive species can enter a disturbed area (including
avoidance of non-indigenous plant species in rehabilitation activities).

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 189 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-15 Transport Corridor - Soils & Land Use

Basic Residual | poacon for
Aspect VR Impacts VR Category | Magnitude | Extent | Duration | Impact | Significance | Impact after | Reason k
Index Mitigation a
Changes in quality/available land due to ‘Appropriate
s1 invasive species colonising disturbed Medium 2 3 4 4 Major Insignificant | 288!9n and
areas international
best practice
Land clearance Exposure of soils and stripping of Appropriate
vegetation in the vicinity of the road site
construction may lead to increased soil an management
s2 Srosion Medium 3 3 4 4 Major Insignificant na
international
best practice
Change in land use leading to loss of Long term
farming land and some access rehabilitation
Earthworks s2 restrictions may constrain some land use Medium 3 3 4 4 Major Moderate and
international
best practice
Compaction and destruction of soils may Appropriate
occur due to plant movements and site
earthworks in the vicinity of the road a management
s2 Medium 2 2 4 3 Moderate | Insignificant na
international
best practice
Soils bounding the alignment may be Appropriate
impacted by spillage of ore, accumulated site
dust blown from rail and road wagons a management
st and generated by vehicle movements Medium 2 2 4 3 Moderate | Insignificant and
over the unsurfaced roads. international
best practice
Construction of temporary river
crossings may lead to increased erosion
$2 and loss of soils Medium 2 2 3 3 Moderate | Insignificant | Appropriate
site
management
and

q:\mandm select\am! - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 190 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Basic Residual | poacon for
Aspect VR Impacts VR Category | Magnitude | Extent | Duration | Impact | Significance | Impact after | Reason k
Index Mitigation a
international
best practice
Failure to separately strip and stockpile Appropriate
and manage soils in an appropriate site
$2 manner can lead to loss of structure as Medium 2 2 4 3 Moderate | insignificant | ™@ragement
well as wash out and erosion. and
international
best practice
Construction of temporary infil river Appropriate
crossings or inadequately drained design, site
$2 permanent crossings may lead to Medium 2 2 4 3 Moderate Insignificant. | "agement
flooding and deposition of flood and
sediments over farmland international
best practice
Engineering
Chemical / fuels ; design and
Uncontrolled release of fuels and toxic a
siofage and st chemicals (construction and operational) Medium 2 2 4 3 Moderate | Insignificant aaherence to
best practice

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 191 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.3.6 Geology & Geomorphology
Construction

No project-specific baseline geological or geotechnical drilling or mapping has been undertaken to
date along the rail route or haul road however limited information is available in published regional
geological descriptions and from observations during field visits. Since the rail line is already
established and was operated for many years, no further significant impacts on geology or
geomorphology are anticipated. Construction of the haul road and re-instatement of the rail line will
require quarrying of some construction materials for ballast, bridges and road base. Potential
changes to watercourses and runoff and erosion patterns crossed by the road alignment may impact
on local geomorphology. The eastern 20km stretch of road passes through the very hilly Sula range
which are locally deeply incised by streams and rivers. Cut and fill requirements in this region will be
much more significant than for the western road sections and will result in localised significant
changes in geomorphology. However, overall, at this stage and based on limited design data
reviewed to date, no major impacts to geology and geomorphology along the transport corridor are
anticipated.

Operations

Operation of the transport corridor is not anticipated to have any significant impact on geology or
geomorphology.

Potential Mitigation Measures

The following mitigation measures have been identified for geology and geomorphology issues that
are considered to have a significant impact:

e Geomorphological mitigation measures include the preservation of watercourses (where
possible) and diversion of watercourses around infrastructure to maintain downstream
drainage patterns, rehabilitation and revegetation of disturbed areas, and re-contouring
disturbed areas to original topography (to the extent possible).

e Design of the road should be optimised so as to minimise unnecessary cut and fill. It is
understood that this is anyway consistent with one of the primary design aims for the road.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 192 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-16 Transport Corridor - Geology & Geomorphology

Basic Residual | Reason for
Aspect VR Impacts VR Category | Magnitude | Extent | Duration | Impact | Significance | Impact after | “Cian &
Index Mitigation a
Potential changes to watercourses and Irreversible.
valley swamps drainage and Long term
vi erosion/deposition patterns may alter Low 3 3 5 4 Moderate Moderate | Tehabilitation
local geomorphology. and
international
Land clearance best practice
Long term
Stripping of land surface will change the rehabilitation
v1 landform and impact on the visual Low 3 3 4 4 Moderate Moderate and
landscape. international
best practice
Cut and fill requirements for road Irreversible.
construction in the Sula mountains area Long term
Blasting and vi Wineries changes in Low 2 2 5 4 Moderate | Insignificant rehabilitation
international
best practice

q:\mandm select\am! - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 193 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.3.7 Socio-Economic
Construction
Land acquisition

The impacts due to land acquisition for construction of the haul road (rail refurbishment will take place
on the existing rail embankment) will range from loss of access to land-based resources to loss of
shelter, all of which may potentially lead to a decrease in economic stability. These can include (but
may not be limited to):

¢ Loss of income.

e Impact on dwelling units.

e Impact on community structures.

e Increases in physical and mental stress.

The haul road may pass through the sugar plantations to be developed as part of the Addax Biofuel
Project. The compensation for potential impacts on the sugarcane plantations may require separate
negotiations with relevant stakeholders. The mitigation measures given below are expected to reduce
the impacts from major to moderate/minor.

e Preparation of a Resettlement Action Plan (RAP).

e Preparation of a livelihood restoration plan.

e Implementation of a grievance mechanism.

e Preparation and implementation of the CDAP.
Project induced influx of workers and job seekers

An influx of population will result from the arrival of workers and job seekers to the construction sites
along the transport corridor. This influx is likely to lead to the following impacts:

e Pressure on social infrastructure, natural resources.

e Increases in social ills such as crime, alcoholism, drug abuse and prostitution.
« Increases in communicable diseases.

e Potential for conflict between the local community and outsiders.

Given the high level of unemployment in Sierra Leone, it will be difficult to control the influx of job
seekers to villages and towns along the transport corridor. The following measures can reduce
impacts from moderate to minor.

e Planning for self sufficient and closed workers camps to minimise intermingling of
workers with local population.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 194 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Providing assistance for the control of communicable diseases and for educational
campaigns for prevention of social ills.

e Planning jointly with local Paramount Chief and other stakeholders to minimise
speculative migration.

In the long term, the improved transport infrastructure may also lead to growth of industry and other
economic activities along the corridor (more likely along the haul road), which may contribute to
general economic development. The above benefit will be independent of the project and hence has
not been evaluated.

Operations

The social impacts of the transport corridor are likely to occur mainly during the construction phase
due to disturbance to the existing land users. The impacts on land are expected to occur during
construction of a new 120 km haul road between Farangbaia and Lunsar and refurbishment of the
existing rail line between Lunsar and Pepel Port.

Economic aspects
The economic impacts are expected to be mainly beneficial in nature as described below:

e Employment of workers for the construction and operation phases (with additional
indirect and induced jobs with contractors and suppliers).

e Initial investment and sustaining capital for maintenance and operation of the railway
line translated into business opportunities for contractors.

e Government income in the form of excise duties on imports (mainly during construction)
and taxes.

Community investment

As part of its social investment programme, AML is expected to contribute towards development of
social infrastructure in communities along the transport corridor. These could include safe drinking
water, support to schools, construction of roads and other social infrastructure within the settlements
along the rail line. No mitigation measures are suggested for these positive impacts.

Closure of transport operations

The use of the haul road and a refurbished rail line from Lunsar to Pepel Port is planned to be used
for an initial period (at most 8 years). After this the transport activities will take place through a new
rail corridor from the mine site to Tagrin Port as part of Phase 2 and 3. However it is not expected that
there will be large scale retrenchment and consequent impacts as much of the workforce can be
deployed at the new transport corridor or other project operations.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 195 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-17 Transport Corridor — Socio-Economic Impacts

VR Impacts VR Category | Magnitude | Extent | Duration Basic | Significance | _ Residual Reason for Change
Aspect Impact Impact after
Index Mitigation
employment creation 7 2 2 17 Moderate | Moderate (+) | Priority given to locals
(construction) during recruitment
High process although skills
availability is expected to
be limited
employment creation (operation) 7 2 3 2 Moderate Major (*) Priority given to locals
High during recruitment
process
Economic aspects Training of workers 7 3 3 23 Moderate Major (+) _ | Inject considerable skills
(employment, High enhancement into the
procurement of area
services and supplies, Ht Increase in business for suppliers 7 a 2 23 Moderate | Moderate (+) | Priority given to locals
and payment of taxes (construction) High during tender process
and revenue to ‘a although availability is
government) expected to be limited
Increase in business for suppliers 7 4 3 27 Major Major (*) Priority given to locals
(operation) High during tender process

although availability is
expected to be limited

Increase in government income 7 a 3 27 Major Major (*) Revenue from project
taxes, royalties, etc

High expected to be major
contributor to GoSL GDP
Land acquisition AA Toss of and High 7 7 Z 17 Moderate Tow Provision of ateratve
Loss of shelter High 7 7 7 2 Moderate | Moderate (#) | Provision of replacement
housing of superior
quality in most
circumstances
Toss of income High 7 2 Z 23 Moderate Minor Implement livelihood
restoration plan
Toss of access route High 7 2 7 23 Moderate | Moderate Tdentify and provide

alternative routes or
crossing methods

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 196 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT
TONKOLILI IRON ORE PROJECT

EcoNomics

VR Impacts VR Category | Magnitude | Extent | Duration Basic | Significance | Residual Reason for Change
Aspect Impact Impact after
Index Mitigation
Reduced food security High 7 2 a 23 Moderate Minor Provision of alternative
land and transitional
support mechanisms
Breakdown in social support High 7 7 7 7 Insignificant | Insignificant | Villagers moved to other
locations within existing
village therefore not
likely to suffer loss of
cohesion
Increase in stress 7 2 3 2 Moderate Minor Regular consultation and
High publicising grievance
mechanism with PAPs
Reduced access to services High 7 2 3 2 Moderate | Moderate (+) | Provision of replacement
social infrastructure likely
to provide increased
access to service
Community conflict High 7 7 7 7 Insignificant | Insignificant | Villagers moved to other
locations within existing
village therefore not
likely to suffer loss of
cohesion
Pressure on social infrastructure High 7 2 3 2 Moderate | Moderate (+) | Provision of replacement
Ht due to increase in population social infrastructure
Pressure on natural resources due High 7 2 3 2 Moderate Minor Effective and broad
to increase in population stakeholder engagement
Increase in social ills (crime, High 7 2 3 17 Moderate Minor Effective and broad
alcoholism and prostitution) stakeholder engagement
together with support
from appropriately
positioned NGOs
Increase in communicable High 7 3 3 23 Moderate Minor Effective and broad
Project induced influx diseases stakeholder engagement
together with support
of workers and job from appropriately
seekers positioned NGOs
Increase in cost of living High 7 2 3 7 Moderate Minor Influx management
Tensions between locals and High 1 2 3 2 Moderate Minor Influx management and
outsiders due to real or perceived regular consultation

q:\mandm select\am! - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

Page 197

WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

VR Impacts VR Category | Magnitude | Extent | Duration Basic | Significance | Residual Reason for Change
Aspect Impact Impact after
Index Mitigation
Unequal access to project benefits
Social infrastructure High 2 3 3 27 Major Moderate (+) | Provision of replacement
H1 ‘9 social infrastructure
Project induced Education and skills High 2 3 3 27 Major Major(+) Training programs
Community investment Livelihoods High 2 3 3 27 Major Major(+) Increased income from
direct and indirect
employment
Hi Loss of income for workers, High Itis anticipated that much of the : = = -
workforce working on the transport
Loss of businesses High corridor for the Phase 1 can be - = = -
deployed at the new corridor or
Mine closure Loss of revenue to government High ether project operations. = = ~ =
_ Consequently, large scale
Psychological impacts High retrenchment and associated - - - -
impacts are not expected.

q:\mandm select\am! - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 198 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.3.8 Human Health

Construction & Operations

Based on the current available project and existing health information, preliminary impacts for Phase
1 of the Tonkolili project have been identified for the transport corridor. It is important to note that the
Project has not been finalized, nor has all the baseline data been analysed, therefore, the qualitative
impact designations and significance may change as the Phase 1 details are finalized.

The preliminary health impacts associated with the Phase 1 transport corridor are described below.
Impacts relate to both construction and operation of the transport corridor unless otherwise stated.

Potential negative impacts of major significance:

Community resettlement (during construction);

In-migration related impacts (disease, food security, substance abuse, home violence) (during
construction); and

Degradation and/or reduction of surface water (sedimentation/erosion, contamination, changes in
drainage patterns).

Potential negative impacts of moderate significance:

Increased road traffic accident rate; and

Reduction in quality or quantity of locally produced foods.

Potential negative impacts of minor or insignificant significance:

Impacts of noise on health and well-being (heavy vehicle activity);

Exposure to increased levels of particulate matter (PM) (diesel power generators vehicle
emissions, and road dust); and

Acute exposure to elevated SO2 and NO; in air (diesel power generators, heavy vehicle
emissions).

Potential positive impacts:

Access to improved healthcare facilities (for general public);
Health benefits to AML employees and through local employment;
AML financed community development initiatives;

Improved access to the region; and

Positive aspects of resettlement.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 199 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

A number of assumptions were made for the preliminary impact assessment specific to the Phase1
transport corridor. It was assumed that all communities on or within 500 m were to be resettled toa
distance greater than 500 m. Thus, the Health VR used in the preliminary impact assessment for
impacts associated with PM, SO2, and NO was categorized as Medium (an AML employee or HR2
see Table 7-1).

Also, with respect to PM, SO2, and NO; emissions, it was assumed that a thermal power generating
facility (a potentially significant generator of these types of emissions) will not be built in this area.
Should the arrangements for power supply be altered from those described in Section 3, this
preliminary impact will require reassessment. Should a thermal power generator be implemented, the
significance of the impact and the sensitivity of the VR would be expected to increase.

It was assumed that activities associated with the haul road construction and railway up-grade would
be superficial and not impact groundwater along the transport corridor. Thus, an impact to
groundwater was not included in preliminary impact assessment of the Phase 1 transport corridor.

The positive class impacts associated with access to medical facilities only apply if AML undertake to
provide these facilities.

Where there was uncertainty in significance designation, the more conservative assumption was
selected so as to ensure that the preliminary potential impact of the Project was not underestimated.

Potential Mitigation Measures

Potential mitigation measures have been identified in association with each headline health impact as
listed below. The headline impacts were identified with the assumption that no mitigation measures
were applied. Thus, implementation of the recommended mitigation measures is expected to reduce
the significance of the headline health issues and thus avoid potentially major health issues for
persons living in the vicinity of the Projects.

Health related mitigation measures are listed below, however, it is important to note that mitigation
recommended by the other disciplines, particularly socio-economic as well as other environmental
assessments (e.g., air, surface and groundwater, flora and fauna) can also affect human health.

Alteration of project descriptions and monitoring results may result in the recommendation of
additional mitigation measures, or modification of those currently recommended.

Increased road traffic accident rate

e Implementation of sound health and safety measures during the construction phase, including
safe driving practices.

e Road Health and Safety and awareness training for all employees.

e Assigned crossing areas for pedestrians.

e Lighting along dangerous sections of the road and busy intersections.
e Building good quality roads with adequate signage.

e Keeping Project-related night time traffic to a minimum.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 200 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons African ?

resources & energy VN

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Protection fences on rail line to restrict movement of fauna.

Also see traffic assessment results and mitigation measures

Community resettlement

Social mitigation measures regarding loss of land and re-settlement (see social assessment
results and mitigation measures).

In-migration related impacts (disease, food security, substance abuse, home violence)

Adherence to the requirements of the Prevention and Control of HIV and AIDS Act.
Appropriate education of workforce regarding transmittable diseases.

Employing local labour where appropriate.

Providing suitable healthcare facilities.

See social assessment results and mitigation measures.

Increased burden of disease due to project activities, and water storage facilities (drinking water
tanks, waste and raw water ponds).

Awareness and control of mosquito breeding sites to prevent increased malaria incidence.
Appropriate treatment of drinking water.
Providing suitable healthcare facilities.

Appropriate management of waste water ponds, including odour controls.

Degradation and/or reduction of surface water (sedimentation/erosion, contamination, changes in
drainage patterns, dam construction)

Management and remediation of any contamination associated with storage of fuels, waste
water and other hazardous materials.

Management of surface and storm water run-off.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 201 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-18 Transport Corridor — Health

VR Impacts VR Magnitude | Extent | Duration | Basic | Significance | Residual Reason for Change™
Category Impact Impact
Aspect Index after
Mitigation*
Construction Impacts of noise on health and Medium’ 2 2 1 17 Minor

well being (train and road activity)

Exposure (inhalation) to increased 2 1 1 13 Insignificant

levels of dust and particulate

matter (PM) (potential emissions Medium'

from diesel power generators and

vehicles)

He Exposure (inhalation) to elevated 2 1 1 13 Insignificant

sulphur dioxide (SQ2) and nitrogen

dioxide (NOz) in air emissions Medium"

(from power generator and

vehicles).

Health benefits through local

employment!

Increased road traffic accident rate 3 1 1 17 Moderate Minor | + Compliance with
recommended mitigation
measures.

H1 High + Level of public concern
unknown.
+ Low confidence in data (no
traffic study).

Community resettlement 4 3 4 37 Major Moderate | + Compliance with
recommended mitigation
measures.

+ Resettlement is permanent.
High + Level of public concern

unknown.

+ Moderate confidence in

data (requires interpretation

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 202 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT
TONKOLILI IRON ORE PROJECT

EcoNomics

VR Impacts VR Magnitude | Extent | Duration | Basic | Significance | Residual Reason for Change*
Category Impact Impact
Aspect Index after
Mitigation‘
of social assessment with
respect to Human health
impacts)
In-migration related impacts a 2 a 33 Major Minor | + Compliance with
(disease, food security, substance recommended mitigation
abuse, home violence) High measures.
+ Level of public concern
unknown.
+ Low confidence in data.
Increased burden of disease due 3 3 7 23 Moderate Minor | + Implementation of
to project activities (drinking water recommended malarial
tanks, waste and raw water control measures and odour
ponds) control measures for standing
water.

High + Compliance with
recommended mitigation
measures.

+ Level of public concern

unknown.

+ Moderate confidence in

data
Degradation and/or reduction of 5 3 a a Major Moderate | + Compliance with
surface water recommended mitigation
(sedimentation/erosion, High measures.
contamination, changes in + Level of public concern
drainage) unknown.

+ Low confidence in data.
Reduction in quantity or quality of 2 2 7 17 Moderate Minor | + Land appropriation and
locally produced foods through clearance, and siltation or
land appropriation and clearance, diversion of surface water will

Ht potential siltation of High have a permanent impact.

rivers/streams) + Level of public concern

unknown.

+ Low confidence in data.
‘Access to improved healthcare High

facilities

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 203

305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

VR Impacts VR Magnitude | Extent | Duration | Basic ] Significance | Residual Reason for Change*
Category Impact Impact
Aspect Index after
Mitigation‘
Increase road and rail access to High
the region’. 9
Impacts of noise on health and 1 2 2 1 17 Minor
Operation well being (train and road activity) | Medium
Exposure (inhalation) to increased 2 1 2 17 Minor
levels of dust and particulate 1
matter (PM) (road dust and road Medium
He train emissions)
Exposure (inhalation) to elevated 2 1 2 17 Minor
sulphur dioxide (SO,) and nitrogen 1
dioxide (NO.) in air emissions Medium
(emissions from road trains).
Health benefits through local
employment®
Increased road traffic accident rate 3 1 1 17 Moderate Minor | + Compliance with
recommended mitigation
H1 measures.
High * Level of public concern
unknown.
+ Low confidence in data (no
traffic study).
Degradation and/or reduction of 5 3 a 40 Major Moderate |» Compliance with
surface water recommended mitigation
(sedimentation/erosion, High measures.
contamination, changes in * Level of public concern
drainage) unknown.
+ Low confidence in data.
Reduction in quantity or quality of 2 2 2 220 Moderate Minor | = Land appropriation and
locally produced foods through clearance, and siltation or
land appropriation and clearance, diversion of surface water will
potential siltation of High have a permanent impact.
rivers/streams) * Level of public concern
unknown.
+ Low confidence in data.
‘Access to improved healthcare High
faclities® 9

q:\mandm select\am! - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 204 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

VR Impacts VR Magnitude | Extent | Duration | Basic | Significance | Residual Reason for Change*
Category Impact Impact
Aspect Index after
Mitigation‘
Increase road and rail access to 4
nek igh
the region’.

T Assuming all communities are >500m away.
? Could be a positive impact if well compensated and/or moved to a better location.

3 an
Positive impacts.
* Estimated for Impacts with Moderate or Major Significant only.

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 205 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.4 Port Facilities

7.4.1 Air Quality
Construction

Construction activities at Pepel Port will comprise a combination of existing asset refurbishment and
new development.

Contaminants of potential concern are dust emissions and exhaust gases that will contain several
pollutants (SO2, CO, NOz, PM;, and PM).5).

Dust will be generated during vegetation clearance and earth movements (creation of new access
routes, and surface grading and levelling for buildings and facilities construction). Pollutants emitted
by these activities are mainly coarse particles (above 10 ym) without health effects. Nevertheless,
vegetation in this area (mangrove ecosystems) may be affected by the deposition of particles on the
leaves.

Dust (coarse particles) dispersion might travel up to 1 km depending on the wind characteristics,
believed to be prevailing westerly.

Additionally, diesel generators used for power supply, vehicles and machinery will generate exhaust
emissions. The use of efficient machinery (vehicles, motors and pumps) and a good practices policy
(e.g., minimise journeys, switch-off machinery when not in use, and reduce diesel generators use to a
minimum) will avoid unnecessary fuel consumption, minimising the potential impacts on air quality.

Operations

The most significant potential impacts may arise from two stockpiles located in the Port Facilities
area, with a capacity of 200,000 tonnes each, and the diesel generators used for the power supply.

Total dust emissions from aggregate storage piles will result from the following distinct source
activities during the storage cycle:

¢ Loading of aggregate onto storage piles (batch or continuous drop operations).
¢@ Equipment traffic in the storage area.
¢@ Wind erosion of the fines within the pile and ground surfaces around the piles.

¢  Loadout of aggregate for shipment or for return to the process stream (batch or continuous
drop operations).

The quantity of dust emissions from aggregate storage operations will vary with the volume of
aggregate passing through the storage cycle, the size of the particles, the surface of the stockpiles,
the moisture content (moisture aggregates and bonds fines to the surfaces of larger particles) and the
wind conditions.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 206 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Suspended particle emissions could be controlled with great efficiency if measures are applied (e.g.,
humidification or protection from wind). When the appropriate measures are not taken, negative
effects will likely increase considerably.

Other potential sources of pollutant emissions (NOx, SO, and PM) are the transport ships, periodically
present close to the port.

The project power requirements at the port will be supplied by small diesel generators. The installed
power (currently undefined) and the fuel characteristics will define the pollutant emissions. The power
generators should be specified to comply with the International Finance Corporation / World Bank
Group HSE Ambient Air Quality guidelines.

Potential Mitigation Measures

Generic recommendations for reducing impacts from activities to be conducted during the
construction phase of the project are listed below:

Decrease air quality impacts due to dust emissions:

¢@ Suppress dust during dry periods by spraying with water the potential sources that could
release airborne particles (unpaved roads, earth being moved)

@ Cover truck loads to avoid dust emissions during the transport of excavated earth
¢@ Keep vehicle movements to a minimum and use paved areas, where possible

@ Minimise discharge heights from trucks (not to exceed 1 m) for fine particles and consider the
use of dust suppression spray systems

Decrease air quality impacts due to combustion emissions:
@ Review machinery permits and ensure appropriate maintenance

¢@ Limit unnecessary journeys and adopt a policy of switching off machinery and equipment
when not in use

¢@ Consider a choice of machinery, equipment, vehicles and materials that are fuel-efficient as
part of the purchasing procedure

Controlled and uncontrolled fires (airborne emissions):

@ Open fires will be prohibited. To limit air emissions, avoid accidents and reduce fire risk
during the construction phase.

The negative impacts on air quality during the operation of the Pepel Port facilities can be minimised
through the following measures:

¢@ Design stockpiles based on wind patterns and consider the installation of windscreen if dust
emissions are observed.

¢ Suppress dust emissions from the stockpiles during dry periods by spraying the surface with
water.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 207 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

¢ Minimise discharge heights for fine particles and consider the use of dust suppression spray
systems.

«Power generator emissions should be assessed to comply with Ambient Air Quality
Standards. If a combustion power plant is constructed to supply power for the project, the
pollutant emissions will affect the background air quality; and therefore, the emissions should
be assessed and incorporated as part of the background.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 208 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-19 Port Area — Air Quality Impacts

‘Aspect VR_| Impacts VR Magnitude | Extent | Duration | Basic || Significance | Residual | Reason for
Category Impact Impact after | Change
Index Mitigation
Earth movements, ‘A1__| Dust emissions. Particle deposition on vegetation. High 2 2 1 2 Moderate Minor Efficiency of
grading and Visibility reduction dust
construction suppression
measures
Material processing Dust emissions. Particle deposition on vegetation. High 3 2 4 3 Major Minor Efficiency of
(unloading, loading) ‘1 _| Visibility reduction. Health effects. dust
suppression
measures
Stockpiles Dust emissions (coarse and fine particles). High 3 2 4 3 Major Moderate Moderate
‘A1_| Particle deposition on vegetation. Visibility Efficiency of
reduction. Health effects. dust
suppression
measures
Power supply at Pepel Exhaust emissions (SO2, CO, NO2z, PMio and High 3 2 4 3 Major Minor Mitigation
A1 | PMzs). Health effects. moderate measures
should
ensure AQ
guidelines
compliance
Traffic (rail train and Exhaust emissions from combustion. Dust High 1 2 4 3 Major Minor Efficiency of
other vehicles) ‘a1 _ | emissions in unpaved roads. Particle deposition emissions
on vegetation. Visibility reduction. Health effects. control
measures
Uncontrolled fires Exhaust emissions (S02, CO, NO2 , PM10 and High 1 1 1 1 Minor Insignificant | Mitigation
A1_ | PM2.5). Health effects. Risk of fire propagation. measures
should avoid
uncontrolled
fires
Power supply at Pepel_| A2 | Global warming due to Greenhouse gases Medium 1 5 4 4 Major Moderate Hard to
emissions from fuel consumption mitigate

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 209 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs

TONKOLILI IRON ORE PROJECT

Vehicles and A2 Global warming due to Greenhouse gases Medium 1 5 Major Moderate Low

machinery emissions from fuel consumption magnitude
but hard to

mitigate

q:\mandm select\am! - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 210

305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.4.2 Noise
Construction

An increase in noise levels may be generated by machinery, engines, vehicles used for transport,
loading and unloading of rock, materials and waste and power generation. Preventive and corrective
measures for construction phase are described below.

Operations

Identified noise sources are ship traffic (motors, sirens, etc.), machinery movement, conveyors,
loading and unloading activities at Dual Train Dumping Station, the Stacker Feed System, the
Reclaim Feed System and the Shiploader Feed System.

Noise can affect receptors far from the sources, depending on the noise power and frequency.
Industrial noise is typically reduced at 500 m to 1 km from the source as a consequence of the noise
power attenuation, soil absorption and the elements affecting the noise propagation. Noise generated
by offshore vessels might reach greater distances before being attenuated due to the low noise
absorption capacity of the sea and the absence of barriers to the noise propagation.

The potentially sensitive areas near the port are the nearest villages, Kalangba and Mapota, and the
Sierra Leone estuary fauna.

No specific information was available regarding the acoustical emission (noise power) of the
equipment that will produce noise in the port facilities. The proximity to Kalangba, located adjacent to
the facilities boundary, and the cumulative effect expected from truck traffic and railway corridor,
suggests that noise emissions will require mitigation measures.

Potential Mitigation Measures

Generic recommendations for the construction phase include the use of machinery and equipment
that guarantee low noise emissions and the regular inspections and maintenance of construction
vehicles and equipment. Journeys will be limited to only those necessary and a policy of switching off
machinery and equipment when not in use will be implemented. Vehicle speeds will be limited in the
vicinity of populated areas.

The preventive and corrective measures to reduce the impact on noise pressure during the
operational activities are defined below:

e Select vehicles and equipment that guarantee low noise emissions
e Conduct regular inspections and maintenance of vehicles and equipment

e Mitigations measures, such as sound barriers, should be installed where ambient noise levels
may be exceeded. When these barriers are not effective, additional measures should be
considered, such as noise isolation at the sensitive receptors.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 211 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Noise impacts at nearest receptors (Kalangba) should be minimised through an appropriate
layout plan. Community safety regarding noise as one of the environmental aspects will be
addressed through a Community Safety Plan to be developed by AML and rolled out in
conjunction with the EWCC.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 212 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-20 Port Area — Noise Impacts

‘Aspect VR | Impacts VR Magnitude | Extent | Duration | Basic | Significance | Residual | Reason for
Category Impact Impact after || Change
Index Mitigation

Earth movements, N1__ | Increase in noise levels due to machinery Medium 5 4 4 2 Minor Minor Hard to

grading and construction operations. Noise at near residential areas. mitigate
Fauna disturbance

Material processing Increase in noise levels due traffic activity. Medium 3 2 4 3 Moderate Minor Hard to

(unloading, loading) n1__ | Noise at near residential areas. Fauna mitigate
disturbance

Traffic (rail train and Increase in noise levels due traffic activity. Medium 3 2 4 3 Moderate Minor Efficiency of

other vehicles) N1__ | Noise at near residential areas. Fauna noise
disturbance barriers

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 213 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.4.3 Ecology & Biodiversity
Construction & Operations
Vegetation

The principal impacts will arise from the potential clearance of mangrove during installation or
refurbishment of infrastructure. Invasive species may also spread to undisturbed land following
natural colonisation or deliberate introduction in disturbed areas (where such species tend to thrive).
The release of acidity and metals from disturbed acid sulphate soils (if present) can cause the die
back of vegetation in the localised area and hydraulically connected areas. Impacts on fauna may
further reduce natural colonisation by indigenous plant species where fauna play a role in seed
dispersal. The impact classification of these impacts is influenced by the nature of the vegetation
present in the area being impacted (defined as high and low conservation importance).

Impact classification

Major Moderate Minor Insignificant
° High Land clearance; Reduced - -
2 contamination; dispersion of
£ spread of alien seeds by fauna
° invasive species;
£ contamination;
: exposure to
ao] acidity / heavy
rc metals
5 Low - Land clearance; Contamination; Reduced
Fy spread of alien exposure to dispersion of
8 invasive species acidity / heavy seeds by fauna
metals

Terrestrial Fauna

The most significant potential impact is a change in species diversity and abundance (and potentially
a loss of species of conservation concern) through habitat loss and fragmentation directly associated
with land clearance and the refurbishment / construction of the port infrastructure. Although the area
may not be significant for terrestrial mammals, reptiles and amphibians, the area is an important
wintering spot for migratory bird species and therefore unnecessary habitat alteration should be
avoided. Displacement of terrestrial fauna may also occur through increased sensory disturbance as
a result of the mining activities. The impact classifications for these impacts are:

. Major: habitat fragmentation and habitat disturbance.
. Moderate: displacement of fauna.

Aquatic Ecosystems

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 214 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

During the Phase 1b rapid assessment, no freshwater aquatic environments were identified on Pepel
Island (the location of the port infrastructure for Phase 1); therefore no impacts have been identified.

Potential Mitigation Measures

The following mitigation measures have been identified for ecology and biodiversity issues that are
considered to have a significant impact:

Mining infrastructure should be planned outside the forest patches and if this is not possible,
a botanist should survey the affected forest well in advance of the construction work to allow
all possible adjustments to be made.

Roads should be kept to the minimum width possible, commensurate with relevant design
and safety standards.

Plants belonging to species with conservation status Endangered (EN) or Critically
Endangered (CR) should at all times be left undisturbed. Plants belonging to species with
conservation status Vulnerable (VU) should be left undisturbed as much as possible.

Species of conservation concern which were found on the deposits or near proposed
infrastructure should be relocated to suitable localities outside the project area, by way of
seed collection and / or translocation of specimens.

Replanting of vegetation for any purpose should use indigenous species and should be based
on silvicultural systems that promote natural ecosystem functions and that increase the
probability that native species and ecological processes will be maintained. Planting of exotic
species in natural forest areas should not be permitted, with the possible exception of erosion
control activities utilising species that are proven to be short-lived and non-invasive.

In the localities with extensive areas of mangrove, such as at the Pepel Port lease areas,
construction activities should be planned outside the mangroves as much as possible, and
mangrove disturbance kept to a minimum where construction is unavoidable.

Establish and enforce a total ban on the hunting and capture of wildlife by company
employees and contractors.

Recognizing the importance of wildlife as a protein source to indigenous peoples, government
and the company should cooperate with local communities in the development of sustainable,
community-based wildlife management programs.

Project affected communities should be supported in the development of improved animal
husbandry techniques and provided with starter stocks. This would be a positive contribution
to the livelihoods of people and also reduce demand for bushmeat and limit the impact of
hunting restrictions on local communities.

The project should investigate the potential for supporting local plantations, which would be
beneficial to the project, local livelihoods and the remaining natural forests (and therefore,
also for fauna).

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 215 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Work with government to explore opportunities to control and minimise the uncontrolled in-
migration of people into areas newly opened-up by road construction, especially along the
roads themselves. Uncontrolled in-migration will lead to further forest and wildlife losses and
compound pressures on existing human communities.

e Consider biodiversity offsets to compensate for the unavoidable habitat loss (including
vegetation and fauna).

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 216 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-21 Port Area — Ecology & Biodiversity

VR_| Impacts VR Magnitude | Extent | Duration Basic | Significance | Residual Reason for
Aspect Category Impact Impact after Change
Index Mitigation

Loss of biodiversity and sensitive habitat 3 3 a 3 Major Moderate Careful
planning to
avoid
damage to
valuable
vegetation

E1 High

Loss of biodiversity and habitat a 3 a a Moderate Minor ‘Avoidance of
clearance
through forest
remains

Land
Clearance E2 Low

E3 | Change in species richness and abundance 3 3 a 3 Major Major Presently
habitat loss / disturbance / fragmentation unknown
High pending
further
evaluation’

Localised clearance of vegetation — habitat 3 3 4 3 Major Minor Avoid areas
E1 | loss High of valuable
vegetation

Habitat loss 4 3 4 4 Moderate Minor Avoidance of

Pot | & Low through forest
Infrastructure 9

Rehabilitation patches

ES | Habitat loss / disturbance 2 2 3 2 Moderate Major Presently
unknown
High pending
further
evaluation’

die back of vegetation through exposure to 3 2 a 3 Major Major presently
acidity and heavy metals unknown
E1 High pending
further
evaluation’

Waste
Generation

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 217 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

VR_| Impacts VR Magnitude | Extent | Duration Basic | Significance | Residual Reason for
Aspect Category Impact Impact after Change
Index Mitigation

die back of vegetation through exposure to a 3 a 4 Moderate Moderate presently
acidity and heavy metals unknown
E2 Low pending
further
evaluation

Increased pressure on timber 3 3 3 3 Major Major Mitigation will
require co-
operation

between AML
and local
partners —

: pending

Project induced | &1 High further

influx of evaluation

workers and ‘Spread of alien invasive species 3 3 4 3 Major Major Presently

job seekers unknown
pending
further

evaluation

£2 | Increased pressure on timber 2 Insignificant Insignificant

2 2
Spread of alien invasive species Low 4 3 4 4 Moderate Moderate

E3 | Displacement of fauna High 2 2 3 2 Moderate Moderate

q:\mandm select\am! - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 218 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.4.4 Hydrology & Hydrogeology

Assessment of potential impacts on the hydrological and hydrogeological setting at Pepel Island has
been conducted based on a Phase 2B — Reconnaissance Level baseline assessment conducted
during February, March and April 2010 as well as observations on early works construction activities.

Construction

Construction and pumping of new water wells may lead to salt water intrusion and permanent
loss of water quality impacting other site and community wells if locations, depths or pumping
rates are not appropriate to the local aquifer morphology. Scott Wilson (March 2010) have
carried out a detailed non intrusive site study at Pepel that recommended installation of water
wells only in the northern part of the Island where current groundwater utilisation is negligible.
They also recommend a maximum installation depth of 25m and a pumping rate of 0.5 I/s in
order to minimise saline intrusion. Two well have recently (April 2010) been installed in the
Port Area to meet current construction and potable water demand. The wells extend to 32
and 42 mbgl and will be pumping approximately 2 I/s per well. Recently recorded electrical
conductivity values which are higher than in any other groundwater wells.

Modification and interruption to the existing hydrological regime may occur, particularly where
new raised roads or railway alter the path of the natural surface water drainage network.

Contamination of surface and / or groundwater due to loss of containment of fuels and other
chemicals associated with mobile and static plant and vehicle maintenance.

Mobilisation/solution of historical contaminants in soils including arsenic, oils and tars further
to disturbance of soils and structures and ground cover on site may impact on groundwater
and surface water runoff quality.

Demolition/renovation of historical plant and structures may lead to loss of containment of
historically present sources which include significant volumes of liquid hydrocarbons
(fuels/insulating oils/lubricants) in storage tanks, transformers and sumps may impact on
groundwater and surface water quality.

Operations

Groundwater abstraction leading to reduced community access to potable water supplies.
Groundwater will be abstracted at a rate of between 2.9 and 3.5 L.sec” across a proposed
network of nine groundwater bores. Over exploitation of the aquifer could locally reduce the
water table and potentially dry nearby community wells.

Induced salt water intrusion into freshwater aquifer through unsustainable groundwater
pumping. Saline water may be drawn into the aquifer either horizontally from the coast or
vertically from depth (if present) causing degradation of the freshwater resource.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 219 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Contaminated runoff from stockpiled ore may cause sedimentation or heavy metal pollution to
local groundwater and surface water resources.

Loss of containment of fuel, solvents, lubricants and chemicals during transport or storage
could lead to contamination of surface water and groundwater.

Potential Mitigation Measures

The following mitigation measures have been identified for hydrology and hydrogeology issues that
are considered to have a significant impact:

Robust surface and groundwater monitoring programmes to establish baseline and ensure
early identification of impacts. Groundwater at Pepel Island is considered to be a highly
sensitive receptor both to contamination through construction and operational activities and
over exploitation. Failure to rigorously implement appropriate resource and environmental
management and protective measures could readily lead to very long term damage to the
aquifer beneath Pepel Port. The monitoring will allow mitigation measures to be refined and
ensure they are appropriate and effective.

Waste water treatment and testing to confirm compliance with relevant discharge standards.

Strict adherence to Environmental Management Plans prepared in line with industry and
international best practice.

Appropriate hydrogeological/hydrological assessment and field testing of water resources and
careful design of water abstraction points so as to minimise impacts on other users. This
process has been initiated by Scott Wilson (March 2010)

Detailed study and testing to determine whether recently drilled construction phase water
supply wells pose a risk of saline intrusion and long term or permanent damage to the aquifer.
In the event that a risk is established, carry out repair works to seal the base of the well/s with
cement/bentonite or abandon the risk wells and redrill in line with recommendations of the
Scott Wilson report or any subsequent study as per bullet point above.

Design to ensure potentially contaminating materials are not stored in proximity to surface
water courses and adequate bunding for spill control. Prepare spill response plans and
materials handling management plans. Avoid storage of materials at locations overlying
potentially sensitive/important shallow aquifers and prepare engineered low permeability
surfaces with drainage/runoff controls for storage and handling areas.

Perform leachate tests on ore to be stockpiled at the port to determine risks to groundwater
from stockpiles and allow for design of suitable storage area.

As part of routine baseline ESHIA studies, testing of surface soil scrapes, groundwater from
available water supply wells and inspection of readily accessible historical plant and
structures was carried out. Determination of mitigation measures to prevent potential impact
on groundwater due to disturbance of and leaching from potential existing historically
contaminated soils requires completion of more detailed understanding through site

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 220 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons African€§ ?

Raw

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

investigation including intrusive investigation techniques to assess subsurface soils in any
areas to be cleared or excavated as part of the proposed port development works.

e A detailed audit of potential point sources of contamination should be carried out by a suitable
contractor and a site register prepared recording details of all risk areas such as location and
condition of structures and plant containing oils and tars for example. All transformer oils
should be tested for PCB’s. All existing leaks of oils and tars or other potential contaminants
to be repaired. All potential contaminating liquids currently within plant/structures with no
secondary containment to be drained of and disposed of in a safe manner or provided with
secondary containment or alternative storage facilities.

e All current and future development works should be permitted only after reference to the
contamination register so that works can either avoid contaminated areas or go ahead after
appropriate remedial measures have been implemented.

e Dependent on results of further sampling and testing, if appropriate, ensure that scraped
surface soils and excavation arisings are disposed of in a safe, suitable manner or stockpiled
in a suitable secure engineered location within the site boundary.

e Ensure stockpiles of any potentially contaminative materials including ore stockpiles are
located in engineered low permeability bunded areas with surface drainage guided to catch
pits and settling areas to prevent runoff of rainwaters and leachate from dispersing dissolved
contaminants.

¢ Minimise land / soil to be cleared or excavated and concentrate such activities in areas of low
soil quality and land-use potential.

e Implement required storm water drainage and controls prior to earthworks and construction
activities to prevent release of potentially contaminated waters.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 221 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-22 Port Area - Hydrology & Hydrogeology

Basic Residual | Reason for
Aspect VR Impacts VR Category | Magnitude | Extent | Duration | Impact | Significance | Impact after
pacts Change
Index Mitigation
Higher sediment loads in surface runoff Appropriate
design and

Land Clearance swi entering watercourses and mangrove High 3 2 3 3 Major Insignificant

; international
swamps (construction)

best practice

‘Appropriate
design and
international
best practice

Higher sediment loads in surface runoff
swi entering watercourses and mangrove High 3 2 3 3 Major Insignificant
swamps (construction)

Modification and interruption to the Aner opriate
interrup! 7 jesign and
sw2 | existing hydrological regime High 1 1 4 1 Minor Insignificant
4 international
(construction) internation
Earthworks est practice
‘Appropriate
Contamination of surface water 7 , design and
sw resources (construction and operation) High 3 3 2 4 Major Insignificant | international
best practice
‘Appropriate
Gw1 | Contamination of groundwater resources High 2 2 4 4 Major Insignificant | e8ian and
(construction and operation) international
best practice
Contamination of surface water ‘Adherence
swt resources from uncontrolled release of High 2 2 9 4 Major Insignificant to
sewage and other waste waters international
(construction and operation) best practice
, ‘Adherence
Contamination of groundwater resources er

Waste generation cw from uncontrolled release of sewage and High 2 2 4 4 Major Insignificant

other waste waters (construction) international

best practice

Adherence
to
international
best practice

Contamination of surface waters from
swi uncontrolled release of drilling fluids High 2 2 1 2 Moderate | Insignificant
(construction)

Resource utilisation

GwW2 Reduced groundwater resources in port High 2 2 4 4 Major Moderate Detailed

area where water will be derived from studies,

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 222 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT

TONKOLILI IRON ORE PROJECT

EcoNomics

Basic Residual | Reason for
Aspect VR Impacts VR Category | Magnitude | Extent / Duration | Impact | Significance | Impact after | essen *
Index igation 9
groundwater (construction and appropriate
operation). design and
location of
abstractions
and water
resources
management
plan
Detailed
studies,
appropriate
Degradation of fresh groundwater design and
cw resource due to saline intrusion High 2 2 5 4 Major Moderate eset
(operations) abstractions
and water
resources
management
plan
Engineering
Uncontrolled release of fuels and toxic design and
swi chemicals including residual historical High 3 3 2 4 Major Moderate | adherence to
sources (construction and operational) international
Chemical and fuels best practice
storage and utilisation Engineering
Uncontrolled release of fuels and toxic design and
cw chemicals including residual historical High 2 2 4 4 Major Moderate | adherence to
sources (construction and operational) international
best practice
Engineering
Turbidity and other water quality impacts design and
swi due to dusting and erosion from plant High 3 3 4 3 Major Insignificant] adherence to
Vehicle/plant movements on site international
best practice
movements Engineerin
Turbidity and water quality impacts from Secign ang
swi dust and spillage of ore from open rail High 3 3 4 3 Major Insignificant 9

wagons and conveyors

adherence to
international

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 223

305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

AFRICAN MINERALS LIMITED Lok
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics

TONKOLILI IRON ORE PROJECT

Basic Residual | Reason for
Aspect VR Impacts VR Category | Magnitude | Extent / Duration | Impact | Significance | Impact after | essen *
Index Mitigation 9
best practice

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 224 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.4.5 Soils & Land Use
Construction

Baseline soil data for the historical industrial Pepel Port area has been collected for a few indicative
surface samples only and indicates a probably relatively low level historical impact on quality,
principally with some elevated levels of arsenic and some localised leakage or spillage of fuels and
oils as well as coal tar related contamination. On the whole, the reinstatement of the Port is not
considered likely to have a significant impact on the soils at or outside the port if works are designed
and managed with due consideration given to current conditions.

Stripping of surface soils and other earthworks associated with preparation of new stockpile areas
and foundations for new port infrastructure could potentially mobilise or expose historically present
contaminants such as arsenic, asbestos and coal tar constituents. Full details of the proposed layout
of the port are not yet available but there will be a requirement for some foundation construction
activities. Working and disposal of excavated soils could potentially spread contamination to
uncontaminated soils including areas of the port and surrounds where farming and grazing is still
carried out.

Several sources of potential contamination remain on site since it was last operated as a port. These
sources include significant volumes of liquid hydrocarbons (fuels/insulating oils/lubricants) in storage
tanks, transformers and sumps. Coal tars are also present where they were used as sealants to
reduce infiltration of spillage/leakage of fuels along pipe runs and around the fuel farm tanks area.
Demolition and salvage and recycling works associated with development could lead to spillage and
spread of contaminants which could significantly reduce soil quality in the vicinity.

Asbestos containing materials (ACM) have been identified on the site. Construction board and
cement bound asbestos board and cement bound asbestos piping were used in buildings and
underground infrastructure (wastewater piping). Some of the piping has also been used as bollards —
placed in the ground as posts and filled with cement as observed on the boat jetty. Demolition and
salvage and recycling works associated with development could lead to disturbance / break up of
ACM and spread of asbestos fibres which could significantly reduce soil quality in the vicinity.

Operations

Operation of Pepel Port will include a number of activities with potential to impact on soils and land
use at and near the Port. Transport, storage and handling of fuel, solvents, lubricants and chemicals
as well as the ore itself could all impact on local soil quality including at residential areas adjacent to
the port and cultivation and mangrove areas at and near the port.

Potential Mitigation Measures

The following mitigation measures have been identified for soils and land use issues that are
considered to have a significant impact:

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 225 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Only sampling of surface soils, groundwater in available water supply wells and inspection of
readily accessible historical plant and structures was carried out during ESHIA field studies.
Mitigation measures to prevent potential impact on soils due to disturbance of potential
existing historically contaminated soils requires completion of more detailed understanding
through site investigation including intrusive investigation techniques to assess subsurface
soils in areas to be cleared or excavated as part of the proposed port development works.

e A detailed audit of potential point sources of contamination should be carried out by a suitable
contractor and a site register prepared recording details of all risk areas such as location and
condition of structures and plant containing oils and tars for example. All transformer oils
should be tested for PCB’s.

e Anasbestos survey should be carried out by a qualified contractor and professional guidance
followed with regard to removal and safe disposal to ensure no spread of fibres. Asbestos
survey should screen for free fibres in and near all areas where ACM has already been
removed or is known or likely to have been located.

e Identify areas of ACM disposal from recent development/renovation works on site on the
contamination register. Include these areas in the asbestos survey and seek surveyor
recommendations for future management of disposed materials.

e Materials that pose a risk to soils and land use in their current condition (oil and tar leaks
known to be present) should be removed and disposed of in a safe manner or secured and
isolated.

e All current and future development works should be permitted only after reference to the
contamination register so that works can either avoid contaminated areas or go ahead after
appropriate remedial measures have been implemented.

e Dependent on results of further sampling and testing, if appropriate, ensure that scraped
surface soils and excavation arisings are disposed of in a safe, suitable manner or stockpiled
in a suitable secure engineered location within the site boundary.

e Ensure stockpiles of any potentially contaminative materials including ore stockpiles are
located in engineered bunded areas with surface drainage guided to catch pits and settling
areas to prevent runoff of rainwaters from dispersing soils/sediment loading.

¢ Minimise land / soil to be cleared or excavated and concentrate such activities in areas of low
soil quality and land-use potential.

e Consider biodiversity offsets for unavoidable long-term and permanent soil / land clearance
and soil / land burial. Integrate livelihoods components as necessary with offsets to replace
lost land-use capability.

e Implement appropriate conservation and preservation of any good quality stripped top-soils
and sub-soils from all areas to retain physical and chemical characteristics and seed-bank for
subsequent use for rehabilitation activities.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 226 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons African ?

resources & energy VN

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Implement required storm water drainage and controls prior to earthworks and construction
activities to prevent erosion of soils or spread of potentially contaminated soils.

e Restrict access by vehicles and construction plant to essential areas to minimise erosion and
compaction of soils.

e Isolate and manage potential soil contaminants (including wind blown dusts and water-borne
contaminants).

e Avoid deliberate introduction of alien invasive species during rehabilitation activities.

e Manage pathways by which alien invasive species can enter a disturbed area (including
avoidance of non-indigenous plant species in rehabilitation activities).

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 227 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-23 Port Area - Soils & Land Use

Basic Residual Reason for
Aspect VR Impacts VR Category | Magnitude | Extent | Duration | Impact | Significance | Impact after | “Git
Index Mitigation 9
Exposure of soils and stripping of ‘Appropriate
vegetation in the port area may lead to site
Land clearance s2 increased soil erosion Medium 1 1 1 2 Minor Insignificant | ™anagement
international
best practice
Demolition / removal of structures and ‘Appropriate
equipment and earthworks may mobilise site
st (leaching/dusting) historically Medium 2 2 3 3 Moderate | Insignificant | Tanagement
contaminated surrounding soils and and
impact on clean areas. international
best practice
Demolition / removal / renovation of ‘Asbestos
Demolition and buildings with ACM may lead to release survey and
Earthworks s1 of asbestos fibres and contamination of Medium 1 1 4 3 Moderate | Insignificant qualified
soils. contractor to
remove ACM
Earthworks may expose / damage Asbestos
buried pipes composed of ACM leading survey and
s1 to release of asbestos fibres Medium 1 1 4 3 Moderate Insignificant qualified
contaminating soils. contractor to
remove ACM
spillage of ore, accumulated dust blown Appropriate
from rail wagons and stockpile. site
st Medium 2 2 4 3 Moderate | Insignificant | T@nagement
Ore transport and eres
storage Surface water runoff from stockpiles and Engineering
stockpile areas may lead to design and
s1 contamination of surrounding soils. Medium 2 2 4 3 Moderate | Insignificant | adherence to
international
best practice

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 228 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED Lok
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics

TONKOLILI IRON ORE PROJECT

Basic Residual | poacon for
Aspect vR Impacts VR Category | Magnitude | Extent | Duration | Impact | Significance | impact after | eason f
Index Mitigation 9
Demolition / removal of historical Contamination
structures containing fuels and oils survey and
st could result in loss of “nati Medium 1 1 4 3 Moderate | Insignificant |, “ea!ster.
containment/spillage and contamination appropriate
Chemical / fuels of soils. site
storage and management
“oe Engineering
utilisation Uncontrolled release of fuels and toxic design and
st chemicals (construction and Medium 1 1 4 3 Moderate | Insignificant | adherence to
operational) international
best practice

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 229 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.4.6 Geology & Geomorphology
Construction

The impact on geology and geomorphology within the Pepel Port area is expected to be minor as the
site has operated as a dedicated port facility servicing to a mine site in the past. Impacts on the
geology and geomorphology would already have occurred. All details of the Port design are not yet
known and there is potential for construction of new port facilities to impact on coastal geomorphology
but given the significant historical development and operation of the port, additional facilities are not
considered likely to greatly increase these impacts.

Operations

As with the construction phase, no operational activities are anticipated to impact significantly on
geology or geomorphology.

Potential Mitigation Measures

e No significant impacts are considered likely based on current information with regard to
construction and operation of Pepel Port and therefore no mitigation measures are proposed
at this stage.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 230 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-24 Port Area - Geology & Geomorphology

Basic Residual | Reason for
Aspect VR Impacts VR Category | Magnitude | Extent | Duration | Impact | Significance | Impact after | “Cian &
Index Mitigation a
Construction of new structures may Long term
impact on local Pepel Island rehabilitation
Earthworks vi geomorphology. Low 2 2 4 3 Minor Insignificant and
international
best practice
Tron ore stockpiles will change the Long term
Stockpiling of iron landform and impact on the visible rehabilitation
ore vi landscape. Low 2 2 3 3 Minor Insignificant and
international
best practice

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 231 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.4.7 Socio-Economic
Construction
Land acquisition

The refurbishment of the Pepel Port may require additional land in its vicinity for construction and
operational activities and facilities. The land near the port is currently used for dwellings, trading,
agriculture and grazing. Potential impacts include impacts on the land base as well as sea based
activities such as fishing.

The following mitigation measures are expected to reduce the intensity of the residual impacts from
major to moderate/minor.

e Preparation of a Resettlement Action Plan (RAP).

e Preparation of a livelihood restoration plan.

e Implementation of a grievance mechanism.

e Preparation and implementation of the CDAP.
Project induced influx of workers and job seekers

The economic opportunities created at the Pepel Port are expected to lead to an influx of workers and
job seekers mainly during the construction phase. This is likely to lead to:

« Pressure on social infrastructure and natural resources.
e Increases in social ills such as crime, alcoholism, drug abuse and prostitution.
« Increases in communicable diseases.
e Increases in the cost of living.
The following measures are expected to reduce the impacts from major to moderate/minor.

e Planning jointly with local government, Paramount Chief and other stakeholders to
minimise speculative migration.

e Providing assistance to local government to increase (and improve) infrastructure
services.

e Support for strengthening of programmes for control of communicable diseases and
educational campaigns for prevention of social ills.

Operations

The refurbishment of the Pepel Port is expected to have predominantly beneficial socio-economic
impacts during its construction and operation phase (up to 8 years).

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 232 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Economic aspects
e The employment generation within Port Loko District and at national level.
e The investment for refurbishment of the port.
e — Skill building of people employed at the port.
e Revenue earnings for the government.
No mitigation measures are required for these positive impacts.
Community investment

In line with its corporate policy, AML is expected to initiate a social investment programme in the
Pepel Port area with the start of construction work. This is expected to mitigate to some extent the
negative impacts on the affected communities. Potential benefits to the community are expected to
include:

¢ Increases in education and skills levels.
e Improvement in social infrastructure such as water supply, schools and health centres.
e Development of livelihood opportunities, independent of the port.
e Other initiatives to address community needs.
Closure of the port activities

Once the Tagrin Port is constructed, operations at Pepel Port will be transferred to the new port. It is
expected that the workers and contractors at Pepel Port may either be transferred and engaged at
Tagrin Port or continue working at Pepel if it continues to operate as a facility under lease to another
operator and therefore the negative socio-economic impacts associated with closure are expected to
be avoidable.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 233 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-25 Port Area — Socio-Economic

VR impacts VR Magnitude | Extent | Duration | Basic] Significance | Residual | Reason for Change
Aspect Category Impact Impact after
Index Mitigation
employment creation 3 a 2 3 Major | Moderate (+) | Priority given to locals
(construction) during recruitment
High process although skills
availabilty is expected to
be limited
‘employment creation (operation) 2 3 3 27 Major Major (*) | Priority given to locals
High during recruitment
process
Economic aspects Training of workers 2 3 3 27 Major Major (*) Considerable skills
yee High enhancement injected
procurement of _ _ _into the area
serpicee ond cupeles, ut Increase in business for suppliers 3 a 2 3 Major | Moderate (+) | Priority given to locals

(construction) during tender process
although availability is

expected to be limited

and payment of taxes
and revenue to

High

government) Increase in business for suppliers 2 a 3 3 Major Major (*) Priority given to locals

(operation) High during tender process
9 although availability is
expected to be limited

Increase in government income 3 a 3 33 Major Major (*) Revenue from project

taxes, royalties, etc

High expected to be major

contributor to GoSL
GDP,

Land acquisition H1 Loss of land High 2 1 4 2.3 Moderate Low Provision of alternative

Loss of shelter High 7 7 a 2 Moderate | Moderate (+) | Provision of replacement

housing of superior
quality in most
circumstances

Loss of income High 2 2 4 27 Major Minor Implement livelihood
restoration plan

Loss of access route High 2 2 a 27 Major Moderate Identify and provide
alternative routes or

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 234 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

VR Impacts VR Magnitude | Extent | Duration Basic | Significance | Residual Reason for Change
Aspect Category Impact Impact after
Index Mitigation

crossing methods

Reduced food security High 2 2 a 27 Major Minor Provision of alternative
land and transitional
support mechanisms

Breakdown social support High 7 2 a 23 Moderate Minor Relocate all villagers to
the same host site
village.

Increase in stress 2 2 3 23 Moderate Minor Regular consultation and
High publicising grievance
mechanism with PAPs

Reduced access to services High 2 2 3 23 Moderate | Moderate (+) | Provision of replacement

social infrastructure
likely to provide

increased access to

service
‘Community conflict High 2 2 2 2 Moderate Minor Effective and broad
stakeholder engagement
Hi Pressure on social infrastructure High 3 2 3 27 Major Moderate (+) | Provision of replacement
due to increase in population social infrastructure
Pressure on natural resources High 2 3 3 27 Major Moderate Effective and broad
due to increase in population stakeholder engagement
Increase in social ills (crime, High 3 3 3 3 Major Moderate Effective and broad
alcoholism and prostitution) stakeholder engagement

together with support
from appropriately

Project induced influx positioned NGOs

of workers and job

Increase in communicable High 3 3 3 3 Major Moderate Effective and broad
seekers ,
diseases stakeholder engagement
together with support
from appropriately
positioned NGOs
Increase in cost of living High 3 3 3 3 Major Moderate influx management.
Tensions between locals and High 2 3 17 Moderate Minor Influx management and
outsiders due to real or perceived regular consultation
unequal access to project benefits
Project induced Hi Social infrastructure High 3 2 3 27 Major Moderate (+) | Provision of replacement
Community 9 social infrastructure

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 235 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

VR Impacts VR Magnitude | Extent | Duration Basic | Significance | Residual Reason for Change
Aspect Category Impact Impact after
Index Mitigation
investment Education and skills High 3 3 3 9 Major Major(+) Training programs
Livelihoods 3 2 3 27 Major Major(+) Increased income from
High direct and indirect
employment
Hi Loss of income for workers, High Ttis planned to use Pepel Port for = = = -
the export of hematite for a limited
Loss of businesses High period, until a new port is built at - - - -
Tagrin. Once the Tagrin port is
Loss of revenue to government High ready the operations at Pepel Port - - - -

will be transferred to the new port.
Pepel Port may continue to be
used for the import of materials
required for the mining operation
for the duration of the mine's life or
other non-project

Mine closure related activity in accordance with
the terms of the Pepel Port and
infrastructure lease agreement.
Consequently, as for the transport
component, it is expected that
workers and contractors at Pepel
Port will largely be transferred and
engaged at Tagrin Port or remain
at

Pepel port to avoid the negative
socio-economic impacts
associated with closure.

Psychological impacts High

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 236 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.4.8 Human Health
Construction & Operations

Based on the current available project and existing health information, preliminary impacts for the
construction and operation of Phase 1 have been identified for the Pepel Port facilities. It is important
to note, that the Project description has not been finalized, nor has all the baseline data been
analysed, therefore, the qualitative impact designations and significance may change as the Phase 1
details are finalised. In addition, the implications of incineration of waste at the Pepel Port site have
not been assessed at this point in time. Assessment of this issue will be undertaken for the Stage 2
ESHIA.

The preliminary health impacts associated with the Pepel port facilities are described below. Impacts
relate to both the construction and operation of the port unless otherwise stated.

Potential impacts of major significance:
e Community resettlement (during construction);

e In-migration related impacts (disease, food security, substance abuse, home violence) (during
operation phase);

e Increased burden of disease due project activities and water storage facilities (drinking water
tanks, waste and raw water storage ponds);

e Degradation and/or reduction of surface water (sedimentation/erosion, contamination, changes in
drainage patterns); and

e Degradation of groundwater quality.
Potential impacts of moderate significance:

e —In-migration related impacts (disease, food security, substance abuse, home violence) (during
construction phase);

e Increased burden of disease due project activities and water storage facilities (drinking water
tanks, waste and raw water storage ponds)(for construction phase);

e Impacts of noise on health and well-being (port and heavy vehicle activity); and
e Reduction in quality or quantity of locally produced foods.

Potential impacts of minor or insignificant significance:

e Increased road traffic accident rate;

e Exposure to increased levels of road dust and particulate matter (PM) (diesel power generators,
crushers, blasting, vehicles, road dust)(assuming no thermal power generation requirements);

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 237 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Acute exposure to elevated SO2 and NO; in air (diesel power generators, heavy vehicle
emissions)(assuming no thermal power generation station); and

e Exposure to hazardous materials removed from the exiting port facilities to the local villages (e.g.,
materials containing asbestos).

Potential positive impacts:
e Access to improved healthcare facilities (for general public); and
e Health benefits through local employment.

A number of assumptions were made for the preliminary impact assessment specific to the Phase 1
port area. It was assumed that all communities on or within 500 m of the Project area were to be
resettled to a distance greater than 500 m before the construction phase begins. Thus, the Health VR
used in the preliminary impact assessment for exposure to PM, SO2, and NO; was categorized as
Medium (Human HR2 see Table 7-1 in Section 7).

With respect to PM, SOz, and NO; emissions, it was assumed that a thermal power generating facility
(a potentially significant generator of these types of emissions) will not be built at the Pepel port. As
the precise method of power generation has not yet been determined, this preliminary impact will
require re-assessment once the Phase 1 project details have been finalized. Should a thermal power
generator be implemented, the significance of the impact and the sensitivity of the VR would be
expected to increase.

The positive class impacts associated with access to medical facilities only apply if AML undertake to
provide these facilities.

Where there was uncertainty in significance designation, the more conservative assumption was.
selected so as to ensure that the preliminary potential impact of the Project was not underestimated.

Potential Mitigation Measures

Potential mitigation measures have been identified in association with each headline health impact as
listed below. The headline impacts were identified with the assumption that no mitigation measures
were applied. Thus, implementation of the recommended mitigation measures is expected to reduce
the significance of the headline health issues and thus avoid potentially major health issues for
persons living in the vicinity of the Projects.

Health related mitigation measures are listed below, however, it is important to note that mitigation
recommended by the other disciplines, particularly socio-economic as well as other environmental
assessments (e.g., air, surface and groundwater, flora and fauna) can also affect human health.

Alteration of project descriptions and monitoring results may result in the recommendation of
additional mitigation measures, or modification of those currently recommended.

Community resettlement

e Social mitigation measures regarding loss of land and re-settlement (see social assessment
results and mitigation measures).

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 238 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

In-migration related impacts (disease, food security, substance abuse, home violence)
e Adherence to the requirements of the Prevention and Control of HIV and AIDS Act.
e Appropriate education of workforce regarding transmittable diseases.
e Employing local labour where appropriate.
e Providing suitable healthcare facilities.
e See social assessment results and mitigation measures.

Increased burden of disease due to project activities, and water storage facilities (drinking water
tanks, waste and raw water ponds).

e Awareness and control of mosquito breeding sites to prevent increased malaria incidence
(See Appendix 17 — Environmental Note of Malaria Control).

e Appropriate treatment of drinking water.
e Providing suitable healthcare facilities.
e Appropriate management of waste water ponds, including odour controls.

Degradation and/or reduction of surface water (sedimentation/erosion, contamination, changes in
drainage patterns, dam construction)

e Management and remediation of any contamination associated with storage of fuels, waste
water and other hazardous materials.

e Management of surface and storm water run-off.
Degradation of groundwater quality

e Monitoring of water quality in groundwater wells used for drinking water.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 239 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-26 Port Area — Health

VR Impacts VR Magnitude | Extent | Duration | Basic | Significance Residual Reason for Change™
Aspect Category Impact Impact after
Index Mitigation*
Construction Increased road traffic Medium’ 1 7 1 1.0 Insignificant
Exposure (inhalation) to 2 7 1 TS Insignificant
increased levels of dust and
particulate matter (PM) (potential | Medium’
emissions from diesel power
He generators and vehicles)
Exposure (inhalation) to elevated 2 7 1 13 Insignificant
sulphur dioxide (SO.) and
nitrogen dioxide (NO) in air Medium’
emissions (from power generator
and vehicles).
Health benefits through local
employment®
Community resettlement” 4 3 4 37 Major Moderate + Compliance with
recommended mitigation
measures.
+ Resettlement is permanent.
+ Level of public concern
M1 High unknown.
+ Moderate confidence in data
(requires interpretation of
social assessment with
respect to Human health
impacts)
In-migration related impacts 3 2 1 2.0 Moderate Minor + Compliance with
(disease, food security, recommended mitigation
substance abuse, home measures.
violence) High + Resettlement is permanent.
+ Level of public concern
unknown.
+ Moderate confidence in data

q:\mandm select\am! - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 240 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

VR Impacts VR Magnitude | Extent | Duration | Basic | Significance | _ Residual Reason for Change”
Aspect Category Impact Impact after
Index Mitigation‘

(requires interpretation of
social assessment with
respect to Human health

impacts)

Increased burden of disease due a 2 3 3.0 Major Moderate? | + Implementation of

to project activities (drinking Minor recommended malarial

water tanks, waste and raw control measures and odour

water ponds) control measures for standing
water.

+ Compliant will applicable
legislation and guidelines for
water storage and treatment
of drinking and waste waters.
+ Provision of publicly
accessible health care
facilities.

+ Level of public concern
unknown

+ Moderate confidence in
data.

High

Impact of noise on health and 3 2 7 20 Moderate Minor + Compliant with applicable
well being legislation and guidelines.
+ Implement quieter
operations time (e.
High during important
public/religious holidays).
+ Level of public concern
unknown. Moderate
confidence in data.

at night,

Degradation and/or reduction of a 2 3 3.0 Major Moderate | - Compliance with
surface water recommended mitigation
(sedimentation/erosion, Hi measures.
ental : igh

contamination, changes in + Level of public concern
drainage) unknown

+ Low confidence in data.
Degradation of groundwater 2 3 a 3.0 Major Moderate | - Compliance with
quality/quantit High recommended mitigation

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 241 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

VR Impacts VR Magnitude | Extent | Duration | Basic | Significance Residual Reason for Change™
Aspect Category Impact Impact after
Index Mitigation*
measures.
+ Level of public concern
unknown.
+ Low confidence in data.
Reduction in quantity or quality 3 7 3 23 Moderate Moderate’ | + Compliance with
of locally produced foods through Minor recommended mitigation
land appropriation and measures including those
clearance, potential siltation of High associated with resettlement.
rivers/streams) + Level of public concern
unknown.
+ Low confidence in data.
Recess to improved healthcare High
facilities
Increase road and rail access to High
the region’ 9
Increased road traffic Medium’ 1 7 1 1.0 Insignificant
Operation
Exposure (inhalation) to 2 7 1 13 Insignificant
increased levels of dust and
particulate matter (PM) (potential | Medium’
emissions from diesel power
H2 generators and vehicles)
Exposure (inhalation) to elevated 2 7 1 13 Insignificant
sulphur dioxide (SO2) and
nitrogen dioxide (NOs) in air Medium’
emissions (from power
generators and vehicles).
Health benefits through local
employment!
H1 In-migration related impacts 3 2 4 3.0 Major Minor + Compliance with
(disease, food security, High recommended mitigation

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 242 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

VR Impacts VR Magnitude | Extent | Duration | Basic | Significance | _ Residual Reason for Change”
Aspect Category Impact Impact after
Index Mitigation‘
Substance abuse, home measures.
violence) + Resettlement is permanent.
+ Level of public concern
unknown

+ Moderate confidence in data
(still needs interpretation of
social assessment with
respect to Human health

impacts)

Increased burden of disease due a 2 3 3.0 Major Moderate? | - Implementation of

to project activities (drinking Minor recommended malarial

water tanks, waste and raw control measures and odour

water ponds) control measures for standing
water.

+ Compliant will applicable
legislation and guidelines for
water storage and treatment
of drinking and waste waters.
+ Provision of publicly
accessible health care
facilities.

+ Level of public concern
unknown

+ Moderate confidence in
data.

High

Impact of noise on health and 3 2 2 23 Moderate Minor + Compliant with applicable
well being legislation and guidelines.

+ Implement quieter
operations time (e.g., at night,
High during important
public/religious holidays).

+ Level of public concern
unknown. Moderate
confidence in data.

Degradation and/or reduction of a 2 3 3.0 Major Moderate |» Compliance with

surface water : recommended mitigation
3 High

(sedimentation/erosion, measures.

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 243 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

VR Impacts vR Magnitude | Extent | Duration | Basic | Significance | Residual Reason for Change”
Aspect Category Impact Impact after
Index Mitigation*

contamination, changes in Level of public concern
drainage) unknown

+ Low confidence in data.
Degradation of groundwater 2 3 a 3.0 Major Moderate | + Compliance with
quality/quantity recommended mitigation

High measures.

+ Level of public concern

unknown

+ Low confidence in data.
Reduction in quantity or quality 3 1 3 23 Moderate Moderate? | + Compliance with
of locally produced foods through Minor recommended mitigation
land appropriation and measures including those
clearance, potential siltation of High associated with resettlement.
rivers/streams) + Level of public concern

unknown

+ Low confidence in data.
‘Access to improved healthcare High
facilities’ ia}
Increase road and rail access fo High
the region

T Assuming all communities are >500m away.
? Could be a positive impact if well compensated and/or moved to a better location.

3 an
Positive impacts.
* Estimated for Impacts with Moderate or Major Significant only.

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 244 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED ;
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.5 Offshore & Coastal

7.5.1 Port Layout

Land Clearance and Earthworks
The port will sit within the existing footprint and no land clearance is planned.

The proposed port infrastructure is located on a wetland within the Sierra Leone Estuary Ramsar site.
The Ramsar site covers the majority of the estuary, and Pepel sits within one of the core areas.
Coastal habitat includes mangrove and mudflats which provide important nesting and feeding
grounds for marine fauna and avifauna, and serve as a nursery for marine fish and shellfish.
Mangroves stabilise soils and marine sediment, and clearance can lead to increases in erosion and
run-off. Any disturbance to these habitats may therefore have significant consequences on marine
and coastal fauna and flora, as well as on the local communities that depend on them for food and
resources. Figure 7-1 is a habitat map of the Pepel Island area; the proposed port layout is overlaid to
give an initial indication of the potential impacts of any clearance of habitat.

Figure 7-1 Pepel habitat map overlaid with the early port layout

Legend
Coastal Vegetation Types
Oicoastal Savannah
GiForest Regrowth
Bimangrove Swamp Forest
BRaphia Swamp Forest
Misettlement, Crops and

sparse Tree cover
Biswamp Grassland
Biswamp end Riverain Grassland
Wterrestrial Forest

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 245 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

The baseline preliminary survey indicates that the coastal and marine habitat around Pepel is healthy
and contains a high level of biodiversity. Land clearance and significant earthworks are not required
but there are a number of potential impacts to the coastal habitat and mangrove in particular including
altered hydrology and spill over of development effects to surrounding habitat.

The majority of the port infrastructure is already in place, and most of what is required is expected to
be refurbished rather than constructed. As a result there should be no significant increase in the
existing port footprint and no area of coastal habitat will have to be cleared. However, changes to
hydrology and its affect on coastal habitat requires further investigation and the layout of the port
must be finalised before the impact rating can be reduced to the minor that is expected..

The potential impact on the VR coastal habitat of clearance of the port footprint could be major if the
existing port footprint is not maintained.

Mitigation measures:

e Ensure that the port remains within the existing footprint to avoid mangrove clearance and
disruption; and

e Mangrove protection and management should be considered as compensatory measures
within the next phase of the Tonkolili project.

Pressure on the Use of Resources due to Population Increase

The construction camp could increase pressure on local resources if all workers are not fully catered
for, potentially affecting marine coastal habitat and fauna, including mangroves (used as a primary
source for fuel) and fisheries. Currently the mangroves located in and around the island are in a
healthy and diverse state, therefore the potential impact on mangroves is considered to be significant.
The local fish populations are already subject to a high degree of exploitation from the local villages,
so any increase in fishing activity is also viewed as significant.

Before mitigation the potential impact on VR coastal habitat is considered to be of major significance.

Before mitigation the potential impact on VR human development potential i.e. fisheries is considered
to be of moderate significance.

Mitigation measures:

e Construction Management Plans must ensure that construction workers have access to
appropriate facilities to avoid the need to use local resources, in particular relating to
mangrove.

Clearance of Existing Port including Stockpiles

The current Port development plans do not require removal of old stockpiles that remain on site.
Given that the two stockpiles located at the south west area of the former facility have been in place
for a matter of decades, it is assumed that any significant dusting, washout of fines and leaching has
already occurred and they do not pose a significant risk while they remain undisturbed. In the event
that at some future point the existing ore stockpiles are to be removed this operation has the potential

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 246 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

to lose material through dust dispersion and rainwater run-off, leading to direct impacts in estuarine
water quality, and secondary impacts to coastal and subtidal habitats and fauna. Considering the
large volume of old ore currently present at Pepel, these could potentially be significant, depending on
the clearance and transport procedures put in place.

Whilst it has been shown that slight positive impacts associated with increased rates of growth
(particularly in younger mangrove plants) have been associated with iron contamination, toxicity limits
are not known and the potential for synergistic negative responses remain.

Alongi (2010) found that growth of five mangrove species from seedling to sapling stage were
enhanced by increasing iron supply, although some species showed iron toxicity at higher supply
rates. Paling et al., (2001) note that iron ore dust does not enter or damage the stomatal cells in
leaves of the white mangrove (Avicennia marina). The authors concluded that if iron ore dust affects
mangroves, “it must do so by some other mechanism, such as either increased temperature, shading
or a restriction of transportation by the thickness of the dust on the abaxial surface”.

Over the past 24 years rain and wind activity has subjected the old stockpiles to leaching, and there is
a chance that the percentage of leachable material remaining is now very low. Results of leachate
tests on a single sample comprising principally ore filings from the stockpile support this assumption.
This would substantially diminish the potential impact, and further assessment on the nature of the
residual material is required before a full conclusion can be made. There is currently no evidence of
any existing impact on the surrounding mangroves due to the presence of the residual hematite ore,
although there are elevated levels of heavy metals in the nearshore soil samples (Hydrological
baseline survey, April 2010).

Before mitigation the impact on VR marine fauna is considered to be of moderate significance.
Before mitigation the impact on VR coastal habitat is considered to be of moderate significance.
Mitigation measures:

e Undertake physical and chemical analysis of the residual iron ore prior to removal;

e Ensure appropriate collection and treatment of run-off during construction; and

e Implement an appropriate Waste Management Plan to guarantee minimal loss of material to
the coastal and marine environment during removal.

7.5.2 Port Facilities

In general, port construction or refurbishment activities tend to disturb coastal and marine flora and
fauna due to the generation of noise and dust, the continuous use of electric lighting, and changes in
water quality from runoff and discharges of contaminants.

Increased Noise

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 247 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

The use of heavy machinery during construction tends to temporarily increase ambient noise levels,
which can potentially result in disturbance of sensitive coastal fauna such as birds. The Ramsar site
covers the majority of the estuary, and Pepel sits within one of the core areas. The current level of
noise in Pepel is relatively low, due to the low human population and lack of any significant port
activity. As a result, higher noise levels may result in significant impacts on birds. Further information
is provided on the impacts to avifauna and terrestrial fauna in the terrestrial noise assessment.

Before mitigation the potential impact on VR avifauna is considered to be major
Mitigation measures:

e Adapt construction activities to avoid areas of high avifauna population, important nesting and
feeding sites, and migratory and nesting seasons; and

e Avoid the most sensitive times of the day e.g. extended night operations.
Increased Light Levels

Persistent man-made light can be a major issue for a range of marine fauna, with birds in particular
sensitive to increased and extended levels. Non-natural light can deter them from feeding, breeding
and nesting, and can generally confuse their natural behaviour (Longcore and Rich, 2004, Lorne &
Salmon, 2007, Witherington, 1992).

Due to the high density of wetland birds present in the project location, and its position inside a
designated Ramsar site, increased light is a potentially significant impact, especially if construction
work would take place during bird migratory or breeding seasons. The low levels of current man-
made light at Pepel also contribute to this impact.

Before mitigation the potential impact on VR avifauna is considered to be major
Mitigation measures:

e Avoid strong lighting on any sensitive habitat areas, use shading methods wherever possible;
and

e Evaluate the use of low-pressure sodium vapour lamps, as this wavelength does not disorient
fauna as much as regular full spectrum lighting.

Wastewater Discharge

If appropriate collection and treatment systems are not in place, the presence of construction camps
pose a threat to estuarine water quality due to wastewater discharge. Discharge of untreated
wastewater into the estuary has the potential to affect water pH, colour, temperature, smell, dissolved
oxygen, nutrient levels and bacterial contamination. This can create indirect impacts on the estuary
ecosystem, as well as posing a health risk to local communities; especially if the discharge point is
located near to beaches used by locals for fishing or bathing.

The significance of the impact of waste water discharge is highly dependant on the treatment system
implemented in the project design, and the location of the discharge point in the estuary.

Before mitigation the impact on VR marine fauna is considered to be of moderate significance.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 248 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Before mitigation the impact on VR coastal habitat and VR subtidal habitat is considered to be of
moderate significance.

Before mitigation the impact on VR human development potential (i.e. fisheries) is considered to be of
moderate significance.

Mitigation measures:

e Design an appropriate wastewater collection and treatment system utilising the best available
techniques;

e Install a temporary treatment plant to treat construction camp discharges;

e The treated water discharge point should be located away from sensitive locations such as
mudflats, mangroves and areas of community use; in an area with strong tidal currents to
increase dilution and removal; and

e In the absence of national legislation, the treatment system should meet World Bank
discharge limits, to ensure the receiving water quality is within appropriate international
standards.

A more detailed assessment of wastewater discharges is required to develop the mitigation methods
further.

Spills and Run-off of Oil and Chemical contaminants

During construction and refurbishment there is a risk of increased run-off due to earthworks, and the
use of heavy machinery, including the disturbance of contamination from the previous port operations.
There is also a risk of oil and chemical contamination from fuel, lubricants and coatings used in
construction machinery, and from potential oil spills.

The significance of this impact will depend upon the level of increased run off and/or spills, and their
location and proximity to coastal habitat such as mangroves or mudflats; mangroves are particularly
sensitive to oil spills.

Before mitigation the impact on VR marine fauna is considered to be of moderate significance.

Before mitigation the impact on VR coastal habitat and VR subtidal habitat is considered to be of
moderate significance.

Before mitigation the impact on VR human development potential (i.e. fisheries) is considered to be of
moderate significance.

Mitigation measures:

e Design an appropriate run-off collection and treatment system using the best available
techniques prior to discharge. Coatings (e.g. anti-fouling) should be selected to minimize
contamination risk;

e Develop and implement an appropriate Waste Management Plan that would define the best
ways of dealing with waste oils, following the industry best practices;

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 249 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Management plans should ensure that the risk of accidental spillage is minimised, and
contingency planning and emergency response measures should be in place. Follow industry
best practices regarding refuelling activities, oil handling activities and machinery
maintenance; and

e Inthe absence of national legislation, treatment systems to be implemented should be
designed to meet World Bank discharge limits, to ensure the receiving water quality is within
appropriate international standards.

The ESHIA process to date has already been influential in modifying the Pepel Port design so that
earthworks at Pepel are designed to slope away from water and include a settling sump to collect
sediment in run-off. This is subject to ongoing assessment and drainage design to manage run-off
during construction stage. As such further modifications and improvement will be controlled through
a management process in order to implement mitigation methods.

7.5.3 Marine Structures

In addition to the terrestrial port infrastructure, the refurbishment of marine structures has the potential
to cause a range of additional effects on the marine environment. These include disturbance of
coastal and subtidal habitat, changes in water quality and associated underwater noise.

Refurbishment of Mooring Dolphins

The refurbishment and potential construction of mooring dolphins, to enable the mooring of
transshipment vessels will primarily impact on the sub-tidal habitat. The sub-tidal habitat directly
beneath could be impacted through smothering, pile driving, and placement of rock material. At the
time of writing, detailed information on the precise nature of sub-tidal habitat at the proposed locations
of the dolphins had not been collected but is believed to be soft sediment, with no sensitive habitat.
As the structures are relatively small, disturbance will be localised and restricted. No other major
structures will be added to the existing loading jetties during port operations.

The impact on VR sub-tidal habitat without mitigation is considered to be minor.
No mitigation measures are required other than further characterisation of the subtidal habitat.
Increased Turbidity

The construction and refurbishment of marine structures could result in elevated turbidity within the
immediate vicinity of the port. Activities such as piling can significantly disturb bottom sediments,
introducing material into the water column. Increased turbidity can result in a number of direct and
indirect impacts on coastal and marine ecosystems; for example, levels of photosynthesis can fall due
to a drop in light penetration down through the water column. This can impact on marine flora, and on
up through the marine fauna food chain, limiting the ability of organisms to grow, reproduce and
survive.

The degree to which turbidity and smothering affects benthic species is dependent on pre-existing
ambient water quality conditions and the tolerances of local species (ABP Research, 1999; Ellison,

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 250 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

1999). Coastal habitats such as mangroves can also be affected by high levels of turbidity, but
specific tolerances vary with species (Ellison, 1999).

During the wet season, the Sierra Leone River Estuary is characterized by high rainfall, and
associated run-off and riverine input. The estuarine water flowing through the project area
experiences high levels of turbidity all year round and particularly during the wet season and on the
ebb tide. This has been confirmed by a specific monitoring campaign. Therefore marine fauna and
habitats in the Pepel area are likely to be resilient to increased turbidity, particularly over short
durations such as that required for construction.

Before mitigation the impact on VR marine fauna is considered to be of minor significance.

Before mitigation the impact on VR coastal habitat and VR subtidal habitat is considered to be of
minor significance.

Before mitigation the impact on VR human development potential (i.e. fisheries) is considered to be of
minor significance.

Although the impact is expected to be minor the following mitigation measures should be considered:

e Use of floating turbidity barriers and/or silt curtains to contain turbidity plumes during marine
construction activities; and

e Design construction activity to occur in periods of high dispersion (e.g. ebb tide).
Disturbance of Contaminated Sediments

Construction/refurbishment activity has the potential to disturb marine sediment. If the sediment
retains any pre-existing contamination (e.g. hydrocarbons or metals) water quality may be impacted
through the re-introduction of these contaminants into the water column. If these released
contaminants are assimilated by marine flora or fauna (e.g. mangroves, fish and shellfish) they can
accumulate in the food chain, impacting on many areas of the marine ecosystem and the local human
population dependant on these resources.

Whilst showing elevated levels of hydrocarbons directly opposite the main loading jetty the sediment
analysis from the preliminary marine baseline survey (March 2010) showed little signs of major
contamination. However, the hydrological baseline survey (April 2010) sampled several onshore
areas close to the high water mark, and showed high levels of arsenic, chromium, copper, lead and
zinc’; potentially a result of the leached materials from the pre-existing port infrastructure. The area
where the mooring dolphins are to be constructed lies between these two areas. At the time of writing,
no detailed study has been completed on intertidal sediment quality and around the proposed dolphin
locations but a survey covering this area is underway and will be reported in the Stage 2 report.

Undertake a detailed characterization of nearshore and intertidal marine sediments (Physical,
Chemical and Biological) to assess the risk of contamination prior to construction; and

’ Based on the values from Canadian Sediment Quality Guidelines

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 251 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Before mitigation the potential impact on VR marine fauna is considered to be of moderate
significance.

Before mitigation the potential impact on VR coastal habitat and VR subtidal habitat is considered to
be of moderate significance.

Before mitigation the potential impact on VR human development potential (i.e. fisheries) is
considered to be of moderate significance.

Mitigation measures:

e Undertake a detailed characterisation of nearshore and intertidal marine sediments (physical,
chemical and biological) to assess the risk of contamination prior to construction;

e Avoid disturbance of contaminated areas; and
e Conduct construction activities in a manner that minimises re-suspension of sediment.
Increased Underwater Noise

Underwater construction activities, in particular pile driving, can generate high levels of underwater
noise with the frequency, intensity and persistence of underwater noise dictating its potential effects
on different marine species. Whilst temporary, these levels of noise can disturb sensitive marine
fauna.

Many marine organisms such as marine mammals, fish, and even some invertebrates use sound for
a variety of purposes; for example in communication, to locate mates, to search for prey, to avoid
predators and hazards, and for short- and long-range navigation (OSPAR, 2009). All these species
and others such as turtles may alter their behaviour if subject to high noise levels. It is generally
accepted that exposure to anthropogenic sound can induce a range of adverse effects on marine life,
from insignificant impacts to significant behavioural changes, to in some cases stranding and death
(OSPAR, 2009; Southall et a/. 2007).

No evidence exists showing that cetaceans are present in the immediate project area, although heavy
piling can affect whales and dolphins many kilometres away from the source. Manatees generally
remain higher up the estuary, and do not venture as far down as Pepel, and no significant turtle
presence is expected at Pepel. All these statements are subject to review following dedicated marine
mammal and turtle surveys.

Heavy underwater noise could be expected to impact on small pelagic fish, particularly during
spawning season, leading to indirect effects in fisheries. However, considering that the impact would
be localized and temporary, impacts are not considered to be significant.

Before mitigation the impact on VR marine fauna is considered to be of moderate significance.

Before mitigation the impact on VR human development potential (i.e. fisheries) is considered to be of
moderate significance.

Mitigation measures:

e Design the construction activities to avoid critical spawning and breeding seasons; and

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 252 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Construction teams to understand the significance of marine mammal/turtle sightings during
heavy construction e.g. piling, and to restrict activity wherever possible until the animals leave
the area.

7.6 Operation

Many of the impacts associated with port operations are very similar to the ones predicted for the
refurbishment\construction phase e.g. noise, light, wastewater discharges, run-off and spills.

7.6.1 Presence of Marine Structures

The coast is a dynamic environment and is subject to constant change; with natural processes such
as tidal currents and wave action leading to coastal erosion, accretion and reshaping. Any changes to
or construction of marine structures has the potential to alter these established physical processes.

Over time changes in the sediment transport regime may result, leading to alterations in general
coastal morphology. These changes may have secondary impacts on marine ecology and human
users of the sea e.g. fisheries nursery grounds.

However, this project is primarily a refurbishment of existing marine structures at Pepel. The marine
structures have been in place for decades. The current coastal morphology has therefore developed
to account for their presence. In addition, the two extra, if required, mooring dolphins are relatively
small, and the degree of any disturbance to physical transport processes will be localised and
restricted. No other major marine structures will be added to the existing loading jetties.

Before mitigation, the impact on VR coastal morphology is considered to be insignificant.

No mitigation measures are required

7.6.2 Port Operations

Wastewater Discharges

Impacts of operational wastewater discharges are as described in the section above. Only the flow
rate and the duration of discharge differs.

The impact of the wastewater discharge is highly dependent on the treatment system implemented in
the project design and the location of the discharge point in the estuary. Further assessment is
required.

Before mitigation the impact on VR marine fauna is considered to be of moderate significance.

Before mitigation the impact on VR coastal habitat and VR subtidal habitat is considered to be of
moderate significance.

Before mitigation the impact on VR human development potential (i.e. fisheries) is considered to be of
moderate significance.

Mitigation measures:

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 253 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Design an appropriate wastewater collection and treatment system utilising the best available
techniques;

e The treated water discharge point should be located away from sensitive locations such as
mudflats, mangroves and areas of community use; in an area with strong tidal currents to
increase advection and dispersion; and

e In the absence of national legislation, the treatment system should meet World Bank
discharge limits, to ensure the receiving water quality is within appropriate international
standards.

A more detailed assessment of wastewater discharges is required to develop the mitigation methods
further.

Handling of Iron Ore

During bulk handling operations such as stockpiling, processing and transport, the potential exists for
iron ore dust to enter the coastal and marine environment through wind and/or surface run-off. Iron is
an essential trace element required by most organisms, but it can be toxic at extreme concentrations.
There is little information currently available on toxicity for marine species, but iron forms colloidal
suspensions of ferric hydroxide in the presence of oxygen, which can remain suspended in water or
settle into sediment, causing problems with turbidity, light penetration and smothering of benthic
organisms.

If not treated correctly, large volumes of dust and/or run-off have the potential to directly affect
mangroves, by reducing photosynthesis and chemical impacting their root structures. Most mangrove
species breathe via their surface roots, and wind and surface water-borne pollutants can easily affect
this process. Additionally, iron supply often limits production in marine environments and can exert
controls on the dynamics of plankton blooms (Boyd et al., (2007); a secondary impact on fish might
be the occasional local increase in food availability for Bonga (Ethmalosa fimbriata) which feed on
plankton. Inputs of iron to the marine environment can also create a visual impact, as the presence of
high concentrations® can turn the water an ochre (red) colour.

Pepel Island is located in a core area of the Sierra Leone Estuary Ramsar site, and is considered an
area of high ecological value. The potential impact of metal contamination on coastal and subtidal
habitats, marine fauna and human users of the estuary i.e. fisheries is considered to be highly
significant. Iron ore can possibly render fish to a higher risk of toxic effects from potentially harmful
algal exudates. Bury and Grosell (2003) note that whilst iron is a vital micronutrient for teleost fish, in
excess it can be toxic. Fish in SLRE may be exposed to increased iron levels in both dissolved and
dietary phases (Bu-Olayan and Thomas, 2008). Mudskippers are prey for many predators and hence
a path for bioaccumulation.

Bury et al., (2003) note that iron is an essential nutrient to almost all organisms. One of irons key
cellular functions is to confer redox activity to the cytochromes involved in respiration, due to its ability

% Maximum concentrations for iron in marine waters in the US are 0.3 mg/l and in the UK 0.1 mg/l. These are believed to be
primarily for aesthetic reasons.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 254 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

to exchange electrons in aerobic conditions. A negative consequence of irons redox flexibility is that
it produces oxygen free radicals that are toxic to the cell. Consequently, in excess, iron can be
detrimental to health. In addition, excess waterborne iron may be toxic to fish, due to the formation of
iron flocs on the gills, resulting in gill clogging and respiratory perturbations.

The current existence of a diverse and healthy mangrove environment at Pepel demonstrates that the
coastal habitat can adapt in the long term to a certain level of metal contamination. Fish and shellfish
sampling is ongoing and will yield information on iron contamination in fish.

Before mitigation the impact on VR marine fauna is considered to be of moderate significance.

Before mitigation the impact on VR coastal habitat and VR subtidal habitat is considered to be of
moderate significance.

Before mitigation the impact on VR human development potential (i.e. fisheries) is considered to be of
moderate significance.

Mitigation measures:
e Undertake a chemical assay of the proposed iron ore product to understand its constituents;
e Install a treatment plant to collect and treat possible discharges; and

e Design and implement an appropriate Transport Management Plan to guarantee minimal loss
of material to the coastal and marine environment.

Fuel Handling Operations

Fuel for power generation will be transported by road and vessels will not refuel at Pepel, therefore no
fuel handling operations are planned within the marine area of the port.

The movement and use of fuel oils for power generation is a potentially significant source of
hydrocarbon contamination to local coastal and subtidal habitats. Mangroves are particularly
susceptible to hydrocarbon pollution, which manifests itself in the intertidal and particularly affects the
ability of pneumatophores (in particular) and prop roots to regulate salt content and for the mangrove
to breathe. Therefore, if there are any fuel handling operations a detailed environmental management
and contingency plans must be in place.

Any spills within the port facility have the potential to contaminate the coastal habitats via run-off or
groundwater.

Before mitigation the impact on VR marine fauna is considered to be minor.
Before mitigation the impact on VR coastal habitat is considered to be moderate.
Before mitigation the impact on VR subtidal habitat is considered to be minor.

Before mitigation the impact on VR human development potential i.e. fisheries is considered to be
minor.

Mitigation measures:

e Undertake a Quantitative Risk Assessment (QRA) of fuel handling operations; and

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 255 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Implement management and contingency / response plans to ensure any fuel spills within the
land-side of the port do not enter the marine environment.

7.6.3 Associated Shipping Activities

As Pepel Port has been out of use for several years, its regeneration will increase marine traffic
between Pepel Port and Freetown, creating disturbance to other marine users such as fishing boats.
Ports may have a role in terms of appropriate reception facilities, guidance to port users and
inspection of documentation.

Navigation and Fishing

The majority of marine traffic in the estuary is focussed around Freetown. Numbers from 2008
indicate that 368 vessels used the main commercial port, 352 of which were cargo ships, whilst the
rest were industrial fishing, military and research vessels. In the wider estuary shipping is believed to
be limited to small artisanal fishing boats and passenger vessels, and the Freetown to Tagrin ferry.

Transshipment operations are currently expected to involve Handymax transshipment vessels, which
will transfer ore to a loading on anchorage point outside the mouth of the estuary. These vessels will
be of a similar size to those previously using Pepel port. As the port has been inactive for some time,
vessels of this size have not been used as far up the estuary as Pepel for a number of years.

However, only two transshipment vessels will be in operation and each will make one round trip per
day. Although relatively large, the volume of movement of these vessels up and down the estuary will
be low. Considering the amount of other commercial traffic and large cargo vessels using Freetown
port, the impact of the transshipment operations on shipping in the estuary is not expected to be
significant.

Consultation with the fishing community is ongoing and further assessment will be undertaken. The
transshipment anchorage location is also yet to be finalised. Therefore it is considered to be a
moderate impact within this assessment.

The impact on VR Infrastructure Changes — shipping is considered to be of minor significance.
The impact on VR Infrastructure Changes — shipping is considered to be of minor significance.
Mitigation measures:

e Further consultation with the fishing community (already underway).

e Navigation Guidance must be provided to vessels using the port and other shipping and
fishing vessels in the area.

Risk to Marine Fauna — Underwater Noise and Collisions

As discussed in Section 7.5.2, underwater noise can impact on marine mammals, sea turtles and fish.
Marine vessels, in particularly large bulk carriers are relatively loud sources of underwater noise.
Their continued presence in the estuary, and the offshore area outside of the mouth, has the potential
to affect the behavioural ecology of local marine fauna. In addition, many species of whales and

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 256 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

dolphins may be vulnerable to collisions with vessels. Most reports of collisions involve large whales
but collisions with smaller species also occur (IWC, 2009).

Very little published information currently exists on the abundance and distribution of marine
mammals and turtles in the estuary and immediately offshore. As such it is difficult to estimate the
likely significance of increased vessel traffic. An ongoing study is currently collecting information,
which will be incorporated into the Stage 2 assessment. Potential species of concern include turtles,
humpback dolphins and humpback whales.

Freetown port is a busy commercial marine environment and therefore the increase in noise and
vessel collision risk from the TV and OGV may be of minor significance. A greater understanding of
the abundance of marine mammals and turtles in the estuary and further assessment of potential
transshipment anchorage locations is required before the potential impacts can be fully evaluated.

Before mitigation the impact on VR marine fauna is considered to be of moderate significance.
Mitigation measures:

e — Ifinitial surveys indicate abundance of species of conservation concern, further mitigation and
monitoring will be required.

Increased Light Levels

Persistent man-made light from vessels, an operational port, and navigation aids throughout the
channel could impact significantly on marine fauna; with birds in particular sensitive to increased and
extended levels. Non-natural light can deter them from feeding, breeding and nesting, and can
generally confuse their natural behaviour (Longcore and Rich, 2004, Lorne & Salmon, 2007,
Witherington, 1992).

Due to the high density of wetland birds present in the project location, and its position inside a
designated RAMSAR site, increased light is a potentially significant impact, especially as year round
operations will continue during bird migratory and breeding seasons. The current low levels of man-
made light at Pepel exacerbate this potential impact, particularly if bright navigation aids are to be
placed in the approach channel to the port.

With respect to vessels moving up and down the estuary, there is already a large degree of light
pollution at Tagrin and Freetown, and transshipment vessels are not expected to significantly
increase the level of light at the mouth of the estuary. Closer to the port however, this impact may
become significant.

Before mitigation the potential impact on VR avifauna is considered to be moderate
Before mitigation the potential impact on VR marine fauna is considered to be moderate.
Mitigation measures:

e During port operations, avoid strong lighting on any sensitive habitat areas, use shading
tactics wherever possible;

e Consider use low-pressure sodium vapour lamps, as this wavelength does not disorient fauna
as much as regular full spectrum lighting; and

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 257 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Use navigation aid lighting only when strictly necessary.
Ballast Water and Marine Pests

The introduction of invasive species is of concern during the operational phase with the increase in
shipping activities. Before a voyage when they are not laden with cargo, ships take in a certain
amount of water for stability. Once the ship arrives at its destination it may release the ballast water
at the destination location. Ballast water can contain large amounts of sediment and microscopic
organisms, eggs and larvae. International shipping is responsible for the majority of these alien
species invading foreign waters. The effects of introducing new animals and plants can be almost
undetectable, or conversely they can completely displace native communities.

The 2004 International Convention for the Control and Management of Ships’ Ballast Water and
Sediments (from which Sierra Leone is signatory) establishes that all ships using ballast water
exchange should whenever possible, conduct ballast water exchange at least 200 nautical miles from
the nearest land and in water at least 200 metres in depth. The transshipment vessels to be used in
the estuary will only have to release foreign ballast water once on arrival, and as all bulk carriers
arriving for ore loading will not be entering the estuary, this impact is considered to be minor as long
as correct exchange procedures are followed.

Before mitigation the impact on VR marine fauna is considered to be of moderate significance.
Before mitigation the impact on VR coastal habitat is considered to be of minor significance.
Before mitigation the impact on VR subtidal habitat is considered to be of moderate significance.

Before mitigation the impact on VR human development potential — fisheries is considered to be of
minor significance.

Mitigation measures:

e Ensure the 2004 International Convention for the Control and Management of Ships' Ballast
Water and Sediments is strictly followed by all ships approaching the anchorage loading
point; and

e Amonitoring program to check for the presence of invasive species, and to undertake regular
assessment of sensitive habitat areas.
Vessel Waste Management and Discharges

Routine discharges from vessels include uncontaminated deck drainage, potentially contaminated
drainage from machinery spaces, engine cooling water and treated sewage / grey water. The
potential effects on water quality are similar to the effects created by discharges from the port, such
as changes in water pH, colour, temperature, smell, dissolved oxygen, nutrient levels and bacterial
contamination.

The source of pollution in the case of barges/tugs is a moving source, with a potentially larger area of
impact but a higher dilution rate, and therefore the impact is not considered to be significant.

Before mitigation the impact on VR marine fauna is considered to be of moderate significance.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 258 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Before mitigation the impact on VR coastal habitat and VR subtidal habitat is considered to be of
moderate significance.

Before mitigation the impact on VR human development potential — fisheries is considered to be of
moderate significance.

Mitigation measures:

e Ensure that the International Convention for the Prevention of Pollution from Ships
(MARPOL) is strictly followed by all ships operating within the project area, estuary and the
anchorage loading point;

Transshipment Anchorage

Loading on anchorage impacts during transshipment are generally associated with material spillages
and dust dispersion, leading to impacts on water quality, coastal and subtidal habitats and marine
fauna. Although the system is designed to be highly efficient, the cumulative impact over the life of the
project could be significant.

The potential behaviour of the iron ore in the water will depend on the spillage particle size and its
chemical composition. Generally, iron often forms colloidal suspensions of ferric hydroxide in the
presence of oxygen, which can remain suspended in water or settle into the sediment. Potential
impacts include increased turbidity, reduced light penetration, smothering of benthic organisms and
aesthetic impacts (water discolouration). Iron is not generally toxic to marine fauna. A full chemical
assay is required to understand if there are any other contaminants of concern within the hematite,
although this is considered unlikely. Modelling can be used to assess concentrations within the water
column for comparison to toxicity thresholds.

There is also a risk non-routine events such as a vessel collision leading to much larger spills into the
estuary. It is considered pertinent to conduct a QRA to ascertain the level of risk associated with
accidental spills at sea or within the Pepel Port area once details concerning shipping are confirmed.

Before mitigation the impact on VR marine fauna is considered to be of moderate significance.

Before mitigation the impact on VR coastal habitat and VR subtidal habitat is considered to be of
moderate significance.

Before mitigation the impact on VR human development potential (i.e. fisheries) is considered to be of
moderate significance.

Mitigation measures:

e Undertake a full assessment of the proposed iron ore product to understand its constituents;
and

e Design and implement an appropriate Transport Management Plan to guarantee minimal loss
of material to the coastal and marine environment.

e Undertake a QRA of port and shipping activities.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 259 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.6.4 Associated Dredging Activities

Capital dredging will be required to open the navigation channel to access Pepel port. The capital
dredging is expected to only remove infill that has occurred since the closure of Pepel Port to
reinstate the previous channel. Ongoing maintenance dredging will then be required to keep the
channel open but the volume required will be smaller. The total predicted dredging volume is
approximately 1.5 million m* based on UKHO admiralty charts. As explained in the Project Description
the dredging volume will be finalised following bathymetric and geotechnical surveys.

Key potential impacts from dredging activities include changes in water quality due to increased
turbidity and disturbance of potentially contaminated sediments; removal and smothering of the
benthos. There are also potential impacts from light and noise, particularly as 24 hour operations will
take place. Secondary impacts can include changes in waves and currents due to changes in
bathymetry. There is also a potential impact on fishing.

Sediment grabs from the dredge channel indicate that most of the channel is medium to coarse sand,
which is expected given the strong tidal currents through the channel. Coarse silt was found at one
location to the north-west of Tasso Island, this may be due to the slowing of the tidal currents around
the bend in the channel. There is no evidence of any areas of reef in and around the channel and as
the channel is being reinstated these sand and silt sediments are expected to exist throughout.
Macrofaunal communities are typical of such sediments in an estuarine environment and are not of
high biodiversity value.

The estuary is turbid in the area around the dredge channel due to the high sediment load from the
tributaries and wetlands inputting to the estuary and the strong tidal currents. Suspended solids
concentrations of up to 40 mg/l were measured in the lower part of the water column in the dredge
channel. Turbidity of up to 350 NTU was measured in the channel close to Pepel, for comparison 25
NTU is considered murky. Although the dredging methodology has not been finalised there are
mitigation measures inherent in the design to reduce the concentration and extent of any dredge
plumes, in particular from the hopper overflow though the use of the adjustable overflow funnel and
green valve described in the Project Description. Therefore the impact is expected to be minor.
However, within the EMP any dredge plumes will be modelled and compared to background turbidity
and suspended solids data.

The dredging will take place over a relatively short period and due to the type of dredger proposed
underwater noise levels are expected to be comparable with those created by shipping.

As the dredging will involve only the reinstatement of the previous channel no significant changes in
currents, sediment transport or morphology are expected. As the dredge channel is within the estuary
waves are not an issue.

Consultation with local fishing communities is underway. There is some fishing activity in the vicinity
of the channel and potential setting of nets. Further information is being collected through the
consultation process. The period of dredging is relatively short but it will still be necessary to ensure
that the fisherman and communities close to the dredge channel are informed of activities and
procedures. This will be facilitated through the consultation process, which will be within the EMP.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 260 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

The effects of dredged spoil disposal will be site specific and dependent on the characteristics of the
dredged material and the hydrodynamic conditions in the area. The primary issues are the smothering
and changing of the benthos and the risk of contamination of the disposal site. In addition, there is a
tisk of increased suspended sediment and turbidity. The finer the material and the greater the energy
at the disposal site, the greater the possibility of increased suspended sediments and turbidity.

A video survey of spoil ground was undertaken during the marine environmental baseline survey. This
found that the area was dominated by soft bottom sediments with no areas of reef. There are reef
areas, such as Carpenter’s rocks, to the south of the dredge spoil disposal ground but these are
some distance away. Therefore an initial assessment indicates that the impact will be minor. Once the
dredging methodology is finalised an assessment of the deposition of the dredge material will be
undertaken including modelling of the dredge material to ensure that it is deposited within the spoil
ground and any dredge plume does not impact the reef habitats that have been identified within the
vicinity of the dredge spoil disposal ground.

There is evidence of sediment contamination around the existing Pepel port above sediment quality
guidelines®. However, initial samples within the dredge channel indicate that the area of
contamination does not extend that far from the port land-side. As part of the EMP cores will be taken
and sub-sampled for environmental analysis to confirm whether there are any seabed sediment
contamination issues and, if found appropriate action will be taken.

There is also a risk of dredging impacting on shipwrecks which may have Cultural Heritage. A review
of the UK Hydrographic Office wrecks database does not indicate that there are any wrecks in the
dredge channel or at the disposal site. The geophysical survey of the channel will confirm this.

Before mitigation the impact on VR marine fauna is considered to be of moderate significance.

Before mitigation the impact on VR coastal habitat and VR subtidal habitat is considered to be of
moderate significance.

Before mitigation the impact on VR human development potential i.e. fisheries is considered to be of
moderate significance.

Before mitigation the impact on VR cultural heritage (marine archaeology) is considered to be
insignificant.
Mitigation measures:
e The primary mitigation measure is to follow the London Convention of 1972 and subsequent
protocol of 1976, to which Sierra Leone is a signatory (see Legislation and Guidance section).

This includes guidance on the sampling of sediments for contamination and the selection of a
dredged disposal site.

e Mitigation measures will be included within the dredging equipment and methods to minimise
the extent of any dredge plumes.

° In the absence of national or international standards the Canadian Sediment Quality Guidelines for the Protection
of Aquatic Life (Update 2002) are used, which are based upon recognised toxicological methods.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 261 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Within the EMP dredge plumes will be modelled and analysis and assessment undertaken to

ensure that there is no risk of contamination from the dredge material.

e Consultation with the local fishing communities is underway and will continue via the EMP.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 262 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 7-5 Port Area — Offshore & Coastal

VR | Impacts Basic Residual Reason for
Aspect VR Category | Magnitude | Extent | Duration | impact Significance | Impact after Change
Index Mitigation 9
E6 | Clearance of coastal habitat during
Land clearance and © of coas : Ensure no
earthworks construction activities High 2 2 3 2 Major Minor Clearance
E6 | Increased pressure on the uses of
mangrove due to increased .
: population during construction High 4 2 4 3 Major Moderate Best practices
Pressure increase in
natural resources
H3_| Increased pressure on fish resources
due to increased population during High 2 2 2 2 Moderate Minor Best practices
construction
Impacts on marine fauna Construction
Best Practice to
ensure
E8 High 1 2 2 2 Moderate Moderate | contaminants do
not enter the
marine
Clearance of old environment
stockpiles and port site | E6 | Impacts on coastal habitat Construction
Best Practice to
ensure
High 2 2 2 2 Moderate contaminants do
Moderate not enter the
marine
environment
Increased noise during Disturbance of avifauna : Management
construction works ES High 2 1 2 2 Major Moderate Plan
Increased light levels Disturbance of avifauna Management
during construction E3 High 2 1 2 2 Major Moderate Pen
works
; Disturbance to marine fauna due to Appropriate
Waste water discharge . . °
during construction E8 | potential changes in water quality High 1 2 2 2 Moderate Minor calletion and

q:\mandm select\am! - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 263 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

VR] Impacts Basic Residual Reason for
Aspect VR Category | Magnitude | Extent | Duration | Impact Significance | Impact after eason fe
Index Mitigation 9
E6 | Impacts on coastal habitat due fo Appropriate
potential changes in water quality High 3 2 1 2 Moderate Minor collection and
treatment
E7 | Impacts on subtidal habitat due to Appropriate
potential changes in water quality Moderate 3 2 2 3 Moderate Minor collection and
treatment
H3__| Impacts on fish stock due to potential Appropriate
changes in water quality High 1 2 2 2 Moderate Minor collection and
treatment
Disturbance fo marine fauna due fo Appropriate
potential changes in water quality collection and
EB High 1 2 2 2 Moderate Minor treatment
Spills and nun-off of oll Impacts on coastal habitat due to ‘Appropriate
and chemical E6 | potential changes in water qualit High 3 2 4 2 Moderate Minor collection and
contaminants during Pr 9 quality 9
construction treatment
Impacts on subtidal habitat due fo Moderate Appropriate
E7 | potential changes in water quality 3 2 2 3 Moderate Minor collection and
treatment
Impacts on fish stock due to potential Appropriate
H3-_| changes in water quality High 1 2 2 2 Moderate Minor collection and
treatment
Refurbishment of E7 | Impacts on subtidal habitat due to
mooring dolphins underwater construction Moderate 2 2 1 2 Minor Minor
Eg _| Disturbance to marine fauna due to High 1 1 1 1 Minor Minor
changes in water quality
Increased turbidity due | | Unpacts on coastal halal due fo High 1 1 1 1 Minor Minor
to underwater E7 | Impacts on subtidal habitat due to Moderate
construction changes in water quality 2 2 1 2 Minor Minor
43 impacts ony Stock due to changes High 1 1 1 1 Minor Minor
Disturbance of Disturbance fo marine fauna due fo .
contaminated sediments | ©® | water contamination High 2 1 1 2 Moderate Moderate

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 264 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

VR | Impacts Basic Residual Reason for
Aspect VR Category | Magnitude | Extent | Duration | impact Significance | Impact after Change
Index Mitigation 9
during underwater E6 | Impacts on coastal habitat due to -
construction water contamination High 3 2 1 2 Moderate Moderate
E7 _| Impacts on subtidal habitat due to Moderate
water contamination 3 2 2 3 Moderate Moderate
Contamination of fish stock due to -
H3__| changes in water quality High 1 2 2 2 Moderate Moderate
Increased underwater E8_| Disturbance to marine fauna High 2 1 1 2 Moderate Moderate
noise during underwater | H3_ | Disturbance to fish stock :
Construction High 2 1 1 2 Moderate Moderate
Presence of marine ‘S2_| Changes in coastal morphology due Medium 1 1 2 1 Insignificant Insignificant
structures to changes in estuary dynamics
Disturbance to marine fauna due to ‘Appropriate
E8 | potential changes in water quality High 2 1 1 2 Moderate Minor collection and
treatment
E6 | Impacts on coastal habitat due to Appropriate
potential changes in water quality High 3 2 1 2 Moderate Minor collection and
Wastewater discharge treatment
during port activities E7 _| Impacts on subtidal habitat due to Appropriate
potential changes in water quality Moderate 3 2 1 3 Moderate Minor collection and
treatment
H3__| Impacts on fish stock due to potential Appropriate
changes in water quality High 2 2 2 2 Moderate Minor collection and
treatment
Disturbance to marine fauna due to :
E8 | changes in water quality High 1 2 3 2 Moderate Moderate
E6 | Disturbance due coastal habitat due
Handling of Iron Ore — to potential changes in water quality High 1 2 3 2 Moderate Moderate
dust dispersion and and_dust settlement
surface run-off E7 _| Impacts on subtidal habitat due to
potential changes in water quality Moderate 2 2 3 3 Moderate Moderate
H3__| Impacts on fish stock due to potential -
changes in water quality High 1 2 3 2 Moderate Moderate
Fuel handling operation - Disturbance to marine fauna due to : No marine fuel
spillages E8 | changes in water quality High 2 1 1 2 Moderate Minor handling
E6_| Disturbance due coastal habitat due nigh 5 5 A 5 Modarat Mi No marine fuel

q:\mandm select\am! - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 265 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

VR] Impacts Basic Residual Reason for
Aspect VR Category | Magnitude | Extent | Duration | Impact Significance | Impact after eason fe
Index Mitigation 9
To potential changes in water quality handling
E7 | Impacts on subtidal habitat due to Moderate 3 2 2 3 Moderate Minor No marine fuel
potential changes in water qualit handling
H3_| Impacts on fish stock due to potential - No marine fuel
changes in water quality High 3 2 2 2 Moderate Minor handling
T7_[ Impacts on marine users and existing
navigation patterns due to vessel High 1 1 2 1 Minor Minor
Navigation and shipping movements
H3_| Disturbance to fishing vessels due to -
isturbance to rsh High 1 1 2 1 Moderate Moderate
Underwater noise and EB | Impacts on Marine Fauna due to
collisions with marine increase in marine traffic High 2 2 1 2 Moderate Moderate
fauna

Impacts on Avifauna at port, in the
E3_ | surroundings of vessels and High 2 1 2 2 Moderate Moderate Project design
navigation aids

Increased light levels E8 | Impacts on Marine fauna in the

surroundings of vessels and High 2 1 2 2 Moderate Minor Project design
navigation aids

Disturbance to marine fauna due to

En ee High 1 1 3 2 Moderate Minor Follow MARPOL
Rayast rater and E6_| Impact on to coastal habitat High 1 1 2 1 Minor Insignificant _| Follow MARPOL
farine Pests E7_| Impact on due to subtidal habitat Moderate 3 2 2 3 Minor Insignificant | Follow MARPOL
H3_| Impact on of fish stock High 2 1 1 1 Minor Insignificant _| Follow MARPOL
Impact on marine fauna due fo ‘Appropriate
E8 | potential changes in water quality High 1 2 1 2 Moderate Minor collection and
treatment
E6 | Impacts on coastal habitat due to Appropriate
Vessel Waste potential changes in water quality High 2 2 1 2 Moderate Minor collection and
Management and - - treatment
biechorges E7 | Impacts on subtidal habitat due to Appropriate
potential changes in water quality Moderate 2 3 2 3 Moderate Minor collection and
treatment
Fi | Impacts on fish stock due to potential Appropriate
changes in water quality High 2 2 1 2 Moderate Minor collection and
treatment

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 266 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

VR | Impacts Basic Residual Reason for
Aspect VR Category | Magnitude | Extent | Duration | impact Significance | Impact after Change
Index Mitigation 9

Disturbance to marine fauna due to
E8 | changes in water quality and High 2 2 1 2 Moderate Moderate
potential toxicity

E6 | Disturbance due coastal habitat due
; to potential changes in water quality High 3 2 4 2 Moderate Moderate
Transshipment and_potential toxicity

Anchorage E7 | Impacts on subtidal habitat due to
potential changes in water quality Moderate 2 3 2 3 Moderate Moderate
and_potential toxicity

H3 Contamination of fish stock due to

potential changes in water quality High 2 2 1 2 Moderate Moderate
Impact on marine fauna - Dredging impact
E8 High 2 3 1 2 Moderate Moderate ‘edging ima
E6 | Impact on coastal habitat - Dredging impact
High 3 2 1 2 Moderate Moderate redging impa
Dredging Activities Er | Impact on subtidal habitat Moderate 3 2 4 3 Moderate Moderate | Dredging impact
assessment
Ha | Impact on fish stocks - Dredging impact
High 2 2 2 2 Moderate Moderate ‘edging ima
HS | Impact on cultural heritage (marine Low 2 1 2 2 Insignificant | Insignificant

archaeology)

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 267 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

7.7. Distributed Impacts from Project

7.7.1. Bulk material management

Material required for ground improvement across the project will need to be sourced locally from
multiple quarry sites and borrow pit. This has the potential for significantly broadening the impacts
from the project. Consequently all bulk material activities will need to be managed through specific
environmental management and be accountable through contract terms to a single, best-practice
source of guidelines.

7.7.2. Demand on existing infrastructure & resources

The provision of goods and services to maintain the project, co-use of infrastructure such as roads,
power and telecoms networks and the effect of a large logistics operation and mobilization throughout
the project footprint has the potential to create significant impact and over-demand on the existing,
fragile and undeveloped infrastructure and resources.

Logistics, programming, procurement and the provision and expectations for good and services are
dealt with under a project's feasibility study and execution plan which is outside of the scope of this
study.

Due to the broad scope of these activities it is not considered meaningful to suggest a single source
of management to regulate this. Instead the project consultation and disclosure system coupled with
a grievance system, established by the proponent will be utilized to ensure that project activities are
announced publicly and that a response system is in place should problems arise. This has been
described under the social management section.

7.7.3, Solid waste management

It is anticipated that sound waste management practice will have limited impact on the existing
infrastructure within the region. Waste management proposals have been determined based on the
proximity principle, locating facilities as close as possible to major waste generation sources.
Delivery of the proposed incineration units should consider the existing road infrastructure.

The greatest impact is likely to arise from interim storage of wastes in particular pest, odour and litter
control. During storage organic waste will decay and generate small volumes of methane gas which
should be allowed to vent to the atmosphere.

Consideration should be made in waste storage areas for adequate drainage, particular during the
rainy season. Run off from waste storage should be minimised and treated as leachate rather than
being discharged into the conventional drainage system. Provision should be made for storage and
evaporation ponds where existing infrastructure is inadequate.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 268 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons African€§ ?

Raw

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Potential Mitigation Measures

e Implement a hierarchy of waste elimination at source, recycling, reuse, recovery, and-asa
last resort - disposal;

e Destruct or treat hazardous waste to render it non-hazardous if possible;

e If the hazard cannot be eliminated, contain waste in a secure manner and monitor to ensure it
cannot damage the environment;

e Segregate and quantify waste for effective management;
e Use a system of waste manifests to track generation, transportation, receipt and disposal;

e Audit waste transport or disposal companies prior to contracting.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 269 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

8 ONGOING ASSESSMENT WORKS

Further ESHIA works required for this project (Stage 1) which will be reported in the Stage 2
assessment are set out in the Environmental Management Plan (EMP) in Appendix 18.

Air & Noise

Spot sampling of air quality parameters and baseline noise have been conducted to date. Detailed
impact assessment requires a more accurate knowledge of the background air quality and a refined
estimate of the project contribution to the existing background levels. For this purpose a second round
of baseline data collection is currently being undertaken at the start of June 2010 and further
seasonal coverage will be required which will involve works that extend into and beyond the Stage 2
ESHIA reporting period. Some targeted baseline data collection, interpretation and assessment can
only be carried out after detailed Phase 1 designs are available including major power source
designs/locations and airfield/aircraft details. Air assessment and design feedback to ensure
compliance with air quality standards will be presented in the Stage 2 report. Based on the currently
advised programme it is also assumed that some Tonkolili Phase 1 construction works will be
underway and therefore monitoring data will be available to support the assessment. An air
dispersion model will be developed in order to predict the expected air quality contributions from the
routine operations of the project with assessment standards based on national and international
guidelines.

Sampling to date has indicated (subject to verification) a predominantly non-industrial baseline for the
project area. It is therefore reasonable to assume that there will not be additional significant air
quality impact sources (i.e. from other industry) that could lead to a cumulative air quality loading in
addition to project contributions. Therefore assuming that mitigation and management applied by
AML is effective in mitigating air and noise sources this should mean that project contributions will not
lead to excessive levels.

The impacts from the proposed development on noise quality will be assessed following a quantitative
approach. Due to the large project area potentially affected by noise emissions, the target zones to
be modelled will be limited to the surroundings with the predicted highest noise emissions: the
perimeter of the mine facilities, the transport corridor (railway and roads) nearby populated areas and
the Phase 1 power plant/plants. Where significant potential noise impacts are identified, specific
mitigation measures will be suggested (e.g. construction of barrier panels) and tested in the noise
model to ensure that the predicted noise impacts will be mitigated.

Noise modelling will be conducted with SoundPLAN, an industry standard noise prediction software
used to calculate sound pressure levels and to generate noise mappings, considering reflections and
diffractions of sound, the geometry of buildings at the site, topography and climatic conditions. The
pressure levels calculated or interpolated for each point within the defined calculation area will be
shown as a grid of sound pressure values, from which a contour map will be generated showing
isophones (lines of equal sound pressure). The noise maps will show only the project contributions
and the cumulative effects will be assessed adding the existing noise background conditions at
sensitive receptors.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 270 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Ecology & Biodiversity
Vegetation

Further work will concentrate on the assessment of species and habitats of conservation concern in
the project area as well as on the study of habitats and localities that are not yet well documented or
understood and that are likely to be impacted by the mining activities. Requisite works include:

. Detailed aerial image interpretation to determine whether there is additional riverine system of
interest along the transport corridor that has not been previously identified or surveyed and
may deserve consideration.

. Inland valley swamps have not yet been studied in detail and further surveys of selected inland
valley swamps are required to assess the presence/absence of species of conservation
concern.

. The freshwater river areas and saline / freshwater transition zone of Port Loko Creek will be

surveyed in more detail, especially for rheophytes.

. Survey of Farangbaia Forest Reserve to determine the presence of species of conservation
concern found on project affected areas and the potential as an offsetting area.

. Surveys outside the anticipated impacted project footprint aimed at confirming presence of
species already identified as of conservation concern and so far found only on the Simbili
deposit or near proposed infrastructure. This will allow reassessment and potential lowering of
the conservation status of these species. This survey will also identify potential areas to be
protected and used as offsetting zones or relocation zones if required.

. Inselbergs will be visited to assess remnant forest patches.

. Other localities and habitats of potential conservation concern that have not yet been studied in
detail will be explored further. The most important localities and habitats are some parts of the
Tonkolili River (focusing mainly on the western valley, where some infrastructure related to rail
development may be located), the river channel community of the Tonkolili River near
Farangbaia, Pepel Port land lease, Port Loko freshwater ecosystems, the Toka River, and
some of the inland valley swamps along the rail / road corridor.

Fauna

In order to establish and validate pre-project baseline and trends the following supplementary Phase
2a and Phase 2b baseline studies are required and will be reported in the Tonkolili Stage 2 ESHIA or
follow up study reporting where seasonal constraints entail later works:

. Assess potential conservation strategies for Western Chimpanzee populations.

. Assess the conservation value of extensive semi-natural seasonal wetlands and scattered
forest patches along the Toka river valley, essentially those between Makeni and Lunsar, and
the gallery evergreen forest along the Rokel upstream from Makeni to its confluence with the
Tonkolili River. These investigations will be most productive if undertaken in May and
November-December.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 271 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

. Assess faunal-groups where observations and literature suggest that species of global
importance may occur.

. Assess the transport corridor in detail. Surveys to be undertaken at both the beginning and the
end of the wet season (June and November-December) when migrant intra-African birds,
amphibian and insect populations would be at a much higher level.

. Assess mangrove vegetation along the Bankasoka River.

. Assess the significance of sacred forests / bush areas for fauna. This will require careful
planning and early consultation and engagement with relevant local communities.

. Assess fauna present in the Pepel Railway area and adjacent mangroves.
Freshwater

The Phase 1b aquatic ecosystem studies to date are high-level, rapid assessments that represent a
‘snapshot’ of conditions at the site. Pre-project trends as seasonal variations (such as water levels,
migration and breeding patterns) have not been investigated and defined. To establish pre-project
trends the following supplementary Phase 2a and Phase 2b baseline studies are required:

. Wet and dry season aquatic surveys to describe the aquatic biota in the mining lease area and
transport corridor.

. Aquatic fauna tissue metal survey to assess existing metal concentrations (that are likely to be
influenced by activities of artisanal miners and natural mineralisation in the area).

. A comprehensive baseline water quality sampling programme will be undertaken in conjunction
with the hydrology and hydrogeology studies and monitoring programme.

. Seasonal hydrological flow data collection, particularly for the downstream reaches of the
Mawuru and Tonkolili Rivers (where dams are proposed) is required and will be collected in
conjunction with the hydrology and hydrogeology studies and monitoring programme. Aquatic
surveys have not yet been undertaken in this area which contains many small streams and
brooks that may house endemic species and an aquatic fauna survey will describe establish
baseline conditions. A long term monitoring survey programme will be implemented in order to
assess effectiveness of any mitigation measures and allow remedial action in the event that
negative impacts are detected.

Hydrology and Hydrogeology
Further to Stage 1 reporting, works required for completion of environmental studies include

e Ongoing monitoring of surface and groundwater quality to establish baseline and long term
trends

e Ongoing flow monitoring of surface water to establish baseline, long term trends and surface
and groundwater relationships including baseflow index and recharge estimates. Requires
stream profile surveys and LIDAR interpretation to establish calibration / ratings curves for
gauging points.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 272 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Refine quality and flow monitoring programmes further to analysis of initial trends and
improved understanding of baseline and development designs.

e Data interpretation to characterise water resources — quality and quantity, including seasonal
variations, based on existing reports and monitoring data.

e Refine mass water balance. Assess whether there may be significant net change in the water
balance of the various river systems in the project footprint due to stripping, mining, waste
dumps, valley crossings etc.

¢ Calculate stream flow deficit durations

« Peak flood estimations

e Input to storm water management plan and surface water management plan
e Recurrent stream stability monitoring

e Potential Sediment Transport model.

e — Input/interact with Acid Mine Drainage study to assess likelihood and impact of acid waters
draining from waste dumps or areas of construction using waste rock.

e Input to solid waste management plan, surface water management plan, waste water
management plan, waste rock management plan (potential acid waters and flooding/water
logging issues) and spill response plan.

e Input to outline EMPs for future works including mining, drilling, waste storage, haulage,
transfer and export where potential for impacts on surface and groundwater exist.

e Review and interpretation/inclusion of geotechnical pitting and drilling data as is becomes
available.

e Review and analytical assessment and interpretation of water well drilling and testing data as
it becomes available.

e Review and assessment of drainage designs.

e — Identify significant impacts that may result either directly or indirectly from the use of surface
or groundwater when detailed water demands and abstraction designs are available.

e Determine whether there will be any cumulative impacts on river and groundwater systems.

e Assess risk of polluting ground and surface water resources throughout the various project
areas.

e Provide practical design recommendations/remedial measures where possible to avoid any of
the identified impacts.

Soils and Land Use

Ongoing works involve preparation of a soils and land use mapping based on recently acquired full
detailed aerial photo coverage of the proposed development. This will include input from Agricultural

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 273 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Department, Sierra Leone, on soil types and agricultural areas and any mitigation or offsetting
recommendations where loss of land use and erosion impacts have been identified in particular.
Ongoing geotechnical field investigations may allow some site specific descriptions and assessment
of soils for localised areas. Full Stage 1 and Stage 2 ESHIA information will be presented in the
Stage 2 preliminary ESHIA and where relevant in the EMP.

Geology and Geomorphology

Ongoing works including detailed literature review and summary of local geology are to be finalised.
Detailed mine planning will optimise resource utilisation and minimal requirement for further ESHIA
works are foreseen for Phase 1

Human Health

Human health impact assessment is an iterative process that requires input from a number of other
disciplines. The work presented in this Stage 1 document represents a preliminary screening
assessment based on baseline information and project description available at this point in time. The
Human impact assessment will be developed as more definitive project information and field data
becomes available. Ongoing ESHIA work will refine and build upon the findings of Stage 1,
incorporating new data and information to be presented in the Stage 2 ESHIA. Further works.

will involve:

e Detailed definition of baseline pertaining to human health. This will include incorporation of
the results of chemical analysis of environmental media (soils, air, surface and groundwater),
food (plant and fish tissue) as well as other factors (noise, traffic etc) that have the potential to
impact human health;

e — In-country data collection. A site visit will be conducted by a senior health assessor for field
survey/overview and meetings with government officials and medical representatives in order
to facilitate completion of medical and governmental health questionnaires;

e Definition of chemicals of potential concern (COPCs). COPCs for the project will be
generated and undergo preliminary screening. This will involve data collection and
implementation of selection processes, including discussion with project engineers.

e Health impact assessment. The list of health impacts developed during Stage 1 will be re-
evaluated and refined in light of the most up-to-date project details and the health-
related inputs received from other assessment disciplines; and

e Reporting in the Tonkolili Preliminary/Stage2 ESHIA document.

Socio-Economic

The SIA for Stage 2 is considered to be an evolution of the Stage 1 report with some additional
geographic scope based on the larger footprint. As such, the following work will be conducted

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 274 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

primarily for the purposes of the Stage 2 ESHIA but at the same time providing an opportunity to
review and, if required, enhance Stage 1 ESHIA:

e Further socio-economic baseline studies are planned for the next phases of the Tonkolili
project which will provide additional detail to the present understanding of socio-economic
conditions in the project area including the Phase 1 footprint which shares many of the same
attributes.

e Use the RPF as the foundation for developing a RAP including a detailed household asset
survey which will provide an opportunity to better understand the full extent of resettlement
impacts. This process will incorporate direct consultation with PAPs and other stakeholders
throughout implementation. There may be circumstances that require retroactive execution of
the RAP to ensure that benefits for PAPs are delivered fairly and equitably.

e Work with local NGO’s and GoSL to initiate livelihood restoration programs.

e Implement the measures set out in the CDAP through consultation with local communities
and GoSL stakeholders. This consultation process will itself evolve to encompass
communities across both Stage 1 and Stage 2 footprints so that community development
strategies can be prepared that address broader community requirements whilst at the same
time focusing on implementing viable and cost-effective building projects and social
programs.

e Through an overall AML management policy initiative, develop a Community Safety Plan to
address safety issues that may result from project activities interacting with local communities
such as public access across rail tracks and haul roads.

Offshore & Coastal

Based on the key environmental issues identified in the preparation of this report, further data
collection and analysis is required to fully assess the severity of each impact and to finalise
appropriate mitigation measures that will provide input to the Environmental Management Plan.

Additional studies required in order to support impact assessment include the following:

e Hydrodynamics, sedimentary transport and coastal morphology - Development of higher
resolution hydrodynamic and sediment transport model, based on the results from metocean
data collection and geotechnical survey (including bathymetry survey);

e Sediment quality - Laboratory analysis of samples already collected; additional sediment
sampling; sub-sampling and analysis of sediment vibrocores to assess contamination and
acid sulphate soil risk; modelling of fate of sediments from dredging and construction
activities;

e Water quality - Laboratory analysis of samples already collected; Longer term in-situ water
quality monitoring as part of the MetOcean survey; Additional targeted surveys around
potential discharge locations; MIKE 21 model development and water quality modelling of
wastewater discharges, run-off and dredging activities;

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 275 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Marine habitat studies - More detailed mapping of subtidal and mangrove habitats using
quantitative techniques and assessment of mangrove health; Quantification of habitat
clearance; Identification of habitat conservation status and growth patterns; Additional survey
of inter-tidal areas (mudflats), spoil ground #1 and transshipment anchorage.

e Benthic fauna studies - Laboratory analysis of samples already collected; In-situ chlorophyll
measurement as part of MetOcean survey; Wet season measurements;

e Plankton studies - Laboratory analysis of water samples;

e Cetaceans studies - incidental MMO during other marine activities; information gathering
through consultation; additional MMO or acoustic monitoring, dependant on initial findings;

e West African manatee studies - Consultation with villagers and fishermen in key areas;

e  Avifauna studies - Consultation of local specialists; birds survey (observation) in the study
area and analysis of field results;

e Fish and shellfish studies - Consultation with fisherman around key landing sites and markets;
Consultation and collation of data from Ministry of Fisheries; Ecological assessment of the
affect of habitats impacts on fish stocks; Collection of fish and shellfish samples to support
health assessment.

e Marine Archaeology study - Expert review of geophysical datasets and wrecks database to
assess impact; and

e Shipping and navigation - Collation of data from Freetown Port Authority; Consultation with
key stakeholders and marine users; Mapping of existing and projected shipping.

Outcome of these detailed studies will be reported within the Stage 2 ESHIA

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 276 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT

TONKOLILI IRON ORE PROJECT

EcoNomics

Table 8-1 Ongoing Assessment Works Register

Discipline Component Component Timing Component post Timing Responsibility
Complete / proposed before Stage 2 ESHIA (i.e.

Available Stage 2 ESHIA go into EMP)

Air Quality Spot sampling for Systematic baseline | Full baseline Further air quality As required ESHIA Consultant

NOx, SOx sampling (passive, prepared for monitoring and
active, extended Stage 2 ESHIA modelling to refine
time) & dust. management

practices.

Air Quality Assess air Air Assessment to Preliminary Project monitoring, Refined models. ESHIA Consultant
emissions from ensure compliance models in Stage 2 | modeling residual throughout with Project owners
mining activities, with Air Quality ESHIA impacts to go into operations. team
stockpiles and standards (including EMS.
power generation. background) using

dispersion models.

Air Quality Assess noise from | Noise assessment Before Airstrip Project monitoring, Ongoing. ESHIA Consultant
Airstrip at the mine | and Action plan for operation start up. | modeling residual with Project owners
once defined conflict areas. impacts to go into team
location and EMS.
aircrafts are
defined.

Noise Assess noise from | Noise assessment Before mineral Project monitoring, Ongoing ESHIA Consultant
traffic (train and and noise barrier transport start up. _| modeling residual with Project owners

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 277 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Discipline Component Component Timing Component post Timing Responsibility

Complete / proposed before Stage 2 ESHIA (i.e.

Available Stage 2 ESHIA go into EMP)

haul road), material | design. impacts to go into team
processing at the EMS.

mine site and port

activities at

populated areas.

Marine Extensive More detailed Full baseline Project monitoring, Ongoing ESHIA Consultant
hydrodynamics, habitat mapping and | prepared for residual impacts to go with Project owners
water quality, surveys where Stage 2 ESHIA into EMS. team
sediment quality, residual impacts
mangrove identified including
mapping, avifauna survey,
ecological work & marine mammals
sub-tidal video observation,
already manatees and
undertaken. fisheries

consultation.

Marine Initial Refinement of Preliminary Refinement and Refined models. ESHIA consultant
hydrodynamic and_ | hydrodynamic and models in Stage 2 | updates to the models | before operations | and marine and
sediment transport | sediment transport ESHIA. due to additional data | start up. coastal engineering
model built. model. Set up of availability and any team with Project

water quality model. changes to project owners team
Wet season description.

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 278

305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Discipline Component Component Timing Component post Timing Responsibility
Complete / proposed before Stage 2 ESHIA (i.e.

Available Stage 2 ESHIA go into EMP)

metocean data to be
collected. Use of
model to assess
water and sediment
quality and sediment
transport including
wastewater,
dredging plumes
and accidental
discharges.

Marine Preliminary Specific dredging Timely completion | Project monitoring Ongoing ESHIA Consultant
dredging impact assessment | of dredging impact | and residual impacts with Project owners
assessment in development, assessment once | to go into EMS. team
complete including required data

contamination becomes

analysis of cores available, Stage 2.
and modeling of

dredge plumes.

Marine Preliminary Survey and Survey and Project monitoring Ongoing ESHIA Consultant
assessment of assessment of assessment for and residual impacts with Project owners
transshipment transshipment inclusion in Stage | to go into EMS. team
complete anchorage once 2 report.

q:\mandm select\am! - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 279

305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT
Discipline Component Component Timing Component post Timing Responsibility
Complete / proposed before Stage 2 ESHIA (i.e.
Available Stage 2 ESHIA go into EMP)
options are
identified
Waste Practice guidelines | Review and update /| Before Develop standalone Before ESHIA Consultant
drafted. waste model based _ | construction Phase 1 waste construction with Project owners
on Contractors begins infrastructure during begins team and requires
estimates. construction and detailed contactor
operations. management
plans.
Ecology - Partially completed | Specialists To complete by Conservation To complete by ESHIA Consultant
Flora the study work scheduled to Stage 2 ESHIA. measures, set asides, | Stage 2 ESHIA. with Project owners
predominantly at complete a program capacity programmes team
the mine area only | in June addressing etc — all need to be
and sections of the | Inland valley developed in
haul road. swamps along conjunction with
transport corridor) Stage 2.
and target further
areas.
Ecology - Dry season survey | Transitional wet-dry | To complete by Conservation To complete by ESHIA Consultant
Fauna only. season survey and Stage 2 ESHIA. measures, set asides, | Stage 2 ESHIA. with Project owners
supporting study capacity programmes team
work with others etc — all need to be

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 280

305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT
Discipline Component Component Timing Component post Timing Responsibility
Complete / proposed before Stage 2 ESHIA (i.e.
Available Stage 2 ESHIA go into EMP)
(Tacugama) developed in
conjunction with
Stage 2.
Ecology - Walk over surveys | Dry season survey To complete after | Project monitoring. To complete after | Seasonal
Aquatic in transitional dry- required Stage 2 ESHIA - There has been no Stage 2ESHIA- | differences in
wet season only. supplementary opportunity for full dry | supplementary spawning
studies during the | season survey (which | studies during the | behaviour,
next dry season. is regarded as critical | next dry season. breeding habits,
for some phyla). fish migration etc.
Soil and land- | Collected samples | Future stock-pile To complete by Land-use To complete by ESHIA Consultant
use from soils in materials Stage 2 ESHIA. management plans. Stage 2 ESHIA. with Project owners
targeted locations (leachability) team
at mine, none from | pending AMD study.
rail corridor, and at | Review of transport
Pepel. Not yet corridor aerial
assessed. photography for
Preliminary land- land-use
use cover classification on
information transport corridor.
available
Hydrology / 2 rounds of Completion of Preliminary Water management Refined models. ESHIA Consultant

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 281

305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT

TONKOLILI IRON ORE PROJECT

EcoNomics

results as they
apply to human
health impacts air,
soil, water and food
quality/quality,
socio-economic

and plant tissue
sampling.
Contingent

on other studies

such air & noise,

into EMS.

Reviewing
dependencies and
determining health

Discipline Component Component Timing Component post Timing Responsibility
Complete / proposed before Stage 2 ESHIA (i.e.

Available Stage 2 ESHIA go into EMP)

Hydrogeology | groundwater and analysis and models in Stage 2 | plans required. throughout with Project
surface water modeling for impact | ESHIA Project monitoring, operations. owner's team.
sampling and assessment. modeling residual
review across Further pump test impacts to go into
Phase 1 project. results and logs EMS.

Sampling from from AML supply
available bores and | bores and further
community wells impact assessment.
and streams (dry-

season).

Human Health | Desk top study of Baseline health for For Phase 1 Continued support of | On-going AML with social
human health regional populations | ESHIA health and social and health
baseline for Sierra mitigation measures consultation.
Leone (e.g., health clinics)

Human Health | Evaluation of other | Further Baseline Phase 2 Project monitoring, On-going AML with ESHIA.
discipline baseline | health and animal ESHIA residual impacts to go team experts

relevant to human
health.

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 282

305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT

TONKOLILI IRON ORE PROJECT

EcoNomics

is ready

grievances in an
open and

and prior to
relocation of

impacts to go into
EMS. Maintain

Discipline Component Component Timing Component post Timing Responsibility
Complete / proposed before Stage 2 ESHIA (i.e.
Available Stage 2 ESHIA go into EMP)
status.) land and sampling. impact strategy.
Human Health | Establish air Evaluation Phase 1 Phase 2 ESHIA Confirmation of On-going. AML consultation
baseline construction and predicted dispersion with air and noise
operation activities air modelling results and human health
effects through with monitored air teams.
evaluation of the air data.
dispersion model
results.
Social S-E baseline Further baseline To complete by Project monitoring, Ongoing ESHIA Consultant
(Baseline) initiated (limited to required. Prepare Stage 2 ESHIA. modeling residual with Project
100 randomised, livelihood restoration impacts to go into owner's team.
aggregated plan. EMS. Maintaining
results), living standards of
PAPs at the same
level or preferably
higher than before
relocation.
Social Stakeholder Allow PAPs to To complete by Project monitoring, Ongoing Project owner’s
(Engagement) | Engagement Plan present their Stage 2 ESHIA modeling residual team.

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 283 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT
Discipline Component Component Timing Component post Timing Responsibility
Complete / proposed before Stage 2 ESHIA (i.e.
Available Stage 2 ESHIA go into EMP)
unintimidating PAPs. When grievance mechanism
Consultative ,
Committees manner with resettlement
. predefined response | committee is
operational. an . .
timing explained to established.
them in advance.
Prepare grievance
redress mechanism
in consultation with
local stakeholders.
Social RPF drafted. Prepare RAP in Prior to relocation | Addressing impacts Ongoing Project owner’s
(Resettlement) consultation with of PAPs resulting from the team/local
local stakeholders resettlement process stakeholders.
Community CDAP for Haul Prepare and Ongoing Project monitoring, Ongoing Project owner’s
Development Road already implement CDAP. modeling residual team/local
submitted.Loss of impacts to go into stakeholders.
community EMS.
infrastructure and
meeting legislated
community
development
requirements.

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 284 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT
Discipline Component Component Timing Component post Timing Responsibility
Complete / proposed before Stage 2 ESHIA (i.e.
Available Stage 2 ESHIA go into EMP)
Community Outline issues Prepare and Ongoing Prepare and Ongoing Project owner’s
safety identified implement implement community team/local
community safety safety plan for stakeholders.
plan for construction operational phase of
phase of the Project. the Project
Cultural / Pending Part of Social Ongoing Local — in country Ongoing Project owner's
Heritage consultations Commitment specialists to carry out team/local
stakeholders.
EMPs Haul Road EMP In some areas will Ongoing Specific EMPs for Ongoing Project owner’s
completed have to be Mining, Pepel & team/local
addressed through Marine required stakeholders.
risk register instead.

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 285

305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

9 MANAGEMENT

An Environmental Management Plan (EMP) has been developed for the project (Appendix 18). The
EMP will interact with the project feasibility study and the ongoing ESHIA. The EMP includes
provisions for the control, mitigation, monitoring, reporting and auditing necessary to prevent or limit
potentially adverse environmental, social and health effects from the construction and operation of the
Project.

The EMP has been developed in parallel to the Stage 1 ESHIA. The intention is that the ongoing
ESHIA process will inform the EMP as requisite monitoring data becomes available. The EMP
provides a combination of environmental management practices as well as guidance on the principles
and elements to be included as the EMP develops over time and becomes more substantive with the
inclusion of further impact assessment information and data.

It is critical that an EMP is developed with the full participation of the owner/operators of the Project in
order that appropriate management and monitoring responsibility is embedded and communicated to
those who will be responsible for implementing these plans. AML have contributed significantly to the
development of this EMP document in terms of fully endorsing the intent of the EMP and its content
and structure. AML will be using the EMP as their environmental management reference for the
project.

The EMP should be treated as a ‘live’ document that requires updating and ongoing development
during all stages of the project. It is envisaged that the EMP would also in part be defined by, and
implemented through, the Environmental Management System (EMS) adopted by AML.

In addition, the EMP at this stage aims to provide a basis for the development of component-specific
(thematic) environmental management plans, which may be developed according to the requirements
of the project schedule giving priority to early works.

9.1 Construction vs. Operational Management Plans

Construction management plans have already been developed as part of the current ESHIA works
program. This includes the materials prepared for the haul road which were presented to SLEPA at
an early stage to ensure the fast-tracked elements of the project are managed correctly. A Solid
Wastes Management Practice Guidelines has also been produced for Phase 1 of the Tonkolili project.

Further management plans will be required for the construction, operations and closure of specific
project components and facilities. An over-arching Environmental Management Plan (see Appendix
18) is needed to set out common approaches to standardise the specific plans. As the project
progresses management plans will be developed to address potential issues during the construction,
operations and closure phases and may include some of the following examples:

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 286 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Site Specific Social & Environmental Management plan (Site specific EMPs could be
developed for numerous elements within the project, for example, processing plant, mine,
tailings facilities, waste rock dumps, etc) (construction phase)

e Integrated Waste Management Plan (operational phase)

e Emergency Preparedness Management Plan (operational phase)
e Environmental & Social Monitoring Programme (operational phase)
e Security Management Plan (operational phase)

e Community Development Action Plan (operational phase)

e Closure and Decommissioning Plan (closure phase)

The following sections provide an overview of the management procedures, predominantly
construction orientated that are being considered during the Phase 1 project activities. The
operational stage management plans listed above are referenced in the Commitments Register and
will need to be further defined and scoped as part of the Stage 2 ESHIA.

9.2 Soil management
Introduction

Many of the construction activities associated with the Phase 1 project will require some land
clearance however this will depend on features that materialize such as community land use,
environmental or community assets and/or ground conditions.

The haul road construction will involve clearance of a scout track for survey, ca. 6m width, followed by
widening, either symmetrically or asymmetrically depending on environmental and social
considerations. The scout track, but particularly the widening process will involve clearing of scrub
predominantly (as routing through well wooded areas has been minimised wherever possible) and
non-woody vegetation, followed by topsoil stripping. Topsoil is an important environmental and social
resource, as it is key to supporting natural vegetation and farming processes. In addition, where
vegetation is reasonably diverse, it contains the seeds and other propagules that under the right
circumstances can allow recolonisation of the original vegetation assemblage, hence reducing the
adverse effects on ecological resources.

There are other reasons for promoting rapid revegetation of disturbed areas not required for
trafficking, such as reducing erosion and preventing washout and scouring of cuts and embankments,
minimising fugitive dust emissions and contributing to landscape and noise screening.

Procedure

In all areas where depths permit, topsoil will be stripped to a minimum depth of 300mm and stored in
a berm (or two berms) parallel to the alignment, for later use. Topsoil shall not be stored where it
would result in blockage of formalized and agreed accesses or encroach onto farmland or where it
impedes water flow. It will not be stored where it can readily be washed into streams and rivers and
cause pollution.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 287 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Following finalization of works the intention will be to cover non trafficked surfaces and in particular
cuts and embankments with topsoil to allow natural vegetation colonization.

In the case of the haul road construction, the height of the road train vehicles and the large diameter
of the curved bends, it is unlikely that vegetation will become a safety hazard due to reducing sight
lines. However, vegetation growth will be monitored by AML and the appropriate maintenance will be
introduced.

9.3 Borrow Pits

Borrow pits and quarries to be used for this project will be managed with due consideration to social
and environmental concerns and after appropriate permits, where required, are in place. The
contractor will:

e Obtain AML approval before sourcing material from quarries, not opening borrow pits without
informing AML

e Not open borrow pits within 100m of riverbanks or well forested areas, where a risk to water
quality or forest resources is foreseen

For any new borrow pits, topsoil has to be managed carefully to allow for restoration of some
temporarily affected areas. Where possible topsoil will be stripped off to a typical depth of 300mm and
stored in windrow or berm for later use (e.g. landscaping embankments to reduce erosion during wet
season). Topsoil will not be mixed with low fertility subsoil to facilitate its use for restoration needs.

In the case of the haul road construction, where hills or hummocks along the transport route contain
suitable material, the relevant permissions will be obtained from local authorities, such as the
Paramount Chief, if applicable.

9.4 Water management
Introduction

Water is of considerable importance throughout the project area, from surface water resources used
for irrigation, fishing, washing, bathing and in some cases potable supply. It is therefore necessary to
manage the construction works in such a manner that they forecast potential adverse effects and
either design them out or apply mitigation to minimize negative effects.

e Disturbance to river banks will be minimised by limiting the movement of machinery close to the
river’s edge;

e The areas to be cleared will be clearly defined before the start of works and no works/clearance
will be conducted outside this. If bridges are to be build, only higher trees will be removed,
leaving the low growth vegetation on site to avoid erosion issues and surface run-off.

e Clearing near to water courses will be conducted to minimise any materials or plant entering or
damaging the water course.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 288 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Wherever possible, free-spanning bridge structures will be used with piled / trestle bridges as a
secondary option; solid embankment / causeway structures will not be used;

e Consideration will be given to wet season flow in designing watercourse crossings including
potential for blockage by trees and debris etc

e Flume pipes or pre-fabricated culverts will be used for crossings in areas with lower flow

e Machinery and other construction materials will be stockpiled no less than 50m back from the
river banks or otherwise to prevent pollution;

e A pre-construction photographic record will be recorded to establish a benchmark against
which post construction site rehabilitation can be monitored, where applicable;

e Sampling of water quality upstream, at work locations and downstream; locations and
parameters to be determined at a later date in the design of the haul road and subject to
agreement with environmental regulators as may be appropriate.

e Each river crossing will be surveyed to ascertain whether the river course is used as a transport
route by locals and / or a water source;

e The river bank either side of the crossing will be protected with sand bagging or other means
as may be necessary.

e Drainage control/ runoff protection including settling areas to prevent sudden influx of high
sediment from earthworks, will be implemented.

In view of the impending wet season, early identification of wet areas such as inland valley swamps
will be undertaken and where feasible, consideration will be given to early installation of flume pipes.
This will reduce potential pollution of water courses and damage to agricultural areas, as many of
these low lying areas are farmed by communities with dry season crops prior to the wet season crops.
These measures will also enable contractors to access their portion of the haul road without being
hindered by wet ground conditions following the onset of rains. An example of a flume pipe installed
on a haul road is presented below in Figure 9-1.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 289 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED ;
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Figure 9-1 Example of a flume pipe access

9.5 Swamp Areas & Riverine Vegetation

The swamp areas and riverine ecosystems are considered to have a high fragility and often a high
agricultural value and, therefore, impacts will be limited to the maximum extent possible.

Project activities will be limited to the maximum extent possible in close proximity to seasonally
flooded areas (swamps), rivers and associated vegetation; advice will be sought from a local ecologist
where necessary.

Mitigation measures to keep impacts within acceptable limits include the following:
« Keep earth movements to the minimum required near riverine vegetation areas

e Avoid excavating material (borrow pits) or landfills near watercourses or inundated areas, and
especially through riverine forest areas

« Where a river is not to be crossed a minimum of 50 m buffer zone from the riverine area will be
respected (100 m in case of the Rokel River), wherever feasible

« Where disturbance is necessary, clear only the minimum to facilitate safe access and work
e Ensure workforce is aware of environmental and/or community sensitivities

e It is recommended that the haul road is diverted if an area with higher trees density is found.
Rivers and seasonally flooded areas will preferentially be crossed through locations where
vegetation coverage is less dense and/or valuable

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 290 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Clearly define and mark the construction locations before activities begin and avoid
construction outside the defined area

e Control vehicle movements and plan to minimise journeys

e Plan subsequent restoration requirements. Make photographic records of areas to be disturbed
before development, to assist in after-use site restoration, as applicable

e Practice progressive site clean-up through the life of the project

The risk of contamination of permanent and temporary surface water bodies will be minimised by the
adoption of appropriate operating procedures as follows:

e Potentially contaminating liquids, such as fuel, oil and chemicals, will be stored and handled
according to manufacturers’ recommendations/MSDS, good industry practice and HSE plan
stipulations (this also applies to subcontractors delivering supplies)

e Such liquids will be stored away from seasonally flooded areas and rivers

e Spill response equipment and procedures will be in place in all areas where the potential for
spills exists

e Settlement pits excavated for the treatment of liquid waste will not be located near permanent
or temporary surface water bodies and the pits will be appropriately lined; and

e To preserve surface water bodies from accidental spills or leakages, no temporary camps will
be located within a preferential radius of 500m of the nearest river / water body; ground
conditions to determine distance.

9.6 Work in Proximity to Communities
Introduction

The most important mitigation for potential negative impacts to the local community is to ensure that
people are aware of the start of the activities and ensure their protection. This will be achieved in
consultation with local authorities in all affected communities before construction starts.

Appropriate authorities will be consulted with regard to access creation, temporary camp locations,
and advice for dealing with any particular sensitivities including the existing infrastructure (community
water wells, schools and roads), agricultural and grazing areas and society bush.

With the construction of the haul road there will be an increase in vehicle traffic in the area that will
lead to potential increases in vehicle-related incidents or accidents. The health and safety of the local
population is a primary concern throughout the project.

Mitigation measures designed to minimise the risks include the following:
e The adoption of driving regulations to be adhered to by all personnel including subcontractors

e Strict enforcement of speed limits

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 291 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Careful planning of all journeys, particularly in areas where members of the public may be
encountered

e No night driving except in an emergency or with specific management measures

e Implement a journey management system

9.6.1 Noise emissions

Impacts on local air quality (noise) resulting from the use of heavy machinery and equipment and
transport activities can be minimised by carefully planning vehicle movement and using machinery
that has been certified and appropriately maintained.

Recommendations for minimising noise include the following:
e Carefully plan mobilisation of personnel and equipment to limit transport to essential travel;

e Noise-efficient vehicles and equipment will be used and serviced regularly (in accordance with
the manufacturers’ recommendations) to ensure efficient operation and minimal emissions;

e Keep operations as distant from populated areas as possible and limit operations during
morning and evening times to avoid causing nuisance. Restrict the number of engines working
at night;

e In general, plan the project so that equipment and vehicle use are minimised (e.g. in terms of
staff movements and the delivery of supplies);

e Switch off generators and engines whenever equipment or vehicles are not in use; and

e Avoid running engines at excessive speed.

9.6.2 Air Quality (Air Emissions)

Local reductions in air quality will result from a number of factors, including the use of diesel powered
equipment, dust generation during civil works and potential vapour emissions during fuel transfer or
maintenance activities or from hazardous material handling and storage.

Air quality may be reduced by waste incineration. In order to minimise the impact on air quality from
waste incineration, these activity will be reduced when conditions are such that impacts could be
exacerbated (e.g., during calm and high pressures situations that might help accumulate air pollutants
at one area). In addition, the general aim will be to minimise the quantity of waste to be incinerated.

General procedures for minimising impact to air quality from vehicle emissions will be in place for the
duration of the programme, including the following:

e Consider fuel efficiency when selecting equipment and vehicles;

e Many of the items listed in the noise section above.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 292 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

9.6.3 Dust & Particles Generation

Dust generation (from heavy vehicle use, line clearance, earth movement, etc), may also contribute to
a degradation of local air quality. Dust and particulate emissions will be mitigated by observing the
following dust suppression measures, as appropriate:

e Use of water trucks for regular watering of unsealed roads

e Operator awareness training on the causes of dust and how it can be minimised (in particular to
unpaved surfaces and stockpiles)

e Use of surface binding/sealing agents on high-traffic surfaces

¢ Minimise traffic on unsealed roads

e Strictly enforce speed limits when driving on unpaved roads

e Limit civil works involving earth movements during periods of high winds
¢ Cover truck loads of earth or excavated materials

e Minimise dust generating activities when conditions could exacerbate the impacts (e.g., during
high winds)
e Avoid off-track driving

¢ Minimise vehicle use

9.7. Work near Society Bush, Thick Forests & Protected Areas

Society bush areas are important both for local communities, due to the use of these areas, and for
conservation purposes, since these areas host important flora and fauna.

The importance of vegetation in the area will be clearly communicated to all project personnel. Other
remaining thick forest areas are also important in terms of conservational values since they represent
the last remnants of what used to be the main habitat in the project areas. Protected areas,
independent of their state of conservation, are safeguarded by Sierra Leone laws and works will not
be undertaken in these areas unless appropriate permits issued by the Ministry of Lands, Country
Planning and the Environment are in place, as applicable. The general rule is that no Society Bushes
(or large trees in any areas) are to be disturbed except in exceptional circumstances.

A local ecologist and a local community representative will view the proposed haul road locations
where a Society Bush / thick forest is located or flora of particular interest has been observed.

General recommendations for vegetation clearance include:
e Avoid clearance through thick forests

e If clearance is required, consult with AML to ensure appropriate permits have been obtained in
advance

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 293 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Consult with communities and AML community liaison to identify “no-go” areas (e.g. Society
Bush)

* Do not cut trees for firewood
e Cut large trees with chainsaw rather than bulldozing, to avoid unnecessary soil disturbance

Fires will be strictly prohibited outside temporary camp sites, and fires within the camps will be
appropriately controlled. Local wood will not preferentially be used as fuel for temporary camp
activities.

Recommendations to prevent deterioration of habitats may be provided by a local ecologist / zoologist
(or an ecology survey team) and will be followed.

Furthermore, the following measures will be considered:
e Inform personnel that hunting during their time in the area will be prohibited.

e Raise and maintain personnel awareness of the importance of not damaging plants and
animals. For example, most of the monkeys that could be encountered are likely to face
conservation threats.

e Control personnel movements. Restrict personnel from the most sensitive areas.

e Create and implement a site restoration plan to mitigate impacts on Society Bushes or any
other forest areas with significant tree growth to the greatest extent possible.

e Access roads locations will be selected in a way that minimises effects on sensitive fauna.
Block access routes that could lead poachers to areas where endangered species might roam.

The risk of injury to fauna from vehicle movements will be minimised by the adoption of safe speed
limits and a ban on night driving, except in emergency situations.

Neither temporary camps nor waste disposal areas will be established near society bush / thick
forests / protected areas (100 metres buffer zone). Mature trees stands will be avoided as far as
possible, except if the main trees in the stands are palm trees.

Noise, air pollutant emissions and dust generation may also impact forested areas.

Impacts on local fauna likely to inhabit Society Bush areas and other forested strips resulting from
noise generation produced through the use of heavy machinery and equipment and transport
activities can be minimised by carefully planning vehicle movement and using machinery that has
been certified by international standards and appropriately maintained.

Dust generation (from heavy vehicle use, line clearance, earth movement, etc), may also contribute to
a degradation of the floral community. To avoid impact on flora from dust and particulate emissions
the dust suppression measures previously presented will be applied.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 294 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

9.8 Waste management

The development of construction and mine workers camps will generate significant quantities of
typical household solid waste, at varying times throughout the project. It is recommended that an
approach to dealing with waste is developed prior to the construction of the camps and that the
following high level principles are adopted:

e Where possible waste will be managed in accordance with the waste hierarchy;

e Potential disposal sites will be identified at the outset and an assessment made of the most
appropriate treatment / disposal method, based on the availability and of fit for purpose
disposal sites;

e Waste will be separated at source, the extent of which to be determined by the availability of
local recycling markets and final disposal options;

e Local community will be engaged to develop a mechanism for recycling materials back into the
local area;

e Liaise with AML CLO to identify suitable locations for temporary waste facilities and identify
existing waste facilities in project areas that can be used for waste disposal

e Waste storage and collection provision will make consideration for local climate, and in
particular for pest and odour control;

e Locate waste collection areas at least 1km from populated areas and 500m from agricultural
areas

e Do not discharge any waste into rivers; grey and black waters to be disposed in lined pits sited
close to workers’ camp(s) or otherwise as appropriate so as to avoid contamination

e Do not leave any waste on site: workers must carry bags to collect all wastes for return to camp
waste storage facility

e Consideration will be made for composting of organic fractions;

e It is understood that burning of waste is widespread practice through the region, this will not be
undertaken without due consideration for the appropriate air quality standards;

e The local waste regulatory body will be engaged at the earliest opportunity with respect to any
waste management proposals;

e Ultimately an integrated approach will be adopted with respect to all worker camps waste
management.

e Litter and waste collection systems are to be implemented and litter bins covered at all sites.
Hard waste at site has to be removed to the central camp for sorting and burying/ burning/ re-
use as appropriate.

Vegetation clearance will generate almost exclusively organic wastes that will be suitable for self
biodegradation in the surrounding forest.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 295 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Set down areas for any useful timber will be identified at the outset, including engagement with
the local community as to suitability of location;

e The vegetation may contain elements of valuable hardwood, where possible this will be
separated at source by machine and procedures set in place in order that the local community
can safely recover elements of hardwood;

e Small fractions of vegetation may become contaminated with diesels, hydraulic oils etc. these
will be stockpiled separately and disposed to an appropriately facility to be determined in liaison
with AML;

e Given the volume of organic waste likely to be generated the potential for composting will be
considered and additional proposals may be developed accordingly.

9.9 Fuel & Spillages

9.9.1 Refueling & Maintenance Procedures

Oil and fuel storage and refuelling activities will be guided by the following principles:

e Store all fuels and oils within secondary containment (double skinned tanks, impermeable
bunds, drip trays or plastic sheeting on sand bags)

e Provide a sealed surface refuelling (or spill prevention) and machinery maintenance area at
the workers’ camp(s)

e Do not carry out refuelling or maintenance works outside designated area

e Carry spill response and clean-up materials to deal with any accidental spills of fuels and
lubricants

e Train designated workers in fuels storage and handling and spill clean up

e Do not store quantities of fuels and oils within 100m of water courses, swamps or drainage
ditches

It is envisaged that some refuelling and maintenance requirements will generate hazardous wastes
such as hydraulic oils, heavy metals, lubricants etc. These will be identified, removed and kept
separate from other waste materials to avoid further contamination and be disposed of in accordance
with all relevant legislation and best practice guidelines at point of origin or at an alternative suitable
site.

9.9.2 Spill response

Accidental events have the potential to cause major impacts. Mitigation will include the following
guiding principles and are discussed further below:

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 296 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Prevention: Following standard protocols and procedures adhering to best practice will help
avoid accidental event occurrence. Best practice includes personnel training and setting
adequate health, safety and security measures.

« Quick response: Preparing an Emergency Response Plan (ERP) for implementing
countermeasures against non-routine events.

Spill Prevention Control and Countermeasure

Vehicles and equipment shall be serviced regularly in a manner which minimises spills and leaks.
Service areas will be designated and shall be used for vehicle maintenance. Heavy equipment (e.g.,
large trucks) will produce large quantities of waste oils and lubricants that need to be stored in
labelled containers and removed from the site. Use drip pans, or trays, for protection from leaks
during vehicle maintenance. Machinery maintenance and refuelling will only take place at
designated, preferably lined areas; the construction of dykes and berms may be appropriate at the
site in a manner that will contain any fluid spills that might occur during camp operations.

e Aw ritten procedure for inspecting and testing pollution prevention equipment and systems
will be prepared and maintained at the worker's camp. The procedures will form part of the
overall spill prevention control and countermeasure plans.

e All tanks to be subject to periodic integrity testing (visual inspection), taking into account tank
design and use.

e Spill cleanup and emergency response equipment to be centrally located and staff trained in
its proper use.

e Personal protection equipment to be located at all fluid handling points, i.e. in vehicle yard,
generators and workshops

e Relevant emergency response equipment to be located at working points, equipment to
include as a minimum: First aid - including eyewash; Fire extinguishers; Sorbents; and
Personal protection equipment (hardhats, visors, gloves, aprons, face mask)

Contingency and Emergency Response Plan

Contractors shall develop an Emergency Response Plan (ERP) to deal with incidents that occur
during the construction programme.

Facilities and procedures to prevent spills shall be in place during operations, including:
e Provide safe oil and chemical packaging and storage;
e Provide containment around oil-containing areas and equipment;
e Use efficient oilwater separators where necessary; and
e Operate safe fuel transfer procedures.

Emergency response plans that address spill incidents shall be prepared during the planning phase
for specific locations. Plans shall include the following:

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 297 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Identification of sensitive resources and priority protection areas;

Identification of internal emergency organisations, responsibilities and resources (human and
equipment and materials) for spill response. A clear chain of communication to ensure a rapid
emergency response will be established. Periodic refreshers will be conducted;

Training of personnel at the beginning of the construction programme on health, safety and
security requirements with clear guidance on emergency responses; and

Spill response and cleanup strategies.

In case of a spill, contaminated soil materials will be identified, removed and kept separate from other
construction waste materials in order to avoid further contamination and will be disposed of in
accordance with all relevant legislation and best practice guidelines at point of origin or at an
alternative suitable site.

A chemicals and hazardous materials management plan shall be adopted, taking into account
relevant regulatory requirements and environmental considerations that include the following:

Provision of Material Safety Data Sheets (MSDS) and handling procedures for hazardous
chemicals and materials;

Carry spill clean-up material on large vehicles in case of fuel and hydraulic fluid leaks;
Provision of segregated and contained storage areas; and

Use of low impact chemicals and materials as far as practicable.

Agricultural areas

The details of the haul road construction activities will be discussed with local authorities prior
to construction start and this process in currently ongoing concomitant with the design. The
discussions will include concerns regarding disturbance to agricultural and grazing areas and
activities planned near human settlements.

AML CLOs are in ongoing contact with relevant local residents prior to commencing works in
an area

Agricultural land is to be avoided to the maximum extent possible; and contractors/AML are
and will continue to document and photographically recorded agricultural activity prior to
commencing work in or near agricultural land

Agricultural and grazing areas will be avoided unless adequate compensation or alternative
land schemes are agreed; this is an ongoing initiative with the EWCC mechanism.

Residents will be allowed to recover material and private property prior to commencing works, if
applicable

Land inventories will be developed and agreed with local authorities. These will include records
of location, land area, crops grown and allocated owner. Photographic records will be
employed.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 298 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Temporary workers’ camps construction and borrow pits will avoid agricultural areas.

e No waste disposal will be permitted in the vicinity of agriculture areas (within a 50m radius).

9.11 Site Selection for Camps
Introduction

This section is included here to address the issues associated with establishment of any temporary
camps and facilities required during construction. Currently contractors are accommodated in existing
hotels, such as in Makeni or AML guest houses or at the mine camp, however as staff numbers ramp
up there will be a need to establish camps along the route local to the work site.

Procedure
Site selection for temporary workers’ camps will be guided by the following principles:

e Camps must, as far as possible be located on previously cleared or sparsely vegetated, flat
areas along road alignment

e Agree location of workers’ camps with local chiefs; liaise with AML Community Liaison
Officer(s) (CLO) designated to the area

e Camps must be located at least 500m from villages and well outside active agriculture areas
where feasible

e Camps must be located at least 100m from densely forested areas and 100m from rivers /
swamps

e Personnel movement outside camps will be restricted
e Hunting will be prohibited
e A photographic record of camp(s) area(s) will be made prior to site clearance

Access roads to be opened for accessing temporary working facilities and infrastructure will follow
these principles:

e Use existing roads as access roads wherever possible taking into account health and safety of
other (community) users

e Align new access roads, to the maximum extent possible, along the haul road alignment to
avoid excessive vegetation clearance

e Access roads must avoid forest and riverine vegetation wherever possible

e Minimise width of access roads and give attention to potential wash-out and offsite pollution

9.11.1 Transport Activities / Equipment Use

Transport activities will be regulated by the following principles:

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 299 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Restrict vehicle movement to marked tracks only

e Avoid night time driving wherever possible or implement measures to reduce accidents, such
as flagmen and signage

« Enforce speed limits (30km/h maximum near villages); lower through villages
e Track and road crossings:

- Ensure advance liaison via CLO; activities must not start without prior notification of proposed
works to local communities

- Ensure safety of road users via use of flagmen and signage

Furthermore, to avoid nuisances to local communities and impacts to fauna and flora, the following
will be adhered to:

e Always cover trucks carrying material likely to generate dust or otherwise ensure dust is not an
issue

e Turn engines off when machinery is not in use / stationary
¢ Limit illumination sources and generator use at night

Carrying out construction operations during the night is potentially dangerous and will only be
undertaken if the contractor considers the activity absolutely necessary due to time constraints (i.e., to
avoid the start of the wet season), and under the following conditions:

e Where a prior investigation of the area to be surveyed has been carried out during the
daytime so that tracks and GPS co-ordinates are known to the crew

e Where drivers have received night driving training

9.11.2 Camp Site Decommissioning

Once construction is completed, temporary facilities will need to be removed. Site restoration / site
rehabilitation will be undertaken following best-practice and ensuring local authorities are informed of
the process; some facilities may be left for future community use and this will be determined at a later
date.

In order to complete effective restoration measures, the following principles will be followed:
e Remove all waste from site and dispose of in an appropriate facility
e Grade all areas to original topography as far as possible

e Infill all borrow pits and landfills with natural material and cover the abandoned site with
topsoil to allow vegetation re-growth

e Compare final state of camp area after decommissioning with pre-clearance photographic
record

e Determine need for further restoration based on “before and after” comparison

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 300 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

For further information see Appendix 1 for the Haul Road Environmental Management Plan.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 301 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
[iia] WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

10 STAKEHOLDER ENGAGEMENT PROCESS & RESETTLEMENT
PLANNING

10.1 Stakeholder Engagement

10.1.1 Background

A program of consultation should be established to allow for stakeholder engagement that will inform
regional authorities and local communities in the run-up to implementation and beyond. This process
has already been initiated. This section provides an outline of the activities intended to deliver a
participatory approach to dealing with social aspects of the Phase 1 component of the Tonkolili Iron
Ore Project.

As the Phase 1 Development program is primarily along a linear corridor, this consultation package is
designed primarily to address issues relating to replacement of agricultural land and compensation for
agricultural crops. Impacts on structures and houses have been minimized during the design but
some instances of relocation have been identified.

The modalities of relocating these structures away from the alignment are embedded into the

consultation process as described below.

10.1.2 Affected Chiefdoms

The following chiefdoms will play host to sections of the Phase 1 program:
1. Tonkolili District
a. Kalansongoia
b. Kafe Simiria
2. Bombali District
a. Safroko Limba
b. Makari Gbanti
3. Port Loko District
a. Buya Romende
b. Maforki

c. Lokomasama

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 302 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

10.1.3 Early Works Chiefdom Committee

Preparation meetings were held with the paramount chief of each of the listed chiefdoms. The need
for a chiefdom level committee was discussed with local authorities (district council chairmen) and a
draft of the Early Works Chiefdom Committee (EWCC) terms of reference (see Section 11.3.2 below)
and preliminary participation lists prepared.

EWCC Structure
Membership

The EWCC will be tasked with high level discussions on relocation, identifying alternative agricultural
land and compensation deliverables. In order to achieve this, the committees include the following
key players:

1. Paramount Chief
2. Relevant Section Chiefs

3. District or government heads of department ensuring that all departments responsible for all
valuations are represented.

4. Political leaders (MP’s and Councillors)

5. AML

6. NGO's, women’s and youth groups
This was subject to deliberations within the introductory EWCC meetings held in March 2010.
Minutes of EWCC meetings held to date are included in Appendix 19.
Scheduling

The EWCC will sit once a month in accordance with the schedule agreed at the EWCC introductory
session. It is envisaged that Community Sensitisation Meetings will be held under the guidance of
each Section Chief in the period between EWCC meetings.

Additional meetings will be held at any level if the need arises.

EWCC Operating Philosophy

The EWCC will achieve progress through the consensus of it’s members.
EWCC Terms of Reference

The EWCC will act as the primary executive body in all matters relating to social issues facing the
early works program. It will be constituted in such a manner as to be regarded as the primary
representative voice of those affected by the early works program and recognised by AML as such.
Under the overall authority of the Paramount Chief, its reporting officer, the EWCC has the following
functions:

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 303 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

To act as the primary channel of communication between the various interest
groups/organisations involved in the social aspects of the early works programs. In particular, it
will serve to facilitate communication between AML and the affected population;

To serve as the court of first appeal to solve any problems that may arise relating to the early
works program. If it is unable to resolve any such problems, it is to channel them through the
appropriate grievance procedures;

To establish access to alternative agricultural land and if necessary, locations for housing and
structures of affected households;

To establish compensation mechanism based on best practice and national legislation. This will
include asset inventories, entitlements, valuations, compensation methodology and timing;

To implement the agreed measures in relation to relocation (land and structures).

AML will provide both the financial input into the compensation process as well as significant
additional managerial and technical expertise into supporting the process. The following is anticipated
to be the role played by AML. It will:

Ensure maximum participation of the affected people in the planning of their own relocation
circumstances;

Accept financial responsibility for payment of compensation and other designated relocation
related costs;

Pay the affected farmers compensation to the amounts agreed or establish mechanisms that
allow for replacement of assets when it is preferable to do so;

With the EWCC, ensure monitoring and evaluation of the affected households and the
undertaking of appropriate remedial action to deal with grievances and to ensure that income
restoration is satisfactorily implemented and food security achieved.

10.1.4 Community Sensitisation Meetings

The purpose of these meetings is to provide closer links to the directly affected communities to
ensure their participation in the decisions that will affect their future. It will also allow for more efficient
planning for surveys and relocation and establish a forum in which compensation for personal and
community assets such as society bush can be discussed.

These meetings will be coordinated through the EWCC and attendance will be limited to selected
GoSL departments, the relevant section chief, AML, NGOs that may operate in the area, the village
chief and open attendance for village residents.

10.1.5 Grievance Mechanism

A grievance mechanism will be discussed with the EWCC which will define the protocol for receiving
and responding to questions and concerns raised by the villagers.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 304 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Grievance forms will be made available at predetermined locations within a reasonable distance from
the villages. Suitable staff will be required at each location in order to allow for accurate translation
into English.

10.1.6 Resource Requirements

This section describes the resources that will be provided to undertake stakeholder engagement for
the Phase 1 program.

1. Staff - On top of existing community relations staff at the mine site and Pepel, AML has
employed sixteen community liaison staff (Community Liaison Officers or CLOs). Training of
these CLOs has been undertaken by senior AML staff and WorleyParsons. A Social
Coordinator has been assigned by AML with the task of coordinating consultation over all
areas.

2. Resettlement Specialist - AML have engaged the services of a suitably experienced
resettlement/social specialist to lead the social team through the three phases of the Tonkolili
Project.

3. Field Staff Equipment — Each field team should have a GPS and a camera to record location
and condition of land and structures. It would be advisable for the construction contractors to
be equipped with cameras to record their progress as well.

It is recognized that to achieve efficiencies in mitigating social impacts resulting from the
implementation of the Phase 1 Program, AML will also provide:

e Offices or contact points/persons in all Phase 1 project areas to ease communication. These
should be open to all stakeholders.

e Agricultural extension services — Loss of agricultural land is possibly the most severe impact on
affected persons as their livelihoods revolve around farming. Although alternative land is
defined as a mitigation measure, access may be reduced for them and others in surrounding
communities. Because of this it may become necessary to provide the services of an
agricultural extension worker to train them on improved agricultural techniques designed to
increase yields and ensure food security.

e Community Safety Plan —- As community safety has been highlighted as a concern by various
stakeholders a formal Community Safety Plan should be developed.
10.1.7 Freetown Stakeholder Forum

AML presented a project update and overview to a broad spectrum of high level stakeholders at the
Taia Resort Hotel in Freetown on Monday 17th of May. This event was well attended and provided
significant insight into local expectations and concerns. A record of the proceedings of the
presentation is included in Appendix 19.

The presentation was attended by the following people and organisations:

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 305 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Chiefdoms

1. Kaffu Bullom
2. Maforki

3. Makari Gbanti Chiefdom
4. Buya Romende

5. Bombali Shebora

6. Safroloko Limba

7. Kalansogoia

8. Kafe Simiria

9. Sambia Bendugu

Media

1. Sierra Express Media

2. Sierra Leone Broad Casting

3. Global Times

4. Standard Times

5. Awoko News Paper

6. Radio Democracy

7. Peep Magazine

8. Exclusive Newspaper

9. Spectator Newspaper

10. UN Radio

11. State House Press

District Councils

1. Port Loko

2. Bombali

3. Tonkolili

Government

1. Ministry of Education, Youths and Sports
2. National Revenue Authority (NRA)

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 306 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

. Office of National Security (ONS)
. Ministry of Information

. Ministry of Energy and Water Resources

3
4
5
6. Sierra Leone Environmental Protection Agency (SLEPA)
7. Ministry of Mineral Resources and Political Affairs

8. Ministry of Presidential Affairs and Public Relations

9. Ministry of Agriculture, Forestry and Food Security

10. Land and Water Division

11. Oversight Committee on Minerals (House of parliament)

12. Oversight Committee on Environment (House of parliament)

13. Members of Parliament (affected areas)

14. NaCSA

15. Oversight Committee on Agriculture (House of parliament)

16. Sierra Leone Extractive Industries Transparency Initiative (SLEITI)
Other Institutions

1. CEMMAT

2. CSSL

3. National Farmers Federation Sierra Leone (NAFFSL)

4. ENFORAC

5. T.S. Company

6. Coalition Network for the Protection of the Environment (CNWPE)
7. Campaign for Good Governance (CGG)

8. Youth Coalition

9. National Movement for Just Mining (NMJD)

10. National Coalition on Extractives (NACE)

11. Green Scenery

12. Sierra Labor Congress

13. United Miners Union

14. Sierra Port Authority

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 307 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

10.2 Resettlement Policy Framework

The Resettlement Policy Framework (RPF) outlined in this report provides guidelines for the
compensation of those who will be affected by physical and/or economic displacement. In line with
IFC Performance Standard 5, it aims to:

e Clarify the legal requirements and principles for compensation for loss of property, livelihood
and relocation or resettlement (of directly affected people) in order to ensure that project
affected people (PAP) will not be negatively affected by resettlement or economic
displacement.

e Describe the social context in which the resettlement will take place.

e Identify affected parties.

e Define the actions and tasks that need to be undertaken to plan the resettlement programme.
e Define the roles and responsibilities necessary to develop a full RAP.

e Describe the arrangements for funding resettlement and compensation as well as a timeline
for activities.

These objectives are addressed in the RPF document (Appendix 20). Key action items arising from
this are summarised below.

10.2.1 Resettlement Planning Actions

This section of the RPF sets out the main tasks and procedures required to develop a RAP for the
Project. It outlines the procedures for identification of affected people, assessment of eligibility for
compensation, identification of host areas for resettlement, procedures for resettling and
compensation, budget categories, procedures for monitoring and evaluating the resettlement process
and the necessary institutional arrangements for execution of the resettlement and compensation
process.

It is important to note that this conceptual document differs from a RAP, which sets out in detail the
strategies for resettling people affected by land acquisition. In order to develop a full scale RAP there
are several additional requirements:

e Detailed final information about the mining process and the location of the different project
components.

« A detailed social baseline.

e The RPF needs to be debated and approved by the various stakeholders.
10.2.2 Minimising Resettlement
The IFC standards require that resettlement be minimised as far as possible. The primary reason for

resettlement in the mine area is the location of the mineral resource and technologies for its
exploitation, in this case open pit mining. The location of the pits is fixed by the location of the mineral

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 308 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

resource; and will invoke involuntary resettlement. As such, resettlement cannot be minimised in this
area.

More broadly resettlement will be influenced by the development and location of project infrastructure
in the mine area, the transport corridor and at the port facility. Such infrastructure includes rock
dumps, processing plant, tailings storage facility, stockpiles, offices, workshops, stores, power
generation, housing, the railway line and port facilities. Resettlement is also influenced by health and
safety considerations (e.g. human settlements should be an appropriate distance from hazards).

AML’s engineering and environmental and social consultants should be working in tandem to ensure
that infrastructure across the Project area is developed and located in a way that minimises
resettlement.

The following has been done in this respect:

e The rail loop, which requires a large area, has been positioned at the mine site where
population density is lower than at Tagrin, the other option;

e The rail and haul road alignment has been designed to avoid villages using Quantum
optimisation software;

e Construction and operations camps are planned in areas with low population densities;

e Waste rock dumps have been optimised to minimise additional area required beyond the fly
rock zone;

e Refurbishment of the Pepel rail and port is to be undertaken on the existing footprint to
minimise the need to acquire more land for project operations;

e At this stage, nonetheless, it is certain that there will be a requirement to relocate villages
either partially or entirely.
10.2.3 Identifying Eligibility for Compensation
The definition of eligibility requires an assessment of the type and number of people residing or using
the affected area and the types of loss they incur. This is outlined below.
Project Affected People
Project affected people (PAP) can be divided into two categories:

1. Affected household: households10 are affected if one or more of its members suffer loss of
assets, land and property, and/or access to natural and/or economic resources as a result of
the project activities;

2. Host area households: households in any of the host resettlement sites (sites where people
may be resettled), whose infrastructures and/or resources will be impacted.

10 For the purposes of this RPF a household consists of people who are economically dependent on
each other and who typically live in the same compound and eat from the same pot.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 309 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Types of Loss
PAP may incur a loss or disruption of access to the following assets and resources:
1. Buildings, homesteads and related structures (such as storage facilities, graves);
Land;
Permanent or temporary use of agricultural land;
Sacred sites;
Mining deposits (artisanal mining);
Natural plant and animal (including fish) resources;

Small enterprises;

oN PO TF PF YN

Communal infrastructure (wells, boreholes, irrigation works, schools, clinics);
9. Access routes (between villages, to towns and other resources i.e. fishing beaches).

A detailed description of the number and type of beneficiaries in terms of the various eligibility criteria
will need to be provided once the exact location of the Project infrastructure is known and a census
has been conducted. At this stage, however, the following information is available:

Homesteads

It is envisaged that 47 villages will have to be partially or entirely resettled. It is estimated that 2,441
houses and related structures will be affected.

Land

It is envisaged that 12 674 ha will be affected by the Project; 11,507 ha at the mine site, 288 ha along
the rail corridor and 880 ha at the Port. These belong to various villages/towns. A land survey will
need to be conducted to assess which land belongs to which villages and to which landowning
families.

Agricultural Crops

Approximately 215.30 ha of currently cultivated land will be affected by the Project; 95 ha at the mine
site, 56 ha along the rail corridor and 64 ha at the Port. A survey will have to be conducted to assess
the number and size of fields of affected households, as well as the crops cultivated.

Tree Plantations

Approximately 21 ha of current plantation will be affected by the Project; 8 ha along the rail corridor
and 12 ha at the Port. A survey will have to be conducted to assess the number and size of
plantations of affected households, as well as the trees/plants cultivated. The main plantations are
palm, mango, banana and pineapple.

Forests

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 310 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Some forested areas may be affected. These serve several needs. For instance sacred bushes are
an important cultural heritage of the local people in the Project area and significant for their spiritual
well being. It is likely that several sacred bushes will be affected. Sacred bushes will need to be
identified along with other potential uses of the forest.

Sacred Sites

Sacred sites include such sites or places/features that are important for customary practices, tradition
and culture, and thus considered sacred. Sacred sites include tombs, graves and cemeteries and
ritual sites.

In general people bury their deceased in tombs near their homestead. Resettlement of villages may
involve the relocation of graves.

Artisanal Mining

The social description of the affected villages in the mine lease area shows that households maintain
a mixed livelihood consisting of mining as well as farming.

There are a significant number of artisanal miners (exact figures be established during RAP
preparation) working in and around the concession area, including in the areas which will be required
for the mining infrastructure. Consequently these miners may lose their livelihoods.

Natural Plant and Animal Life

Some areas used by local residents for collection of natural resources (fire wood, wild foods, timber,
medicinal plants, game) may be affected by the mining and transport infrastructure. Generally,
however, natural resources used by the local population are plentiful in the larger area and the loss of
the area needed for the project may not require compensation. This will however need to be verified
by the census conducted as part of the RAP.

The port lease area may impact on the access of fishermen to the beach (i.e. homesteads of
fishermen may need to be moved or access to the landing and fishing beach may be constrained or
removed).

Small Enterprises

The villages and towns affected by resettlement are host to several small businesses. These
businesses are generally run from small structures near the homestead or from the homestead itself.
The exact number of small businesses affected will need to be identified.

Social Infrastructure

The villages affected by physical resettlement are host to schools, clinics, community halls, drying
areas and potentially other communal infrastructure. The RAP census will need to identify all
communal infrastructure which may be affected.

Access Routes

The mining and transport infrastructure may have impact on communications between villages and
towns and villages and agricultural fields, cutting some residents off from their resources. Loss of

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 311 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

livelihoods as a result of this communication severance will need to be assessed and compensated
for.

See Appendix 20 for the full Resettlement Policy Framework.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 312 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

11 AUDITING, MONITORING & CONTINUAL PERFORMANCE
IMPROVEMENT

11.1. Introduction

This section gives details of the monitoring and reporting elements of the environmental and social
management process, which forms part of the overall management system that is under development
by AML, in conjunction with design of the project as a whole.

To date the ESHIA has focussed on providing the ‘assessment’ stage and setting out the scope of
potential impacts with plans or commitments setting out how to manage and mitigate the impacts
associated with the project.

According to best practice principles (Equator Principles and IFC Performance Standards) the
assessment and management plans should be incorporated through a Social and Environmental
Management System (SEMS). Such a system is required to make sure that environmental and
social activities are coordinated, resourced and focused and audited. This has been initiated through
the EMP (section 9), which provides a framework for environmental management and delivery of
mitigation and will be continually developed and expanded as detailed designs and assessments
progress.

11.2. Monitoring

Monitoring is an essential element in evaluating performance to agreed targets and objectives, as it
provides information on the observed effects (positive and negative), allowing feedback to those
responsible for carrying out the task monitored.

For the Phase 1 project it is envisaged that the monitoring will involve:

e Ongoing site-based inspections by AML Environment and social staff, who will be auditing
performance and compliance to contract document scopes of work and preparing advice /
instructions to guide the Phase 1 works;

e Inspection visits and audits by Environmental regulators such as SLEPA and/or their
nominated monitoring agents (also see Appendix 1, project monitoring and audit
arrangements);

e Inspection visits and audits by independent consultants, appointed by AML, who will produce
monitoring reports that SLEPA can access and comment on. Currently this is being managed
under the ESHIA process with in-country consultants (CEMMATS) responsible for developing
the monitoring data.

An Environmental Information System (EIS) will be established to record the results of monitoring and
evaluation of compliance to EMPs and project standards. This EIS will be managed by AML
Environmental staff, in conjunction with effective liaison with the road contractors, who are also
charged with an element of self-monitoring.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 313 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

African€

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Inspections and surveillance of work activities and sub-contractors will be undertaken on a day-to-day
basis by staff with environmental responsibilities, i.e. Environmental Officers as well as
Foremen/Superintendents, Project Engineers and Construction Managers.

The activities will be monitored for compliance with the HSE and SEMS and will include:
e Compliance with contractual requirements

e Knowledge of and compliance with the EMP, work procedures and environmental controls
used on site

General work practices
e Effectiveness of environmental protection measures
e Maintenance of environmental protection measures

The monitoring strategy proposed for the project can be termed "Adaptive Environmental Monitoring".
It is adaptive in the sense that the responsible party must adapt its methods and activities to the
ongoing design and implementation and prevailing environmental conditions in a continuous process.
Adaptive Environmental Monitoring is in fact a cyclic process as illustrated in Figure 11-1.

Figure 11-1 The cycle of adaptive environmental monitoring

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 314 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

11.3 Incident Investigation and Reporting

All incidents will be documented, investigated and action plans established in order to prevent
reoccurrence if possible. Where lessons are learnt and/or current procedures are identified as being
ineffective, the EMP will be revised accordingly.

An environmental or social investigation includes the following basic elements:
e Identifying the cause, extent and responsibility of the incident
e Identifying and implementing the necessary corrective action
e Identifying the personnel responsible for carrying out the corrective action
e Implementing or modifying the controls necessary to avoid a repeat occurrence of the incident
e Recording any changes in written procedures required
e Advising the environmental authorities if any substantial pollution has occurred.

All personnel are required to report all incidents as it is regarded as a valuable method of addressing
shortcomings in procedures, training and equipment, and is an opportunity for improvement.

All Incident Investigation Reports and associated documentation will be distributed to the Environment
Manager, the Construction Manager and Project Manager. All incident reports and documentation will
be stored in the EIS.

11.4 Non-compliance: Corrective and Preventive Actions

An environmental non-compliance will be detected through processes such as monitoring,
inspections, audits and receipt of complaints. Non-compliance covers incidents which do not conform
to the EMP and procedures as well as incidents which violate statutory obligations.

The process for managing environmental non-compliance will be as follows:

e When an environmental non-compliance is detected the nature of the event will be evaluated
by the environmental staff as specified in the relevant procedure, the effectiveness or need
for new/additional controls will be reviewed and strategies identified to prevent recurrence.
Corrective actions will subsequently be identified and logged. Details of the non-compliance,
the corrective actions proposed and the responsibilities and timing for completion of the
actions will be entered.

e Once an action is completed, the form will be updated to close the action including input of
comments and completion date.

e The Environmental Compliance Tracking and Corrective Action forms will be reviewed weekly
by the appropriate member of the construction/environmental team to ensure actions are
completed in time.

In addition to the above, where an incident is of a more serious nature, has been identified repeatedly
or constitutes a violation of statutory regulations, the following will apply:

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 315 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e When required, the work on the identified operation or site will be stopped until remedial
action is taken to eliminate the issue.

e An incident report will be completed and logged in the EIS.

e The incident report will be forwarded to the Environment Manager, and if deemed non-
compliant with statutory regulations, to the environmental authorities.

11.5 Social and Environmental Management System (SEMS)

AML are building up a functioning environmental and social management capability with sufficient
resources to oversee the project's construction and operations and ensure that contractor's
performance is also of a high standard.

At the same time, the monitoring and reporting systems are still under development while AML
continues to recruit staff to cover environmental and social management in the field, incorporate
baseline information from the ESHIA and eventually develop a project information system.

SEMS will provide a structured, effective means to manage environmental, social and economic
commitments throughout the life of the project. The SEMS provides a consistent framework for social
and environmental management through the project life-cycle: construction, operation to
decommissioning. SEMS enables an operator to develop operating standards and continual
improvement targets that help define and maintain performance standards.

The development of a SEMS by AML is a comprehensive undertaking that will take several years to
fully implement. It is recommended that AML aim to attain compliance requirements with a
recognised standard such as ISO 14001 before Phase 3 operations commence so that the
appropriate control and audit systems are in place to regulate environmental issues and maximise
efficiency in energy, water and material management.

SEMS need to function within the standard management system structure so as to integrate
environmental, social and economic considerations into business and project operations. Continual
improvement in overall environmental performance is a fundamental principle in SEMS and is
accordingly defined within respective standards, such as 15014001. The principle is one that allows
for phased improvement (achievable over a period). It also helps to ‘build in' and sustain achieved
improvements. An effective SEMS will enable organisations to target, achieve and demonstrate
continuous improvement in environmental performance as one integrated management process.

SEMS will require development of policies and goals which are currently missing other than
achievement of compliance and general principles associated with good corporate citizenry. Possible
generic environmental objectives that could be applied are:

e Comply with legislation and good international industry practice;

e Design, construct and operate the facilities in a manner that protects human health and
minimises impacts on the environment;

e Encourage and promote waste minimisation, the sustainable use of natural resources,
recycling, energy efficiency, resource conservation and resource recovery;

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 316 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

e Environmental objectives are the responsibility of all staff;
e Monitor and review procedures regularly and strive for ‘beyond compliance’ performance;

e Recognise and respond to the local community's questions or concerns

11.6 Auditing

SEMS audits are typically conducted in accordance with ISO 14001 guidance and procedures, and
oriented toward continuous improvement in managing the environmental impacts of an organisation,
site, process, product, supply chain or input-output balances.

The Sierra Leone 2009 Mining Technical Assistance Project (MTAP) report includes a section on
monitoring requirements including the following statement:

“It is expected that monitoring will be conducted during all phases of each project venture —
preconstruction, start-up, operations, closures and post closure. The program is expected to play a
pivotal role in ensuring that the trends for specific parameters are tracked and it will provide
information on compliance with legislative norms, set guidelines or desirable operational limits; and
form the basis for corrective actions and modification of activities if necessary. GOSL will ensure that
part of the cost is borne by the Mining agencies.”

Therefore, in addition to in-house performance audits as required to maintain accreditation for ISO
14001, there is also a requirement for independent, government-led audit that seeking to evaluate
performance, improvement and achievement of commitments.

An SEMS needs to take into account and provide access for 3° party auditing and evaluation. It is
recommended that Audit takes place depending on project phase to provide an opportunity for
continual improvement using a lessons learnt approach. Therefore it would be reasonable to expect
at least an annual audit during the construction phases of the project, with frequency to be modified
depending on the timing and location of the subsequent development activities and the results
derived from the monitoring data.

In summary therefore, continuous evaluation and auditing (both internal and independent) is requred
in order to ensure continuous improvement in all aspects of the project and minimise environmental
impacts.

Environmental auditing is used to certify whether practice is in accordance with standard procedures
and to determine how processes or systems under review can be improved. The main environmental
auditing techniques are:

e examination of records and documentation relating to impacts, actions taken to manage them
and aspects of performance;

e interviews with management and line staff to corroborate factual information and probe areas
of concern; and

e — site inspection to check that environmental measures and controls are operating as described
and intended.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 317 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

A distinction can be made between environmental audits conducted as part of ESHIA and EMS
implementation, respectively. ESHIA related audits, typically, are ad hoc, project-by-project in
approach and use non-standardised methodology. However, both ESHIA and EMS audits have
objectives, elements of approach and information sources in common.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 318 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

12 COMMITMENTS REGISTER

The following register lists the environmental and social commitments that will be required beyond the
impact assessment stage. Unlike the section describing the requirements for ongoing assessment
works, these commitments represent systems and assets that the proponent (AML) will need to
develop and take forward through the life of the project.

Key commitments such as undertaking and acting on Risk Assessments and an SEMS require the
definition of corporate policy and standards. It is recommended the project SEMS first establishes the
following:

e Ongoing monitoring so as to be able to compare against the ESHIA baseline;

e Monitoring targets, monitoring frequency definition and a charter to pursue continual
environmental and social performance improvement;

e Establishment of rigorous and transparent performance indicators.

a:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ecf)\eshia\7-6-
10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 319 : 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED .
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoN omiIcs
TONKOLILI IRON ORE PROJECT

Table 12-1 AML Commitments Register

Section Issue Action Required Form of Commitment
Reference
General | 4.7 Institutional Capacity Requires resources and energy from owner. | Adherence to commitments such as multi-
Development partite monitoring, the extractive

industries transparency initiative and key
alliances with Ministries where there is
mutual benefit for improved data
collection and management (such as
meteorology).

General | 7.1 Non-routine, unplanned events Maintain Risk Register and undertake Risk Risk Register and Risk Assessments to

are not well understood. Assessments for key risk items including: be developed for Stage 2 ESHIA and

maintained / refined thereafter.

e — Spillages of Fuel and /or hazardous
chemicals

e — Transport accidents

e — Ship collision, capsizing

e — Geotechnical stability / failure

Air 7.2.1 Reduction of air quality impacts Water spraying, wheel wash, truck covers, Dust Suppression and Vehicles and Plant
from dust & engine emissions mine fleet management Emissions Control Management Plan.

Robust air monitoring programmes

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 320 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT

TONKOLILI IRON ORE PROJECT

EcoNomics

Section Issue Action Required Form of Commitment
Reference
Noise 7.2.2 Excessive Noise generation Design-in appropriate noise controls at Compliance with Environmental Basis of
equipment specification and procurement Design.
stage.
9 Rock blasting management plan.
Vehicle speed control and maintenance. . va
Robust noise monitoring programmes
Correct blast design and charging.
Ecology | 7.2.3, Destruction of habitat areas. Appropriate mine layout and avoidance. Further ecological studies and develop
7.3.3. understanding of ecosystem behaviour.
Relocation of Species of Community development initiatives in animal 9 y
conservation concern. husbandry and plantations as well as Avoidance of protected areas and areas
regulation of influx in conjunction with of high ecological value (where feasible,
Habitat depletion through nei hbourin: sommunitios ° °
unintended increase in human i 9 . Ecological Conservation Plan.
access and influx. Possibly elevating the conservation status of Biodiversity offset and management plan
the Farangbaia Forest Reserve and/or y 9 Plan.
identification of other offsetting opportunities. | Sediment and hydraulic control measures
for works adjacent to surface water
courses and for river crossings/bridges.
Sourcing timber from certified plantations
Community development and monitoring.
Water 7.24 Over-abstraction, water quality Complete predictive groundwater and Integrated mine water management

changes, river diversions and

surface water models including ongoing ARD

planning.

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 321

305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT

TONKOLILI IRON ORE PROJECT

EcoNomics

Section Issue Action Required Form of Commitment
Reference
flooding. work. Appropriate waste water treatment.
9 prop Up to date Spill Response Plan.
Site specific surveys and register of
existing contaminants / sources at
brownfield locations.
Robust surface and groundwater
monitoring programmes.
Soil / 7.2.5 Land take, loss in soil Appropriate mine layout and avoidance. Further environmental studies.
Land ductivit i id . are F . A
an procs w Y, Srosion an . Progressive rehabilitation and top soil use / Life-of-mine waste management plan.
degradation through compaction. a
A . offset. Good practice in terms of fuel and ee
Contaminated land issues. Closure and Decommissioning Plan.
reagent storage and management.
Site specific surveys and register of
contaminants / sources at brownfield
locations.
Geology | 7.2.6 Topographic and geo-stability Progressive rehabilitation and an overall
issues mine waste management plan
Social 7.2.7 It is recognised there will be Detailed studies and RAP ahead of | Preparation of a Resettlement Action Plan
socio-economic benefits in the construction. (RAP).
form of employment, goods and . . . on .
" P oy . 9 At the operational stage the maintenance of | Preparation of a livelihood restoration
supplies, social investments and

q:\mandm select\am! - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 322

305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT

TONKOLILI IRON ORE PROJECT

EcoNomics

Section Issue Action Required Form of Commitment
Reference
payment of revenue to the a community liaison and planning approach | plan.
government. Negative impacts in partnership with communities will minimise . .
- . . Implementation of a grievance
will mainly be due to disturbance | impacts. .
. mechanism.
to land owners and influx of Pon . -
. Continued monitoring and improvement is . . a
workers and job seekers . Robust socio-economic monitoring
required to ensure that resources are
- - programmes
appropriately directed and used.
Preparation and implementation of a
Community Development Plan.
Ongoing community liaison plan and full
support and robust defence of an
Extractive Industries Transparency
Initiative Plan.
Health 7.2.8 Community resettlement; Appropriate education of workforce regarding | RAP

In-migration related impacts
(disease, food security, substance
abuse, home violence);

Increased burden of disease due
project activities and water
storage facilities (drinking water
tanks, waste and raw water

transmittable diseases

Malaria control initiatives (e.g. awareness
and control of mosquito breeding sites to
prevent increased malaria incidence).
Monitoring of community rates of water
related diseases and infections.

Provision of suitable healthcare facilities.

A specific community health protection
strategy should be developed in
conjunction with the preparation and
implementation of a Community
Development Plan.

Robust health monitoring programmes.

q:\mandm select\am! - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 323

305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT

TONKOLILI IRON ORE PROJECT

EcoNomics

Section Issue Action Required Form of Commitment
Reference
storage ponds); . A
9¢ PI ) Water treatment and security of supply. Integrated mine water management
Degradation and/or reduction of Maintain condition of roads and rail road, planning.
surface water A . , - F
. . . including bridges, under passes, and smaller | Traffic impact assessment and
(sedimentation/erosion, .
. manual crossing arms. management
contamination, changes in
drainage patterns); and Road health & safety and awareness training | Health & Safety training
. for all I . . oe A
Degradation of groundwater ‘or all new employees Site specific surveys and register of
quality. Protection of local food sources (fish, contaminants / sources at brownfield
Increased road traffic accident agriculture, bushmeat). locations.
rate
Marine 7.5.5 Clearance of coastal habitats Ensure port footprint is not expanded and no _| Project design
including mangrove within mangrove is cleared
Ramsar site
7.5.5 Light Pollution in Ramsar site Design port night-lights to diminish the direct | Marine Management Plans with Risk
disturbance on birds Assessments
7.54 Impacts arising from dredging Dredging Impact Assessment Separate impact assessment to comply

with London Convention and Protocol

q:\mandm select\am! - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 324

305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

AFRICAN MINERALS LIMITED

Hac?

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT
Section Issue Action Required Form of Commitment
Reference
7.5.5 Sewage and waste water impacts | Design appropriate wastewater treatment Compliance with project Basis of Design
to estuary system and outfall to minimise the impact of including World Bank EHS standards
port wastewater
7.5.5 Routine discharges from vessels Control and Management of Ships' Ballast Port Project Proponent (AML) must
include deck drainage, potentially | Water and Sediments regulate and enforce MARPOL 73/78
contaminated drainage from
machinery spaces, engine cooling
water and treated sewage/grey
water can lead to contamination
of estuary
7.5.5 Oil, chemical and material Quantitative Risk Assessments and Oil Spill Contingency Plans
spillage (accidental) Management Plans ensure that the risk of
accidental spillage is minimised. However
emergency response measures need to be in
place to manage an unforeseen event
7.6.1 Impacts arising from quarrying, Accountable through contract terms to a bulk material environmental management
borrow pits and ground single, best-practice source of guidelines plan
improvement
7.6.2 Impact from over-demand on the | Logistics, programming, procurement and AML project consultation and disclosure
existing, fragile and undeveloped | the provision and expectations for goods and | system coupled with a grievance system,
infrastructure and resources services are dealt with under a project's established by the proponent will be

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 325

305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

AFRICAN MINERALS LIMITED

STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT

TONKOLILI IRON ORE PROJECT

Hac?

EcoNomics

Section Issue Action Required Form of Commitment
Reference
feasibility study and execution plan. Need utilized to ensure that project activities are
for a PR and activity announcement system. | announced publicly and that a response
system is in place should problems arise.
7.6.3 Waste management - greatest Site selection and operation of project- Integrated Waste management plans
impact is likely to arise from specific waste management facilities. including hazardous.
interim storage of wastes in
particular pest, odour and litter
control.
General | 9.1 Scope and develop operational Site Specific Social & Environmental Develop and invest in a SEMS for life-of-

management system with
integration with other project
management systems including

e Occupational Health and
Safety Management Plan
(operational phase)

e Emergency
Preparedness
Management Plan
(operational phase)

e Environmental & Social
Monitoring Programme

Management plans under an over-arching
SEMS. Site specific EMPs should be
developed over time in conjunction with
SEMS for numerous elements within the
project, for example, processing plant, mine,
tailings facilities, waste rock dumps, etc

project.

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and sociallstage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc

Page 326

305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010

WorleyParsons

AFRICAN MINERALS LIMITED Lok
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics

TONKOLILI IRON ORE PROJECT

Section Issue Action Required Form of Commitment

Reference

(operational phase)

e Security Management
Plan (operational phase)

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ect)\eshia\7-6-10\tonkolili phase 1 eshia report pb 7-06-10_updated+appendices.doc
Page 327 305000-00006-0000-EN-REP-0020 Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

13 CONCLUSION

The project has been evaluated using a rigorous impact assessment methodology.

This includes a review of the legislation framework associated with environmental, social and health
management and assessment. The ESHIA considers the Phase 1 project, the existing physical
conditions i.e. the environmental and human baseline and the likely impacts that may arise, both
positive and negative. Where there are impacts identified that could cause adverse effects, the ESHIA
considers alternatives, mitigating measures and what the likely remaining or residual impact will be after
such intervention.

The environment and social impact assessment has been applied systematically to the project affected
areas and the following conclusions have been determined:

13.1 Mine Area Impact Assessment
Air & Noise

Air quality impacts comprising both dust and exhaust emissions arising from land clearance, mining,
dusting from stock-piles and machinery have been identified as primary emission sources. The
implementation of standard mitigation measures involving covering of loads during haulage, dust
suppression by water spraying, extractive covers at key point sources and machinery selection should
result in no major impacts.

Noise sources will be variable but blasting, crushing, potential transport noise including aircraft are
considered to be the most important sources of impact. Assuming that occupational noise limits are
maintained within facility boundaries (85 dB(A)) then it is predicted that appropriate environmental noise
standards will be met at a distance of 500m from the facilities.

Appropriate choice of location for key noise-emitting site facilities such as workshops is still required
and should adhere to the minimum noise buffer recommendations included in this report. Further
mitigation and management, where considered necessary is predominantly associated with selecting
machinery with noise limiters maintaining equipment to run quietly and ensuring that blast design is
optimised and doesn’t create excessive noise power. There are no major impacts expected after
mitigation although further study work is required to review the effects of an airstrip, should this option
go ahead.

Ecology & Biodiversity

Ecological impacts at the mine have been evaluated and found to be significant primarily due to the
high level of biodiversity and conservation value of plants at the mine-sites and along the Tonkolili River
valley. The Farangbaia Forest Reserve, which is in close proximity to the project is considered to be
currently only of moderate conservation value. This area by virtue of its protected status and location
may be a suitable site for a replanting, off-set and conservation programme.

Principal direct impacts will arise from the clearance of land within the footprint of the open pit and
associated infrastructure and the burial of vegetation in waste dump areas which will essentially be

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 328 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

permanent impacts to the current vegetation coverage with little to no recourse for mitigation.
Vegetation that is not cleared or buried may be indirectly impacted by alteration of drainage patterns
and exposure to contaminated surface runoff (contaminants may include petroleum products from
operations and also mobilised trace metals present in the hematite ore deposit). Further impacts may
arise through the spread of invasive species. These may also spread to undisturbed land following
natural colonisation or deliberate introduction in disturbed areas (where such species tend to thrive). An
influx of people to the area will increase the pressure on resources (e.g. clearance of land for
agricultural use, subsistence and commercial logging of timber).

The residual post-mitigation impacts of habitat loss and fragmentation will remain significant to fauna.
Opening access and influx to the area to the extent envisaged could lead to significant further loss of
fauna through habitat destruction and increased hunting. With the exception of burial (which is an
irreversible impact), residual (post-mitigation) impacts on aquatic ecosystems should be minor if
appropriate international best practice preventative and mitigation measures are put in place.

The most significant potential impact for fauna and the aquatic ecosystem is a change in species
diversity and abundance (and potentially a loss of species of conservation concern) through habitat loss
and fragmentation directly associated with the mining activities. Indirectly this may also occur through
increased pressure due to population influx.

Avoidance of areas of ecological value is the primary tool that is being used to minimise impacts. As
the impact of land clearance and burial in the primary mining and rock dump areas can not be avoided if
the project is to go ahead because of the immovable location of the ore bodies, nor can it be mitigated
against then the only measure remaining is for the project proponent to undertake a commitment to
attempt seed collection, replanting, habitat renewal and protection at alternative selected conservation
site(s). This offset or equivalence approach will not alter the primary ecological loss and cannot
realistically overcome the direct impact resulting from clearance of forest and vegetation. However, in
combination with avoidance wherever possible in the first place then an off-set conservation programme
could help to lower the overall residual impact to a moderate level.

Further evaluation of habitat areas is required and understanding of ecosystem dynamics and
behaviour is required if ecological management initiatives are going to be effective. As this remains
unknown pending further evaluation, the expert view on residual impact magnitude in association with
fragmentation, loss of species richness and abundance from disturbance has been conservatively set
as remaining as an impact of major significance. It is therefore essential for AML and its contractors to
minimise and avoid areas of ecological importance where possible

Assuming avoidance of sensitive areas is rigorously followed by AML, then in conjunction with a
number of conservation off-set measures, the residual (post-avoidance and post-mitigation) impacts on
ecology and biodiversity should be minor. However, this is reliant on AML also immediately adopting a
conspicuous and pro-active policy to restricting any habitat disturbance within their concession area and
developing programmes that support alternative food supply to local people including animal husbandry
and farming to reduce the reliance on hunting and frontier fuel-wood collection.

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 329 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Hydrology and Hydrogeology

Assessment of surface water and groundwater impacts has identified a range of water resources and
water quality issues that may be expected to arise from the project. This includes an increase in
suspended sediments in rivers, alteration of river channels and changes in catchment behaviour leading
to flooding as well as a variety of contamination issues that could arise from the project. These issues
can be mitigated through a comprehensive environmental management plan. The most significant
issue identified is the increased potable and construction water demand that may lead to over-
abstraction of surface water from nearby rivers leading to impacts on environmental flows and/or
downstream users.

Residual, post mitigation impacts will include some permanent loss of flow from springs and streams on
Simbili feeding the Tonkolili and Mawuru Rivers and loss of the storage effect of the overburden and
weathered cap rocks of the hematite deposit. Waste rock dumps will develop their own surface and
groundwater systems and dependent on location may supplement baseflow to the rivers. Even with
controls, there may be some acid drainage and other factors contributing to changes in groundwater
and surface water chemistry, especially given the low buffering capacity and high sensitivity of the local
waters. More significant changes in local hydrology and hydrogeology are expected in Phase 3 which
will require a significantly higher water demand.

There will be localized residual but reversible impacts on surface and groundwater resources due to
abstraction for construction and operational demands. This is the only residual water impact that has
been assessed as remaining as major. The rationale behind this is that although water treatment and
re-use will return a component of the water to the catchment. There will inevitably be a net reduction as
water is removed from the catchment and conveyed away in either the form of retained water in
product, alteration in drainage patters and losses due to water use from activities like dust spraying.

Soils & Land Use

Soil impacts will arise during construction and operational phases as a consequence of land clearance
or sterilisation / burial, increased erosion or inundation due to the modification of drainage patterns,
compaction from vibration and loading under temporary stockpiles/structures, contamination
hydrocarbons and other chemicals including diesel and lubricant oils and explosives residues. Some
soil resource can be rehabilitated if progressive mine reclamation is applied, although it is also
recognised that irreversible loss of soil can occur in this tropical setting where there is also high
potential for vegetation loss, erosion and run-off. Invasive species colonising disturbed land and also
propagating to undisturbed land is recognised as a major impact. Residual impact may be only
moderate through appropriate implementation of mitigation measures.

These impacts may constrain or modify existing land-uses in the mine area. The residual (post-
mitigation) impacts of land clearance and sterilisation / burial on soil resources and land-use are likely
to remain significant and extremely long-term or permanent in the mine area. Other residual impacts
should be minor if appropriate international best practice preventative and mitigation measures are put
in place.

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 330 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Mining will inevitably include loss of the non renewable resource of ore itself and deposition of wastes
can sterilise associated deposits of lower value or undiscovered resources making them effectively
inaccessible beneath waste rock and tailings. There will be major changes to the landscape with the
top of Simbili hill being effectively removed while substantial overburden and rock waste dumps will be
formed nearby leading to visual and landscape changes. None of these impacts have been assessed
as major however and mitigation in the form of appropriate mine planning and dump design should
ensure that only moderate to insignificant impacts remain.

Socio-Economic

Socio-economic effects are strongly dependent on project phase. During construction some villages
may require resettlement. Villages on the periphery of mining area will suffer loss of land resulting in
loss of shelter, loss of access to agricultural land, artisanal mining sites and natural resources leading to
a decrease in economic stability. There are also likely to be graves and sacred sites within the footprint
area that will require relocation. During operations however there is a mix of economic benefit and
social disturbance. Benefits (lasting about 8 years) will mainly be in the form of wages, disbursement
for the procurement of supplies, social investments and payment of revenue to the government.
Negative impacts will mainly be due to disturbance to land owners and influx of workers and job
seekers bringing pressure on social infrastructure and natural resources and possible increases in
social ills. Furthermore there is likely to be a localised disruption in the cost of living which could
significantly disadvantage those who are disenfranchised from the project and create potential for
conflict with migrants. Mitigation measures are dependent on establishing transparent and effective
social management processes including harm minimisation, compensation and long-term community
development mechanisms. The following mitigation measures are expected to reduce the intensity of
the residual impacts from major to moderate/minor.

e Preparation of a Resettlement Action Plan (RAP).

e Preparation of a livelihood restoration plan.

e Implementation of a grievance mechanism.

e Preparation of a Community Development Action Plan.
In some instances these community mitigation measures co-opt support from NGOs .
Human Health

The preliminary health impacts associated with Phase 1 construction and operations of the mine have
been identified as those related to community resettlement, worker in-migration, increased burden of
disease due project activities and water storage facilities, potential changes to surface and
groundwater, vehicle traffic, noise, and changes in locally produced foods. Beneficial impacts such as
access to improved healthcare facilities, health benefits through local employment, increased access to
the region, and community re-settlement have also been identified.

Implementation of the recommended mitigative measures regarding community resettlement and
worker in-migration, malaria control measures, and programs designed to control the spread of
communicable diseases such as HIV/AIDs and cholera is expected to reduce the significance of the

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 331 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

health impacts and thus avoid potentially major health issues for persons living in the vicinity of the
Project.

It is important to note that impacts to health cannot be mitigated in isolation. Therefore the mitigation
measures recommended by other disciplines such as socio —economics, air, surface and groundwater,
flora and fauna.would also help in reducing health impacts.

13.2 Transport Corridor Impact Assessment
Air & Noise

Principal air and noise issues along the transport corridor are related to earthworks and vehicle
movement during the construction and operational phases respectively. Potential issues may be
associated width dust control and emissions from a power source at the Lunsar interchange. Standard
mitigation measures such as road dampening to reduce dust levels and imposing appropriate buffer
zones will have the effect of reducing impacts to minor or insignificant level.

The proximity of the proposed transport route in relation to villages and residential areas remains a key
issue. Whilst a principle of avoidance of resettlement wherever possible has been upheld, the
combination of public safety and dust and noise nuisance issues means that in some instances, even
though mitigation measures may be partially effective, it has been considered more appropriate and
responsible to pursue a resettlement solution. The maintenance of a buffer zone should be sufficient
for most residential areas, in exceptional cases where resettlement is not feasible, additional mitigation
measures (e.g. noise barriers or noise isolation) at sensitive receptors will minimize the impacts. A
buffer zone of 500m has generally been accepted for the project, if communities lie within this zone then
a review of either resettlement or mitigation is required.

Stockpiles and operations at Lunsar Interchange could create moderate residual impact however
detailed design for the stockpile should alleviate this impact through optimizing the siting and orientation
of the stockpile.

Ecology & Biodiversity

The principal impact on vegetation will arise from the land clearance required for road construction,
leading to the removal of vegetation. Fragmentation of habitats may also occur. Outside the direct
footprint of the road, localised clearance of vegetation may occur in borrow areas (potential sources for
bridge construction materials) and also through consequential influx to areas that have been cleared
and access opened. Invasive species may spread along the area of disturbed land and propagate
beyond into undisturbed land. Impacts on rheophytes (aquatic plants) may occur at bridges and
downstream of river crossings.

Habitat loss and fragmentation directly associated with the construction of the transport corridor as
described above could lead to a reduction in fauna species diversity and abundance (and potentially a
loss of species of conservation concern). Habitat alteration may also occur as a result of disruption of
migration across the transport corridor. The residual (post-mitigation) impacts should be minor if habitat
hot-spot avoidance is used as a first principle and appropriate international best practice preventative

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 332 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

and mitigation measures are put in place. Particular care and control associated with bridge works is
required, including the use of containing coffer dams to minimise impact (se below).

The most significant impacts to aquatic ecosystems are associated with the construction and
redevelopment of crossings resulting in uncontrolled sedimentation (and increased turbidity from in-
stream (such as piling) and land disturbance activities. This may be compounded by removal of
riparian vegetation which will increase diffuse pollutant transport from the adjoining areas. Residual
(post-mitigation) impacts should be minor if appropriate environmental engineering control and design is
applied.

Any significant ecological impacts as a result of the project-related activities may have indirect social
impacts.

Avoidance of key habitat areas has already been attempted with interaction between the haul road
designers and environmental specialists (see Haul Road EMP, WorleyParsons 2010). In instances
where there is close proximity or unavoidable overlap (for example at River Crossings) between the
transport corridor and sensitive habitat then residual impacts should be minor if appropriate
international best practice preventative and mitigation measures are put in place. Restoration of the
transport corridor is unlikely following completion of Phase’ as the road will be retained as a mine
service road.

Further evaluation of habitat areas, transport design and routing and ecological management is
required. As this remains unknown pending further evaluation, the expert view on residual impact
magnitude in association with fragmentation, loss of species richness and abundance from disturbance
has been conservatively set as remaining as an impact of major significance. It is therefore essential
for AML and its contractors to demonstrate good design in selecting the route and avoiding areas of
ecological importance. It is also essential that further habitat study and review is completed so that
there is better understanding of ecosystem behaviour. This is essential if management approaches are
going to be relied upon.

Assuming avoidance of sensitive areas is rigorously followed by AML, then in conjunction with a
number of conservation off-set measures, the residual (post-avoidance and post-mitigation) impacts on
ecology and biodiversity should be minor. However, this is reliant on AML also immediately adopting a
conspicuous and pro-active policy to restricting any habitat disturbance within their concession area and
developing programmes that support alternative food supply to local people including animal husbandry
and farming to reduce the reliance on hunting and frontier fuel-wood collection.

Hydrology and Hydrogeology

Potential impacts pertaining to local surface and groundwater along the transport corridor are
predominantly associated with increase in turbidity and reduction in water quality during both
construction and operations phases. There is a requirement for risk assessment to evaluate the
likelihood and potential consequences associated with accidental spillage. The transport corridor may
also result in changes to drainage patterns due to diversions and alterations.

Mitigation measures significantly reduce potential impacts on surface water and groundwater.
Residual, post mitigation impacts will include some potentially long term changes to valley swamp

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 333 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

drainage systems that are crossed by the road. There will be localized residual but reversible impacts
on surface and groundwater resources due to abstraction for construction and operational demands.

Soils & Land Use

The principal impact will arise from the land clearance including slash and burn of vegetation and
surface soils strip being carried out for road construction. The construction of the road may also
constrain certain land-uses and / or access to land. Temporary and minor impacts on soil resources and
land-use during the refurbishment of the Delco rail line may also occur.

The residual (post-mitigation) impacts of land clearance on soil resources and land-use are unlikely to
be significant if appropriate design and site management is applied. Change in land use leading to loss
of farming land may remain as a moderate residual impact as access restrictions may constrain land
use.

Socio-Economic

The social impacts of the transport corridor are likely to occur mainly during the construction phase due
to disturbance to the existing land users. Rail refurbishment will take place on the existing rail
embankment. Impacts will range from loss of access, land-based resources, and loss of shelter, all of
which may potentially lead to a decrease in economic stability

The haul road may pass through the sugar plantations to be developed as part of the Addax Biofuel
Project. The compensation for potential impacts on the sugarcane plantations may require separate
negotiations with relevant stakeholders.

The mitigation measures given below are expected to reduce the residual impacts from major to
moderate/minor.

e Preparation of a Resettlement Action Plan (RAP).
e Preparation of a livelihood restoration plan.

e Implementation of a grievance mechanism.

e Preparation and implementation of the CDAP

Given the high level of unemployment in Sierra Leone, it will be difficult to completely control an
anticipated influx of job seekers to villages and towns along the transport corridor. However, the
following measures can reduce impacts from moderate to minor.

e Planning for self sufficient and closed workers camps to minimise intermingling of workers
with local population.

e Providing assistance for the control of communicable diseases and for educational
campaigns for prevention of social ills.

e Planning jointly with local Paramount Chief and other stakeholders to minimise
speculative migration.

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 334 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

In the long term, the improved transport infrastructure may also lead to growth of industry and other
economic activities and benefits including employment, investment and revenue along the corridor
(more likely along the haul road), which may contribute to general economic development.

All social impacts can be mitigated against which could result in either the development of beneficial
opportunities or minimisation of residual impact to a minor level. However, it is noted that this strategy
is reliant on rapid implementation of a challenging social management programme which will require
support and collaboration from stakeholders including local government, people’s organisations and
NGOs.

Human Health

The preliminary health impacts associated with the Phase 1 construction and operation of the transport
corridor have been identified as those related to community resettlement, worker in-migration,
increased burden of disease due project activities and water storage facilities, potential changes to
surface water, vehicle traffic, and changes in locally produced foods. Beneficial impacts such as access
to improved healthcare facilities, health benefits through local employment, increased access to the
region, and community re-settlement have been identified.

Implementation of the recommended mitigative measures regarding community resettlement and
worker in-migration, malaria control measures, programs designed to control the spread of
communicable diseases such as HIV/AIDs and cholera, and traffic regulation is expected to reduce the
significance of the major and moderate health impacts and thus avoid potentially major health issues for
persons living in the vicinity of the Project.

It is important to note that impacts to health cannot be mitigated in isolation. Therefore the mitigation
measures recommended by other disciplines such as socio economics, air, surface and groundwater,
flora and fauna would also help in reducing health impacts.

13.3 Port Impact Assessment
Air& Noise

Construction activities at Pepel Port will comprise a combination of existing asset refurbishment and
new development.

Air emissions arising from land clearance (dust), power generation and wind dispersal of fines from
stockpiles can be mitigated to moderate /minor residual significance by dust suppression, machinery
emission control and good design and orientation of stockpiles.

An increase in noise levels may be generated by machinery, engines, vehicles used for transport,
loading and unloading of rock, materials and waste and power generation. Further operational phase
identified noise sources are ship traffic (motors, sirens, etc.), machinery movement, conveyors, loading
and unloading activities at the Dual Train Dumping Station, the Stacker Feed System, the Reclaim Feed
System and the Shiploader Feed System

Generic recommendations for the construction phase include the use of machinery and equipment that
guarantee low noise emissions. Noise impacts at nearby community receptors (Kalangba) should be

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 335 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

minimised through an appropriate layout plan. If further mitigation measures are required then sound
barriers could be installed. The residual impacts on air quality and noise are classified as Minor.

Ecology & Biodiversity

The principal impacts to vegetation will arise from the potential clearance of mangrove during
installation or refurbishment of infrastructure. Invasive species may also spread to undisturbed land
following natural colonisation or deliberate introduction in disturbed areas (where such species tend to
thrive). The release of acidity and metals from disturbed acid sulphate soils (if present) can cause the
die back of vegetation in the localised area and hydraulically connected areas. Impacts on fauna may
further reduce natural colonisation by indigenous plant species where fauna play a role in seed
dispersal.

The residual (post-mitigation and post-closure) impacts on terrestrial fauna should be minor if
appropriate international best practice preventative and mitigation measures are put in place and the
site is rehabilitated on closure of Phase 1 of the Tonkolili project.

There are no major or moderate impacts expected to affect aquatic ecosystems in the Pepel Port area
on the basis that to surface water systems were encountered. However, it is noted that groundwater
and potential freshwater spring discharges in the inter-tidal zone could be significant to the maintenance
of the mangrove ecosystem and will be vulnerable to pollution or contamination at Pepel. Furthermore
groundwater abstraction and the movement of the saline interface could also affect specialised
ecological communities. The adoption of stringent water quality guidelines and further hydrogeological
review is being used to also assess and protect dependent ecosystems.

Further evaluation of habitat areas, port design and construction techniques and ecological
management is required. As this remains unknown pending further evaluation, the expert view on
residual impact magnitude in association with fragmentation, loss of species richness and abundance
from disturbance has been conservatively set as remaining as an impact of major significance. It is
therefore essential for AML and its contractors to avoid areas of ecological importance. It is also
essential that further habitat study and review is completed so that there is better understanding of
ecosystem behaviour. This is essential if management approaches are going to be relied upon.

Assuming avoidance of sensitive areas is rigorously followed by AML, then in conjunction with a
number of conservation off-set measures, the residual (post-avoidance and post-mitigation) impacts on
ecology and biodiversity should be minor. However, this is reliant on AML also immediately adopting a
conspicuous and pro-active policy to restricting any habitat disturbance within their concession area and
developing programmes that support alternative food supply to local people including animal husbandry
and farming to reduce the reliance on hunting and frontier fuel-wood collection.

Hydrology and Hydrogeology

Impacts at Pepel are predominantly associated with groundwater contamination through chemical
spillage and conventional contaminated land pollutant linkages. In addition, the coastal setting and use
of groundwater creates a risk associated with saline intrusion.

Groundwater at Pepel Island is considered to be a highly sensitive receptor and requires a detailed
groundwater management to protect it otherwise the operations could lead to long term damage to the

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 336 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

aquifer beneath Pepel Port. Monitoring will be critical to ensure that mitigation measures can be refined
and are appropriate and effective. Residual, post mitigation impacts are anticipated to be minimal if
regulated through a well developed management plan - localized residual impacts are expected to be
reversible as surface and groundwater resources should recover through high rates of recharge after
abstraction.

Soils & Land Use

Baseline soil data for the historical industrial Pepel Port area has been collected for a few indicative
surface samples only and indicates a probably relatively low level historical impact on quality, principally
with some elevated levels of arsenic and some localised leakage or spillage of fuels and oils as well as
coal tar related contamination.

Stripping of surface soils and other earthworks associated with preparation of new stockpile areas and
foundations for new port infrastructure could potentially mobilise or expose historically present
contaminants.

On the whole, the reinstatement of the Port is not considered likely to have a significant impact on the
soils at or outside the port if works are designed and managed with due consideration given to current
conditions. Measures are described in the ESHIA that set out a contamination material inventory and
methods for the appropriate handling of soils after reference to a site-specific contamination register.

Further studies to better delineate contamination and appropriate remediation if required is
recommended. Residual (post-mitigation) impacts should be minor if this is implemented.

Socio economic

The refurbishment of Pepel Port may require additional land in its vicinity for construction and
operational activities and facilities. The land near the port is currently used for dwellings, trading,
agriculture and grazing. Potential impacts include resettlement, and reduction in the available
community land base as well as sea based activities such as fishing

The economic opportunities created at the Pepel Port are expected to lead to an influx of workers and
job seekers mainly during the construction phase. The refurbishment of Pepel Port is expected to have
predominantly beneficial socio-economic impacts during its construction and operation phase (up to 8
years).

Mitigation measures are expected to reduce the intensity of the residual impacts from major to
moderate/minor. This includes

e Preparation of a Resettlement Action Plan (RAP).
e Preparation of a livelihood restoration plan.
e Implementation of a grievance mechanism.

e Planning and coordination with local government, Paramount Chief and other
stakeholders to minimise speculative migration and maximise opportunity for local
communities through provisioning goods and services, education and skill-building.

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 337 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

In line with its corporate policy, AML is expected to initiate a social investment programme in the Pepel
Port area with the start of construction work. This includes improvement in social infrastructure such as
water supply, schools and health centres and development of livelihood opportunities, independent of
the port.

Human Health

The preliminary health impacts associated with Phase 1 relate to both construction and operation of the
Pepel port have been identified as those related to community resettlement, worker in-migration,
increased burden of disease due project activities and water storage facilities, potential changes to
surface and groundwater, noise, and changes in locally produced foods. Beneficial impacts such as
access to improved healthcare facilities, health benefits through local employment were identified.

Implementation of the recommended mitigative measures regarding community resettlement and
worker in-migration, malaria control measures, and programs designed to control the spread of
communicable diseases such as HIV/AIDs and cholera is expected to reduce the significance of the
major and moderate health impacts and thus avoid potentially major health issues for persons living in
the vicinity of the Project.

It is important to note that impacts to health cannot be mitigated in isolation. Therefore the mitigation
measures recommended by other disciplines such as socio —economics, air, surface and groundwater,
flora and fauna.would also help in reducing health impacts.

13.4 Offshore & Coastal Impact Assessment
Mangrove Clearance

The baseline preliminary survey indicates that the coastal and marine habitat around Pepel is healthy
and contains a high level of biodiversity. There are a number of potential impacts including: reduction
and clearance of habitat areas for access and enabling works to support the predominantly brownfield
refurbishment, altered soil elevations, altered hydrology and spill over of development effects to
surrounding areas. Land clearance and significant earthworks are not required. However, alteration of
hydrology requires further investigation.

However, the majority of the port infrastructure is already in place, and most of what is required will be
refurbished rather than constructed from new. As a result there will be no significant increase in the
existing port footprint, and therefore no significant area of coastal habitat will have to be cleared. The
currently proposed development footprint for the Pepel leasehold area will result in reasonably minor
losses of mangroves.

Therefore the residual impact is considered to be of minor significance if the port remains within the
existing footprint and avoids mangrove clearance and disruption; and compensatory measures for
mangrove protection are undertaken through the life of the Tonkolili project.

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 338 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Effects of Iron Ore Release into Estuary

Whilst it has been shown that slight positive impacts associated with increased rates of growth
(particularly in younger mangrove plants) have been associated with iron contamination, toxicity limits
are not known and the potential for synergistic negative responses remain.

Over the past 24 years rain and wind activity has subjected the old stockpiles at Pepel to leaching,
There is currently no evidence of any existing impact on the surrounding mangroves due to the
presence of the residual hematite ore, although there are elevated levels of heavy metals in the near
shore soil samples (Hydrological baseline survey, April 2010).

Increased Noise and Light Levels

The use of heavy machinery during construction will increase ambient noise levels, and potentially
result in disturbance of sensitive coastal fauna such as birds. The current level of noise in Pepel is
relatively low, due to the low human population and lack of any significant port activity. As a result,
higher noise levels may result in significant impacts on birds which are a key aspect of the Ramsar
designation.

Persistent man-made light can be a major issue for a range of marine fauna, with birds in particular
sensitive to increased and extended levels. Non-natural light can deter them from feeding, breeding
and nesting, and can generally confuse their natural behaviour. Due to the high density of wetland
birds present in the project location, and its position inside a designated Ramsar site, increased light is
a potentially significant impact, especially if construction work would take place during bird migratory or
breeding seasons.

Mitigation measures need to consider both of these issues as impacts with potentially major
significance and adapt construction activities to avoid sensitive habitat areas (eg high avifauna
population, important nesting and feeding sites, and migratory and nesting seasons). Adaptations
include use of shading and avoiding of strong lighting use of low-pressure sodium vapour lamps and
limiting activity during sensitive times of the day e.g. extended night operations.

Wastewater Discharges

Discharge of untreated wastewater into the estuary has the potential to affect water pH, colour,
temperature, smell, dissolved oxygen, nutrient levels and bacterial contamination. This can create
indirect impacts on the estuary ecosystem, as well as posing a health risk to local communities;
especially if the discharge point is located near to beaches used by locals for fishing or bathing. The
significance of the impact of waste water discharge is highly dependant on the treatment system
implemented in the project design, and the location of the discharge point in the estuary. A more
detailed assessment of wastewater discharges is required to develop the mitigation methods further.
Mitigation measures to be considered should include installation of temporary treatment plant to treat
construction camp discharges. Ensuring treated water discharge is located away from sensitive
locations and in areas of strong tidal currents to increase dilution and removal; and compliance with
World Bank discharge limits as specified in the Stage 2 Environmental basis of Design document.

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 339 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Spills and Run-off of Oil and Chemical contaminants

During construction and refurbishment there is a risk of increased run-off due to earthworks, and a risk
of oil and chemical contamination from disturbance of existing contaminated land, and new incidents of
fuel, lubricant and coating spills used in construction machinery, and from potential oil spills.

The significance of this impact will depend upon the level of increased run off and/or spills, and their
location and proximity to coastal habitat such as mangroves or mudflats; mangroves are particularly
sensitive to oil spills.

Before mitigation the impact on VR marine fauna is considered to be of moderate significance.

A more detailed assessment of run-off during construction is required to develop the mitigation methods
further. It should include run-off collection and treatment systems, waste management planning, spill
response plans (contingency planning and emergency response measures should be in place).

Industry best practice regarding refuelling activities, oil handling activities and machinery maintenance;

Refurbishment of Mooring Dolphins

The refurbishment and potential construction of mooring dolphins, to enable the mooring of
transshipment vessels will primarily impact on the sub-tidal habitat. The sub-tidal habitat directly
beneath could be impacted through smothering, pile driving, and placement of rock material. No
mitigation measures are required other than further characterisation of the sub tidal habitat

Increased Turbidity

The construction and refurbishment of marine structures could result in elevated turbidity within the
immediate vicinity of the port. Activities such as piling can significantly disturb bottom sediments,
introducing material into the water column. Increased turbidity can result in a number of direct and
indirect impacts on coastal and marine ecosystems; for example, levels of photosynthesis can fall due
to a drop in light penetration down through the water column

However, given the natural conditions of the estuary particularly during wet season conditions it is
considered that the habitat is likely to be resilient to increased turbidity levels over the short duration of
the construction programme at Pepel.

Although the impact is expected to be minor the following mitigation measures should be considered:

e Use of floating turbidity barriers and/or silt curtains to contain turbidity plumes during marine
construction activities; and

e Design construction activity to occur in periods of high dispersion (e.g. ebb tide).
Disturbance of Contaminated Sediments

Construction/refurbishment activity has the potential to disturb marine sediment. There are some
indications that sediment in the vicinity of Pepel retains pre-existing contamination (e.g. hydrocarbons
or metals). If sediment is disturbed there is a risk the contaminants could be released and assimilated
by marine flora or fauna (e.g. mangroves, fish and shellfish) and there is a risk of bio-accumulation.

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 340 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

The potential impact on both marine habit and human receptors is considered to be of moderate
significance and it is recommended that a detailed characterisation of near shore and intertidal marine
sediments is undertaken prior to construction. Thereafter avoid disturbance of contaminated areas.

Increased Underwater Noise

Underwater construction activities, in particular pile driving, can generate high levels of underwater
noise Marine mammal and the impact of underwater noise and ship collisions remains as a moderate
impact due to lack of information at this stage but surveys are underway.

Fuel Handling Operations

Fuel for power generation will be transported by road and vessels will not refuel at Pepel, therefore no
fuel handling operations are planned within the marine area of the port.

Navigation and Fishing

The majority of marine traffic in the estuary is focussed around Freetown. Trans-shipment operations
are currently expected to involve Handymax transshipment vessels, which will transfer ore to a loading
on anchorage point outside the mouth of the estuary. The impact of the transshipment operations on
shipping in the estuary is not expected to be significant.

Ballast Water and Marine Pests

The location of the trans-shipment anchorage is not currently confirmed. Therefore there remains a
possibility that cargo vessels could introduce invasive species during the operational phase by releasing
ballast water at the destination location, particularly important if this occurs within the estuary or near
enclosed waters rather than off-shore. If an anchorage is selected that makes this impact viable then
AML will need to ensure the 2004 International Convention for the Control and Management of Ships'
Ballast Water and Sediments is strictly followed.

Vessel Waste Management and Discharges

Routine discharges from vessels may have effects on water quality similar to the effects created by
discharges from the port, such as changes in water pH, colour, temperature, smell, dissolved oxygen,
nutrient levels and bacterial contamination. Mitigation of these effects will need to be achieved through
ensuring the prevention of pollution from shipping (MARPOL), i.e. diligent regulation of the port authority
/ contractors.

Trans-shipment Anchorage

Loading at the anchorage during transshipment, although designed to be highly efficient will create a
cumulative impact over the life of the project. The potential behaviour of the iron ore in the water will
depend on the spillage particle size and its chemical composition. Generally, iron often forms colloidal
suspensions of ferric hydroxide in the presence of oxygen, although the hematite particle size will
probably preclude wide spread dispersal. It is recommended that a full assessment of the proposed
iron ore product is undertaken to understand its constituents.

Dredging

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 341 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Capital dredging will be required to open the navigation channel to access Pepel port. Ongoing
maintenance dredging will be required to keep the channel open.

Dredging remains as a moderate impact awaiting a more detailed dredging impact assessment once
the required data are available.

13.5 Distributed Impact Assessment
Bulk Materials

Bulk materials such as earth and fill for ground conditioning will be controlled through activity-specific
management plans and protocols and contractors will be accountable for adherence to the plans and
protocols.

Demand on Existing Infrastructure

The project’s dependency on existing infrastructure will be limited. There will be initial reliance on
imported goods and contractor services for food, accommodation and camps with opportunities for
goods and services to create livelihood benefits for project communities. Adherence to prior and clear
project announcements is expected.

Solid and Liquid Waste Management

The greatest impact is likely to arise from interim storage of wastes in particular pest, odour and litter
control. AML will be required to ensure its contractor's implement a hierarchy of waste elimination at
source, recycling, reuse, recovery, and as a last resort — disposal. In addition provision for destroying or
treating hazardous waste is required to render it non-hazardous if possible.

13.6 Commitments, Management and Performance

This ESHIA has been prepared for submission for approval on the understanding that elements of the
study are not yet fully developed. In recognition of this, the proponent (AML) has committed to
undertake the completion of the study work in Stage 2 and meanwhile apply comprehensive
environmental and social (E&S) management to project design, construction and development. It is
recommended that rigorous risk review is used from this point, in the interim ahead of final ESHIA
Stage 2 submission so as to identify appropriate E&S management measures.

A significant volume of assessment work has been achieved and the impact assessment has been
completed to a sufficient level for regulatory decision making. It is recognised that further work is
required, including further project definition in order to be able to define more specific impacts and
mitigation measures and develop effective management strategies.

Where generic construction management plans can be implemented from the currently available
information then these have been provided. In other instances, the management plans will need to be
formulated pending further work and all that can be given now is an outline of the management plan
purpose.

This is particularly important for the terrestrial and marine eco-systems that could be affected by the
project. To date it has been recognised that areas under the direct footprint of the project contain either

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 342 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

recognised high conservation value species or habitat that is of major significance. An integrated
approach involving additional assessment, avoidance wherever possible of critical areas, mitigation,
development of compensatory programmes and community development programmes is required.
Further study work is required and will be included in a Stage 2 ESHIA later in 2010 that will provide
more specific design and definition to these programmes.

It is also important that management plans take into account consequential impacts that will be created
many of which will be unintended and difficult to control. This includes the impact associated with
speculative influx of migrant workers and accelerated degradation of habitat in areas that was hitherto
relatively inaccessible and sparsely populated. Management plans need to develop a clearer
understanding of how compensation, alternative livelihood schemes, regulation and sustainable
community development can be effectively implemented to reduce secondary impacts.

Recommendations are given for ongoing monitoring, auditing and performance evaluation of the
environmental and social elements of the project so that continued improvement, adherence to agreed
standards and effective liaison with SLEPA is maintained.

Monitoring will involve both internal and external inspections and auditing of performance and
compliance to contract documents. Where a degree of capacity building is required to ensure that
inspection visits and audits by the competent authority (SLEPA) can be achieved then it is understood
and has been recorded (Appendix 1) that AML will provide provision for this. In addition inspection
visits and audits by independent consultants, appointed by AML, will produce monitoring reports that
SLEPA can access and comment on. Currently this has been done by the ESHIA consultants and their
baseline data collection.

The monitoring strategy proposed for the project can be termed "Adaptive Environmental Monitoring”. It
is adaptive in the sense that the responsible party must adapt its methods and activities to the ongoing
design and implementation and prevailing environmental conditions in a continuous process.

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 343 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

14 REFERENCES

ABP Research 1999 - Good practice guidelines for ports and harbours operating within or near UK

marine Special Areas of Conservation. English Nature, UK Marine SACs Project. pp 120.

Akiwumi, F. A., 2008. An Assessment of Hazards from Gold Mining in Sierra Leone. Papers of the
Applied Geography Conferences (2008) 10-18.

Aleem, A.A. 1978. A Preliminary List of Marine Algae from Sierra Leone. Botanica Marina Vol. XXI, pp.
397-399.

Aleem, A.A. 1980a. Distribution and Ecology of Marine Fungi in Sierra Leone (Tropical West Africa)
Botanica Marina, Vol. XXIII, pp. 679-688.

Aleem, A.A. 1980b. Marine Cyanophyta from Sierra Leone (West Africa). Botanica Marina, Vol. XXIll,
pp. 49-51.

Alley, WM 1993. Regional Ground-Water Quality. Wiley (Jun 1 1993).

Anthonie, E., 1991 - Coastal progradation in response to variations in sediment supply, wave energy
and tidal range: examples from Sierra Leone, West Africa. Géodynamique, 6 (I),1991. Pg 57-70

Aruna, Edward. 2007. Rapid assessment survey of the by-catch of marine mammals, sea turtles, and
an assessment of the artisanal fishing effort in Sierra Leone (Unpubl. report)

Aruna, Edward. 2007. Study on knowledge, attitude and Practices of coastal communities about Sea
Turtles in Sierra Leone

Aruna, E., Siaffa, D. D., and Fretey, J. 2003. Presence of sea turtles in Sierra Leone (West Africa). In: J.
Seminoff (compiler), Proceedings of the 22st Annual Symposium on Sea Turtle Biology and
Conservation, Miami (Florida, USA), NOAA Technical Memorandum NOAA-SEFSC 503, 308p.

Aruna, Edward. 2001. Survey of the marine turtle species and an assessment of threats that affect their
survival along the Goderich-Sussex coastline of Sierra Leone (Dissertation submitted to the department
of Biological Sciences for the award of B.Sc, Biological Sciences)

Bainbridge, V. 1960. The plankton of the inshore waters off Freetown, Sierra Leone. HMSO Fish.

Baran, E., 1999. A review of quantified relationships between mangroves and coastal resources.
Research Bulletin of the Phuket Marine Biological Center, 62: 57-64.

Benshemesh, J., 1994 - Modified habitats, and bird effects on environment. Journal of Ornithology,
Volume 135, (1), pg 229-250

Brongersma, L. D., 1981. Marine Turtles of the Eastern Atlantic Ocean. Pp. 407-416 in: (BJORNDAL, K.
A., Ed.), Biology and Conservation of Sea Turtles, Smithsonian Inst. Press, Washington D.C., and
W.W.F. 583 pp.

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 344 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Bull. 13:1-48. Cited in Findlay, |.W.O. (Editor) 1980. Report on the physical, bacteriological and
biochemical analyses of seawater samples collected off existing sewage outfalls in the Sierra Leone
River Estuary. Bull. Inst.Mar.Biol. Oceanogr. Special Edition 4(2): 1-52.

Cabago, S., Santos, R. and C.M. Duarte, 2008 - The impact of sediment burial and erosion on
seagrasses: A review. Estuarine, Coastal and Shelf Science, 79: 354-366

Chaytor, D.E.B. and A.A. Aleem, 1976. Project Summary: Marine mollusca of Sierra Leone. Bull. Inst.
Mar. Biol. Oceanogr. 1 (1): 22-23.

Chong, P.W., 1987. Proposed management and integrated utilisation of mangrove resources in Sierra
Leone. FAO / Ministry of Agriculture, Natural Resources and Forestry

CMU - Ministry of Transport and Communications, Government of Sierra Leone (2005) Port of
Freetown. Equipments Needs and Physical Expansion Project. Feasibility Study. Final Report January
2005. Available from: http://www-
wds.worldbank.org/external/default/WDSContentServer/WDSP/IB/2008/05/09/000333037_2008050901
5222/Rendered/INDEX/E18890vol1030E 10Box327372B01publict txt

Cole, A. and W. Okera 1976. Records of the West African manatee, Trichechus senegalensis Desm. In
Sierra Leone. Bull. Inst. Mar. Biol. Oceanogr. 1(1): 42-43.

Conservation Society of Sierra Leone (CSSL) 2007. “DEVELOPING ACTION/MANAGEMENT PLAN
FOR SEA TURTLES IN SIERRA LEONE”. Online:
http://www.urtoma.org.sn/donnees/publications/Workshop_Sierra.pdf

Cooke, J.A. & D. Limpitlaw (2003) Post-Mining Site Regeneration: Review of Good Practice in South
Africa, unpublished report for the Global Mining Consortium, Global Centre for Post-Mining
Regeneration, Cornwall, UK.

Corcoran, E., C. Ravilious and M. Skuja, 2007. Mangroves of Central and Western Africa. Report
produced for the United Nations Environment Program.

Currie, D.R. and G. Parry, 1996 - Effects of scallop dredging on a soft sediment community: a large-
scale experimental study. Marine Ecology Progress Series, 134: 131-150.

DeGagne DC, Lewis, A. 2009. Development of Criteria to Minimize Noise Annoyance From Industrial
Applications. Paper presented at the 2009 Banff Spring Noise Conference. Available at:
http://www.noisesolutions.com/index.php/links/conference-papers

Dorm-Adzobu, 2006 — EISHA for Rural and Private Sector Development Project; Government of Sierra
Leone, December 2006.

Dowsett, R.J. and Dowsett-Lemaire, F. 1993. A Contribution to the Distribution and Taxonomy of
Afrotropical and Malagasy Birds. Tauraco Research Report No. 5 Tauraco Press, Liege.

Earth Trends 2003. Country Profiles: Coastal and Marine Ecosystems — Sierra Leone. Available from:
http://earthtrends.wri.org/pdf_library/country_profiles/coa_cou_694.pdf Accessed 31.03.10

Ellison, J.C. 1999 - Impacts of Sediment Burial on Mangroves. Marine Pollution Bulletin, 37: 420-426

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 345 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

European Centre for Health Policy (ECHP). 1999, Health Impact Assessment: Main concepts and
suggested approach (Gothenburg Consensus Paper), Brussels:
http://www.who.dk/document/PAE/Gothenburgpaper.pdf .

Ewel, K.C., R.R. Twilley and J.E. Ong, (1998): Different kinds of mangrove forests provide different
goods and services. Global Ecology and Biogeography Letters, 7: 83-94.

Extractive Industries Transparency Initiative (EITI), March 2010. EITI Website maintained by United
Kingdom’s Department for International Development (DFID). Web address:

http://www.eitransparency.org/.

Fabricius, K.E. & M. Dommisse 2000 - Depletion of suspended particulate matter over coastal reef
communities dominated by zooxanthellate soft corals. Marine Ecology Progress Series,196. 157-167.

FAO 1986. Marine Fishery Resources of Sierra Leone: A review of exploited fish stocks. Available
online:http://www.fao.org/DOCREP/003/R9003E/R9003E00.htm#TOC

FAO, 2004. The State of World Fisheries and Aquaculture (SOFIA). FAO, Rome.
FAO, 2008. The State of World Fisheries and Aquaculture. FAO, Rome.

Field, C.D., J.G. Osborn, L.L. Hoffman, J.F. Polsenberg, D.A. Ackerly, J.A. Berry, O. Bjorkman, A. Held,
P.A. Matson, and H.A. Mooney, 1998. Mangrove biodiversity and ecosystem function. Global Ecology
and Biogeography Letters, 7(1): 3-14.

Fisheries and Aquaculture Department 2010. The “Guinea90” survey. FAO Corporate Document
Repository. Available from. http://www.fao.org/DOCREP/003/U1509E/U1509E00.HTM Accessed
17.02.10

Findlay, |.W.O. (Editor) 1980. Report on the physical, bacteriological and biochemical analyses of
seawater samples collected off existing sewage outfalls in the Sierra Leone River Estuary. Bull.
Inst.Mar.Biol. Oceanogr. Special Edition 4(2): 1-52.

Fretey, J., Malaussena, J.P. 1991. Sea Turtle Nesting in Sierra Leone, West Africa. Marine Turtle
Newsletter 54:10-12.

Garnett, K.M.B. and S.A. Mansaray, 2007. Strategies for conservation and sustainable management of
mangrove forest in Sierra Leone. Unpublished report provided by Dr E.T. Ndomahina, Fourah Bay
College, Freetown.

Global Bycatch Assessment of Long-Lived Species (GloBAL) 2010 draft document. Country profile
Sierra Leone. Online: http://bycatch.env.duke.edu/regions/WestAfrica/Sierra%20Leone.pdf.

Hart, M.G.R., 1959. Sulphur oxidation in tidal mangrove soils of Sierra Leone. Plant and Soil, 11: 215-
236.

Hesse, P.R., 1961. Some differences between the soils of Rhizophora and Avicennia mangrove
swamps in Sierra Leone. Plant and Soil, 14: 335-346.

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 346 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Heymans (J. J.) & J. M. Vakily, 2002. — Ecosystem Structure and Dynamics of the Marine System of
Sierra Leone for Three Time Periods: 1964, 1978 and 1990, “West African marine ecosystems”, PAULY
Detal. (ed., 2002): pp. 109-120.

IFC. 2009. Introduction to Health Impact Assessment, April 20, 2009.
http://www. ifc.org/ifcext/sustainability.nsf/Content/Publications_Handbook_HealthlmpactAssessment

IFC, March 2010. Websites on the IFC Performance Standards on Social and Environmental
Sustainability and the World Bank Group Environmental, Health and Safety Standards. Web addresses:
http://www. ifc.org/ifcext/sustainability.nsf/Content/PerformanceStandards and;

http://www. ifc.org/ifcext/sustainability.nsf/Content/EnvironmentalGuidelines.

IPCC (Intergovernmental Panel on Climate Change), 2001. Working Group II Report - “Impacts,
Adaptation and Vulnerability”. IPCC Third Assessment Report: Climate Change.

INTER (International Toxicity Estimates for Risk) Database. 2010.
http://iter.ctenet.net/publicurl/pub_level3.cfm?crn=7440%2D38%2D2&org=Health%20Canada&type=C
fe}

International Council on Mining and Minerals, Planning for Integrated Mine Closure:Toolkit

International Whaling Commission (IWC), 2009. Whales And Ship Strikes.
http://iwcoffice.org/sci_com/shipstrikes.htm

IUCN 2010. IUCN Red List of Threatened Species. Version 2010.1. <www.iucnredlist.org>.
Downloaded on 30 March 2010.

Jordan, H.D., 1964. The relation of vegetation and soil to development of mangrove swamps for rice
growing in Sierra Leone. Journal of Applied Ecology, 1: 209-212.

Karel, E. 1999 - Ecological effects of dumping of dredged sediments; options for management. Journal
of Coastal Conservation, 5:69-80.

Konate, S., O. Roussakov & V. Starostenko (1989). Structure regionale de la plate-forme et de la pente
continentale de I'Afrique de l'Ouest. (in “Etude de la géologie marine de I'Afrique de l'Ouest et du
Centre”) Rap, Unesco sur Sci. de la mer, 50: 141-155. Cited In Fisheries and Aquaculture Department
2010. The “Guinea90” survey. FAO Corporate Document Repository. Available from.
http://www.fao.org/DOCREP/003/U1509E/U1509E00.HTM Accessed 17.02.10

Kricher J. 1997 - A Neo tropical Companion An Introduction to Animals, Plants and Ecosystems of the
New World - Princeton University pg 65, 69-71.

Lebbie, A. 2004 Prevention and Management of Invasive Alien Species: Forging Cooperation
throughout West Africa. Proceedings of a Regional Workshop 9 - 11 March 2004, Accra, Ghana.
Appendix 21: Country Report on Invasive Alien Species in Sierra Leone. Presented by: Dr Aiah Lebbie,
Center for Biodiversity Research, Njala University College, PMB Freetown, Sierra Leone.

Longcore, T., and C. Rich 2004 - Ecological light pollution. Frontiers in Ecology and the environment,
2:191-198

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 347 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Longhurst, A. 1983. Benthic-pelagic coupling and export of organic carbon from a tropical Atlantic
continental shelf—Sierra Leone Estuarine, Coastal and Shelf Science, Vol. 17, pp. 261-285.

Lorax, 2009 — Preliminary Marine Baseline Survey of Tagrin Point, Sierra Leone. Draft Report. SRK
Consulting UK, December 2009. Unpublished

Lorne, J.K. and Salmon, M. 2007 - Effects of exposure to artificial lighting on orientation of hatchling sea
turtles on the beach and in the ocean. Endangered Species Research. 3: 23-30

Loveridge, A. and Williams, E. E., 1957. Revision of the African tortoises and turtles of the suborder
Cryptodira. Bull. Museum Compar. Zool., 115(6):163-557.

Loyche, M., 1987. Mangrove Trees of Sierra Leone — A Field Guide to their Identification. Ministry of
Agriculture, Natural Resources and Forestry, Freetown (Sierra Leone).

Manson, F.J., N.R. Loneragan, G.A. Skilleter and S.R. Phinn, 2005. An evaluation of the evidence for
linkages between mangroves and fisheries: a synthesis of the literature and identification of research
directions. Oceanography and Marine Biology Annual Review, 43: 483-513.

Mc Master, R. L., T. P. Lachance and A. Ashraf 1970. Continental shelf geomorphic features off
Portuguese Guinea, Guinea and Sierra Leona (West Africa). Mar.Geol. 9(3): 203-13. Cited In Fisheries
and Aquaculture Department 2010. The “Guinea90” survey. FAO Corporate Document Repository.
Available from. http://www.fao.org/DOCREP/003/U1509E/U1509E00.HTM Accessed 17.02.10

MFMR. 2003. ‘The Fisheries Policy of Sierra Leone’. MFMR, Freetown.

Met Office, Climate studies for Tonkolili, Sierra Leone: Stage 2 — Climate assessment and data analysis
For: Worley Parsons Date: March 2010 Authors: Matthew Perry and James Dent

Monniot, C. & F. Monniot 1994. Additions to the Inventory of Eastern Tropical Atlantic Ascidians; Arrival
of Cosmopolitan Species. Bulletin of Marine Science. 4(1): 71-93.

Nagelkerken, I., S.J.M. Blaber, S. Bouillon, P. Green, M. Haywood, L.G. Kirton, J.-O. Meynecke, J.
Pawlik, H.M. Penrose, A. Sasekumar and P.J. Somerfield, 2008. The habitat function of mangroves for
terrestrial and marine fauna: a review. Aquatic Botany, 89: 155-185.

Nishiwaki, M., Yamaguchi, S. Shokita, S. Uchida, G. and Kataoka, T. 1982. Recent survey on the
distribution of the African manatee. Scientific Reports of the Whales Research Institute 34: 137-147.

Ndomahina, E. T. 2002. An Assessment of the Status of the Coastal and Marine Biodiversity of
SierraLeone. A Report Prepared on behalf of the Sierra Leone Maritime Administration, Sierra Leone.
Cited in Lebbie, A. 2004. Prevention and Management of Invasive Alien Species: Forging Cooperation
throughout West Africa. Proceedings of a Regional Workshop 9 - 11 March 2004, Accra, Ghana.
Appendix 21: Country Report on Invasive Alien Species in Sierra Leone. Presented by: Dr Aiah Lebbie,
Center for Biodiversity Research, Njala University College, PMB Freetown, Sierra Leone.

NOAA, 2002. Oil Spills in Mangroves. Planning and Response Considerations.
http://response.restoration.noaa.gov/book _shelf/34_mangrove_complete.pdf

NOAA, 2006. Small Diesel Spills. http://response.restoration.noaa.gov/book shelf/974 diesel.pdf

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 348 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Norkko, J., Hewitt, J.E. and S.F. Thrush, 2006 - Effects of increased sedimentation on the physiology of
two estuarine soft-sediment bivalves, Austrovenus stutchburyi and Paphies australis. Journal of
Experimental Marine Biology and Ecology. 333: 12-26

Okera, W. 1976. Project Summary: The cockle fishery of Sierra Leone. Bull. Inst. Mar. Biol. Oceanogr.
4(1): 24-25.

Okoni-Williams, A.D., Thompson, H.S., Koroma, A.P. and Wood P. 2004. Important Bird Areas in
Sierra Leone: Priorities for biodiversity Conservation. Conservation Society of Sierra Leone and
Forestry Division, GOSL

Okoni-Williams, A.D., Thompson, H.S., Wood, P., Koroma, A.P., and Robertson P. 2001. Sierra Leone.
pp 769-778 in L.D.C. Fishpool and M. |. Evans, eds. Important Bird Areas in Africa and associated
islands: Priority sites for conservation. Pisces Publications and BirdLife International, Newbury and
Cambridge, UK.

OSPAR, 2009. Overview of the impacts of anthropogenic underwater sound in the marine environment.
ISBN 978-1-906840-81-5. Publication Number: 441/2009

Portconsult. 1996. Transport Rehabilitation Project, Master Plan Study for the Rehabilitation of
Freetown Port, Final Report, January 1996, Prepared by Portconsult, Genac and TecnEcon.

Powilleit, M. , Graf, G., Kleine, J., Riethmiller, R., Stockmann, K., Wetzel, M.A. and J.H.E Koop (in
press) - Experiments on the survival of six brackish macro-invertebrates from the Baltic Sea after
dredged spoil coverage and its implications for the field. Journal of Marine Systems

Ramsar, 2006 - Ramsar Convention Secretariat, The Ramsar Convention Manual: a guide to the
Convention on Wetlands. Ramsar, Iran, 1971, 4th ed. (http://www.ramsar.org/cda/en/)

Ramsar Convention Secretariat, 2007a. Impact assessment: Guidelines for incorporating biodiversity-
related issues into environmental impact assessment legislation and/or processes and in strategic
environmental assessment. Ramsar handbooks for the wise use of wetlands, 3rd edition, vol. 13.
Ramsar Convention Secretariat, Gland, Switzerland.

Ramsar Convention Secretariat, 2007b. Inventory, assessment, and monitoring: An Integrated
Framework for wetland inventory, assessment, and monitoring. Ramsar handbooks for the wise use of
wetlands, 3rd edition, vol. 11. Ramsar Convention Secretariat, Gland, Switzerland.

Ramsar, 2008 - National repo.rt on the Implementation of the Ramsar convention on Wetlands — Sierra
Leone. Conference of the Contracting Parties, Republic of Korea, 28 October — 4 November 2008

Rizzo, L.Y., Schulte, D. 2009. A review of humpback whales’ migration patterns worldwide and their
consequences to gene flow. Journal of the Marine Biological Association. 89 (5): 995-1002.

Rénnback, P., 1999. The ecological basis for economic value of seafood production supported by
mangrove ecosystems. Ecological Economics, 29: 235-252.

RIVM (Research for Man and the Environment). 2001. Re-evaluation of human toxicological Maximum
permissible risk levels. National Institute of Public Health and the Environment.
http://www.rivm.nl/bibliotheek/rapporten/711701025.pdf

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 349 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Saenger, P., 1998. Mangrove vegetation: an evolutionary perspective. Marine and Freshwater
Research, 49(4): 277-286.

ScottWilson, 2009. Pepel Port Reactivation — Shipping Option Report, September 2009.

Sheridan, R. E., R. E. Houtz, C. L. Drake & M. Ewing 1969. Structure of continental margin off Sierra
Leone, West Africa. J. Geophys. Res. 74(10): 2512-30. Cited In Fisheries and Aquaculture Department
2010. The “Guinea90” survey. FAO Corporate Document Repository. Available from.
http://www.fao.org/DOCREP/003/U1509E/U1509E00.HTM Accessed 17.02.10

Sofonia, J.J. and K. R.N. Anthony, 2008 - High-sediment tolerance in the reef coral Turbinaria
mesenterina from the inner Great Barrier Reef lagoon (Australia). Estuarine, Coastal and Shelf Science,
78: 748-752

Southall et al, 2007. Marine Mammal Noise Exposure Criteria: Initial Scientific Recommendations.
Aquatic Mammals, Volume 33, Number 4. ISSN 0167-5427.

SRK (SRK Consulting) 2009. Draft Tonkolili lron Ore Project: Environmental and Social Initiation Study.
June 2009.

SSL (Statistics Sierra Leone) 2004. 2004 Population and Housing Census; Analytical Report on the
Mortality and Disability Status of the Population.

Strasser-King, V.E.H., 1979. A Pleistocene cyclothem in the Rokel estuary (Sierra Leone, West Africa).
Geol.Mijnbouw, 58:337—40.

Stuart, S. N., and Adams, R. J. 1989. Biodiversity in Africa and its islands. Its Conservation,
Management, and Sustainable Use, 145 pp.

USAID, 2007. Report 118/119 Biodiversity and Tropical Forest Assessment for Sierra Leone, USAID
July 2007

Thampanyaa, U., Vermaat, J.E. and J.Terrados, 2002 - The effect of increasing sediment accretion on
the seedlings of three common Thai mangrove species. Aquatic Botany, 74: 315-325

The Equator Principles, A Benchmark for the financial industry to manage social and environmental
issues in project financing. March 2010. Web address: http:/www.equator-principles.com/

Thompson, H.S. and Wood, P.N. 1991. Coastal and Marine Biodiversity Conservation Priorities for
Sierra Leone. RSPB/ICPB/CSSL/Univ. of Sierra Leone Project.

Thompson, H.S. 1994. Waterfowl Census Report, Sierra Leone: In Taylor V. and Rose P. African
Waterfowl Census. The International Waterfowl and Wetlands Research Bureau, Shambridge, UK.

Thompson, H.S. 1997. The breeding biology and ecology of the White-necked Picathartes Picathartes
gymnocephalus Temmink 1825, in Sierra Leone. Unpublished PhD thesis, University of Edingburgh

Trimarchi, S. a& J. Keane 2007 - Port of Hay Point Apron Areas and Departure Path Capital Dredging
Project: Environmental Review, pp 63.

Tucker, M.E., 1973. The sediments of tropical African estuaries, Freetown, Peninsula, Sierra Leone.
Geol.Mijnbouw, 52:203-15.

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 350 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

Turay, |., J.M. Vakily, M.L.D. Palomares and D. Pauly, 2006. Growth, food and reproduction of the
mudskipper (Perophthalmus barbarus) on mudflats of Freetown, Sierra Leone. In: Palomares, M.L.D.,
Stergiou, K.I., Pauly, D. (eds), Fishes in Databases and Ecosystems. Fisheries Centre Research
Reports 14(4), pp 49-54. Fisheries Centre, University of British Columbia.

Tye, A. and Tye, H. 1987. The importance of Sierra Leone for wintering waders. Waders Study Group
Bull. 49 Suppl./IWRP special Suppl. 7: 71-75

Ukwe, C.N., Ibe, C.A., Nwilo, P.C. and Huidobro, P.A. 2006. Contributing to the WSSD Targets on
Oceans and Coasts in West and Central Africa: The Guinea Current Large Marine Ecosystem Project.
International Journal of Oceans and Oceanography, ISSN 0973-2667 Vol.1 No.1, pp. 21-44.

UNEP, 2006. The Millenium Ecosystem Assessment. United Nations Environment Program.

UNEP-WCMC, 2006. In the Front Line: Shoreline Protection and other Ecosystem Services from
Mangroves. United Nations Environment Program World Conservation Monitoring Centre, Cambridge,
UK.

UNICEF (United Nations Children’s Fund) 2008. The State of the World’s Children 2009. December
2008.

United Nations Environment Programme (UNEP), United Nations Development Programme (UNDP),
Organization for Security and Co-operation in Europe (OSCE) and the North Atlantic Treaty
Organization (NATO). 2005. Mining for Closure: Policies and Guidelines for Sustainable Mining Practice
and Closure of Mines, www.goodpracticemining.org/uploads/mining for _closure_src.pdf

U.S. EPA. 1998. IRIS. http://www.epa.gov/ncea/iris/subst/0278.htm#woe

U.S. EPA 1993. IRIS. http://www.epa.gov/iris/subst/0277.htm#content

U.S. EPA 1991. IRIS. http://www.epa.gov/ncea/iris/subst/0472.htm#reforal

Van Zyl D, M. Sassoon, C. Digby, A.M. Fleury & S. Kyeyune. 2002, Mining for the Future - Report of the
Large Volume Waste component of Mining, Minerals and Sustainable Development project.
Downloaded from http://www.iied.org/mmsd/activities/large_volume_waste.html accessed 03/2004.

World Health Organization (WHO). 2005. Environmental Health Impact Assessment of Development
Projects. http://www.who.int/water_sanitation_health/resources/emroehiabook/en/

WHO (World Health Organization) 2004. Communicable Disease Toolkit; Sierra Leone. Communicable
Disease Profile. Communicable Disease Working Group on Emergencies, WHO/HQ. The WHO
Regional Office for Africa (AFRO). WHO Office, Freetown.

World Health Organization (WHO). 2005. WHO Air Quality Guidelines For Particulate Matter, Ozone,
Nitrogen Dioxide And Sulfur Dioxide. Global Update 2005. Available at:
http://whqlibdoc.who.int/hq/2006/WHO SDE PHE OEH 06.02 eng.pdf

WHO (World Health Organization) 2006. Country Health System Fact Sheet 2006: Sierra Leone.

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 351 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons

AFRICAN MINERALS LIMITED -.
STAGE 1 ENVIRONMENTAL, SOCIAL AND HEALTH IMPACT ASSESSMENT EcoNomics
TONKOLILI IRON ORE PROJECT

WHO (World Health Organization) 2007. pH in Drinking-water; Revised background document for
development of WHO Guidelines for Drinking-water Quality. Available at:
http://www.who.int/water_sanitation health/dwq/chemicals/ph_ revised 2007 clean version.pdf

WHO (World Health Organization) 2008. Guidelines for Drinking-water Quality; Third Edition
Incorporating the First and Second Addenda. Volume 1; Recommendations. Geneva 2008. Available at:
http:/Awww.who.int/water_sanitation_health/dwq/gdwg3rev/en/index.html

WHO (World Health Organization) 2009. WHO Country Cooperation Strategy 2008-2013; Sierra
Leone. WHO Regional Office for Africa. Available at: http://www.afro.who.int/en/sierra-leone/sierra-
leone-publications/doc_details/3346-country-cooperation-strategy-sierra-leone-2008-2013.html

WHO 2010. Chemical Hazards in drinking —water.
http://www.who.int/water_sanitation_health/dwq/chemicals/en/index.html#L

Witherington, E.B. 1992 - Behavioural Responses of Nesting Sea Turtles to Artificial Lighting.
Herpetologica. 48: 1, 31-39.

World Bank and International Finance Corporation, 2002, Mining and Development, It’s Not Over When
It's Over: Mine Closure Around the World.

WP, 2010 —- BASIS OF DESIGN PORT SITE MARINE, PART 1: MARITIME STRUCTURES. Tonkolili
Iron Ore Project. Tagrin Point Port.

WP, 2010a - BASIS OF DESIGN MARINE: PART 2 COASTAL PROCESSES AND DREDGING.
Tonkolili lron Ore Project. Tagrin Point Port.

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\stage 1\phase 1 (ecf)\eshia\7-6-10\tonkolili phase 1 eshia
report pb 7-06-10_updated+appendices.doc
Page 352 : 305000-00006-0000-EN-REP-0020Rev 0 : 18 Jun 2010
WorleyParsons [African agp
resources & energy ~_ea— SE

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 1

Project Monitoring and Audit Arrangements
African Minerals Limited
Victoria Place

31 Victoria Street
Hamilton HM 10
Bermuda

F.A.O. S.S.J. Jusu

Acting Executive Director

Sierra Leone Environment Protection Agency
Sierra Leone Government

3° Floor, Youyi Buildings

Brookfields, Freetown

Sierra Leone

30 March 2010

Dear Mr Jusu
Re: Tonkolili lron Ore Project

We refer to your letter dated 4" December 2009 which states the requirement for a full
Environmental Impact Assessment (EIA) for the above project, and your letter of March 2010
in response to our submission of the EIA Screening Form. We confirm that a comprehensive
Environmental, Social and Health Impact Assessment (ESHIA) is currently being undertaken
for the project that includes both the Early Cash Flow component and the main Tonkolili
mining project. The ESHIA will meet the requirements of the Environmental Protection Act,
2008 and address the life-of-mine project activities.

As an overview of how we intend to approach this work, we are pleased to submit a
document titled EIA Scoping and Procedure, which provides details of the ESHIA that we are
conducting, including information on the scheduling of the various studies and the
deliverables. We would greatly appreciate your feedback so as to develop an agreed set of
terms of reference. Once this is done, we can then produce a more formal scoping
document in conjunction with the EPA containing more detail on work programmes, plans
and coverage of areas of interest so as to meet the requirements of a wider set of project
stakeholders.

It is our intention to submit an ESHIA covering the ECF works in June 2010 for your
consideration, with an ESHIA (preliminary) for the Tonkolili project around the third quarter
of 2010.

In recognition of the fast-track approach, necessitated by seasonal constraints for these
projects, we would be pleased to accept your proposals for conducting periodic monitoring
and auditing of project implementation by one or two of your senior staff.

Registered in Bermuda
Company Registration Number 34816
We recognise that the EPA, as a new Agency has not yet secured all the necessary
equipment or logistic capability to facilitate environmental monitoring for a project at this
scale. Accordingly we would consider the purchase and supply to you of essential field
equipment, such as hand held air, noise and water quality meters.

Furthermore, AML recognises that successful multi-partite monitoring for this project is an
essential part of meeting key objectives and continued improvement in the performance of
our community and environmental management programme. Consequently we recognise
that AML is in the best position to initiate and provide some logistical support to a
monitoring team. At the outset this means we would be willing to consider assisting EPA in
terms of project transport and limited cover for accommodation and meals for field
personnel at remote project locations to enable them to carry out their duties with respect
to this project.

If such an approach for equipment and logistics is considered appropriate and useful, please
include it in your response.

In view of the scale of the project and the staffing constraints of EPA, we seek your views on
any independent monitoring that you may require, for our consideration.

We look forward to receiving your thoughts on this proposal and assure you of our intention

to implement the project with due regard to sound environmental and social standards.

Yours sincerely,

Mo ee

Steve Allard
Vi = ri

Registered in Bermuda
Company Registration Number 34816
WorleyParsons [African agp
resources & energy ~_ea— SE

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 1

Public Consultation
AML WORKSHOP
Date: 17"" May, 2010
Agencies in attendance: SEE ATTACHED

Commencement of the meeting

The meeting was declared open by the Corporate Manager of AML, Mr Mustapha J. Kamara as
he introduced a representative of the organization, Think Tank. The representative went on to
attributing her visit to Sierra Leone to the level of religious tolerance expressed in the bi-
religious prayers said at the beginning of meetings. This was immediately followed by individual
Christian and Muslim prayers by two paramount chiefs, including P.C Bai Shebora of Kafu
Bullom chiefdom.

e Chairman of the Port Loko District council, Mr Hamid Fofanah introduced the Paramount
hiefs present; Hon. Bineh Bangura followed suite in introducing the members of Parliament.
e list of all the organizations present at the meeting was read, as were the presenters from
ML. The Acting Director of Mines introduced the ministers.

rPaod

The Chairman‘s Opening Remarks

The Deputy Minister of Mines was introduced as Chairman of the meeting, and he gave his
opening remarks recognizing important members of organizations such as the 4" estate
present. He started by saying ‘AML has discovered the largest iron ore deposit in the world’ and
that the company called the meeting to officially present their story to important stakeholders,

all of which, according to him, were present. He looked forward to AML discussing the present
state of the mining project with the community; discuss timelines and schedules; and the
benefit of the mines to Sierra Leoneans and the government. He assured Sierra Leoneans to be
proud of the amount of ore in the deposit already found and still being explored in the Sula
Hills. He briefly elucidated the process from exploration to definite feasibility studies, mining
and shipment abroad, and that AML will be discussing road construction for mining operations,
the benefits in terms of income generation and employment to Sierra Leoneans. And that the
meeting would culminate in an open discussion, question and answer period.

Presenter - Mining Operations, John Blanning

Following tea break, John Blanning, the Chairman of mining operations of AML led the
presentation by showing an impressive animation of the entire mining process and shipping
operation. He gave an overview of the area of the 3 sites housing the ore and that, in which the
ore is concentrated; the road trains that will be transporting the mine product to Lunsar for
transfer onto rail trains bound for Pepel, where it will be stacked and transported on conveyor
belts to the jetty for shipment. He mentioned Sierra Leone’s competitive advantage over other
suppliers like Brazil, by way of shorter distance (half the distance) for the shipment of the ore to
China and Europe. He further discussed the refurbishment of the defunct Marampa mines’
railways and some of their rail cars. According to him, 2 rails will be involved: a refurbished one
to Pepel and a brand new rail; a new port will also be constructed at Targrin. John B. further
iterated that the exploration and drilling for the magnetite is completed, whilst that for the
hematite is underway. He also discussed the mining, drilling and blasting process, the
engineering and design details. He went on the talking about the equipment, locomotives and
rolling stock to be purchased and the cars for the railway that are being constructed in South
Africa. Following Mr Blanning, the Chairman gave a summary of his talk.

Presenter - Infrastructure (Steve)

Steve the infrastructure manager started his talk by declaring that AML creates value through
exploration and that the company holds an extensive mining portfolio. He gave all the statistics:
ore tonnage, potential number of employees, expenditure ESHIA process and social community,
revenue for government, local and regional development. As for Phase 2, he discussed mining
(blast, mine haul), processing input (power, water), infrastructure (water supply, tailings dam,
accommodation, support services which will be large), heavy haul railway ore hauled down to
targrin port, at targrin, the ore is offloaded from the train, to conveyor belts and channelled to
a stockyard to be loaded on ship; lots of dredging 30 million tons of materials hauled out for
navigation,

Presenter - ESHIA studies (Andrew Huckbody)

He stated that there is an intensive study underway for both phases of the project in the
following areas: flora, mine site, haul road, inland valley swamps, coastal habitats, marine
ecology, birds with special reference to the RAMSAR site, inter-tidal and sub-tidal,
hydrodynamic model of estuarine processes, terrestrial fauna — birds, mammals, bats;
hydrology, hydrogeology- surface and groundwater quantity and quality; Waste management —
poor facilities, strategies required; air quality, noise; health impact assessment; and Soils and
geomorphology.

He intimated that USS 2.5 million has been spent on ESHIA studies so far, and that the
conclusion of the studies will have seen some USS 3 million spent. Organizations participating in
the studies include: WP, SRK, CEMMATS, CSSL, NU, FBC, Kew Gardens, WCS, Hydrobiology, the
Meteorology office etc.

The timeline is as follows: Phase 1 (hematite) studies underway, report to be submitted in June
and Phase 2 to be submitted in September
Presenter — Employment and Stakeholder Engagement (Colin Forbes):

Sierra Leone has one of the most stringent legislations for employment in the West African
region; The recruitment coverage include, in order of decreasing preference, local, national
personnel and Sierra Leoneans in the diaspora and then lastly, international. However, local
personnel with the requisite skills within the country are seriously lacking. There are good
resources in the diaspora, that notwithstanding. The skilled labour required for the construction
stage will be in excess of 10,000, but most of the jobs will likely end up in the hands of
foreigners, since trained people are few and far between. Most contractors also feel obliged to
bring their staff with them. In any case, given the typical 1:10 paradigm in mining communities,
ten (10) other Sierra Leoneans could benefit from ancillary jobs within the community for every
person employed by AML. The company’s primary focus in the operational phase is training of
local personnel through vocational skills development, with the objective of replacing foreign
staff with Sierra Leoneans.

Regular community meetings during exploration phase with stakeholders within the
operational areas. Socio-economic baseline surveys to address community concerns is on going
at the moment and this has resulted in the set in up of committees. Early Works Chiefdom
Committees (EWCC) has been formed to address the immediate impacts of the Haul Road
Construction and the railway refurbishment. The committees have got a well defined scope of
work and mandate. EWCC membership include Government departments, paramount and
section chiefs, political leaders (Members of Parliament and district councillors), youth leaders
and NGOs. District Consultative Forums would also be set up with the same defined scope of
work and mandate as the EWCC but with expanded membership. Several sub-committees
would be set up to include compensation, community development, public awareness,
monitoring and evaluation, influx management and Host site identification.

Presenter - Community project (Mr Mustapha Karama)

Mr Kamara went through a list of community projects already been being funded by AML:
Infrastructure, roads, bridges, water, health, signs for road safety, assisting with water projects,
initiatives for diseases like malaria, scholarships (800 to Tonkolili this year alone, primary and
secondary), agriculture training projects, sports, donation to mosques, over 4 billion leones on
community projects in Sierra Leone.

There are plans for extensive stakeholder engagement, GoSL district consultative forum,
subcommittees to deal with social aspect of the project, (compensation, host site identification,
community development, employment and training and influx management).

Social and community departments that are overseen by community liaison officers (16 in all)
will play an active role in community development projects.
QUESTION AND ANSWER SESSION

Qu: How many jobs will be provided by AML?

Ans: Not everyone will get a job at AML. Trained personnel are lacking in Sierra Leone, but
efforts are being made to bring in Sierra Leoneans working abroad and so far, the venture has
proven successful. In areas where trained Sierra Leoneans are unavailable, AML will temporarily
employ an expatriate until a Sierra Leonean has been sufficiently trained to replace him.
Training at AML has been and will be an on-going process, and the employees are encouraged
to be multi-skilled.

Qu: How will AML stack up against competitors from other parts of the world such as Brazil and
India?

Ans: To start with, the market for iron and steel will not be saturated in the foreseeable future.
If for example, everyone in China buys a dishwasher and a laundry machine as the Chinese
economy grows to projected levels, no amount of steel in the world will meet such demand. As
for now and in the future, the demand for iron remains high, albeit it does fluctuate. AML
capitalizes on the fact that Sierra Leone has a world class iron ore deposit in the form of
magnetite, as a good enough reason to try and stay ahead of the competition, a concept that
would be relied upon when global demand for iron dips. Much of the benefit would come from
the cost-effectiveness of mining the ore that is concentrated in a small area, within 28km. At
this point, it is fair to state that at 50-62% iron, the ore may not be the best in the world, but it
could be the most cost-effective to mine.

Qu: When would the haul road be constructed?

Ans: Some major contractors are being brought in right now from South Africa; WBHN will
cover the Tonkolili axis, whilst two others will be in charge of the Port Loko and Bombali area.
There is not enough equipment in the country to undertake such a gargantuan task. As we
speak, there are mitigation measures being put in place to carry on operations in the rainy
season. A bridge designer is currently in the country and we are on track to complete that part
of the project at the end of December. The old Marampa rail tracks are undergoing
refurbishment that we expect to complete by the end of the year. Although rail cars are being
constructed in South Africa at the moment, some old cars at Pepel are being refurbished for the
trains. The cars from South Africa are being prepared for shipment to Sierra Leone and will be
here in the next 2-3 months.
Qu: Where does AML plan to obtain all the energy required for this work?

Ans: That’s the challenge! As for phase 1, no additional power is needed, the 4-SMW required
for this phase is sufficient. Phase 2 will be the major challenge. We hope to be able to derive
energy from a renewable source, supplemented by fossil fuel, i.e., mixing thermal with hydro
energy. We do need an independent power provider.

Qu: What is your plan for dealing with scrap metals?

Ans: Our mission is to mine iron ore and ship it oversees. We will be having no dealings with
scraps.

Qu: In the area of needs assessment for the affected communities, is mapping done to target

actual needs?

Ans: AML is at an exploratory stage, and this implies that needs met are those requested by the
communities. Nonetheless, the company intends to hold consultative meetings with
community representatives, authorities and affected people when the need for mapping arises,
consequent upon AML is moving to the mining phase.

Qu: How do you classify the 10.1 billion tons of magnetite, measured or indicated?

Ans: The 10.1 billion tons of iron ore is an indicated and inferred resource. 80 million tons of
indicated and inferred resource have been registered so far. The classification of hematite is
more complicated at this stage.

Qu: Do you intend to register with indigenous insurance company?

Ans: AML plans to first seek local insurance companies and we look forward to working with
them.
Qu: If you accidentally discover other minerals, such as diamonds or gold, would you include

their mining in your operations?

Ans: No diamonds have been found at any of the sites. There are small amounts of bauxite and
nickel, but our focus and operations will be exclusively in the mining and export of iron ore. We
have not found any gold either.

Qu: Since you would be trucking huge quantities of loose ore through communities, how would

you ensure that people will not be in danger of being affected by the dust particles in the air?

Ans: Measures will be put in place to minimize dust released into the atmosphere. The ore, for
starters, will be wet, and there will also be wetting of roads. The road trains that would be
transporting mined materials from the mine at the Sula Mountains to Lunsar are huge vehicles,
which makes stopping in an emergency situation very difficult. AML will sensitise the
communities of the transportation process and the dangers involved. There will be sufficient
road and warning signs.

Qu: How about the environmental disasters that lurk in the dark, land reclamation, release of
toxic materials?

Ans: An ESHIA study is underway, as earlier iterated by Mr Andy Huckbody. All details
pertaining to the environment will be addressed by the reports that are due in June and
September, respectively. But we can safely say that no toxic chemicals will be employed in the
process plants producing magnetite. We anticipate no huge environmental risk resulting from
our operations as health and safety measures have been put in place in the conduct of our
operations.

Qu: Under what category of license is AML operating? How do we ensure that AML will not be a
repeat of the National Diamond Mining Company?

Ans: AML is an exploratory company as at yet. There will be no unrealised promises, unlike
NDMC. We have a world class mineral in our hands and so much to offer. We are guided by
statutory rules and regulations by which we will strictly abide. An ESHIA study is going on right
now, and the environmental impacts of our work will be done and publicly disclosed. In that
document, post operation activities such decommissioning and land reclamation plans will be
discussed.
Qu: How do you plan to raise money for such a massive operation?

Ans: The project has commenced with an early cash flow (ECF) that involves the initial mining of
the hematite that overlies the magnetite deposit in Tonkolili. Following the construction of a
haul road from the mine site to Lunsar and the rehabilitation of the defunct Marampa-Pepel rail
track, the hematite will be transported and shipped overseas. Proceeds from this project will
help build the momentum for the second phase of the project, which is the mining and export
of magnetite. The world class nature of the magnetite deposit could provide a basis for
additional funding to be solicited.

Qu: Where would you obtain the water needed for your operations?

Ans: The water requirement for Phase 1 is minimal and is adequately met. For Phase 2, 150
engineers are involved in the feasibility studies to ensure that water is available for the project
without any significant impact on other (downstream or riparian) users or the environment.

OTHER COMMENTS EMERGING FROM THE MEETING WORTH MENTIONING

Deputy Director of SLEPA

He spent time discussing the ESHIA process as is highlighted in the SLEPA Act 2008. He
commented that the delay in conducting a study is the reason for too many questions being
raised at the meeting.

Mr Andrew Keili (CEMMATS Group Ltd)

He discussed the ESHIA process, and the reasons for the delay in conducting a study. He gave
details of the content of the report that would be written at the end of the study: the
Community Development Action plan (CDAP), the public disclosure plan, mine reclamation and
rehabilitation, environmental management and monitoring. He also discussed the inadequate
capacity of the Sierra Leone Environmental Protection Agency (SLEPA) and the potential for
AML to help in capacity building for the agency. He appeased all present that there will be
enough time for comments to be made on the ESHIA report.

Representative of the Civil Society
She made a number of comments and observations that included: the scale and promising
future of AML and likened it to NDMC and the failure of the latter to meet their promises,
leaving local communities destitute and having to deal with the environmental consequences of
their (the company’s) actions; the class of license that has been issued to AML, exploratory or
mining; the inadequacy of the capacity of SLEPA to deal with environmental issues such as the
ones likely to be generated by AML operations, and monitoring of their operations.

Mr Mohamed S. Kabiru, Representative for the National Secretary General of the Farmers
Federation

His concern was in the area of community resettlement programs and how they would affect
land use.

Vote of Thanks by P.C. Bai Kurr from Masimgbe

He thanked AML for given everyone present an opportunity to hear about the progress made
by AML so far. He also thanked the representatives of invited organizations for attending. The
PC expressed his excitement at the prospect of a world class mineral found in the country and
the implications for national revenue and employment.
Introduction to AML. cn?

African Minerals aims to create value through
exploration, discovery and development

The Company holds an extensive portfolio of mineral
rights in Sierra Leone — actively investing since 2003

Tonkolili iron ore project, 10.5 Bt of magnetite - the
world’s largest reported JORC compliant magnetite
resource

Additional exploration has confirmed the potential for 500
Million tonnes of hematite mineralisation

Currently have around 740 employees in Sierra Leone
Expenditure to date circa $100m US

International Year of Planet Earth Award December
2009
Today’s Objectives Atican Ga?

¢ Project overview
¢ ESHIA process
¢ Social and community
Project Benefits

¢ Employment

¢ Large scale investment in
Sierra Leone

* Government revenues

* Community investment
and development

* Contribution to local and ‘
regional development New Clinic at Mabonto built by

¢ Project-wide training African Minerals
initiatives

Prey eae eas!
Project phases and targets African ay A

Exploration ongoing since 2006

African

Project phases and targets [\=""

Phase 1 — 8mtpa of hematite

Potential for up to 500 Mt
Hematite Ore

Plus up to 500 Mt high grade Hematite
concentrate
Project phases and targets Africana?
Phase 2 — 45mtpa of magnetite

Marampon Numbara

Kasafoni

Location

e@Kamakwie N

Guinea

IS

Exploration
License Area

Republic of Sierra Leone

@ Makali
Proposed Transport
Corridor

e
Yonibana

=—_—
50km

0 25
Scale (approximate)
Phase 1 Process Description African a

Mining

— Conventional truck and shovel mining method, drilling and
blasting

— Minimal beneficiation required to produce export grade hematite

— 8mtpa target tonnage

Road Transport

— Hauling of ore by road train trucks to Rogbom (near Lunsar)

Rail Transport

— Transport of ore to Pepel along rail line

Shiploading and Export

— Loading of 50,000 DWT transhipment vessels

— Transhipment to 170,000 DWT vessels off shore
Phase 4 African@’=

Haul Road
* Design

— 122 km haul road

— Farangbaya to Rogbom (near Lunsar)
Routing to avoid major social and environmental constraints
Major river crossings including the Rokel

— 16.5 m wide including 1 m berm on either side
* Construction

— 3 contractors to work on road

— Preference for local employment and goods and services
* Operations

— 4to 5 trailer unit road trains with 400 ton payload

* Community safety programme
(“Haut Road =
© Alignment

Haul Road
_ Alignment

< /
Mine Exploration

License A\

y

“A

Farangbaia |

Forest Reserve

_ (Protected Area)

are \Vfeecie wees]
ie Se

| AO Ta
Seale (approximate)

11
Haul Road, Rail Interchange Africana?

poewmrallaces

\ ee i
Haut Road Apa

a Existing Railway oi
Ca cea =
“A (a

ee ee ine Peery se
ae LS \

pe ee

Lunsar
Interchange Yon ana

sf

12
Scale (approximate)
400T 55Te 92Te 107Te 65Te 92Te

Totals
TARE 7.8 22.7 22.2 17.0 16.2 26.1 16.7 22.2 17.0 168.0
PAYLOAD | 1.1 27.6 50.9 58.4 59.4 47.6 41.9 52.7 58.4 398.0
GROSS 89 50.3 13.1 15.4 15.7 13.7 58.6 74.9 15.4 566.0
ALLOWED} 12.0 50.0 75.0 75.0 75.0 75.0 75.0 75.0 75.0 587.0

13

Altered Haul Road Alignment Due to Social & African
Environmental Considerations MINERALS

Tonkoliligg My
3

—e Ko
o 4 6 16

@ Waypoints (Dec 2009)
— Contours (m)

Haul Route Alignment
Route Alignment
sma Proposed Route Amendments,
[i Mine Licence Tenement 2007
— Streams

(7 Farangbaia Forest Reserve
(CWitages aroune Mine site

+—

"J Suggested Start of | Environmental & Social Factors
oat Ali

3 Areas Coded with
=], Environmental & Social Factors

Tonkolii Project, /
Environmental & Social Assessment |:

Environment & Social factors
Affecting Haul Road Alignment

~

14
Phase 1 ttcen eal

Pepel Railway

¢ GoSL granted AML 99 year lease see
to operate Pepel port and railway |

¢ Original narrow-gauge Delco
Marampa to Pepel railway to be
refurbished

* New rolling stock to be purchased

* Issues

— Considerable expense to replace lost
materials

— Agriculture and structures have
intruded into RoW since railway
became defunct

— Community safety

Existing Rail

e Kamakwie

Mine Exploration
License Area

. Republic of Sierra Leone
a. Mn Kalangba

~

ee Lunsar iS
Port Loko Interchange . “s a [
Oe Poe - Haul Road Alignment yi *

ae ~“e

é Habyraa
OldiRall Maratapa ae
aii :
; 4 Alignment ane @ Makali
Lungj Internationale
Airport , VES Er

@ Yoniban

a 0 25 50km
Scale (approximate)
16
Phase 1 Atican Ga?
Pepel Port ~

¢ Work underway to re-
establish
accommodation and
training facilities

* Combination of new
and refurbished |
equipment to be used to |b
modernise and upgrade |
shiploading facility

¢ Shipping channel to be
dredged to
accommodate
transhipment vessels

* Operations will be 24
hour

‘
a
aid
Pepel Port Facilities

African
MINERALS Ware

Phase 2

* Mining ¢ Infrastructure
— Blast, mine, haul — Water supply
* Processing Inputs — Tailings dam
— Power — Accommodation

— Water — Support services

Afri =
Phase 2 [African Ga?

¢ Heavy Haul Railway
¢ Tagrin Port
— Car Dumper
— Stockpile
— Conveyor
— Jetty
— Berthing Facility
~ Shiploading
Equipment

Tagrin Port

2km 2 1

1
‘Scale (approximate)
Rail to Tagrin Port African€¢g

=

r

e Kamakwie

t
N

ae

Mine Exploration
License Area

Republic of Sierra Leone
sat
Rokupr ae Mn eKalangba
in ,

u Proposed Rail ag
eee Alignment @ Makeni
i

| ~
/ Mine Rail Optio) /
Port Loko / ee t
lagburaka ae
ae
¢ © Makali
Lungj Internationale’ ¢
Airport tas
De
a
Fresisen @ Yoniban
ee
io 0 25 50km
t Scale (approximate)

22
ESHIA - Studies Afican gay?

3

Progress of specialist studies:

Flora - phase 1, 2 studies; mine site, haul road, inland valley swamps,
coastal habitats

Marine ecology — birds (Ramsar site), inter-tidal and sub-tidal infauna,
marine mammals, turtles, underwater video, hydrodynamic model of
estuarine processes

Terrestrial fauna — birds, mammals, bats, inverts, herpetofauna

Hydrology, hydrogeology — surface and groundwater — wells, quantity
and quality

Waste management — facilities, strategies
Air quality, noise

Health Impact Assessment
Soils and geomorphology
Social Impact Assessment

ESHIA - Studies

¢ Expenditure to date:
— ESHIA studies 2.5 million
USD and ongoing

— 20 monitoring wells and
installation of 3 automated
weather stations 1 million ,
USD.

¢ Organisations involved
include:
— WorleyParsons
— SRK
— CEMMATS
— CSSL
— Kew Gardens

— Wildlife Conservation
Society

— Hydrobiology
ESHIA Process
Phase 1 ESHIA

¢ Various studies underway
or completed

— haul road
— railway
— Pepel

(uy

— marine environment &
—ESHIA report June |

25
ESHIA Process

Phase 2 ESHIA

* Screening Form

* Scoping Report

* ESHIA report due Sept

* Consultations throughout

* Statutory review period after
publication of Gazette notice and
newspaper advertisement

ESHIA - Aspects Atican Ga?

Air Quality — dust, process residues
Ecology — Terrestrial, Coastal and Marine; flora and fauna

Human Population, socio-economic, resettlement, employment,
community development

Agriculture
Health impact assessment
Soil - quality, erosion

Water — surface and groundwater, quality, water resources,
drainage

Noise
Landscape and geomorphology
Special Habitats — protected areas (Forest Reserves, Ramsar)

27
Ramsar Site

=== Proposed Rail Alignment
cb Existing Ratt Route

3 Ramsar Core Zones

(approx Areas)

A= Aberdeen Creek

B= Bunce River

C= Tagrin Point, Pepe!
tsland

Environmental & Social Assessment — [!
‘Sereenung Foem - Tonkolit Project

Social and Community African @¢

African Minerals corporate ethos
¢ Spirit of partnership with Sierra Leone
¢ Add value to neighbouring communities

¢ Build the foundations for mutually
beneficial relationships

¢ Create transitional climate to address
expectations over the long term

29
Employment

Recruitment priorities
— Local
— National and diaspora
— International
Skills assessment
— Identified shortage of skilled personnel for
both construction and operations
— Recognised opportunities for improving
existing skills
Anticipated personnel requirements
— Construction phase in excess of 10,000
¢ Unfortunately, large proportion likely to be
foreign nationals
* Strategies in place to mitigate effects within
project schedule Employment office in Bumbuna
— Operation around 3,000 for over 60 years

1:10 ratio of induced employment

30
aie
Training ieee Ne
Project wide training initiatives
¢ African Minerals primary focus on operational
phase

* Objective is to replace foreign staff through

— Vocational skills development

— Occupational training

— Experience-based competencies
* Contractors

— Obliged to implement training programs

— Construction phase limitations due to schedule

¢ Training to benefit broader community
Stakeholder Engagement Africana?

* Consultation to date

— Regular community meetings during exploration
phase with Paramount Chiefs and local
communities

* Socio-economic baseline survey

— Primary objective to gauge community concerns
— Survey conducted using:
* Individual interviews
* Village information sheets
¢ Household surveys
* Stakeholder group interviews
— Data collection process including:
* Administrative personnel
* Traditional authorities
* Community members
« AML employees

32
Stakeholder Engagement African ay

Phase 1

* Early Works Chiefdom Committee
(EWCC)

« Membership includes:
— GOoSL district heads of department

Paramount Chiefs

- — Section Chiefs
— Political leaders
— Women’s and youth leaders
— NGO’s
— AML

¢ Actas primary channel of
communication

¢ Establish and implement
compensation methodology

* Community sensitisation

EWCC Safroko Limba held in Binkolo

33
B ,
\

Stakeholder Engagement African@y-

Phase 2
° District Consultative Forum

* Same function as EWCC but with expanded
membership
*  Sub-committees:
— Compensation
-— Host Site Identification
— Community Development
— Employment and Training
— Influx Management
— Public Awareness
— Monitoring and Evaluation

34
Social and Community African?
vs
Department isscan@

Staffing levels recently increased to meet
project demands during implementation:

¢ 16 Community Liaison Officers

¢ Community Liaison Manager

¢ Social and Community Coordinator

¢ Social and Community Manager

¢ Corporate Office Manager (Freetown)
Community Projects

Infrastructure
— Roads
* Improvement of regional road network
* Road safety initiatives
— Bridges
* Rehabilitation of road bridges

« Assistance with community river
crossings

— Water

* Provision of safe drinking water to
local communities

* Rehabilitation of wells
Health

— Extension of health facilities in local
chiefdoms

— Provision of medical equipment

— Support for malaria control initiative
aimed at developing long term
solutions to remote communities

— Medical assistance to nearby villages

Community Projects

¢ Education
— Schools
— Equipment
— Teachers
— Scholarships
Community Projects

Agricultural assistance
— Training in sustainable farming practices
— Providing farm equipment

Sports

— Support for East End Lions and other
regional clubs

— Sponsorship of Premier League, AML Cup
and other sporting activities =

Arts & Entertainment

— Sponsoring concerts, beauty pageants
and cultural programmes

— Rehabilitation of social halls and
entertainment venues
Community assistance
— Transportation
— Food security

. Donating strip to Golden Dragons of
— Emergency response to fire in local Tonkolili District

community

38
Community Projects Africana?

¢ African Minerals has undertaken
these projects to assist the
government of Sierra Leone and it’s
people in their drive to reduce
poverty and achieve sustainable
development.

* Company expenditure to date on
these projects is approximately SLE
4 billion

¢ African Minerals remains committed
to continually implementing social Construction of new
and community development in mosque in Bumpuna
consultation with project Y y
stakeholders in Sierra Leone
throughout the project lifecycle

39
THANK YOU VERY MUCH
FOR COMING

WE DUN DUN
WorleyParsons [African agp
resources & energy ~_ea— SE

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 1

Excerpts from Interim ESHIA Documents
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

Tonkolili Iron Ore Project

Environmental Management Plan -
Draft

305000-00006 — Document Number
29 April 2010

Parkview, Great West Road

Brentford Middlesex TW8 9AZ London
United Kingdom

Telephone: +44 (0) 20 8326 5000
Facsimile: +44 (0) 20 8710 0220
www.worleyparsons.com

© Copyright 2010 WorleyParsons
WorleyParsons

AFRICAN MINERALS LIMITED
REPORT TITLE
TONKOLILI IRON ORE PROJECT

SYNOPSIS

African Minerals Limited (AML) is developing a new iron ore mine identified as the Tonkolili Iron Ore
mine in Sierra Leone on the west coast of Africa. The Project is planned to produce 45 Mtpa of iron
ore concentrate. WorleyParsons Europe has been engaged as the PMC Contractor to assist AML
with the definition of the project that will include a Definitive Feasibility Study report supported by
capital and operating costs.

This section of the document is to be updated by the originator as the responsible person to provide a
summary as to the key purpose of the report

NOTE: all red italic notes in this document template are for guidance only. Please delete them before
issuing the document.

Disclaimer

This report has been prepared on behalf of and for the exclusive use of African Minerals Limited,
and is subject to and issued in accordance with the agreement between African Minerals Limited
and WorleyParsons Services Pty Ltd. WorleyParsons Services Pty Ltd accepts no liability or
responsibility whatsoever for it in respect of any use of or reliance upon this report by any third
party.

Copying this report without the permission of African Minerals Limited or WorleyParsons Services
Pty Ltd is not permitted.

PROJECT 305000-00006 - REPORT TITLE

REV DESCRIPTION ORIG REVIEW WORLEY- DATE CLIENT DATE
PARSONS APPROVAL,
APPROVAL

A Issued for Squad Check 28-04-2010 N/A

AHuckbody — A Reviewer NIA

document3
Document No: Document Number Page ii
WorleyParsons

AFRICAN MINERALS LIMITED
REPORT TITLE
TONKOLILI IRON ORE PROJECT

CONTENTS
1 INTRODUCTION .......csccssssseese

1.1 General...

1.2 Objective of the EMP...........0..0...

1.3. Project Description

iP Bo] z-| (0) |

2 DEFINITIONS AND ABBREVIATIONS ...........:::0000

2.1 Definitions

2.2 Abbreviations

2.2.1 SOUPCES oo. ceceeeeeeeeee

41 Introduction ......... cece

4.2 Process...

5 SOIL MANAGEMENT.............-.

5.1 Introduction 0.0... eseeeseeeeeeteeee

5.2 Procedure

6 BORROW PITS

7 WATER MANAGEMENT .......... 11
7.1 UntrOduction ..........esseeeteeeeeeeeee 11

8 WATERCOURSES, SWAMP AREAS AND RIVERINE VEGETATION 13

9 WORK IN PROXIMITY TO COMMUNITIES ............. 15

9.1 Introduction 0.0.0... eseeeseseeeeeeee

9.1.1 Noise emissions...........

9.1.2 Air Quality (Air Emissions) .............0::cccee

9.1.3. Dust and particles generation .......00.

9.2 Work in or close to Society Bush areas, Thick Forests & Protected Areas..........

10 WASTE MANAGEMENT
11 FUEL AND SPILLAGES ...........
document3

Page iii 305000-00006 : Document Number Rev A : 28 April 2010
WorleyParsons

AFRICAN MINERALS LIMITED
REPORT TITLE
TONKOLILI IRON ORE PROJECT

11.1 Refuelling and maintenance procedures...............
11.2 Spill response...
12 AGRICULTURAL AREAS
13 SITE SELECTION FOR CAMPS. ...........:::ccsceeseeseetees
13.1 Introduction...........ceceseeeeees
13.2 Procedure...
13.3 Transport activities / equipment USE ooo... eee ee cece ee eteeeeeeeeeeeeeeteceeeeeetaeeeteeeeeeeeee 25
13.4 Camp Site Decommissioning
14 COMMUNITY LIAISON AND PUBLIC INFORMATION ..... 27
14.1 Introduction...........ceceseeeeees
15 COMMUNITY SAFETY..........-..
16
16.1 Introduction...........ceceseeeeees
16.2 Incident Investigation and Reporting..............04
16.3 Non-compliance: Corrective and Preventive Actions..... 134
Appendices
ERROR! NO TABLE OF CONTENTS ENTRIES FOUND.
document3

Page iv 305000-00006 : Document Number Rev A : 28 April 2010
WorleyParsons

AFRICAN MINERALS LIMITED
REPORT TITLE
TONKOLILI IRON ORE PROJECT

1 INTRODUCTION

1.1 General

This document presents an Environmental Management Plan (EMP) for the haul road element of the
Early Cash Flow Project and has been prepared following a request by the Sierra Leone
Environmental Protection Agency (SLEPA). The term EMP is used here as synonymous with
Environmental & Social Management Plan (ESMP), as the current international approach is to
prepare a management document that addresses both environmental and social issues during
construction and into operation.

This report builds on and extends the ‘Environmental and Social Management principles for haul
Road Development for ECF’, which was originally produced in February 2010 as guidance to AML for
use with haul road planning and implementation and the document was reproduced (as Appendix 13)
in the Haul Road Scoping Document issued 15 April 2010, which was sent to and reviewed by
SLEPA.

The report cited above contains many elements of an Environmental Management Plan and was
produced in advance of completion of the ESHIA for the Early Cash Flow (ECF) project, as an
environmental management response to early works implementation. It was informed by the early
scoping of potential issues associated with haul road design and construction and much of it is still
valid and appropriate at this stage in the development of the haul road. Consequently, much of the
content is common to the EMP presented in this document.

Since the design of the haul road is still ongoing it is not possible at this stage to finalise all the
potential environmental or social effects, therefore the present report is preliminary and will be a
living document, which will be updated periodically in line with the design and potential effects as they
arise.

The need for preparation of specific EMPs for individual project infrastructure components has not yet
been determined and in fact it is envisaged that an ESHIA will be prepared for the ECF project as a
whole and will include an EMP or ESMP, to describe the management of potential impacts and the
delivery of mitigation for environmental and social issues. This particular EMP has been requested to
cover only the haul road and it must be considered as a part of an ongoing ESHIA process for ECF
and Tonkolili and is therefore not ‘stand alone’, but part of a larger project and process. This is
particularly the case for many of the social elements, which are addressed through a range of
initiatives, such as Social Impact Assessment, Resettlement Policy Framework, Resettlement Action
Plan, Stakeholder Engagement Plan (equivalent to a Public Consultation and Disclosure Plan) — all
associated with the main Tonkolili project. In addition, there are some initiatives for the ECF, which
include the Early Works Chiefdom Committees (EWCC); see later in this document.

The social aspects for the haul road alone are being addressed in a separate document, specifically
requested by SLEPA, namely a Community Development Action Plan (CDAP). The CDAP should be
referred to for the latest update on the status of community initiatives, such as ongoing community
consultation and community development actions.

document3
Page 1 305000-00006 : Document NumberRev A : 6/1/2010
WorleyParsons

AFRICAN MINERALS LIMITED
REPORT TITLE
TONKOLILI IRON ORE PROJECT

1.2 Objective of the EMP

The objective of the EMP is to ensure that any potentially negative environmental and social impacts
during construction are kept at an acceptable level. It sets out to ensure that all aspects of the works
comply with the relevant legislation and good practice, and that measures to mitigate impacts
identified in the scoping documents are implemented. An EMP implements appropriate environmental
controls and monitoring procedures during construction and after the work is completed. An EMP (or
ESMP) is normally produced towards the end of an ESHIA process, when potential impacts and their
mitigation have been determined. In this case it has been prepared in a very short timescale at the
request of SLEPA, specifically for the haul road and has consequently not had the benefit of the rest
of the ESHIA process. It has therefore been informed by the scoping of potential issues that has been
undertaken for the haul road and in-country knowledge and experience of the consultants.

1.3 Project Description

African Minerals Limited (AML) is developing a new iron ore mine identified as the Tonkolili Iron Ore
mine in Sierra Leone on the west coast of Africa. The Project is planned to produce 45 Mtpa of
magnetite concentrate with a grade containing not less than 69% iron (Fe) and less than 3% silica
(SiO2)with a minimum particle size (P80) of 38 micron, from a resource deposit identified containing
5.1 billion tonnes of recoverable ore.

The mine project area is located approximately 200 km east of Freetown, the capital city of Sierra
Leone.

The project will comprise the mine and process plant facilities supported by a rail network to transfer
the concentrate product to the stockyards and handling facilities at the port area which is located at
Tagrin Point adjacent to Lungi airport to the north of Freetown.

Three ore bodies have been identified for production; Simbili, Marampon and Numbara. It is
envisaged that staged development will be undertaken dependent on the exploration activities which
are currently underway, to maximize the return on the investment. It is likely that additional ore bodies
will subsequently be developed as the understanding of the geological conditions and the mine
reserves mature.

To commercialise the Tonkolili Resource, AML will execute an integrated greenfield development
through the construction of new facilities which include:

e A new mine and ore processing plant at Tonkolili, to produce 45 Mtpa of magnetite
concentrate;

e Approximately 200 km of new standard gauge, heavy haul railway from Tonkolili to Tagrin
Point;

e Anew deepwater port and associated infrastructure at Tagrin Point suitable for loading vessels
up to Cape size for the export of 45 Mtpa magnetite concentrate; and,

e All associated support infrastructure to deliver and operate the project safely and successfully.

document3
Page 2 305000-00006 : Document NumberRev A : 6/1/2010
WorleyParsons

AFRICAN MINERALS LIMITED
REPORT TITLE
TONKOLILI IRON ORE PROJECT

At the mine, the project development will comprise an open cut mine, ROM pad, the minerals
processing facilities and support infrastructure such as power, water, access roads, air terminal,
accommodation facilities, workshops, warehouses, laboratories and administration buildings and train
loading facility.

1.4 Location

The following figure provides an indication of the mine site location relative to the coast and the
borders with Guinea and Liberia. The mine site at Tonkolili is approximately 200km ENE of the capital
of Freetown and the port location at Tagrin Point.

7 Guinea

CONAKRY
| TONKOLILI [ig N

Atlantic Ocean PROJECT Kissdongow

Leone

Bo
Ghangbatok

Liberia

document3
Page 3 305000-00006 : Document NumberRev A : 6/1/2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

Tonkolili Iron Ore Project - Haul Road

Community Development Action Plan

305000-00006 —

29 April 2010

Parkview, Great West Road

Brentford Middlesex TW8 9AZ London
United Kingdom

Telephone: +44 (0) 20 8326 5000
Facsimile: +44 (0) 20 8710 0220
www.worleyparsons.com

© Copyright 2010 WorleyParsons
WorleyParsons African€

AFRICAN MINERALS LIMITED
HAUL ROAD COMMUNITY DEVELOPMENT ACTION PLAN
TONKOLILI IRON ORE PROJECT - HAUL ROAD

SYNOPSIS

African Minerals Limited (AML) is developing a new iron ore mine identified as the Tonkolili Iron Ore
mine in Sierra Leone on the west coast of Africa. The Project is planned to produce 45 Mtpa of iron
ore concentrate. WorleyParsons Europe has been engaged as the PMC Contractor to assist AML
with the definition of the project that will include a Definitive Feasibility Study report supported by
capital and operating costs.

Disclaimer

This report has been prepared on behalf of and for the exclusive use of African Minerals Limited,
and is subject to and issued in accordance with the agreement between African Minerals Limited
and WorleyParsons Services Pty Ltd. WorleyParsons Services Pty Ltd accepts no liability or
responsibility whatsoever for it in respect of any use of or reliance upon this report by any third
party.

Copying this report without the permission of African Minerals Limited or WorleyParsons Services
Pty Ltd is not permitted.

PROJECT 305000-00006 - HAUL ROAD COMMUNITY DEVELOPMENT ACTION PLAN

REV DESCRIPTION ORIG REVIEW WORLEY- DATE CLIENT DATE
PARSONS APPROVAL,
APPROVAL

A Issued for Squad Check 28-04-2010 N/A

AHuckbody — A Reviewer NIA

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\aml - tonkolili\reports\wp es
reports\final\cdap haul road final.doc
Document No: Page ii
WorleyParsons

AFRICAN MINERALS LIMITED
HAUL ROAD COMMUNITY DEVELOPMENT ACTION PLAN
TONKOLILI IRON ORE PROJECT - HAUL ROAD

CONTENTS

1 INTRODUCTION ..........eceeees
1.1 General...
1.2 Scope of the CDAP.

1.3
1.4

21
2.2

41
4.2

5.1
5.2
5.3

6.1
6.2
6.3

9.1
9.2

Project Description

ol e*-| (0) | ro

DEFINITIONS AND ABBREVIATIONS ...........:::0000

Definitions

Abbreviations

2.2.1 SOUPCES oo. ceceeeeeeeeee

Introduction ..........ccccceeteeeeeeteeee

Process...

COMMUNITY DEVELOPMENT GUIDELINES

International Guidelines............

Sierra Leone Requirements.

African Minerals Ltd. Corporate Social Responsibility.

OBJECTIVES OF THE CDAP-
Early Works Chiefdom Committee. 13
Stakeholder Perceptions........... 14

Social Context of the Project Area... eee

PRINCIPLES OF THE CDAP ...........ccssssssesseesteseenees

COMMUNITY DEVELOPMENT EFFORTS TO DATE

COMMUNITY DEVELOPMENT STRATEGV............

Beneficiaries ..............cccceee

Strategic Development Priorities 0.0.00... ee

9.2.1 Partnering With Other Organisations and Government
9.2.2 Linkages to the EMP.....

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\am| - tonkolili\reports\wp es reports\final\cdap haul road

final.doc

Page 1 305000-00006 : Rev A: dd month year
WorleyParsons

AFRICAN MINERALS LIMITED
HAUL ROAD COMMUNITY DEVELOPMENT ACTION PLAN
TONKOLILI IRON ORE PROJECT - HAUL ROAD

9.3 Timing.......0.0....

9.3.1 Pre-Construction

9.3.2 Construction.............

9.3.3 Operation:

9.4 Approval of the Community Development Program...

9.5 Review and Monitoring .............

9.6 Human and Financial Resources......

10 CONCLUSION...

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\am| - tonkolilireports\wp es reports\finalicdap haul road
final.doc

Page 2 305000-00006 : Rev A: dd month year
WorleyParsons

AFRICAN MINERALS LIMITED
HAUL ROAD COMMUNITY DEVELOPMENT ACTION PLAN
TONKOLILI IRON ORE PROJECT - HAUL ROAD

1 INTRODUCTION

1.1 General

This document presents a Community Development Action Plan (CDAP) for the haul road element of
the Early Cash Flow Project and has been prepared following a request by the Sierra Leone
Environmental Protection Agency (SLEPA).

This report builds on the ‘Haul Road Scoping Report’ issued 15 April 2010, which was sent to and
reviewed by SLEPA.

The report cited above sets out the consultation mechanism established through discussions with
local authorities (District Councils and Paramount Chiefs) to address social issues related to the Early
Cash Flow (ECF) project as a social management response to early works implementation. .

Since the consultation process for this component of the ECF program is still ongoing it is not
possible at this stage to finalise all the issues that would normally feature conclusively in a document
of this nature. Furthermore, this report is preliminary and will be a living document, which will be
updated periodically in line with ongoing consultation and adoption the outcomes as they arise.

The need for preparation of a specific CDAP for the haul road has been brought by SLEPA. Broader
community development issues will need to be considered at the appropriate time to cover the
Tonkolili phase of the Project so this CDAP is therefore not ‘stand alone’, but part of a larger project
and process. This is particularly the case for many of the social elements, which are addressed
through a range of initiatives, such as Social Impact Assessment, Resettlement Policy Framework,
Resettlement Action Plan, Stakeholder Engagement Plan - all associated with the main Tonkolili
project. In addition, there are some initiatives for the ECF, which include the Early Works Chiefdom
Committees (EWCC); see later in this document.

1.2 Scope of the CDAP

The scope of this CDAP is to identify assistance methodology that the haul road project will provide to
local and affected communities in compliance with local legislation and define how AML will extend
such assistance beyond compliance. In many cases these additional measures are associated with
the need to deal with impacts that the haul road may have from both a social and environmental
perspective.

The CDAP sets out to ensure that programs are established to enhance socio-economic development
and in the process mitigate impacts identified in the scoping documents. It also helps to focus project
resources on stakeholder agreed deliverables which assist the proponents planning and
implementation process. To achieve this level of stakeholder participation a CDAP is normally
produced towards the end of an ESHIA process, when potential impacts and their mitigation have
been determined. In this case it has been prepared in a very short timescale at the request of SLEPA,
specifically for the haul road and has consequently not had the benefit of the rest of the ESHIA

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\am| - tonkolili\reports\wp es reports\final\cdap haul road
final.doc
Page 1 305000-00006 : Rev A: dd month year
WorleyParsons

AFRICAN MINERALS LIMITED
HAUL ROAD COMMUNITY DEVELOPMENT ACTION PLAN
TONKOLILI IRON ORE PROJECT - HAUL ROAD

process. It has therefore been informed by the scoping of potential issues that has been undertaken
for the haul road and in-country knowledge and experience of the consultants.

1.3 Project Description

African Minerals Limited (AML) is developing a new iron ore mine identified as the Tonkolili Iron Ore
mine in Sierra Leone on the west coast of Africa. The Project is planned to produce 45 Mtpa of
magnetite concentrate with a grade containing not less than 69% iron (Fe) and less than 3% silica
(SiO2)with a minimum particle size (P80) of 38 micron, from a resource deposit identified containing
5.1 billion tonnes of recoverable ore.

The mine project area is located approximately 200 km east of Freetown, the capital city of Sierra
Leone.

The project will comprise the mine and process plant facilities supported by a rail network to transfer
the concentrate product to the stockyards and handling facilities at the port area which is located at
Tagrin Point adjacent to Lungi airport to the north of Freetown.

Three ore bodies have been identified for production; Simbili, Marampon and Numbara. It is
envisaged that staged development will be undertaken dependent on the exploration activities which
are currently underway, to maximize the return on the investment. It is likely that additional ore bodies
will subsequently be developed as the understanding of the geological conditions and the mine
reserves mature.

To commercialise the Tonkolili Resource, AML will execute an integrated greenfield development
through the construction of new facilities which include:

e A new mine and ore processing plant at Tonkolili, to produce 45 Mtpa of magnetite
concentrate;

e Approximately 200 km of new standard gauge, heavy haul railway from Tonkolili to Tagrin
Point;

e Anew deepwater port and associated infrastructure at Tagrin Point suitable for loading vessels
up to Cape size for the export of 45 Mtpa magnetite concentrate; and,

e All associated support infrastructure to deliver and operate the project safely and successfully.

At the mine, the project development will comprise an open cut mine, ROM pad, the minerals
processing facilities and support infrastructure such as power, water, access roads, air terminal,
accommodation facilities, workshops, warehouses, laboratories and administration buildings and train
loading facility.

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\am| - tonkolilireports\wp es reports\finalicdap haul road
final.doc
Page 2 305000-00006 : Rev A: dd month year
WorleyParsons

AFRICAN MINERALS LIMITED
HAUL ROAD COMMUNITY DEVELOPMENT ACTION PLAN
TONKOLILI IRON ORE PROJECT - HAUL ROAD

1.4 Location

The following figure provides an indication of the mine site location relative to the coast and the
borders with Guinea and Liberia. The mine site at Tonkolili is approximately 200km ENE of the capital
of Freetown and the port location at Tagrin Point.

7 Guinea
CONAKRY’
| TONKOLILI [igi NV
Atlantic Ocean PROJECT Kissdongow

Leone

Bo
Ghangbatok

Liberia

q:\mandm select\am! - tonkolili110.0 engineering\10.13 es - environmental and social\am| - tonkolilireports\wp es reports\finalicdap haul road
final.doc
Page 3 05000-00006 : Rev A: dd month year
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

Tonkolili Iron Ore Project

Haul Road Scoping Report

305000-00006 — 305000-00006-0000-EN-REP-0014

15 Apr 2010

Parkview, Great West Road

Brentford Middlesex TW8 9AZ London
United Kingdom

Telephone: +44 (0) 20 8326 5000
Facsimile: +44 (0) 20 8710 0220
www.worleyparsons.com

© Copyright 2010 WorleyParsons
WorleyParsons

AFRICAN MINERALS LIMITED
HAUL ROAD SCOPING REPORT
TONKOLILI IRON ORE PROJECT

SYNOPSIS

African Minerals Limited (AML) is developing a new iron ore mine identified as the Tonkolili Iron Ore
mine in Sierra Leone on the west coast of Africa. The Project is planned to produce 45 Mtpa of iron
ore concentrate. WorleyParsons Europe has been engaged as the PMC Contractor to assist AML
with the definition of the project that will include a Definitive Feasibility Study report supported by
capital and operating costs. In addition WorleyParsons are responsible for preparing an
Environmental, Social and Health Impact Assessment for the project.

This document represents a scoping report covering one element (the haul road) of the project. The
report is intended to provide sufficient information on this element so that appropriate terms of
reference for the ESHIA study can be defined and the full ESHIA can be successfully implemented.

Disclaimer

This report has been prepared on behalf of and for the exclusive use of African Minerals Limited,
and is subject to and issued in accordance with the agreement between African Minerals Limited
and WorleyParsons Services Pty Ltd. WorleyParsons Services Pty Ltd accepts no liability or
responsibility whatsoever for it in respect of any use of or reliance upon this report by any third
party.

Copying this report without the permission of African Minerals Limited or WorleyParsons Services
Pty Ltd is not permitted.

The following sections of this report have been prepared by our project partners SRK:. Ecology
and biodiversity, Soils and land-use, Geology and geomorphology and Socio-economic
environment. SRK maintain that while the standard of work has been completed with
consideration of in-country requirements and relevant international standards and guidelines. The
scope of the work is limited geographically and / or in terms of level of detail and therefore the
work reported does not meet the criteria for a baseline study. This work is considered to only be
the starting point for baseline characterisation for the Tonkolili lron Ore Project. SRK and its sub-
consultants considered that significant supplementary work is required taking cognisance of
seasonal variations (as a minimum 12 months) is required to fulfil international requirements for a
baseline study.

PROJECT 305000-00006 - HAUL ROAD SCOPING REPORT

REV DESCRIPTION ORIG REVIEW WORLEY- DATE CLIENT DATE
PARSONS APPROVAL,
APPROVAL
0 Issued for Use 20/04/2010 N/A
AHuckbody —P Burris NIA

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\aml - tonkolili\reports\wp es
reports\final\ecf tonkolili haul road scoping report_15apr10.doc
Document No: 305000-00006-0000-EN-REP-0014 Page ii
WorleyParsons

AFRICAN MINERALS LIMITED
HAUL ROAD SCOPING REPORT
TONKOLILI IRON ORE PROJECT

CONTENTS
EXECUTIVE SUMMARY wel
1 INTRODUCTION ..........eceeees wee
1.1. Tonkolili Scoping Introduction wd
1.1.1 Distribution and Intended Audience wd
2 DEFINITIONS AND ABBREVIATIONS .............00005 ete)
2.1.1. General Definitions ...... 5

2.1.2 Abbreviations .

2.1.3 SOUPCES ..... eee eeseees

3 REFERENCED DOCUMENTS

4 PROJECT DESCRIPTION

4.1 Project Overview...

4.2 LOCARION 0... eee cette tee teseenes

4.3 Early Cash Flow (ECF) Project.
4.3.1 ECF Project status

4.4 Haul Road

4.4.1 Routing of Maul road... eee cece cece eceeeeeeceeeeceeseeesecesaeeeeeescseeeesaseeseeeseeeeetae

4.4.2 Construction Materials .

4.4.3 Equipment

5 LEGISLATION

5.1 Institutional Bodies....................

5.2 Relevant Sierra Leone Legislation ............. cece eeeeeeceeeeeeeseeeeseesaeeeeseeeeeetecseeeeetaeeee

5.2.1 ESIA/EIA Legislative Requirements .............

5.2.2 Mine Technical Assistance Project (MTAP).

5.2.3. MTAP Resettlement Policy Framework 18
5.3 International Good Practice ...........ccccseceeeceseeseesesteseeneseesesneseenesneseenssnesseneseessseensnneseenenees 19
5.3.1 International Conventions to which Sierra Leone is signatory 19

5.3.2 Equator Principles.
5.3.3. World Bank Operational Manual...................

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and socialam! - tonkolilireports\wp es
reports\finallecf tonkolili haul road scoping report_1Sapr10.doc
Page iil ii305000-00006 : 305000-00006-0000-EN-REP-0014 Rev 0 : 15 Apr 2010
WorleyParsons

AFRICAN MINERALS LIMITED
HAUL ROAD SCOPING REPORT
TONKOLILI IRON ORE PROJECT

5.4

6.1

6.2

6.3
6.4

6.5

6.6

6.7
6.8
6.9

5.3.4
5.3.5
5.3.6
5.3.7

Gaps between Sierra Leonean Legislation and International Good Practice......

EXISTING BASELINE CONDITIONS

IFC Performance Standards ............:ssesee

IFC EHS Guidelines.....

ICMM Principles for Sustainable Development Performance

EC Mine Wastes Directive .............cccceeee

OVEIVIOW 0... .eeseeesteeteseeteeteneenee

6.1.1
6.1.2

Area of Interes'

Scoping Study Techniques ...

Geology & Terrain...

6.4.1 Surface geology

6.4.2 Solid geology.

6.4.3 Terrain & topography ......... eee eects

Soils & Land Use «0.0... eeeceeees

6.5.1

Ecology & Biodiversity

6.6.1
6.6.2
6.6.3

Hydrology &Hydrogeology........
Climate & Weather.

Socio-Economic...

6.9.1
6.9.2
6.9.3
6.9.4
6.9.5

Land Use

Vegetation
Terrestrial Fauna..........

Aquatic Ecosystems.....

Demographics...

Livelihood Strategies....

Access to Land.............

Standard of Living.

Socio-cultural Situation .........ccccccseceeecseseeseeeseeesneseenessesseneseesseeseeseeeesseeseeneeees 42

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and socialam! - tonkolilireports\wp es
reports\finallecf tonkolili haul road scoping report_1Sapr10.doc

Page iv iv305000-00006 : 305000-00006-0000-EN-REP-0014 Rev 0: 15 Apr 2010
WorleyParsons

AFRICAN MINERALS LIMITED
HAUL ROAD SCOPING REPORT
TONKOLILI IRON ORE PROJECT

7.1

7.2
7.3
74
7.5
76

7.7
7.8

9.1
9.2
9.3
9.4

6.9.6
6.9.7
6.9.8
6.9.9

PRELIMINARY IDENTIFICATION AND EVALUATION OF IMPACTS...............

Environmental Impact Identification Techniques

7.1.1
7.1.2
7.1.3
7.1.4

Gender

Health...

Education «0.0...

Community Perceptions on the Tonkolili Project...

Methodology...............-.

Project Environmental Aspects.

Impact Evaluation ....

Geology & Terrain...
Soils & Land Use «0.0... eeeceeees

Ecology & Biodiversity

7.6.1
7.6.2
7.6.3

Hydrology & Hydrogeology.......
SOCIO-ECONOMIC .........eseseeeereeees

PRELIMINARY MITIGATION MEASUREG...............

Vegetation
Terrestrial Fauna..........

Aquatic Ecosystems.

Introduction ..........ccccceeteeeeeeteeee

Background... eee

Affected Chiefdoms ...........

Early Works Chiefdom Committee. 57
9.4.1 EWCC Structure oo... cece eesecneseeseeneseeseeessessseensesseesssesssensessnseneseeneseenseneseaneee 57
9.4.2 EWCC Terms of Reference

9.4.3. Community Sensitisation Meetings 58

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and socialam! - tonkolilireports\wp es
reports\finallecf tonkolili haul road scoping report_1Sapr10.doc

Page v v305000-00006 : 305000-00006-0000-EN-REP-0014 Rev 0 : 15 Apr 2010
WorleyParsons

AFRICAN MINERALS LIMITED
HAUL ROAD SCOPING REPORT
TONKOLILI IRON ORE PROJECT

9.5 Grievance Mechanism

9.6 Resource Requirements...........

10 IMPLEMENTATION STRATEGY

11 SUMMARY AND RECOMMENDATIONS ..............-+

LIST OF TABLES

Table 6-1 Locations for the Air Quality Monitoring Campaign along the Transport Corridor................30
Table 6-2 Results of the Air Quality Monitoring Campaign along the Transport Corridor ....................30

Table 6-3 Results for Baseline Noise Monitoring Exclusive to the ECF Transport Corridor.
Table 6-4 Locations for the Noise Monitoring Campaign along the Tonkolili Transport Corridor.........33

Table 7-1 Valued Receptors - EXAMPLES...

Table 7-2. Environmental Aspects EXAMPLES...............0.

Table 7-3 Impact Significance ....

Table 7-4 Vegetation Impact Classification...

LIST OF FIGURES

Figure 4-1: Overview Location Map showing the Haul Road Alignment.

Figure 4-2: Map 1 of Haul Road Alignment........0......c cee

Figure 4-3: Map 2 of Haul Road Alignment.

Figure 4-4: Typical cross-section of the Haul Road 212
Figure 4-5: Road-train «00.0... eee 12
Figure 4-6: Equipment required for the construction of the Haul Road 214
Figure 6-1 Air Quality Monitoring Campaign Measurement Locations ...............::0:cceee 229

Figure 6-2 Noise Monitoring Campaign Measurement Locations.

Figure 6-3 Rainfall distribution 20.0... cece cece csceeceeeeesceeeeeesecseesesesceesesasseeceseeeeeetsseceeetsseeeeeseeeseeenses OO
Figure 10-1 ECF and Tonkolili Project Flowchart

APPENDIX 1 HAUL ROAD ALIGNMENT FIGURES
APPENDIX 2 LEGISLATION

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and socialam! - tonkolilireports\wp es
reports\finallecf tonkolili haul road scoping report_1Sapr10.doc

Page vi vi305000-00006 : 305000-00006-0000-EN-REP-0014 Rev 0 : 15 Apr 2010
WorleyParsons Africané¢aiy

AFRICAN MINERALS LIMITED
HAUL ROAD SCOPING REPORT
TONKOLILI IRON ORE PROJECT

APPENDIX 3 GEOLOGICAL & GEOMORPHOLOGICAL SRK REPORT
APPENDIX 4 ~=TONKOLILI SOILS AND LATERITE PROFILE —- PREPARED BY SRK

APPENDIX5 TONKOLILI VEGETATION SURVEY AND INVENTORY REPORT - FINAL -
PREPARED BY HERBARIUM, ROYAL BOTANIC GARDENS, KEW

APPENDIX6 PRELIMINARY REPORT ON PHASE 3 VEGETATION FIELDWORK - PREPARED
BY SRK

APPENDIX 7 KEW GARDENS REPORT ON THE VEGETATION SURVEY & BOTANICAL
INVENTORY OF THE TONKOLILI PROJECT AREA, SIERRA LEONE

APPENDIX 8 WILDLIFE CONSERVATION SOCIETY SUMMARY OF REPORT, PHASE 1
STUDY OF TERRESTRIAL FAUNA AT TONKOLILI MINE SITE, SIERRA LEONE

APPENDIX9 RAPID ASSESSMENT OF AQUATIC ENVIRONMENTS FOR THE TONKOLILI
PROJECT - PREPARED BY SRK.

APPENDIX 10 LITERATURE REVIEW OF AVAILABLE INFORMATION AND DATA - STAGE 1 -
PREPARED BY THE MET OFFICE

APPENDIX 11. STAGE 2 - CLIMATE ASSESSMENT AND DATA ANALYSIS - PREPARED BY THE
MET OFFICE

APPENDIX 12 MEMORANDUM ON ENVIRONMENT & SOCIAL FACTORS AFFECTING HAUL
ROAD ALIGNMENT

APPENDIX 13. ENVIRONMENTAL AND SOCIAL MANAGEMENT PRINCIPLES FOR HAUL ROAD
DEVELOPMENT FOR ECF

APPENDIX 14 AMENDED HAUL ROAD ALIGNMENT FIGURE

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and socialam! - tonkolilireports\wp es
reports\finallecf tonkolili haul road scoping report_1Sapr10.doc
Page vii vii305000-00006 : 305000-00006-0000-EN-REP-0014 Rev 0 : 15 Apr 2010.
WorleyParsons

AFRICAN MINERALS LIMITED
HAUL ROAD SCOPING REPORT
TONKOLILI IRON ORE PROJECT

EXECUTIVE SUMMARY

This document has been prepared at the request of the Sierra Leone Environmental Protection
Agency (EPA) and serves to provide additional information on the potential environmental and social
effects associated with the proposed Haul Road which is part of the Early Cash Flow component of
the Tonkolili lron Ore Project. This report must be viewed within the context of the overall
Environmental, Social and Health Impact Assessment (ESHIA) process which is underway for the
Tonkolili project as a whole.

To date, the Tonkolili ESHIA process has undergone the following procedural steps:

e A screening stage was undertaken in February 2010 during which a project screening form,
compliant to in-country procedures was submitted to the EPA. This provides information on
the project and potential Environment & Social issues.

e Following this, agreement was sought with the EPA on the terms of reference for the ESHIA
study. A report submitted to the EPA in March 2010, in the form of a discussion document
which set out a proposed plan describing the area of interest of the project and the
methodology and type of study work that could be undertaken. The discussion document
contained a considerable amount of information on the approach to the ESHIA, including
scopes of work for the various specialist studies, examples of rapid assessment surveys and
information on the location and preliminary design of key project facilities.

e Further to this discussion document, it was agreed that a specific scoping report should be
produced for the haul road which represents a fast-track project element. The scoping report
(this document) would comprise an element of a larger scoping process that would
encompass the entire Tonkolili project.

Section 1 of this report provides an introduction; section 2 gives definitions and abbreviations; section
3 lists referenced documents; section 4 provides a project description; section 5 outlines relevant
legislation; section 6 gives information on baseline conditions, but not full information, as this is only a
scoping document; sections 7 and 8 give information on the potential impacts and preliminary
mitigation that can be identified at this early stage in the assessment process, commensurate with the
early level of design information and route selection available to date.

In recognition of the dynamic phasing of the project, driven by investment processes and other
factors, it is envisaged that the EPA and other authorities can work together with the project as formal
stakeholders, with formal permissions being issued in parallel with the implementation of the enabling
works of the ECF.

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and socialam! - tonkolilireports\wp es
reports\finallecf tonkolili haul road scoping report_1Sapr10.doc
Page 1 1305000-00006 : 305000-00006-0000-EN-REP-0014 Rev 0 : 15 Apr 2010
WorleyParsons

AFRICAN MINERALS LIMITED
HAUL ROAD SCOPING REPORT
TONKOLILI IRON ORE PROJECT

1 INTRODUCTION

This document has been prepared at the request of the Sierra Leone Environmental Protection
Agency (EPA) and serves to provide additional information on the potential environmental and social
effects associated with the proposed Haul Road which is part of the Early Cash Flow component of
the Tonkolili lron Ore Project. This report must be viewed within the context of the overall ESHIA
process which is underway for the entire Tonkolili project. Similarly, many of the baseline surveys
and scoping of potential impacts have been focused on either the ECF or the Tonkolili project
as a whole and given the very short notice for preparation of this scoping report it is not
feasible in all cases to dis-aggregate data and present aspects specifically for the haul road
alone.

The document presents a scoping of Environmental, Social and Health issues associated with the
Haul Road, which is one component of the Early Cash Flow (ECF) works, which are considered as
enabling works for the Tonkolili Iron Ore Project.

Conventionally a scoping document is prepared as part of the overall Environmental, Social and
Health Impact Assessment (ESHIA) process for a major project, leading on to agreement of the
issues to be addressed in the ESHIA (terms of reference) and then evaluation of potential impacts
and development of mitigation and reporting and approvals. In this case a scoping document for the
overall Tonkolili project is underway and is due to be presented to AML and then EPA at the end of
April 2010. This follows on from submission of the Screening Form for the project to EPA in February
2010. The Screening Form submission triggers screening by EPA and agreement of the terms of
reference for the ESHIA study.

The Screening Form was followed in March 2010 by submission of a discussion document to the EPA
that contained a considerable amount of information on the approach to the ESHIA, including scopes
of work for the various specialist studies, examples of rapid assessment surveys and information on
the location and preliminary design of key project facilities.

As part of the discussion document it was suggested that an ESHIA report for the ECF component
could be submitted to AML and EPA, with ESHIA studies and reports to follow for Tonkolili later in the
year.

The haul road is to be constructed to link the mine site at Tonkolili with the refurbished railway line
that runs to Pepel Port. The haul road is intended to connect to a railhead that will be located in
Lunsar. In view of the dynamics of the project and in particular the ECF works, the route selection of
the haul road (‘alignment’) is still being designed. An initial alignment has been determined in
principle using a constraints analysis that incorporates topography, maximum road curvature, ground
conditions as well as social and environmental constraints. The procedure being implemented is that
a scout or survey track is being cleared at ca. 6m width, which will allow surveyors good access and
enable ground conditions to be assessed, following which the final alignment and eventual widening
will take place.

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and socialam! - tonkolilireports\wp es
reports\finallecf tonkolili haul road scoping report_1Sapr10.doc
Page 2 2305000-00006 : 305000-00006-0000-EN-REP-0014 Rev 0 : 15 Apr 2010
WorleyParsons

AFRICAN MINERALS LIMITED
HAUL ROAD SCOPING REPORT
TONKOLILI IRON ORE PROJECT

A range of environmental and social (E&S) studies have been undertaken covering the haul road
alignment, some of which are still ongoing. In addition, several baseline studies have either been
completed or are ongoing which cover large parts of the ECF and Tonkolili study areas. These
studies have been carried out together where the transport corridor from the mine site towards Lunsar
area is common to both ECF and Tonkolili and the haul road lies entirely within this wider common
transport corridor.

In recognition of the dynamic phasing of the project, driven by investment processes and other
factors, it is envisaged that the EPA and other authorities can work together with the project as formal
stakeholders, with formal permissions being issued in parallel with the implementation of the enabling
works of the ECF.

1.1 Tonkolili Scoping Introduction

This section provides the context of the haul road in relation to the overall approach of the ESHIA
process, of which the haul road and its scoping is but one component. The full scoping for the overall
Tonkolili project is nearing completion and is due to be submitted to AML and EPA at the end of April
2010.

A project-wide Scoping report in currently in preparation to provide the following:
e Adescription of the scope of works;
e The basis for the full terms of reference of the ESHIA;

e An overview of potential environmental impacts and early identification of environmental and
social risks that can be identified at this stage associated with the Tonkolili project.

This report also covers the above requirements for the Early Cash Flow (ECF) project. The scoping
report follows on from the Screening Form that was completed and submitted to EPA in February
2010, as per in-country procedures.

The main Tonkolili Iron project will consist of open cast mining, transportation of concentrate by rail to
a port at Tagrin Point, near the mouth of the Sierra Leone River Estuary. The ECF project involves
mining of the hematite cap overlying the magnetite deposit and transporting the product via dedicated
haul road and refurbished railway to Pepel Port. In the report the Tonkolili project is segregated into
four elements: Mining Area, Transport Corridor, Port Facilities and Offshore. The elements that
constitute the ECF project are dealt with separately.

The report identifies relevant legislation and institutional bodies, provides a description of the existing
environment within the project area, an overview of potential impacts, and scope of works and
methodology for the development of the ECF ESIA and the Tonkolili ESHIA. The document outlines
the topics that will be covered and how each topic will be assessed in future works, including the
preparation of an implementation strategy of environmental and social baseline programs and a
regulatory schedule.

This report will feed into and inform the ongoing Project design and will also form a common basis for
consultation on the scope and methodology for the ESHIA process. The report outlines the future

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and socialam! - tonkolilireports\wp es
reports\finallecf tonkolili haul road scoping report_1Sapr10.doc
Page 3 3305000-00006 : 305000-00006-0000-EN-REP-0014 Rev 0 : 15 Apr 2010
WorleyParsons

AFRICAN MINERALS LIMITED
HAUL ROAD SCOPING REPORT
TONKOLILI IRON ORE PROJECT

deliverables for the project, ie the ECF ESIA that is scheduled to be produced in mid-June and the
Tonkolili Preliminary ESHIA Report that will be submitted at the end of August as part of the Front
End Engineering Design (FEED). The environmental and social inputs will also be included in the

Definitive Feasibility Study (DFS) that will be submitted by the end of April.

1.1.1. Distribution and Intended Audience

The Scoping Report is intended to inform statutory bodies including the EPA and other stakeholders
about the process and methodology for conducting the ECF ESIA and Tonkolili ESHIA projects.

Although it is not a legislative requirement the report sets out a framework for the future deliverables
that will be provided to the EPA in order to satisfy the legal requirements for Environmental Impact
Assessment.

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and socialam! - tonkolilireports\wp es
reports\finallecf tonkolili haul road scoping report_1Sapr10.doc
Page 4 4305000-00006 : 305000-00006-0000-EN-REP-0014 Rev 0 : 15 Apr 2010
WorleyParsons

AFRICAN MINERALS LIMITED
HAUL ROAD SCOPING REPORT
TONKOLILI IRON ORE PROJECT

2 DEFINITIONS AND ABBREVIATIONS

2.1.1 General Definitions

The Tonkolili Project — Tonkolili Iron Ore Project is the open pit mining operation and transportation of
concentrate by rail to a newly developed port at Tagrin Point from which it is loaded out to global
markets.

The convention used in this report for describing location along the haul road (the ‘chainage’)
assumes that ‘Km 0’ is at the western end near Lunsar whilst Km 122 terminates at the mine site.

2.1.2 Abbreviations

EPA Sierra Leone Environment Protection Agency

GOSL Government of Sierra Leone

GVWC. Guma Valley Water Company

DfID UK Department for International Development

EHS Environmental, Health and Safety

EITI Extractive Industries Transparency Initiative

ESHIA Environmental, Social and Health Impact Assessment
HIA Health Impact Assessment

ICMM International Council on Mining and Metals

IFC International Finance Corporation

ILO International Labour Organisation

IMO International Maritime Organisation

IUCN International Union for Conservation of Nature

MAFF Ministry of Agriculture and Forestry and Food Security
MEP Ministry of Energy and Power

MFMR Ministry of Fisheries and Marine Resources

MLHCPE Ministry of Lands, Housing, Country Planning and the Environment

MMR Ministry of Mineral Resources
MoE Ministry of the Environment
MoH Ministry of Health

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and socialam! - tonkolilireports\wp es
reports\finallecf tonkolili haul road scoping report_1Sapr10.doc
Page 5 5305000-00006 : 305000-00006-0000-EN-REP-0014 Rev 0 : 15 Apr 2010
WorleyParsons African€

AFRICAN MINERALS LIMITED
HAUL ROAD SCOPING REPORT
TONKOLILI IRON ORE PROJECT

MTA Ministry of Transport and Aviation
MTAP Mine Technical Assistance Project
MTC Ministry of Tourism and Culture
MWI Ministry of Works and Infrastructure
NWRB National Water Review Board

OP Operational Policy

PM Particulate Matter

SALWACO. Sierra Leone Water Company
UNCTAD United Nations Conference of Trade and Development
UNEP United Nations Environment Program

UNESCO. United Nations Educational, Scientific and Cultural Organization

US EPA United States Environmental Protection Agency
WBG World Bank Guidelines
WHO World Health Organisation

2.1.3 Sources

This haul road scoping document has been developed from various sources. Listed below are the
references to these sources. Information in the body of this document that is derived from these
sources is noted by a code.

Code Source Name

AML. African Minerals Limited - General Information, Data and Instructions
WP WorleyParsons

Ausenco Process Plant Design Engineer

TQ Technical Query

GoSL Government of Sierra Leone

EHS World Bank Environmental, Health, and Safety Guidelines (2007)
SRK SRK Consulting (UK) Ltd_- project sub-consultants

STAT Statutory Requirements

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and socialam! - tonkolilireports\wp es
reports\final\ecf tonkolili haul road scoping report_15apr10.doc
Page 6 6305000-00006 : 305000-00006-0000-EN-REP-0014 Rev 0 : 15 Apr 2010
WorleyParsons

AFRICAN MINERALS LIMITED
HAUL ROAD SCOPING REPORT
TONKOLILI IRON ORE PROJECT

3 REFERENCED DOCUMENTS
Document Title

WorleyParsons, 3 Feb 2010, Environmental and Social Management Principles for Haul Road
Development for ECF

Ndomahina E.T. 2008. Republic of Sierra Leone Mineral Sector Technical Assistance Project
Environmental and Social Impact Assessment (ESIA) Study.

SRK Consulting. June 2009, Tonkolili lron Ore Project: Environmental and Social Initiation Study

Nippon Koei UK, BMT Cordah and Environmental Foundation for Africa. January 2005. Bumbuna
Hydroelectric Project Environmental Impact Assessment.

Ayibotele N. B. March 2005, National Policy Guideline and Action Plan on Water Supply and
Sanitation: Water Supply and Sanitation for Sierra Leone.

NBSAP. 2002. Convention on Biological Diversity, National Biodiversity Strategy and Action Plan
(NBSAP)

WorleyParsons. February 2010. Environmental Impact Assessment Screening Form

Nimba Research & Consulting Co. Ltd., June 2008, Mining Sector Technical Assistance Project,
Resettlement Policy Framework

Government of Sierra Leone, Sept. 2008. Environment Protection Agency Act, 2008. As presented
in the Supplement to the Sierra Leone Gazette Vol. CXXXIX, No. 44 dated a" September 2008.

Kew Gardens, February 2010, Report on the Vegetation Survey & botanical Inventory of the Tonkolili
project area, Sierra Leone

Kew Gardens, April 2010, Report, Phase 3 of the vegetation studies at the Tonkolili mine site, Sierra
Leone

Kew Gardens, October 2009, Report on the botanical reconnaissance survey of the Tonkolili project
area, Sierra Leone

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and socialam! - tonkolilireports\wp es
reports\finallecf tonkolili haul road scoping report_1Sapr10.doc
Page 7 7305000-00006 : 305000-00006-0000-EN-REP-0014 Rev 0 : 15 Apr 2010
WorleyParsons

AFRICAN MINERALS LIMITED
HAUL ROAD SCOPING REPORT
TONKOLILI IRON ORE PROJECT

4 PROJECT DESCRIPTION

4.1 Project Overview

African Minerals Limited (AML) has been exploring an extensive magnetic anomaly in the Sula
Mountain range in Sierra Leone and in 2009 confirmed the presence of a world-class magnetite iron
ore deposit. The mine project area is located approximately 200 km east of Freetown, the capital city
of Sierra Leone.

The Tonkolili Project focuses on the three magnetite banded iron formation (BIF) targets that occur in
the southern portion of the northeast — southwest trending anomaly. These deposits are named
Simbili, Marampon and Numbara and the current combined ore estimate is 5.1 billion tonnes.

Exploration to date also indicates that the Simbili-Marampon-Numbara magnetite anomaly is overlain
with a hematite deposit, estimated to be in the order of 800 million tonnes.

To commercialise the Tonkolili Resource, AML will execute an integrated greenfield development
through the construction of new facilities which include:

e Anew mine and ore processing plant at Tonkolili, to produce 45 Mtpa of magnetite
concentrate;

e Approximately 200km of new standard gauge, heavy haul railway from Tonkolili to Tagrin
Point,

e Anew deepwater port and associated infrastructure at Tagrin Point suitable for loading Cape
size vessels for the export of 45 Mtpa of magnetite concentrate; and,

e All associated support infrastructure to deliver and operate the project safely and
successfully.

In addition to the proposed Tagrin Point port, AML has signed a 99 year lease agreement with the
Government of Sierra Leone (GoSL) to reconstruct, manage and operate Pepel Port and the Pepel —
Marampa Railway. AML is working toward mining hematite ore found in the Tonkolili deposits during
the initial stages of the project and exporting the product via Pepel Port. A dedicated haul road
(approximately 120 km in length) will be built from the mine site to a railhead near Lunsar and the
existing railway line refurbished between Marampa and Pepel while the Tagrin Point export route
infrastructure is under construction. These works form what is referred to as the Early Cash Flow
(ECF) project.

4.2 Location

The following figure provides an indication of the mine site location relative to the coast and the
borders with Guinea and Liberia. The mine site at Tonkolili is approximately 200km ENE of the capital
of Freetown and the port location at Tagrin Point.

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and socialam! - tonkolilireports\wp es
reports\finallecf tonkolili haul road scoping report_1Sapr10.doc
Page 8 8305000-00006 : 305000-00006-0000-EN-REP-0014 Rev 0 : 15 Apr 2010
WorleyParsons

AFRICAN MINERALS LIMITED
HAUL ROAD SCOPING REPORT
TONKOLILI IRON ORE PROJECT

Figure 4-1: Overview Location Map showing the Haul Road Alignment

Sale

2»

Cy Kamakwie

nt
poe

Republic of Sierra Leone

Mine Exploration
License Area

Bumbunag

eKalangba

Haul Road Alignment? 9/0
A Magbyraka 7}
f 7

> Old Rail —_Lunsa

f Alignment yo’ : © Makali
> J

————____
6 25 S0km

‘Scale (approximate)

4.3 Early Cash Flow (ECF) Project

The principal elements of the ECF project are described below:

e Mining Area - hematite deposits from the ECF project are located along the crown of the
Simbili formation. Supporting mine infrastructure, accommodation facilities and mining plant
will be located in the Mawuru and Tonkolili valleys south of Simbili.

e Transport Corridor — a haul road is under construction from the mine site to Lunsar
(approximately 120 km). Ore is then transported by narrow-gauge rail transport to Pepel
along the same rail trace as occupied by the original Delco rail line;

e Port Facilities — ore will be exported from Pepel port using a combination of new facilities for a
rail dumper, ore handling and stockpiling and the wharf interface including refurbishment of
the existing ship-loading jetty, fuelling jetty and fuel farm and power house.

e Offshore — the base-case option assumes panamax sized shipping will berth and be loaded
from the primary Pepel jetty.

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and socialam! - tonkolilireports\wp es
reports\finallecf tonkolili haul road scoping report_1Sapr10.doc
Page 9 9305000-00006 : 305000-00006-0000-EN-REP-0014 Rev 0 : 15 Apr 2010
WorleyParsons

AFRICAN MINERALS LIMITED
HAUL ROAD SCOPING REPORT
TONKOLILI IRON ORE PROJECT

4.3.1 ECF Project status

In view of the seasonal constraints of working on earthworks during the wet season, work has.
commenced on the haul road in March 2010. Minor refurbishment works to buildings have
commenced in the Pepel port compound, using locally recruited and specifically trained labour.

In late January development work on the mine haul road (specifically vegetation clearing in some of
the easement / Right of Way (ROW)) commenced in the eastern reaches of the haul road adjacent to
the mine.

4.4 Haul Road

The ECF project will transport iron ore using a 122.6 km long haul road built from the mine site to a
railhead near Lunsar. The haul road commences about 8Km North-West of Lunsar (where it ties in
with the existing railway which is to be refurbished) and extends about 122Km to the mine at Tonkolili.

Figure 4-2: Map 1 of Haul Road Alignment

KEYPLAN

J ) f Haul Road—
Eunsprs hes eae » Alignment — a
Interchange os 2

Site
2

ing : ~
Railway a: 5 40km
yn ye ‘Scale (approximate)

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\am| - tonkolili\reports\wp es.

reports\finallecf tonkolili haul road scoping report_1Sapr10.doc
Page 10 10305000-00006 : 305000-00006-0000-EN-REP-0014 Rev 0 : 15 Apr 2010
WorleyParsons [African agp
resources & energy ~_ea— SE

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 1

ESHIA Scoping Document
AFRICAN MINERALS (SL) LIMITED
6" April, 2010

Acting Director

Sierra Leone Environmental Protection Agency (SLEPA)

Ministry of Lands, Environment and Country Planning

3°° Floor Youyi Building

Freetown

Dear Sir,
APPLICATION FOR A MEETING WITH THE SIERRA LEONE ENVIRONMENTAL PROTECTION

The engineering design for the proposed Tagrin Point Port, Rail Haul Road and other infrastructures is
being undertaken by WorleyParsons on behalf of African Minerals Ltd. is progressing. Currently, plans are
being finalized to carry out a thorough data collection in all aspects to cover the requirements of an all
encompassed Environmental Assessment of the whole project.

With reference to the above and the submission of our scoping document to you on the 22™ March 2010,
AML is officially requesting a meeting with SLEPA in the earliest possible time to discuss matters arising
and finalize the Terms of Reference (TOR) with the related activities already planned for Environmental
Impact Assessments (EIA) study for the entire project. It is our hope that after this meeting, issues
mentioned below would have been discussed and agreed upon and begin our impact assessment study in
earnest.

1 Legal Frame of the EIA and ESHIA of the project
Environmental Management and Decommissioning Plan
Best Practice Guidelines base on TOR and SOW

Public Disclosure Frame Work

Alternative interim plans and anticipated studies and issues such as demographic etc

ew a wn

Consultation with and inclusion of MDAs such as Ministry of Transport and Aviation, Ministry
of Local Government and Internal Affairs, Ministry of Labour, Employment and Social Security
and Ministry of Tourism.

Following the outcome of such meeting, AML would put the machinery in place to start the organization
of a series of workshop and consultative meetings to discuss these Terms Of Reference (TOR) and Scope
Of Work (SOW) of all the different aspects that would make up the complete EIA for the project with
other multi stakeholders. The road map of the EIA and ESHIA scoping, Procedures and timings and
management plan of our Early Cash Flow (ECF) project would also be presented.

Sierra Leone United Kingdom

154 Wilkinson Road 11-12 Saint James's Square
Freetown London

Sierra Leone SW1Y 4LB

Telephone: +232 22 230 536 Telephone: +44 20 7024 2280

Website: www african-minerals.com
AFRICAN MINERALS (SL) LIMITED

AML at the moment is identifying and collaborating with the appropriate authorities of the areas including
chiefdoms, sections and villages and also identifying the various MDAs that would serve as reference
Points for some of the issues that would be raised up during the various processes of the EIA.

‘Thanks for your usual co-operation and timely response

Yours trul
For Africa Minerals (SL) Limited (AML)

Mustapha}: Karyiara
Manag orate Department

Ce: General Manager — African Minerals (SL) Limited

i United Kingdom
Leone
sean Road 11-12 Saint James's Square
Freetown Eras
Selephone. #232 22 230 536 Telephone: +44 20 7024 2280

Website: www.african-minerals.com
WorleyParsons [African agp

Ba?
resources & energy -

AFRICAN MINERALS LIMITED EcoNomics

Tonkolili lron Ore Project
EIA scoping and procedure

305000-00006
15 Mar 2010

Parkview, Great West Road

Brentford Middlesex TW8 9AZ London
United Kingdom

Telephone: +44 (0) 20 8326 5000
Facsimile: +44 (0) 20 8710 0220
www.worleyparsons.com

© Copyright 2010 WorleyParsons
Do not delete this line
WorleyParsons [African@

tion ae
if
resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT
REPORT NAME

EcoNomics

SYNOPSIS

African Minerals Limited (AML) is developing a new iron ore mine identified as the Tonkolili Iron Ore
mine in Sierra Leone on the west coast of Africa. The Project is planned to produce 45 Mtpa of iron
ore concentrate. WorleyParsons Europe has been engaged as the PMC Contractor to assist AML
with the definition of the project that will include a Definitive Feasibility Study report supported by
capital and operating costs.

This ESIA scoping document has been prepared to facilitate discussions of the ESIA deliverables
with EPA.

Disclaimer

This report has been prepared on behalf of and for the exclusive use of African Minerals Limited, and
is subject to and issued in accordance with the agreement between African Minerals Limited and
WorleyParsons Services Pty Ltd. WorleyParsons Services Pty Ltd accepts no liability or
responsibility whatsoever for it in respect of any use of or reliance upon this plan by any third party.
Copying this plan without the permission of African Minerals Limited or WorleyParsons Services Pty
Ltd is not permitted.

PROJECT 305000-00006 - TONKOLILI IRON ORE PROJECT

REV DESCRIPTION ORIG REVIEW WORLEY- DATE CLIENT DATE
PARSONS APPROVAL
APPROVAL

A NIA 15-3-2010 N/A

AHuckbody — P Burris

c:\documents and_ settings\philip.burris\local _settings\temporary internet _files\olk48\esia_ overview.doc
Page ii
WorleyParsons Abe ga?
=

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME toe
EcoNomics

CONTENTS
1. INTRODUCTION ..........eeeeeeees
1.1. Background....

1.2 Purpose of this document.........

1.3. Project Description

1.3.1 The project...

1.3.2 Early cash flow.............

1.4 Key Project groups .............
1.4.1 Project proponent.........

1.4.2 Key stakeholders .........

2. EIA PROCEDUREG.............0.0++
2.1. EIA legislation ...

2.2 Project ESHIA deliverables.................
3. ESHIA SCOPE OF WORK
3.1. Project Schedule......

3.2 Descriptions of thematic studies

3.3. Environmental Studies

3.3.1 Air and Noise

3.3.2 Marine ecosystem........
3.3.3 FIOPA cece teeeees
3.3.4

3.3.5 Freshwater Ecology

3.3.6 Water Resources.....

3.3.7. Geomorphology and Soils.

3.4. Social and Community Studies

3.4.1. Stakeholder Engagement ............. eee

3.4.2 | Socio-Economic Baseline Study and Preliminary Social Impact Assessment ....22

3.4.3 Resettlement Policy Framework

3.4.4 Human Health Impact Assessment (HIA)

3.4.5 Solid Waste Management.............. cee
4. ECF MANAGEMENT

c:\documents and settings\philip. burris\local settings\temporary internet files\olk48\esia overview.doc
Page iii 305000-00006 : Rev A : 19-Feb-10
WorleyParsons Abe ga?
=

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME toe
EcoNomics

5. WAY FORWARD ........ccccceseeees

Appendices

APPENDIX A Preliminary, indicative designs

APPENDIX B Organisational arrangements for ESHIA studies
APPENDIX C ESHIA schedule

APPENDIX D Extracts from ESHIA study zones

c:\documents and settings\philip. burris\local settings\temporary internet files\olk48\esia overview.doc
Page iv 305000-00006 : Rev A : 19-Feb-10
WorleyParsons [Afric

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

1. INTRODUCTION

1.1 Background

African Minerals Limited (AML) has been exploring an extensive magnetic anomaly in the Sula
Mountain range in Sierra Leone and recently confirmed the presence of a world-class magnetite iron
ore deposit. The Tonkolili Project focuses on the three magnetite banded iron formation (BIF) targets
that occur in the southern portion of the northeast — southwest trending anomaly.

1.2 Purpose of this document

The Tonkolili project requires an EIA or ESIA (hereinafter referred to as an Environmental, Social,
Health Impact Assessment, ESHIA), as it constitutes a Category A project, requiring ESHIA. The
Screening Form required by the EPA has been completed and submitted to EPA in February 2010,
as per in-country procedures. The process is that the EPA agrees with the project proponent a terms
of reference for the ESHIA, prior to completing the studies. In the case of Tonkolili, there is a need for
advanced or enabling works which centre on extracting hematite from a deposit overlying the
magnetite deposit. These works are termed the Early Cash Flow (ECF) component. In addition, the
ECF component requires advanced construction of a new haul road prior to start of the wet season.

In recognition of the fast moving nature of the project, it is necessary to establish a programme of
ESHIA deliverables in line with implementation of the early components of the project. This
‘Regulatory Road Map’ is required to be agreed with the Government of Sierra Leone (GoSL) and
specifically with the EPA, as competent authority and lead agency in environmental and social
management planning. This document presents details of the project and its implementation, along
with details of the scopes of work for the various elements of the ESHIA and their status and should
be of use during discussions regarding ESHIA.

1.3 Project Description

1.3.1. The project

African Minerals Limited (AML) has been exploring an extensive magnetic anomaly in the Sula
Mountain range in Sierra Leone and recently confirmed the presence of a world-class magnetite iron
ore deposit. The Tonkolili Project focuses on the three magnetite banded iron formation (BIF) targets
that occur in the southern portion of the northeast — southwest trending anomaly. These deposits are
named Simbili, Marampon and Numbara and are illustrated in Figure 1 below. The current combined
ore estimate is 5.1 billion tonnes. Exploration to date also indicates that the Simbili-Marampon-
Numbara magnetite anomaly is overlain with a hematite deposit, estimated to be in the order of 800
million tonnes.

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 1 305000-00006 : Rev A : 9-3-2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics
5.1 Bt Resource to Date 20km Additional Potential
SIMBILI MARAMPON NUMBARA KASAFONI

|

5.1 BILLION TONNE RESOURCE AND GROWING

Figure 1 Project deposits

The Project will consist of mining operations with an ore-production rate of about 167 million tonnes /
year and a total material movement in the order of 270 million tonnes / year. A concentrate will be
produced on site at a rate of about 45 million tonnes / year. The life of the mine is expected to be in
excess of 50 years at these production rates. The feasibility of increased production will be subject to
studies in subsequent phases of project development.

Mining will be open cast method and will produce a concentrate to be transported by rail to a port at
Tagrin Point, near the mouth of the Sierra Leone River Estuary. Rail infrastructure will be required to
link Tonkolili with Tagrin Point (a distance of ca. 200 km). The proposed port facility will be a deep
water port comprising a causeway, trestle and berths located between 700-800 m offshore. The
location of the Tonkolili Project facilities is shown in Figure 2 and preliminary, indicative designs are
presented in Appendix A.

In addition to the proposed Tagrin Point port, AML has signed a 99 year lease agreement with the
Government of Sierra Leone (GoSL) to reconstruct, manage and operate Pepel Port and the Pepel —
Marampa Railway. AML is working toward mining hematite ore found in the Tonkolili deposits during

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 2 305000-00006 : Rev A : 9-3-2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

the initial stages of the project and exporting the product via Pepel Port. A dedicated haul road
(approximately 120 km in length) will be built from the mine site to a railhead near Lunsar and the
existing railway line refurbished between Marampa and Pepel while the Tagrin Point export route
infrastructure is under construction. These works form what is referred to as the Early Cash Flow
(ECF) project.

a=
[a ES
TH encase seas
exten a0
VA ‘rasp Coie a Lee bea?
rate An 0210
Essig Ralway

pence

Tovkonmantal & Social Assessment
‘Screening Form -Torkoll Projct

“Torkolt ron Ore Project Locations
Figure 2

ES

Figure 2 Project location

At the mine, the project development will comprise an open cut mine, ROM pad, the minerals
processing facilities and support infrastructure such as power, water, access roads, air terminal,
accommodation facilities, workshops, warehouses, laboratories and administration buildings and train
loading facility.

‘C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 3 305000-00006 : Rev A : 9-3-2010
WorleyParsons [African@

tion ae
if
resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT
REPORT NAME

EcoNomics

1.3.2 Early cash flow

As described earlier there is a need to undertake advanced works for the overall Tonkolili project,
comprising a haul road, refurbishment of Pepel railway line and refurbishment of Pepel Port. In view
of the seasonal constraints of working on earthworks during the wet season, work has commenced
on the haul road in March 2010. Minor refurbishment works to buildings have commenced in the
Pepel port compound, using locally recruited and specifically trained labour.

1.4 Key Project groups
1.4.1. Project proponent
The roles of the primary entities involved in Phases 2 and 3 of the development include the following:
e African Minerals Limited;
e WorleyParsons Europe;
e WorleyParsons Services Pty Ltd;
e Ausenco Limited; and,
e SRK Consulting, Cardiff Operation.
1.4.2 Key stakeholders

The Project is aiming to follow recognised standards for the interaction with the community, including
an inclusive approach to consultations at the various levels.

Group Status Notes

Competent authorities

EPA — decision maker for EIA Initiated — as per this document

Sectoral Ministries — Forestry,
Fisheries, Agriculture, Mining
and Mineral Resources

Land issues
Paramount Chiefs — project | AML has a _ team of Public | Socio-economic surveys
C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc

Page 4 305000-00006 : Rev A : 9-3-2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT
REPORT NAME

|A frican€

TA frican oe
if

EcoNomics

affected people (PAP)

Relations Officers (PROs) on

commenced and Resettlement

the ground working with | Policy Framework is to be
Private communities on liaison, | prepared.

sensitisation to works and

resettlement (physical and

economic) issues
Community issues
Consultations Consultative Committees | Early works committees

established established and AML are
Health managing.

Health Impact Assessment

Employment and labour

Community development

commenced via questionnaires
and desk study

AML has_ ongoing _ project
systems in place, including job
training and Health and Safety
systems

C:\Documents and

Settings\philip.burris\Local

Settings\Temporary
Page 5

Internet

Files\OLK48\ESIA overview.doc
305000-00006 : Rev A : 9-3-2010

WorleyParsons [African@

tion ae
if
resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT
REPORT NAME

EcoNomics

2. EIA PROCEDURES

2.1 EIA legislation

As part of the ongoing studies WorleyParsons has undertaken a review of relevant legislation in the
country and has also undertaken a gap analysis as part of the Environmental Basis of Design Study,
which informs engineering designs for process plants, water treatment and equipment procurement.

2.2 Project ESHIA deliverables
The following deliverables are suggested as to the way forward.

Time line

April 2010 June 2010 September 2010

DFS ECF ESHIA Tonkolili ESHIA (preliminary)
Scoping study

The Definitive Feasibility Study for the Tonkolili Project will cover all aspects of the project
(engineering, mine processing, cost etc) and the Environmental and Social Scoping Study will cover
baseline conditions and identification of issues and potential impacts identified from the work to date.
It is suggested that the ESHIA for the ECF component is brought forward to around June, to allow
evaluation and consideration by EPA. There is a final deliverable (under WorleyParsons current
arrangements with AML) of a preliminary ESHIA for Tonkolili Project as a whole, as part of FEED.

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 6 305000-00006 : Rev A : 9-3-2010
WorleyParsons | egy?
=

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

3. ESHIA SCOPE OF WORK

3.1 Project Schedule

Please see attached chart in Appendix C

3.2 Descriptions of thematic studies

As shown on the Gant chart a range of environmental and social investigations are currently
underway, with a view of obtaining baseline conditions, potential impacts associated with the project
and ultimately mitigation where necessary. The studies are outlined below, comprising air and noise,
ecology (marine, flora and fauna), hydrobiology, social, health, water and soils.

3.3 Environmental Studies
3.3.1 Air and Noise
AIR

BASELINE METHOD STATEMENT

The scope of this initial monitoring campaign is to obtain background data on air quality in the project
area. The sampling will be conducted with passive monitoring devices (diffusion tubes to be installed
in the field for a period of 15 days, collected and sent to the laboratory for analysis) due to their the
lower cost compared with active sampling devices (complex analysers with an active air intake and
internal pollutant monitoring).

SCOPE

Nitrogen Oxides (NO,) and Sulphur Dioxide (SOz) will be monitored during this first air monitoring
campaign. Although it would be convenient to simultaneously monitor Particulate Matter (PM25 and
PMio), commercial passive particulate matter monitoring devices are not currently available.
Consequently, the monitoring of particulate matter will be conducted during future monitoring
campaigns using experimental passive devices or commercial active devices.

METHOD OF ASSESSMENT
Ambient air measurements will be conducted using passive diffusion tubes to measure sulphur
dioxide (SO2) and nitrogen dioxide (NO2). For passive sampling, the use of diffusion sampling tubes

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 7 305000-00006 : Rev A : 9-3-2010
WorleyParsons African
~=t

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

is recommended due to their low cost, their ease of use and their utility for baseline and screening
studies. Appropriate diffusion tubes will be obtained from Scientifics laboratory in the UK. Each tube
has a unique identification number to aide in tracking.

If possible, the diffusion tubes will be exposed for the preferable period of two (2) weeks (15 days),
which represents the minimum required period by the European Union for air quality monitoring. In
the case that the 15-day exposure is not possible, a minimum period of one (1) week will be used. All
diffusion tubes will be collected and returned to the laboratory, accompanied by completed and
signed chain-of-custody forms.

For QA/QC purposes, one travel blank will be included in the measurements to assess exposure of
the tubes to contaminants during transport.

Additionally, the following actions shall be undertaken:
- The coordinates of the locations will be noted using GPS hand-held kits.
- Photographs of the monitoring locations shall be taken.

- Notations shall be made of any activity or contaminant source in the surroundings of the
selected locations during the monitoring campaign.

- The date and hour of installation and removal of the tubes will be clearly noted.

- Pertinent meteorological and climatological information may be obtained from the local
weather department to support the interpretation of the data from the monitoring campaign
and the assessment of the pollution potential of the area.

COVERAGE
The sampling scenario will cover 12 locations divided between the mine site, the port site and the
mine access road, distributed as follows:

e 2 |ocations at each of the ports in the area: 8 tubes (4 for NO, and 4 for SO2)

e 6 points, 2 tubes at each point (12 tubes total) along the railway and roads corridor through
the following:

-  Pepel
-  Petifu

- Port Loko or nearby city closer to rail alignment

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 8 305000-00006 : Rev A : 9-3-2010
WorleyParsons African
~=t

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME

EcoNomics

Rugbere
Lunsar
Makeni

Tonkolili village or another important populated centre in close proximity of the rail alignment
near the mine site

4 locations at the mine site (possibly Simbili and surroundings): 8 tubes

In each location, one tube for NO, and one tube for SO, will be installed.

For the installation of the passive diffusion tubes, the following recommendations, which are included

in the ASTM Standards relative to Air Sampling, should be considered:

The individually numbered diffusion-sampling tubes shall be placed at a minimum height of
1.5 m above ground and in sites where land use, topography and meteorology are preferably
common and representative of the regional area.

The specific monitoring locations shall be selected so as to avoid undue influence by any
local source that may cause local elevated concentrations that are not representative of the
project area.

Particulate Matter samplers (for future monitoring campaigns) shall be sited at locations that
are greater than 200 m from unpaved streets or roads.

Monitoring sites shall be located away from population centres. A recommended distance of
1 km per 1000 persons.

The passive diffusion tubes shall be placed no closer than 100 metres from intensive
agricultural, waste treatment activities, open or surface storage of agricultural or industrial
products, and transportation related sources of emissions. This distance shall be increased in
proportion to increases in traffic volume and diversity.

Prominent discontinuities in terrain, such as large bodies of water, isolated hills or valleys and
cliffs shall be located at least 5 km from the diffusion tubes.

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc

Page 9 305000-00006 : Rev A : 9-3-2010
WorleyParsons [Afric

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

- Monitoring sites shall be located on open level areas that are naturally vegetated or grass-
covered,. Ground cover shall be homogeneous and the area shall slope no more than 15%.

- The distance from the passive sampling devices to any object greater than the height of the
sampling device should be at least twice the height of the object (2:1).

- Passive diffusion tubes shall be oriented towards the annual averaged prevailing wind. In the
absence of site-specific wind direction information, the orientation of the tubes should be
standardised to one direction.

REPORTING STANDARDS
As per company procedures. EPA and IFC/WBG standards will be followed in the preparation of the
reports where applicable.

POTENTIAL ISSUES

Largely yet top be determined. At this preliminary stage of the project design, the power plant has
been identified as a potential significant source of emissions and it could affect future air quality
values. As the power plant is outside of the current Tonkolili project assessment, it should be
considered as part of the future background pollutant concentrations.

NOISE

BASELINE METHOD STATEMENT

The overall acoustic impact on the environment should consider the background noise levels. A noise
monitoring campaign should be undertaken to consider the baseline conditions previous to the project
activities.

SCOPE
Screening noise measurements will be conducted during daytime hours at various representative
locations:

e Port: eight positions, four at each of the two ports.

e Train railway system and access roads: six positions along the railway corridor.

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 10 305000-00006 : Rev A : 9-3-2010
WorleyParsons

Africa ne
resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

e Mine: six positions surrounding the projected mine site.
These locations will coincide with the locations selected for the air quality sampling programme, as
they are considered to be representative and will facilitate the monitoring campaign.
Two measures will be taken at each position to assure that a noise event (e.g., animal sounds or
vehicle movements) do not invalidate the results. The total number of noise measurements will be
forty (40).
The duration of the measurements will be five (5) minutes.

METHOD OF ASSESSMENT

A Class II hand-held sound level meter and ISO Tech sound level calibrator will be used to conduct
the noise survey. The readings acquired from the sound meter will be analysed and compared to
relevant guidelines and set as the baseline for reference during further monitoring activities.

The sound level meter will measure the parameter LAeq, defined as the constant sound level that, in
a given time period, would convey the same sound energy as the actual time-varying A-weighted
sound level.

Some factors need to be taken into account when taking measurements to assure the quality of the
results since sound levels vary as a function of height above ground level and can be perturbed
depending on the distance between the point of measurement and facades or obstacles. These
requirements must be noted and applied by taking measurements:

e Away from facades and other obstacles at a minimum distance of 1.5 meters;

e Away from noise sources;

e Downwind;

e Utilising a sound level meter with an anti-wind protection (normally provided by the supplier).
e — Indry conditions with a wind speed of less than 5 m/s.

e With the microphone 1.2 - 1.5 m above ground level.
Based on the screening results, the following monitoring campaign will be designed.

COVERAGE
Relevant project areas.

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 11 305000-00006 : Rev A : 9-3-2010
WorleyParsons

resources & energy

Africa ne

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

REPORTING STANDARDS

A full and coherent report will require detailed notes based on careful attention paid to the actual
situation under which the measurement is conducted.

ISO 1996 lays out the framework for what information must be recorded and what information is
recommended to record. This standard states that the following information must be recorded:

e ~=©Results

e Measurement technique

e Type of instrumentation used
e Measurement procedure used
* Calculations used

e Prevailing conditions

e Atmospheric conditions (wind direction and speed, rain, temperature, atmospheric pressure,
humidity)

e Nature/state of ground between source and receiver
e Source variability

¢ Calibration data

e Measurement date, start and stop time

¢ Number of measurements made

e Description of the sound sources under investigation
It is also advisable to include additional information, such as:

«The purpose of the measurement

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 12 305000-00006 : Rev A : 9-3-2010
WorleyParsons [Afric

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

e The standard used

e Equipment used, including serial numbers
Map showing position of sound sources, relevant objects and observation points

POTENTIAL ISSUES
To be determined.

3.3.2 Marine ecosystem

PRECEDING WORKS

This work builds on a previous study conducted in 2009 (LORAX, 2010) which comprised a rapid
overview of the main physical, chemical and ecological characteristics of the Estuary. This survey
has enabled at least one wet-season monitoring event to be completed before the current phase of
work.

BASELINE METHOD STATEMENT

We are following the overarching methodology of desk based 1a through to data collection 2b. In
addition, to providing a broad understanding of the existing marine environment, the specific aims of
the baseline are:
e Mapping of key marine and coastal habitats
e To identify any existing impacts, for example contamination, and to understand how the
environment has reacted
e Provide a baseline for monitoring through the project life cycle

The marine baseline covers all habitats up to high water plus any species that are marine in origin
e.g. that inhabit the mangroves.

SCOPE
The following areas are being covered:

« Sediment Quality
Sediment grab samples are taken throughout the study area and analysed for the following:
co Physico-chemical
o In-fauna

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 13 305000-00006 : Rev A : 9-3-2010
WorleyParsons

resources & energy

Africa ne

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

In addition, cores taken through out the dredge area will be assessed for contamination
following the guidelines of the London Protocol 1996.
e Water quality
Water samples and in-situ profiles to understand:
o Chemical
o Biological
¢ Benthic habitat
Towed video and diver surveys to evaluate:
o Reef
o  Inter-tidal mud flats
o Seagrass
e Sediment Transport and Coastal Morphology
Hydrodynamic and physical sediment data to evaluate sediment transport pathways. Aerial
photography (existing) to identify morphological features to assist in the prediction of impacts.
e Marine fauna
Literature review and use of expert local knowledge plus survey as follows:
o Marine mammals — dolphins
= Incidental observation during survey operations
o Marine mammals — manatees
= Public consultation around estuary
o Birds
= Times counts at key locations around Tagrin and Pepel. At Tagrin this will
cover all seasons.
o Turtles
= Public consultation plus beach surveys (beach surveys limited as desk
review indicates that beaches within study area are not used due to human
disturbance)
« Fisheries
Information on fisheries data is being collected. This will be aligned with the ecological data
collection to evaluate impacts on fisheries resource availability. The following methods are
used:
co Survey of fishing communities and markets
o Data collection form Ministry of Fisheries and Marine Resources
e Mangroves
o Mapping via satellite imagery
o Ground truthing surveys including marine fauna within study area

METHOD OF ASSESSMENT

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 14 305000-00006 : Rev A : 9-3-2010
WorleyParsons

resources & energy

Africa ne

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

In addition to the survey methods discussed above a range of methods will be used to assess
impacts. These include:

e Water and sediment quality

o Modelling of all wastewater discharges to assess area of impact and for comparison
with receiving water quality standards defined in the Basis of Design.

o Modelling of dredge plume to assess impacts on turbidity

¢ Benthic habitat

o Assessment of potential habitat loss and degradation. This will be clear mapped and
quantified.

o Assessment of how water quality may affect benthic habitat. For example potential
increased suspended sediment and reduced light penetration.

e Sediment Transport and Coastal Morphology

o Sediment transport modelling to assess the impact of the development on sediment
transport pathways and coastal morphology. This will include shoreline evolution
maps.

e Marine fauna

o Assessment of potential effects of water and sediment quality and habitat loss and
degradation on marine fauna.

o Assessment using exiting literature of the impacts of underwater noise on marine
mammals, from both construction (piling) and operation. Estimation of sound source
from activities required.

o Assessment of potential increase in risk of ship collision

e Fisheries

o Assessment of potential impacts on fisheries resource due to changes in water and
sediment quality or habitat loss and degradation

o Assessment of potential impedance of fisherman from development (for example,
navigation channels)

e Mangroves

o Assessment of potential habitat loss and degradation. This will be clear mapped and

quantified.
e Navigation

o Assessment of existing use of the estuary by shipping and the affect of vessel

movements to support the development.

COVERAGE

The study area includes:
e The lease area at Tagrin Point plus neighbouring beaches to the north west and coastal area
based on extent of potential impacts, for example discharge plume.
e Lease area on Pepel Island plus coastal area based on extent of potential impacts.

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 15 305000-00006 : Rev A : 9-3-2010
WorleyParsons [Afric

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

e Dredge channels and area within potential dredge plume
e Proposed dredge disposal sites

REPORTING STANDARDS

The findings of these surveys will provide input to an Environmental, Social and Health Impact
Assessment (ESHIA) which is being undertaken for the Tonkolili Project and also for ECF.

POTENTIAL ISSUES

Time and logistics — rapid assessment means that the number of samples etc is lower than we would
ideally do for such a project and may not meet some international guidance.

Seasonality — we will be limited, particularly for ECF on the seasonality of the environmental baseline,
for example birds.

Information — we must ensure that we have detailed information on construction and operation to
undertake the impact

3.3.3 Flora

PRECEDING WORKS

This work builds on previous studies conducted under licence within Sierra Leone comprising a desk-
top review of the Simbili-Marampon-Numbara habitat areas with rapid reconnaissance of the
surrounding areas (phases 1a and 1b). Phase 2a and 2b studies comprise respectively consultation
with key stakeholders and the general public to understand key biodiversity issues and return visits to
areas of interest.

BASELINE METHOD STATEMENT

Phase 3 of the vegetation studies for the Tonkolili |ron Ore Project (the Project) in Sierra Leone, West
Africa. Phase 3 will consist of detailed vegetation surveys of Simbili and part of the haul road, and a
rapid assessment programme of the preferred tailings area and transport corridor associated with the
Project.

SCOPE

The overall objective of Phase 3 is to characterise the baseline in areas likely to be affected by early
construction works prior to disturbance and to understand the biodiversity value of the transport
corridor. Phase 3 will also aim to identify any areas or species of high ecological importance that
require specific consideration or management during the construction activities or subsequent phases
of project design.

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 16 305000-00006 : Rev A : 9-3-2010
WorleyParsons

Africa ne
resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

METHOD OF ASSESSMENT
Desktop review, in-field observation and limited sample collection (with subsequent sample
identification / confirmation at Kew Gardens).

COVERAGE

The study area for the Phase 3 rapid assessment will cover the areas affected by the Tonkolili
Project. This includes haematite extraction from Simbili, other proposed extraction sites, preferred
tailings option, new haul road from the mine site to Lunsar and an existing railway line from Lunsar to
Pepel Port. In order to avoid overlap between the terrestrial and marine studies, Mean High Water
Springs has been selected as the cut off point for the terrestrial studies at Pepel Port.

The Phase 3 vegetation survey will be separated into two tasks:

Phase 3a: detailed characterisation of baseline conditions at the mine site and the first 20 km of the
haulage road; and

Phase 3b: rapid assessment field surveys of the preferred tailings option, remainder of the haulage
road to Lunsar, existing rail corridor, and Pepel Port.

The survey will also include rheophytic communities located in the rivers with low water levels.

Two team comprising staff from Kew Gardens, supported by local specialists will undertake the field
work. One team will work from Pepel Port and Tagrin point eastwards towards Rokel River, while the
other will cover the mine site area and work westwards towards Rokel River.

REPORTING STANDARDS

The findings of the Phase 3 surveys will provide input to a high level Environmental, Social and
Health Impact Assessment (ESHIA) which is being undertaken for the Tonkolili Project. A report will
be prepared containing an assessment and interpretive discussion on the character, condition and
conservation importance of habitats in the study area including transition areas or ecotones;
identification of sensitive or potentially critical habitats that need immediate consideration by the
project team; lists of the key species present within the various habitat types; and assessment of the
likelihood and actual presence of rare species. A combined report of the faunal, floral and freshwater
studies will also be prepared, using consistent classification and impact assessment schemata, will
be prepared. This will include preliminary identification and definition of impacts and mitigation
measures for Project activities at the construction and operational stages.

POTENTIAL ISSUES
The detailed surveys are limited to flowering species only due to the difficulty of plant species
identification outside of the flowering period.

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 17 305000-00006 : Rev A : 9-3-2010
WorleyParsons

Africa ne
resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

3.3.4 Fauna

BASELINE METHOD STATEMENT

Phase 1 of terrestrial fauna studies for the Tonkolili lron Ore Project (the Project). Phase 1 will consist
of arapid assessment programme of the potential mine site, tailings location, haul road alignment and
preliminary railway corridor associated with the Project.

SCOPE
The Phase 1 rapid assessment for fauna will provide input directly to the ESHIA(s) so that areas of
high ecological value can be defined prior to completion of the engineering design.

The main objectives of Phase 1 rapid assessment are as follows:

Understand the biodiversity value of the study area (as defined below);

Identify areas of high ecological value that require consideration during project design;

Identify any areas of potentially critical habitat;

Identify any red flag issues for the Project in the context of fauna species; and

Provide recommendations for further detailed studies to characterise baseline conditions in the study
area.

METHOD OF ASSESSMENT
Primarily direct observation, supplemented (where time allows) by camera-traps, sampling and
opportunistic village-based interviews.

COVERAGE

Two teams comprised of staff from WCS and WorleyParsons, with assistance from local specialists
will cover approximately 31 sites from the mine site to Pepel Port and Tagrin Point via the proposed
haul road route and existing railway line. In order to avoid overlap between the terrestrial and marine
studies, Mean High Water Springs has been selected as the cut off point for the terrestrial studies at
Pepel Port. Faunal groups that span this divide will be separated into the terrestrial or marine studies
on a case-by-case basis. A rapid survey of migratory birds will be undertaken at Tagrin Point.

REPORTING STANDARDS

A high-level report with a brief assessment and interpretive discussion on ecological value, protection
status and potential impacts will be prepared for fauna. A combined report of the faunal, floral and
freshwater studies, using consistent classification and impact assessment schemata, will be
prepared. This will include a preliminary biodiversity impact assessment associated with Project
activities at the construction and operational stages.

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 18 305000-00006 : Rev A : 9-3-2010
WorleyParsons [Afric

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

POTENTIAL ISSUES

Potential for some faunal groups to be overlooked through localised human-related disturbances. The
presence of local communities in observation and sampling areas will be taken into consideration in
reporting data.

3.3.5 Freshwater Ecology

BASELINE METHOD STATEMENT
High level rapid assessment of selected freshwater sites covering the mine site, coast locations and
interim sites of potential interest along the proposed haul road route and existing rail line.

SCOPE
High level rapid assessment of potential aquatic ecological impacts from proposed mine operations,
in particular a haul road and rail corridor.

METHOD OF ASSESSMENT

Habitat assessment using suitable guidelines; photographic record of site location including
significant aquatic habitat types and, if practical, sediments; observations on water quality, existing
stressors and any species visible. Field work will be supplemented by discussions with locals on
species caught in different areas and trends in catches and observations at local markets.

COVERAGE
One team comprised of staff from Hydrobiology and SRK will cover approximately 32 sites from the
mine site to Pepel Port and Tagrin Point via the proposed haul road route and existing railway line.

REPORTING STANDARDS

A high-level report with a brief assessment and interpretive discussion on potential aquatic ecological
impacts from proposed mine operations. A combined report of the faunal, floral and freshwater
studies, using consistent classification and impact assessment schemata, will be prepared. This will
include preliminary identification and definition of impacts and mitigation measures for Project
activities at the construction and operational stages.

POTENTIAL ISSUES

Potential limitation to species identification: at this stage, fieldwork will not involve any species
sampling, with the emphasis on a trained eye overview and identification of issues. Suggestions on
further sampling requirements will be provided in field reports.

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 19 305000-00006 : Rev A : 9-3-2010
WorleyParsons African@

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

3.3.6 Water Resources

BASELINE METHOD STATEMENT

Collation of information relating to current use/importance of potable and agricultural river and
groundwater, distribution and quality. Information from in-country institutions, field visits to selected
areas, social questionnaires.

SCOPE

Describe the importance of ground and surface water resources to local users.
Assess the potential impacts of mine-related development works.

Identify the measures recommended to control the potential impacts.

METHOD OF ASSESSMENT
Desk study of existing published literature, documentation from in-country institutions, information
from field visits and other Tonkolili investigation studies.

COVERAGE
Scope of work will cover the following construction and operational elements, where information is
available:
e Mine development area
Pepel haul road alignment
Pepel rail refurbishment
Pepel port refurbishment
Heavy haul rail alignment
Tagrin Point

REPORTING STANDARDS
The water resources impact assessment will be developed in accordance with WorleyParsons
standard template and form part of the ESHIA report.

POTENTIAL ISSUES

Limited in-country legislation pertaining to protection of groundwater and surface water resources.
Construction work currently ongoing without prior studies for protection of groundwater and surface
water resources.

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 20 305000-00006 : Rev A : 9-3-2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

3.3.7. Geomorphology and Soils

BASELINE METHOD STATEMENT
Baseline assessment of the land-form, soil conditions and identify preliminary impacts associated with
changes from mining activities.

SCOPE

Baseline description of geology (shallow, deep, structural and economic);

Baseline description of soil-types and erosive and geochemical potential;

Baseline description of current landform, slope stability and geo-hazard potential; and

Outline of potential aspects from the hematite project that are of consequence to this baseline
including effect on soil potential.

METHOD OF ASSESSMENT

Desktop review of borehole data and related literature;

Review of terrain hazard assessment conduct by SRK to date; and
GIS assessment if possible.

COVERAGE
Focus on mine area, specifically the deposit areas. Transport corridors and port areas excluded

REPORTING STANDARDS
Baseline study for geology. Soils will not be to baseline standard at this stage.

POTENTIAL ISSUES
Coverage of areas outside the deposits will require extrapolation of data at this stage until physical
sampling is undertaken.

3.4 Social and Community Studies

3.4.1. Stakeholder Engagement

Works are already underway to ensure that a public consultation and disclosure plan (PCDP) is
conducted in an appropriate way. This is essentially a stakeholder engagement plan that combines
identification of key stakeholders with preparation of a clear and consistent project statement on
which future decisions, views and consultation can be based. The PCDP enables the correct
community representatives to be identified and the correct language and approaches to be used
when contacting them.

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 21 305000-00006 : Rev A : 9-3-2010
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

3.4.2 Socio-Economic Baseline Study and Preliminary Social Impact
Assessment

BASELINE METHOD STATEMENT

Perform a socio-economic baseline study to identify the existing conditions in all Project areas and
allow for the consideration of social impacts (both positive and negative) that the Project will impose
on neighbouring communities.

SCOPE

Preliminary social impact assessment associated with Project activities at the construction and
operational stages. Consideration will be given to the decommissioning stage at a conceptual level.
Desktop review;

Survey design;

Data collection and analysis;

Preparation of preliminary social baseline report; and

Preparation of preliminary impacts assessment report.

METHOD OF ASSESSMENT
Field survey to be conducted by SRK team in conjunction with CEMMATS. SRK will provide
oversight, implementation training and supervision of field work as necessary.

COVERAGE

Mine site, linear infrastructure corridors, Pepel Port and Tagrin Point. FGDs (10 - 14 villages),
household interviews (40 - 56), short quantitative survey across about 42 settlements in the study
area.

REPORTING STANDARDS
Provisionally to a suitable level for a DFS.

POTENTIAL ISSUES

The social survey at this stage will focus on collecting preliminary baseline information and will not
visit all settlements in the project area. A combination of in-depth qualitative data from a selected
sample and basic quantitative data from across the project area using a short questionnaire will be
collected.

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 22 305000-00006 : Rev A : 9-3-2010
WorleyParsons | egy?
=

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

3.4.3 Resettlement Policy Framework

BASELINE METHOD STATEMENT

Desktop study to develop a Resettlement Policy Framework (RPF) in accordance with Equator
Principles, Sierra Leone legislation and AML policies for implementing an acceptable and
participatory resettlement process.

SCOPE

RFP to be developed taking into account the Equator Principles, Sierra Leone legislation and AML
corporate policies. The RPF will also align with requirements outlined during the TRW. The study will
include:

Review of legislation;

Determination of data needs and design survey method;

Data collection and analysis; and

Preparation of RPF.

METHOD OF ASSESSMENT
Desktop study.

COVERAGE
Tonkolili project.

REPORTING STANDARDS
Desktop study based on international good practice.

3.4.4 Human Health Impact Assessment (HIA)

BASELINE METHOD STATEMENT

Health Impact Assessment is "a combination of procedures, methods and tools by which a policy,
program or project may be judged as to its potential effects on the health of a population, and the
distribution of those effects within the population" (ECHP 1999). Currently, there is no one authority
defining HIA methodology; however, most agencies have adopted similar procedures. For the Early
Cash Flow (ECF) and Tonkolili ESHIAs, the HIA approach applied will be as described by the World
Health Organization (WHO 2005) and the International Finance Corporation (IFC 2009).

SCOPE

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 23 305000-00006 : Rev A : 9-3-2010
WorleyParsons

resources & energy

| A fear?

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

The tasks necessary for the completion of the proposed HIAs are listed in Table 1 along with their
respective due-dates. It is important to note that results from other components of each ESHIA are
required before the health sections can be finalized (e.g. socio-economic report; air monitoring and
modelling results; groundwater and surface water monitoring results, etc.). Timely receipt of these

results will be important in order to meet the deadlines set out.

Table 1. HIA Tasks and Due Dates.

Task

Sub-Tasks

Date / Deadline

Phase 2 (ECF Project)

Development of HIA strategy
to inform ToR

White Paper

24” Feb 2010

Definition of methodology

12th March 2010

Design of data acquisition and
questionnaires

List of data sources

5" March 2010

Public questionnaire

1™ March 2010

Medical
questionnaire

professional

1™ March 2010

Health authority questionnaire
(to be written if required)

Middle March

Team
Coordination

integration /

Integration with socio-economic
baseline team

ASAP after 5" March
2010

Revision of Public questionnaire
for addition to socio-economic
field team’s questionnaires

9™ March 2010

Coordination with other teams
regarding: ground and surface
water, air, local food, soil, social,
and traffic

Ongoing

Review of available national;
regional health data

Review of source documents

26" March 2010

Development of preliminary | Report 26™ March 2010
baseline HIA for the ECF

ESHIA

Finalise a rapid HIA and | Report 15" April 2010*

management approach for the
ECF ESHIA

Identification of key impacts
and outline of plausible
mitigation and management
with associated capital and
operational cost estimate (+
15%) for the Tonkolili ESHIA.

Identification of headline health
impacts

15™ May 2010

Mitigation and management

15™ May 2010

C:\Documents

and Settings\philip.burris\Local

Settings\Temporary Internet Fi

Page 24

iles\OLK48\ESIA overview.doc
305000-00006 : Rev A : 9-3-2010
WorleyParsons | egy?
=

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics
Task Sub-Tasks Date / Deadline
Development of draft health | Reporting 15™ May 2010

chapter in the Tonkolili ESHIA
scoping report
Review and comment on | Review and comment End of May 2010
relevant contextual aspects of
the Tonkolili ESHIA scoping /
baseline report

Phase 3 (Tonkolili Project)

Complete baseline June / July 2010
assessment based on data
gaps identified in Phase 2,
develop a_ field sampling
program for health
assessment (to be developed
by the health team and the
field work will be undertaken
by other disciplines)

Development of the End of August 2010
preliminary Tonkolili ESHIA

Health Impact Assessment is an iterative process. Typically, the first steps involve a semi-quantitative
approach or ‘Rapid HIA', which uses all available data so as to quickly identify those impacts which
require more quantitative evaluation and those which are adequately described qualitatively. Based
on the outcome of the Rapid HIA, the methodology may then become progressively more detailed as
the assessment focuses on more accurately defining potential impacts. In this manner, more detailed,
quantitative assessment is applied to a smaller list of potential impacts. There are clear benefits to
applying this kind of phased approach since some projects only require qualitative or semi-
quantitative appraisal while others require a fully quantitative detailed assessment

TIMING

Maximum benefit of conducting an HIA occurs when it comes before the final engineering design
specifications and before the construction contract is locked in. Also its important to conduct and HIA
along with an social and environmental impact assessment and not as a standalone assessment.

COVERAGE

Based on the project information available to date, the coverage of the HIA conducted for the ECF
Project will include impacts on persons assumed to be at four locations: the mine site (including
worker camp), the haul road, the existing railroad, and the renovated port facilities. Persons to be

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 25 305000-00006 : Rev A : 9-3-2010
WorleyParsons [Afric

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

included in the assessment will include those living at camp facilities at the mine, as well as those not
directly involved in the Project operations, but living in the vicinity of each of the four locations.

The coverage of the HIA for the Tonkolili project will be defined at later date once more concrete
project information becomes available.

REPORTING STANDARDS

International organizations such as the World Bank, the IFC, and the WHO endorse the completion of
an HIA at the beginning of a project's lifecycle. Increasingly, HIAs are becoming a requirement for
regulatory and financial approvals of industrial activities such as those proposed for the ECF and
Tonkolili Mining Projects. In 2009, the IFC published "Introduction to Health Impact Assessment"
which provides good practice guidance for conducting HIAs to determine all potential impacts on
community health as a result of a proposed development.

Where possible, the HIAs planned for the ECF and Tonkolili ESHIAs will employ regulatory standards
as described by the Sierra Leone Environmental Protection agency (SL EPA). In addition, other
internationally recognised standards/guidelines will be applied if and when required (e.g. WHO,
Health Canada (HC), US EPA, and RIVM) for the completion of the HIA and used in the HIA with the
approval of SL EPA.

POTENTIAL ISSUES

Health Impact Assessment (HIA) is a real-world tool which must function within time and budget
constraints. As such, it is to be expected that there will be certain limitations. Some common
examples include a lack of availability of baseline monitoring data for the region of the proposed
development (e.g. air, soil and water), or difficulty in obtaining detailed health information for persons
living in the proposed region before implementation of a new policy or activity.

The limitations and recommendations of the HIAs will be defined at each reporting Phase.

REFERENCES

European Centre for Health Policy (ECHP)., 1999, Health Impact Assessment: Main concepts and
suggested approach (Gothenburg Consensus Paper), Brussels:
http://www.who.dk/document/PAE/Gothenburgpaper.pdf

International Finance Corporation (IFC)., 2009. Introduction to Health Impact Assessment, April 20,
2009.
http://www. ifc.org/ifcext/sustainability.nsf/Content/Publications Handbook HealthImpactAssessment

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 26 305000-00006 : Rev A : 9-3-2010
WorleyParsons [Afric

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

World Health Organization (WHO)., 2005. Environmental Health Impact Assessment of Development
Projects.

3.4.5 Solid Waste Management

BASELINE METHOD STATEMENT

Review of information available indicates no waste management infrastructure in-country. No
consideration appears to have been made at this stage for waste management provision through the
development of the scheme.

SCOPE

Develop ECF Practice Guidelines - complete

Develop Accommodation Camps Strategy - complete

Develop Solid Waste Management Plan — ongoing first draft due 01.04.10

METHOD OF ASSESSMENT
N/A, in-country assessment of existing waste management infrastructure has been commissioned,
understood to be negligible.

COVERAGE

Scope of work will cover the following construction elements, where information is available.
Pepel haul road alignment

Pepel rail refurbishment

Pepel port refurbishment

Heavy haul rail alignment

Tagrin Point

REPORTING STANDARDS
Documents detailed in section 1.2 will be developed in accordance with WorleyParsons standard
template and sit within the appendices of the ESHIA.

POTENTIAL ISSUES

No / Limited in-country legislation pertaining to solid waste management.

No / Limited in-country existing waste management infrastructure.

Construction work currently ongoing with no consideration from waste management.

Given the lack of in-country infrastructure, it is likely that specific waste management infrastructure
will require developed. The scope and process for this is currently unclear.

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 27 305000-00006 : Rev A : 9-3-2010
WorleyParsons [Afric

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

4. ECF MANAGEMENT

The ECF phase comprises haul road, rail line and Pepel port refurbishment. To date, the haul road
has started due to wet season constraints and the assessment and management of environmental
and social issues has included:

PRACTICE GUIDES

Practice guidelines have been prepared as a way of achieving good practice during haul road
construction, in advance of the more conventional evaluation and management planning approach,
due to the rapid implementation schedule. These have been rolled out to the haul road contractors
prior to work commencement. The guides and a management plan can be made available at a later
date.

SOCIAL MANAGEMENT, CONSULTATIVE COMMITTEES

Aseries of Early Works Chiefdom Committees (EWCC) have been established throughout the project
area, with participation from Paramount Chiefs, Section Chief, Councillors, NGO and women’s and a
youth leader. These EWCC are designed to ensure that communities are consulted about the
proposed project works. Further details can be made available if required. The meetings are also to
be attended by district officers from EPA and representatives of the MPs.

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 28 305000-00006 : Rev A : 9-3-2010
WorleyParsons | egy?
=

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics

5. WAY FORWARD

The purpose of this document is for it to be used as part of ongoing discussions with the EPA
regarding the environmental and social regulatory approval process that EPA is the competent
authority for in Sierra Leone.

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 29 305000-00006 : Rev A : 9-3-2010
WorleyParsons Abe ga?
=

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT
REPORT NAME EcoNomics

APPENDIX A
Preliminary, indicative designs

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 1 305000-00006 : Rev A : 9-3-2010
WorleyParsons Abe ga?
=

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT
REPORT NAME EcoNomics

APPENDIX B
Organisational arrangements for ESHIA studies

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 2 305000-00006 : Rev A : 9-3-2010
TIMELINE ACTIVITY EPA INVOLVEMENT APPROVAL OUTCOME

Tonkolili Project | ECF Project Tonkolili Project

DFS
Sen Scoping & Baseline Report
Basis of Design Project Description from DFS

Incorporates 2nd season baseline studies.
Stakeholder Engagement Plan & — <q ss om om
Initial Impact Review

FEED Enabling
Works EOF ESHIA REPORT “Preven anenuecsin > Peter

Resettlement

2010 a PRELIMINARY

- TONKOLILI ESHIA <=
Q3 Logistics &
Provaration INCLUDING RPF

+

2010 FINAL TONKOLILI
aa ESHIA
INCLUDING RPF

M7 y v

2011 Construction Works oe

-scall
Coster RESETTLEMENT
Relocation ACTION PLAN

(RAP)
2012
‘Commissioning
Qn a2 first
‘Magnetite concentrate
2013

Operations
Mining & Magnetite export
WorleyParsons Abe ga?

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

REPORT NAME EcoNomics
APPENDIX C

ESHIA schedule

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA overview.doc

Page 3 305000-00006 : Rev A : 9-3-2010
WorleyParsons Abe ga?

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT
REPORT NAME EcoNomics

APPENDIX D
Extracts from ESHIA study zones

C:\Documents and Settings\philip.burris\Local Settings\Temporary Internet Files\OLK48\ESIA __overview.doc
Page 4 305000-00006 : Rev A : 9-3-2010
WorleyParsons [African agp
resources & energy ~_ea— SE

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 1

ESHIA Screening Form
SIERRA LEONE GOVERNMENT
SIERRA LEONE ENVIRONMENT PROTECTION AGENCY
380 FLOOR, YOUYI BUILDING BROOKFIELDS, FREETOWN,
SIERRA LEONE.

Ref: SLEPA/ADM/02
24 February, 2010.
Addressed to See Below:

Dear Sir/Madam,

APPLICATION FOR AN ENVIRONMENTAL IMPACT ASSESSMENT (EIA) LICENCES

| wish to refer to your application for an EIA licence coupled with the submission of your ElA statement and
remind you about the relevant sections (23-29) of the Sierra Leone Environment Protection Act, 2008
relaling to the acquisition of Environmental Impact Assessment Licence,

Consequently, you are entreated to submit ten (10) copies of your Environmental |mpact Assessment
stalement to the undersigned ensuring to be opened for public inspection, comments and gazetting, and to
enable professional bodies, non-govemmental organizations and the public at large to make their input into
the document before a final decision is taken.

| enclose herewith copies of the relevant sections of the SLEPA Act, 2008 for ease of reference.

| thank you for your undersianding and cooperation.

Yours faithfully,

. Executive Director
erra Leone Environment Protection Agency

Environmental Impact Assessment Screening Form
WorleyParsons

APPLICATION FORM FOR THE ACQUISITION OF AN ENVIRONMENTAL IMPACT
ASSESSMENT (EIA) LICENSE

. NAME of Institution/Company African Minerals Limited
. TYPE OF BUSINESS Mineral exploration company
. BUSINESS REGISTRATION NO. 800/2004/BRL552
. CONTACT ADDRESS: 154 Wilkinson Road, Freetown, Sierra Leone
E-MAIL OR TEL NO: +232 33 605829, +232 33 623157
. NATIONALITY: Registered in Sierra Leone
. PROPOSED DEVELOPMENT
(ATTACH PROPOSAL)
. PROPOSED LOCATION
(INCLUDE RELEVANT MAP)
. COST OF PROPOSAL

. ESTIMATED DURATION OF DEVELOPMENT ACTIVITIES: Construction — 36
Months, Operations — 50+ years

. STATE THE IMPACT OF ACTIVITIES OF THE FOLLOWING:
TICK THE APPROPRIATE COLUMNS

Tonkolili Iron Ore Project
February 2010

Positive Negative

SUBSTANTIAL IMPACT
ON ECOSYSTEM OF THE
LOCALITY

V (note 1)

SOCIAL

V (note 1)

AESTHETIC

V (note 1)

SCIENTIFIC

HISTORICAL

Unknown

STATE OTHER
IMPORTANT
ENVIRONMENTAL
PARAMETERS

Economic Development
Infrastructure

Surface and groundwater
quality
Air Quality

note 1: Potential impacts exist and they will be minimised during the design stage & by specific mitigation.

Signed:

EXECUTIVE DIRECTOR/HEAD

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form
09022010.doe 1
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project
WorleyParsons February 2010

ENVIRONMENTAL IMPACT ASSESSMENT SCREENING FORM

SECTION 1: INFORMATION ON THE CONTACT PERSON
Name: Andrew Huckbody
Institutional Affiliation: WorleyParsons (UK)

Tonkolili Iron Ore Project

Environmental & Social Programme Manager
Parkview

Great West Road

Brentford

London

TW8 9AZ

United Kingdom

Telephone: +44 (0)208 326 5000

Email: andy.huckbody@worleyparsons.com

Business Title / Position:

Business Address

SECTION 2: DESCRIPTION OF THE INDUSTRY / FACTORY / COMPANY /
PROJECT AND OR PROPOSED PROJECT

Name: Tonkolili Iron Ore Project (Tonkolili Project)

Date Operations started

Exploration commenced in and has been ongoing since 2003. Construction of mining infrastructure is
due to begin in 2010.

Description of the project

African Minerals Limited (AML) has been exploring an extensive magnetic anomaly in the Sula
Mountain range in Sierra Leone and recently confirmed the presence of a world-class magnetite iron
ore deposit. The Tonkolili Project focuses on the three magnetite banded iron formation (BIF) targets
that occur in the southern portion of the northeast — southwest trending anomaly. These deposits are
named Simbili, Marampon and Numbara and are illustrated in Figure 1 below. The current combined
ore estimate is 5.1 billion tonnes. Exploration to date also indicates that the Simbili-Marampon-
Numbara magnetite anomaly is overlain with a hematite deposit, estimated to be in the order of 800
million tonnes.

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form
09022010.doe 2
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project

WorleyParsons February 2010
|
5.1 Bt Resource to Date 20km Additional Potential
SIMBILI MARAMPON NUMBARA KASAFONI

5.1 BILLION TONNE RESOURCE AND GROWING

Figure 1: Relative Locations of Resources in the Tonkolili Exploration Licence Area

The Kasafoni deposit, which extends over a length of approximately 20 km north of Numbara has the
potential to double the size of the total ore resource to over 10 billion tonnes. Ongoing exploration
work is focussed on the Kasafoni area, with the objective of identifying additional BIF mineralisation
to realise the resource target of 10 billion tonnes. At this stage however, the Kasafoni resource is not
included in the Tonkolili Project.

The Tonkolili deposit is covered by an exploration licence (Exploration Licence No:EXPL:05/06) in
the name of AML’s wholly owned subsidiary, Tonkolili Iron Ore (SL) Limited. The Licence was
renewed on the 1* of July, 2009 for a period of two years. The bounding coordinates stated on the
licence encompass an area covering approximately 209 km?.

Proposed Operations

The Project will consist of mining operations with an ore-production rate of about 167 million tonnes /
year and a total material movement in the order of 270 million tonnes / year. A concentrate will be
produced on site at a rate of about 45 million tonnes / year. The life of the mine is expected to be in
excess of 50 years at these production rates. The feasibility of increased production will be subject to
studies in subsequent phases of project development.

Mining will be open cast method and will produce a concentrate to be transported by rail to a port at
Tagrin Point, near the mouth of the Sierra Leone River Estuary. Rail infrastructure will be required to
link Tonkolili with Tagrin Point (a distance of ca. 200 km). The proposed port facility will be a deep
water port comprising a causeway, trestle and berths located between 700-800 m offshore. The
location of the Tonkolili Project facilities is shown in Figure 2 and Figure 3.

In addition to the proposed Tagrin Point port, AML has signed a 99 year lease agreement with the
Government of Sierra Leone (GoSL) to reconstruct, manage and operate Pepel Port and the Pepel —
Marampa Railway. AML is working toward mining hematite ore found in the Tonkolili deposits
during the initial stages of the project and exporting the product via Pepel Port. A dedicated haul road

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form
09022010.doe 3
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project
WorleyParsons February 2010

(approximately 120 km in length) will be built from the mine site to a railhead near Lunsar and the
existing railway line refurbished between Marampa and Pepel while the Tagrin Point export route
infrastructure is under construction.

Mine Design and Associated Infrastructure

AML have commissioned WorleyParsons and SRK to undertake preliminary engineering studies on
the mine pits, mine infrastructure and potential tailings dams for the Tonkolili Project. The pit outline
limits and possible sites for the tailings dams are illustrated in Figure 4.

It is anticipated that about 120 million m* of tailings will be produced per year for an ore production
rate of 45 million tonnes / annum. The study shows that the tailings dam will be positioned largely
within the existing exploration lease. Alternative tailings dam sites have been considered however a
site has been selected as the preferred options based primarily on engineering and geotechnical
considerations.

The acceptability of the preferred tailings facility site will be confirmed once existing environmental
and social baseline conditions with the area are more fully and thoroughly understood.

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form
09022010.doe 4
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project
WorleyParsons February 2010

NOTES:
‘Map Projection is UTM Zone 28N, Datum is WGS84

S
Bo
Po

Environmental & Social Assessment
Screening Form - Tonkolili Project

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form 09022010.doc 5
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project
WorleyParsons February 2010

=== Proposed Rail Alignment

| 4H Existing Rail Route

1“ Al Port Lease Areas
(non-operational)

Transport Corridor

Ramsar Site

it Ramsar Core Zones
(approx Areas)
A= Aberdeen Creek
B= Bunce River
C = Tagrin Point, Pepel
ele & Tumu Island
nttp/ramsar. wetlands org/Home/tabkii7 19language’
en-US/Default aspx

FREETOWN

NOTES:
‘Map Projection is UTM Zone 28N, Datum is WGS84

Environmental & Social Assessment
Screening Form - Tonkolili Project

Location of Potential Ports within the

Sierra Leone River Estuary and Ramsar Site
Figure 3
pee Nene m™ _[esaro [rr
| [rrowcriesoscoo-ccoas | sem -132,000

SSS NE SR RT STON ST SIRT IT ES OTE

518s
2 |ay

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form 09022010.doc_ 6
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project
WorleyParsons February 2010

B) —1— Mine Rall - Option 1

—4 Mine Rail - Option 2

Mine Rail - Option 3
Preliminary Haul Road Alignment

Ore Deposits & Options for
Tailings Dam Sites

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form 09022010.doc_ 7.
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project
WorleyParsons February 2010

Current Land Use

Mine Site

Much of the land around the mine site has been subject to slash-and-burn agricultural practices. There
are tracts of forest land comprising a mixture of secondary and mature forest notably along the north-
western margin of Simbili, south of the village of Kegbema and in the Tonkolili River valley east of
Farangbaya village. During the dry season farming is restricted to valley flood plains which retain
high soil moisture content and permit at least two cropping seasons. During field investigations
undertaken for the Tonkolili Project environmental and social work programme, cassava, plantain,
sweet potato, ground nut and sweet corn were all observed growing across the concession and fruits
including pineapple, banana, orange, and mango were also observed. In the rainy season rice is a
staple crop. Palm wine tapping is evident and fishing is also common in rivers and streams. Artisanal
gold mining activity was observed in the Tonkolili River and is carried out by area residents and
transient labourers.

Railway Route

Most of the rail route and the port site are on the coastal plain. Land use and primarily agriculture, has
altered the natural vegetation and most of the route is now typified by wooded grassland, secondary
palm tree forests and swamp areas where different crops are grown. Part of the rail route is along a
previously existing railway line, the Marampa-Pepel line, originally developed by the Sierra Leone
Development Corporation (DELCO) in the 1930s as a mineral railway to transport ore from the
Marampa Iron Ore Mine

The railway has not operated since 1985, when the last iron ore shipment was made. Since that time,
the GoSL has assumed ownership and management of the disused rail line. The remaining
infrastructure is the subject of the AML / GoSL 99-year lease agreement referred to above.

Port

A car and passenger ferry service is in operation between Tagrin Point Ferry Terminal across the
estuary to the Kissy Ferry Terminal located 4 km to the east of central Freetown. This service
provides a link between Freetown and the Lungi Airport located 16 km from the Tagrin Point Ferry
Terminal. Passenger-only ferry services also run on a daily basis from Port Loko to Tagrin and Kissy
using large pirogue vessels.

The area is estimated by local authorities to have a population of upto 9,000 as of November 2009. It
is anticipated that commercial activity near the ferry terminal supports further livelihoods in the wider
region. Approximately 35 fishing boats operate from a fish landing facility adjacent to the ferry
terminal. Fishing is an important socio-economic activity in the area.

Describe any possible alternative site(s)

The location of the ore at Tonkolili is fixed and the preferred locations of the logistics infrastructure,
transportation routes and ancillary features such as tailings facilities have been selected based
predominantly on engineering factors and will be evaluated for their environmental and social effects,
along with any feasible alternatives, in accordance with Best Practice. These will be the subject of
more detailed studies prior to selecting the final sites and routes. In terms of the project’s linear
features, adherence as far as possible to existing / pre-existing rail and road routes will be a priority
where feasible to minimise environmental and social impacts.

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form
09022010.doe 8
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project
WorleyParsons February 2010

Although Pepel Port is under consideration as a short term solution for export of the hematite product,
it is not considered a viable long-term option to the proposed Tagrin Point Port development due to the
port being unsuitable for cape-sized vessels (i.e. approximately 19 m draft) and dredging that may be
required to maintain deep water access through the channel.

As with the Marampa-Pepel railway, Pepel Port has not been operated since 1985 but infrastructure is
still present in the area including housing and office facilities, a power plant, fuel tanks, conveyer belts
and a jetty / ship loader. The current and predominant land use around the existing railway and port
facilities is agriculture. Fishing activities and passenger ferries operate in Pepel Town and nearby
Tasso Island, while Bunce Island, located 1.8 km off Pepel Port, has some tourist potential.

Describe other types of industries or facilities (including health centres and schools), which are
located within 100 metres of the site, or are proposed to be located near the facility. Indicate the
proximity of the industrial, factory or project site and or proposed site to residential areas, national

parks or areas of ecological, historical or cultural importance.

Proximity to residential areas

The Tonkolili Project ore bodies lie largely within the Kalansogia Chiefdom. Potentially affected
villages include Kalansogia, Kafe-Simiria and Sambia-Bendugu Chiefdoms (Figure 5). The nearest
villages to the ore bodies are Farangbaya, Kegbema, Keimadugu 1, Keimadugu 2 and Gbonbomba.
These villages are most likely to fall within the project’s direct footprint and hence may have to be
relocated prior to commencement of mine development. Several other villages in the lease area may
lie within the project affected area depending on the final design and location of mine infrastructure.

The railway corridor extends across several chiefdoms (Figure 6). There are several settlements along
the railway corridor and there are households situated next to the existing railway Right of Way
(ROW).

There are numerous villages and settlements at and in the vicinity of Tagrin Point, most of which are
located along the road from Lungi to the ferry terminal at Tagrin Point itself. Many of these
settlements will fall in the project affected area and as such, may also require relocation.

The project will consider community investment options in the vicinity of project developments
including programmes that would enhance the reliability of supply and quality of drinking water,
medical facilities, employment, schooling and livelihood schemes in project affected areas.

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form
09022010.doe 9
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project
WorleyParsons February 2010

(J Mine Exploration Licence 2007
=== Mine Exploration Licence Ext
Mine Pit Shell Marampon
Mine Pit Shell Numbara
Mine Pit Shell Simbili
—— Main roads
== Preliminary Rail Alignment
«== Haul Road Alignment
9) Villages
A Hydroelectric Dam

Streams

Tonkolili River

Major rivers
[Tailings Storage Area
(District Boundary

Environmental & Social Assessment
Screening Form - Tonkolili Project

“Chiefdom Boundaries in the Vicinity of |s
the Mine Exploration Licence Area

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form 09022010.doc 10
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project
WorleyParsons February 2010

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form 09022010.doc 11
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project
WorleyParsons February 2010

Proximity to Ecological Areas

There are two designated forest reserves within the vicinity of the project; the Farangbaya Forest
Reserve (12.6 ha), which has a rainforest ecosystem and is located approximately 10 km south-east of
the town of Bumbuna and the Malal Hills (3.39 ha), located 10 km south of the alignment east of the
town of Marampa (Figure 4). The Port Loko Strict Nature Reserve (2.16 ha) is located approximately
4.5 km north of the proposed ore transport corridor nearby to Port Loko town.

Within the mine concession, there are mainly two habitats of conservation interest both of which have
limited distribution within the existing exploration lease area:

. Forest patches on slopes in limited locations, notably Simbili and Kegbema, some of which are
associated with Society Bush areas access which is restricted to local communities; and

. Riverine forest strips along river valleys, notably well preserved east of Farangbaya village.

The proposed port location at Tagrin Point is situated within the Sierra Leone River Estuary which is
characterised by substantial areas of mudflats and mangrove forests. It is the receiving environment
for the Rokel / Seli Rivers. The larger estuarine environment is a designated Ramsar (wetlands
conservation) site acknowledging its international importance for palae-arctic migrant wader birds that
are present in large numbers on the rich feeding ground mudflats during northern hemisphere winter
periods. The estuary is known to support at least 36 over-wintering wader species, the most common
being the Curlew Sandpiper, Red Shank and Ringed Plover as reported by Birdlife International.

Rail lines at Port Loko that are proposed for upgrading, traverse an area of high ecological value
associated with extensive mangrove forests along Port Loko Creek and at Pepel Island, both of which
are within the Sierra Leone River Estuary designated Ramsar site. Birdlife International reports that a
total of 36 wader species have been recorded in the estuary and numbers are known to exceed 20,000
regularly during the migration season. The IUCN also reports, among other species of conservation
value, populations of West African Manatee (Trichechus senegalensis) in the estuary.

Proximity to Areas of Historical and /or Cultural Importance

Refurbishment of the Pepel Port facility and export of iron ore product will lead to the rejuvenation of
marine traffic between Taso Island and Pepel Island. The port itself is approximately 1.8 km from
Bunce Island, which was declared a national monument in 1948 for its historical links to the Atlantic
slave trade and is a focus of international interest.

Indicate whether adequate infrastructure exists at the location and / or proposed location and
whether old or new buildings, roads, electricity and water lines or drainage systems exist at the
location and / or proposed site.

Current infrastructure at the mine site is limited to unpaved roads and community infrastructure such
as water wells, social halls and market buildings within a few villages. Although the Bumbuna
Hydroelectric facility is nearby, it provides no electricity distribution in the immediate project area.

Sealed roads are situated along a portion of the proposed rail ROW adjacent to the main Makeni-
Freetown highway and the Lungi-Tagrin Ferry road. Water and electricity supplies are not available
in these areas.

Infrastructure development is required across all project areas and is the subject of current design
studies. The new infrastructure required includes:

. Power generation / distribution infrastructure;

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form
09022010.doe 12
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project

WorleyParsons February 2010

. Water storage and supply infrastructure;

. Storm water and effluent management systems;

. Mine waste and tailings management facilities;

. Road infrastructure including site access roads and internal roads at loading / unloading
facilities;

. Railway infrastructure (both new and upgraded);

. Construction and operations waste management facilities;

. Port infrastructure including both new and upgraded facilities (i.e. offshore berths / material

transfer facilities and container storage and fuel storage facilities.)

. Supporting infrastructure at the mine site including offices, change houses, laboratories,
workshops, stores, fuel depot, heating and cooling systems, lighting, mine rescue station, fire
station, medical facilities, non-mining waste management facilities, hazardous materials
management storage areas, sewage treatment facilities, communication systems and security
and staff accommodation facilities.

SECTION 3: EMPLOYEES AND LABOURERS
Number of people employed

The Tonkolili Iron Ore Project, currently in the exploration phase, already employs approximately 700
people making it a significant employer in Sierra Leone. When the Project advances to the
construction phase a substantial increase in workforce numbers is envisaged. Current estimates
indicate total construction phase employment (comprising international and national project personnel)
will be around 5,000. This work-force will be spread across all project locations (i.e. mine site,
processing plant, transport routes and port facilities) according to the construction schedule. It is
therefore important to note that certain areas may be more active at an earlier stage than others during
the infrastructure development phase of the project. Construction is expected to take approximately
36 months to complete.

While some production will be generated during the project construction phase, when construction
reaches completion, the Project will enter the fully operational phase during which employment will
stabilise at a lower level than during the construction phase. Although fewer in number, jobs available
during the operational phase will represent long-term opportunities with the potential to support
families and communities over the lifetime of the mining operations

Indicate whether you have or plan to construct housing / sanitation facilities for temporary or

permanent workers.

It is envisaged that temporary construction camps will be built to house the project construction
workforce during the construction phase. The housing needs for the construction workforce will be
evaluated in consultation with local community leaders and stakeholders. Facilities associated with
these construction camps (such as on-site sewerage treatment plants and waste management facilities)
will be required and are being designed by current studies.

During operations, accommodation for international and TCN employees will be provided possibly in
the scaled down construction camps. All infrastructure requirements such as access roads, power

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form
09022010.doe 13
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project
WorleyParsons February 2010

supply, water and sanitation, security and waste management will feature in the project development
plans as they are progressed.
SECTION 4: DESCRIPTION OF INDUSTRIAL PROCESS

Briefly describe the type and nature of industrial processes at the installation and / or proposed

installation.

The mining process will follow industry standards for open cast mining and will include drilling,
blasting, loading, hauling and primary crushing.

Following excavation, ore will be loaded onto large haul trucks for transfer to the primary crushers. It
is envisaged that at least six primary crushers will be utilized before product is conveyed to a Run of
Mine (ROM) stockpile.

Hematite ore will undergo beneficiation consisting of segregation and sorting with limited enrichment
or processing. Magnetite ore will undergo additional milling to achieve a finer size fraction. This will
be followed by further processing including magnetic separation and flotation to produce a
concentrate.

Finally, the concentrate or beneficiated ore stockpiled at the mine location will be transported by rail
to the port facility for export.

Tailings will be pumped to the tailings facility from the ore process plant.

State the type and quantity of energy used (including the origin of the energy i.e. public utility, on

site generator, wood, solar, wind etc.)

At this stage, AML are assessing a number of different options for energy supply, including hydro-
electric power from existing sources available in-country and a new power supply (fuel choice as yet
undefined). It is likely that the power supply for the Tonkolili Project will come from a combination
of sources. The project power requirements currently under assessment but will be a minimum of
450 MW.

Estimate the quantity of water used

Water supply for the Tonkolili Project will be derived from a combination of surface and groundwater
sources. At the mine, water will be supplied from a purpose built reservoir (Mawura) which will have
a sufficiently large water storage capacity (currently assumed to be 20GI) for the project to have
security of supply through dry season conditions. Outflow from the tailings facility may have a net
positive benefit to downstream users by regulating flow during the dry season. It is assumed that
make-up water will be needed during the initial 18 months of production before the reservoir achieves
design storage capacity. Water losses from evaporation, seepage and retention of moisture in the
tailings and concentrate will be met by drawing down impounded, excess wet season flow. A project
water balance is currently being confirmed. Groundwater abstraction is the preferred water supply
option for other infrastructure elements of the project.

List the type and quantity of raw material (s) used per year in the production process (including soil,
sand, cement, aggregates, wood, animals etc). Identify the source (s) of raw material (s).

Significant quantities of raw materials including water, cement, sand, aggregate, steel and timber will
be required for the construction and operation of the Tonkolili Project. At the time of writing, details
regarding the quantities and sources of raw materials are still being assessed.

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form
09022010.doe 14
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project
WorleyParsons February 2010

List all of the chemical (s) used in the production process or expected to be used for any aspect of

the production process.

Chemicals used in iron ore production and processing include explosives, binders and flotation
chemicals, although a variety of other products will also be required including fuels, lubricants, dust
control agents and water treatment chemicals. At the time of writing, a full inventory of chemicals
and the quantities required is being prepared as part of design works.

SECTION 5: PRODUCTS

Briefly state the nature of the product (s) or output of the facility and or proposed facility, and the
expected quantities on a quarterly or annual basis. Indicate the use and or intended use of the
product (s).

Hematite iron ore Products will be shipped to | 5—10MT/year
offshore markets for the

manufacturing of steel and
associated products.

Magnetite iron ore concentrates | Products will be shipped to | 45 MT/year with the possibility
offshore markets for the | for increasing to 90MT/year
manufacturing of steel and|after a project Stage II
associated products. development

SECTION 6: BY PRODUCTS, WASTE MANAGEMENT AND DISPOSAL

Specify the nature of each waste or by-product and the quantity generated or to be generated.

Waste from mining operations is primarily waste rock excavated to expose the ore bearing material
and tailings comprised of water and unwanted (unrecoverable and uneconomic) minerals. Current
estimates suggest that approximately 120 million tonnes / annum of tailings will be produced . Waste
volumes are dependent on density and bulk water content and final project waste volumes will be
determined as part of the current project design works.

Other hazardous and non-hazardous waste streams include vegetation wastes (i.e. wood waste and
green wastes from vegetation clearance), hydrocarbon wastes, domestic wastes (both biodegradable
and non-biodegradable), medical waste and chemical wastes. Wastes inventories (i.e. types and
volumes) have not yet been determined but will be calculated during later stages of the project design
process.

Liquid waste will be present in the form of wastewater from the mine site fé

cilities and camp
including sewage and grey water, mine wastewater derived from dewatering activities in the mine pits
and supernatant from the tailings facility. Treated wastewater will be used as process make-up water
as far as practicable.

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form
09022010.doe 15
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project
WorleyParsons February 2010

No major gaseous emissions are expected from the project however diesel powered machinery and
processors will produce exhaust gases emissions including carbon dioxide (CO2), NOX, and SOX and
PM10 (particulates). Fugitive dust control will be implemented especially during the dry season.

Details on the quantity of project-related liquid wastes and gaseous emi:

sions are the subject of
ongoing studies and appropriate waste management plans focusing on minimisation, re-use, recycling
in preference to straight disposal, will be developed for each waste stream.

State the method of disposal or management (e.g. dump site, burning, bury etc).

Details of waste management strategies have not yet been finalised. All hazardous and non-hazardous
wastes will however, be collected, transported, processed, recycled or disposed of in a manner that
meets the requirements of the GoSL and Good International Industry Practice as defined in IFC's
Performance Standard 3 on Pollution Prevention and Abatement.

Waste rock will be placed in engineered waste rock dumps within the mining lease

Tailings will be discharged to a tailings facility. Tailings dams will be engineered for the storage of
these wastes and to maximise the volume of water available for reclamation for re-use as process
make-up water.

Indicate the sources of noise pollution, the type / quality of noise (i.e. machinery / repetitive
pounding etc).

Noise pollution sources will vary between the different project phases (i.e. construction, operation and

decommissioning). Noise sources will include equipment noise (both stationary and non-stationary),

blasting noise and vibration and will be both sporadic and continuous as detailed below.

TYPE OF NOISE

Equipment Continuous

Vehicles/Transport activities Sporadic

Processing plant Continuous

Blasting Sporadic

Vibration Sporadic

Stockpiling Sporadic but at regular intervals
Piling during construction Sporadic

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form
09022010.doe 16
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project
WorleyParsons February 2010

SECTION 7: ENVIRONMENTAL IMPACTS

Please indicate environmental impact (s) that may occur as a result of the factory / industrial
process and or the process of proposed project.

Potential environmental and social impacts associated with the Tonkolili Project have been identified
at a preliminary level and are presented in the following table. Impacts have been identified via an
initial screening process based on the present understanding of project di
and social setting. Knowledge gained from previous experience with similar projects has also been

ign and its environmental
used.

NATURE OF IMPACT Y/N BRIEF DESCRIPTION OF ANTICIPATED

IMPACTS

Air Quality Y Dust and particulate emissions associated with mine
operations including ore loading, transport and
crushing and processing and vehicular movements.

Gaseous emissions from diesel powered equipment —
sulphur oxides (SOx), nitrous oxides (NOx), carbon
monoxide (CO) and carbon dioxide (CO>).

Surface Drainage Y Alteration of surface drainage patterns and systems as
a result of the development of project-related surface
infrastructure including mine pits, tailings facility,
buildings, roads and railways.

Alteration of surface drainage flows due to the
impoundment of water for use in ore processing and
other mine related activities (e.g. wetting down during
dry seasons).

Landscape Y Changes to the visual environment of the mine, haul
road corridor and port facility.

Forest cover Y Potential loss of some forest areas and associated
habitats.
Vegetation Y Improved understanding and knowledge of flora

through specialist ESHIA studies will be undertaken
to gather greater knowledge and improve
understanding for management / protection of the
project area ecosystem.

Loss to vegetation cover due to construction of:
. Waste rock dumps and tailings facility;

. Mine site infrastructure including offices,

stores, workshops and accommodation camps;

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form
09022010.doe 17
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project

WorleyParsons February 2010
NATURE OF IMPAC d BRIEF DESCRIPTION OF ANTICIPATED
IMPACTS
and
. Haul road and railway line.

Indirect impacts on vegetation as a result of changes to
project area hydrological regime.

Increased pressure on forest and related resources as a
result of increased population (i.e. formal and
speculative workers and their families) at and near to
the project development sites.

Human Population Y Increased job opportunities and socio-economic
improvements ciated with direct and indirect

project benefits.

Skills transfer through training and sourcing labour
and goods and services locally where possible.

Improved access to markets and social infrastructure
through project induced infrastructure programs (i.e.
through construction of road and rail routes.

Increased national profile through world class
development and size of resource.

Government national revenue from taxes and
royalties.

Relocation of families, homesteads, villages and loss
of community infrastructure.

Loss of agricultural land or access to land in some
project affected communities / population centres.

Potential for loss of community cohesion during the
resettlement process.

Potential disturbance of sacred sites and graves.

Changes to livelihoods whether physically relocated or
economically affected.

Potential interference with fishing and fish marketing
activities (infrastructure at port, vessel movements,

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form
09022010.doe 18
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project
WorleyParsons February 2010

NATURE OF IMPACT Y/N BRIEF DESCRIPTION OF ANTICIPATED

IMPACTS

dredging).

Effects on any artis:
undertaken at project sites.

nal mining activity being

Nuisance due to increased traffic and general
community health and safety i:

ues associated with
project activities such as blasting, transportation,
stockpiling, etc.

Population influx and changes in the demographics of
the area.

Changes in the community health profile due to
increased / additional exposure to social pathologies..

Long-term vulnerability of mine dependent
livelihoods at decommissioning stage.

Potential impact on natural resources — hunting and
fishing grounds, Society Bush, sources of medicinal
plants, firewood, construction materials.

Animal Population Y Improved understanding and knowledge of fauna
through specialist ESHIA studies may lead to
identification of new species and generally greater
knowledge and management / protection of the
surrounding ecosystem.

Potential impact on habitat and populations of
endemic species of conservation importance.

Increased migrant and long term population with
increase in hunting. Increase in hunting activities in
previously difficult to access areas.

Soil quality Y Potential soil contamination due to accidental loss of
containment of liquid substances.

Soil erosion Y Altered stability of soils increasing erosion.

Potential for sedimentation and _ pollution of
watercourses.

Permanent loss of soil cover over developed areas.

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form
09022010.doe 19
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project
WorleyParsons February 2010

NATURE OF IMPAC d BRIEF DESCRIPTION OF ANTICIPATED

IMPACTS

Water quality Y Potential for acid or alkaline waste rock and / or
tailings resulting in the need to consider potential for
acid mine drainage.

Potential seepage from mine and mineral-processing
residue disposal facilities.

Potential seepage from waste water holding facilities
at the project site.

Discharges from the project site during storm events.

Accidental release of chemicals, fuels, polluted water,
sewage etc at project sites.

Water resources Y Potential changes in water resources for downstream
users due to use of water by mining operations.

Y Potential for disturbance of sensitive receptors in the
vicinity of the development during construction and
mining operations.

Potential for ground vibration during _ blasting
operations causing disturbance.

Special Habitats Y Possible losses of habitats of conservation importance

Loss of some mangrove / intertidal habitats due to port
construction / expansion.

Habitat fragmentation due to road / rail construction.

Other Y Infrastructure development: Advantages for improved
access, leading to development and growth of local
businesses and economy. Ports / rail development
may make smaller mineral deposits in the area more
economically viable.

Archaeology and cultural heritage: Potential
disturbance of sites of archaeological, historic or
cultural importance.

Marine water and marine environment: Potential
changes to benthic communities as a result of offshore
dredging and associated spoil disposal activities.

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form
09022010.doe 20
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project
WorleyParsons February 2010

NATURE OF IMPACT Y/N BRIEF DESCRIPTION OF ANTICIPATED

IMPACTS

Potential changes in coastal hydrodynamics due to
port development works.

Major accidents: Accidental events associated with
project facilities (e.g. landslides and slippages, dam
failures, holding pond facilities, hydrocarbon spills).

SECTION 8: PROPOSED MITIGATION MEASURES

Indicate the measures (s) employed to mitigate against damage likely to be caused by the factory /
industrial process and / or proposed project to humans and /or the environment.

At this stage of the project, only a preliminary screening and scoping of potential environmental and
sible. As baseline studies and impact assessments have not been
completed, potential risks / impacts cannot be fully quantified. Mitigation measures are therefore, still
to be fully defined but will be guided by the principles outlined in the table below.

social impacts has been pos

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form
09022010.doe 21
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project

WorleyParsons

February 2010

1 | Air Quality

Consider fuel efficiency when selecting equipment and
vehicles.

Avoidance of incineration as a waste disposal method.
Implement dust control measures during dry season.

Prepare and implement an Emissions Management Plan.

2 | Drainage

Baseline studies of hydrology and hydrogeology to ensure
effective design outcomes.

Minimise diversion of surface water drainage.

Prepare and implement a Water Management Plan.

3 | Landscape

Develop a Rehabilitation Management Plan including mine
restoration programme.

Minimise earth works for road / rail construction and
prioritise naturally flat areas for the siting of the transport
corridor and the establishment of camps / project
infrastructure.

4 | Forest cover

Minimise disturbance to established and __ presently
undisturbed forest areas.

Prepare and implement a Rehabilitation Management Plan
including off-setting protocols.

5 | Vegetation

Conduct further baseline studies to understand and assess

relative conservation values of resident floral species.

Minimise disturbance to areas with well developed
vegetation coverage.

Prepare and implement a Rehabilitation Management Plan.

6 | Human Population

Establish buffer zones around populated areas to avoid
nuisance disturbance.

Conduct comprehensive stakeholder consultation in a “free,
prior and informed” manner.

Prepare and implement a Resettlement Action Plan (RAP)
including comprehensive household

t surveys and

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form

09022010.doe

22
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project
WorleyParsons

February 2010

consultative entitlement determination.

Implement a Social Management Plan to maximise benefits
to local population and economy. This will include a
focussed and cost effective community investment program
to replace community infrastructure lost as a result of
resettlement and to augment existing infrastructure in
neighbouring communities and host resettlement sites.

Community Heath and Safety Plan to set out steps required
to minimise risk associated with project activities.

Training programs for local employees and entrepreneurs.

Animal Population

Baseline studies to understand potential impacts on local
ecosystems.

Strictly ban hunting among project employees.
Establish buffer zones around important habitats for fauna.

Minimise (control) movements of personnel to avoid
disturbance.

Prepare and implement an Ecological Management Plan to
protect and where possible enhance populations of endemic
/ indigenous and particularly protected species.

Soil quality

Baseline studies.

Develop a Spill Prevention and Response Plan and a Waste
Management Plan to prevent soil, groundwater and / or
surface water contamination.

Prepare and implement an Ecological Management Plan
including soils management protocol (stripping, stockpiling
and re-use).

Soil erosion

Minimise effects on the stability of land and land capability
through management of vegetation removal and detailed
engineering of the development.

Prepare Ecological Management Plan including soils
protocol.

10

Water quality

Prepare and implement a Spill Prevention and Response
Plan and a Waste Management Plan to prevent water

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form
09022010.doe

23
Environmental Impact Assessment Screening Form

WorleyParsons

Tonkolili Iron Ore Project
February 2010

contamination.

11

Water resources

Prepare a project water balance.

Ensure that water project —realted water abstraction / use
does not jeopardize water supply for any population or pre-
existing (domestic / community) water well.

Prepare and implement a Water Management Plan with
linkages to the Community Investment Plan.

12

Noise

Prioritise use of noise-efficient vehicles and equipment.

Minimise equipment and vehicle use.

Prepare and implement an Emissions Management Plan.

13

Special Habitats

Offsetting of habitats potentially disturbed / damaged by the
project activities.

Establishment of buffer zones around special habitats close
to project sites.

Prepare and implement an Ecological Management Plan that
includes a protected / sensitive areas protocol.

Institutional strengthening of a Ramsar site management
system.

14

Others

Agriculture and grazing areas: Minimise disturbance of
agricultural and grazing areas / establishment of buffer
zones or compensation mechanisms through Resettlement
Action Plan.

Archaeology and cultural heritage: Avoid disturbance of
sites of archaeological, historic or cultural importance.

Marine water and marine environment: Prepare and
implement a Marine Environment Management Plan to
minimise disturbance of marine habitats and minimise the
risk of marine pollution events.

Fishing: Minimise disturbances to existing fishing activities
and infrastructure.

Health issues: Prepare and implement a Community Health

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form
09022010.doe

24
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project
WorleyParsons February 2010

NO LIKELY DAMAGE TO

Management Plan.

State any and all experience you have with implementing the above mentioned mitigation measure
(s). If you do not have prior experience, what skill (s) do you possess to implement these mitigation

measures?

WorleyParsons has considerable experience in conducting Environmental and Social Impact
Assessments (ESIA) proce: globally across all regions of the world. A list of recent ESIA projects
conducted by WorleyParsons is attached. Projects included the development and implementation of
mitigation and management measures for large industrial (including mining) operations.

What staff training is provided or will be provided to ensure compliance with health and safety

standards?

Health and Safety training will be provided by AML to ensure that all activities associated with the
Tonkolili Project are undertaken in accordance with the requirements of the GoSL and GIIP. Health
and Safety training will be compulsory for all employees, prior to commencing any work.

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form
09022010.doe 25
Environmental Impact Assessment Screening Form Tonkolili Iron Ore Project
WorleyParsons February 2010

SECTION 9: TESTIMONY

I confirm that the information provided herein is accurate to the best of my knowledge. I will also
endeavour to provide additional information and facilitate a site visit if required.

Reviewed by: Date:

Classified A B C

Reasons for the Classification:

Endorsed by: Date:

Approved by Director Date:

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form
09022010.doe 26
WorleyParsons Selected Environmental and Social Projects

A list of previous projects undertaken by WorleyParsons of a similar nature to this project is listed in
the Environmental, Social & Health Impact Assessment Capability & Experience Brochure.
WorleyParsons is undertaking this ESHIA study in conjunction with Sierra Leone and International
Project partners currently comprising CEMMATS Group (Freetown, SL), SRK International (Cardiff,
UK) and Kew Gardens (London, UK), among others.

File Ref: Q:\MandM Select\AML - Tonkolili\10.0 Engineering\10.13 ES - Environmental and Social\reports\GOSL EIA Screening Form
09022010.doe 27
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

| A frican@ay?

~ os

EcoNomics

APPENDIX 1

ESHIA Pre-Screening Announcement & Correspondence
SIERRA LEONE GOVERNMENT.

OFFICE OF THE EXECUTIVE DIRECTOR
Sierra Leone Environmental Protection Agency
Youyi Building, Freetown

4th December, 2009
The Chief Executive Director
African Minerals Limited
Freetown.

Dear Sir,

RE: APPLICATION FOR AN ENVIRONMENTAL IMPACT
ASSESSMENT (EIA) FOR THE TONKOLILI IRON ORE PROJECT

I wish to refer to the above subject matter and-to acknowledge receipt of
your proposal and application dated 13" November, 2009 :for an EIA
Licence to start operations of the Tonkolili Iron Ore Project.

In a bid to enable your Company complies with the provisions of the
Environmental Protection Agency Act, 2008 and EIA Procedures you are
required to collect and complete both application and screening forms -to
ensure the determination of the level of EIA to be carried out prior to the
commencement of the project.

Nonetheless, after a careful look at the proposal your project has been
classified under category A. In view of this, you are required to carry out.an
Environmental, Social and Health Impact Assessment (ESHIA) Study within
the project location and its, environs. You are also required to submit ten
copies of the ESHIA report with a. comprehensive environmental
management plan to the Office of the Acting Executive Director of the
Sierra Leone Environmental Protection Agency in a bid to facilitate the
process of issuance of an EIA Licence to your Company.

We look forward to receiving your cooperation.

48. J, Fusu .
ting Executive Director
APPLICATION FORM FOR THE ACQUISITION OF AN ENVIRONMENTAL IMPACT
| ASSESSMENT (EIA) LICENCE

i . NAME of Institution/Company.

TYPE OF BUSINESS...
BUSINESS REGISTRATON NO.

CONTACT ADDRESS...
¢-MAIL OR Tel No.

NATIONALITY...

PROPOSED DEVELOPMENT.
{ATTACH PROPOSAL)

i 5 PROPOSED LOCATON........--2+00+#
(INCLUDE RELEVANT MAP)

COST OF PROPOSAL....sesessseeseeee

ESTIMATED DURATION FO DEVELOPMENT ACTIVITIES...
STATE THE IMPACT OF ACTIVITIES ON THE FOLLOWING:
TICK THE APPROPRIATE COLUMNS

SUBSTANTIAL POSTIVE NAGATIVE
IMPACT ON

ECOSYSTEM OF

THE LOCALITY

SOCIAL

AESTHETIC

SCIENTIFIC

HISTORICAL

STATE OTHER

IMPORTANT

ENVIRONMENTAL
PARAMETERS.

Signed:...
EXECUTIVE DIRECT!

ANNEX 2: EIA Screening Form

Serial No.

ENVIRONMENTAL IMPACT ASSESSMENT SCREENING FORM

Please type or print clearly, completing this form in its entirety. You may provide
additional information on a separate sheet of paper if necessary. Kindly note that the
information you are to provide is required by the National Environment Protection
Act of 2000 for the issuance of an EIA License.

Section 15 (2).
SECTION 1:
Name

Institutional Affiliation

Business Title/position

Business Address:

Telephone

SECTION 2:

Name

Date operations started

Location of establishment and/or project

INFORMATION ON THE CONTACT PERSON

Email:

eS

DESCRIPTION OF THE INDUSTRY/
FACTORY/COMPANY/PROJECT AND OR
PROPOSED PROJECT

Location of proposed project (if any—------)

Land Area

{Attach a map or maps, covering the proposed site
and surrounding 5 km radius)

Current Land use (Describe how the land is being used at present)

Describe any possible Alternative Site (s)

Describe other types of industries or facilities (including health centers and
schools), which are located within 100 metres of the site, or are proposed to be
: located near the facility. Indicate the proximity of the industrial, factory or
i project site and or proposed site to residential areas, national parks or areas of
ecological, historical or cultural importance,

i

|

Indicate whether adequate infrastructure exists at the location and/or proposed
location and whether old or new building, roads, electricity and water lines, or
drainage systems exist at the location and/or proposed site.

SECTION 3: EMPLOYEES AND LABOURERS

| Number of people employed:

Employees and Labourers L Duration Operation

FULL - TIME

PART-TIME

Indicate whether you have or plan to construct housing/sanitation facilities for
temporary or permanent workers.

SECTION 4: DESCRIPTION OF INDUSTRIAL PROCESS

Briefly describe the type and nature of industrial processes at the installation
and or proposed installation.

State the type and quantity of energy used (including the origin of the energy
ie. public utility, on site generator, wood, solar, wind etc).

Type (s) Quantity Period (per day/week etc).

Estimate the quantity of water used for the following:

Use(s)ofwater | Quantity | Period Source

List the type and quantity of raw material (s) used per year in the production
process (including soil, sand, cement, aggregates, wood, animals etc). Identify
the source (s) of raw material (s).

Quantity SOURCE

T
ype | —~

List all of the chemical (s) used in the production process or expected to be used
for any aspect of the production process (A separate list may be attached with
more detailed information).

-

Name/Type

Description ~T

Quantity

+

SECTION 5:

PRODUCTS

Briefly state the nature of the product (s) or output of the facility and or
proposed facility, and the expected quantities on a quarterly or annual basis.
Indicate the use and or intended use of the product (s).

NAME

DESCRIPTION OF
USES

OUTPUT

|

SECTION 6: BY PRODUCTS, WASTE MANAGEMENT AND DISPOSAL

Specify the nature of each waste or by-product and the quantity generated or to

be generated.

Type

Description

Quantity in 1g per weeks/

Solid (Bulk)

Solid particulate

| Liquid

Gaseous

———
-|

Other

State the method of disposal or management of waste (e.g. dump site, burning,

bury etc).

Type of waste

Method of disposal/management

Indicate sources of noise pollution, the type/quality of noise (i.e.
machinery/repetitive pounding etc).

Source of Noise Type of Noise

SECTION 7: ENVIRONMENTAL IMPACTS

Please indicate environmental impact(s) that may occur as a result of the
factory/industrial process and or the process of proposed project.

Nature of impact Y/N Brief description of the anticipated
impacts

i Water quality
| Drainage

| Landscape |
Forest cover |
Vegetation
Human POP
Animal POP

Soil quantity J]
Soil Erosion —

‘Water quality

Noise

| Special Habitants
Other

SECTION 8: PROPOSED MITIGATION MEASURES

Indicate the measure (s) employed to mitigate against damage likely to be
caused by the factory/industrial process and/or proposed project to human
and/or the environment.

Briefly describe these measures

NO LIKELY DAMAGE TO MITIGATION MEASURES _ |
1 Air Quality
2 Drainage _ |

3 Landscape

4 Forest Cover

3 Vegetation

6 Human Population
7

8

Animal Population
Soil Quality

9 Soil Erosion

10 Water Quality
| et Tranquility/Noise
| 12 Special Habitats
| 13 Others -
|
i

State any and all experience you have with implementing the above mentioned
mitigation measure (s). If you do not have prior experience, what skill (s) do
you possess to implement these mitigation measures {s)?

What staff training is provided or will be provided to ensure compliance with
health and environmental safety standards?

EIA Procedures, March, 2000

SECTION 9: TESTIMONY

1 confirm that the information provided herein is accurate to the best of my
/ knowledge. I will also endeavour to provide additional information and facilitate a

| - site visit if required.

i

a
|

: Reviewed by: Date:

Classified A BUC

| Reasons for the Classification:

Endorsed by: Date:

Approved by Director: Date:

Precedlrckh Gricleruw. Notes

é
fron Conmumut 5 — Den o&

MINING AND-ON-SITE MINERAL PROCESSING
DESCRIPTION OF THE PROJECT -

Purpose aid Physical Chavactéristics of the Proposed Project

Name, description, and specific loeation of resource to be amined in this lodation appropriate
scale, e:g.1. 10,000)
Quaatity-of knowt of proven | reserved ‘of the resnurees to be mined inthis ication.
Production capacity st nocidl ;

2%,
DESCRIPTION OF THE'SITE ANDITS. ENVIRONMENT

Physical Features of the Proposed Site
Human. population arid. settlement patterns and the proximity of lie proposed development to
tésidential areas.
Landscape and topography. mo
Source of water, Le. aguifers. and water course, including & belongs (and. discharges),
and shoreline
Type-and quality of soll, Le. agri nanical pi -and minerdlogy.

‘tora: and: fauna: including: habitats and peal ‘species present (accoumting’ for seasonal

Impstt'dn the Land

Laad Use
a) Area and type-of agricultural fand to be-affeeted;
D Directly throligh 1o36-0f the lane
iy Through. watite erasior

Siouon and-wind erosion,

linw land. (arible; pastoral, residential,

swater quality (chemical, biological, thermal, -ere)
terms: i oF bat, quality’and quantity). Change. of the

ie
Significance of Impacts

Based on. the information and data ‘provided. under: Par 3, and analysis is required: to
determine-the significance of potentially negative enviromental impacts, For example, ita
number of potential are identified in the identification'ainé sscription stage, the magnitude-of

those ‘impacts needsta be determined and an analysis concicted to determine the severity of

those impacts.

Since specific environmental standards have not yet" “been afined in The Gambia, additional
required to determine acceptabl it in the: commen For silting ingerera

types inact. signifi
standards, environmental values, healit and welfare of loca. zeople;, und confliéts.of interest.
ay Aisbient: adinission sanded forwase and sit qualicy’

cance environmental ©

le:
AFRICAN MINERALS LIMITED
TONKOLILI IRON ORE PROJECT

Date: 13 November 2009

ENVIRONMENTAL PROTECTION AGENCY (EPA)
Attn. Mr Jusu
Director of the Environment, EPA
3" Floor, Youyi Building
Freetown, Sierra Leone
Re: Tonkolili lron Ore Project

Dear Mr Jusu,

African Minerals Limited (AML) is pleased to announce our intention to develop the Tonkolili
iron ore mine in Sierra Leone. We would like to request the EPA formally consider this project

in terms of regulation of environmental and social aspects.

Due to the project's size and significance AML anticipate that an Environmental Impact
Assessment (EIA) will be required in accordance with the regulations set out in the
Environment Protection Act 2008.

Additionally, AML understands that in order to transition from exploration activities to
operational mining, a lease is required from the Ministry of Mineral Resources. The lease
application needs to be accompanied by an EIA with proposals for mitigation of identified
environmental impacts. We therefore realise the EIA could be a critical aspect of the project
schedule.

It is understood that we may only undertake EIA under licence from the EPA. We are also
aware that the EPA is required to screen the project and advise on statutory procedures. We
wish to launch the environmental and social process as quickly as possible so that EIA work
can interact with the engineering design which is currently being assessed in a Feasibility
Study due to be completed in 2010. To this purpose we are attaching a brief project
description of the planned activities in Sierra Leone.
AML are committed to maintaining the highest corporate and ethical standards throughout the
life of this project. It is anticipated that the EIA will address not only environmental but also
social and health aspects, subject to EPA’s determination. We would therefore kindly request
the EPA to consider the project and advise on the appropriate screening and further
procedures to obtain an EIA licence, if required.

We believe this project will be of national significance and convey significant benefits to Sierra
Leone through increasing local employment, infrastructure, government revenue, institutional
capacity building and commitment to high standards of environmental and social practice.
AML has already invested significantly in the exploration activities at Tonkolili and are
confident of developing a world-class iron project. The project is aiming to produce 45 Mtpa
of iron ore from a resource that has currently has been proven to contain more than 5.1 Bt of
recoverable ore making it one of the world’s largest magnetite deposits.

We have nominated the company WorleyParsons as EIA contractor for this project who will
be represented in Sierra Leone by a local agent to facilitate the regulatory approval and
maintain in-country continuity. We request that your response is emailed to the following:

Mr Steve Allard (AML) — steve.allard@african-minerals.com

Mr Philip Burris (WorleyParsons) — philip.burris@worleyparsons.com

We sincerely look forward to working with the EPA on this project and developing good
environmental outcomes by furthering the opportunities for sustainable development in

conjunction with the Government of Sierra Leone.

Yours sincerely,

Steve Allard

VP Infrastructure - African Minerals Limited
TONKOLILI IRON ORE PROJECT DESCRIPTION

African Minerals Limited (AML) is developing a new iron ore mine identified as the Tonkolili
Iron Ore mine in Sierra Leone. The Project is planned to produce 45 Mtpa of iron ore
comprising:

o Predominantly magnetite with a grade containing 68% to 70% Fe with a
minimum particle size of 38 um from a resource deposit identified containing 5.1
Billion tonnes of recoverable ore.

o Some Hematite (lump and fines)

The mine project area is located approximately 200 km east of Freetown, the capital city of
Sierra Leone.

The project will comprise the mine and process plant facilities supported by a rail network to
transfer the concentrate product to the stockyards and handling facilities at the port area
which is to be located in the Tagrin Point area, North of Freetown and South of the Lungi
airport.

Three ore bodies have been identified for production and it is envisaged that staged
development will be undertaken, dependent on the exploration activities which are currently
underway to maximize return on the investment. It is likely that additional ore bodies will
subsequently be developed as the understanding of the geological conditions and the mine
reserves mature.

To commercialise the Tonkolili Resource, AML will execute an integrated greenfield
development through the construction of new facilities which include:

¢ Anew mine and ore processing plant at Tonkolili, to produce 45 Mtpa of magnetite;

¢ Anew deepwater port and associated infrastructure at Tagrin Point suitable for loading
Cape size vessels for the export of 45 Mipa iron ore;

¢ Approximately 200km of new standard gauge, heavy haul railway from Tonkolili to Tagrin
Point, and

¢ All associated support infrastructure to deliver and operate the project safely and
successfully.

At the mine the project development will comprise three open cast mines, ROM pads, the
central minerals processing facilities and support infrastructure such as power, water, access
roads, air terminal, accommodation facilities, workshops, warehouses, laboratories,
administration buildings and train loading facility.

The port will initially be capable of 45MTPA which will be expandable to 9OMTPA plus. At the
port a rotary train unloader will convey the concentrate to stockpiles. Reclaimers in the 2
stockyards will collect the product and convey to the open water port which will then be
loaded onto a ship via the ship loader.
Sierra
Leone

Bo

\. Gbangbatok

Mine and Process Plant
The Mine and Process Plant will be sited to enable the extraction and processing of the iron
ore resource body to enable overland transport by rail to the Port for the export of the iron
concentrate. Current mine processing site selection is about to commence and as such
various options are to be investigated. The facilities to be provided for the overall
development include:

* Development of three open cast pits to access the ore deposits at Simbili, Marampon and
Numbara;

* Overburden waste management;

* Location of the Run of Mine (ROM) pad;
* Primary Crushing facilities

* Secondary Crushing facilities;

* Product Screening facilities;

* Tertiary Crushing facilities;

¢ Primary and Fine Grinding;

¢ Flotation;

* Tailings Storage Facility;
¢ Product Handling;

¢ Train Loading Facility;

e Reagent Storage Facility;

e Laboratory and Sample Stations;

e = Airport;

¢ Power Plant;

¢ Water Treatment Plant;

e¢ Waste Water Treatment Plant; and

e Administration, Training, Maintenance and Warehousing Facilities.
Rail

The Tonkolili rail encompasses the construction of approximately 200km of heavy haulage
railway and associated infrastructure from the Tonkolili mine to Tagrin Port. The aim is to
develop the rail infrastructure with a minimum capacity of 45 Mtpa. The design of the railway
and associated facilities needs to be able to be readily expanded to 90 Mtpa while ensuring
sufficient space is available to expand the operation to an ultimate development capacity of
200 Mtpa plus.

The rail alignment will be designed to best suit the project with regards to construction costs
and social impact.

Key areas of the rail are the Port, Mine and marshalling yards.

Access Roads

An access road will run the full length of rail alignment from port to mine. The utilisation of this
road is to be determined whether it will be the main Tonkolili mine access road or be a rail
maintenance road.

Construction of a temporary haul road for hauling product from Tonkolili to the existing railway
at Marampa is envisaged as a separate project to the current Project. Synergies however will
need to be encompassed and it would seem likely that the temporary haul road will follow the
proposed Tonkolili rail alignment and the balance between rail and road will be optimized
once the heavy haul rail system is operational.

Port Facilities

A port facility with a capacity of 45 Mtpa will be developed. The design of the facilities needs
to ensure sufficient capacity for increased expansion in future. This port facility will likely

become the paramount Port facility in the West African region. The overall port layout needs
to provide sufficient space to enable an ultimate development of a total capacity of 200 Mtpa.
The port is separated into In-Loading and Out-Loading circuits separated by the product
stockpiles. There is the ability to through load built into this system, i.e. there is a direct ore
path from the Car Dumpers to the Ship loaders.

- The In-Loading circuit is defined as the area and equipment between the ore wagon
and the stockpiles. There is one In-Loading circuit constructed as part of initial port
with a second In-loading circuit (for the 90 Mtpa) being incorporated in the design of
the facilities.

- The stockpiles rows will consist of 5 stockpiles each of a nominal 200 kt live capacity.
The length of the live stockyard is nominally 1,100 m. The 45 Mtpa yard will require 2
live stockyard rows which will result in 4 total stockyard rows, the outer two being
dead rows (which can be stacked but not reclaimed). The 90 Mtpa expansion will
add an additional 2 live stockyard rows which will result in 6 stockyard rows, the outer
two will be dead rows (which can be stacked but not reclaimed).

- The Out-Loading circuit is defined as from the stockpiles to the ship. There is one
Out-Loading circuits constructed as part of 45 Mtpa. The Out-Loading circuit will
have the ability to be able to feed either ship loader from either reclaimer for the 90
Mtpa design.
WorleyParsons [African agp
resources & energy ~_ea— SE

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 2

Environmental Aspects Register
Draft ENVID Table - Construction

Consequence/related

Project Activity fo

Action/ Aspect
Resettlement

Potential impacts - Bio-physical
UTDe ss
lecosystems due to relocation

Loss of biodiversity

Land clearance Loss of biodiversity & sensitive habitat

Changes in wetland pattern

Habitat changes

Disturbance of ecosystem
Changes in air quality
Disturbance of ecosystem

Disturbance of ecosystem

Disturbance of ecosystem

Changes in air quality
Disturbance of ecosystem

Disturbance of ecosystem
Disturbance Marine ecosystem
Water and sediment quality
(Groundwater quality
(Groundwater contamination
Soil contamination

Expansion of Fuel soil contamination

Potential impacts - Social

Loss of access to common property
resources

Loss of access to cultural resources.

Human rights abuses (related to
resistance of displacement).
Psychological impacts on individuals
manifesting as apathy, helplessness
land a sense of inadequacy.
Breakdown of social networks and
[community cohesion (community
disarticulation)

Food insecurity.

Civil unrest and instability.
Exacerbation of inequality.

Increase in availability of jobs

[Changes in food stock

Loss of information and values to
current and future generations.

impoverishment of land users

Problems with public health

Disturbance of surrounding land users.

Disturbance of sensitive receptors in
the community
Problems with public health

Disturbance of sensitive receptors in
the community
Problems with public health

Problems with public health
Problems with public health

Potential impacts -
Health

General health

General health

Respiratory health

General health

Respiratory health

General health

Consequence/related
issues

Project Activity | Action/ Aspect

arm facilities.

Marine structures

Disposal at sea

Resettlement
Workers
accommodation

Potential impacts - Bio-physical

estuary contamination

groundwater contamination

(Changes in Sediment transport & coastal
landforms

Disturbance of estuary hydrodynamics &
changes in habitats

Increase nearby bottom scouring

Disturbance Marine ecosystem
Water and sediment quality

Disturbance Marine ecosystem

(Contamination of water body

Reduced visibility, available oxygen &
sunlight penetration

‘Changes in water quality

Changes in bottom biota

[Changes in hydrodynamics

Changes in salt wedge intrusion and
lconsequent change in ground water quality

(Changes in sediment transport (erosion and
deposition pattern)

changes in downstream shoreline

‘Changes in water quality

loss of bottom biota

biological recolonization rates

[Changes in hydrodynamics

Accelerated shoaling

‘Changes in water quality

Impact on habitat / resources

Loss of biodiversity

[Changes in groundwater quality (saline
intrusion)

Land clearance

Abstraction of
groundwater

Deterioration of habitats and biota in
freshwater streams & creeks

Potential impacts - Social

Potential impacts -
Health

|Changes in fisheries

Food resources

|Changes in navigation

temporary displace fisheries and other
estuary resources

Food resources

Problems with public health
|Changes in fisheries

|Contamination of fish resource with
heavy metals

Food resources,
general health

Effect on fisheries

Food resources,
general health

Ettect on navigation
Problems with public health

Effect on fisheries

Problems with public health

Effect on navigation

Food resources,
general health

Loss of access to common property
Problems with surrounding
lcommunities; Disturbance of
community structures.

Population uncontrolled influx; increase
of prostitution and STD

Food resources,
general health
(immigration issues)

Deterioration of water quality for potable|
and agricultural use in local
lcommunities

Consequence/related
issues

Project Activity Action/ Aspect Potential impacts - Bio-physical

[Ground subsidence

Deterioration of habitats and biota in
freshwater streams & creeks

Use of surface water

Waste water

Solid waste

Land clearance

‘Changes in water quality

Disturbance Marine ecosystem
Changes in air quality
Disturbance of marine ecosystem
Water quality

Changes in air quality

(Groundwater contamination
Habitat disruption / Land occupation
Soil contamination

Soil / Groundwater contamination
Soil / Groundwater contamination

Disturbance on ecosystems due to relocatior
Loss of biodiversity

Loss of biodiversity

Potential impacts - Social

Reduction of water availability from
‘shallow wells in local communities - e.g.
dry out earlier in dry season

Potential impacts -
Health
General health

Reduction of water availability from
rivers for local community potable and
agricultural use

Problems with public health

Effect on fisheries

Disturbance of surrounding

General health

Problems with public health

Effect on fisheries
Disturbance ot surrounding
lcommunities

Problems with public health
Reduction of agricultural land

Effect in agriculture & human health
Problems with public health
Problems with public health / vermin
control
Loss of access to common property
resources.

Loss of access to cultural resources.
Human rights abuses (related to
resistance of displacement).
Psychological impacts on individuals
manifesting as apathy, helplessness
land a sense of inadequacy.
Breakdown of social networks and
community cohesion (community
Food insecurity.

Civil unrest and instability.
Exacerbation of inequality.

Food resources,
general health

General health

Increase in availability of jobs

Positive health impact

Deterioration in health

Loss of information and values to
current and future generations.

Food resources,
general health

Consequence/related
issues

Project Activity Action/ Aspect Potential impacts - Bio-physical

Impacts on animals that migrate across the
mine site.

Loss of habitats and species of
conservation importance.

Blasting & earth Disturbance of ecosystem
movement

Disturbance of ecosystem

Visual

Disturbance of ecosystem
Changes in drainage
patterns Changes in water quality
Availability to downstream water to
ecosystems
Reduction in river baseflows through dry
season

Disturbance of ecosystems

‘Changes in water quality
Disturbance of ecosystem
[Contamination of rivers and wetland areas

Resettlement

Loss of biodiversity / increased pressure

Land clearance

Loss of biodiversity

Potential impacts - Social

Destruction of cultural resources and
sacred sites.

Inability to perform usual rites.

Loss of cultural values.

Offended descendants
impoverishment of land users.

Food insecurity.
Impacts on nomads that traverse the
mine site.

Potential injuries

Disturbance of surrounding
[communities

Adversely affect other land uses such
jas tourism

Disturbance of surrounding land users.

|Changes in stability of land and land
capability.
‘Water availability to downstream users

‘Water availability to downstream users

Reduction in water available for local
agriculture and potable use

Loss of land

Deterioration of well and river water
quality for potable and agricultural use
in local communities

Loss of access to common property
resources.

reduction of resources

Problems with surrounding
communities? Disturbance of
community structures?

Potential impacts -
Health

Food resources

Food resources,
general health

Safety

General health

General Health

General health

General health
(immigration issues)

Food resources

Project Activity

Consequence/related

Action/ Aspect (Eanes

Potential impacts - Bio-physical

Disturbance of ecosystem

Disturbance of ecosystem

(Changes in water quality downstream
Water capture

Disturbance of estuary dynamics

Increased erosion downstream

Availability to downstream water to

ecosystems

Disturbance of ecosystem

‘Changes in water quality
[Ground subsidence

Changes in air quality

(Groundwater contamination

Soil contamination

Soil / Groundwater contamination
Soil / Groundwater contamination

Disturbance on ecosystems due to
relocation
Loss of biodiversity

Resettlement

Opening of new
routes

Disturbance of ecosystem
Potential increase of hunting patterns /
increase pressure from poachers

Potential impacts - Social

Potential injuries

Potential impacts -
Health

Safety

Disturbance of surrounding
lcommunities

‘Water availability to downstream users

General health

Disturbance of surrounding land users

Disturbance of surrounding
communities

Problems with public health

Effect in agriculture

Problems with public health
Problems with public health / vermin
control
Loss of access to common property
resources.

Loss of access to cultural resources.
Human rights abuses (related to
resistance of displacement).
Psychological impacts on individuals
manifesting as apathy, helplessness
land a sense of inadequacy.
Breakdown of social networks and
[community cohesion (community
disarticulation)

Food insecurity.

Deterioration in health.

Civil unrest and instability.
Exacerbation of inequality.

General health

General health

Increase in availability of jobs

Positive impact on
general health

Access to remote locations

Positive impact due to
increased access.

Consequence/related

Action/ Aspect (Eanes

Potential impacts - Bio-physical

Project Activity

Barriers for fauna moves: rupture of

migration routes for mammals, fauna
communities isolation and amphibian
displacements

Land clearance Loss of biodiversity

Impacts on animals migration routes

Loss of habitats and species of
conservation importance.

Borrow / construction
materials

Vehicle emissions

Deterioration of air quality
Disturbance of ecosystem
Reduced visibility

Disturbance of ecosystem
Changes in Air Quality
Disturbance of ecosystem

‘Changes in drainage
patterns

‘Changes in water quality
Availability to downstream water to
ecosystems

‘Changes in water quality
Disturbance of ecosystem
Disturbance of ecosystem

Resettlement

Potential impacts - Social

Deterioration in health

Loss of information and values to
current and future generations.
Destruction of cultural resources and
sacred sites.

Inability to perform usual rites.

Loss of cultural values.

Offended descendants
impoverishment of land users.

Food insecurity

Impacts on nomads that traverse the
mine site.

Loss of access to food/crop resources.

impoverishment of land users

Potential injuries
Problems with public health

Problems with public health
Potential injuries

Damage of structures & dwellings near
to construction sites

|Changes in stability of land and land
capability.

‘Water availability to downstream users

Loss of land

Disturbance of sensitive receptors in
the vicinity of the development.
Loss of access to common property
resources.

Potential impacts -
Health

Food resources,
general health

Food resources,
general health

Food resources,
general health

Food resources,
general health

Food resources,
respiratory health

Respiratory health

Safety

Respiratory health

General health

Food resources,
general health

General health

Consequence/related
issues

Potential impacts -
Health

Food resources,
general health

Project Activity Potential impacts - Bio-physical Potential impacts - Social

Action/ Aspect
Problems with surrounding
communities? Disturbance of

Workers
Jaccommodation
community structures?

Loss of biodiversity Reduction of Resources
Loss of biodiversity

Earth movement Disturbance of ecosystem Potential injuries
Disturbance of ecosystem Disturbance of surrounding Food resources,
unit safety, general health
(Changes in water quality downstream
disturbance for river ecosystem

Abstraction of Disturbance of ecosystems (wetlands) Reduction in water available for local
groundwater agriculture and potable use

Disturbance of ecosystems Deterioration of water quality for potable|

and agricultural use in local
lcommunities
[Ground subsidence
Use of surface water Disturbance of ecosystems (particularly Reduction of water availability from

river ecosystems and wetlands) rivers for local community potable and
agricultural use
Disturbance of surrounding land users

Lowering water table below current well

Abstraction of water Disturbance of ecosystem
‘Changes in water quality

depths

Disturbance of ecosystems (particularly

river ecosystems and wetlands)

Changes in air quality Disturbance of surrounding General health
lcommunities

Groundwater contamination Problems with public health

Soil contamination Effect in agriculture

Soil / Groundwater contamination Problems with public health

Soil / Groundwater contamination Problems with public health / vermin

control

Draft ENVID Table - Operations

Project Potential impacts
| cree [Project activi Action/ Aspect | Consequence/related issues Potential impacts - Bio-physical Potential impacts - Social

Marine structures and

causeway

|Stockpiling, processing
1& materials handling

Presence of piles

Cooling water system

Waste generation

Changes in coastal morphology and habitat
e.g. beach, mangrove
Changes to estuary hydrodynamics, salinity

Increase nearby bottom scouring

Increase in turbidity and reduction in light in
water column and at seabed impacts on
marine ecosystems e.g. mangrove

Water and sediment quality

Disturbance Marine ecosystem/ biodiversity

(Contamination of water body

Water and sediment quality

Changes in air quality
Changes in air quality

Increased primary production in marine
environment due to input of iron
Disturbance of terrestrial ecosystem
Disturbance Marine ecosystem

Water and sediment quality
Groundwater quality

Groundwater contamination

Soil contamination

Disruption of terrestrial habitats

Changes in ecology due to temperature
increase

Changes in water quality

Intake (fish)

Changes in air quality

Disturbance of ecosystem
Disturbance of ecosystem

‘Changes in fisheries

Changes in navigation
Changes in public resources such as
beaches

Loss of land
Increased availability of jobs
Problems with public health
Changes in fisheries

Reduction in quality of swimming/bathing
areas

Contamination of fish resource with heavy
metals

Changes in fisheries

Problems with public health due to
increased dust

Impact on fish supplies

Disturbance of community
Problems with public health

Problems with public health
Problems with public health
Problems with public health

Disturbance of community/agriculture land

Effect on fisheries

Reduction in air quality
Disturbance of sensitive receptors in the
community

Problems with public health

Impact on food
resources, recreation,
and general public health

Impact on food
resources, recreation,
and general public health
Impact on food
resources

Impact on food
resources

Respiratory impacts

Respiratory impacts
Impact on food
resources

general public health
Impact on food
resources, and general
public health

general public health

Safety

Impact on food
resources
Respiratory impacts

general public health
general public health

Project Potential impacts
| cert [Project activi Action/ Aspect | Consequence/related issues Potential impacts - Bio-physical Potential impacts - Social

Reduced visibility, available oxygen &
sunlight penetration Effect on fisheries
Changes in water quality Effect on fisheries
Changes in bottom biota Effect on fisheries
Changes in hydrodynamics Effect on navigation
Problems with public health

Changes in salt wedge intrusion and

lconsequent change in ground water quality Impact on food

Changes in sediment transport (erosion and resources, and general
deposition pattern) Effect on fisheries public health

changes in downstream shoreline Effect on tourism
Disturbance of sensitive receptors in the __ |Are there cattle/farming
Fauna disturbance community activities 7?

Changes in water quality Problems with public health
general public health
Disposal at sea loss of bottom biota Effect on fisheries Impact on food
iological recolonization rates
Changes in hydrodynamics Effect on navigation
[Accelerated shoaling
Changes in water quality general public health
Disturbance of marine ecosystem disturbance of marine users
Creation of new channels changes in fishing and ship traffic patterns
Changes in water quality Problems with public health Impact on food
resources, recreation,
Changes in water quality Problems with public health
Disturbance of marine ecosystem Effect on fisheries
Changes in water quality Problems with public health
Invasion of new species Effect on fisheries

Disturbance of sensitive receptors in the Impact on food
Disturbance of ecosystem community resources, and general
Changes in air quality public health

Vessels cargo Changes in air quality Problems with public health Respiratory impacts
Water and sediment quality Effect on fisheries
Disturbance of terrestrial ecosystem
Disturbance of marine ecosystem
Water and sediment quality Effect on fisheries
Disturbance of terrestrial ecosystem Problems with public health Impact on food
Disturbance of marine ecosystem resources
Disturbance of marine ecosystem Increase night navigation
Water and sediment quality Effect on fisheries
Disturbance of terrestrial ecosystem Problems with public health Impact on food
Disturbance of marine ecosystem resources

Changes in air quality Problems with public health Respiratory impacts
Project Potential impacts
| cree [Project activi Action/ Aspect Consequencelrelated issues Potential impacts - Bio-physical Potential impacts - Social
Water and sediment quality Effect on fisheries

Disturbance of terrestrial ecosystem Impact on food
Disturbance of marine ecosystem resources

disturbance of marine users
Changes in air quality Problems with public health

Respiratory impacts
Disturbance of ecosystem

Increased impact on resources (water,
wood, food)

Impact on communities - Influx pressure
Disturbance of ecosystem Disturbance of surrounding land users.
Disturbance of sensitive receptors in the
Disturbance of ecosystem community

Problems with surrounding communities?

Disturbance of community structures? general public health
Changes in groundwater quality (saline Deterioration of water quality for potable
intrusion) Jand agricultural use in local communities

Deterioration of habitats and biota in
freshwater streams & creeks
Reduction of water availability from shallow
wells in local communities - e.g. dry out
earlier in dry season

Ground subsidence

Use of surface water Deterioration of habitats and biota in Reduction of water availability from rivers
freshwater streams & creeks for local community potable and agricultural

use
Changes in water quality
Waste water Problems with public health
Disturbance Marine ecosystem Effect on fisheries
Changes in air quality Disturbance of surrounding communities
Solid waste disturbance of marine ecosystem Problems with public health
Water quality Effect on fisheries
Changes in air quality Disturbance of surrounding communities
Groundwater contamination Problems with public health

Land occupation / Habitat disruption
Pressure on settlements / agriculture land
Soil contamination Effect in agriculture

Soil / Groundwater contamination Problems with public health

Soil / Groundwater contamination Problems with public health / vermin control
general public health

Loss of land

Project
SS aa

Disturbance of animal migration routes
Fragmentation of plant and animal habitats

Disturbance of ecosystem

Disturbance of ecosystem
Disturbance of ecosystem
Disturbance of ecosystem

[Changes in drainage
patterns

Changes in water quality
[Availability to downstream water to
ecosystems

Reduction in river baseflows through dry
season

Changes in water quality
Disturbance of ecosystem

changes in air quality

impact on photosynthesis of plants due to

Changes in air quality
Transboundary impacts — acid precipitation
(S02 and NOx) & greenhouse (CO2 and
Nox)

Pollution of surface water resources and
wetland areas downstream of the project
Pollution of groundwater resources
downgradient of the project site.
Impact on biota

Runoff / seepage

Water contamination

Soil contamination

Potential impacts - Bio-physical Potential impacts - Social eam oer

loss of livelihood.

Disturbance of nomads

lAdversely affect on tourism
Disturbance of surrounding land users.
availability of jobs and expectations related
to employment

Potential injuries

Potential risk to mine & surrounding
communities

Disturbance of surrounding communities
Damage of structures near to sites
Disturbance of surrounding communities
Changes in stability of land and land
capability

Water availability to downstream users

Water availability to downstream users.

Loss of land

disturbance of surrounding community

Health problems from inhalable and
respirable dust.
Public Health problems

Deterioration of well and river water quality
for potable and agricultural use in local

Public Health problems

general public health

safety
safety

general public health and
respiratory

general public health

Respiratory impacts

eoreneg [Project activi Action/ Aspect | Consequence/related issues Potential impacts - Bio-physical Potential impacts - Social

[Operation of Dam

Workers
Jaccommodation

Generation of sewage

Abstraction of
groundwater

Waste rock and
tailings dumps

Railway tracks

Rail Formation

Disturbance of ecosystem

Water contamination
Disturbance of ecosystem
Disturbance of ecosystem

water contamination

Changes in water quality downstream
Disturbance of estuary dynamics
Disturbance of marine ecosystem
Increased erosion downstream
[Availability to downstream water to
ecosystems

Changes in air quality
Groundwater contamination

Soil contamination

Soil / Groundwater contamination
Soil / Groundwater contamination

Soil / Groundwater contamination
Changes in water quality
Disturbance of ecosystems (wetlands)

Changes in water quality
Ground subsidence

Disturbance of terrestrial ecosystem
Potential impact on future land recovery
Disturbance of river ecosystems.

Disturbance on animals migration routes

barrier effect on herpethofauna population
Increase erosion
Changes in drainage patterns

|Adverse effects on public health

Public Health problems

Water availability to downstream users

Problems with surrounding communities?
Disturbance of community structures?
Disturbance of surrounding communities
Problems with public health

Effect in agriculture

Problems with public health

Problems with public health / vermin control

Problems with public health
Problems with public health
Reduction in water available for local
agriculture and potable use
Disturbance in agriculture

Public Health problems

Disturbance in access to food/crop
resources.

Loss or damage to property
Loss/damage to crops

Human safety

|Adversely affect on tourism

Potential impacts
Health

general public health

general public health

general public health

general public health

Food resources, general
public health, positive -
increased accessibility

general public health,
safety

ema eee] seer | Action/ Aspect | Consequence/related issues Potential impacts - Bio-physical Potential impacts - Social eam oer

Disturbance of ecosystem Disturbance of surrounding land users.

Loss of habitats and species of conservation |Loss of vegetation with ethnobotanical

vegetation clearance importance. significance general public health
Vehicle emissions Deterioration of air quality Problems with public health

ae Disbonce of costo Respiaory impacts

Trains Injured/killed live stock and native wildlife Injury / death to humans using track as
Diseases associated with killed animals safety, general public

Soil | Groundwater contamination Problems with public health health
Presence of crossing Disturbance of ecosystem
Potential increase of hunting patterns

S run-off. Water and sediment quality Effect on fisheries
Impact on aquatic fauna
changes in estuary downstream general public health

Iron ore dust |Changes in air quality Problems with public health
Water and sediment quality Effect on fisheries
Disturbance of terrestrial ecosystem
Disturbance of marine ecosystem

landscape disturbance of ecosystem Respiratory impacts,
maintenance clearance| increased sediment volumes downstream food

WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

| A frican@ay?

~ os

EcoNomics

APPENDIX 3

Preliminary Concepts for Solid Waste
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED EcoNomics

Tonkolili Iron Ore Project
Preliminary Concepts for Solid Waste

305000-00006-2440-EN-REP-0001

13 April 2010

Parkview, Great West Road

Brentford Middlesex TW8 9AZ London
United Kingdom

Telephone: +44 (0) 20 8326 5000
Facsimile: +44 (0) 20 8710 0220
www.worleyparsons.com

© Copyright 2010 WorleyParsons
WorleyParsons Africané

a

AFRICAN MINERALS LIMITED EcoNomics

PRELIMINARY CONCEPTS FOR SOLID WASTE
TONKOLILI IRON ORE PROJECT

SYNOPSIS

This document is provided as a preliminary guide to the waste infrastructure proposals, for both
operational and construction phases of the Tonkolili Mine project. This document should be treated as
a guide only in order that adequate provision is made at the earliest stage for waste infrastructure.

Disclaimer

This report has been prepared on behalf of and for the exclusive use of African Minerals Limited,
and is subject to and issued in accordance with the agreement between African Minerals Limited
and WorleyParsons Europe Limited. WorleyParsons Europe Limited accepts no liability or
responsibility whatsoever for it in respect of any use of or reliance upon the whole or any part of
the contents of this report by any third party.

Copying this report without the express written permission of African Minerals Limited or
WorleyParsons Europe Limited is not permitted.

PROJECT 305000-00006 - PRELIMINARY CONCEPTS FOR SOLID WASTE

REV DESCRIPTION ORIG REVIEW WORLEY- DATE CLIENT DATE
PARSONS APPROVAL
APPROVAL
A Issued for Internal Review 04-Mar-10 NIA
R Smyth E Carey NIA
B _ Re issued for Internal 13-Apr-10 NIA NA
Review R Smyth E Carey NIA

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\aml - tonkolili\eshia\tonkolili
scoping report\appendices\appendix 2 305000-000006-2440-en-rep- 0001 - tonkolili preliminary concepts for
waste rev b.doc

Document No: 305000-00006-2440-EN-REP-0001 Page ii
WorleyParsons

AFRICAN MINERALS LIMITED .
PRELIMINARY CONCEPTS FOR SOLID WASTE EcoNomics
TONKOLILI IRON ORE PROJECT

CONTENTS

1 ADMINISTRATION AND PLANNING............0eee we
1.1 IMtrOdUCtiON 0.0... eeceeeseetee teens wel
1.2 Site Location we
1.3. Proposed Development Description we
1.4 — Project Information... ee a4

1.5 Local Legislation

2 WASTE MANAGEMENT

2.1. Existing Waste Management Settling

2.2 Waste Generation Forecasting

2.2.1 Workers Camps............
2.2.2 Rall... cece
2.2.3. Haul Road

2.2.4 Pepel Port...
2.2.5 Targin Port...

2.2.6

2.3. Proposals for minimization.

2.4 Construction Resource Efficiency

2.5 Waste Storage and Collection

2.5.1 Waste Segregation

2.5.2 Hazardous Waste.........

2.6 Re-use of Materials...................

2.7 Waste Disposal Categorization. ......0....0. eee

2.8 Disposal and Treatment Options

2.8.1 Base Case...

3 REFERENCED DOCUMENTG..............ccsceesseeseetesees
4 RECOMMENDATIONS.

4.1 Procurement/Development

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\am| - tonkoliliieshia\tonkolili scoping
report\appendices\appendix 2 305000-000006-2440-en-rep- 0001 - tonkolili preliminary concepts for waste rev b.doc
Page iii305000-00006 : 305000-00006-2440-EN-REP-0001 Rev B : 13-Apr-10
WorleyParsons

AFRICAN MINERALS LIMITED .
PRELIMINARY CONCEPTS FOR SOLID WASTE EcoNomics
TONKOLILI IRON ORE PROJECT

4.2 Further Work.......ccccceeeseeeees

Appendices

APPENDIX 1 CONSTRUCTION WASTE TABLES
APPENDIX 2 PEPEL PORT, REFURBISHMENT STUDY
APPENDIX 3 ACCOMODATION WASTE MODEL

q:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\am| - tonkoliliieshia\tonkolili scoping
report\appendices\appendix 2 305000-000006-2440-en-rep- 0001 - tonkolili preliminary concepts for waste rev b.doc
Page iv305000-00006 : 305000-00006-2440-EN-REP-0001 Rev B : 13-Apr-10
WorleyParsons

AFRICAN MINERALS LIMITED .
PRELIMINARY CONCEPTS FOR SOLID WASTE EcoNomics
TONKOLILI IRON ORE PROJECT

1 ADMINISTRATION AND PLANNING

1.1 Introduction

This document has been produced for the development of the Tonkolili project on behalf of African
Minerals Limited (AML). To ensure that were possible all waste is managed, stored and disposed of in
an appropriate manner in accordance with all relevant in-country legislation and global best practice.

This is a live document and requires ongoing review and revision. Given the extent and complexity of
the project, the project scope is subject to change and the concepts will require to be updated to
reflect any changes as necessary.

The purpose of this report is to enable the issue of operational and construction waste production to
be dealt within a structured and auditable manner from the commencement of the project during the
design stage, through construction to its operation and monitoring and beyond. This ensures that the
aim of waste minimisation is emphasised from the outset of the project, in addition to ensuring that
the waste produced is dealt with in accordance with the principles outlined within the Waste Hierarchy
(reduction, reuse, recovery and recycling). Given the absence of any existing in-country infrastructure
the report will also look to recommend a waste management infrastructure development base case,
for the project.

Construction waste will arise from either surplus materials imported to site, those generated on site or
day to day operational activities. Imported materials are those which are brought to the project for
inclusion into the permanent works. Generated materials are those which exist on the project such as
topsoil, sub-soil, stabilized fill, trees and materials from demolition works etc. An overview of waste
arising from workers construction and operational camps is also addressed in this report.

Operational wastes will vary per facility, although will predominate around the port and mine facilities
and are described within this report.

This document should be read in conjunction with the “ECF Solid Waste Management Practice
Guidelines” and the “Tonkolili Accommodation Waste Management Strategy”, although it should be
understood that the recommendations of this document superceed the recommendations made in
these documents.

Page 1 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons

AFRICAN MINERALS LIMITED .
PRELIMINARY CONCEPTS FOR SOLID WASTE EcoNom ICS
TONKOLILI IRON ORE PROJECT

1.2 Site Location

The following figure provides an indication of the mine site location relative to the coast and the
borders with Guinea and Liberia. The mine site at Tonkolili is approximately 200 km ENE of the
capital of Freetown.

P Guinea
CONAKRY

Atlantic Ocean Kisdougos

‘Tagrin Poin
FREETOWN’
Leone

Bo

Figure 1-1 Sierra Leone Map

1.3 Proposed Development Description

African Minerals Limited (AML) is developing a new iron ore mine identified as the Tonkolili |ron Ore
mine in Sierra Leone on the west coast of Africa. The Project is planned to produce 45 Mtpa of
magnetite concentrate with a grade containing 68% - 70% Fe with a minimum particle size to be
confirmed from a resource deposit identified containing approximately 5.1 Billion tonnes of
recoverable ore.

The mine project area is located approximately 200 km north east of Freetown, the capital city of
Sierra Leone.

The project will comprise the mine and process plant facilities supported by a rail network to transfer
the concentrate product to the stockyards and handling facilities at the port area which is located at
Tagrin Point adjacent to Lungi airport to the north of Freetown.

Page 2 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons

AFRICAN MINERALS LIMITED .
PRELIMINARY CONCEPTS FOR SOLID WASTE EcoNomics
TONKOLILI IRON ORE PROJECT

Three ore bodies have been identified for production; Simbili, Marampon and Numbara. It is
envisaged that staged development will be undertaken dependent on the exploration activities which
are currently underway, to maximize the return on the investment. It is likely that additional ore bodies
will subsequently be developed as the understanding of the geological conditions and the mine
reserves mature.

To commercialise the Tonkolili Resource, AML will execute an integrated Greenfield development
through the construction of new facilities which include:

e A new mine and ore processing plant at Tonkolili, to produce 45 Mtpa of magnetite
concentrate;

e Approximately 200km of new standard gauge, heavy haul railway from Tonkolili to Tagrin Point;

e Anew deepwater port and associated infrastructure at Tagrin Point suitable for loading vessels
up to Cape, sized for the export of 45mtpa of iron ore concentrate; and;

e All associated support infrastructure to deliver and operate the project safely and successfully.
The port will initially be capable of handling 45 Mtpa which will be expandable to 90 Mtpa plus.

The rail component encompasses the construction of approximately 200km of heavy haulage railway
and associated infrastructure from the Tonkolili mine to Tagrin Port.

For the purposes of this report the development elements have been broken down into the following
areas:

e Rail

¢ Haul Road

e Pepel Port

e = Targin Port

e Workers Camps

SRK Consulting have been engaged to undertake the mine pit waste design, as such it is anticipated
that they will develop a separate waste management plan for this element of the works. All process
waste issues will be addressed by Ausenco Ltd and are excluded from this report. Issues associated
with sewage waste are also excluded.

Page 3 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons Africané fat

AFRICAN MINERALS LIMITED .
PRELIMINARY CONCEPTS FOR SOLID WASTE EcoN omics
TONKOLILI IRON ORE PROJECT

1.4 Project Information

Client African Minerals Limited

Principal Contractor TBC

Person in charge of project TBC

Author of SWMP Ryan Smyth

Project title/reference Tonkolili Iron Ore Project

Project location Sierra Leone

Project cost (estimated)

Start date

Completion date

TBC Year 2010
TBC Year TBC

Description of project scope See section 1.3

Waste Management Champion TBC from AML

Document controller TBC

Version number and date V1_Tonkolili_03/10

1.5 Local Legislation

Irrespective of the lack of waste management infrastructure in-country, a high level legislative review
has been undertaken. The following in-country legislation is considered applicable to the
development:

- The Environment Protection Agency Act, 2008

With respect to waste management the act sets out very general guidance and policy statements as
listed below, detailing the Agency’s responsibilities with respect to permitting and control of facilities.

“Subject to the Act, the Agency shall perform the following functions:-

- Secure, in collaboration with such persons it may determine the control and prevention of
discharge of waste into the environment and the protection and improvement of the quality of
the environment;

- Issue environmental permits and pollution abatement notices for controlling volume, types,
constituents and effects of waste discharges, emissions, deposits or other sources of
pollutants and of substance which are hazardous or potentially dangerous to the quality of the
environment or any segment of the environment;

- Prescribe standard and guidelines relating to ambient air, water and soil quality, the pollution
of air, waste land and other forms of environmental pollution including discharge of wastes
and the control of toxic substances;

- The Agency shall take all necessary and appropriate measures to monitor, control and
regulate the manufacture, sale, transportation, handling or disposal of toxic and hazardous
substances including toxic and hazardous wastes;

Page 4 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons

AFRICAN MINERALS LIMITED .
PRELIMINARY CONCEPTS FOR SOLID WASTE EcoNomics
TONKOLILI IRON ORE PROJECT

- The introduction or importation of toxic or hazardous wastes into Sierra Leone for storage of
disposal by any means whatsoever if prohibited;

A license if required for the projects whose activities involve or include the following

(g) Waste management and disposal (e.g. sewerage systems and treatment plants, landfills,
treatment plants for house hold and hazardous waste.)

No specific waste management regional strategies or directives were determined; this is not untypical
of developing regions. Although research indicates that there are moves by development agencies
such as the United Nations to further understand the waste management issues in-country, and
ultimately fund improvement schemes. These schemes are in their infancy and there is no visibility of
what assets are likely to be delivered if any.

Irrespective of the legislation it should be recognised that good waste management practice through
both the construction and operation of facilities will provide heath, social and economic benefits to the
project.

Page 5 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons

AFRICAN MINERALS LIMITED .
PRELIMINARY CONCEPTS FOR SOLID WASTE EcoNomics
TONKOLILI IRON ORE PROJECT

2 WASTE MANAGEMENT

2.1 Existing Waste Management Settling

There is very limited information with respect to the national waste picture. It is understood that there
is currently no or limited waste management throughout Sierra Leone with most waste simply being
discarded in unregulated dumping areas around cities or burnt in make shift pits. WorleyParsons is
unaware of any regulated landfill facilities in-country.

It is envisaged that there will be immature markets for dry recyclates in the local community, focusing
around metals and larger plastic containers. It is unclear if these will be re-use or recycling,
irrespective it should be a priority to maximise recycling/re-use where possible and to benefit the local
community. It is anticipated that there will be no market for other dry recyclates such as paper, card,
plastics and certain types of wood, due to the level of development within Sierra Leone, although this
should remain under constant review.

2.2 Waste Generation Forecasting

In the absence of a definitive description for some elements of works to be undertaken as part of the
project at the time of this report, it is not possible to generate an accurate waste model for the entire
scheme. A waste model has been developed for both construction and operational workers camps
and is included in Appendix 3. For construction waste, tables included in Appendix 1 should be
populated by the contractors who are better placed to advise of waste generation based on
construction materials to be used, construction methods etc. Detailed in the preceding sections is a
generic summary of the types of waste that are likely to be generated by the different elements of the
work.

Whilst not a specific waste issue it is noted that the proposals are likely to generate issues with
respect to dust, further details of dust management should be provided in the Dust Management Plan.

Figure 2-1 Project Location Plan

Eee f

=

Page 6 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10

WorleyParsons

AFRICAN MINERALS LIMITED .
PRELIMINARY CONCEPTS FOR SOLID WASTE EcoN omics
TONKOLILI IRON ORE PROJECT

2.2.1 Workers Camps
There will be six camps developed for construction activities including:
Rail Workers Camp (1) — 355 persons;
Rail Workers Camp (2) — 355 persons;
Rail Workers Camp (3) — 355 persons;
Mine Workers Camp (1) — 8000 persons;
Mine Workers Camp (2) — 2000 persons;
Port Workers Camp — 2250 persons

In addition there will be two operational camps at both the Mine and the Port, housing 1644 and 367
people respectively. It is envisaged that these camps will reduce in population as the operations are
progressively run by indigenous population, resident in the surrounding area.

Based on the projected camp’s population at full capacity, a waste arisings model has been
generated the output of which is shown in table 2-1. Full waste composition and a list of assumptions
used developing the model are included within Appendix 3.

Table 2-1 Camp Waste Arisings

Commercial and

Residential Waste | Industrial Waste | Total Waste

Generation (T/yr) Arisings (T/yr) arisings (T/yr)
Rail Const Camps Workers (1) 179 89 268
Rail Const Camps Workers (2) 179 89 268
Rail Const Camps Workers (3) 179 89 268
Mine Const Camp 1 Workers 4030 2015 6044
Mine Const Camp 2 Workers 1007 504 1511
Port Const Camp Workers 1133 567 1700
Mine Operations Camp 833 417 1250
Port Operations Camp 185 92 277

2.2.2 Rail

A 6km wide corridor from the proposed mine to Targin port has been approved by the Sierra Leone
government for the construction of the proposed railway. The rail route is proposed to run from the
Tonkolili mine site, south through the Tonkolili Valley before turning west at the end of the ranges of
Targin Port.

AML wish to undertake early construction of the mine access road to Lunsar for the early shipment of
ore through Pepel Port. This will be achieved by refurbishing elements of the existing railway from
Lunsar to Pepel Port. To minimize costs the haul road is proposed to be constructed along the
proposed rail access road.

Page 7 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons

AFRICAN MINERALS LIMITED .
PRELIMINARY CONCEPTS FOR SOLID WASTE EcoNomics
TONKOLILI IRON ORE PROJECT

Primary waste types arising from the construction of the new railway and refurbishment of the existing
railway line include:

e — off cuts from rail;

e broken sleepers;

e contaminated ballast;

e existing rail wagons (some containing full loads of ore)

In addition there are four bridge crossings required in excess of 25m spans and a further seven minor
bridge crossings. The likely primary waste type arising from construction of these crossings is
concrete depending on the construction method adopted.

There is anticipated to be limited wastes arising from operational activities of the railway. These are
likely to be focused around refurbishment of equipment and waste oils; there may also be a small
element of municipal waste arisings from passengers.

2.2.3 Haul Road

As detailed in section 2.2.2, the haul road is to be constructed between the Mine and Lunsar to
facilitate early extraction of the ore. Whilst there is no definitive route available and it is understood
that the route of the haul road is under constant refinement, cut and fill calculations have been
undertaken.

Quantum analysis undertaken by WorleyParsons indicates that the proposed haul road development
will generate 41,500,000m? of cut and 810,000m° of fill. This is based on a 12.5m wide haul road, with
2m shoulders on fills and 4m shoulders in cuts. Whilst there is still significant uncertainly around these
numbers and the percentage of material that could potentially be re-used is unknown, there will based
on the current proposal be significant spoil arising that will require management and disposal.

The construction detail of the haul road is unknown, but it is considered that there will also be an
element of waste generated from contaminated, unsuitable and surplus materials.

There is anticipated to be no waste waste arisings from the operation of the haul road.

2.2.4 Pepel Port
Construction

At the Port, the project development will comprise a materials handling facility, and relevant support
infrastructure such as power, water, access roads, accommodation facilities, workshops, warehouses,
laboratories and administration buildings, train unloading facility, stockyard and wharf. This will
comprise a combination of existing asset refurbishment and new development.

Mayer International Machines South Africa has been commissioned by AML and visited the
inoperative Iron Ore plant at Pepel port producing a study detailing the works required to reinstate the
plant included components that should be refurbished, replaced or where a totally new installation is

Page 8 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons

AFRICAN MINERALS LIMITED .
PRELIMINARY CONCEPTS FOR SOLID WASTE EcoNomics
TONKOLILI IRON ORE PROJECT

appropriate. An extract from the study detailing the structures to be refurbished or replaced is shown
in Appendix 2. It is anticipated that the primary component of these wastes will be metals that will
have a residual scrap value either locally or could be readily exported in sufficient quantities. There is
also likely to be significant quantities of hazardous waste in the form of oils and other industrial
wastes which should be disposed of to a suitable facility, this is discussed further in section 2.5.2.

Operation

Waste will be generated by the ongoing process activities at the port. Primary waste generated from
these activities will include:

- Waste oils;

- Metals from refurbishment of plant;

- Packaging, plastics and pallets;

- Lead acid batteries;

- Waste electrical and electronic equipment waste.

In addition there is estimated to be 367 operational staff at the Port (AML Camp Site Locations &
Accommodation Requirements Summary (7 Apr 10, 0800 hours).x/s), that will generate general office
and municipal waste, for the purposes of this report it is assumed that they will be equally split
between Targin and Pepel.

2.2.5 Targin Port

Construction

The works to be undertaken in the port marine at Targin Port are extensive including the development
of a new Port facility with consideration for navigation and ship-handling, this will include Port
structures for a ship-loader jetty at the primary port and structures for service berths at the secondary
port, in addition to Navigation aids. Waste generation from these activities are likely to be concrete,
rubble, metals etc, refer to Appendix 1 for full details.

The proposed works at Targin port will generate significant dredged material that will be addressed
through a separate disposal strategy, at the time of this report it is understood that the dreging may
be suitable for offshore disposal. No additional consideration has been made for waste dredging
within this report.

Operation

It is anticipated that the same types of waste will be generated from the ongoing operations as that of
Pepel Port, notably:

- Waste oils;

- Metals from refurbishment of plant;

Page 9 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons

AFRICAN MINERALS LIMITED .
PRELIMINARY CONCEPTS FOR SOLID WASTE EcoNomics
TONKOLILI IRON ORE PROJECT

- Packaging, plastics and pallets;
- Lead acid batteries;

- Waste electrical and electronic equipment waste.

2.2.6 Power

Dependent on the ability to attract external investment, a Power plant may be constructed to meet
some of the projects power requirements; however there is almost no detail available on this aspect
and as such it is excluded from this report. Depending on the type of plant to be adopted this may
present a disposal route for some of the operational wastes, this should remain under constant
review.

2.3 Proposals for minimization

Given the lack of available appropriate in-country disposal routes, a strong focus should be placed on
waste minimization at source. Although waste types will vary significantly between the different
elements of the project. Generally by volume the majority of the waste will arise mainly from
construction through demolition and site clearance, excavation and any unavoidable construction
waste. The proposed scheme will require specific construction materials (such as rail, railway sleeper,
ballast, specialist components etc) to be imported to the site.

Actions to be taken to facilitate resource efficiency throughout the project and therefore minimise the
waste produced are detailed below:

= Excavated soils and clay will be carefully stored in segregated piles for subsequent reuse on
the site. The soils and clay will be reused as deposition material for infilling or landscaping.
Any surplus soils and clay will be removed from site for direct beneficial use elsewhere;

= Concrete waste will be source segregated, for subsequent separation and re-use were
appropriate e.g. as hardcore;

= Wood will be source segregated for subsequent recovery through the local community,
contaminated woods such as shuttering and metal film pallets should be disposed of to an
appropriate facility (see section 2.8);

= Hazardous wastes including any contaminated soil materials will be identified, removed and
kept separate from other Construction and Demolition (C&D) waste materials in order to avoid
further contamination and will be disposed of to an appropriate licensed facility;

= Metals will be collected in receptacles, for subsequent recovery through the local community;

= Plastic container (for example anything above 2 litres) will be collected in receptacles, for
subsequent recovery through the local community.

Page 10 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons Africané?

resources & energy ~ S

AFRICAN MINERALS LIMITED
PRELIMINARY CONCEPTS FOR SOLID WASTE
TONKOLILI IRON ORE PROJECT

EcoNomics

2.4 Construction Resource Efficiency

This section outlines the actions to be taken for material resource efficiency during each construction
phase of the project. Table 2.2 highlights the resource efficiency actions to be taken during the life of
the project and gives a designated person the responsibility to ensure this is undertaken.

Planning waste minimisation
during construction

Design

Table 2-2 Resource Efficiency Actions

Waste

decisions taken

Enabling the
purchase of
materials in
shape/dimension
and form that
minimises the
creation of off-
cuts/waste.

Specifying
materials and
producing the Bills
of Quantities that
allow wastage to be
minimised.

Due to potential
contamination,
chemical testing
would need to be
undertaken to
determine
composition of the
material and
subsequent
opportunities for re-
use or remediation

Resource saving

Minimal waste
produced’

Responsibility

Project manager

Date action
‘commenced

From the design
outset

Construction methods

Sequencing the
works such that re-
use of materials

can be undertaken.

Minimal waste
produced

Project manager

During design and
planning stages
and implemented
during the
construction.

Materials

Assess the
quantities of
materials required
on site.

Just in time delivery

(as needed basis)
to prevent over

supply.

Prevents lost fime
in re-ordering of
damaged
equipment, reduces
need for storage if
over ordering takes
place.

Project
manager/Principal
contractor

During construction
planning and
throughout the
project
construction.

* This table demonstrates the components and decisions involved in ensuring a reduction in the amount of waste and surplus
materials being produced during any works on site. This has the effect of minimising the amount of material which would
traditionally be sent to landfill and to ensure a cradle to cradle approach.

Page 11 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons

AFRICAN MINERALS LIMITED

PRELIMINARY CONCEPTS FOR SOLID WASTE
TONKOLILI IRON ORE PROJECT

nk

EcoNomics

Planning waste minimisation

during construction

Waste
minimisation

Resource saving

Date action
commenced

Responsibility

decisions taken

Secure storage to
minimise the
generation of
damaged
materials/theft.

Keeping deliveries
packaged until they
are ready to be
used. Inspection of
deliveries on
arrival.

Increase the use of
recycled content;
this could include
traditional use of
recovered material
such as crushed
concrete demolition
waste and by
procuring
mainstream
manufactured
products with
higher recycled
content than their
peers. Quick win
areas of the project
in which to
implement this for
could be concrete
frames, flooring
and brick/block
work,

An increase in the
demand for such
products would
reduce the quantity
of waste going to
landfill.

Recycled material
use results in a
reduction in
demand for
extraction of virgin
materials and
subsequently the
carbon and
environmental
footprint.

During design and
throughout the
procurement/constr
uction stages of the
project.

Project manager

2.5

Waste Storage and Collection

Appropriate consideration should be made for waste storage through the scheme, particularly the
workers camps and it is suggested that should the recommendations of this report be adopted that all
waste infrastructure, consolidation centers, incinerators and recycling areas be co-located. Thought
should be made early in the design for the location of the waste consolidation centers, making
consideration of living quarters, easy access for removal of recyclates and proximity to surrounding
villages. It is likely that recyclates will be removed from camps and work areas on a site by site basis.
All waste storage areas should be adequately sized taking account of the estimated waste generation
presented in this report. Waste storage and collection provision should also take account of local
climate and in particular pest and odour control.

Page 12 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons

AFRICAN MINERALS LIMITED .
PRELIMINARY CONCEPTS FOR SOLID WASTE EcoNomics
TONKOLILI IRON ORE PROJECT

2.5.1 Waste Segregation

It is essential that the construction and operational activities are carried out closely with the waste
management contractors, in order to determine the best “on the ground” techniques for managing
waste and ensure a high level of recovery of materials for recycling. WorleyParsons is not aware of
any global waste management companies operating in the region as a result due diligence is
recommended on any proposed contractor in order to ensure that wastes are dealt with in a manner
that is compliant with in-country legislation and the best practice outlined in this document.

Alternatively the project may employ operatives directly to collect and transport waste to an
appropriate facility.

Ona site by site basis set down areas should be developed and labeled to facilitate the separation of
materials, where possible, for potential recycling, salvage, reuse and return. Recycling and waste bins
are to be kept clean and clearly marked in order to avoid contamination of materials. Skips for
segregation of waste identified currently are:

e Mixed Inert (e.g. concrete and rubble), for re-use in construction;

e Hazardous (e.g. asbestos, Poly Chlorinated Bi-phenols), for disposal to an appropriate facility;
e Mixed non-hazardous (biodegradable waste), for disposal to an appropriate facility;

e Metal (e.g. copper and iron), for return to the local community, or re-use;

e Wood (e.g. fencing/hoarding), for re-use in construction or return to the local community

It is recommended that waste is removed regularly, perhaps daily, depending on the phasing of the
project. As such there should be a robust process in place for removing waste from site prior to the
commencement of the project.

2.5.2 Hazardous Waste

It is likely that different elements of the project will generate small quantities of hazardous wastes
such as healthcare, waste oils and some electronic equipment. Solid hazardous waste should be
stored in sealable clip-top drums (25-205 liter capacity) and hazardous liquid wastes stored in
sealable bung-top drums (25-205 liter capacity). Hazardous wastes must remain in their original,
labeled containers. Bulking of hazardous wastes should not occur in storage areas.

The small quantities of Hazardous waste that are generated should be disposed to an incineration
unit were possible (see section 2.8), were this is not the case they may require temporary storage
prior to shipping to an appropriate facility. It is understood that there are small local crushing mills that
can be used for disposal of medical waste, specifically syringes.

Page 13 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons

AFRICAN MINERALS LIMITED .
PRELIMINARY CONCEPTS FOR SOLID WASTE EcoNomics
TONKOLILI IRON ORE PROJECT

2.6 Re-use of Materials

Uncontaminated material will be reused where possible within the proposed construction works for
site leveling and fill.

Any contaminated materials, which will not be re-used on-site, will be treated in accordance with all
relevant legislation and best practice guidelines at the point of origin or at an alternative suitable site
prior to disposal.

Surplus inert excavated materials with some engineering strength (e.g. stone, bricks, clay, rubble,
rock) can be suitable for crushing and re-use as hardcore through the project.

2.7 Waste Disposal Categorization

Global best practice, classifies waste streams as Inert, Non-Hazardous, and Hazardous.
Responsibility for the basic classification of waste rests with the producer and waste operator.

2.8 Disposal and Treatment Options

The inherent difficult with dealing with waste within Sierra Leone is the lack of an appropriate disposal
routes, coupled with a lack of recyclate markets, requires a waste infrastructure solution be developed
specifically for this project.

WorleyParsons have developed a base case for the DFS, which should be reviewed and refined as
more information becomes available.

2.8.1 Base Case

From this study it is recognised that there will be significant wastes generated during primarily the
construction of the project but also during operation. In developing the base case it is important to
consider the “Tonkoliil Accommodation Solid Waste Management Strategy”, summary
recommendations of which are shown in Table 2.3, also identified within the table is the anticipated
spare capacity of the recommended infrastructure proposals to address waste arisings from the
accommodation camps, which could be utlised to address some of the waste resulting from
operational and construction activities.

Page 14 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons

African

AFRICAN MINERALS LIMITED .
PRELIMINARY CONCEPTS FOR SOLID WASTE EcoNom ICS
TONKOLILI IRON ORE PROJECT

Table 2-3 Accommodation Camps Waste Infrastructure Proposal

Treatment / Procurement / Facility
Residual | Disposal Development Spare Capacity
tlyear
Uncontaminated
Rail Const organics to jungle
Camps Workers or suitable site Initially 500m3 lined landfill cell
(1) 178 landfill residual (No 1) per year 322m3 / yr
Uncontaminated
Rail Const organics to jungle
Camps Workers or suitable site Initially 500m3 lined landfill cell
(2) 178 landfill residual (No 2) per year 322m3 / yr
Uncontaminated
Rail Const organics to jungle
Camps Workers or suitable site Initially 500m3 lined landfill cell
(3) 178 landfill residual (No 3) per year 322m3 / yr
Uncontaminated Incinerator A, for the purposes 241t/yr
organics to jungle | of DFS FS1000 should be Incinerator,
Mine Const or suitable site, costed, 1000m3 Lined landfill approx 250m3
Camp 1 Workers | 4012 incinerate residual_| cell (No 4) landfill
Uncontaminated Incinerator A, for the purposes 241t/yr
organics to jungle | of DFS FS1000 should be Incinerator,
Mine Const or suitable site, costed, 1000m3 Lined landfill approx 250m3
Camp 2 Workers | 1003 incinerate residual_| cell (No 4) landfill
Uncontaminated
organics to jungle | Incinerator B, for the purposes | 138t/yr
or suitable site, of 2 No DFS FS200 should be Incinerator,
Port Const incinerate residual | costed, 1000m3 lined landfill approx 850m3
Camp Workers r cell Landfill

Notes:

Assumed Metals are recovered from waste stream. Plastic containers will also be removed for
recovery back into the locally community, although no allowance is made within the table.

No consideration has been made for diversion factors (due to contaminated recyclates) given the
fluidity of the population within the accommodation camps.

Plant down time assumed to be 10%, median processing rate over median maximum daily operating
time, has been used in calculation

Spare capacity based on a worst case i.e. when all camps are fully populated.

Page 15 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons African€

resources @enesey y st

AFRICAN MINERALS LIMITED .
PRELIMINARY CONCEPTS FOR SOLID WASTE EcoN omics
TONKOLILI IRON ORE PROJECT

Residual ash from incineration assumed to be 15%.
Assumed there is no overlap between Construction and Operational camps

Assumed no in-country landfill lining available, or skills to weld liners. Concrete or butyl liners will be
used in landfill cell construction. Similar approved lining system can be adopted at discretion of waste
engineer and regulatory body.

“Uncontaminated organics” excludes food waste, which will be targeted at the incinerator. This may
require mixed with drier wastes such as wood chip.

Discussed in the preceding sections are the primary waste arisings from both construction and
operational activities, they are by no means exhaustive but intended to give sufficient information for
pricing to be generated for the DFS.

Rail

It is not anticipated that the operation of the rail facility will generate significant waste arisings.
Municipal waste arisings are likely to be in order of 100’s of tones per year and will be accommodated
by the temporary landfill cells proposed as part of the rail workers construction camps. Construction
waste arisings and proposed disposal targets are shown in table 2.4.

Table 2-4 Rail Construction Waste Arisings

Primary Waste
arisings Volume Treatment / Disposal
Unknown, estimated 0.1% of all
Rail off cuts rail laid Residual scrap value through community
Concrete sleepers to be crushed and re-
used as hardcore in other areas of the
project. Wooden sleepers to be returned
to the community, or chipped and
Broken Sleepers Unknown transported to camp incinerator
Contaminated Unknown, likely to be negligible Utilise landfill cells developed for rail
Ballast volume workers construction camps
Residual scrap value through local
Existing rail community, or may require shipped
wagons Unknown, estimated 25 No. depending on number
Ore within, rail
wagons Unknown Processed through new ore facilities
Unknown, potentially in the order Chipped and transported to closest camp
Broken Pallets of 100's of tonnes incinerator
Waste Oils Unknown, likely negligible volume | Waste oil burner (1 unit per workers camp)

Page 16 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
Africané¢ai:

EcoNomics

WorleyParsons

AFRICAN MINERALS LIMITED
PRELIMINARY CONCEPTS FOR SOLID WASTE
TONKOLILI IRON ORE PROJECT

Utilise temporary landfill's for rail workers |

Miscellaneous Unknown construction camps

There is currently 1005t/yr of spare capacity within the temporary landfill cells proposed as part of the
Rail construction workers camps which coupled with the proposed incineration unit at the mine are
anticipated to accommodate the majority of waste arisings. Landfill cell volumes should remain under
constant review, with further cells to be developed should the need arise.

Haul Road

It is anticipated that the haul road will generate negligible operational waste. The primary waste
arising from the construction will be spoil potentially in the region of 800,000m° based on preliminary
cut and fill calculations. This waste is considered to be inert and does not require an engineered
facility for disposal; however areas should be outline at outset for stockpiling and bunding. Where
possible the road should be designed to achieve a cut and fill balance. As minimum land areas should
be set aside for spoil disposal, there may be an opportunity to re-use spoil in some any port
reclamation works.

Pepel Port

Construction waste arisings and proposed disposal targets are shown in table 2.5 below:

Table 2-5 Primary Waste Ari:

ings, volumes and disposal routes from Pepel Construction

Primary Waste
arisings Volume Treatment / Disposal

To be crushed and re-used as hardcore on

other areas of the project. Proximity principle to
Concrete Unknown be applied

Waste Oil burners for workshops, larger

volumes, decommissions etc to be sent to
Waste Oils Unknown incinerator
Broken Palletting / Unknown, volume may be Chipped and transported to closest camp
Formwork significant incinerator

Residual scrap value through local community,
Metals Unknown or may require shipped depending on number

Unknown, volume may be Were possible utilise incineration, other

Packaging significant unsuitable to landfill

Were possible utilise incineration, other
Miscellaneous Unknown unsuitable material to landfill

Page 17 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10

WorleyParsons

AFRICAN MINERALS LIMITED
PRELIMINARY CONCEPTS FOR SOLID WASTE
TONKOLILI IRON ORE PROJECT

Africané¢ai:

EcoNomics

Table 2-6 Primary Waste Ari:

ings, volumes and disposal routes from Pepel Operation

Primary Waste
arisings

Volume

Treatment / Disposal

Municipal Solid Waste

Approximately 55 tonnes
/year

Camp Incinerator, residual ash to landfill

Waste Oil burners for workshops, larger
volumes, decommission etc to be sent to

Waste Oils Unknown camp incinerator

Residual scrap value through local
Metal from plant community, or may require shipped
refurbishment Unknown depending on volume

Packaging

Unknown, volume may be
significant

Camp Incinerator, residual ash to landfill

Lead acid batteries

Unknown, anticipated small
volumes

Send to camp landfill or shipped

Waste Electronic

Unknown, anticipated small
volumes

Send to camp landfill or shipped

Targin Port

It is understood that there will be significant dredging undertaken during the development of Targin
port, this will be disposed of to sea. In the absence of detailed information it is assumed that the
waste generation rates and composition during the construction and operation will not be dissimilar to
that produced at Pepel, and the same treatment and disposal routes should be adopted.

Page 18 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10

WorleyParsons

AFRICAN MINERALS LIMITED .
PRELIMINARY CONCEPTS FOR SOLID WASTE EcoNomics
TONKOLILI IRON ORE PROJECT

3 REFERENCED DOCUMENTS

Document Number Document Title

830-REP-002 Rev C Mayer “Pepel Project Refurbishment Study Report”

SLE/RFO/2010/003 Unite Nations Development Programme, Notices and
Documents

305000-00006-00-PM-RPT-0001, Tonkolili lron Ore — Concept Definition Report

REV C

Page 19 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons

AFRICAN MINERALS LIMITED
PRELIMINARY CONCEPTS FOR SOLID WASTE
TONKOLILI IRON ORE PROJECT

Africané¢ai:

EcoNomics

4 RECOMMENDATIONS

4.1 Procurement/Development

On review, the infrastructure recommendations for the construction and operational camps will go
some way to addressing the waste arisings of both the construction and operation of the proposed

facilities.

The volumes of waste generated by the operation and construction of the ports and mine in particular
remain a relative unknown, but will progress with the development of the project. By increasing the
landfill capacity at each of the camps and re-sizing the incineration unit at the Port Operation camp to
a unit capacity of 1-1.25t/hr over a 10-16hr shift, we believe that this we meet the initial waste
management demands of the facilities. It should also be considered that as the construction
population and activities decrease the operational activities will increase presenting fluctuating waste
generation volumes and type, several years into the project .The facilitates that have been
recommended have been developed with this is mind.

In addition given Allterrain Services will be managing the camps, its is recommended that an
integrated approach is adopted to avoid replication of infrastructure and other equipment. A summary
of the procurement / delivery items to support waste management is shown in table 4.1 below:

Table 4.1 Waste Infrastructure Procurement Development Items

Procurement / Development Items

Location

Collection

\Storage

Disposal

Rail Construction
Workers Camp 1

\Waste collection operator

4 No, 6 cubic yard skips

500m* landfill cell

[Temporary transfer station

Rail Construction
Workers Camp 2

|Waste collection operator

4 No, 6 cubic yard skips

500m° landfill cell

[Temporary transfer station

Rail Construction
Workers Camp 3

\Waste collection operator

4 No, 6 cubic yard skips

[500m° landfill cell

[Temporary transfer station

Mine Construction
Camp 1

(Waste collection operator

8 No, 12 cubic yard skips

INone

[Temporary transfer station

Page 20 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons

AFRICAN MINERALS LIMITED

African€

HR

PRELIMINARY CONCEPTS FOR SOLID WASTE EcoNomics
TONKOLILI IRON ORE PROJECT
Compactor / Baler
Mine Construction
Camp 2 (Waste collection operator [4 No, 12 cubic yard skips INone

[Temporary transfer station

Compactor / Baler

Port Construction
Camp

Waste collection operator

5 No, 12 cubic yard skips

INone

[Temporary transfer station

Mine / Mine
(Operations Camp

\Waste collection operator

5 No, 12 cubic yard skips

lIncinco DFS 1000
Incinerator

(Transfer station

1 No waste oil burner
lper workshop

Wood Chipper

41 No 2000m‘ landfill
Icell

Compactor / Baler

Port / Port Operations
Camp

Waste collection operator

4 No, 6 cubic yard skips

lIncinco DFS 1000
Incinerator

(Transfer station

1 No waste oil burner
lper workshop

Wood Chipper

4 No 2000m‘ landfill
Icell

Compactor / Baler

[Targin and Pepel Ports

10 No, 12 cubic yard skips

Miscellaneous

'Concrete crusher, with

IRebar magnet

Notes: Skip sizes are provided for the purposes of pricing only and should be advised by the waste

operator.

Procurement items exclude all supporting civils, e.g. concrete plinths, foundations etc.

Information provided in Table 4.1 is for information only and in no way a recommendation or
validation by WorleyParsons on the technology vendor to be selected.

Page 21 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons

AFRICAN MINERALS LIMITED .
PRELIMINARY CONCEPTS FOR SOLID WASTE EcoNom ICS
TONKOLILI IRON ORE PROJECT

Any incineration unit proposed must comply with EU Waste Incineration Directive, or similar approved
regulator standard.

Given the issues associated with in-country infrastructure particualry to accommodate hazardous
waste, any incineration units should be specified to include addressing as much of the hazardous
waste stream as possible.

4.2 Further Work

It should be noted that in the absence of detailed material take offs, significant assumptions have
been made in the waste infrastructure recommendation in the report. It is recommended that on
completion of Appendix 1, by the contractors that this report and recommendations are reviewed and
the infrastructure recommendations amended accordingly. A comprehensive waste strategy should
also be developed with respect to the operation of the facilities particularly the ports.

Given the uncertainly surrounding the permitting process for any waste infrastructure in-country, all
proposals should be afforded adequate time in the programme and dialogue commenced with the
local regulatory bodies at the earliest opportunity. The delivery process associated with waste
infrastructure, as shown indicative figure 4.2 should not be under estimated.

Preliminary Studies to support site selection

Site Selection and Acquisition

Asset Design

Regulatory Design Approval

Construction

Regulatory Approval

Asset Operation

Figure 4-1 Waste Infrastructure Delivery Methodology

Programme for the delivery of these facilities will be key. There will be a feasibility entry point for the
incineration technologies, which should be understood based on the construction programme. Lead
and procurement times should also be clearly understood in the delivery of these facilities. Once the

Page 22 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons

AFRICAN MINERALS LIMITED .
PRELIMINARY CONCEPTS FOR SOLID WASTE EcoNomics
TONKOLILI IRON ORE PROJECT

construction programme is known consideration may also be given to leasing, for example
incineration units during construction, to benefit from a lower cost based during operation.

There may be an opportunity for the local community to benefit from the installation of waste
infrastructure, given the currently lack of in-country provision.

Page 23 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
resources & energy ERAS Sa

AFRICAN MINERALS LIMITED .
PRELIMINARY CONCEPTS FOR SOLID WASTE EcoN omics
TONKOLILI IRON ORE PROJECT

WorleyParsons African at?

Appendix 1 Construction Waste Tables

Page 24 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons

AFRICAN MINERALS LIMITED
PRELIMINARY CONCEPTS FOR SOLID WASTE
TONKOLILI IRON ORE PROJECT

Example table to be completed by contractors

Type Materi se/recycling (%) Recovery (%) isposal (%)
Inert Concrete TBC TBC TBC
Timber TBC TBC TBC
Rubble TBC TBC TBC
Topsoil/Subsoils TBC TBC TBC TBC
Sand and gravel TBC TBC TBC TBC
Boulder clay TBC TBC TBC TBC
Non-hazardous Soils (suitable for reuse onsite) TBC TBC TBC TBC
Bricks and blocks TBC TBC TBC TBC
Mixed waste TBC TBC TBC TBC
Metal TBC TBC TBC TBC
Timber TBC TBC TBC TBC
Plasterboard TBC TBC TBC TBC
Packaging TBC TBC TBC TBC
Cable & wiring TBC TBC TBC TBC
Glass TBC TBC TBC TBC
Green waste/vegetation TBC TBC TBC TBC
Other TBC TBC TBC TBC
Hazardous Asbestos TBC NA NA TBC
Contaminated soils- unsuitable TBC NA NA TBC
for reuse
Other TBC TBC TBC TBC

Page 1 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10.
{iia WorleyParsons

Africané

AFRICAN MINERALS LIMITED

PRELIMINARY CONCEPTS FOR SOLID WASTE EcoNomics
TONKOLILI IRON ORE PROJECT

Page 2 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons African€éav

AFRICAN MINERALS LIMITED

PRELIMINARY CONCEPTS FOR SOLID WASTE EcoN om ics
TONKOLILI IRON ORE PROJECT

Appendix 2  PEPEL PORT, REFURBISHMENT STUDY

Page 1 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons

African

L
AFRICAN MINERALS LIMITED

PRELIMINARY CONCEPTS FOR SOLID WASTE EcoNom ics
TONKOLILI IRON ORE PROJECT

Si Structure Refurbish | Replace New
No Installation
1 Dump Station v
2 | Dump station hopper v
3. | Dump station feeder a
4 cyo01 v
5 TT001 v
6 cvo02 v
7 TT002 v
8 cvo03 Y
9 T1003 { Vv
10 cvo04 v
W T7004 Not required
12 Cvoos Vv
13 TT005 v
14 Cvo06 v
45 TT006 v
1¢ | Sampling Station (1 V
No.)
7 cvo0o7
18 T1007
ey cvo0s v
20 T7008 Not required
21 cvo08 v
22 cvoog v iz
23 Ship Loader v
24 Buttery Siccor qa V
25 | Mobile Hopper (4 No.) Vv

Page 2 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons

AFRICAN MINERALS LIMITED

PRELIMINARY CONCEPTS FOR SOLID WASTE EcoN om ics
TONKOLILI IRON ORE PROJECT

Appendix 3 © ACCOMODATION WASTE MODEL

Page 3 305000-00006 : 305000-00006-2440-EN-REP-0001Rev B : 13-Apr-10
WorleyParsons [African agp
resources & energy ~_ea— SE

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 4

Solid Wastes Management Practice Guidelines
(iia) WorleyParsons

resources & energy

African @

EcoNomics
AFRICAN MINES LIMTED

Tonkolili Early Cash Flow Project

Solid Wastes Management Practice Guidelines

305000-00006-0000-EN-REP-0019
01 March 2010

Parkview, Great West Road
Brentford Middlesex TW8 9AZ
London

UK

Telephone: +44 (0) 20 8326 5000
Facsimile: +44 (0) 20 8710 0220
www.worleyparsons.com

ABN 61 001 279 812

© Copyright 2010 WorleyParsons.
g frican€®
WorleyParsons Caney
resources & energy ..
EcoNomics
AFRICAN MINES LIMTED
TONKOLILI EARLY CASH FLOW PROJECT
SOLID WASTES MANAGEMENT PRACTICE GUIDELINES

Do not delete this line

Disclaimer

This report has been prepared on behalf of and for the exclusive use of African Mines
Limted, and is subject to and issued in accordance with the agreement between African
Mines Limted and WorleyParsons. WorleyParsons accepts no liability or responsibility
whatsoever for it in respect of any use of or reliance upon this report by any third party.

Copying this report without the permission of African Mines Limted or WorleyParsons is
not permitted.

PROJECT - TONKOLILI EARLY CASH FLOW PROJECT

REV DESCRIPTION ORIG REVIEW WORLEY- DATE CUSTOMER = DATE.
PARSONS APPROVAL
APPROVAL
A Issued for internal review 20-Sep-09 N/A
R Smyth AReviewer N/A

a:\mandm select\amt - tonkolili\10.0 engineering\1 0.13 es - environmental and social\am| - ecf\eshia\appendices\appendix 4 ecf
solid waste management practice guidelines.doc
Document No : 305000-00006-0000-EN-REP-0019 Page ii
WorleyParsons A nang

resources & energy

EcoNomics

AFRICAN MINES LIMTED
TONKOLILI EARLY CASH FLOW PROJECT
SOLID WASTES MANAGEMENT PRACTICE GUIDELINES

CONTENTS

1. INTRODUCTION
T.1 Project DeSCriptiOn 0.0... eee e cee ccceee ease eeeeeeeseseueeeeaseeseeeeeseaeeeseeeeeeeeeeeeueaeeaseneee 1
1.2. Project Locatio: .2

2. PRACTICE GUIDELINES
2.1 Waste ArisinGS.......cccceescceceeeeeeeeseeeeneeeeeeeeeeeseeeeeeneeeeaneeeeaeeeeeeeeseeeeeseseaeeeeeeeenneeeene 3
2.2 High level Guidelines ..........ceeccceeeeeeceeeeeeeeeeeeeeaeeeeeeeeeeseeeeeeaeeeeeaeeeeneeeeseeeeeeneeeeee 4
2.3 Specific RECOMMENAAtIONS ........ eee eeeteeeeeeeeeeneeeeeeeeeeeeeeseeneeeeeeeeeeaeeseeneeseeeeens 6
2.3.1 Waste Minimisation
2.3.2 Resource Efficiency.
2.3.3 Waste Segregation .......ceeeccccscceeeneeeeeneeeeeeeeeseeeeeseneeeeeeeeeseeeeseneeeeeseeeeeaee 8
2.3.4 Waste RE-USC......cccccccccsscseessessssesscscseesceecsecsecseesesseeessassacsacsecssessseseeeneeaees 8
3. REFERENCE
Appendices

Page iii: 305000-00006-0000-EN-REP-0019 Rev A : 20 September 2009
WorleyParsons A frican€g

L °
resources & energy EcoNomics
coNomics

AFRICAN MINES LIMTED
TONKOLILI EARLY CASH FLOW PROJECT
SOLID WASTES MANAGEMENT PRACTICE GUIDELINES

1. INTRODUCTION

1.1 Project Description

African Minerals Limited (AML) is developing a new iron ore mine identified as the Tonkolili
Iron Ore mine in Sierra Leone on the west coast of Africa. The Project is planned to produce
45 Mtpa of magnetite concentrate with a grade containing 68% - 70% Fe with a minimum
particle size to be confirmed from a resource deposit identified containing approximately
5.1 Billion tonnes of recoverable ore.

The mine project area is located approximately 200 km north east of Freetown, the capital
city of Sierra Leone.

The Early Cash Flow Element (ECF) of the project will comprise the select development of the
mine, approximately 100km of haul road to Lunsar, were ore will be transported by the
Delco rail line which will ultimately be refurbished to Pepel Port were it will be shipped. It is
anticipated that the immediate works will comprise the haul road construction through the
surrounding jungle and the existing processing facilities at Pepel port would be refurbished
to accept the ore.

This report provides high level waste management principles that should be adopted
throughout the project but given the immediately of the construction of the haul road and
refurbishment of infrastructure and processing plant at Pepel Port, is targeted at driving
waste management best practice through these elements of the work. Given the uncertainly
and availability of time for the development of these guidelines they should be treated as a
guide only and are anticipated to be supplemented by more comprehensive guidance in due
course.

Page 1: 305000-00006-0000-EN-REP-0019Rev A : 20 September 2009
WorleyParsons African @@

resources & energy

EcoNomics

AFRICAN MINES LIMTED
TONKOLILI EARLY CASH FLOW PROJECT
SOLID WASTES MANAGEMENT PRACTICE GUIDELINES

1.2 Project Location

The following figure provides an indication of the mine site location relative to the coast and
the borders with Guinea and Liberia. The mine site at Tonkolili is approximately 200 km ENE
of the capital of Freetown.

Zt Guinea
CONAKRY

Atlantic Ocean Kisdougou

Leone

Bo

Page 2: 305000-00006-0000-EN-REP-0019Rev A : 20 September 2009
WorleyParsons African @

resources & energy .
EcoNomics

AFRICAN MINES LIMTED

TONKOLILI EARLY CASH FLOW PROJECT

SOLID WASTES MANAGEMENT PRACTICE GUIDELINES

2. PRACTICE GUIDELINES

The objectives of the practice guidelines are to:

1. Reduce waste arisings from all activities associated with the Tonkolili development
resulting in economic and environmental benefit;

2. To provide a framework to ensure development for facilities, that would enable
waste to be managed in accordance with the waste hierarchy;

3. To encourage the sustainable use of waste, in terms of benefit for both the local
community and for the project;

4. To begin the process of developing an integrated mix of techniques with respect to
managing waste in accordance with the proximity principle. Delivering the optimum
balance of environmental and economic costs and benefits, whilst minimising the
risk of immediate and future environmental pollution and harm to human health
(Best Practicable Environmental Option, BPEO);

5. To ensure compliance with local regulatory waste legislation environmental
legislation and international best practice, and

6. To protect the immediate health of the construction workers

In the absence of detailed waste generation rates, the guidelines are intend to provide a
generic high level guide to deal with the types of waste likely to arising from the
construction proposals.

2.1 Waste Arisings

Given the relatively unknown scope of the project waste forecasting is difficult at this stage.
However we would anticipate the following waste types will be generated, with construction
of the Haul Road and refurbishment of Pebel Port:

- Jungle Clearance, considered 100% organic, elements of hardwood may be present
- Spoil arising
- Construction waste

- Packaging (Wood, Plastics, Metals, Cardboard)

- Contaminated stone

- Potential for contaminated land

- Hydraulic Oils

- Fuel

Page 3 : 305000-00006-0000-EN-REP-001 9Rev A : 20 September 2009
African€

WorleyParsons

resources & energy .
EcoNomics

AFRICAN MINES LIMTED

TONKOLILI EARLY CASH FLOW PROJECT

SOLID WASTES MANAGEMENT PRACTICE GUIDELINES

- Worker Municipal Solid Waste
- Demolition waste, concrete and steel
- Hazardous Wastes from plant decommission / refurbishment

Given the extent of the project and the potential for wastes arising it is recommended that a
Waste Management Strategy be developed for the entire scheme, part of which a
comprehensive waste modelling exercise will be required, detailing volume and waste types.

2.2 High level Guidelines

1. Waste management consideration should be made at the earliest opportunity in the
project in order to be effectively implemented on site;

2. Decisions regarding waste management, should in broad terms , be based on that of
the waste hierarchy shown below:

most prevention
favoured
option minimisation
least
favoured 7 p
option energy recovery

disposal

Image Courtesy of: Wasteonline

The aim of the guidelines is to focus waste management throughout all activities at the
top of the hierarchy;

3. A detailed set of waste Key Performance Indicators (KPI) based on the waste
hierarchy should be adopted.

4. Waste collection will be key to the successful delivery of the project. An integrated
approach should be adopted throughout all waste collection activities eliminating the
in-efficiencies caused by a piecemeal approach;

Page 4: 305000-00006-0000-EN-REP-0019Rev A : 20 September 2009
WorleyParsons

resources & energy

EcoNomics

AFRICAN MINES LIMTED
TONKOLILI EARLY CASH FLOW PROJECT
SOLID WASTES MANAGEMENT PRACTICE GUIDELINES

13.

14.

15.

16.

17.

Early and continued engagement of local regulatory bodies should be adopted
throughout the project;

Reduction in waste generation is key to the financial and environmental success of
the project. As part of the overarching strategy education measures should be
implemented in waste minimisation techniques;

A reuse strategy should be developed including:
a. Identify opportunities for re-use and repair;
b. Stimulate / create in-country markets for re-use and recycling;

c. Help facilitate reuse partnerships between the construction activates and the
local community;

There should be review of existing and consideration for provision of new waste
facilities, targeted at the waste forecast;

Separation of wastes should be adopted at source through the project, given the
type of waste and availability of cheap labour in the region this is likely to be
undertaken by hand;

. Engagement with the local community should be sought at the earliest opportunity

and a partnering approach developed;

. Incentives should be provided to contractors who meet or exceed waste KPI targets;

. As part of the ongoing engagement, the client or clients representative will work

proactively with the local regulatory body to reduce the amount of fly tipping
generated by the project;

The client will take steps to enure that waste produced by its own organisation on
site is minimised and recycling opportunities are maximised;

All intended disposal facilitates should be named at outset and verified as suitable
for use, by a suitably experience practitioner;

Responsibilities for all waste management activities should be clearly set out at the
outset of the project;

A spoil movement methodology should be developed by earthworks contractors or
as part of the waste management strategy, this will include detailed calculation of
spoil generated, targets and movement patterns;

There will be a Waste Management Strategy produced which will form the framework
for the management of all wastes arising from the development of Tonkolilli Mines
and associated infrastructure from construction, through to operation and final
closure. This Strategy should be reviewed and updated at appropriate intervals to be

Page 5 : 305000-00006-0000-EN-REP-001 9Rev A : 20 September 2009
WorleyParsons frican ayy

resources & energy EcoNomics
coNomics

AFRICAN MINES LIMTED
TONKOLILI EARLY CASH FLOW PROJECT
SOLID WASTES MANAGEMENT PRACTICE GUIDELINES

determined during the development of the strategy to include changes in waste
management legislation, best practice and reviewing waste generation forecasts.

2.3 Specific Recommendations

2.3.1 Waste Minimisation

Waste will arise from the project mainly from demolition and site clearance, excavation and
any unavoidable construction waste. The proposed scheme will require specific construction
materials to be imported to the site. Actions to be taken to facilitate resource efficiency
throughout the project and therefore minimise the waste produced are non-exhaustively
detailed below:

= Excavated soils and clay should be carefully stored in segregated piles for
subsequent reuse during construction. The soils and clay will be reused as
deposition material for infilling or landscaping. Any surplus soils and clay will be
removed from site for direct beneficial use elsewhere.

= Concrete waste will be source segregated, for subsequent separation and recovery;

= Masonry and wood will be source segregated for subsequent separation and
recovery;

= Any packaging waste will be source segregated for recycling or returned to
suppliers;

= Hazardous wastes including any contaminated soil materials will be identified,
removed and kept separate from other Construction and Demolition (C&D) waste
materials in order to avoid further contamination and will be disposed of in
accordance with all relevant legislation and best practice guidelines at point of orgin
or at an alternative suitable site prior to disposal

= Other C&D waste materials will be collected in receptacles with mixed C&D waste
materials, for subsequent separation and disposal;

= Given the volume or organic waste likely to be produced, the market for compost
should be investigated and potential for mobile composting units considered.

2.3.2 Resource Efficiency

Table 2.1 below highlights various resource efficiency actions to be taken during the life of
the project and gives a designated person the responsibility to ensure this is undertaken as
much as possible. Responsibilities are shown for the purposes of example only and should
be confirmed in the Strategy.

Page 6 : 305000-00006-0000-EN-REP-001 9Rev A : 20 September 2009
WorleyParsons A nang

resources & energy

EcoNomics

AFRICAN MINES LIMTED
TONKOLILI EARLY CASH FLOW PROJECT
SOLID WASTES MANAGEMENT PRACTICE GUIDELINES

Table 2.1

Planning waste Waste minimisation Resource saving _ Responsibility Date action
minimisation during i commenced
construction

Design Enabling the purchase of Minimal waste Project manager From the design
materials in shape/dimension produced outset
and form that minimises the
creation of off-cuts/waste.
Specifying materials and
producing the resulting Bills of
Quantities that allow wastage
to be minimised.
Construction Sequencing the works such Minimal waste Project manager | During design and
methods that re-use of materials can be produced planning stages
undertaken. and implemented
during the
construction.
Materials Assess the quantities of Prevents lost time Project | During construction
materials required on site. in re-ordering of | manager/Principal planning and
Just in time delivery (as damaged contractor throughout the
needed basis) to prevent over | equipment, reduces project
supply. need for storage if construction.
over ordering takes
Secure storage to minimise place.

the generation of damaged
materials/theft

Keeping deliveries packaged During design and

until they are ready to be In increase in the Project manager throughout the

used. Inspection of deliveries demand for such procurement/constr

on arrival. products would uction stages of the
reduce the quantity project

Increase the use of recycled of waste going to .

content; this could include landfill or similar

traditional use of recovered disposal.

material such as crushed
concrete demolition waste and
by procuring mainstream
manufactured products with
higher recycled content than
their peers. Quick win areas of
the project in which to
implement this for could be

Recycled material
use results ina
reduction in
demand for
extraction of virgin
materials and
subsequently the

, carbon and
concrete frames, flooring and ;
environmental
brick/block work. ,
footprint.

* This table demonstrates the components and decisions involved in ensuring a reduction in the amount of waste and surplus
materials being produced during any works on site. This has the effect of minimising the amount of material which would
traditionally be sent to landfill and to ensure a cradle to cradle approach.

Page 7: 305000-00006-0000-EN-REP-001 9Rev A : 20 September 2009
WorleyParsons

resources & energy .
EcoNomics

AFRICAN MINES LIMTED

TONKOLILI EARLY CASH FLOW PROJECT

SOLID WASTES MANAGEMENT PRACTICE GUIDELINES

2.3.3 Waste Segregation

It is essential that the construction and demolition/refurbishment work is carried out closely
with the waste management contractors, in order to determine the best techniques for
managing waste and ensure a high level of recovery of materials for recycling. This is also
true of community engagement as it recognised that there is high level of re-use and
recycling often referred to as scavenging in this region.

Specific areas shall be laid out and labelled to facilitate the separation of materials, where
possible, for potential recycling, salvage, reuse and return. Recycling and waste bins are to
be kept clean and clearly marked in order to avoid contamination of materials. Skips / set
down areas for segregation of waste identified currently are:

= Mixed Inert (e.g. concrete and rubble)

= Hazardous (e.g. asbestos, Poly Chlorinated Bi-phenols)
= Mixed non-hazardous (biodegradable waste)

= Metal (e.g. copper and iron)

= Wood (e.g. fencing/pallets)

= WEEE (Waste electrical/electronic equipment e.g. cables, very limited volumes
anticipated)

It is recommended that waste is removed regularly, depending on the phasing of the
project. As such the contractor should ensure that they have a robust process in place for
recording any waste that is removed from site.

2.3.4 Waste Re-use

Uncontaminated material will be reused where possible within the proposed works for site
levelling and fill. It is unlikely that there will be a requirement for importation of additional
bulk fill materials for the project although this should be confirmed on receipt of further
design information.

Any contaminated materials, which will not be re-used on-site, will be treated in accordance
with all relevant legislation and best practice guidelines at the point of origin or at an
alternative suitable site prior to disposal.

Page 8 : 305000-00006-0000-EN-REP-001 9Rev A : 20 September 2009
WorleyParsons African @

resources & energy EcoNomics
coNomics

AFRICAN MINES LIMTED

TONKOLILI EARLY CASH FLOW PROJECT
SOLID WASTES MANAGEMENT PRACTICE GUIDELINES

3. REFERENCE

The Sierra Leone Environmental Protection Agency was created by an act of Parliament in
2008. All waste management practice must comply with local legislative and regulatory
standards and this is reflected in the practice guidelines.

It is currently unclear to what extent they have been able to develop waste management
guidance and regulatory framework. In the absence of local guidance, US EPA guidance
should be referenced including:

US EPA Part 260 - 282 - Hazardous Waste Management System: General
US EPS Part 239 - 258 - Municipal and Industrial Solid Waste Management: General

Page 9: 305000-00006-0000-EN-REP-001 9Rev A : 20 September 2009
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 5

List of Legislation Applicable to Environmental and Social Impacts from Phase
1 of the Tonkolili Project
Table 1: Sierra Leone legislation pertinent to the environment and sustainable

development

Issue
addressed

Legislation

Policy

Environment and
sustainable
development

The Environment Protection Agency Act, 2008 (No. 11 of
2008)

National Environmental
Policy (1994)

Mineral resources

National Reconstruction and Development Act, 1999 (No. 5

Core Mineral Policy of

and mining of 1999) the Government of Sierra
Mines and Minerals Act, 2009 Leone (2008)
Water The Water (Control and Supply) Act, 1963 National Water and

Sierra Leone Water Company Act, 2001 (No. 6 of 2001)

Sanitation Policy (August
2008)

Biodiversity and

Wildlife Conservation Act, 1972 (No. 27 of 1972)

biological

resources

Forestry Forestry Regulations, 1989 (P.N. No. 17 of 1990)
Forestry Act, 1988

Marine Sierra Leone Maritime Administration (Amendment) Act,

environment

2007 (No. 14 of 2007)

Merchant Shipping Act, 2003 (No. 3 of 2003)

Sierra Leone Maritime Administration Act, 2000 (No. 11 of
2000

Maritime Zones (Establishment) Decree, 1994 (N.P.R.C.
Decree No. 11 of 1996)

Registration of Shipping Act, 1965 (Act No. 26)

Fishing and
marine

resources

Sierra Leone Fisheries (Management and Development)
(Amendment) Act, 2007 (No. 10 of 2007)

Fisheries Regulations, 1995

Fisheries (Management and Development) Decree, 1994

Fisheries (Amendment) Regulations, 1994 (P. N. No. 4 of
1994)

Fisheries Management and Development (Amendment) Act,
1992 (No. 7 of 1992)

Fisheries Regulations, 1990 (Public Notice No. 15 of 1990)

Fisheries Management and Development (Amendment) Act,
14990 (Act No. 9 of 1990)

National Biodiversity
Strategy and Action Plan
(developed in
accordance with the
requirements of the
convention on
biodiversity)

Fisheries Management and Development Act, 1988 (Act No.
4)

Fisheries (Operation of Foreign Motor Fishing Vessels)
Regulations, 1985 (P.N. No. 1 of 1986)

Land Devolution of Estates Act, 2007 (No. 21 of 2007) National Lands Policy
(2005)
Land Commission Act (not promulgated yet)
Commercial Lands Act (not promulgated yet)
Radiation Protection from Radiation Act, 2001 (No. 14 of 2001)
Occupational The Factories Act, 1974 (1974) deals with the safety, security

environment

and welfare of factory employees

Local government

Local Government Act, 2004 (2004): An Act which enables
the establishment of nineteen local councils and provides for
decentralisation and devolution of functions, powers and
services to local councils.

Resettlement

Mines and Minerals Act 2009

MTAP Resettlement
Policy Framework

Consultation

Public Lands Act (Cap 166). The Unoccupied Lands Act
(Cap 117) and the Provincial lands Act (Cap 122).

Table 2: United Nations treaties on human rights and endorsement of these by

Sierra Leone (SRK Consulting, 2009)

United Nations Treaties
(List from from the United Nations Treaty Series
(http://untreaty.un.org/ )

Date

In
force

Endorsement
by

Sierra Leone
Ratification,
Accession (a),

Signature (s)

1. Convention on the Prevention and Punishment of the
Crime of Genocide

1948

1951

2. International Convention on the Elimination of All
Forms of Racial Discrimination

1966

1969

1967

2.a. Amendment to article 8 of the International
Convention on the Elimination of All Forms of Racial
Discrimination

1992

Not yet

3. International Covenant on Economic, Social and
Cultural Rights

1966

1976

1996(a)

4. International Covenant on Civil and Political Rights

1966

1976

1996(a)

5. Optional Protocol to the International Covenant on
Civil and Political Right

1966

1976

1996(a)

6. Convention on the non-applicability of statutory
limitations to war crimes and crimes against humanity
1968 1970

1968

1970

7. International Convention on the Suppression and
Punishment of the Crime of Apartheid

1973

1976

11.b. Optional Protocol to the Convention on the Rights
of the Child on the involvement of children in armed
conflict

2000

2002

2002

11.c. Optional Protocol to the Convention on the Rights
of the Child on the sale of children, child prostitution and
child pornography

2000

2002

2001

12. Second Optional Protocol to the International
Covenant on Civil and Political Rights, aiming at the
abolition of the death penalty

13. International Convention on the Protection of the
Rights of All Migrant Workers and Members of their
Families

1990

14. Agreement establishing the Fund for the
Development of the Indigenous Peoples of Latin
America and the Caribbean

1992

1993

15. Convention on the Rights of Persons with
Disabilities

2006

Not yet

2007 (s)

15.a. Optional Protocol to the Convention on the Rights
of Persons with Disabilities

2006

Not yet

2007 (s)

16. International Convention for the Protection of All
Persons from Enforced Disappearance

2006

Not yet

2007 (s)

WorleyParsons [African ap

resources & energy

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 6

Literature Review of Available Information and Data - Stage 1 -Prepared by the
Met Office
WorleyParsons African
resources & energy YE

AFRICAN MINERALS LIMITED

Tonkolili Iron Ore Project

Literature Review of Available
Information and Data - Stage 1 -
Prepared by the Met Office

305000-00006 — 305000-00006-0000-EN-REP-0004
08 Apr 2010

Parkview, Great West Road

Brentford Middlesex TW8 9AZ London
United Kingdom

Telephone: +44 (0) 20 8326 5000
Facsimile: +44 (0) 20 8710 0220
www.worleyparsons.com

© Copyright 2010 WorleyParsons
[iia] WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

LITERATURE REVIEW OF AVAILABLE INFORMATION AND DATA - STAGE 1 - PREPARED BY THE MET
OFFICE

TONKOLILI IRON ORE PROJECT

Disclaimer

This report has been prepared on behalf of and for the exclusive use of African Minerals Limited,
and is subject to and issued in accordance with the agreement between African Minerals Limited
and WorleyParsons Europe Limited. WorleyParsons Europe Limited accepts no liability or
responsibility whatsoever for it in respect of any use of or reliance upon the whole or any part of
the contents of this report by any third party.

Copying this report without the express written permission of African Minerals Limited or
WorleyParsons Europe Limited is not permitted.

PROJECT 305000-00006 - LITERATURE REVIEW OF AVAILABLE INFORMATION AND DATA - STAGE 1 -
PREPARED BY THE MET OFFICE

REV DESCRIPTION ORIG REVIEW WORLEY- DATE CLIENT DATE
PARSONS APPROVAL,
APPROVAL
A Issued for Internal Review 08 Apr 2010 N/A
O Fuertes P Burris NIA

c:\documents and settings\alinne.hoffner\desktop\tonkolili project template_report.doc
Document No: 305000-00006-0000-EN-REP-0004 Page ii
>
—LP

Met Office

Climate studies for Tonkoliili,
Sierra Leone: Stage 1 —
Literature review of available
information and data

For: Worley Parsons
Date: March 2010
Authors: Matthew Perry and James Dent

Prepared by: Matthew Perry (Scientific Consultant)
and James Dent (Senior Hydrologist)

Reviewed by: Catrina Johnson (Manager, Scientific Consultancy)

Authorised for issue by: Philip Beauvais (International Business Manager)
<=> Met Office

Contents

1. BACKGFOUNG 0... csecescscscsesessesscseseseseeeeeeenessecececsceesesesssesesescscscssesssisicicieeceecateratesecaeetate 2

2. Climate Overview 8
3. Review of Other Relevant Literature . 5
4.1 Data Sources: Land Observations... 6
4.2 Data Sources: Numerical Model ............sccscsseseeesesseseseeesesseseseeesesneesseeeseeeeseeeeeeeees O
5. Area 1: Mine Site... cccceescssssseseseeecsesesesescscssssesssscseseseseseeeeeeseseseseseeeteeeteeeeeeseseseces 8
6. Area 2: Pepel Port and Tagrin POint ..........ccccccccccssssseseeeeeeeeeesessesssessseseceeneeeeeeeeaeseeses 9
7. Area 3: Railway Alignment ............ccccccceseccsesesesesessesssscseseseeeeeeeesesessssssssesseeeeeeeeseseaeee 10

8. Area 4: Sierra Leone River Catchment: Hydrological Applications

9. Conclusions

10. Reference:

Appendix 1: Digitised station data ...........ccccececeesesesessssesseeneeeesesesesescsesesssseeeeeaeseaees 17

© Crown copyright 2010
<=> Met Office

1. Background

Worley Parsons are undertaking a Definitive Feasibility Study for the Tonkolili Iron Ore
Project on behalf of African Minerals Limited. The proposed mine site is located in the
Sula Mountain range in the Tonkolili District of Sierra Leone. A railway line is planned
between the mine site and Tagrin Point, which includes the refurbishment of an existing
railway from Lunsar. Tagrin Point is the location for a proposed new deep water port
within Freetown Harbour at the estuary of the Sierra Leone River. In addition, the
refurbishment of existing port facilities at Pepel and mine works at Marampa are

planned.

A weather and climate study is required as part of the Environmental and Social Impact
Assessment (ESIA). This study needs to cover four geographic areas as follows:

Area 1: The mine and mine-infrastructure area.

Area 2: Tagrin Point and Pepel Port, including the marine conditions at offshore and
estuary locations.

Area 3: The railway alignment zone.

Area 4: The Sierra Leone River catchment area.

Information on the spatial and temporal variations in rainfall is particularly important, with
the aim of estimating rainfall quantities for different durations and recurrence intervals.
This is required in order to estimate the supply of water available to the planned water
impoundment for processing at the mine site, and for the design of structures, e.g.
tailings, dams and cross-drainage. Information on mean wind speed and direction and
gust speeds are also required for the design of storage and stockpiling facilities, both at
the mine site and at the port. Also included in the study are averages of air temperature,
wet-bulb and dry-bulb temperature, relative humidity and evaporation. Finally

information on dust levels during Harmattan Winds is required.

In this first stage of the meteorological study, a literature review has been carried out to
determine what data and information is already available, and its integrity and reliability.
This report will be split into sections covering each of the four areas specified above, and
will provide an overview of the climate of each of these areas as well as details about

the sources of data available.

© Crown copyright 2010
<=> Met Office

10°0'0'N

SOON

eS 00'N

Figure 1: Map of the area of interest, showing the mine site, Pepel Port and Tagrin Point as red

triangles, joined by the railway alignment. Meteorological stations are marked, with relevant

stations labelled.

2. Climate Overview

This section has been synthesised from standard texts on West African climate, for

example Ojo (1977) and Hayward & Oguntoyinbo (1987), as well as reports and papers

© Crown copyright 2010
<=> Met Office

specific to Sierra Leone including Mukharjee and Massaquoi (1973), and a 1941 report

from the Sierra Leone Meteorological Service.

Sierra Leone has a tropical monsoon climate, modified by local influences such as
decrease in temperature with altitude and variation in rainfall distribution induced by
topography. Characteristic of ‘monsoon’ climates are a wet season and a dry season
each year - driven by the annual cycle in the latitude at which the sun’s diurnal sky
trajectory passes directly overhead. Latitudinal and smaller-scale spatial differentials in
the sun’s heat energy distribution are the fundamental driving force for all weather and
seasons. In the case of West African countries close to the Gulf of Guinea, the latitude
of overhead sun-path (and hence maximum heating potential) lies out to sea to the south
in the northern hemisphere winter but over the Sahara Desert to the north in the northern
hemisphere summer. Given that air density is inversely proportional to temperature, the
latitude of maximum heating becomes a zone of rising air into which surface winds
converge. This zone is known as the Inter-Tropical Convergence Zone (ITCZ). Hence,
in the northern hemisphere winter, the ITCZ lies out to sea to the south and dry north-
easterly winds, originating over the Sahara desert, blow towards it across Sierra Leone.
Conversely, in the northern hemisphere summer, the ITCZ lies to the north and moist

south-westerly winds from the Gulf of Guinea are drawn across Sierra Leone.

Between March and November, a broad, east-west-aligned, rain-prone belt associated
with the moist air from the Gulf of Guinea advances northwards across Sierra Leone and
then retreats southwards again, drawn in the direction of the ITCZ. However, this
simplistic explanation for Sierra Leone’s wet season fails to explain all of its features.
For instance, the axis of rain-prone belt is not co-incidental with the surface position of
the ITCZ, but displaced some 300-400 km to the south. In some years there is a brief lull
in the rains in the middle of the wet season while the entire rain-belt lies to the north,
despite there being a plentiful supply of moist Gulf air. The assumed direct coupling
between the ITCZ and the position of main seasonal rain belt has been questioned, and
the factors involved are complex and still not fully understood. To the north of the main
monsoon rain belt is a zone where thunderstorms and line squalls develop, and move

from east to west with the tropospheric winds.

Hayward and Oguntoyinbo (1987) provide an overview of the climatology of the different
weather elements experienced in West Africa which results from the mechanisms

discussed above. Sunshine duration is greatest in the winter period, and much reduced

© Crown copyright 2010
<=> Met Office

in the rainy season as cloudy days predominate. There is a slight increase in sunshine
from the south to the north in Sierra Leone. There is little seasonal variation in mean air
temperatures, with slightly hotter conditions in April and May. Altitude influences
temperature as well as other weather variables, with temperatures generally decreasing
with altitude. Mean wind speeds are generally low, and high impact gusts are rare. The
greatest wind speeds in the dry season occur when the ‘Harmattan’ wind blows from the
east or north-east, while in the wet season higher wind speeds are associated with
storms and squalls. The prevailing wind direction is from the south-west for most of the
year, especially near to the coast and especially during the monsoon. Annual average
rainfall is greatest along the coast, and decreases with distance inland. The authors
make a rough estimate of mean annual potential evaporation of 1000 mm for the Sierra
Leone area, with a peak in March. This is likely to be higher for inland areas than on the

coast.

3. Review of Other Relevant Literature

Kamara and Jackson (1997a) apply a classification of rain days and dry days based on
soil-moisture to 8 stations in Sierra Leone. Days are divided into rain days (2 0.25 mm)
and dry days and sub-divided into “deficit”, “limiting”, “adequate” and “surplus” soil
moisture. In order to classify days based on soil moisture, a simple water balance model
based on rainfall and estimated evapotranspiration was used. The results, based on the
1948 to 1977 period, show that the most frequently occurring days are dry days with
deficit soil moisture and rain days with surplus soil moisture. This indicates a climatic
regime characterised by extreme conditions of dryness and wetness, which has
hydrological implications. The percentage of days in each category for three stations,
representative of the mine area, the railway and the port respectively, are shown in

Table 1. The percentage of dry days ranges from 54 % at Makeni to 62 % at Kabala.

There is also some analysis of seasonality in the different types.

Station Dry, Dry, Dry, Rain, Rain, Rain, Rain,
deficit limiting | adequate | deficit limiting | adequate | surplus

Kabala 41 5 16 5 3 15 17

Makeni 34 4 16 4 1 13 28

Freetown 39 4 13 4 2 14 24

Table 1: Percentage of rain and dry days, based on 1948 to 1977 data, categorised by soil
moisture.

© Crown copyright 2010
<=> Met Office

In a companion paper, Kamara and Jackson (1997b) use the classification above
together with maximum spells of these categories to divide Sierra Leone into eight agro-
hydrologic regions using cluster analysis. The mine site is located near to the boundary
between their Eastern Highlands region and Mid West region. Most of the railway is
covered by the Mid West region, except a small area around Port Loko which is in the

Northwest region. The port area is in their West Coast region.

Le Barbé et al (2002) analyse rainfall variability over West Africa during the 1950 to 1990
period. Although they do not include any data from Sierra Leone in their study, their
results that the 1951 to 1970 period was wet while the 1971 to 1990 period was dry are
ikely to apply also to Sierra Leone. They estimate that the rainfall deficit of the latter
period compared to the former is 180 mm per year, which is fairly consistent over the
area. A similar result is obtained by Owusu and Waylen (2009), who find a 200 mm
deficit in the 1981 — 2000 period compared to the 1951 — 1970 period in Ghana.
Nicholson el al (2000) found that West African rainfall from 1968 to 1997 was 10 to 20 %

lower than that for 1931 to 1960. However, the greatest decreases have occurred

further north in the Sahel and sub-humid areas. For the Soudano-Guinean region which
includes Sierra Leone, 29 out of 30 years from 1969 to 1998 had annual rainfall below
the long term mean. Most of the decrease was concentrated in the months of June and
September. Bowden (1980) analysed rainfall data from Sierra Leone for the 1949 to
1976 period, also finding a decreasing trend with a particularly dry period from 1970 to
1975 compared to a wet period from 1949 to 1955. Since 2000, however, the rainfall

has shown signs of increasing again (Owusu and Waylen, 2009).

4. Data Sources

4.1 Land Observations

The National Meteorological Library in Exeter holds a_ significant amount of
meteorological records from Sierra Leone in its archives. This is mostly in the form of
bound hard copy paper records. The records relate mainly to the period from 1874 to
1968; Sierra Leone was a British Colony until 1961 when it gained its independence.
The records are of observations of a range of weather variables including air
temperature, rainfall, wind speed and direction, humidity, thunderstorms, sunshine and
evaporation. There are records for many stations throughout Sierra Leone, but most of

the records are only at monthly time resolution, and many are only recorded for short

6
© Crown copyright 2010
<=> Met Office

periods of time and have periods of missing or unreliable data. Daily records are
available for some stations, especially for Freetown and the airport at Lungi. A selection
of the available records has been digitised as part of this project, and full details of these

data can be found in Appendix 1.

The data is of high quality as it has been recorded by professional observers using
standard recording instruments. This is especially true for the main synoptic stations at
Freetown, Lungi, Makeni and Kabala. The digitisation of the paper records has been

carried out using double entry which has enabled careful quality checks to be made.

A weakness of this data is that the most recent records we currently have available to us
are over 50 years old, so that recent trends such as those caused by human-induced
climate change will not be accounted for. In particular, in light of the results of Le Barbe
et al (2002) and Nicholson et al (2000), it seems that the period for which we have most
data was significantly wetter than has been experienced in more recent decades. Some
more recent data has been obtained from contacts in the country however, and this has
enabled the data from Makeni and Lungi to be updated to 2009 (albeit with some
missing data). In addition, the spatial and temporal resolution of the observations is not

generally as high as is required for the applications involved in this project.

There is little data available for direct measurement of evaporation; the only data we
have is for 23 years from Lungi, and 3 years from Kortright. Hayward and Oguntoyinbo
(1987) explain the difficulties with measuring evaporation, with significant differences
depending on the measurement method used (Piché evaporimeters or raised or sunken
tank evaporimeters). Lungi used a Piché evaporimeter, while Kortright has data from all
three methods. Piché measurements generally underestimate evaporation in high

humidity conditions.

Three Automatic Weather Stations (AWS) have been set up for this project, two at the
mine site (Farangbaya and Numbara), and one at Pepel Port. They only have very short
data records so are likely to be of limited use, but could be useful for storm analysis if
10-minute rainfall data can be obtained. Griffiths (2010) presents graphically data for
September to November 2009. This report also mentions the intention to monitor dust

levels.

© Crown copyright 2010
<=> Met Office

4.2 Numerical Model

Another source of data used in this study is numerical model data. The model used is
the Met Office Unified Model® (the MetUM), the forecast model used operationally by
the Met Office to produce numerical weather forecasts both regionally and across the
entire globe. The Global model has a horizontal resolution of approximately 50 km in the
region of interest, and analysis data from this model was extracted for four grid points,
for the port, two locations along the railway and the mine site. The period for which data
is available is 2000 to 2009.

Numerical model data provides a full representation of atmospheric conditions for a
recent time period. It will be particularly useful for variables such as wind, temperature
and humidity. The coarse resolution of the global model means, however, that small
scale features and local orography will not be well represented. It would be possible to
carry out high resolution modelling simulations of the area to generate much more

accurate results, but this would be an extremely computer intensive exercise.

5. Area 1: Mine site

5.1 Climate overview

The mine site is located 165 km inland from the coast at Lungi in an ENE direction, and
is shown on the map (Figure 1) by red triangles marking the SW and NE extents of the
mine site. The Sula mountain range rises up to about 1000 m above sea level from an

extensive, gently undulating plateau of 300 m to the west and 400 m to the east.

The dry season runs from December to March, with very little rain or cloud. Especially
during December and January, the ‘Harmattan’ wind may occur, a dry wind blowing from
the east or north-east which leads to poor visibility due to the dust which it carries, as

well as a reduction in humidity.

Rainfall at the mine site is spread much more evenly throughout the wet season than at
the coast. In the early wet season, thunderstorms start to develop in the highlands,
particularly during the afternoons. These thunderstorms are accompanied by strong
easterly squalls which may occasionally reach gale force in gusts. The monsoon rains

are shorter and less intense than further south and towards the coast, but there are still

© Crown copyright 2010
<=> Met Office

some longer periods of rain during July and August. Thundery activity resumes from

September to November as the wet season recedes.

5.2 Data Sources

There is very little observed data available for the mine site itself as it is a very remote
and mountainous area. We have short records of monthly data from Sakasakala (1936
to 1937), located at 576 mas! (metres above sea level) in the centre of the mine site, and
from Tonkolili Farangbaira (1957 to 1961), also located in the mine area at 852 masl. To
supplement this, we have longer records from sites which are likely to be representative
of the mine area. The longest record comes from Kabala, which is 50 km to the north of
the mine site at an altitude of 444 masl. From this site we have a 50 year record (1913
to 1968) for a range of weather variables including rainfall, temperature, humidity and
wind. We also have 25 years of data from Mabonto, which is just to the south-west of
the mine area at the foot of the mountain range (129 masl). In addition, we have
monthly rainfall data from two sites on the plateau to the east, Sumbaria and Kaiyima.
The Sumbaria record has been extended from 20 years to a reconstituted series of 50

years for a study related to the Bumbuna Hydroelectric Project.

There is very limited daily data representative of the mine site, although the initial
hydrological assessment of the Tonkolili iron ore project (Griffiths, 2010) states that daily
rainfall data are available for Bumbuna (1991 — 1992) and Kabala (1951 — 1979). We
have not found any evaporation data representative of the mine area, or any solar
radiation data which would be required for its calculation. There is also no data available

on dust levels.

6. Area 2: Tagrin Point and Pepel Port

6.1 Climate overview

Tagrin Point and Pepel Port, marked by red triangles on the map (Figure 1) are located
on the northern side of the Sierra Leone harbour, opposite the Freetown peninsula. The
Freetown peninsula reaches an altitude of 800 m and provides some shelter to the
harbour. Tagrin Point is at the end of the railway alignment, 165 km WSW from the mine

site.

© Crown copyright 2010
<=> Met Office

Sea temperatures off the coast of Freetown are around 27 T with little seasonal
variation. Air temperatures also have little seasonal variation as the location is only 8.5°

north of the Equator. They remain hot throughout the year with a peak in April and May.

The dry season runs from December to March, and is characterised by fine days, with
perhaps a little cloud drifting in from the sea. The Harmattan wind sometimes reaches
the coast from the east, causing a reduction in visibility. Land breezes (from the north-
east) often occur after sunrise, before the flow reverts to the prevailing south-westerly by

noon, reaching its peak speed in the early afternoon.

April to June is the early wet season or the ‘pre-monsoon’ season. Some convective
thunderstorms start to develop (but less than further inland), carried from the east by the
easterly winds at mid-levels. These storms are often accompanied by strong easterly
winds which can cause choppy seas in the harbour. The rain showers in June and
October can be particularly intense. From July through to September is the monsoon
season, with large amounts of cloud and long periods of rain, at times occurring with
high intensity. The south-west (ocean-facing) side of the Freetown peninsula has an
annual average rainfall of 5000 - 6800 mm, while the north-eastern side of the peninsula
and the area on the opposite side of the harbour receive only an annual average of 3000
— 3500 mm due to the rain shadow effect of the peninsula’s orography. Rainfall
increases with altitude, especially in the rain shadow, and decreases with distance from
the coast (Hayward and Clarke, 1996; Kamara and Jackson, 1997b).

Humidity is high throughout the year, but is especially high during the monsoon season.
The steady prevailing wind flows from the south-west during this period, especially
during the afternoon and evening. The persistence of SW winds may cause large waves
(swell). During October and November the wet season rapidly subsides, with further

convective showers occurring.

6.2 Data Sources

We have data from a weather station which operated at Pepel Port from 1933 to 1967,
recording observations of rainfall, temperature and humidity. There is a significant
amount of missing data within this record however, and a better record comes from the
site at Lungi Airport which is 12 km north of Tagrin Point. We have a 60 year record for
the 1947 to 2007 period, which includes daily and monthly rainfall and wind speed and

direction data, as well as monthly averages of temperature and humidity. Freetown is

10
© Crown copyright 2010
<=> Met Office

located just on the opposite side of the harbour entrance from Tagrin Point, and we have
a long record of daily rainfall data from here, running from 1916 to 1948. We also have
a 60 year record of monthly data from Freetown, covering rainfall, temperature, humidity
and wind speed. Other nearby stations for which we have shorter records include Kissy

Dockyard and Cline Town.

The availability and analysis of any relevant marine data will be investigated in the next

stage of the project.

7. Area 3: Railway alignment

7.1 Climate overview

The railway alignment will run from the south-west of the mine area WSW for about 170
km to Tagrin Point, at the entrance to the harbour. It goes from the edge of the
highlands, at an altitude of about 400 masl, and passes through the interior low plains
which are rolling lowlands of swampy grasslands to the coastal lowland plain. The

proposed railway is marked on the map (Figure 1) as a black crossed line.

The decrease in altitude, the move towards the coast, and the movement to the WSW
with respect to the ITCZ means that there is a gradual change in the climate along the
length of the railway. Annual average rainfall decreases towards the coast, but most of
this decrease occurs during the height of the rainy season in July and August due to a
decreasing influence of the south-west monsoon. However, there is an increase in
rainfall in the centre of the country around Makeni, as the escarpment which forms the
mine area triggers instability in the moist south-westerly winds (Kamara and Jackson,
1997b). There is also a slight increase in average cloudiness and humidity closer to the

coast. During February to April, fog sometimes forms in valleys after a calm night.

7.2 Data Sources

There are several meteorological stations for which we have some data records located
near to the railway alignment at fairly regular spatial intervals. Starting from the mine
site and proceeding to the coast, we have a good rainfall record from Mabonto, near to
the mine site. The railway then passes through Makeni, a large city of around 100,000
people from where we have a long record (over 50 years) of rainfall, temperature and

humidity data, as well as a short record of wind speed and direction. Further rainfall

11
© Crown copyright 2010
<=> Met Office

data is available from Teko, just to the south of Makeni. The next major stop for the
railway is Marampa, the location of existing mine works. We have a 34 year record of
rainfall, temperature and humidity data from here. The railway next passes Port Loko,
which is situated on Port Loko Creek, which flows into the Sierra Leone River. We have
a good record of rainfall data form here, as well as a shorter record of temperature and

humidity.

8. Area 4: Sierra Leone River catchment

The Rokel River is the largest river in Sierra Leone, and passes near to the mine area as
it flows in a south-westerly direction down to the Sierra Leone River estuary (Freetown
Harbour). It follows a similar path to the railway but further to the south. A smaller river,
Port Loko Creek, also feeds into the estuary, having crossed the railway at Port Loko.
Consequently the climate overview and data sources from the previous sections,
especially section 7 on the railway alignment, are also applicable to the river catchment.
This section provides a review of hydrological methods relevant to the applications

required and the data available.

8.1 Hydrological Applications
The hydrometeorological and climate data that has been acquired has potential for a
number of uses to assist the hydrological design and planning of the different facets of

the Tonkolili Mine Project.

The extensive historic rainfall record is useful in a number of respects. The availability of
long records of daily rainfall at Freetown and Lungi will provide useful information on
rainfall frequency and the estimation of probabilities (return periods). Aspects such as
persistence of wet and dry periods can be extracted from such data, which will be helpful
in determining the significance of dry season duration for water supply requirements.
However, both sites are close to the coast (Area 2), and may not be directly applicable to
the river catchment.

The extensive array of monthly rainfall should prove useful for the examination of the
range of seasonal conditions which will be important in planning water supply to the
mine camp, and broader aspects of water management, such as effluent disposal and
runoff control. These can be of particular importance to ecological management, where

tailings disposal to rivers is involved. An empirical means of estimating catchment runoff

12
© Crown copyright 2010
<=> Met Office

from annual average rainfall and catchment area is available from studies by the former
UK Institute of Hydrology (Meigh et al 1997). The basic equation produces an estimate
of mean annual flood (MAF), which can be adjusted by growth factor to return periods of
5 to 200 years. These will provide good first estimates for design floods at a range of

infrastructure, including cross-drainage along the railway line.

The monthly data provided (see Appendix 1) also include the maximum daily fall in each
month. At least one station within each area of interest has records of 50 years or more.
These record lengths should be capable of producing estimates of rainfall probabilities at
20-year and 50-year with some confidence. These data should also produce reasonable
estimates out to the 100-year probability, which may in turn provide verification and

refinement of estimates from empirical relationships.

The estimation of runoff from small catchments where no flow or rainfall measurements
are available commonly uses the well-established US Soil Conservation Service method
(WMO 2009). Selection of rainfall input in the estimating method allows for the rainfall to
be distributed over time, i.e. a storm profile. The example of data so far provided from
the AWS’s at the mine site present rainfall integrated over 10-minute intervals. Although
there is only a short record, if they contain a selection of discrete storm events these
data should provide some information to assist in identifying a representative storm
profile for local conditions. The data could also confirm or otherwise whether standard
design storm rainfall profiles, e.g. SCS or FSR (NERC 1975), could be applied. There
are also two published papers with storm hyetographs for locations on the Freetown
Peninsula which may be used for comparison (Davies et. al., 1966; Barrie, 2007).
Davies et. al. used sub-daily data from Freetown, while Barrie used annual maximum
daily rainfall amounts from Guma Valley, converted into shorter durations using a

reduction formula.

Some critical infrastructure such as tailings dams, which require a high level of safety in
their design, will require an estimate of extreme rainfall. For large dams, or those where
failure presents a high risk to life, it is common practice to estimate a probable maximum
flood (PMF). This requires the estimation of probable maximum precipitation (PMP), and
a recognised means of providing this is done by the Herschfield method (WMO 2009),

which uses the following equation:

Rmax = Rmean + KSd

13
© Crown copyright 2010
<=> Met Office

where; Rmax is the PMP for a given duration
Rmean is the mean of the annual maximum rainfall series
K is a factor determined by Rmean and duration

Sd is the standard deviation of the annual maximum rainfall series.

Annual maximum daily rainfall from the longest available records at Freetown, Makeni

and Kabala should prove suitable for this estimation.

9. Conclusions

This report reviews the currently available literature on the climate of Sierra Leone, and
describes a range of data sources which have been found to be available. The report
focuses especially on four areas of interest; the mine area, the port area, the railway

alignment linking the mine to the port, and the river catchment.

The data and methods described in this report will be used to provide more detailed
analysis of the climate of the areas of interest. This further analysis will focus on the
requirements of Worley Parsons as stated in the proposal. Although a large amount of
information has been obtained, data on some aspects are not sufficient to meet the

requirements. The types of analysis expected to be included in the next stage of the

project are as follows:

Rainfall: Long-term averages of monthly rainfall representative of each of the areas of
interest. Recent trends will be incorporated using data form Makeni and Lungi. Analysis
of intra-annual variability of rainfall, including return periods of wet and dry years.
Extreme value analysis of daily data, using annual maximum values, and PMP
estimation. Estimation of design storm profiles (return periods for sub-daily durations),

making use of limited daily and sub-daily rainfall data together with estimation methods.

Wind: Frequency analysis of wind speed and direction, which will include seasonal
variations and the likelihood of occurrence of winds speeds exceeding certain
thresholds. Data from Kabala, Makeni, Lungi and Freetown will be used to make

inferences about the areas of interest.

14
© Crown copyright 2010
<=> Met Office

Temperature and humidity: Long-term averages of daily maximum, minimum and
mean temperature and relative humidity representative of each of the areas of interest,
including seasonal variations. Recent trends will be incorporated using data from

Makeni and Lungi.

Evaporation: Long-term averages of monthly evaporation from Lungi (as measured by

a Piché evaporimeter).

10. References

Barrie A. 2007. Intensity Duration Frequency relationship in a data scarce environment
for urban storm water management: a case study of the Guma catchment. Fourah Bay

College.

Bowden DJ. 1980. Rainfall in Sierra Leone. Singapore Journal of Tropical Geography
1: 31-39.

Davies EJ, Barber NJ, Harleston AE. 1966. Design storm hyetographs from studies of
rainfall in the western area of Sierra Leone. Journal of the Institution of Water Engineers
and Scientists 20: 67-74.

Flood Studies Report. 1975. Vol Il, Meteorological Studies. Natural Environment

Research Council, UK.

Griffiths J. 2010. Initial hydrological assessment of mine, port and transport corridor —

Tonkolili iron ore project. Report prepared by SRK Consulting for African Minerals Ltd.
Hayward DF, Clarke RT. 1996. Relationship between rainfall, altitude and distance
from the seas in the Freetown Peninsula, Sierra Leone. Hydrological Sciences 41: 377-

384

Hayward DF, Oguntoyinbo JS. 1987. Climatology of West Africa. Hutchinson.

15
© Crown copyright 2010
<=> Met Office

Kamara Sl, Jackson lJ. 1997a. A new soil-moisture based classification of rain days
and dry days and its application to Sierra Leone. Theorotical and Applied Climatology
56: 199-213.

Kamara Sl, Jackson lJ. 1997b. Identification of agro-hydrologic regions in Sierra Leone.
Theorotical and Applied Climatology 57: 49-63.

Le Barbé L, Lebel T, Tapsoba D. 2002. Rainfall variability in West Africa during the
years 1950 — 90. Journal of Climate 15: 187-202.

Meigh JR, Farquharson FAK, Sutcliffe JV. 1997. A worldwide comparison of regional

flood estimation methods and climate. Hydrological Sciences Journal 42: 225-244.

Mukherjee AK, Massaquoi. 1973. Rainfall in Sierra Leone. Scientific Note No.3, Sierra

Leone Meteorological Department.

Nicholson SE, Some B, Kone B. 2000. An analysis of recent rainfall conditions in West
Africa, including the rainy seasons of the 1997 El Nifio and the 1998 La Nifa years.
Journal of Climate 13: 2628-2640.

Ojo O. 1977. The Climates of West Africa. Hutchinson.

Owusu K, Waylen P. 2009. Trends in spatio-temporal variability in annual rainfall in
Ghana (1951-2000). Weather 64: 115-120.

Sierra Leone Meteorological Service, 1941. Meteorology of Sierra Leone River Area.

WMO. 2009. Guide to Hydrological Practices. Vol. Il Management of Water Resources
and Application of Hydrological Practices. WMO No 168, Sixth Edition.

16
© Crown copyright 2010
<= Met Office

Appendix 1

Hourly Data

Station Variables Date from Date to Length of record

Freetown Rainfall 1944 1948 5 years

Table 2: Digitised hourly data

Daily Data

Station Variables Date from Date to Length of record

Freetown Rainfall 1921 1948 25 years

Lungi Rainfall, wind 1949 1968 20 years

Makeni Rainfall 1943 1948 6 years

Kabala Rainfall, wind 1943 1944 1 year

Table 3: Digitised daily data

Monthly Data (Mine Area)

Station Variables Date Date to Length of
from record (yrs)

Kabala Rainfall, temperature, humidity, wind 1913 1968 50

Mabonto Rainfall 1936 1962 25

Sumbaria Rainfall 1948 1968 21

Tonkolili Rainfall, temperature, humidity 1957 1961 5

Sakasakala Rainfall 1936 1937 2

Makali Rainfall, temperature, humidity 1950 1955 5

Kaiyima Rainfall 1927 1931 5

Table 4: Digitised monthly data from the mine area

© Crown copyright 2010

17
<= Met Office

Monthly Data (Port Area)

Station Variables Date Date to Length of
from record (yrs)

Lungi Rainfall, temperature, humidity, 1947 2007 59, 23 (evap)

wind, Piché evaporation

Freetown Rainfall, temperature, humidity, wind 1909 1968 59

Pepel Rainfall, temperature, humidity 1933 1967 29

Kissy Rainfall, temperature, humidity 1949 1959 10

Dockyard

Cline Town Rainfall 1949 1960 12

Table 5: Digitised monthly data from the port area

Monthly Data (Railway Alignment)

Station Variables Date | Date to | Length of record (yrs)
from

Makeni Rainfall, temperature, humidity, 1923 2009 74 (rain), 67 (RH), 55
wind (temp), 18 (wind)

Marampa Rainfall, temperature, humidity 1934 1968 34

Port Loko Rainfall, temperature, humidity 1936 1968 27 (rain), 13 (temp,

RH)

Teko Rainfall 1942 1968 17

Katonga Rainfall 1957 1966 9

Magburaka Rainfall, temperature, humidity 1954 1960 2

Table 6: Digitised monthly data from the area of the railway alignment and the river catchment

18
© Crown copyright 2010
Met Office Tel: 0870 900 0100
FitzRoy Road, Exeter Fax: 0870 900 5050

Devon EX1 3PB enquiries @metoffice.gov.uk
United Kingdom www.metoffice.gov.uk
WorleyParsons [African agp
resources & energy ~_ea— SE

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 7

Stage 2 — Climate Assessment and Data Analysis - Prepared by the Met Office
WorleyParsons African
resources & energy YE

AFRICAN MINERALS LIMITED

Tonkolili Iron Ore Project

Stage 2 - Climate Assessment and Data
Analysis - Prepared by the Met Office

305000-00006 — 305000-00006-0000-EN-REP-0006

08 Apr 2010

Parkview, Great West Road

Brentford Middlesex TW8 9AZ London
United Kingdom

Telephone: +44 (0) 20 8326 5000
Facsimile: +44 (0) 20 8710 0220
www.worleyparsons.com

© Copyright 2010 WorleyParsons
[iia] WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
STAGE 2 - CLIMATE ASSESSMENT AND DATA ANALYSIS - PREPARED BY THE MET OFFICE

TONKOLILI IRON ORE PROJECT

Disclaimer

This report has been prepared on behalf of and for the exclusive use of African Minerals Limited,
and is subject to and issued in accordance with the agreement between African Minerals Limited
and WorleyParsons Europe Limited. WorleyParsons Europe Limited accepts no liability or
responsibility whatsoever for it in respect of any use of or reliance upon the whole or any part of
the contents of this report by any third party.

PROJECT 305000-00006 - STAGE 2 - CLIMATE ASSESSMENT AND DATA ANALYSIS - PREPARED BY
THE MET OFFICE

REV DESCRIPTION ORIG REVIEW WORLEY- DATE CLIENT DATE
PARSONS APPROVAL,
APPROVAL
A Issued for Internal Review 08 Apr 2010 N/A
O Fuertes P Burris NIA

c:\documents and settings\alinne.hoffner\desktop\tonkolili project template_report.doc
Document No: 305000-00006-0000-EN-REP-0006 Page ii
>
—LP

Met Office

Climate studies for Tonkolili,
Sierra Leone: Stage 2 — Climate
assessment and data analysis

For: Worley Parsons
Date: March 2010
Authors: Matthew Perry and James Dent

Prepared by: Matthew Perry (Scientific Consultant)
and James Dent (Senior Hydrologist)

Reviewed by: Catrina Johnson (Manager, Scientific Consultancy)

Authorised for issue by: Helen Bye (Senior Business Manager)
Contents

1. BaCkQrouUnd o.oo. cece eee eee eee ceceeneceeceeneeeseceeneceseneseeceseceseeceseesaseeseeeeeaseee 2
2. Climate Overview
3. Review of Other Relevant Literature .

4. Data Sources: 4.1 Land Observation

4.2 Numerical MOdel...........c:ccccesceseesesesesseseesesessesesesssseseesssesesesessseesssesneeeseeees
5. Hydrological Methods ............cccecssesseeseeesesesesessesesesessesesessesesessseesseseeesseeeeeseeeeseeees O
6. Area 1: Mine Site: 6.1 Climate Overview .........:.cccccccescseseeeeeeeeseseeessesesseeeeeeeeeeeeeseseaeee 13

6.2 Data SOUICES..........cccccccesessseeeeseeeeesesesescsesescscecesesasecseatsteeteneneesesasesets 13

6.3 Rainfall

6.4 Temperature
6.5 Relative Humidit

6.6 Evaporation oo... ec eee ceec eee eee enecesecssneeeseceeneceeaeneeeeeaeee
LS AAT ao ener pe er epETESEPRESENEESTSTOSETEESESEOSENTESTSTOTETENSTSTOTETENSTSTOTESESSESTOTESETSESTOTETESSTOIITEN 23
7. Area 2: Pepel Port and Tagrin Point: 7.1 Climate Overview...........:cccceeeseeeseeeees 25

7.2 Data Sources.
7.3 Rainfall .

7.4 Temperature

7.5 Relative HUMIdIty..... cece cece ce eeceeneeeseceeeeeseneeeeeeaee 34
7.6 Evaporation oo... cece ececeee eee eeeeenecesecseneceseceeecesaeneeeeeaeeee 36
UAT An lac PereeeeeerereeeeeeerereteteterereteteteventevtrteTeritvttteteritsttterettsttteretetsttteretettttrtten 36
7.8 MAVING 0.0... ccesscseeceeeeeeeeesesessscscseeesesesesesasssasssascscstssesesacseaeseeeeteteneneesasesets

8. Area 2: Railway Alignment: 8.1 Climate Overview
8.2 Data Sources.
8.3 Rainfall

B.4 TOMPeratUre ..........ccccececesesesesesescsescseesssscseseseeeeeeeeesessssssssssessesseseeeeaeaeaeee 46
8.5 Relative HUMICItY...........ccccceccescssssesscseeeeeeeeeeenesessesssesessseeeseeeeaeeaeaas 49
B.6 Evaporation .......c.ccccccecesescsesesesescsescsessssscseseseeeeesesssessssssssssessseseeeeeaeeeseaees 51
£0 A 0 pO TESTS ESESETSESTOSESETSESTOSESETSTSTOSESETSESTOSETENSESIOSETETSESISTEOITOT 51

9. Area 4: Sierra Leone River Catchment .

10. Conclusions.

11. References..
Appendix 1: Digitised station data ...........ccccccseseeseseeseeseeeeeeeeseseesssesssseeesenteneneeesseseses 56
Appendix 2: Design Storm Profiles ............ccccscceesecsssceseseeeeeeeesesessssssssssseeseeeeseseacee 57

© Crown copyright 2010 1
1. Background

Worley Parsons are undertaking a Definitive Feasibility Study for the Tonkolili Iron Ore
Project on behalf of African Minerals Limited. The proposed mine site is located in the
Sula Mountain range in the Tonkolili District of Sierra Leone. A railway line is planned
between the mine site and Tagrin Point, which includes the refurbishment of an existing
railway from Lunsar. Tagrin Point is the location for a proposed new deep water port
within Freetown Harbour at the estuary of the Sierra Leone River. In addition, the
refurbishment of existing port facilities at Pepel and mine works at Marampa are

planned.

A weather and climate study is required as part of the Environmental and Social Impact
Assessment (ESIA). This study needs to cover four geographic areas as follows:

Area 1: The mine and mine-infrastructure area.

Area 2: Tagrin Point and Pepel Port

Area 3: The railway alignment zone.

Area 4: The Sierra Leone River catchment area.

Information on the spatial and temporal variations in rainfall is particularly important, with
the aim of estimating rainfall quantities for different durations and recurrence intervals.
This is required in order to estimate the supply of water available to the planned water
impoundment for processing at the mine site, and for the design of structures, e.g.
tailings, dams and cross-drainage. Information on mean wind speed and direction and
gust speeds are also required for the design of storage and stockpiling facilities, both at
the mine site and at the port. Also included in the study are averages of air temperature,
relative humidity and evaporation. Also required if available is information on dust levels

during Harmattan Winds, and marine conditions offshore from Tagrin Point.

In the first stage of the meteorological study, a literature review was carried out to
determine what data and information is already available, and its integrity and reliability.
This second stage report will be split into sections covering each of the four areas
specified above, and will provide an overview of the climate of each of these areas,

details about the sources of data available, and a summary of analysed data.

© Crown copyright 2010 2
10°0'0'N

SOON

eS 00'N

13°00 +o WwW +woOW

Figure 1: Map of the area of interest, showing the mine site, Pepel Port and Tagrin Point as red
triangles, joined by the railway alignment. Meteorological stations are marked, with relevant

stations labelled.

2. Climate Overview

This section has been synthesised from standard texts on West African climate, for
example Ojo (1977) and Hayward & Oguntoyinbo (1987), as well as reports and papers
specific to Sierra Leone including Mukharjee and Massaquoi (1973), and a 1941 report

from the Sierra Leone Meteorological Service.

© Crown copyright 2010 3
Sierra Leone has a tropical monsoon climate, modified by local influences such as
decrease in temperature with altitude and variation in rainfall distribution induced by
topography. Characteristic of ‘monsoon’ climates are a wet season and a dry season
each year - driven by the annual cycle in the latitude at which the sun’s diurnal sky
trajectory passes directly overhead. Latitudinal and smaller-scale spatial differentials in
the sun’s heat energy distribution are the fundamental driving force for all weather and
seasons. In the case of West African countries close to the Gulf of Guinea, the latitude
of overhead sun-path (and hence maximum heating potential) lies out to sea to the south
in the northern hemisphere winter but over the Sahara Desert to the north in the northern
hemisphere summer. Given that air density is inversely proportional to temperature, the
latitude of maximum heating becomes a zone of rising air into which surface winds
converge. This zone is known as the Inter-Tropical Convergence Zone (ITCZ). Hence,
in the northern hemisphere winter, the ITCZ lies out to sea to the south and dry north-
easterly winds, originating over the Sahara desert, blow towards it across Sierra Leone.
Conversely, in the northern hemisphere summer, the ITCZ lies to the north and moist

south-westerly winds from the Gulf of Guinea are drawn across Sierra Leone.

Between March and November, a broad, east-west-aligned, rain-prone belt associated
with the moist air from the Gulf of Guinea advances northwards across Sierra Leone and
then retreats southwards again, drawn in the direction of the ITCZ. However, this
simplistic explanation for Sierra Leone’s wet season fails to explain all of its features.
For instance, the axis of rain-prone belt is not co-incidental with the surface position of
the ITCZ, but displaced some 300-400 km to the south. In some years there is a brief lull
in the rains in the middle of the wet season while the entire rain-belt lies to the north,
despite there being a plentiful supply of moist Gulf air. The assumed direct coupling
between the ITCZ and the position of main seasonal rain belt has been questioned, and
the factors involved are complex and still not fully understood. To the north of the main
monsoon rain belt is a zone where thunderstorms and line squalls develop, and move

from east to west with the tropospheric winds.

Hayward and Oguntoyinbo (1987) provide an overview of the climatology of the different
weather elements experienced in West Africa which results from the mechanisms
discussed above. Sunshine duration is greatest in the winter period, and much reduced
in the rainy season as cloudy days predominate. There is a slight increase in sunshine
from the south to the north in Sierra Leone. There is little seasonal variation in mean air

temperatures, with slightly hotter conditions in April and May. Altitude influences

© Crown copyright 2010 4
temperature as well as other weather variables, with temperatures generally decreasing
with altitude. Mean wind speeds are generally low, and high impact gusts are rare. The
greatest wind speeds in the dry season occur when the ‘Harmattan’ wind blows from the
east or north-east, while in the wet season higher wind speeds are associated with
storms and squalls. The prevailing wind direction is from the south-west for most of the
year, especially near to the coast and especially during the monsoon. Annual average
rainfall is greatest along the coast, and decreases with distance inland. The authors
make a rough estimate of mean annual potential evaporation of 1000 mm for the Sierra
Leone area, with a peak in March. This is likely to be higher for inland areas than on the

coast.

3. Review of Other Relevant Literature

Kamara and Jackson (1997a) apply a classification of rain days and dry days based on
soil-moisture to 8 stations in Sierra Leone. Days are divided into rain days (2 0.25 mm)
and dry days and sub-divided into “deficit”, “limiting”, “adequate” and “surplus” soil
moisture. In order to classify days based on soil moisture, a simple water balance model
based on rainfall and estimated evapotranspiration was used. The results, based on the
1948 to 1977 period, show that the most frequently occurring days are dry days with
deficit soil moisture and rain days with surplus soil moisture. This indicates a climatic
regime characterised by extreme conditions of dryness and wetness, which has
hydrological implications. The percentage of days in each category for three stations,
representative of the mine area, the railway and the port respectively, are shown in
Table 1. The percentage of dry days ranges from 54 % at Makeni to 62 % at Kabala.

There is also some analysis of seasonality in the different types.

Station Dry, Dry, Dry, Rain, Rain, Rain, Rain,
deficit limiting | adequate | deficit limiting | adequate | surplus
Kabala 4 5 16 5 3 15 17
Makeni 34 4 16 4 1 13 28
Freetown 39 4 13 4 2 14 24

Table 1: Percentage of rain and dry days, based on 1948 to 1977 data, categorised by soil
moisture.

In a companion paper, Kamara and Jackson (1997b) use the classification above
together with maximum spells of these categories to divide Sierra Leone into eight agro-

hydrologic regions using cluster analysis. The mine site is located near to the boundary

© Crown copyright 2010 5

between their Eastern Highlands region and Mid West region. Most of the railway is
covered by the Mid West region, except a small area around Port Loko which is in the

Northwest region. The port area is in their West Coast region.

Le Barbé et al (2002) analyse rainfall variability over West Africa during the 1950 to 1990
period. Although they do not include any data from Sierra Leone in their study, their
results that the 1951 to 1970 period was wet while the 1971 to 1990 period was dry are
ikely to apply also to Sierra Leone. They estimate that the rainfall deficit of the latter
period compared to the former is 180 mm per year, which is fairly consistent over the
area. A similar result is obtained by Owusu and Waylen (2009), who find a 200 mm
deficit in the 1981 — 2000 period compared to the 1951 — 1970 period in Ghana.
Nicholson el al (2000) found that West African rainfall from 1968 to 1997 was 10 to 20 %

lower than that for 1931 to 1960. However, the greatest decreases have occurred

further north in the Sahel and sub-humid areas. For the Soudano-Guinean region which
includes Sierra Leone, 29 out of 30 years from 1969 to 1998 had annual rainfall below
the long term mean. Most of the decrease was concentrated in the months of June and
September. Bowden (1980) analysed rainfall data from Sierra Leone for the 1949 to
1976 period, also finding a decreasing trend with a particularly dry period from 1970 to
1975 compared to a wet period from 1949 to 1955. Since 2000, however, the rainfall

has shown signs of increasing again (Owusu and Waylen, 2009).

4. Data Sources

4.1 Land Observations

The National Meteorological Library in Exeter holds a_ significant amount of
meteorological records from Sierra Leone in its archives. This is mostly in the form of
bound hard copy paper records. The records relate mainly to the period from 1874 to
1968; Sierra Leone was a British Colony until 1961 when it gained its independence.
The records are of observations of a range of weather variables including air
temperature, rainfall, wind speed and direction, humidity, thunderstorms, sunshine and
evaporation. There are records for many stations throughout Sierra Leone, but most of
the records are only at monthly time resolution, and many are only recorded for short
periods of time and have periods of missing or unreliable data. Daily records are

available for some stations, especially for Freetown and the airport at Lungi. A selection

© Crown copyright 2010 6
of the available records has been digitised as part of this project, and full details of these

data can be found in Appendix 1.

The data is of high quality as it has been recorded by professional observers using
standard recording instruments. This is especially true for the main synoptic stations at
Freetown, Lungi, Makeni and Kabala. The digitisation of the paper records has been

carried out using double entry which has enabled careful quality checks to be made.

A weakness of this data is that the most recent records we currently have available to us
are over 50 years old, so that recent trends such as those caused by human-induced
climate change will not be accounted for. In particular, in light of the results of Le Barbe
et al (2002) and Nicholson et al (2000), it seems that the period for which we have most
data was significantly wetter than has been experienced in more recent decades. Some

more recent data has been obtained from contacts in the country however, and this has

enabled the data from Makeni and Lungi to be updated to 2009 (albeit with some
missing data). In addition, the spatial and temporal resolution of the observations is not

generally as high as is required for the applications involved in this project.

There is little data available for direct measurement of evaporation; the only data we
have is for 23 years from Lungi, 3 years from Bumbuna and Kortright. Hayward and
Oguntoyinbo (1987) explain the difficulties with measuring evaporation, with significant
differences depending on the measurement method used (Piché evaporimeters or raised
or sunken pan evaporimeters). Lungi used a Piché evaporimeter and Bumbuna used a
‘Class A’ pan, while Kortright has data from all three methods. Piché measurements

generally underestimate evaporation in high humidity conditions.

Three Automatic Weather Stations (AWS) have been set up for this project, two at the
mine site (Farangbaya and Numbara), and one at Pepel Port. Five months of 10-minute
data is available for Farangbaya (400 masl) and Numbara (800 masl). Due to the short
data records currently available these are of limited use, but will provide an indication of
likely conditions and data for storm analysis. Griffiths (2010) presents graphically data
for September to November 2009. This report also mentions the intention to monitor

dust levels, which was not proceeded with.

4.2 Numerical Model
Another source of data used in this study is numerical model data. The model used is
the Met Office Unified Model (the MetUM), the forecast model used operationally by the

© Crown copyright 2010 7
Met Office to produce numerical weather forecasts both regionally and across the entire
globe. The Global model has a horizontal resolution of approximately 50 km in the
region of interest, and analysis data from this model was extracted for four grid points,
for the port, two locations along the railway and the mine site. The period for which data
is available is 2000 to 2009.

Numerical model data provides a full representation of atmospheric conditions for a
recent time period. It was particularly useful for variables such as wind and humidity.
The coarse resolution of the global model means, however, that small scale features and
local orography will not be well represented. It would be possible to carry out high
resolution modelling simulations of the area to generate much more accurate results, but

this would be an extremely computer intensive exercise.

5. Hydrological Methods

The hydrometeorological and climate data that has been acquired has potential for a
number of uses to assist the hydrological design and planning of the different facets of

the Tonkolili Mine Project.

The extensive array of monthly rainfall is useful for the examination of the range of
seasonal conditions which will be important in planning water supply to the mine camp,
and broader aspects of water management, such as effluent disposal and runoff control.
These can be of particular importance to ecological management, where tailings
disposal to rivers is involved. An empirical means of estimating catchment runoff from
annual average rainfall and catchment area is available from studies by the former UK
Institute of Hydrology (Meigh et al 1997). The basic equation produces an estimate of
mean annual flood (MAF), which can be adjusted by growth factor to return periods of 5
to 200 years. These will provide good first estimates for design floods at a range of

infrastructure, including cross-drainage along the railway line.

The monthly data provided (see Appendix 1) also include the maximum daily fall in each
month. At least one station within each area of interest has records of 50 years or more.
These record lengths are capable of producing estimates of rainfall probabilities at 20-
year and 50-year with some confidence. These data can also produce reasonable
estimates out to the 100-year probability, and the 500-year probability with higher

© Crown copyright 2010 8
uncertainty. The Generalised Extreme Value (GEV) distribution has also been used to
analyse extremes of annual rainfall totals in order to provide estimates of wet and dry

years for probabilities ranging from 5 years to 500 years.

The estimation of runoff from small catchments where no flow or rainfall measurements
are available commonly uses the well-established US Soil Conservation Service method
(WMO 2009). Selection of rainfall input in the estimating method allows for the rainfall to

be distributed over time, i.e. a storm profile.

The analysis of hourly rainfall data from Freetown (1944-47) and of 10-minute data from
automatic weather stations (AWS) operating at the mine site since September 2009
have given some insight into the intensity-duration characteristics of storm rainfall. The

data from Freetown suggests that there are two main types of rainfall event.

Firstly there are heavy downpours lasting a few hours, where one hour, usually in the
early part of the storm has a significantly high rainfall. The rainfall in a single hour can
amount to 70% of the storm total. It would appear that this type of storm is most
prevalent in the early part of the rainy season, late May or early June, and at the end of
the rains, in September and October. These convective rains are associated with the

advancing and retreating ITCZ.

The second type of storm is of longer duration, from 8 to 15hours, where individual peak
hourly intensities are lower than in convective storms, and moderate intensities may
persist for 2 to 3 hours in a longer period of light rainfall. Peak hourly intensities are only
20-30% of the storm total. This type of storm appears typical of the main part of the wet
season, July and August, when the ITCZ is to the north, and the equatorial rain band

predominates, with large depressions being the main rainfall producing mechanism.

The recent data obtained from AWS records provide examples of heavy rainfalls in
September and October. These are characteristically of short duration, matching the
end of season pattern noted at Freetown. However, it cannot be assumed that the mid-
season pattern will be the same, as orographic and local influences at the mine site may
affect rainfall intensities. Analysis of the data has produced information on durations
from 10 minutes to 3-4 hours. Neither source of data is sufficient to produce probability

estimates at different durations, but maximum or “envelope” values have been obtained.

© Crown copyright 2010 9
In the absence of enough recorded data, rainfall intensity-duration data may be obtained
from generalised methods. Two are considered here:

1: From the Food and Agriculture Organisation (FAO, 1993). This reference provides a
graph of intensity vs duration for a 1 in 10 event, compiled from data from Africa and
Australia. Growth factors for 1 in 20 and 1 in 50 events are also provided. This
information is summarised in Table 2. It may be noted that peak recorded intensities for
the Numbara AWS have been 135.6 mm/hr in 10 minutes and 88.5 mm/hr for 20

minutes.

Return Duration

Period 5-min 10-min 20-min 30-min 60-min
1in 10 120 101 82 70 47
1in25 150 137 103 88 59
1in 50 180 151 123 105 70

Table 2. Rainfall Intensity (mm/hr) for different durations

2: From the Flood Studies Report (FSR, 1975). The FSR carried out a detailed study of
rainfall intensity and duration for the UK, and related the peaked-ness of profiles to
frequency of occurrence. The more “peaky” profiles are related to convective activity,
and it is suggested that the 90 percentile “summer” profile is suitable to apply to Sierra
Leone. The information is presented as proportion of time relative to proportion of
rainfall, as in Table 3. FSR notes that there is little change of the proportional
distribution of rainfall with duration, so the profile could be applied to different lengths of

design storm.

Cumulative percentage of storm duration 4 10 20 40 60 80 100

Cumulative percentage of rainfall 36 63 82 92 96 98 100

Table 3. Relationship between rainfall and duration (FSR, 1975)

Applying the distribution in Table 3 to the maximum recorded storm with hourly data at
Freetown, 220mm in 5 hours, gives the depth duration statistics in Table 4. Compared
with the recorded rainfall this gives confidence that the synthetic profile would be

suitable for design applications.

Duration, minutes 12 30 60 120 180 240 300
Rainfall depth, mm 79 139 180 202 211 216 220
Rainfall recorded - - 150 206 212 : 220
13/9/44

Table 4: Rainfall depth (mm) and duration for a 5-hour storm

© Crown copyright 2010 10

These theoretical profiles can be adapted to apply to the conditions in Sierra Leone.
From the characteristics of sub-daily rainfall information available, two storm durations
are considered, of 15-hours and 8-hours. These profiles are applied to estimates from
the annual maximum series of 1-day rainfalls, on the evidence that the 1-day data
almost invariably represents a rainfall event which has duration of less than 24-hours.
The examples from the Freetown record showed that heavy rainfall events can be of a
short duration with intense peaks, or of longer duration with a more extended period of

heavier rainfall.

The general intensity-duration relationship of the FSR profile (Table 4) has been
distributed centrally to produce a 15-hour storm profile summarised in Table 5. Some
slight reduction of the peak 1-hour proportion has been made, with the adjustment

distributed to produce a “flatter” period of heavy rainfall, more representative of observed

conditions.
Hour no. % rainfall Hour no. % rainfall

1 0.5 9 1

2 1 10 6

3 2 1 4

4 3 12 3

5 4 13 2

6 6 14 1

7 1 15 0.5

8 45

Table 5: Hourly rainfall profile (%) for 15-hour storm

It has been noted that short duration storms are characterised by having the peak hourly
rainfall intensity occurring in the first part of the storm. For the 8-hour storm, the FSR
profile has been subjectively apportioned to give 90% of the storm occurring within the
first 3 hours of the storm, and the peak rainfall occurring in hour 2. This is summarised
in Table 6.

Hour no. % rainfall

©)NI]]a]} A] o9]ro]

Table 6: Hourly rainfall profile (%) for 8-hour storm

© Crown copyright 2010 1
To obtain estimates of typical sub-hourly rainfall depths, the intensity-duration
relationship of the FAO curve has been used. This has been converted to a centrally

distributed profile of 5-minute time-steps, as in Table 7. This profile has been applied to

the estimates of the peak 1-hour rainfall for the 8-hour duration storms, for return periods
of 10 and 50 years.
5-minute interval % rainfall

1 3

2 4

3 8

4 9

5 14

6 21

7 14

8 9

9 8

10 5

1 3

12 2

Table 7: 5-minute rainfall profile (%) for 1-hour storm

Some critical infrastructure such as tailings dams, which require a high level of safety in
their design, will require an estimate of extreme rainfall. For large dams, or those where
failure presents a high risk to life, it is common practice to estimate a probable maximum
flood (PMF). This requires the estimation of probable maximum precipitation (PMP), and
a recognised means of providing this is done by the Herschfield method (WMO 2009),
which uses the following equation:
Rmax = Rmean + KSd

where Rmax is the PMP for a given duration, Rmean is the mean of the annual
maximum rainfall series, K is a factor determined by Rmean and duration, and Sd is the

standard deviation of the annual maximum rainfall series.

Annual maximum daily rainfall from the longest available records at Freetown, Makeni

and Kabala should prove suitable for this estimation.

© Crown copyright 2010 12
6. Area 1: Mine site

6.1 Climate overview

The mine site is located 165 km inland from the coast at Lungi in an ENE direction, and
is shown on the map (Figure 1) by red triangles marking the SW and NE extents of the
mine site. The Sula mountain range rises up to about 1000 m above sea level from an

extensive, gently undulating plateau of 300 m to the west and 400 m to the east.

The dry season runs from December to March, with very little rain or cloud. Especially
during December and January, the ‘Harmattan’ wind may occur, a dry wind blowing from
the east or north-east which leads to poor visibility due to the dust which it carries, as

well as a reduction in humidity.

Rainfall at the mine site is spread much more evenly throughout the wet season than at
the coast. In the early wet season, thunderstorms start to develop in the highlands,
particularly during the afternoons. These thunderstorms are accompanied by strong
easterly squalls which may occasionally produce gusts at gale force. The monsoon
rains are shorter and less intense than further south and towards the coast, but there are
still some longer periods of rain during July and August. Thundery activity resumes from

September to November as the wet season recedes.

6.2 Data Sources
There is very little observed data available for the mine site itself as it is a very remote
and mountainous area. We have short records of monthly data from Sakasakala (1933
to 1937), located at 576 mas! (metres above sea level) in the centre of the mine site, and
from Tonkolili Valley / Farangbaya (1957 to 1960), also located in the mine area at 400
masl. There is also a short record of monthly rainfall and evaporation data from
Bumbuna (1972 to 1975). The mining will take place at a higher altitude of about 800
masl, and we have 11 months of data from a site at 850 masl in the mine area, as well

as 5 months of data from the AWS at Numbara.

To supplement this, we have longer records from sites which may be representative of
the mine area. The longest record comes from Kabala, which is 50 km to the north o'
the mine site at an altitude of 444 masl. From this site we have a 50 year record (1913

to 1968) for a range of weather variables including rainfall, temperature, humidity and

wind. We also have 25 years of data from Mabonto, which is just to the south-west o'

© Crown copyright 2010 13
the mine area at the foot of the mountain range (129 masl). In addition, we have rainfall

data from two sites on the plateau to the east, Sumbaria and Kaiyima.

6.3 Rainfall

The recent data from the AWS sites at Farangbaya and Numbara provide examples of
heavy rainfall in September and October. These are characteristically of short duration,
but it cannot be assumed that the mid-season pattern will be the same, as orographic
and local influences at the mine site may affect rainfall intensities. Maximum values for

durations from 10 minutes to one hour are shown in Table 8.

= AWS data
Duration |7ormin [20min | 30min | 6omin
Depth 226|  295| 297 | 323

Table 8: Maximum rainfall depths for given durations from analysed records at AWS sites

Extreme value analysis of annual maximum daily totals has been carried out on historic

data from Sumbaria and Kabala to obtain daily rainfall totals for a range of return periods
(Table 9). There is not enough daily or annual maximum data from the mine area itself
to carry out similar analysis. Of the 7 years of annual maxima data available from the
mine area, the average is 141 mm, with a range from 102 mm to 173 mm. This
suggests that Sumbaria and Kabala are not representative of the mine area, having
significantly lower rainfall intensities. The daily intensities from Makeni (Table 43) are
most likely to be representative of the mine area, but rainfall intensities at the mining
altitude of around 800 mas! may be greater than those recorded at around 400 masl.
The annual maximum series have also been used to estimate a Probable Maximum

Precipitation of 566 mm for Makeni and 459 mm for Kabala.

© Crown copyright 2010 14
Sumbaria Kabala
Return
. 95 % 95 % 95 % 95 %
Period | Estimate Estimate
confidence | confidence confidence | confidence
(years) | (mm) i (mm) _ a
lower limit upper limit lower limit upper limit
10 141.4 120.6 162.1 131.2 117.1 145.2
20 157.0 130.8 183.3 146.9 129.2 164.6
50 177.2 143.5 211.0 167.3 144.4 190.1
100 192.5 153.3 231.6 182.6 156.1 209.0
500 227.5 176.2 278.8 217.8 183.2 252.5

Table 9: Estimated daily rainfall totals with 95 % confidence intervals for a range of return
periods. Sumbaria analysis based on 20 years from 1948 to 1968 and Kabala based on 45 years
from 1913 to 1968.

The theoretical profiles for 15 and 8 hour storms (Tables 5 and 6) have been applied to
the estimates of 10 and 50 year return period 1-day rainfalls at Makeni and Kabala. The
maximum 1-hour rainfall during these design storms is shown in Table 10, while the full

design storms are provided in Appendix 2.

Location 1 in 10-year 1 in 50-year
8-hour 15-hour 8-hour 15-hour

Makeni 115.6 76.5 147.6 97.7

Kabala 88.4 50.5 113.6 75.2

Table 10: Maximum 1-hour rainfall (mm) for design storms of 8 and 15 hours

The theoretical profile of 5-minute rainfall (Table 7) has been applied to the maximum 1-
hour rainfall from the 8-hour storm, giving the estimates of maximum 5-minute rainfall in
Table 11 (the full profile is provided in Appendix 2).

Location Rainfall, mm

10-year 50-year
Makeni 24.3 31.0
Kabala 18.6 23.8

Table 11: Estimates of maximum 5-minute rainfall at Makeni and Kabala

Monthly averages of rainfall for the 1923 to 1968 period are shown in Table 12 for
Mabonto, Sumbaria and Kabala. Where possible, missing monthly values have been

estimated by linear regression against the best correlated neighbour stations. Mabonto

© Crown copyright 2010 15

has a surprisingly high rainfall, and is probably affected by rainfall which develops due to

the orographic uplift of the mountain range of the mining area, which is just to the north-

east. Sumbaria, and especially Kabala, have much less rainfall during the June to

September period.

Month Mabonto Sumbaria Kabala
January 14.0 9.7 9.1
February 20.8 21.0 13.1
March 59.0 81.3 47.1
April 111.4 122.0 102.4
May 240.8 268.0 196.4
June 403.0 329.8 318.3
July 570.4 404.4 316.5
August 746.4 421.3 381.3
September 600.8 420.7 407.3
October 426.4 390.2 343.6
November 208.5 184.1 111.2
December 29.5 32.4 17.7
Annual 3431.0 2684.8 2263.9

Table 12: Monthly averages of rainfall (mm) for Mabonto, Sumbaria and Kabala, 1923 to 1968.

Table 13 provides monthly rainfall averages for the short data records

rom the mine

area itself. As these records are no more than 5 years in length, the values have high

uncertainty, but they give an indication of the annual cycle of rainfall in the area and the

different short records generally agree well. The combined series of these short records

has an annual average rainfall of just over 3000 mm. This series has been correlated

against other long periods stations (Table 14), and the best correlation is with Makeni.

There is not enough data from the mine area to analyse trends over time, but there is

very little trend at Makeni (Figure 7) so this may also be the case for the mine area.

© Crown copyright 2010

16
Farangbaya Combined
Month Sakasakala (1937; 1957 — Bumbuna mine area
(1933 — 1937) (1972 — 1975) .
1960) series
January 0.0 3.4 0.0 11
February 14.1 12.3 0.0 9.3
March 52.9 56.6 19.7 46.0
April 126.6 68.7 54.0 93.2
May 209.2 245.7 155.2 213.7
June 281.8 327.0 286.0 317.2
July 481.0 588.2 563.0 516.7
August 659.9 878.3 724.0 731.6
September 522.6 661.3 457.0 562.2
October 350.6 322.9 417.3 368.9
November 192.2 185.7 114.3 182.6
December 38.6 14.2 16.1 24.1
Annual 2929.3 3364.1 2806.6 3066.6

Table 13: Monthly averages of rainfall (mm) for locations in the mine area for different short

periods, and a combined series.

Station Correlation Coefficient (r)
Makeni 0.91

Mabonto 0.85

Sumbaria 0.83
Kabala 0.79

Table 14: Correlation coefficients of neighbour stations with the combined series of monthly

rainfall for the mine area.

The combined series of annual rainfall values from the mine area has been extended by
regression against data from Makeni, and extreme value analysis has been carried out
on the resulting series in order to obtain estimated rainfall amounts for a range of
recurrence intervals, both for wet years and dry years. The results, including 95 %

confidence intervals for the estimates, are shown in table 15.

© Crown copyright 2010 17
Dry year Dry year Wet year Wet year
Return Dry year Wet year
95 % 95 % 95 % 95 %
Period estimate estimate
confidence | confidence confidence | confidence
(years) (mm) ee ee (mm) ee ee
lower limit | upper limit lower limit | upper limit
5 2991 2907 3060 3398 3340 3456
10 2864 2746 2944 3488 3433 3548
20 2752 2583 2847 3552 3500 3621
50 2620 2371 2741 3611 3563 3697
100 2530 2216 2673 3643 3596 3736
500 2347 1855 2552 3690 3644 3802

Table 15: Annual rainfall dry year and wet year totals for a range of return periods, for a mine

area series, extended by regression against data from Makeni (1923 to 2005).

6.4 Temperature

As the temperature varies much less from year to year than rainfall, it is possible to
make good estimates of average temperature from only a few years of data. Table 16
and Figure 2 provide averages of daily maximum and minimum temperature for the mine
area and for Kabala, which is 50 km to the north. Temperature is strongly dependant on
altitude, so data from the mine area has been split into records coming from an altitude
of 400 — 500 mas! (4 - 5 years of data), and records coming from about 800 mas! (1 - 2
years of data). The values compare well with those from Kabala (for the 30 year period
1939 to 1968), with the main differences being that Kabala get a bit hotter in the day-
time in February and March, and colder at night in December and January. As the high
altitude record is only 1 — 2 years, it has less confidence, but still gives a good indication
of the effect of altitude in lowering the daily maximum temperatures by approximately 2

. Daily minimum temperatures are also lower in the wet season.

© Crown copyright 2010 18

Mean daily maximum Mean daily minimum
Month Mine Mine Mine Mine
(c. 400m) (c. 800m) Kabala (c. 400m) (c. 800m) Kabala

January 32.2 30.6 32.1 18.7 19.7 16.6
February 33.1 30.3 34.3 19.6 19.3 19.2
March 33.6 30.7 34.7 20.6 19.3 20.8
April 32.8 29.9 33.1 21.3 19.2 21.5
May 30.2 26.7 31.3 20.3 18.2 21.3
June 29.9 25.8 29.5 20.8 18.8 20.6
July 27.3 24.4 27.5 20.8 18.4 20.4
August 26.1 23.8 26.9 20.0 19.2 20.4
September 28.1 25.1 28.6 20.0 18.7 20.3
October 30.1 27.3 30.0 20.1 18.4 20.1
November 29.8 27.7 30.6 20.3 19.2 19.6
December 30.8 28.4 30.8 19.4 19.2 16.6
Annual 30.3 27.5 30.8 20.1 19.0 19.8

Table 16: Monthly mean daily maximum and daily minimum air temperatures for sites in the mine
area at around 400 masl (4-5 years of data) and at around 800 masl (1-2 years of data), and for
Kabala (1939 to 1968 period).

© Crown copyright 2010 19

35

33

Mine (c. 400 m)
25 Mine (c. 800 m)
— Kabala

Temperature (deg C)

9 eT

15 T T T T T T T 7 7 T T
Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec

Figure 2: Monthly mean daily maximum and minimum air temperatures for Kabala (1939 to 1968),

and for short records from the mine area at approx 400 masl and 800 masl.

Table 17 provides monthly statistics of mean temperature for Kabala. The 20" and 80"

percentile values show that there is very little inter-annual variability.

Month 20 %ile Median Mean 80" %ile
January 23.9 24.5 24.5 25.0
February 26.3 26.7 26.8 27.1
March 27.5 27.9 27.9 28.2
April 27.1 27.6 27.5 27.9
May 26.1 26.4 26.6 27.2
June 24.7 25.1 25.2 25.6
July 23.7 24.2 24.2 24.7
August 23.3 23.8 23.9 24.3
September 24.2 24.4 24.6 24.9
October 24.7 25.0 25.1 25.4
November 24.7 25.2 25.2 25.5
December 23.1 23.6 23.8 24.6

Table 17: Monthly statistics of mean temperature for Kabala (1923 to 1968).

© Crown copyright 2010 20
6.5 Relative Humidity

Table 18 shows monthly averages of morning (usually measured at 09 GMT) and
afternoon (usually measured at 15 GMT) relative humidity (RH). The data from Kabala
is for the period 1955 to 1968, while data from Farangbaya (a site in the mine area at
400 masl) is for 1957 to 1961. AWS data from the mine site for the period October 2009
to January 2010 has been added to this. According to model data for the mine area
(Figure 3), 15 GMT is the time of minimum RH in the diurnal cycle, while 09 GMT is just
after the time of maximum RH, which occurs at around 06 GMT. The maximum daily RH
would be expected to be between 8 — 10 % higher than the 09 GMT values shown. The
annual cycle of RH reaches a peak in August, while the time of lowest RH is in the
afternoons of January to February when dry air is often brought from the north by the
Harmattan wind.

Month Morning (09 GMT) Afternoon (15 GMT)
Kabala Farangbaya Kabala Farangbaya
January 73.7 78.1 28.1 48.0
February 75.4 80.7 29.3 42.7
March 77.6 83.3 35.3 49.0
April 80.0 79.7 47.4 56.3
May 86.3 89.0 61.4 69.0
June 90.6 91.0 69.1 80.0
July 93.0 95.3 74.4 83.3
August 94.6 96.0 78.6 88.3
September 93.0 94.0 72.6 79.5
October 90.8 86.9 67.3 74.3
November 91.8 89.2 58.6 73.5
December 81.6 77.9 39.0 59.1
Annual 85.7 86.8 55.1 66.9

Table 18: Monthly averages of morning (09 GMT) and afternoon (15 GMT) relative humidity at
Kabala (1955 to 1968) and Farangbaira (1957 to 1961; 2009 to 2010)

Comparison of the very short data records available from higher altitude sites in the mine
area suggests that RH is much lower in the December to March period at an altitude of
approximately 800 masl. In the wet season, however, RH is similar to, and sometimes

higher than at the lower altitude sites.

© Crown copyright 2010 21
— July — January

100

90

80

70

60

50

Average RH (%)

40

30

20 ot
0 2 4 6 8 10 12 14 16 18 20 22
Hour of Day

Figure 3: Average diurnal cycle of relative humidity (%) in the mine area (from model data), for

July and January.

6.6 Evaporation

Monthly averages of evaporation for Bumbuna are given in Table 19. This shows that
evaporation reaches a peak in the monthly cycle in March, and dips to a low in
September. The actual values cannot be relied upon due to the short duration of the

record and uncertainty in differences between the measuring methods.

Month Bumbuna
January 185
February 200
March 242
April 193
May 182
June 135
July 125
August 106
September 102
October 115
November 143
December 164
Annual 1891

Table 19: Average monthly total evaporation (mm) from a ‘Class A’ land pan at Bumbuna (1972
to 1975)

© Crown copyright 2010 22
6.7 Wind
Wind speed and direction data is available from Kabala for the period 1955 to 1968, but
the speed is only recorded in categories of Beaufort Force. For details of the Beaufort

Scale, see hitp://www.metoffice.gov.uk/weather/marine/quide/beaufortscale.html. Model

data has been extracted for the mine area, and monthly averages are shown in Table 20

along with those from Kabala. Kabala has its highest mean wind speeds from January

to March, while the model data has a double peak in the annual cycle, in March to April
and July to August. The lowest mean speeds occur in November.
Month Kabala Mine area (model)
January 3.5 27
February 3.6 3.1
March 3.4 3.7
April 3.2 4.0
May 3.1 3.2
June 3.0 3.2
July 3.1 3.6
August 3.1 3.7
September 2.9 3.1
October 3.0 2.5
November 2.8 2.0
December 3.2 2.2
Annual 3.2 3.1

Table 20: Monthly mean wind speed (knots) at Kabala (1955 to 1968) and from model data for
the mine area (200 to 2009).

Wind data from the AWS sites which have been operating since September 2009 is
shown in Table 21. This clearly shows the effect of altitude and local exposure, as the
exposed site at Numbara (800 masl) has much greater mean wind speeds than the site
at Farngbaya (400 masl). The wind speeds at Numbara are also significantly greater
than those which would be expected for Kabala or Makeni (the mean wind speed for
November 2009 at Makeni was recorded as 1.3 knots). The maximum gust speeds at
the two sites are similar, however. This is the only gust speed data available, and is not
sufficient for further analysis, but does give an indication of the likely gust speeds in this

mountainous area.

© Crown copyright 2010 23
Farangbaya Numbara
Month Mean wind Max gust speed Mean wind Max gust speed
speed (knots) (knots) speed (knots) (knots)
15-30 Sep 2009 1.7 44 47 4
Oct 2009 1.6 47 41 40
Nov 2009 11 33 4.0 25
Dec 2009 1.0 26 4.6 38
Jan 2010 0.7 27 47 32

Table 21: Monthly mean wind speed and maximum gust speed (knots) from the AWS sites in the
mine area at Farangbaya and Numbara, September 2009 to January 2010.

The frequency of high wind speeds at Kabala is provided in Table 22, alongside
comparative frequencies from the AWS sites. The short record at the AWS sites means
that these values should not be considered at all robust, especially as they do not cover

the windiest times of year.

Wind speed Kabala Farangbaya Numbara
> 11 knots 2.85 % 0.46 % 2.58 %
> 17 knots n/a 0.13 % 0.33 %
> 22 knots 0.02 % 0.03 % 0.06 %
> 28 knots n/a 0.00 % 0.00 %
> 34 knots 0.00 % 0.00 % 0.00 %

Table 22: Percentage frequency of mean wind speeds exceeding certain thresholds at Kabala
(1955 to 1968), Farangbaya and Numbara (Sep 2009 to Jan 2010).

Table 23 provides the monthly frequency of directions from which the wind blows at
Kabala. The dominant directions are southerly and south-westerly (February to
November) and northerly and north-easterly (December to January). These northerly

Harmattan winds bring dry air which lowers the humidity.

© Crown copyright 2010 24

Month N NE E SE Ss sw WwW NW
Jan 35 19 3 6 an] 1 3 5
Feb 17 12 2 10 22 25 4 5
Mar 6 6 3 13 29 30 3 5
Apr 5 4 2 15 35 29 2 4
May 7 6 1 12 31 30 3 5
Jun 8 5 2 14 31 28 2 4
Jul 5 2 0 9 38 37 2 2
Aug 2 1 0 6 40 43 2 1
Sep 8 6 2 1 30 29 3 6
Oct 14 1 4 14 22 19 3 7
Nov 15 1 3 14 22 19 3 6
Dec 30 21 2 6 10 13 7
Annual 13 9 2 1 27 26 3 5

Table 23: Monthly percentage frequencies of wind direction for Kabala (1955 to 1968).

7. Area 2: Tagrin Point and Pepel Port

7.1 Climate overview

Tagrin Point and Pepel Port, marked by red triangles on the map (Figure 1) are located
on the northern side of the Sierra Leone harbour, opposite the Freetown peninsula. The
Freetown peninsula reaches an altitude of 800 m and provides some shelter to the
harbour. Tagrin Point is at the end of the railway alignment, 165 km WSW from the mine

site.

Sea temperatures off the coast of Freetown are around 27 T with little seasonal
variation. Air temperatures also have little seasonal variation as the location is only 8.5°

north of the Equator. They remain hot throughout the year with a peak in April and May.

The dry season runs from December to March, and is characterised by fine days, with
perhaps a little cloud drifting in from the sea. The Harmattan wind sometimes reaches
the coast from the east, causing a reduction in visibility. Land breezes (from the north-
east) often occur after sunrise, before the flow reverts to the prevailing south-westerly by

noon, reaching its peak speed in the early afternoon.

© Crown copyright 2010 25

April to June is the early wet season or the ‘pre-monsoon’ season. Some convective
thunderstorms start to develop (but less than further inland), carried from the east by the
easterly winds at mid-levels. These storms are often accompanied by strong easterly
winds which can cause choppy seas in the harbour. The rain showers in June and
October can be particularly intense. From July through to September is the monsoon
season, with large amounts of cloud and long periods of rain, at times occurring with
high intensity. The south-west (ocean-facing) side of the Freetown peninsula has an
annual average rainfall of 5000 - 6800 mm, while the north-eastern side of the peninsula
and the area on the opposite side of the harbour receive only an annual average of 3000
— 3500 mm due to the rain shadow effect of the peninsula’s orography. Rainfall
increases with altitude, especially in the rain shadow, and decreases with distance from
the coast (Hayward and Clarke, 1996; Kamara and Jackson, 1997b).

Humidity is high throughout the year, but is especially high during the monsoon season.
The steady prevailing wind flows from the south-west during this period, especially
during the afternoon and evening. The persistence of SW winds may cause large waves
(swell). During October and November the wet season rapidly subsides, with further

convective showers occurring.

7.2 Data Sources

We have a high quality, long period record from Lungi Airport, which can be considered
representative of Tagrin Point, although being 12 km to the north it may be less affected
by the rain shadow of the Freetown Peninsula than Tagrin Point. The data runs from
1947 to 2007, although some variables are only available for part of this time. The
record includes daily and monthly rainfall; wind speed and direction, as well as monthly
averages of temperature, humidity and evaporation. Freetown is located just on the
opposite side of the harbour entrance from Tagrin Point and we have a long record of
daily rainfall data from here, running from 1916 to 1948, as well as 60 years of monthly
data for a range of variables from 1909 to 1968. Other nearby stations for which we

have shorter records include Kissy Dockyard and Cline Town.

We also have data from a weather station which operated at Pepel Port from 1933 to
1967, recording observations of rainfall, temperature and humidity. Although this
stations is possible less reliable, and is a shorter record with some missing data, it will

be useful for assessing the climate of Pepel Port.

© Crown copyright 2010 26
7.3 Rainfall

The analysis of hourly rainfall data from Freetown (1944-47) has given some insight into

the intensity-duration characteristics of storm rainfall. The maximum values for durations

from 1 hour to 8 hours are shown in Table 24.

Table 24: Maximum rainfall

Extreme value analysis o
data from Freetown, Lungi and Pe,

periods. Values for Freetown and

Duration

thr

2hr

3hr

Shr

8hr

Depth

150.0

206.2

212.5

220.4

226.6

annual maximum daily total

depths at Freetown for given durations from analysed records

Is has been carried out on historic
pel to obtain daily rainfall totals for a range of return

Lungi (Table 25) are very similar, which places good

confidence in using these results for Tagrin Point. The results show that Pepel is likely

to experience less intense rainfall on a daily timescale (Table 26). The annual maximum

series from Freetown has also been used to estimate a Probable Maximum Precipitation

of 799 mm.
Freetown Lungi
Return
. 95 % 95 % 95 % 95 %
Period | Estimate Estimate
confidence | confidence confidence | confidence
(years) | (mm) i (mm) _ a
lower limit upper limit lower limit upper limit
10 249.1 224.6 273.6 251.5 207.7 295.3
20 280.0 249.1 310.9 285.2 229.8 340.6
50 320.0 280.2 359.8 328.8 257.7 400.0
100 350.1 303.9 396.2 361.5 278.9 444.2
500 419.2 358.8 479.7 436.9 328.7 545.2

Table 25: Estimated daily rainfall totals with 95 % confidence intervals for a range of return

periods. Freetown analysis based on 59 years from 1909 to 1968 and Lungi based on 21 years
from 1948 to 1968.

© Crown copyright 2010

27

Return 95 % 95 %
. Estimate -
Period confidence | confidence
(mm) _ a
(years) lower limit | upper limit
10 199.9 165.3 234.5
20 227.9 184.2 271.6
50 264.1 207.8 320.3
100 291.3 226.0 356.5
500 353.9 268.5 439.3

Table 26: Estimated daily rainfall totals with 95 % confidence intervals for a range of return
periods, for Pepel (based on 23 years data from 1941 to 1965).

The theoretical profiles for 15 and 8 hour storms (Tables 5 and 6) have been applied to
the estimates of 10 and 50 year return period 1-day rainfalls at Freetown. The maximum
1-hour rainfall during these design storms is shown in Table 27, while the full design

storms are provided in Appendix 2.

Location 1 in 10-year 1 in 50-year

8-hour 15-hour 8-hour 15-hour

Freetown 152.7 101.1 190.5 126.1

Table 27: Maximum 1-hour rainfall (mm) for design storms of 8 and 15 hours

The theoretical profile of 5-minute rainfall (Table 7) has been applied to the maximum 1-
hour rainfall from the 8-hour storm, giving the estimates of maximum 5-minute rainfall in

Table 28 (the full profile is provided in Appendix 2).

Location Rainfall, mm
10-year 50-year
Freetown 32.1 40.0

Table 28: Estimates of maximum 5-minute rainfall at Freetown

Monthly averages of rainfall for the 1923 to 1968 period are shown in Table 29 for
Freetown, Lungi, Kissy Dockyard, Cline Town and Pepel. Where possible, missing
monthly values have been estimated by linear regression against the best correlated
neighbour stations. The table shows the strong seasonal cycle of rainfall, peaking in
July and August, and with very little rainfall from December to March. The values for

Freetown and Lungi are very similar, although Lungi had more rainfall in May and

© Crown copyright 2010 28

August, while Freetown had more in July. Pepel stands out as having significantly less
rainfall than the other locations in the June to September period. This may be because it
is more sheltered from the monsoon rains by the Freetown Peninsula than the other

locations.

Table 30 gives further monthly statistics for Freetown for the 1923 to 1968 period. The
20" and 80" percentile values give an indication of dry and wet months that have been

experienced, equivalent to a 5 year return period.

Month Freetown Lungi Kissy Dock Cline Town Pepel
January 10.2 10.0 9.4 7.9 6.5
February 8.8 4.0 8.1 46 5.3
March 19.2 24.5 16.6 12.0 20.2
April 67.3 73.1 54.5 62.4 64.8
May 179.0 219.4 210.4 189.4 189.8
June 396.4 390.1 371.6 378.4 302.8
July 848.1 789.9 773.8 809.8 538.5
August 829.6 861.8 825.6 786.8 620.6
September 599.2 606.9 603.6 599.6 431.3
October 277.2 307.6 298.8 276.2 289.8
November 134.8 148.7 171.41 159.0 137.6
December 34.41 38.7 30.3 28.8 27.2
Annual 3403.8 3474.4 3373.9 3314.9 2634.3

Table 29: Monthly averages of rainfall (mm) for stations in the port area, 1923 to 1968.

© Crown copyright 2010 29

Month 20" %ile Median Mean 80" %ile
January 0.0 0.0 10.2 19.0
February 0.0 0.0 8.8 8.4
March 0.2 5.2 19.2 35.3
April 20.4 55.5 67.3 109.3
May 113.6 182.5 179.0 232.1
June 267.4 346.5 396.4 505.4
July 691.4 816.5 848.1 1037.5
August 622.8 860.3 829.6 1011.6
September 462.4 610.8 599.2 727.8
October 190.1 248.2 277.2 363.3
November 80.5 129.9 134.8 170.1
December 24 22.6 34.1 57.2

Table 30: Monthly statistics of rainfall for Freetown, 1923 to 1968.

Table 31 shows monthly statistics from Lungi for the 1971 to 2005 period. This shows
that there was considerably less rainfall during this period than during the earlier period
of 1923 to 1968. During the May to October period, the rainfall amount was 81 % of the
1923 to 1968 average, while for the November to April period it was just 56 %. The wet
season has become shorter and less intense on average compared to the earlier period.
Figure 4 shows that there has been a clear decreasing trend in rainfall over the whole

period since 1923, and annual rainfall has rarely exceeded 3000 mm in the last 20

years.

© Crown copyright 2010

30

Month 20" %ile Median Mean 80" %ile
January 0.0 0.0 5.1 0.2
February 0.0 0.0 3.8 45
March 0.0 0.6 5.9 11.4
April 3.5 34.1 41.6 78.6
May 109.0 159.6 160.1 213.3
June 244.8 303.8 322.7 401.7
July 494.7 605.3 628.0 747.9
August 539.7 712.7 700.0 868.3
September 355.8 419.3 468.3 626.7
October 207.8 278.5 296.6 329.2
November 49.4 83.5 90.7 137.3
December 0.0 5.3 20.2 36.0
Annual 2446.6 2764.9 2743.1 3099.1
Table 31: Monthly statistics of rainfall for Lungi, 1971 to 2005.
5000
°
4500
°
°
4000
E
= 3500
=
© °
*S 3000 ° ts
Bs ° °
< °
of *
2500 —— —
oe? °
°
2000
1500 ©
1923 1933 1943 1953 1963 1973 1983 1993 2003
Year

Figure 4: Time series graph of annual rainfall at Lungi, showing the variability and trend from

1923 to 2005.

© Crown copyright 2010

31

An extreme value analysis of annual rainfall totals at Lungi and Pepel was carried out in

order to obtain estimated rainfall amounts for a range of recurrence intervals, both for

wet years and dry years.

The results, including 95 % confidence intervals for the

estimates, are shown in tables 32 and 33. The annual rainfall at Lungi for 1999 of just

1502 mm is estimated to be a very rare event of approximately 1 in 500 years. This is

such an outlier (see Figure 4) that it may possibly be in error.

Dry year Dry year Wet year Wet year
Return Dry year Wet year
95 % 95 % 95 % 95 %
Period estimate estimate
confidence | confidence confidence | confidence
(years) (mm) i (mm) i a
lower limit | upper limit lower limit | upper limit
5 2704 2550 2842 3635 3515 3803
10 2444 2257 2592 3890 3759 4078
20 2229 1995 2390 4092 3952 4317
50 1998 1680 2176 4306 4152 4594
100 1853 1473 2045 4436 4273 4762
500 1592 1078 1818 4661 4474 5088

Table 32: Annual rainfall dry year and wet year totals for a range of return periods, for Lungi
(based on data for 1923 to 2005)

Dry year Dry year Wet year Wet year
Return Dry year Wet year
95 % 95 % 95 % 95 %
Period estimate estimate
confidence | confidence confidence | confidence
(years) (mm) i (mm) i a
lower limit | upper limit lower limit | upper limit
5 2294 2070 2454 2909 2775 3055
10 2111 1802 2286 3034 2914 3220
20 1958 1571 2151 3119 3011 3313
50 1787 1249 2010 3196 3095 3437
100 1676 999 1926 3235 3136 3522
500 1467 426 1788 3289 3187 3673

Table 33: Annual rainfall dry year and wet year totals for a range of return periods, for Pepel
(based on data for 1939 to 1965)

7.4 Temperature

Monthly averages of daily maximum and daily minimum air temperature for the 30 year

period from 1939 to 1968 are shown in Table 34 and Figure 5. Again missing values

have been estimated where possible.

Pepel has the greatest diurnal variation and

© Crown copyright 2010

32

Freetown the least. These differences could be partly due to the local exposure of the
sites. There is little variability throughout the annual cycle, especially at Freetown. The

highest temperatures occur in April.

Month Mean daily maximum Mean daily minimum
Freetown Lungi Pepel Freetown Lungi Pepel
January 29.2 30.5 31.5 24.1 22.3 21.8
February 29.6 30.6 32.3 24.4 23.4 22.2
March 30.1 30.8 32.7 24.8 24.2 23.0
April 30.3 31.0 32.7 25.2 24.6 23.1
May 30.2 30.6 32.1 24.7 23.9 22.9
June 29.6 29.4 30.5 23.7 23.0 22.3
July 28.2 27.8 28.9 23.1 22.7 22.0
August 27.7 27.2 28.3 23.1 22.9 22.2
September 28.4 28.3 29.4 23.3 22.9 22.3
October 29.2 29.4 30.7 23.4 22.6 22.3
November 29.4 30.1 31.2 24.0 22.9 22.4
December 29.2 30.3 31.3 24.5 22.6 22.5
Annual 29.3 29.7 31.0 24.0 23.2 22.4

Table 34: Monthly mean daily maximum and daily minimum air temperatures for the 1939 to 1968

period, for stations in the port area.

34

32

30

28 — Freetown
— Lungi
— Pepel

26

24

Temperature (deg C)

22

20

Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec

Figure 5: Monthly mean daily maximum and daily minimum air temperatures for the 1939 to 1968

period, for stations in the port area.

© Crown copyright 2010 33

Table 35 provides mean temperature statistics for Lungi. The 20" and 80" percentile

values show that there is very little inter-annual variability in mean temperature. Data for
the 1991 to 2009 period from Lungi (also in Table 35) shows an increase in daily
maximum temperature of 0.7 T compared to the earlier period, but no increase in daily
minimum temperature. The greatest increase has occurred in the July to December
period.
Month 20" ile Median Mean 80" ile Mean
(1991-2009)
January 26.1 26.4 26.4 26.8 26.8
February 26.6 27.1 27.0 27.4 27.2
March 27.2 27.6 27.5 27.8 27.5
April 27.5 27.8 27.8 28.2 27.6
May 26.9 27.2 27.3 27.6 27.5
June 25.8 26.2 26.2 26.4 26.6
July 25.0 25.3 25.3 25.5 25.8
August 24.8 25.2 25.1 25.3 25.5
September 25.3 25.7 25.6 26.0 26.1
October 25.8 26.1 26.0 26.3 26.6
November 26.2 26.6 26.5 26.9 27.1
December 26.1 26.5 26.5 26.9 27.0

Table 35: Monthly statistics of mean temperature for Lungi (1939 to 1968), and monthly mean

temperature for 1991 to 2009 for comparison.

7.5 Relative Humidity

Table 36 shows monthly averages of morning (usually measured at 09 GMT) and
afternoon (usually measured at 15 GMT) relative humidity (RH). The data from
Freetown and Pepel is for the 30 year period 1939 to 1968, while data from Lungi is for
1947 to 1968 and 1991 to 2009. There is less data for the afternoon, however, as these
values were not recorded from 1939 to 1942 nor from 1943 to 1946. According to model
data for the port area, 15 GMT is the time of minimum RH in the diurnal cycle, while 09
GMT is just after the time of maximum RH, which occurs at around 06 GMT. The
maximum daily RH would be expected to be between 2 — 3 % higher than the 09 GMT
values shown. The annual cycle of RH reaches a peak in August to September, while

the time of lowest RH is in the afternoons of January to February.

© Crown copyright 2010 34

Month Morning (09 GMT) Afternoon (15 GMT)
Freetown Lungi Pepel Freetown Lungi Pepel
January 82.0 87.4 88.2 69.7 59.7 61.9
February 80.6 84.1 88.0 69.2 62.2 59.6
March 80.7 79.7 85.9 70.7 64.3 59.5
April 81.1 78.5 83.8 71.5 65.7 64.2
May 83.2 82.7 86.1 74.7 70.2 70.2
June 87.2 88.1 88.4 778 77.9 77.0
July 89.9 91.0 89.9 80.9 81.6 80.8
August 90.2 91.0 91.4 81.9 83.5 81.7
September 90.5 91.1 90.1 80.7 80.4 79.6
October 87.7 88.6 88.6 774 75.5 73.4
November 85.7 87.6 88.4 76.4 72.7 71.6
December 83.1 88.3 87.7 71.9 65.1 66.8
Annual 85.2 86.5 88.0 75.2 71.6 70.5

Table 36: Monthly mean morning (09 GMT) and afternoon (15 GMT) relative humidity (%) for
Freetown (1939 — 1968), Lungi (1948 — 1968; 1991 — 2009) and Pepel (1939 - 1968)

In a similar way to temperature, there is little inter-annual variability in RH, and can be

seen in the regularity and consistency of the annual cycle from Lungi shown in Figure 6.

100

ALAATANNH AAT
AAT
pry Lp Te

Figure 6: Monthly mean 09 GMT (blue line) and 15 GMT (green line) relative humidity at Lungi,
1947 to 1968.

© Crown copyright 2010 35

7.6 Evaporation

Table 37 provides monthly averages of evaporation. Although the data from the Piche
evaporimeters at Lungi and Kortright are expressed in different units, they seem to be
roughly comparable. These values give a good indication of the annual cycle of
evaporation, but are not directly comparable to free water measurements made using a
pan or tank, and should only be considered as an index of evaporation. The annual

cycle of evaporation at Lungi (Table 37) has a maximum in March and a minimum in

August. Free water evaporations measurements such as those from the raised tank are
known to be susceptible to over-reading during heavy rainfall events, and this seems to
have occurred at Kortright giving dubious high values for July to September.

Month Lungi Kortright Kortright

(Piché) (Piché) (raised tank)

January 145 91 129

February 142 147 210

March 174 121 219

April 152 104 180

May 122 65 142

June 86 49 116

July 67 35 337

August 59 32 189

September 72 37 169

October 85 49 148

November 95 52 106

December 112 50 99

Annual 1310 832 2045

Table 37: Monthly averages of total evaporation at Lungi (1970 to 2007) from a Piché
evaporimeter in cm®; and Kortright (1968 to 1970) from a Piché evaporimeter and a raised tank
(both in mm).

7.7 Wind

Wind speed and direction data recorded at three times during the day is available from
Lungi for the period 1947 to 1968, but the speed is only recorded as a Beaufort Force.
Although this makes precise analysis difficult, the Beaufort Force values have been
converted into knots and monthly mean wind speeds are shown in Table 38. These
values are higher than the monthly mean wind speeds for the 1984 to 2007 period, also

from Lungi. The model data for the port area is more similar to the data from Lungi for

© Crown copyright 2010 36
the earlier period. Both of these sources show a double peak in the annual cycle, in
March — April and July — August. The lowest mean speeds occur during the November

to January period.

Monthly maximum gust speeds are also recorded at Lungi from 1954 to 1968, and
averages of these are also shown in Table 38. May and June are the months with the
highest gust speeds; these are the months when regular squalls pass through the area.

The highest recorded gust speed was 62 knots in June 1966.

Month Lungi Lungi Lungi
(1947-1968) | (1984 — 2007) Model Data Max Gust
January 48 3.3 44 19
February 5.8 3.4 5.1 17
March 6.5 3.6 5.9 22
April 6.4 3.9 5.9 30
May 5.7 4.0 47 37
June 5.5 3.8 5.1 38
July 5.6 4.0 6.1 29
August 6.1 3.5 6.5 21
September 5.5 4.0 5.1 30
October 4.9 3.8 3.9 34
November 4.2 3.6 3.4 33
December 4.0 3.1 3.6 23
Annual 5.4 3.7 5.0 28

Table 38: Monthly average mean wind speeds (knots) for Lungi (1947 to 1968; converted from
Beaufort scale), Lungi (1984 to 2007) and model data (2000 to 2009); average monthly maximum
gust speed (knots) for Lungi (1954 to 1968).

The data from Lungi for 1947 to 1968 has been analysed for the frequency of high wind
speeds (Table 39). This shows that high wind speeds of over 17 knots are rare
(occurring less than once a year on average). Most of the occurrences of winds > 22
knots (forces 6+) were in May or June, but most of the force 5 winds (17 — 21 knots)
were in July and August, especially in the afternoon. There were three events with wind

speed of at least 28 knots recorded in the 20 year period.

© Crown copyright 2010 37
Wind speed Frequency
> 11 knots 11.9%
> 17 knots 0.6 %
> 22 knots 0.1 %
> 28 knots 0.01 %

Table 39: Cumulative frequency of high wind speeds recorded at Lungi from 1947 to 1968.

Table 40 provides the monthly frequency of directions from which the wind blows at
Lungi. The dominant directions are westerly (October to May) and south-westerly (June

to September).

Month N NE E SE Ss Sw WwW NW
Jan 3 10 13 5 1 14 40 9
Feb 3 5 7 4 1 17 49 1
Mar 2 3 4 2 2 17 51 18
Apr 3 3 4 3 1 15 52 18
May 3 6 9 6 3 17 39 13
Jun 2 6 13 1 6 27 25 5
Jul 2 3 9 12 12 33 20 4
Aug 1 1 5 8 12 43 22 5
Sep 2 3 10 8 7 32 27 5
Oct 2 6 16 1 5 24 27 5
Nov 2 7 15 3 18 35 6
Dec 2 12 17 2 15 33 7
Annual 2 5 10 7 5 23 35 9

Table 40: Percentage frequency of wind direction (from 8 sectors) by month for Lungi (1947 to
1968)

7.8 Marine
Significant wave heights have been extracted from model data for a grid point just off the
coast from Freetown, and a summary of the analysis of this data is provided in this

section.

© Crown copyright 2010 38

Annually, most waves approach from the southwest or west-southwest, most of these
(87%) 2.0 metres or less. Wave periods range from zero to 11 seconds with most waves

(77%) having periods between 5 and 7 seconds.

Monthly frequencies of wave heights are provided in Table 41. The roughest month is
July, with seas in the rough category: (2.6 metres to no higher than 3.5 metres) making
up 0.6 % of the time. There is more directional spread in July and August with more
waves approaching from the south or south-southwest (23% in July, 29% in August,
reducing to 14% in September). Even during these months, the majority of waves
approach from the southwest or west-southwest. The quietest month is December with

69% of waves heights modelled at 1 metre or below, compared to 9% in this category in

July.

Month 0.6 to 1.0 1.1 to 1.5 1.6 to 2.0 2.1 to 2.5 2.6 to 3.0 3.1 to 3.5
Jan 64.4 35.6 0.0 0.0 0.0 0.0
Feb 33.6 63.8 2.2 0.5 0.0 0.0
Mar 26.0 70.4 3.6 0.0 0.0 0.0
Apr 12.4 81.2 6.4 0.0 0.0 0.0
May 20.2 69.6 10.2 0.0 0.0 0.0
Jun 16.2 67.2 15.4 1.2 0.0 0.0
Jul 9.0 60.2 27.3 2.9 0.5 0.1
Aug 3.9 55.2 33.2 7.3 0.4 0.0
Sep 13.3 67.4 18.4 0.8 0.0 0.0
Oct 41.6 55.0 3.4 0.1 0.0 0.0
Nov 56.5 41.8 1.7 0.0 0.0 0.0
Dec 69.3 30.2 0.5 0.0 0.0 0.0
Annual 30.2 58.0 10.6 11 0.1 0.0

Table 41: Monthly frequency of wave heights (m) off the coast of Freetown (from model data)

8. Area 3: Railway alignment

8.1 Climate overview
The railway alignment will run from the south-west of the mine area WSW for about 170
km to Tagrin Point, at the entrance to the harbour. It goes from the edge of the

highlands, at an altitude of about 400 masl, and passes through the interior low plains

© Crown copyright 2010 39

which are rolling lowlands of swampy grasslands to the coastal lowland plain. The

proposed railway is marked on the map (Figure 1) as a black crossed line.

The decrease in altitude, the move towards the coast, and the movement to the WSW
with respect to the ITCZ means that there is a gradual change in the climate along the
length of the railway. Annual average rainfall decreases towards the coast, but most of
this decrease occurs during the height of the rainy season in July and August due to a
decreasing influence of the south-west monsoon. However, there is an increase in
rainfall in the centre of the country around Makeni, as the escarpment which forms the
mine area triggers instability in the moist south-westerly winds (Kamara and Jackson,
1997b). There is also a slight increase in average cloudiness and humidity closer to the

coast. During February to April, fog sometimes forms in valleys after a calm night.

8.2 Data Sources

There are several meteorological stations for which we have some data records located
near to the railway alignment at fairly regular spatial intervals. Starting from the mine
site and proceeding to the coast, we have a good rainfall record from Mabonto, near to
the mine site. The railway then passes through Makeni, a large city of around 100,000
people from where we have a long record (over 50 years) of rainfall, temperature and
humidity data, as well as a short record of wind speed and direction. Further rainfall
data is available from Teko, just to the south of Makeni. The next major stop for the
railway is Marampa, the location of existing mine works. We have a 34 year record of
rainfall, temperature and humidity data from here. The railway next passes Port Loko,
which is situated on Port Loko Creek, which flows into the Sierra Leone River. We have
a good record of rainfall data form here, as well as a shorter record of temperature and

humidity.

8.3 Rainfall

Extreme value analysis of annual maximum daily totals has been carried out on historic
data from Port Loko, Marampa and Makeni to obtain daily rainfall totals for a range of
return periods, and the results are shown in Tables 42 and 43. The annual maximum
series at Makeni has also been used to estimate a Probable Maximum Precipitation of
566 mm.

© Crown copyright 2010 40
Port Loko Marampa
Return
. 95 % 95 % 95 % 95 %
Period | Estimate Estimate
confidence | confidence confidence | confidence
(years) | (mm) i (mm) _ a
lower limit upper limit lower limit upper limit
10 161.8 137.2 186.5 146.3 129.5 163.1
20 182.1 150.9 213.2 161.5 140.3 182.7
50 208.2 168.2 248.2 181.2 153.9 208.5
100 227.9 181.4 274.3 196.0 164.3 227.7
500 273.1 212.3 333.9 230.1 188.6 271.6

Table 42: Estimated daily rainfall totals with 95 % confidence intervals for a range of return
periods. Port Loko analysis based on 24 years from 1937 to 1968 and Marampa based on 30

years from 1935 to 1968 (some years are missing).

Return 95 % 95 %
Estimate
Period confidence | confidence
(mm) - ee

(years) lower limit | upper limit
10 169.9 151.0 188.9
20 190.4 166.4 214.3
50 216.8 186.0 247.5
100 236.6 200.9 272.3
500 282.3 235.6 329.1

Table 43: Estimated daily rainfall totals with 95 % confidence intervals for a range of return
periods, for Makeni (based on 42 years data from 1923 to 1968; some years are missing).

The theoretical profiles for 15 and 8 hour storms (Tables 5 and 6) have been applied to
the estimates of 10 and 50 year return period 1-day rainfalls at Makeni. The maximum
1-hour rainfall during these design storms is shown in Table 44, while the full design

storms are provided in Appendix 2.

Location 1 in 10-year 1 in 50-year

8-hour 15-hour 8-hour 15-hour

Makeni 115.6 76.5 147.6 97.7

Table 44: Maximum 1-hour rainfall (mm) for design storms of 8 and 15 hours

© Crown copyright 2010 4

The theoretical profile of 5-minute rainfall (Table 7) has been applied to the maximum 1-
hour rainfall from the 8-hour storm, giving the estimates of maximum 5-minute rainfall in

Table 45 (the full profile is provided in Appendix 2).

Location Rainfall, mm

10-year 50-year
Makeni 24.3 31.0

Table 45: Estimates of maximum 5-minute rainfall at Makeni

Monthly statistics of rainfall for the 1923 to 1968 period are shown in Tables 46, 47 and
48 for the same three locations. Where possible, missing monthly values have been
estimated by linear regression against the best correlated neighbour stations. The
tables show the strong seasonal cycle of rainfall, peaking in August and with very little
rainfall from December to March. Rainfall during the wet season is less than for the port
area however, and is more evenly spread over the wet season months. The three
locations have similar annual rainfall profiles, although Makeni has more rainfall, and
Port Loko peaks slightly earlier in the year as it is closer to the port area. The 20" and
80" percentile values give an indication of dry and wet months that have been

experienced, equivalent to a 5 year return period.

Month 20" %ile Median Mean 80" %ile
January 0.0 0.2 7.8 17.1
February 0.0 0.0 8.8 74
March 6.0 19.5 23.6 38.2
April 20.0 46.4 63.1 117.1
May 146.2 212.5 209.1 263.7
June 270.4 370.2 367.8 430.1
July 424.6 506.0 526.3 657.0
August 396.6 558.7 553.4 682.8
September 329.9 412.5 421.4 507.3
October 288.9 348.8 352.5 414.5
November 101.2 152.9 157.1 202.8
December 1.0 16.7 27.3 49.5

Table 46: Monthly statistics of rainfall for Port Loko, 1923 to 1968.

© Crown copyright 2010 42
Month 20 %ile Median Mean 80" %ile
January 0.0 0.0 8.0 9.4
February 0.0 0.5 5.6 9.3
March 6.2 25.2 34.2 54.2
April 33.3 76.8 88.2 132.4
May 168.7 214.0 221.4 300.4
June 254.2 319.8 318.0 362.1
July 371.7 426.2 443.9 547.6
August 354.3 546.8 532.4 682.8
September 374.0 483.1 458.0 549.3
October 313.8 386.4 386.2 459.7
November 111.7 180.4 195.1 261.2
December 4.5 17.2 19.9 37.9
Table 47: Monthly statistics of rainfall for Marampa, 1923 to 1968.

Month 20" %ile Median Mean 80" %ile
January 0.0 0.0 9.0 214
February 0.0 2.2 9.1 20.2
March 8.9 32.3 39.7 63.9
April 54.4 98.3 101.5 162.3
May 163.5 227.5 235.6 316.7
June 307.8 393.7 402.2 471.1
July 382.3 457.2 493.2 613.5
August 490.7 602.7 614.5 733.7
September 468.5 520.7 538.6 627.4
October 324.2 421.6 415.1 490.8
November 142.4 190.7 203.8 276.2
December 1.7 23.0 26.7 49.1

Table 48: Monthly statistics of rainfall for Makeni, 1923 to 1968.

Table 49 shows monthly statistics from Makeni for the 1971 to 2009 period (note that
this period has some missing data — 19% of months are missing — for example 1999 to
2002). In contrast to Lungi, this shows that there was very little difference in average
annual rainfall compared to the earlier period of 1923 to 1968. However, like Lungi,
there has been a decrease in rainfall during the dry season, with 68 % of the 1923 to

1968 period falling during the November to April period. This was compensated by a

© Crown copyright 2010

43

small increase in rainfall for the months of July and August in the recent period. Figure 7
shows that there has been no overall significant trend in rainfall over the whole period
since 1923. Note however that the two driest years in the Lungi record (1999 and 2000)

are missing from Makeni. There does seem to have been a greater variability of annual

rainfall in the last 20 years.

Month 20" %ile Median Mean 80" %ile
January 0.0 0.0 1.6 0.6
February 0.0 0.7 8.5 17.6
March 0.2 8.9 17.2 27.8
April 48.6 75.6 84.6 115.9
May 150.7 219.6 217.1 274.2
June 300.8 373.9 398.4 465.9
July 472.2 543.2 566.4 686.8
August 532.5 680.6 672.7 802.5
September 379.8 504.8 536.8 674.0
October 324.6 387.1 398.8 468.6
November 741 132.4 137.8 178.5
December 0.0 2.6 17.0 25.7
Annual 2706.2 3074.0 3060.0 3330.5

Table 49: Monthly statistics of rainfall for Makeni, 1971 to 2009.

© Crown copyright 2010 44
4000

3800

3600

3400 +—o

Year

°
= oe ° ° wo ° °
£ 3200 4 2 Qo.
= °
3 te °
= 3000 oe
& ° ae ° °
° Pd
3 % 42% % ° o
2 2800 >
& ° o? °
2600
° ° oo ° °
2400 o
2200 &
2000
1923 1933 1943 1953 1963 1973 1983 1993 2003

Figure 7: Time series graph of annual rainfall at Makeni, showing the variability and trend from

1923 to 2005.

An extreme value analysis of annual rainfall totals at the three sites was carried out in

order to obtain estimated rainfall amounts for a range of recurrence intervals, both for

wet and dry years. The results, including 95 % confidence intervals for the estimates,

are shown in tables 50, 51 and 52.

Dry year Dry year Wet year Wet year
Return Dry year Wet year
. . 95 % 95 % . 95 % 95 %
Period estimate estimate
confidence | confidence confidence | confidence
(years) (mm) ee ee (mm) ee ee
lower limit | upper limit lower limit | upper limit
5 2431 2302 2545 2954 2834 3112
10 2303 2144 2416 3105 2973 3325
20 2205 2012 2318 3231 3085 3506
50 2109 1888 2222 3370 3204 3727
100 2053 1805 2167 3460 3277 3891
500 1964 1644 2082 3627 3400 4252

Table 50: Annual rainfall dry year and wet year totals for a range of return periods, for Port Loko
(based on data for 1937 to 1968)

© Crown copyright 2010

45

Dry year Dry year Wet year Wet year
Return Dry year Wet year
95 % 95 % 95 % 95 %
Period estimate estimate
confidence | confidence confidence | confidence
(years) (mm) ee ee (mm) ee ee
lower limit | upper limit lower limit | upper limit
5 2480 2416 2553 2874 2772 3021
10 2415 2347 2474 3006 2887 3231
20 2376 2305 2423 3128 2982 3452
50 2345 2271 2382 3278 3080 3793
100 2330 2248 2363 3385 3137 4081
500 2314 2210 2340 3616 3332 4833

Table 51: Annual rainfall dry year and wet year totals for a range of return periods, for Marampa
(based on data for 1934 to 1968)

Dry year Dry year Wet year Wet year
Return Dry year Wet year
95 % 95 % 95 % 95 %
Period estimate estimate
confidence | confidence confidence | confidence
(years) (mm) ee ee (mm) ee ee
lower limit | upper limit lower limit | upper limit
5 2792 2686 2881 3373 3284 3468
10 2636 2502 2731 3518 3428 3629
20 2511 2329 2614 3629 3537 3771
50 2378 2132 2497 3740 3643 3926
100 2296 1998 2429 3805 3703 4020
500 2153 1723 2323 3910 3794 4199

Table 52: Annual rainfall dry year and wet year totals for a range of return periods, for Makeni
(based on data for 1923 to 2005)

8.4 Temperature

Monthly averages of daily maximum and minimum air temperature for the 30 year period

from 1939 to 1968 are shown in Table 53 and Figure 8. Again missing values have

been estimated where possible.

Maximum temperatures are higher and minimum

temperatures lower compared to the port area, meaning that there is a greater diurnal

range. The highest temperatures occur in March, especially further inland at Makeni.

The lowest minimum (night-time) temperatures occur in January and the highest in May.

© Crown copyright 2010

46

Month Mean daily maximum Mean daily minimum
Port Loko | Marampa Makeni Port Loko | Marampa Makeni

January 32.8 32.3 33.1 20.0 20.3 19.0
February 33.8 33.9 34.7 20.7 20.9 20.1
March 34.4 34.7 35.6 21.5 21.8 21.6
April 34.3 34.4 34.9 22.4 22.4 22.5
May 32.5 32.9 33.0 22.6 22.4 22.8
June 31.0 31.1 31.6 21.8 21.9 22.4
July 29.5 29.1 29.7 21.5 21.8 22.3
August 28.4 28.3 28.7 21.7 22.0 22.2
September 29.3 29.9 30.3 21.5 22.0 22.3
October 31.3 31.1 31.4 21.0 21.6 21.8
November 31.8 31.3 31.8 21.1 21.6 21.9
December 31.9 31.3 31.9 21.0 21.1 20.4
Annual 31.7 31.7 32.2 21.4 21.7 21.6

Table 53: Monthly mean daily maximum and daily minimum air temperatures for the 1939 to 1968

period, for stations in the railway alignment.

36

wo
Bz

i)
ie)

wo
So

Port Loko
—Marampa
— Makeni

ix)
©

ix)
x

Temperature (deg C)
nO
o

iS)
IX)

ix)
is}

18

Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec

Figure 8: Monthly mean daily maximum and daily minimum air temperatures for the 1939 to 1968

period, for stations in the railway alignment.

© Crown copyright 2010 47

Table 54 provides monthly statistics of mean temperature for Marampa. The 20" and

80" percentile values show that there is very little inter-annual variability.

Month 20" %ile Median Mean 80" %ile
January 25.6 26.4 26.3 27.1
February 26.8 27.4 27.4 28.1
March 27.9 28.2 28.3 28.6
April 28.0 28.5 28.4 28.8
May 27.3 27.6 27.7 28.1
June 26.3 27.5 26.5 26.8
July 25.1 25.6 25.5 25.9
August 24.7 25.2 25.2 25.7
September 25.7 26.0 25.9 26.3
October 25.8 26.4 26.3 26.7
November 26.0 26.3 26.5 27.0
December 25.8 26.3 26.2 26.8

Table 54: Monthly statistics of mean temperature for Marampa (1939 to 1968).

There is some temperature data available for Makeni from 1980 to 2009, but 30 % of
months are missing. A time series of annual mean temperature is shown in Figure 9,
which shows that there was very little inter-annual variability until recent years, when the
temperature appears to have decreased. It seems most likely that this is due to
inhomogeneity in the temperature measurement (e.g. changes in instrumentation or

exposure) rather than a shift in the climate.

© Crown copyright 2010 48
28.0

27.5

25.5 7

Annual mean temperature (deg C)

25.0 °

24.5 T T T T T T T T
1925 1935 1945 1955 1965 1975 1985 1995 2005

Figure 9: Time series of annual mean temperature at Makeni, 1925 to 2005.

8.5 Relative Humidity

Table 55 shows monthly averages of morning (usually measured at 09 GMT) and
afternoon (usually measured at 15 GMT) relative humidity (RH). Values are provided for
Port Loko (1954 to 1968), Marampa (1939 to 1968) and Makeni (1939 to 1968 and 1980
to 2009). There is less data for the afternoon, however, as these values were not
recorded from 1939 to 1942 or from 1943 to 1946. According to model data for the
Makeni area (Figure 10), 15 GMT is the time of minimum RH in the diurnal cycle, while
09 GMT is just after the time of maximum RH, which occurs at around 06 GMT. The
maximum daily RH would be expected to be between 7 — 9 % higher than the 09 GMT
values shown. The annual cycle of RH reaches a peak in August, while the time of
lowest RH occurs in the afternoons from January to March. At this time, the humidity
can vary considerably from year to year depending on the prevalence of the dry
Harmattan wind. In January 1986, for example, the average RH at 15 GMT at Makeni

was only 21 %, and model data shows the RH dropping below 10 % on occasions.

© Crown copyright 2010 49
Month

Morning (09 GMT)

Afternoon (15 GMT)

Port Loko | Marampa Makeni Port Loko | Marampa Makeni
January 87.9 90.3 82.4 49.3 50.9 48.6
February 88.3 90.0 83.9 50.8 47.7 48.2
March 82.6 86.2 83.7 49.1 49.4 50.0
April 81.7 84.1 84.1 53.1 53.4 54.6
May 85.7 87.3 86.7 61.3 62.7 64.3
June 89.3 90.8 89.8 70.5 70.9 70.6
July 91.5 92.1 91.4 79.7 78.3 74.2
August 92.5 93.2 92.4 82.5 81.3 79.0
September 92.0 92.6 91.0 776 76.3 73.8
October 88.8 90.6 89.5 69.8 70.4 70.0
November 88.5 90.8 89.2 65.9 67.3 66.3
December 87.3 89.5 85.5 58.6 60.2 56.3
Annual 88.0 89.8 87.5 64.0 64.1 63.0

Table 55: Monthly mean morning (09 GMT) and afternoon (15 GMT) relative humidity (%) for Port
Loko (1954 — 1968), Marampa (1939 — 1968) and Makeni (1939 — 1968; 1980 — 2009)

100

90

80

g

z= 70

a

§ 60

&

=

50

40

BO
0 2 4 6 8 10 12 14 #16 18 20 22

Hour of Day

Figure 10: Diurnal cycle of relative humidity at Makeni (from model data) for January and July.

© Crown copyright 2010 50
8.6 Evaporation
No evaporation data is available for stations along the railway alignment. Average

evaporation is likely to be between that for Lungi (Table 37) and Bumbuna (Table 19).

8.7 Wind

Monthly wind speed and direction data is available from Makeni for the period 1949 to
1954, but the speed is only recorded in Beaufort Force categories. Also available are
mean wind speeds for 1990 to 2009, but 40% of months are missing in this period.
Model data has been extracted for Port Loko and Makeni areas. The model data is
probably the best source of data for mean wind speeds, but it does not capture extremes
well. The recent recorded data at Makeni gives surprisingly low wind speeds, possibly
due to poor exposure of the anemometer. Table 56 shows that the model data has a
double peak in the annual cycle, in March — April and July —- August. The lowest mean
speeds occur in November to December. The model mean wind speed at Makeni is
lower than that at Port Loko, which in turn is lower than the mean wind speed at Lungi.
This suggests that the mean wind speed decreases inland (in an easterly direction), and
that the mean wind speed for Marampa is likely to be between that for Lungi and
Makeni.

Month Makeni Makeni Port Loko
(model) (model)
January 1.2 2.6 3.3
February 1.2 3.2 44
March 1.4 3.8 4.9
April 1.5 4.0 5.0
May 15 34 38
June 1.4 3.0 3.9
July 1.6 3.3 4.4
August 1.7 3.5 4.5
September 1.4 29 3.8
October 1.6 23 3.1
November 1.3 1.9 27
December 1.2 2.0 27
Annual 1.4 3.0 3.8

Table 56: Monthly mean wind speed (knots) at Makeni (1990 to 2009), and using model data for
Makeni and Port Loko (2000 to 2009).

© Crown copyright 2010 51
The data from Makeni for 1949 to 1954 has been analysed for the frequency of high
wind speeds (Table 57). This shows that high wind speeds of over 22 knots are very
rare (occurring once every two years on average). Most of the occurrences of winds >

11 knots (forces 4+) were in February or March.

Wind speed Frequency
> 11 knots 0.67 %
> 22 knots 0.05 %

Table 57: Cumulative frequency of high wind speeds recorded at Makeni from 1949 to 1954.

Table 58 provides the monthly frequency of wind directions at Makeni. The dominant
directions are south-westerly (March to October) and north-easterly (December to
February). Important secondary directions are southerly and south-easterly (June to

November) and westerly and north-westerly (March to April).

Month N NE E SE Ss sw WwW NW
Jan 4 15 7 12 an] 12 7 7
Feb 6 14 8 10 9 12 an] 13
Mar 8 9 2 12 7 20 15 16
Apr 8 9 3 1 6 21 14 19
May 8 7 3 12 10 20 12 14
Jun 3 8 2 14 13 28 10 7
Jul 3 3 2 17 15 33 9 7
Aug 2 3 1 15 21 31 12 6
Sep 4 5 3 14 17 28 10 8
Oct 5 9 5 15 15 20 7 1
Nov 9 1 5 16 an] 14 8 1
Dec 7 17 8 1 7 8 6 7
Annual 5 9 4 13 12 21 10 1

Table 58: Percentage frequency of wind direction (from 8 sectors) by month for Makeni (1949 to
1954).

© Crown copyright 2010 52

9. Area 4: Sierra Leone River catchment

The Rokel River is the largest river in Sierra Leone, and passes near to the mine area as
it flows in a south-westerly direction down to the Sierra Leone River estuary (Freetown
Harbour). It follows a similar path to the railway but further to the south. A smaller river,
Port Loko Creek, also feeds into the estuary, having crossed the railway at Port Loko.
Consequently the climate overview and data sources from the previous sections,
especially section 8 on the railway alignment, are also applicable to the river catchment,

depending on which part of the catchment is of interest.

10. Conclusions

A large amount of information and data on the weather and climate of Sierra Leone has
been gathered, and much of it digitised. This report presents a summary of the analysis

which has been carried out on this data.

Although a large amount of data has been obtained, there are limitations in the data
which may affect the results. In particular for the mine area, there is a lack of long series
of data in the area, with the closest long period stations being Kabala and Makeni.
Analysis has shown that Makeni is fairly representative of the mine area for rainfall, and

that Kabala is fairly representative for relative humidity and wind. However, the mine

area is mountainous and the climate is likely to change considerably on a small spatial
scale. In particular, the climate at the mining site itself, which is approximately 800 mast,
may be quite different to that at an elevation of 400 masl. The two AWS sites which are
at different elevations in the mine area currently only have five months of data available,
and it would be beneficial to re-visit the analysis once a record of at least one year has

built up.

Available long series of rainfall data has enabled extreme value analysis to be carried
out, both on annual maximum daily rainfall totals and on annual totals. Using the results
from this analysis, rainfall estimates for return periods from 5 years to 500 years have
been made, with increasing uncertainty as the return period increases. Theoretical
storm profiles, corroborated by evidence from the small amount of available sub-daily

data, have been used together with the estimated return levels of daily rainfall, to

© Crown copyright 2010 53
generate design storm profiles. These have been used to estimate maximum 1 hour

and 5-minute rainfalls for 10 and 50 years return periods.

Monthly averages of mean, daily maximum and minimum air temperature, and relative
humidity have been provided. Wet bulb temperature is not included as it was generally
not recorded separately, but it can be derived from air temperature and relative humidity
if required. Evaporation data is limited, and the measurement methods used have their
weaknesses. Monthly averages have been included for the port and mine areas; these
give a good indication of variations in the annual cycle but their accuracy cannot be

relied upon.

In some cases, data from Met Office numerical models has been used to supplement
available observations, and this has provided useful information on seasonal variations
in mean wind speed and wave height. The available wind data is not suitable for
extreme value analysis due to the short records available of precise, short duration
values. The data has been used to provide guidance on frequencies of wind speed and
direction. No data on dust levels is available, but the wind direction results give an
indication of the frequency of occurrence of the Harmattan wind at different times of

year.

11. References

Davies EJ, Barber NJ, Harleston AE. 1966. Design storm hyetographs from studies of
rainfall in the western area of Sierra Leone. Journal of the Institution of Water Engineers
and Scientists 20: 67-74.

Flood Studies Report. 1975. Vol Il, Meteorological Studies. Natural Environment
Research Council, UK.

Food and Agriculture Organisation. 1993. Field measurement of soil erosion and runoff.
FAO Soils Bulletin 68.

Griffiths J. 2010. Initial hydrological assessment of mine, port and transport corridor —

Tonkolili iron ore project. Report prepared by SRK Consulting for African Minerals Ltd.

© Crown copyright 2010 54
Hayward DF, Clarke RT. 1996. Relationship between rainfall, altitude and distance
from the seas in the Freetown Peninsula, Sierra Leone. Hydrological Sciences 41: 377-
384

Hayward DF, Oguntoyinbo JS. 1987. Climatology of West Africa. Hutchinson.

Kamara Sl, Jackson lJ. 1997a. A new soil-moisture based classification of rain days
and dry days and its application to Sierra Leone. Theorotical and Applied Climatology
56: 199-213.

Kamara Sl, Jackson lJ. 1997b. Identification of agro-hydrologic regions in Sierra Leone.
Theorotical and Applied Climatology 57: 49-63.

Le Barbé L, Lebel T, Tapsoba D. 2002. Rainfall variability in West Africa during the
years 1950 — 90. Journal of Climate 15: 187-202.

Meigh JR, Farquharson FAK, Sutcliffe JV. 1997. A worldwide comparison of regional

flood estimation methods and climate. Hydrological Sciences Journal 42: 225-244.

Mukherjee AK, Massaquoi. 1973. Rainfall in Sierra Leone. Scientific Note No.3, Sierra

Leone Meteorological Department.

Nicholson SE, Some B, Kone B. 2000. An analysis of recent rainfall conditions in West
Africa, including the rainy seasons of the 1997 El Nifio and the 1998 La Nifa years.
Journal of Climate 13: 2628-2640.

Ojo O. 1977. The Climates of West Africa. Hutchinson.

Owusu K, Waylen P. 2009. Trends in spatio-temporal variability in annual rainfall in
Ghana (1951-2000). Weather 64: 115-120.

Sierra Leone Meteorological Service, 1941. Meteorology of Sierra Leone River Area.

WMO. 2009. Guide to Hydrological Practices. Vol. Il Management of Water Resources
and Application of Hydrological Practices. WMO No 168, Sixth Edition.

© Crown copyright 2010 55
Appendix 1:

Digitised data

Hourly Data
Station Variables Date from Date to Length of record
Freetown Rainfall 1944 1948 5 years
Farangbaya Full range Sep-2009 Jan-2010 5 months
Numbara Full range Sep-2009 Jan-2010 5 months
Table A1: Digitised hourly data
Daily Data
Station Variables Date from Date to Length of record
Freetown Rainfall 1916 1948 30 years
Lungi Rainfall, wind 1949 1968 20 years
Makeni Rainfall 1943 1948 6 years
Kabala Rainfall, wind 1943 1944 1 year
Table A2: Digitised daily data
Monthly Data (Mine Area)
Station Variables Date Date to Length of
from record (yrs)
Kabala Rainfall, temperature, humidity, wind 1913 1968 50
Mabonto Rainfall 1936 1962 25
Sumbaria Rainfall 1948 1968 21
Farangbaya Rainfall, temperature, humidity 1957 1961 5
Sakasakala Rainfall 1933 1937 4
Bumbuna Rainfall, evaporation 1972 1974 3
Makali Rainfall, temperature, humidity 1950 1955 5
Kaiyima Rainfall 1927 1931 5

Table A3: Digitised monthly data from the mine area

© Crown copyright 2010 56

Monthly Data (Port Area)
Station Variables Date Date to Length of
from record (yrs)
Lungi Rainfall, temperature, humidity, wind, 1947 2007 59, 23 (evap)
Piché evaporation

Freetown Rainfall, temperature, humidity, wind 1909 1968 59

Pepel Rainfall, temperature, humidity 1933 1967 29

Kissy Dockyard Rainfall, temperature, humidity 1949 1959 10

Cline Town Rainfall 1949 1960 12

Table A4: Digitised monthly data from the port area

Monthly Data (Railway Alignment)

Station Variables Date Date to Length of record (yrs)

from

Makeni Rainfall, temperature, humidity, 1923 2009 74 (rain), 67 (RH), 55
wind (temp), 18 (wind)

Marampa Rainfall, temperature, humidity 1934 1968 34

Port Loko Rainfall, temperature, humidity 1936 1968 27 (rain), 13 (temp, RH)

Teko Rainfall 1942 1968 17

Katonga Rainfall 1957 1966

Magburaka Rainfall, temperature, humidity 1935 1960 10 (rain), 2 (temp, RH)

Table A5: Digitised monthly data from the area of the railway alignment and the river catchment

Appendix 2: Design storm profiles

Hrofstom] 1] 2|)3),4j)5)6j),7)8 ]9 | 10] 1) 12) 13) 14) 15
% of total 0.5 1 2 3 4 6 1 45 1 6 4 3 2 1 0.5
10-yr rain 0.9 1.7 | 3.4 | 54 6.8 | 10.2 | 18.7 | 76.5 | 18.7 | 10.2) 6.8 | 51 3.4 1.7 | 0.9
50-yr rain 1.8 | 22 | 4.3 | 65 | 8.7 | 13.0 | 23.9 | 97.7 | 23.9| 13.0] 8.7 | 65 | 43 | 22 1.8

Table A6: 15-hour design storm for Makeni

© Crown copyright 2010 57

Hr of storm | 1 2 3 4 5 7 8 9 10 | 11 | 12 | 13 | 14 | 15
% of total 0.5 1 2 4 11 45 1 6 4 3 2 1 0.5
10-yr rain 0.7 | 13 | 26) 39 | 52 | 7.8 | 14.3 | 58.5|)14.3) 7.8 | 5.2 | 39 | 26 | 1.3 | 0.7
50-yr rain 1 1.7 | 3.3 | 5.0 | 6.7 | 10.0 | 18.4 | 75.2] 18.4] 10.0| 67 | 5.0 | 3.3 | 1.7 | 14
Table A7: 15-hour design storm for Kabala

Hr of storm 1 2 3 4 5 6 7 8 9 10 | 11 | 12 | 13 | 14 | 15
% of total 0.5 1 4 6 11 45 1 6 4 3 2 1 0.5
10-yr rain V1 2.2 | 4.5 | 6.7 | 9.0 | 13.5 | 24.7 |101.1} 24.7 | 13.5] 9.0 | 6.7 | 4.5 | 2.2 ] 1.1
50-yr rain 1.4 | 28 | 56 | 84 | 11.2 | 16.8 | 30.8 ]126.1| 30.8 | 16.8] 11.2] 84 | 56 | 28) 1.4
Table A8: 15-hour design storm for Freetown

Hour of storm 1 2 7 8

% of total 9 68 13 1 1

10-year rain 15.3 115.6 | 221 5.1 3.4 3.4 1.7 1.7

50-year rain 33.2 | 147.6 | 28.2 6.5 4.3 4.3 2.2 2.2

Table AQ: 8-hour design storm for Makeni

Hour of storm 1 2 7 8

% of total 9 68 13 1 1

10-year rain 117 | 884 | 169 | 39 | 26 | 26 | 13 | 13

50-year rain 19.5 | 113.6 | 21.7 | 50 33 | 33 17 17

Table AQ: 8-hour design storm for Kabala

Hour of storm 1 2 7 8

% of total 9 68 13 1 1

10-year rain 20.2 | 1527] 292 | 67 | 45 | 45 | 22 | 22

50-year rain 56.6 | 190.5 | 36.4 8.4 5.6 5.6 28 2.8

Table AQ: 8-hour design storm for Freetown

5-minute interval 1 2 3 4 5 6 7 8 9 10 1 12
10-year rain 3.5 | 46 | 9.2 | 10.4 | 16.2 | 24.3 | 16.2} 10.4] 9.2 | 58 | 3.5 | 23
50-year rain 44 | 5.9 | 11.8 | 13.3 | 20.7 | 31.0 | 20.7 | 13.3 | 11.8] 7.4 | 4.4 | 3.0

Table A10: Peak one-hour design rainfall at Makeni

© Crown copyright 2010

58

5-minute interval 1 2 3 4 5 6 7 8 9 10 11 12
10-year rain 2.7 | 35 | 7.1 | 8.0 | 124/186/124] 8.0 | 7.1 |] 44 | 2.7 | 1.8
50-year rain 3.4 | 4.5 | 9.1 | 10.2 | 15.9 | 23.8] 15.9] 10.2] 9.1 | 5.7 | 3.4 | 23
Table A11: Peak one-hour design rainfall at Kabala

5-minute interval 1 2 3 4 5 6 7 8 9 10 1 12
10-year rain 46 | 6.1 | 12.2 | 13.7 | 21.4 | 32.1 | 21.4 | 13.7 | 12.2) 7.6 | 4.6 | 3.1
50-year rain 5.7 | 7.6 | 15.2 | 17.1 | 26.7 | 40.0 | 26.7/ 17.1| 15.2 | 9.5 | 5.7 | 3.8

Table A12: Peak one-hour design rainfall at Freetown

© Crown copyright 2010

59

Met Office Tel: 0870 900 0100

_ FitzRoy Road, Exeter Fax: 0870 900 5050
Devon EX1 3PB enquiries @metoffice.gov.uk
United Kingdom www.metoffice.gov.uk
WorleyParsons [African agp
resources & energy ~_ea— SE

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 8

Preliminary Report on Phase 3 Vegetation Fieldwork - Prepared by SRK
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

Tonkolili Iron Ore Project

Preliminary Report on Phase 3
Vegetation Fieldwork - Prepared by
SRK

305000-00006 — 305000-00006-0000-EN-REP-0005

08 Apr 2010

Parkview, Great West Road

Brentford Middlesex TW8 9AZ London
United Kingdom

Telephone: +44 (0) 20 8326 5000
Facsimile: +44 (0) 20 8710 0220
www.worleyparsons.com

© Copyright 2010 WorleyParsons
[iia] WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
PRELIMINARY REPORT ON PHASE 3 VEGETATION FIELDWORK - PREPARED BY SRK

TONKOLILI IRON ORE PROJECT

Disclaimer

This report has been prepared on behalf of and for the exclusive use of African Minerals Limited,
and is subject to and issued in accordance with the agreement between African Minerals Limited
and WorleyParsons Europe Limited. WorleyParsons Europe Limited accepts no liability or
responsibility whatsoever for it in respect of any use of or reliance upon the whole or any part of
the contents of this report by any third party.

Copying this report without the express written permission of African Minerals Limited or
WorleyParsons Europe Limited is not permitted.

PROJECT 305000-00006 - PRELIMINARY REPORT ON PHASE 3 VEGETATION FIELDWORK - PREPARED

BY SRK
REV DESCRIPTION ORIG REVIEW WORLEY- DATE CLIENT DATE
PARSONS APPROVAL,
APPROVAL
A Issued for Internal Review 08 Apr 2010 N/A
O Fuertes P Burris NIA

c:\documents and settings\alinne.hoffner\desktop\tonkolili project template_report.doc
Document No: 305000-00006-0000-EN-REP-0005 Page ii
SRK Consulting (UK) Ltd
5" Floor Churchill House
17 Churchill Way

Cardiff

United Kingdom

CF10 2HH

a SRK Consulting

Engineers and Scientists

e-mail: cardiff@srk.co.uk
URL: www.srk.co.uk

Tel: + 44 (0)29 20 34 81 50
Fax: + 44 (0)29 20 34 81 99

EXTERNAL MEMORANDUM

TO: Phil Burris

FROM: Paul Mitchell on behalf of Craig Watt

P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA
Programme\Reps\Vegetation Study\SRK Memo to Worley

FILE REF: parsons - Preliminary Report on Phase 3 V 3.docx DATE: 26 March 2010
SUBJECT: SRK MEMO TO WORLEY PARSONS - PRELIMINARY REPORT ON
‘PHASE 3 VEGETATION FIELDWORK
Dear Phil

Please find attached the preliminary report on the Phase 3 vegetation fieldwork, as prepared by Xander van
der Burgt & Ben Pollard of the Herbarium, Royal Botanic Gardens, Kew.

Yours sincerely,

Craig Watt
Principal Environmental Engineer

SRK Consulting (UK) Ltd
Tel: +440292348180
Mob: +447841800102
Email: cwatt@srk.co.uk

‘SRK Consulting (UK) Ltd. Registered Address: Offices in:
21 Gold Tops, Arica
Registered in England and Wales Newport, Asia
Gwent. Australia
Reg. No. 1575403 NP9 4PG North America
South America

United Kingdom
Summary of report, Phase 3 of the vegetation studies
at the Tonkolili mine site, Sierra Leone

Xander van der Burgt & Benedict John Pollard
Herbarium, Royal Botanic Gardens, Kew

Riverine forest and river with rocky areas suitable for rheophytes

March 2010

THIS REPORT IS PRELIMINARY AND CONFIDENTIAL
Executive Summary

Four habitats of high conservation value were identified by this study and the two preceding
vegetation studies:

1. The strips of forest along the Tonkolili River and the river bed of this river, from Kegbema
and Farangbaia up to the confluence with the Rokel River, and the strips of forest along the
Rokel River near this confluence.

2. The forest patch to the southwest of the village Kegbema.

3. The summits of the Numbara deposit, due to the presence of a sizeable population of the
conservation priority species Pseudovigna sp. nov.

4. The seasonally wet (seepage) grassland on the southern slopes of Marampon, which is host
to a concentration of high conservation priority species.

The conservation status of the summit of the Numbara deposit may be lowered if further areas
hosting Pseudovigna sp. nov. are identified outside the mining license area. Opportunities
may exist for African Minerals to establish conservation measures for this species, e.g. seed
collection and translocation of specimens from Numbara to a suitable locality outside the
mining license area, which may also lower the conservation status of the species. Similar
approaches may be relevant to the grassland on the southern slopes of Marampon.

Unlike the summits of Numbara, the high conservation status of the forest strips and forest
patch noted above is now fixed and will not change as a result of further field studies.
Translocation of tree species is not feasible; therefore infrastructure should be planned outside
these areas where at all possible. Where work is essential in these areas, river crossings should
be made with the greatest care, especially if there are trees present, or rocks in the river bed.
Planned river crossing sites should be surveyed for plant species of conservation concern by a
botanist and well in advance of construction work to allow the crossing location to be
modified based on survey results (i.e. the proximity of haul road already constructed to the
river should not be such that it constrains adjustments to the crossing point).

Apart from mining infrastructure, the forest patches are also threatened by an increase in
construction wood extraction by local people. The increased demand for houses in the study
area seems to be a cause of increased logging activities. Since the increased pressure on the
last remaining forest patches seems at least partly linked to the activities of African Minerals,
the company may wish to identify options with appropriate partners (e.g. the government of
Sierra Leone) to prevent further damage to these forest patches. As part of this process,
opportunities to compensate villagers for preserving the forest patch could be explored.

In addition, there are also several habitats of medium conservation value identified, including
a forest strip along a small stream in the rail loop area; forests around Nerekoro; the forest
patch on the western slopes of the Simbili deposit; mangroves in the Tagrin and Pepel Port
lease areas and Port Loko; inland valley swamps in the Tagrin port camp and infrastructure
area, railroad marshalling yard, Petifu Junction, Port Loko area and along the haul road route
between Lunsar and the western bank of Rokel River, and forest in the area of the River Toka
rail and road crossing points. The construction of any infrastructure in these habitats must be
carefully planned and managed.

The results and recommendations in this summary are subject to changes based on the
outcome of confirmatory identification of the 461 botanical samples collected. The

conservation status of some habitats may also change as a result of any further detailed field
studies that are undertaken.
1. Introduction

This is a summary of the Phase 3 vegetation studies for Tonkolili mine, Sierra Leone. For
more information the reader is referred to the full fieldwork report (in preparation) and to the
previous two reports on the vegetation studies at Tonkolili by the Royal Botanic Gardens,
Kew (van der Burgt, 2009; Darbyshire & van der Burgt, 2010).

The Phase 3 vegetation survey was divided into two tasks:

¢ Phase 3a — detailed characterisation of baseline conditions at the mine site and the first 20
km of the haulage road.

e Phase 3b — rapid assessment field surveys of the preferred tailings option, remainder of the
haulage road to Lunsar, existing rail corridor, Pepel port, railroad marshalling yards, Petifu
Junction and Tagrin port.

Collectively the sites surveyed comprised key areas for the Early Cash Flow (ECF) project
and the Tonkolili project.

Fieldwork was undertaken between 23 February and 12 March 2010, by Abdulai Feika and
Matthew James from the Njala University Herbarium; Kabbie Kanu and Julius Sesay from the
Fourah Bay College Herbarium; and Xander van der Burgt, Benedict Pollard and Sue Frisby
from the Herbarium of the Royal Botanic Gardens, Kew.

A total of 461 botanical samples were collected during the present study. Most samples were
preliminarily identified in the field; with confirmatory identification taking place at Kew. This
report is based on the preliminary field identification data. The full report will describe
species based on confirmed identification data.

2. Methods

The methodology of the present study is similar to that described in the two previous reports
(van der Burgt, 2009; Darbyshire & van der Burgt, 2010). In summary, the Phase 3a
methodology resembles that of Phase 2 and Phase 3b methodology resembles that of Phase 1.

Aerial photography, satellite imagery and drawings were used to pre-identify different
vegetation types. These were visited methodically to characterise each major habitat type
identified from the maps and identify key plant species. Habitat types of potential
conservation concern were then assessed in more detail. Limited botanical specimen sampling
was carried out to enable identification of typical or unusual species, and to record the
presence of species thought to be of conservation concern. The conservation importance of a
habitat (described here as high, medium or low) is preliminarily assessed in this report
according to two factors, as described below.

1) The presence/absence of plant species assessed as being globally threatened, following
the criteria set out in IUCN (2001):

. HIGH if there are Endangered (EN) plant species present.
. Medium if there are Vulnerable (VU) plant species present.
. Low if there are no plant species of conservation concern present.

2) The ecological structure and function of a habitat (assessed qualitatively). Three habitat
types that represent original vegetation are considered as being or as likely to be of
medium conservation concern, especially where levels of disturbance are low:

e Forest vegetation, which, in the study area and indeed in the whole of Sierra Leone,
has become so rare that any more or less natural forest vegetation must be considered
to be at least of medium conservation importance.

e Mangroves are a species-poor habitat type botanically, but are of considerable
ecological value in terms of their structure and function, and are likely to harbour a
wide variety of avifaunal and other animal assemblages.

e Inland valley swamps represent an ecologically rich habitat with a valuable
structure and function, containing some rare plant species (notably Aeschynomene
deightonii) and providing habitat for a broad range of plant species and other taxa,
such as invertebrate groups (e.g. Coleoptera, Odonata etc). Further detailed surveys
of selected inland valley swamps are required to better understand the overall plant
species composition and more fully assess the presence/absence of potential species
of conservation concern. Water flow and drainage within these valleys should not be
significantly altered by AML during construction in this habitat type.

Three plant species from the list of conservation species (all VU) were found to be both
common in the study area and to regenerate easily in disturbed habitats. Therefore, the
presence of one or more of these species would not necessarily classify the habitat as being of
medium conservation importance:

e Afzelia africana (IUCN: VU) is a tree that was often found near villages and in farmbush.

e Hallea stipulosa ((UCN: VU) is a tree that colonises inland valley swamps, and is
expected to invade the tailings area and other swampy disturbed areas as once the level of
disturbance declines.

e Terminalia ivorensis (IUCN: VU) is a secondary forest tree that was found to be abundant
in some parts of the secondary vegetation in the study area.

3. Limitations and assumptions

e The results and recommendations in this summary are subject to changes based on the
outcome of confirmatory identification of the 461 botanical samples collected.

e For some study areas aerial photography and/or satellite imagery was not available or of
insufficient resolution to enable targeting of sampling locations likely to be of conservation
concern.

e Phase 3b consisted of rapid assessment field surveys only. These rapid assessments should
be followed by a detailed botanical inventory of the areas that were found to be of potential
conservation concern. The conservation status of habitats may change subject to further
detailed field studies.

e The survey was somewhat restrained by ongoing changes in the haul road alignment
during the survey and by logistical constraints (limited time for fieldwork, limited
telecommunications facilities and a period of fuel shortages which prevented or delayed

planned travel).

e Further limitations and assumptions are noted in the previous two reports (see van der
Burgt, 2009 and Darbyshire & van der Burgt, 2010).

4. Preliminary results

Preliminary results for each of the Phase 3 locations are summarised in Table | below. The
overall conservation importance has been assessed in terms of the actual or likely presence of
plant species of conservation concern. Further information for each location is available in

Appendix A.

Table 1: Summary of locations surveyed

Location

Description

Conservation importance

Recommendations

Survey type: Phase 3a

River Rokel crossing
points

Riverine forest, river channel
communities and various
secondary habitats. The forest
is one of the last remaining
examples of the original forest
vegetation in the study area.

HIGH

Select tree-free
routes where
possible. Minimise
tree felling (for
clearance and
utilisation purposes).

Haul road, Rokel
River to Nerekoro;
airport, mine village,
rail loop

Riverine forest, river channel
communities and various
secondary habitats.

HIGH (riverine forest)
Medium (forest strip along
small stream in rail loop
area, 8° 59' 40"N; 11° 46"
56"W; 120 m)

Low (remaining area).

Haul road, Nerekoro
to Farangbaia

Riverine forest, river channel
communities and various
secondary habitats.

HIGH (riverine forest)
Medium (forests around
Nerekoro, e.g. 8° 54' 38"N;
11° 43' 08"W; 260 m and
8° 54' 37"N; 11° 43' 18"W;
250 m)

Low (remaining area)

For river crossings,
select tree-free
routes where
possible. Planned
river crossings
should be surveyed
for species of
conservation concern
by a botanist.

Farangbaia Forest
Reserve

Medium (Cryptosepalum
population, e.g. at 9° 00"
38"N; 11° 42'53"W; 880 m
and 9° 00' 33"N; 11° 42"
50"W; 790 m)

Kegbema forest patch

Forest, the best preserved
example of the original forest
vegetation in the area.

HIGH

Avoid. Explore (with
appropriate partners,
such as
governments)
options for
preventing further
damage at this
location.

Numbara deposit

Natural grassland.

HIGH

Assess whether the
endangered species
found on Numbara is
also found elsewhere
in significant
numbers. Collect
seeds and translocate
to suitable sites that
will not be affected

Location

Description

Conservation importance

Recommendations

by mining.

Marampon deposit

Hill summit (wooded)
grassland, seasonally wet
grassland, Afrotrilepis
tussocks, secondary
herbaceous Chromolaena
scrub, secondary thicket and
woodland.

HIGH (single plant of
Pseudovigna at 8° 59' 45"
N; 11° 40' 59" W; 650 m
and Bryaspis,
Schizachyrium and Panicum
at 8° 59' 33" N; 11°41'04"
W; 560 m)

Consider measures
to mitigate or offset
the impact of species
losses through a
combination of ex
situ conservation
measures (seed
storage and plant
nursery schemes),
translocation to
secure sites and
identification of
comparable sites for
protection and/or
management.

Simbili deposit

Secondary forest, farmbush
and secondary grassland.

Medium (location of
Entandrophragma tree

8° 58' 42"N; 11° 41'27"W;
710 m; Cryptosepalum
population at

8° 58' 36"N; 11° 41"
22"W; 770 m)

Undertake additional
fieldwork to fill gaps
in the seasonal
information acquired
so far. Collect seed
from the single large
Entandrophragma
tree, and sow in
secure sites.

Phase 3b

Tagrin Port land lease

Mangroves and associated
species, farmbush, plantations
and human settlements.

Medium (mangroves), e.g.
N 08° 32’ 13.6”

W 13° 09° 18.8”

Low (other habitats)

No further botanical
surveys are required
in this area.

Tagrin potential port
camp and
infrastructure area

Inland valley swamps,
farmbush, plantations,
settlements, vegetable gardens,
wild oil palm and grassland
vegetation.

Medium (inland valley
swamps), ¢€.g.

N 08° 34 10.5”

W 13° 09° 54.6”

Low (other habitats)

Railroad marshalling
yard

Inland valley swamps,
farmbush, settlements,
vegetable gardens, wild oil
palm and grassland vegetation.

Medium (inland valley
swamps) , e.g.

'N 08° 40° 02.9”

W 13° 11° 06.9”

Low (other habitats)

Petifu Junction

Inland valley swamps,
secondary forest, farmbush,

Medium (inland valley
swamps), ¢€.g.

Further investigation
of the inland valley
swamps is required.

plantations, settlements, 'N 08° 42’ 15.3”
vegetable gardens, wild oil W 13° 06° 33.2” &
palm and grassland vegetation. | N 08° 42’ 25.8”
W 13° 05° 54.9”
Low (other habitats)
Pepel Port terrestrial Farmbush, plantations, Low No further botanical

ecosystem

settlements, vegetable gardens
and wild oil palm.

surveys are required
in this area.

Pepel Port land lease,
including Tasso island

Mangroves, mangrove /
freshwater ecotone, farmbush,
oil palm and Acacia
plantations, settlements,
vegetable gardens, wild oil
palm, and grassland
vegetation.

Medium (mangroves), e.g.
N 08° 35° 34.6”
W 13° 03” 42.0”

Low (other habitats)

Further study of
ecotones, especially
mangrove/shrub
transition, is
required. Further
land-based survey of
Tasso Island may be
required to
supplement existing

Location

Description

Conservation importance

Recommendations

boat-based
observations.

Existing rail corridor
Pepel to Lunsar

Grassland vegetation,
farmbush, plantations,
settlements, vegetable gardens
and wild oil palm.

Low

No further botanical
surveys are required
in this area.

Port Loko area

Mangroves, freshwater
ecosystems, inland valley
swamps, farmbush,
settlements, vegetable gardens,
wild oil palm and grassland
vegetation.

HIGH (colony of an

undescribed new species of

Macropodiella
(Podostemaceae) identified
from slow flowing river
with rocky pools:

'N 08° 45° 47.0”

W 12° 46° 19.2”

Medium (mangroves and
inland valley swamps), e.g.
N 08° 44’ 58.0”

W 12° 48° 07.1”

Low (other habitats)

The freshwater river
areas and
saline/freshwater
transition zone of
Port Loko Creek
should be surveyed
in more detail,
especially for
rheophytes. A survey
of the new species
should be conducted.
Further investigation
of the inland valley
swamps is required.

Port Loko Strict Agroforestry plantations and Low No further botanical

Nature Reserve grassland vegetation. surveys are required
in this area.

Haul road Lunsar to Grassland vegetation, inland Medium, e.g. Conduct further

River Rokel western
bank

valley swamps, farmbush,
plantations, settlements, wild
oil palm, bamboo patches and
inselbergs.

Nauclea diderrichii at
'N 08° 42’ 07.5”

W 12° 36° 36.8”,

and IVS at:

N 08° 43° 21.0”

W 12° 31° 00.7”.

Several areas between

'N 08° 50° 00.3”

W 12° 13° 22.6" &

N 08° 52’ 15.9”

W 12° 06’ 59.2” appear to
represent IVSs

survey work in
inland valley
swamps; visit
inselbergs to assess
remnant forest
patches.

River Toka rail and
road crossing points

Riverine/gallery forest,
swampy patches and grassland
vegetation. Forest is very rare
across the surveyed area.

Low (potentially medium)
N 08° 48° 54.7”

W 12° 19° 06.9" &

N 08° 48” 49.0”

W 12° 19° 17.5”

Additional specimen
sampling along the
River Toka forest to
confirm absence /
presence of species
of conservation
concern. At road and
rail crossing points,
survey work of
riverine vegetation
should be extended
beyond the crossing
points for
approximately 1 km
in either direction to
determine the
presence or absence
of conservation
species.

Selected tailings
option

A few forest patches,
farmbush, plantations, inland

Low

No further botanical
surveys are required

Location Description Conservation importance _| Recommendations
valley swamps and grassland in this area (unlikely
vegetation. to reveal species of

conservation
concern).

Notes:

1. Coordinates given in Table 1 are examples of points visited in surveyed areas and are not indicative of

boundaries for the areas of high and medium conservation concern. Further work is required to accurately
define boundaries.

2. Marampon and Farangbaia Forest Reserve were surveyed previously but are included here for
comparative purposes.

5. Conclusions

Fieldwork has identified four habitats of high conservation value. Two of these habitats
intersect with project activities that are fixed in space (the planned open pits at Numbara and
Marampon) and for which avoidance options do not exist. Consequently, African Minerals
may need to pursue alternative conservation measures for the plant species found in the
affected habitats, such as seed collection and translocation of specimens to suitable localities
outside the mining license area. The other two habitats intersect with project activities that are
not fixed in space (e.g. construction of the haul road and related river crossings) and therefore
avoidance can play a role in minimising impacts. Where work is essential in these habitats,
care should be taken to minimise the felling of trees and to select river crossings with the least
impact.

Fieldwork has also identified a number of habitats of medium conservation value around the
mine area and along the transport corridor to the coast. The construction of any infrastructure
in these habitats must also be carefully planned and managed. Where possible, habitats of
medium conservation value should be avoided.

6. Recommendations

See Table 1 (above) for location-specific recommendations.

References

Burgt, X.M. van der, 2009. Report on the botanical reconnaissance survey of the Tonkolili
Project area, Sierra Leone. Herbarium, Royal Botanic Gardens, Kew, 1 October 2009.

Darbyshire, I & Burgt, X.M. van der, 2010. Report on the vegetation survey and botanical
inventory of the Tonkolili Project area, Sierra Leone. Herbarium, Royal Botanic Gardens,
Kew, 8 February 2010.

IUCN (2001). IUCN Red List Categories and Criteria: Version 3.1. IUCN Species Survival
Commission, IUCN, Gland, Switzerland & Cambridge, U.K.

ANNEX A
A.1 Results for Phase 3a

Detailed characterisation of baseline conditions at the mine site and the first 20 km of the
haulage road.

A.1.1. River Rokel crossing points

Key habitats: riverine forest, river channel communities, various secondary habitats.
Species of conservation concern: Aphanocalyx pteridophyllus, Copaifera salikounda,
Dialium pobeguinii, Gilbertiodendron sp. nov.?.

Conservation importance: the conservation value of the riverine forest strip is HIGH, not
only because of the presence of conservation species, but also because of its structure and
high species richness. This forest is one of the last remaining examples of the original forest
vegetation in the study area.

Recommendations: river crossings should be made with the greatest care, especially if
uprooting of trees is likely. During construction of bridges, tree felling should be kept to an
absolute minimum. No tree trunks should be used for the construction of the bridge itself, for
scaffolding or for temporary bridges.

Notes on the haul road crossing: The haul road crossing point selected by the South African
contractor Jeffares & Green, 9° 00’ 59.5’? N; 11° 49’ 53.5”’ W is situated close to the point
selected by WorleyParsons. On the east side there is a large rock slab (visible on Google
Earth) which has prevented the growth of trees. There is enough space here to construct a haul
road bridge without uprooting any trees. However, in the forest strip immediately north and
south of this point conservation species do occur. On the west side there is a narrow strip of
forest with several species of conservation concern. Nevertheless, this locality seems most
appropriate from a botanical point of view.

Notes on the rail crossing: Two possible rail crossing points were selected by the botanical
teams, close to the point selected by WorleyParsons: Locality 1 at 9° 00’ 44.0’’ N; 11° 49°
49.0’? W and locality 2 at 9° 00’ 29.0’? N; 11° 49° 44.5”’ W. At locality | there is a narrow
strip of forest on the east side. On the west side there is a palm plantation bordering the river,
but just upstream there is a Dialium pobeguinii tree (a species of conservation concern). At
locality 2 there is a small gap in the forest strip on the east side, and a strip of forest on the
west side. No conservation species were seen. A number of trees will have to be felled here; a
few of these may be of conservation concern although none were seen.

A.1.2. Haul road, Rokel River to Nerekoro; airport, mine village, rail loop
Key habitats: riverine forest, river channel communities, various secondary habitats.
Conservation importance: HIGH (riverine forest), medium (forest strip along small stream
in rail loop area), low (remaining area).

Species of conservation concern: Dialium pobeguinii; Gilbertiodendron sp. nov.?; a number
of other species (which will be listed in the report).

Recommendations: river crossings should be made with the greatest care, especially if there
are trees or rocks in the river bed. Planned river crossings should be surveyed for species of
conservation concern by a botanist. If there are no trees and no large rocks in the river bed, a
river crossing could be made.

Notes: Most of the strip of forest along the Tonkolili River in this area contains conservation
species. Trees of Dialium pobeguinii (possibly EN) were found in most places on muddy soil

10
along the Tonkolili River from the village of Balaya up to the Rokel River, and along the
Rokel River. The airport area was briefly surveyed; the area appears to be of low conservation
concern. The location of the Mine village was not visited; the aerial photographs of the site do
not show any forest and it also appears to be of low conservation concern. The rail loop was
partly surveyed. The forest strip along a small stream in this area should be avoided, because
of the presence of conservation species. This forest strip is classified as medium conservation
concern, but the remaining area around the rail loop is probably of low conservation concern.

A.1.3. Haul road, Nerekoro to Farangbaia

Key habitats: riverine forest, river channel communities, various secondary habitats.
Conservation importance: HIGH (riverine forest), medium (forests around Nerekoro), low
(remaining area).

Species of conservation concern: Neolemonniera clitandrifolia, Tessmannia baikiaeoides.
For further species see Darbyshire & van der Burgt, 2010.

Recommendations: river crossings should be made with the greatest care, especially if there
are trees, or rocks in the river bed. Planned river crossings should be surveyed for species of
conservation concern by a botanist.

Notes: During the stay of the botanical team in Farangbaia, Jeffares & Green, a contractor
from Cape Town began the construction of the haul road. They made a new crossing of the
Tonkolili River just south of Farangbaia. The contractor was determined to avoid uprooting
trees, not only because this is time-consuming, but also because they are aware of the
importance of forest in Sierra Leone from a conservation perspective. The contractor was
planning to put the road alignment south of Nerekoro and south of the forest patches around
this village. The road was then planned to turn to the northwest, towards the Rokel River, but
beyond Nerekoro the exact route was not yet determined.

The locality of the second Tonkolili River haul road crossing on the map made by Worley
parsons (issued 22 Feb 2010) is unsuitable from a botanical point of view, due to the presence
of several species of conservation concern, two of which are new to the survey:
Neolemonniera clitandrifolia (IUCN: EN) and Tessmannia baikiaeoides (possible VU or EN).
In general, plant species of conservation concern are common along the Tonkolili River, but
careful searching by a botanist may give a suitable crossing point.

A.1.4. Farangbaia Forest Reserve

Key habitats: forest, farmland and secondary thicket.

Conservation importance: medium.

Species of conservation concern: Cryptosepalum tetraphyllum.

Notes: The Farangbaia Forest Reserve may be a good candidate for a habitat restoration
project, with translocation of forest species from the deposit sites. This could provide a high
profile positive conservation project for AML in collaboration with both national government
and local communities.

Recommendations: Explore the potential use of Farangbaia Forest Reserve as an offset site
in greater detail.

Farangbaia Forest Reserve was surveyed previously, but is summarised here for comparative
purposes.

11
A.1.5. Kegbema forest patch

Key habitats: forest.

Conservation importance: the conservation value of this forest patch is HIGH, not only
because of the presence of conservation species, but also because of its structure and high
species richness. This forest is one of the last remaining examples of the original forest
vegetation in the study area.

Species of conservation concern: see previous report.

Coordinates: 9°00’26”’ N; 11°42°06’’W.

Notes: Plot 12, set up in the Kegbema forest patch southwest of the village of Kegbema, in
December 2009, has been partly destroyed by local people extracting wood for use in
construction. The activity of loggers in the area is increasing, supposedly because of increased
demand for timber for construction of houses and furniture. This increased demand is possible
linked to the inward migration of people to the study area in search of jobs at the Tonkolili
project. The socio-economic team visited the village of Kegbema and may be able to develop
an initial overview of the social context behind the destruction of Plot 12 (note: the socio-
economic team has not reported at the time of preparation of this botanical report).
Recommendations: The Kegbema forest patch is the best preserved example of the original
forest vegetation in the area, and is also inside the Farangbaia Forest Reserve. Since the
increased pressure on the last remaining forest patches seems at least partly linked to the
activities of African Minerals, the company may wish to identify options with appropriate
partners (e.g. the government of Sierra Leone) to prevent further damage to these forest
patches. As part of this process, opportunities to compensate villagers for preserving the forest
patch could be explored.

A.1.6. Numbara deposit

Key habitats: natural grassland.

Conservation importance: HIGH.

Species of conservation concern: Pseudovigna sp. nov.

Recommendations: establishment of in-situ and ex-situ conservation measures such as seed
collecting and translocation to sites outside the mining license area. Further information is
available in van der Burgt (2009) and Darbyshire & van der Burgt (2010).

Notes: The natural grassland on the summit area of Numbara was revisited to look for
pyrophytes; plants that grow shortly after fire. Only a few were found. Some of the
Pseudovigna sp. nov. plants were resprouting, while some others were still dormant.

A.1.7. Marampon deposit

The Marampon deposit was not visited during the present trip, but was surveyed during
previous fieldwork (see Darbyshire & van der Burgt, 2010).

Key habitats: Hill summit (wooded) grassland, seasonally wet grassland, Afrotrilepis
tussocks, secondary herbaceous Chromolaena scrub, secondary thicket and woodland.
Conservation importance: HIGH

Species of conservation importance: Pseudovigna sp. nov. (single plant), Bryaspis
humutlarioides subsp. falcistipulata, Schizachyrium lomaense and Panicum

glaucocladum.

Recommendations: due regard should be given to measures to mitigate or offset the impact
of species losses through a combination of ex situ conservation measures (seed storage and
plant nursery schemes), translocation to secure sites and identification of comparable sites for
protection and/or management.

12
Notes: The most important seasonally wet grassland for conservation identified to date is that
on the S slopes of Marampon at the north end of the Simbili-Marampon saddle. The small
area of seepage here holds three species of conservation concern including two potentially
Endangered species: Bryaspis humularioides subsp. falcistipulata and Schizachyrium
lomaense (the third, Panicum glaucocladum, is considered Vulnerable).

Marampon was surveyed previously, but is summarised here for comparative purposes.

A.1.8. Simbili deposit

Key habitats: secondary forest, farmbush, secondary grassland.

Conservation importance: medium.

Species of conservation concern: Cryptosepalum tetraphyllum, Entandrophragma
cylindricum, Garcinia kola and Guarea cedrata.

Recommendations: further fieldwork should be considered, covering times of the year that
will supplement the timing of previous visits.

A.2. Results for Phase 3b

Rapid assessment field surveys of the preferred tailings option, remainder of the haulage road
to Lunsar, existing rail corridor, Pepel Port and Tagrin.

A.2.1. Tagrin Port land lease

Key habitats: mangroves and associated species, farmbush, plantations, settlements,
vegetable gardens, wild oil palm, grassland vegetation.

Conservation importance: mangroves: medium; other habitats: low.

Species of conservation concern: Hallea stipulosa, Terminalia ivorensis.
Recommendations: it is suggested that no further botanical surveys are required here.

A.2.2. Tagrin potential port camp and infrastructure area

Key habitats: inland valley swamps, farmbush, plantations, settlements, vegetable gardens,
wild oil palm, grassland vegetation.

Conservation importance: inland valley swamps: medium, other habitats: low.

Species of conservation concern: Terminalia ivorensis.

Recommendations: further investigation of the inland valley swamps is required in this area.

A.2.3. Railroad marshalling yard

Key habitats: inland valley swamps, farmbush, settlements, vegetable gardens, wild oil palm,
grassland vegetation.

Conservation importance: inland valley swamps: medium, other habitats: low.

Species of conservation concern: none observed, but inland valley swamps may harbour
some rare species.

Recommendations: further investigation of the inland valley swamps is required in this area.

A.2.4. Petifu Junction

Key habitats: inland valley swamps, secondary forest, farmbush, plantations, settlements,
vegetable gardens, wild oil palm, grassland vegetation.

Conservation importance: inland valley swamps: medium, other habitats: low.

Species of conservation concern: none observed, but inland valley swamps may harbour
some rare species.

13
Recommendations: further investigation of the inland valley swamps is required in this area.
Note: some small patches of maturing secondary forest or possibly remnant primary forest
were located at and around 08° 42’ 15.3”N, 13° 06’ 33.2”W and 08° 42’ 16.5”N, 13° 05”
54.2”W. Confirmatory identification of plant specimens at Kew should help to further assess
the maturity and value of these very small patches, and inform any further conservation
recommendations.

A.2.5. Pepel Port terrestrial ecosystem

Key habitats: farmbush, plantations, settlements, vegetable gardens, wild oil palm.
Conservation importance: low.

Species of conservation concern: Terminalia ivorensis.

Recommendations: no further botanical survey work is required here.

A.2.6. Pepel Port land lease, including Tasso island (brief visual assessment
by boat)

Key habitats: mangroves and associated species, mangrove/freshwater ecotone, farmbush, oil
palm and Acacia plantations, settlements, vegetable gardens, wild oil palm, grassland
vegetation.

Conservation importance: mangroves: medium; other habitats: low.

Species of conservation concern: Afzelia africana.

Recommendations: Pepel Port land lease: further study of ecotones, especially
mangrove/shrub transition where Afzelia africana was observed. Additional rare species may
occur in this partly undisturbed habitat type. Tasso Island may benefit from a land-based
survey, particularly with regards to groups of quite large unidentified trees seen growing on
the SW-facing side of the island. The area or type of usage of Tasso Island for the project is
not fully understood by the survey team, and further information is required to develop
recommendations for this area.

A.2.7. Existing rail corridor Pepel to Lunsar

Key habitats: grassland vegetation, farmbush, plantations, settlements, vegetable gardens,
wild oil palm.

Conservation importance: low.

Species of conservation concern: Terminalia ivorensis.

Recommendations: no further botanical survey work is required in this area.

Notes: The project had instigated a programme of intense ‘slash and burn’ for a corridor of
vegetation c. 30 m wide along the length of the existing railroad. This process was already

well-advanced during this fieldwork.

A.2.8. Port Loko area including proposed railway bridge and Port Loko
freshwater ecosystems

Key habitats: mangroves and associated species, freshwater ecosystems, inland valley
swamps, farmbush, settlements, vegetable gardens, wild oil palm, grassland vegetation.
Conservation importance: HIGH (freshwater ecosystems), medium (mangroves/inland
valley swamps, and presence of potential species of conservation concern); other habitats (
low).

Species of conservation concern: an undescribed new species of Macropodiella
(Podostemaceae) has been identified from Port Loko freshwater Creek; Hallea stipulosa (in
the inland valley swamps).

14
Recommendations: The freshwater river areas and saline/freshwater transition zone of Port
Loko Creek should be surveyed in more detail for plant taxa of potential conservation
concern, particularly rheophytes; further survey work of inland valley swamps.

A.2.9. Port Loko Strict Nature Reserve

Key habitats: agroforestry plantations, grassland vegetation.

This is a production forest of plantation species, with a dedicated nursery raising seedlings,
especially of Tectona grandis, Acacia mangium and Gmelina arborea.

Conservation importance: low (potentially HIGH).

Species of conservation concern: none identified in the reserve, but an undescribed species
of Macropodiella (Podostemaceae) has been identified just downstream from the reserve.
Recommendations: The river running by the reserve to be surveyed for rheophytes,
especially Macropodiella sp. nov. The Ministry of Forests should be encouraged to undertake
seed collection using local people and specialists and subsequently introduce species of
conservation concern into their propagation programme at the Port Loko Strict Nature
Reserve plant nursery facility for inclusion in planting mixes. Raise awareness of threatened
species and opportunity for reintroductions.

A.2.10. Haul road Lunsar to River Rokel western bank

Key habitats: grassland vegetation, inland valley swamps, farmbush, plantations, settlements,
wild oil palm, bamboo patches, inselbergs.

Conservation importance: medium.

Species of conservation concern: Hallea stipulosa, Nauclea diderrichii.

Recommendations: conduct further survey work in inland valley swamps; visit inselbergs to
assess remnant forest patches, e.g. ‘Takobli’.

Notes: most of the haul road crosses species-poor grassland vegetation, but areas of potential
interest were noted, especially inland valley swamps.

A.2.11. River Toka rail and road crossing points

Key habitats: riverine/gallery forest, swampy patches, grassland vegetation.

Conservation importance: low/potentially medium.

Species of conservation concern: none identified.

Notes: some species identified from this swampy gallery/riverine forest, e.g. Cynometra
vogelii and Uapaca guineensis, were also recorded from the Rokel River strip of forest which
suggests some affinities between these two areas. Time did not allow additional specimen
sampling along the River Toka forest, but it is possible that species of conservation concern
found at River Rokel also occur along this strip. This type of forest is very rare across the
surveyed area and, as such, merits further investigation.

Recommendations: maintain these crossing points, ensuring water flow is uninterrupted.
Extend survey work of this riverine vegetation beyond crossing points for approximately 1
km in either direction to determine presence or absence of conservation species. This could
enable better understanding of the distribution of rare forest plants across this similar, but
rarely occurring, habitat type in different locations.

A.2.12. Selected tailings option

Key habitats: a few forest patches, farmbush, plantations, inland valley swamps, grassland
vegetation.

Conservation importance: low.

Species of conservation concern: Aeschynomene deightonii, Hallea stipulosa.

15
Recommendations: a detailed survey could be considered here, especially on the few forest
patches and the inland valley swamps, but such work is unlikely to reveal many species of
conservation concern.

16
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 9

Tonkolili Vegetation Survey and Inventory Report - Final - Prepared by
Herbarium, Royal Botanic Gardens, Kew
WorleyParsons African g =a
VA

resources & energy

AFRICAN MINERALS LIMITED

Tonkolili Iron Ore Project

Tonkolili Vegetation Survey and
Inventory Report - Final - Prepared by
Herbarium, Royal Botanic Gardens,
Kew

305000-00006 — 305000-00006-0000-EN-REP-0003
08 Apr 2010

Parkview, Great West Road

Brentford Middlesex TW8 9AZ London
United Kingdom

Telephone: +44 (0) 20 8326 5000
Facsimile: +44 (0) 20 8710 0220
www.worleyparsons.com

© Copyright 2010 WorleyParsons
[iia] WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

TONKOLILI VEGETATION SURVEY AND INVENTORY REPORT - FINAL - PREPARED BY HERBARIUM,
ROYAL BOTANIC GARDENS, KEW

TONKOLILI IRON ORE PROJECT

Disclaimer

This report has been prepared on behalf of and for the exclusive use of African Minerals Limited,
and is subject to and issued in accordance with the agreement between African Minerals Limited
and WorleyParsons Europe Limited. WorleyParsons Europe Limited accepts no liability or
responsibility whatsoever for it in respect of any use of or reliance upon the whole or any part of
the contents of this report by any third party.

Copying this report without the express written permission of African Minerals Limited or
WorleyParsons Europe Limited is not permitted.

PROJECT 305000-00006 - TONKOLILI VEGETATION SURVEY AND INVENTORY REPORT - FINAL -
PREPARED BY HERBARIUM, ROYAL BOTANIC GARDENS, KEW

REV DESCRIPTION ORIG REVIEW WORLEY- DATE CLIENT DATE
PARSONS APPROVAL,
APPROVAL
A Issued for Internal Review 08 Apr 2010 N/A
O Fuertes P Burris NIA

c:\documents and settings\alinne.hoffner\desktop\tonkolili project template_report.doc
Document No: 305000-00006-0000-EN-REP-0003 Page ii
REPORT ON THE VEGETATION SURVEY &
BOTANICAL INVENTORY OF THE TONKOLILI
PROJECT AREA, SIERRA LEONE

lain Darbyshire & Xander van der Burgt
Royal Botanic Gardens, Kew
8 February 2010

CONFIDENTIAL

Kew

PLANTS PEOPLE
POSSIBILITIES
REPORT ON THE VEGETATION SURVEY & BOTANICAL INVENTORY OF THE
TONKOLILI PROJECT AREA, SIERRA LEONE

8 February 2010

PREPARED FOR:
African Minerals Ltd

PREPARED BY:
Herbarium, Royal Botanic Gardens, Kew
AUTHORS AND CONTRIBUTORS:
|. Darbyshire, X. van der Burgt, M. Cheek, R. Clark, G. Marchant & J. Moat. RBG, Kew
A.M.B. Feika & M.S. James. National Herbarium of Sierra Leone, Njala University
K.M.T. Kanu & J.A. Sesay. Fourah Bay College Herbarium, Freetown

Emily Robinson. SRK Consulting (UK) Ltd
EXECUTIVE SUMMARY

A vegetation and plant species survey was conducted in the Tonkolili Project area from 24 November
to 11" December 2009, building on the 3.5 day reconnaissance survey carried out in September. A
combination of plot-based sampling and walk-over survey was used to characterise the different
vegetation types and to record the plant species found within each habitat. A reconnaissance-scale
survey of the three potential tailings or mine-related infrastructure locations was also conducted.

Whilst the dominant vegetation cover (c. 90%) of the three iron-ore deposits and immediate
surroundings is a mosaic of farmland and fallow bushland of low conservation value, the remaining
areas are found to contain a range of natural or semi-natural vegetation types. Five of these
vegetation types are of conservation significance: hillslope forest, riverine forest, river channel plant
communities, hill summit (wooded) grassland and seasonally wet grassland.

34 plant species of conservation concern (IUCN Red list species or candidate species) have so far
been recorded on the deposits and in the potential tailings or infrastructure locations, of which nine are
considered of high conservation priority. Included within these nine are two newly discovered species,
apparently unique or nearly unique to the Project area based upon current knowledge: Pseudovigna
sp. nov., restricted to the hill summit grasslands, and Eriocaulon sp. nov., found only in the river
channel east of Farangbeya village.

The highest number of species of conservation concern is found in the riverine strip of forest east of
Farangbeya village and the nearby hillslope forest southwest of Kegbema village, both falling within
potential tailings or infrastructure option 4. These areas are considered to be of highest conservation
importance within the Project area based upon the botanical surveys conducted to date. It is
recommended that efforts are made to protect this river system and adjacent forests from any
disturbance by future mine-related activity. Although degraded, the riverine forest in potential tailings
or infrastructure option 1 has been found to contain three conservation priority species so far, with
more likely to be uncovered by more intensive survey. The reconnaissance survey of option 5
revealed no species or habitats of high conservation concern.

On the deposits themselves, the seasonally wet (seepage) grassland on the southern slopes of
Marampon contains a concentration of high conservation priority species, and the hill summit
grassland on Numbara is considered to be of importance due to its large colony of Pseudovigna sp.
nov.

Measures should be put in place to mitigate or offset the impact of these losses through a combination
of ex situ conservation measures (Seed storage and plant nursery schemes), translocation to secure
sites and identification of comparable sites for protection and/or management. A range of
recommendations are provided for future plant-related survey and conservation work to meet these
requirements.

Plot data analyses indicates that our survey work to date has not been exhaustive and it is quite
possible that further survey work, particularly at different seasons, will uncover more species of
conservation concern within the Project area.
TABLE OF CONTENTS

1. INTRODUCTION

2. METHODOLOGY ....

2.1 DEPOSITS AND ADJACENT TONKOLILI RIVER VALLEY ....

2.2 RECONNAISANCE SURVEY OF POTENTIAL TAILINGS OR
INFRASTRUCTURE LOCALITIES

2.4 ASSESSMENT OF SPECIES CONSERVATION STATUS

3. LIMITATIONS & ASSUMPTIONS ...

4. VEGETATION CLASSIFICATION & DESCRIPTIONS

4.1 FOREST ON HILLSLOPES

4.2 RIVERINE FOREST ....

4.3 RIVER CHANNEL COMMUNITIES

4.4 GRASSLAND & WOODED GRASSLAND ON WELL-DRAINED SOILS ....

4.4.1 Hill summit (wooded) grassland ...

4.4.2 Low altitude wooded grassland ....

4.5 SEASONALLY WET GRASSLAND ......

4.6 INLAND VALLEY SWAMP.

4.7 SECONDARY HABITATS ....

4.7.1 Secondary grassland ....

4.7.2 Secondary herbaceous Chromolaena scrub .....

4.7.3 Secondary thicket and woodland

4.8 AGRICULTURAL LAND

5. SPECIES OF CONSERVATION CONCERN ....

6. RECONNAISSANCE SURVEY OF POTENTIAL OPTIONS FOR TAILINGS OR
INFRASTRUCTURE PLACEMENT

8.

9.

REFERENCES .....

ANNEX 1: PLANT SPECIES CHECKLIST

ANNEX 2: DETAILED ANALYSIS OF SPECIES OF CONSERVATION CONCERN ....

1. INTRODUCTION

This report summarises the findings of the vegetation survey and plant inventory of the Tonkolili iron
ore mining project (henceforth the Project) in Sierra Leone, under license to African Minerals Ltd. The
survey was conducted over a two week period from 24" November to 11" December and builds upon
the 3.5 day reconnaissance vegetation survey conducted at the Project site in September 2009. The
field team for the Nov-Dec visit were: Xander van der Burgt, Ruth Clark & lain Darbyshire (RBG Kew);
Emily Robinson (SRK Consulting UK); Abdulai Feika & Matthew James (Njala University); Kabie Kanu
& Julius Sesay (Fourah Bay College), splitting into two field teams over a 10-day survey period, one
team remaining on site for an extra three days.

This report will feed into the wider Environmental & Social Impact Assessment (ESIA) and Feasibility

Study for the Project, being conducted by Worley Parsons Ltd and SRK Consulting (UK) Ltd. The

scope of the current phase of this work was set out by SRK Consulting (UK) Ltd, the principal points

being to:

* undertake an intensive two-week botanical survey of the three deposits on Numbara, Marampon
and Simbili Hills (figure 1) and immediate vicinity likely to be impacted by mining activity

* identify and characterise the vegetation types and inventory the plant species present on the
deposits with emphasis upon those habitats and species of key conservation concern that will need
to be taken into consideration by the Project Feasibility Study

+ identify potential impacts on the vegetation in the study area and provide recommendations for
mitigation of these impacts including protection of species of conservation concern and initial
identification of potential offset areas

* undertake a reconnaissance-level survey of the vegetation of the areas potentially affected by
tailings deposits and/or mine-related infrastructure, including the identification of any sensitive or
“no go” areas.

The Project area is here defined as the area covered by the mining exploration license plus the areas
identified as potential tailings or infrastructure locations. However, the focus of the study within this
wider area is the three deposits (Numbara, Marampon and Simbili) plus the three options (1, 4 & 5)
identified to be the most likely locations for tailings and infrastructure.

Due to delays in obtaining the SPOT satellite imagery required for adequate delimitation of the
vegetation types in the Project area, the vegetation map which accompanies this document is
currently in preparation and will be delivered separately in a supplementary report.

Background information on the vegetation and environment of the Project area

The Project lies within Tonkolili District of Northern Province, Sierra Leone, in the southern portion of
the Sula mountain chain. The Sula Mts are one of a series of isolated highland regions in northern and
eastern Sierra Leone which together form the westernmost extent of the Guinea (or Loma-Man)
Highlands which extend to western Céte d'Ivoire. This is one of the richest regions in West Africa for
plant diversity, with significant numbers of endemic (unique) and rare species.

The Sula Mts coincide with a belt of higher annual rainfall than other regions of Sierra Leone with the
exception of the coastal strip. Rainfall here is highly seasonal, the wet season beginning slowly in
March-April and peaking in July-September. The dry season typically begins in mid-October with very
little rain falling from mid-November through to March.

The altitude at the Project area ranges from 120 m in the Tonkolili River valley, to 830 m on the peak
of Simbili Hill. Submontane elements of the Guinea highlands vegetation extend down to altitudes well
below 1000 m in this part of Sierra Leone, hence the vegetation of the Project area is likely to contain
some submontane elements in addition to lowland elements. Lowland and submontane forest have
suffered extensive losses throughout West Africa, resulting in large and potentially threatening
declines in the range of many species unique to this region. The Tonkolili region is no exception,
where forest, the natural climax vegetation of most of the region, is now largely restricted to narrow
strips along river valleys and on the steepest slopes, and sacred groves and community forests.
PiWs 140 Toakoh Pretesabany Sta Project Data Site L

i

FEBRUARY 2010 | PROJ, No: U3702 TONKOLILI VEGETATION SURVEY Baie 120000

an . ate ha ;
GPR SHK Coneniting Pit Outlines and Potential Tailings and Infrastructure Locations

Figure 1: location of the three deposits and proposed tailings options at the Tonkolili mine site, reproduced with permission from SRK Consulting UK Ltd. (bold Red Line = total
area covered by the mining exploration license).
There has been a long history of botanical exploration in Sierra Leone, especially during the British
colonial period, with extensive historic collections held in herbaria, particularly at RBG Kew. Whilst the
larger Loma Mts and Tingi Hills close to the Guinea border have been visited by many botanists, few
previous botanical expeditions appear to have been made in the southern Sula Mts and the vegetation
of this region is not well documented.

2. METHODOLOGY
2.1 DEPOSITS AND ADJACENT TONKOLILI RIVER VALLEY

The three deposits, Simbili, Marampon and Numbara, and adjacent areas likely to be directly impacted
by the mine were surveyed in detail using a combination of walk-over survey (botanical patrol) and plot
sampling. Priority was given to the habitats identified as of potential conservation concern from the
reconnaissance survey. A total of 12 plots were surveyed (table 1, fig. 2). Different vegetation types
were sampled using different plot sizes:

* Forest - 25 m x 25 m Hall & Swaine (1981) plots, used widely in West African vegetation survey,
in which every vascular plant species is recorded and, unless identified on the spot with certainty,
vouchered; additionally every tree = 10 cm dbh (diameter at breast height, c. 130 cm) is recorded,
together with basic plot data. As the strip of riverine forest is too narrow to permit a 25 x 25 m
square, plot T4 in this habitat was modified to 12.5 m x 50 m.

* Grassland & wooded grassland - 10 m x 10 m plots. Data recorded as above but all trees => 5 cm
dbh are recorded together with estimates of % ground cover for each herb species. Plot T7 is a
composite transect of eight 10 m x 10 m plots aimed primarily at providing more data on the tree
species within this habitat.

* Secondary thicket / woodland - 10 m x 10 m plots. Data recorded as for wooded grassland plots.
The three plots taken are intended to provide an overview of this vegetation type which is
considered to be of low conservation concern.

Plot Size (m) Vegetation type Locality Geo-reference and altitude

T1 10x10 Grassland Numbara summit ridge 09°01°39.0" N 11°40'07.1" W
800 m

T2 10x 10 Wooded grassland Numbara Numbara S facing 09°01'48.4” N 11°39'54.5" W
slope of summit ridge 770m

T3 10x 10 Wooded grassland Numbara S facing slope of 09°01'48.2” N 11°39'54.1” W
summit ridge 760 m

T4 12.5 x 50 | Riverine forest Tonkolili River E of Farangbeya | 08°59'09.6” N 11°42’09.8” W
340m

TS 10x 10 Wooded grassland Marampon, ridge NW of summit | 08°59°46.1” N 11°40’55.3” W
670 m

T6 10x 10 Wooded grassland Marampon summit ridge 08°59'47.1" N 11°40'49.9” W
(disturbed) 690 m

7 10 x 80 Grassland / wooded | Numbara, N section of summit | 09°01'56.4” N 11°39°51.9” W
grassland ridge 760m

T8 10x10 Bushland W slopes of saddle between 08°59'05.6” N 11°41'21.6" W
(secondary) Numbara and Marampon 570m

To 25 x 25 Hillslope forest Simbili W slopes 08°58'36.2” N 11°41'21.7"W
770m

T10 10x 10 Bushland W slopes of saddle between 08°59'15.3" N 11°41'26.3” W
(secondary) Numbara and Marampon 470m

T11 10x 10 Bushland W slopes of saddle between 08°59'10.9" N 11°41'42.5" W
(secondary) Numbara and Marampon 430 m

M12 25 x 25 Hillslope forest SW of Kegbema village 09°00'25.7” N 11°42'05.6” W
430 m

Table 1: summary of vegetation survey plots, Nov-Dec 2009 (see figure 2).

Figure 2: location of vegetation survey plots, important collecting localities in the Project area and potential offset
sites surveyed.
Primarily for reasons of time-constraint and logistics, rather than using pre-selected random sampling
within each vegetation type, the plots were selected on the ground, choosing typical representative
areas of each habitat type.

Standard field data forms were used to collect data in each plot, the information collected including
georeference, altitude, aspect, soil type, evidence of disturbance (human influence, fire), overview
notes on the vegetation including dominant species, and photographs of the plot to record the
vegetation structure together with close-ups of species of interest. Plot forms and plot species lists are
not presented in this report but are available on request.

The survey teams did not enter any sacred forest groves (society bush) and the AML Public Relations
Officer, Atkins Koroma, was consulted prior to entering any forest areas / selecting forest plot localities
to ensure that we were not entering restricted-access areas. Sacred forests within the vicinity of the
deposits, such as that on the west side of the road between Farangbeya and Kegbema, were briefly
surveyed by use of binoculars from the roadside.

Seasonally inundated grasslands were not sampled using formal plots; instead a full species survey
was conducted within these small areas (typically less than 50 x 50 m), recording dominant species
and vouchering all flowering and fruiting species not identified with certainty in the field.

All additional herbarium voucher specimens collected and sight records made during the walk-over
surveys were georeferenced and accompanied by notes on habitat, species abundance etc. Voucher
specimens were pressed and dried using electric fan heaters. Oversized material such as large fruits
were dried separately and cross-referenced to the associated pressed specimen.

2.2 RECONNAISANCE SURVEY OF POTENTIAL TAILINGS OR INFRASTRUCTURE LOCALITIES

Of the six potential localities identified by SRK Consulting, the botanical team were asked to provide
an overview survey of the three most likely options: 1, 4 & 5 (see fig. 1). These options were mapped
onto composite aerial photograph images and locations with vegetation of potential conservation
concern were identified. Where possible within the timeframe, these areas were subsequently visited.
The degree of surveying varied depending on the site:

OPTION 1: Tonkolili River system W of the Kunsulma ridge, S of Bumbuna town

This tailings option was covered by a full day walk-over survey by one of the teams, starting at the
bridge over the Tonkolili River on the road south of Bumbuna, and following the river upstream. For
the majority of the time a village path was used; several visits were made to the river to study the
vegetation. In addition to the riverine forest, many observations were made in the farmbush adjacent
to the river.

OPTION 4: Tonkolili River system E of the Kunsulma ridge and W of the mine deposits

The northern sector of this tailings option was surveyed in detail as part of the vegetation survey of the
deposits, including plot T4, as this river system will be directly impacted by the mining activity (see
2.1). The southern sector was covered by a full day walk-over survey by one of the teams,
concentrating on the riverine strips south of Wandugu and west of Foraia, with additional observations
made of the surrounding valley floor and slopes.

OPTION 5: River system E of the mine deposits

A combination of observation from the vehicle and walk-over survey, with brief sampling of the
habitats deemed of most interest (low altitude wooded grassland and inland valley swamps) was
carried out by one of the teams during a full day. The area covered was within the triangle of villages
Numkekoro 1, Sangbaia and Fenkembaia.

2.3 VOUCHER SPECIMEN IDENTIFICATIONS

Over the combined Sept and Nov-Dec trips, a total of 1059 herbarium voucher specimens were
collected and databased, together with a further 373 species observation records (table 2).
Collector Number range Total specimens

Burgt, X.M. van der 1346-1394 49

Clark, R. 165-204 40

Darbyshire, I. 581-645 65

Feika, A.M.B. 1-75 75

James, M.S. 1-22 22

Kanu, K.M.T. 1-64 64

Robinson, E. 1-8 8

Sesay, J.A. 1-29 29

Tonkolili Plants 1-257 & 501-950 707

Table 2: herbarium voucher specimens collected during the Sept and Nov-Dec botanical surveys.

The top set of each specimen was deposited at the National Herbarium of Sierra Leone, Nijala
University; duplicates, if collected, being distributed to Fourah Bay College and RBG Kew. All
specimens collected in unicate (a single sheet) were loaned to RBG Kew from Njala for identification.
Specimens were identified by the Kew contributors and a range of specialists (see
acknowledgements) through reference to relevant botanical literature and comparison to the extensive
herbarium collections from West Africa housed at RBG Kew.

2.4 ASSESSMENT OF SPECIES CONSERVATION STATUS

The Categories & Criteria of the IUCN (2001) provide the international standard for species
conservation assessment, through which species considered to be globally threatened can be added
to the IUCN Red list (2009). The Red list was consulted to check for species identified from Tonkolili
which are already assessed from Sierra Leone. All other species identified from the Tonkolili survey
were then rapidly assessed against the IUCN categories and criteria using current and historic
distribution records obtained from the available literature and existing herbarium collections. Species
considered to be globally threatened were given a provisional threat assessment.

3. LIMITATIONS & ASSUMPTIONS

* The vegetation has only been studied in two seasons to date: briefly during the wet season
(September) and more extensively at the on-set of the dry season (late November—early December).
It is certain that a more complete coverage over the year, including the dry season (December—
March) and onset of the wet season (April-May), would reveal a range of additional species which
may well include further species of conservation concern.

* Some plant groups remain under-represented in the species inventory. Of particular note are the
orchids for which CITES permits are required for specimen export; as we were unable to arrange
these permits within the short timeframe, only photographs were taken and non-flowering plants
(frequently encountered) could not be identified. The survey of large forest trees has not been
exhaustive to date and the species accumulation curve derived from the forest plot data (see section
4.2) indicates that our coverage of the forest plant species in general is still some way from
complete. In addition, weed species are under-represented in the checklist as we did not survey
weedy habitats in detail, as it was assumed that these species are very unlikely to be of
conservation value and priority was given to “natural” habitat types.

Sacred forest patches were not surveyed in detail due to strict restrictions on access. These may
well contain additional populations of the species of conservation concern found elsewhere in the
Project area.

As many of the herbarium voucher specimens collected were sterile (lacking flowers and fruits),
complete and confident identifications could not be made for all the material. It is quite possible that
some of the preliminary identifications will be changed if fertile material is collected in future visits.
* The IUCN conservation assessments listed in this report for the rare species found must be
considered provisional at present in view of the incomplete information we have on the current
distributions of the majority of the species.

* The survey of the three potential tailings or infrastructure locations must be considered highly
provisional in view of the very limited time available and the incomplete coverage.

4. VEGETATION CLASSIFICATION & DESCRIPTIONS

This section details the structure and composition of the eight vegetation types recognised within the
Project area. This classification is based upon the combination of general overview survey and
analyses of the plot data collected to date.

4.1 FOREST ON HILLSLOPES

As has been remarked in the reconnaissance survey report, the natural climax vegetation of the
majority of the study area is likely to be lowland rainforest. Presently, only a few small patches of
forest remain, with most of the area now being used for the cultivation of rice by slash-and-burn
agriculture (see 4.7 & 4.8). The two largest forest patches found on aerial photographs were studied in
detail: the forest patch on the western slopes of Simbili (fig. 3), and the forest patch on the slopes to
the southwest of Kegbema village (fig. 4). A 25 m x 25 m plot was made in each of these two patches
(plots T9 and T12), and the forest surrounding these plots was studied by way of a walk-over survey.
Several other small forest patches in the study area were also visited, but more briefly.

Figure 3: the forest patch on the western slopes of Simbili, Nov. 2009 (X. van der Burgt).

Plot T9 in the forest patch on the western slopes of Simbili is situated in a small grove of
Cryptosepalum tetraphyllum (IUCN: VU) trees. All medium sized trees were coppiced several decades
ago by farmers, but there are no signs of any damage by fire. Lower on the slopes on Simbili a large
single tree of Entandrophragma cylindricum (in the centre of Fig. 3; IUCN: VU) is surrounded by a
diverse and little-disturbed patch of forest. Other parts of this forest patch are more degraded, with
tree species such as Piptadeniastrum africanum and Pycnanthus angolensis, characteristic of
secondary forest.
Figure 4: the forest patch on the slopes to the southwest of Kegbema village, Nov. 2009 (X. van der Burgt).

The forest patch surrounding Plot T12 on the slopes to the southwest of Kegbema village is of good
quality. The canopy is unbroken and consists of a diverse range of tree species characteristic of West
African forests, for example Daniellia thurifera (the large tree in the centre of Fig. 4), Guibourtia
leonensis and Newtonia aubrevillei. The understory is in good condition and consists of a variety of
forest herbs, shrubs and small trees as well as seedlings and saplings of the large trees. The structure
in this patch is characteristic of primary forest, and there are no signs of any damage by fire in the
central portion. The only signs of damage by humans inside the plot are four stumps of medium sized
trees logged several decades ago. Three of these are of the species Baphia nitida, of which the wood
is used for carving, turning and making red dye (Burkill 1985-2004). A single medium sized tree of the
species Afzelia bella was also logged several decades ago, probably for construction wood. Mature
specimens of both species are still present within the forest patch. The absence of grove-forming tree
species from the Legume subfamily Caesalpinioideae, in contrast to their presence in the strip of
forest along the river near Farangbeya village (see below), does not necessarily indicate a higher
degree of disturbance. Primary forests in Africa can have a high percentage of grove-forming
Caesalpinioideae trees, as well as an absence of these.

The Kegbema forest is probably inside the Farangbeya Forest Reserve (demarcation of eastern
boundary is uncertain), which would give it a national protected status. This forest must also have
some kind of protected status given by the local villagers, or it would be much more degraded or lost.

4.2 RIVERINE FOREST

Maps of the study area indicate that the rivers in the Project area are usually bordered by a strip of
forest. The forest strip along the river near Farangbeya village, which is the largest and most intact
area identified from aerial photographs, was studied in detail. A 12.5 m x 50 m plot (T4) was made,
and the forest surrounding the plot was studied by way of a walk-over survey. Several other riverine
forest strips in the study area were also visited, but more briefly.

The strip of forest along the river near Farangbeya village (Fig. 5) is approximately 10 m to 50 m
(occasionally more) wide on both sides of the river and bordered by almost treeless farmland. The
forest here is of good quality, both in terms of species composition and structure, despite its proximity
to the village. The canopy of this forest also consists of a diverse sample of tree species characteristic
of West African forests. In addition, there are species characteristic of riverine forest, e.g. Heisteria
parvifolia and Strephonema pseudocola. Four grove-forming tree species from the Legume subfamily
Caesalpinioideae were found: Aphanocalyx pteridophyllus, Brachystegia leonensis, Gilbertiodendron
aylmeri and Copaifera salikounda. These four species are all of conservation concern (see tables 7 &
8). The presence of these grove-forming species indicates that this forest strip is a remnant of
species-rich primary rainforest. The understory is in good condition and contains a variety of forest
species of herbs, shrubs and small trees as well as seedlings and saplings of the large trees. There
are no signs of fire in most parts of the forest strip, though fire damage was observed in some areas
especially along the forest edges bordering farmland.

Figure 5: the strip of forest along the river near Farangbeya village, Nov. 2009 (X. van der Burgt).

Discussion on hillslope and riverine forests

The edges of the forest patches in the study area are more degraded compared to their interior; fires
have penetrated during the dry season, destroying the shrub layer and damaging the large trees. This
process slowly decreases the size of the forest patches in the study area. These forest patches are
and have been used for the collection of construction wood and firewood, for hunting, fruit gathering
and medicinal plant gathering.

Of the three forest patches studied in detail, the strip of riverine forest near Farangbeya and the patch
to the southwest of Kegbema village have the highest conservation value. This is indicated by the
structure of these forest patches, their species richness, their general species composition and the
presence of species of conservation concern. Both patches are equally rich in species, and richer than
the forest patch on the western slopes of Simbili (Table 3). Plot T4 in the strip of riverine forest near
Farangbeya has four conservation species compared to six such species in plot T12 in the forest
patch to the southwest of Kegbema village (Table 3). Eight conservation species were found in the
whole forest patch to the southwest of Kegbema village compared to 14 such species in the strip of
forest near Farangbeya. The reason for the higher number in the latter site is probably that several
days were spent here on the walk-over survey, while only one day was spent on the walk-over survey
in the Kegbema forest patch. Although the three forest plots do not show large differences in their
species composition, the separation of natural forest vegetation in the study area into forests on hill
slopes and riverine forest is still maintained on the basis of their structural differences.

Forest patch locality Plot Number of species
Total Of conservation concern
In plot In plot In forest
patch
Along river near Farangbeya T4 128 4 13
Western slopes of Simbili T9 86 2 7
Southwest of Kegbema village T12 127 7 9

Table 3: number of species in the three forest plots.
A species accumulation curve was made for the three plots (Fig. 6). Although three plots is too low a
number for a good analysis of a species accumulation curve, some conclusions can be drawn from the
figure. The total number of species in all three plots is 257. At the third plot the species accumulation
curve still climbs, indicating that not all forest species were found by the present survey. A fourth plot
in forest would on average have an estimated number of 46 species new to the forest plot survey,
bringing the total to an estimated number of 303 species (some of these species may, of course,
already have been found by the walk-over survey). The total number of forest species in the study
area can only be estimated very roughly from this curve, but is expected to have been between 500
and 800 species prior to the loss and disturbance of much of the forest cover. Since much of the forest
between and around the three plots has now been converted to farmland, a proportion of these
species will have disappeared from the study area and a species count towards the lower end of this
estimate is most likely.

Average number of plant species

0 T T T
0 1 2 3 4
Number of forest plots

Figure 6: species accumulation curve for the three forest plots. If a fourth plot is made it can be expected to have
an average of 46 species new to the forest plot survey.

4.3. RIVER CHANNEL COMMUNITIES

Stretches of the Tonkolili River between Farangbeya and Foraia (potential tailings or infrastructure
option 4) are fast-flowing with a series of rapids and small falls over a rocky bed (fig. 7). These
potentially support a rheophytic plant community (plants adapted to fast flowing, clear, well-
oxygenated water, usually with narrow leaves and strong anchoring rootstocks). Two rheophytic
species have been uncovered to date: the widespread Marsdenia oblanceolata and a probable new
species to science, Eriocaulon sp. nov. nr. E. varians. This latter species is known only from one other
collection, having been collected over 50 years ago from the same locality at Farangbeya. We are
currently awaiting confirmation of its status from the specialist in this plant group.

A more complete survey of the Tonkolili River channel when water levels are lower (late Dec-March)
will almost certainly reveal further rheophytes. Amongst these, we are likely to find species of the
Podostemaceae family, a group of tiny herbs highly specialised to this environment and easily
overlooked, particularly when water levels are high as in the Nov-Dec visit. Many species in this family
are highly localised and scarce; it is therefore anticipated that further species of conservation concern
will be revealed from this habitat.

Rheophytes can be sensitive to environmental change such as changing water levels and increased
sedimentation, processes which may be exacerbated by mining activities. On the other hand, the
population of the Eriocaulon at Farangbeya has clearly survived the large-scale deforestation of the
surrounding hillslopes which will have had a significant impact upon water run-off volumes and
particularly sedimentation rates; the extent to which this species can cope with further environmental
change is unknown and requires further consideration.
Figure 7: potential rheophyte habitat on the Tonkolili River W of Foraia village, proposed tailings option 4, Dec.
2009 (|. Darbyshire).

The shallow rocky bed along the river margin becomes exposed as the water level falls in the dry
season. These areas support a community of water-loving herbs which are less specialised than
rheophytes. The common species are Anubias afzelii / barteri (no flowers or fruits seen to date, these
being required to separate these two species) and the highly pungent Hygrophila odora which can
form carpets amongst the exposed rock beds. Also recorded in this habitat W of Farangbeya was the
rare Anubias gracilis.

4.4. GRASSLAND AND WOODED GRASSLAND ON WELL-DRAINED SOILS

Grassland (characterised by a tree canopy cover of less than 10%) and wooded grassland (canopy
cover 10-40%), often together referred to as “savanna”, are widespread habitats in Sierra Leone.
Although sometimes treated as two distinct vegetation types, the natural grasslands and wooded
grasslands in the Project area form a mosaic, variable over a matter of a few tens of metres
dependent upon subtle changes in slope and soil depth. They are therefore treated as a single entity
here, but are subdivided into two distinct types (secondary grassland is treated separately in section
4.7.1):

4.4.1 Hill summit (wooded) grassland

The summit ridges (over c. 650 m alt.) of the higher peaks in the southern Sula Mts hold extensive
areas of a natural fire-prone grassland / lightly wooded grassland, with the canopy cover varying from
0% to c. 30%, this figure typically increasing on the steeper ridge slopes. This grassland develops
over thin soils, with regular outcrops of iron-rich bedrock. This vegetation type has been surveyed in
plots T1, 2, 3, 5,6 &7.

The most intact and extensive examples of this habitat type on the mine site are to be found on
Numbara (fig. 8). Whilst the numerous exporation tracks and drill pads have impacted upon this
habitat to some extent, the effects are localised and the majority of the habitat remains undisturbed.
Whilst these grasslands are also extensive on Marampon, some areas show evidence of recent rice
farming and some invasion of secondary grassland species (see 4.7.1). The summit of Simbili holds
degraded forest, but the subridge to the north of the summit is largely covered by grass with scattered
tree species typical of the natural wooded grassland habitat. However, all the grasslands on Simbili
are much disturbed with secondary grassland species dominant and with evidence of recent farming.
Beyond the mine site, we found a good further example of this hill summit grassland on Sakonke Hill
to the NW of Numbara and outside the mine concession. Viewed through binoculars from the summit
of Numbara, many of the larger hills in the northern sector of the licensed mining exploration area
appear to hold similar habitat, although these have not yet been surveyed on the ground.
Figure 8: hill summit Loudetia grassland and lightly wooded grassland on Numbara, Nov 2009; the burnt summmit
grasslands of Sakonke Hill can be seen in the top left (I. Darbyshire).

Woody species diversity is low in this habitat, with only 13 tree species recorded (table 4), all being
common species typical of the West African (Guinean) “savannas”. By far the most common is
Pterocarpus erinaceus, with Bridelia micrantha, Lophira lanceolata and Parkia biglobosa also
frequently encountered. The mature trees typically reach a height of 3-7 m. Many tree saplings were
recorded in the plots, including forest/woodland pioneer species such as Allophylus africanus,
Anisophyllea laurina and Albizia zygia but many of these are likely to be lost during dry season
burning (see Fire Regime below) — certainly, very few mature trees of these species were recorded
during our surveys of this habitat.

Tree species Number of mature individuals Number of plots in
recorded in the 13 plots which species was
5-10cmdbh | >10cmdbh | fecorded, including
immature individuals
Pterocarpus erinaceus 2 1 12
Bridelia micrantha 3 4 8
Parkia biglobosa 1 1 2
Lophira lanceolata (0) 1 3
Anisophyllea laurina (0) i?) 4
Albizia zygia (0) i?) 3
Cussonia arborea t) 0 2
Allophyllus africanus fa. africanus (0) i?) 1
Ochna afzelii 0 ie) 1
Erythrina senegalensis (0) ie) 0
Hymenocardia acida (0) i?) 0
Psorospermum febrifugum 0 0 0
Syzygium guineense subsp. macrocarpum oO 0 0

Table 4: tree species recorded in the hill summit Loudetia grassland / wooded grassland, with summary plot data
(for the purpose of this table, the composite plot T7 is subdivided into eight 10 x 10 m plots).

The ground cover is usually 100% except in areas of bare rock exposure. In the majority of this
habitat, the grass cover is dominated (70-95%) by 2-2.5 m tall Loudetia arundinacea. This is a
widespread species, typical of dry thin soils over rock outcrops. Other common grasses (usually at =
5% cover) are Hyparrhenia diplandra, Chasmopodium afzelii, Andropogon gayanus and/or A.
tectorum, typically at 2-3.5 m height. In areas of deeper soils and/or some disturbance, Andropogon
tectorum can dominate (e.g. 75% ground cover in plot T6). Areas of recent and regular disturbance,
most notably along the fringes of the mining exploration tracks and drill pads, are dominated by the 1—
1.5 m grasses Pennisetum hordeioides and/or P. polystachion.

The herb flora is more varied. Robust perennial herbs and subshrubs are scattered amongst the
grass, common species including Aedesia glabra, Dolichos dinklagei, Droogmansia scaettaiana,
Melastomastrum theifolium, Psorospermum alternifolium and Vernonia guineensis. In areas of loose
rock, the fleshy Cissus caesia can form large sprawling tangles. Common annual herbs, flowering
early in the dry season, include Alectra sessiliflora, Hypoestes cancellata, Polygala multiflora, P.
rarifolia, Sopubia parviflora and the twining Vigna venulosa. A community of small ephemeral herbs
develop on the exposed rocky areas, flowering towards the end of the wet season when surface
moisture is available before setting seed and quickly dying off as the grassland dries; common species
include the widespread Bulbostylis congensis, Cyanotis longifolia, Mesanthemum prescottianum,
Neurotheca loeselioides, Scleria hirtella and Spermacoce pusilla, together with the more localised and
uncommon Osbeckia decandra and Spermacoce bambusicola. The fern Nephrolepis undulata is very
common on exposed rock between the grass tussocks.

Of particular note amongst the herb flora is the discovery of a new species to science: Pseudovigna
sp. nov., a perennial of the pea family. This species has an underground, fire-resistant rootstock.
During the rainy season it develops a series of large trailing stems over exposed rocks where the
grass cover is more sparse. It is particularly numerous on the summit of Numbara but has also been
found on Marampon (a single plant) and was successfully located beyond the Project area on the
summit of Sakonke Hill to the NW of Numbara.

Two rather scarce species restricted to submontane grassland have been recorded from Numbara:
Cyperus (tenuiculmis var.) guineensis and Crassocephalum guineense. It therefore seems that the
Numbara summit is sufficiently high to capture some submontane grassland elements, an important
habitat for rare species in the wider Guinea (Loma-Man) Highlands. Indeed, it is possible that
Pseudovigna sp. nov. is a submontane species which just extends onto these peaks; it is certainly
absent from the lower altitude wooded grasslands.

Fire regime

The presence of several range-restricted species, in particular the apparent endemic Pseudovigna sp.
nov., clearly indicates that the ridge-top wooded grasslands are a natural habitat and have been in
place for some time. Whilst the thin soils with frequent outcrops of bedrock may limit the
encroachment of woodland or forest, it is certain that annual burning plays an important role in
maintaining these grasslands. All the mature tree species found in this habitat have fire resistant bark
and physiology and evidence for regular burning is clear from the blackened trunks.

The grasses grow quickly during the wet season and flower at the end of the rains in November. As
conditions dry, burning (through lightning strikes or often deliberate setting by man) typically
commences in Nov-Dec. Indeed, during our visit the Loudetia grassland on Sakonke Hill had already
been deliberately burnt (fig. 9). It is at this point that many of the woody saplings will be killed off. On
both Marampon and Numbara several deep channels have been cut along the ridge and slopes,
presumably geological sample trenches. Saplings growing in these ditches are protected from fire and
we found several maturing plants or colonies of woodland / forest pioneers such as Alchornea
cordifolia, Margaritaria discoidea and Anthocleista nobilis.

Within a few weeks of burning, fire-resistant herbs with perennial underground rootstocks (pyrophytes)
are likely to emerge to flower and fruit — as we have not visited these sites at the appropriate season,
this set of species remains little-surveyed in the Project area.

Conservation value
Of the hill summit grasslands on the deposits, those on Numbara are considered to be of highest

conservation value in terms of quantity and quality of habitat, species richness and the presence of a
sizable population of the conservation priority species Pseudovigna sp. nov.
Figure 9: recently burnt Loudetia grassland on the summit of Sakonke Hill, Dec. 2009 (|. Darbyshire).

4.4.2 Low Altitude Wooded Grassland

Some areas of the valley floors beyond the riverine fringe and the adjacent lower hillslopes are
occupied by wooded grassland which looks superficially similar to that on the ridge summits. As this
habitat is not recorded on the three mine deposits, it has not been surveyed in detail. However, it is
frequently encountered in the potential tailings or infrastructure locations (particularly option 5) and an
initial assessment has therefore been made on several representative patches of this habitat.

The ground cover is again + 100% and is dominated by Hyparrhenia-Loudetia grassland. Conspicuous
amongst the grasses are stands of the ginger Aframomum sp. 1 of Tonkolili (unidentifiable to species
at this time of year as not in flower). The woody component in these areas is often more dense than
on the hill summits and, although many of the species encountered are the same (e.g. Pterocarpus
erinaceus, Parkia biglobosa) the dominant species differ, often being Lophira lanceolata, Crossopteryx
febrifuga and/or Hymenocardia acida, the Crossopteryx being apparently absent from hill summit
sites. In several areas within option 5, the native woody species are supplemented by planting of
Gmelina arborea Roxb., a fast growing Asian tree planted here in rows perhaps as a boundary
marker; it is also used locally as a shade tree.

These wooded grasslands are used for cattle grazing by local communities and it is likely that
browsing of tree and shrub saplings by the domestic livestock plays an important role in halting the
succession to thicket and closed woodland. Regular burning is, however, also likely to be significant in
this process as on the ridge summits.

The examples of this habitat found between Numkekoro and Sangbaia (e.g. 8° 58’ 54.1” N, 11° 38”
37.1” W) and between Numkekoro and Fenkembaia (e.g. 8° 58’ 03.3” N, 11° 38’ 30.5” W) in tailings
option 5 have a more diverse woody flora than on the hill summits (fig. 10) and should be surveyed in
more detail if this option is selected for development. However, this is a common habitat type in Sierra
Leone and, from the brief survey, appears to be typical of the widespread “Guinean” wooded
grasslands which extend all the way from West Africa to Sudan and NW Uganda, which is not known
to contain a large number of rare or localised species. The conservation value of this habitat type is
therefore provisionally assessed as low.
Figure 10: low altitude wooded grassland between Numkekoro and Sangbaia, proposed tailings option 5, Dec.
2009 (|. Darbyshire).

4.5. SEASONALLY WET GRASSLAND

Areas of seasonally wet grassland can develop in shallow depressions over flat bedrock (fig. 11) and
in areas of seepage over bedrock on hillslopes (figs. 12 & 13). These sites support an ephemeral
wetland community quite distinct from that supported by the surrounding free-drained soils. They are
usually wet only during the latter part of the wet season and into the earliest part of the dry season.
Many of the herbs have a short life-cycle, dying off quickly after setting seed as the seasonal wetland
dries out. This habitat is widespread in the Guinea Highlands and often contains highly localised and
rare species.

Four such areas were located during the reconnaissance visit in Sept 2009; the Nov-Dec visit
resurveyed these sites and also found two further significant sites for this habitat, one within the
Project area and one beyond the mine concession area (table 5). Unfortunately, the delay in timing of
the Nov-Dec visit meant that several of these sites had dried out and many of the species had
therefore died off. The combined survey from the two visits will not therefore have provided an
exhaustive inventory of this habitat. However, our findings to date confirm that this is a habitat of high
conservation value.

Location Georeference Description
Numbara summit, | 09° 01’ 48.5” N a small (c. 30 x 15 m) shallow depression on the summit ridge with
drill platform 11° 40’ 00.3” W stagnant water over flat bedrock; most of the water had evaporated
NURCOOS by the Nov-Dec visit but still with wet mud and small pools of water

remaining.

Marampon 08° 59’ 47.1” N a small shallow depression (c. 10 x 5 m) clearly derived from the
summit 11° 40’ 49.8” W creation of the crossroads and completely dry by the Nov-Dec visit
crossroads
Marampon 08° 59’ 33.5” N an area of downslope seepage (c. 100 x 50 m), bisected by the
southern slopes 11° 41’ 03.9” W main route up to Marampon summit. Much of this area had dried out

by the Nov-Dec visit but a small area of surface run-off remained
with a diverse herb community found

Depression ESE 08° 59’ 40.5” N a large area of seepage on the slopes of Marampon and adjacent

of Marampon 11° 40° 34.9" W hill to the southeast with a central depression. This area was found
in the Nov-Dec visit by which time it had dried completely

NE slopes of 09° 03’ 45.3” N A series a small (typically less than 30 m’) seepage areas formed at

Sakonke Hill 11° 38’ 45.6” W & | the decline in slope gradient; these sites are all close to farmbush

(outside the mine | 99° 04’ 09.2” N and may be subject to disturbance. They were mainly dry at the time

concession area) | 44°38°51.7"W. of our visit.

Table 5: seasonally inundated and seepage grassland sites in the Tonkolili region.
Although the range of species varies considerably from site to site in response to differences in water
depth and whether stagnant or seeping, several species are common and characteristic of this habitat.
The margins of these wetlands are typically dominated by the c. 1 m tall grass Schizachyrium sp. 1
(identity unconfirmed as it had finished flowering by the Nov-Dec visit) and the sedge Nemum
spadiceum which often forms dense carpets 10-20 cm tall (fig. 12). Areas of bare mud hold a
community of diminutive herbs, common species including Adelostigma senegalense, Cyanotis lanata,
Cyclocarpa stellaris, Eriocaulon spp., Polygala lecardii, Rotala stagnina and Utricularia spp. Woody
species are absent.

Figure 11: seasonally inundated shallow depression on summit ridge of Numbara, drill platform NURC005; above:
Sept 2009 (X. van der Burgt), below: late Nov 2009; the green tussocks in the latter photo are of the rare
Schoenoplectiella oxyjulos (1. Darbyshire).

The shallow depression on Numbara (drilling platform NURCO005) contains a set of species not
recorded in the seepage areas. Dominant in the areas of wet mud are Panicum humile, Cyperus
pustulatus, Pycreus capillifolius and the rare Schoenoplectiella oxyjulos (fig. 11), with Aponogeton
vallisnerioides, Dopatrium senegalense and Xyris barteri all common here. The drill platform is
situated within this site and it was at first thought that the wetland was created by scraping away of the
topsoil in preparation for the drilling. However, there is no evidence of surface scraping (we would
expect to see mounds of earth around the edge of the site) and the range of species recorded
suggests that the site is a natural depression; in other areas on the ridge summit disturbed by mine
exploration activity there are many weedy species present but these are absent at NURC005.

20
The most important seasonally wet grassland for conservation identified to date is that on the S slopes
of Marampon at the north end of the Simbili-Marampon saddle (figs. 12 and 13). The small area of
seepage here holds three species of conservation concern including two potentially Endangered
species: Bryaspis humularioides subsp. falcistipulata and Schizachyrium lomaense (the third, Panicum
glaucocladum, is considered Vulnerable). The survey of this site during Nov-Dec visit was not
exhaustive - a second day visit was planned to conduct a full survey of the grasses at this site but the
area was burnt before this could be conducted (see below).

Figure 12: seepage grassland on the S slopes of Marampon, with abundant Nemum spadiceum in the foreground,
Nov 2009 (I. Darbyshire).

Figure 13: the same site, viewed looking S towards Simbili peak, showing open wet mud with surface seepage;
the rare Bryaspis humularioides subsp. falcistipulata can be seen in the foreground, Nov. 2009 (|. Darbyshire).

Afrotrilepis tussocks

The seasonally wet grasslands on the slopes of Marampon are surrounded by patches of the tussock-
forming sedge Afrotrilepis pilosa. Regular burning appears to be an important element of this species’
ecology, the plants developing a tough raised and blackened fire-resistant perennial base. Indeed, the
Afrotrilepis tussocks and adjacent Schizachyrium grassland around the seepage site on the S slopes

21
of Marampon was burnt (apparently deliberately) during the Nov-Dec visit. This species is commonly
found growing on exposed rock faces and is often associated with granite inselbergs (indeed, it is
much in evidence on granite hills to the west and south of the mine concession area) but on
Marampon it grows on slopes over thin soils which are seasonally wet. It therefore forms a transition
between the freely drained grasslands and the seasonally wet grasslands. On the summit of
Marampon, Afrotrilepis dominates in shallow drainage ditches dug along the ridge-top tracks.

4.6. INLAND VALLEY SWAMP

Where river valleys and cut-off former river meanders (ox-bows) are flooded during and following the
wet season, freshwater swamps develop. Some of these swamps are maintained artificially for rice
cultivation. Only small areas of this habitat are to be found in the vicinity of the mine deposits, along
the Tonkolili River east of Farangbeya and at the southern foot of Numbara. This habitat is, however,
common in proposed tailings option 5, with several large examples observed between Numkekoro,
Sangbaia and Fenkembaia (fig. 14).

Figure 14: inland valley swamp with rice cultivation S of Numkekoro in tailings option 5; Raphia palma-pinus and
Hallea stipulosa are frequent in the swamp (I. Darbyshire)

Many of these swamps are intensively cultivated for rice. However, more natural vegetation is to be
found at some sites, though perhaps this develops during fallow periods. A typical shallow-water valley
swamp was surveyed in some detail at the foot of Numbara. It supports a dense sedge community,
most commonly Fuirena stricta var. stricta together with Cyperus haspan, Fuirena umbellata,
Rhynchospora corymbosa and Scleria melanomphala. Wetland herbs interspersed within the sedge
communities include Ludwigia abyssinica, Mesanthemum radicans and the rare Aeschynomene
deightonii.

Some of the swamps in tailings option 5 contain deeper water (to c. 1.5 m or more) and can contain a
range of aquatic species. A reconnaissance survey of one of the less disturbed sites recorded
Eichhornia natans, Limnophila dasyantha, Limnophyton angolense, Nymphaea maculata, Ottelia
ulvifolia and Utricularia gibba. All are widespread species at least in West Africa, only the Limnophila
being at all uncommon, and with none being considered threatened.

Woody species are very few in this habitat. The small palm Raphia palma-pinus is frequent and all the
valley swamps seen contained groves of Hallea stipulosa, a timber species considered Vulnerable on
the IUCN Red list due to over-exploitation. This species is locally very common, acting as a pioneer
tree, and in view of the large extent of valley swamps in this region of Sierra Leone, the Hallea is not
considered a conservation priority.

22
Whilst the conservation importance of this habitat is provisionally assessed as low, the presence of
Aeschynomene deightonii, a species considered to be globally threatened based on current evidence,
suggests that further rare species may be uncovered if this habitat is surveyed further.

4.7 SECONDARY HABITATS

The slash-and-burn farming practiced by local communities, with long periods of fallow, result in a
mosaic of farmbush and degraded secondary habitats over the majority of the Project area. Increased
recent migration into the area may have exacerbated the rate of slash and burn farming here.

4.7.1 Secondary grassland

Extensive areas of the hillslopes on the three mine deposits are covered by dense stands of
Andropogon tectorum grassland 3-3.5 m tall (fig. 15). Very few other herbaceous species are able to
compete for light and nutrients, with the exceptions of the twining Vigna venulosa and the root parasite
Striga macrantha which presumably parasitises the Andropogon here. In some areas on Simbili, the
Andropogon is accompanied by Setaria megaphylla (again to 3 m tall), whilst particularly along
recently disturbed forest margins the shorter (c. 1.5-2 m) Melinis minutiflora can dominate.

=~

Figure 15: extensive Andropogon tectorum secondary grassland on Numbara, Nov 2009. The transition to the hill
summit lightly wooded grassland can be seen in the top right (E. Robinson).

The large stands of Andropogon almost certainly indicate recent human slash and burn activity and
are quite likely the initial stage of a secondary succession. This habitat is of minimal conservation
concern.

The transition from Andropogon grassland to hill summit natural Loudetia grassland is usually gradual
and partially dependent upon the degree of disturbance. However, soil depth may also play an
important role in this transition and it is possible that Andropogon would also dominate on deeper soils
in this region even in the absence of human disturbance.

From a vegetation mapping perspective, it is very difficult to separate areas of secondary grassland
from the “natural” grassland habitats.

4.7.2 Secondary herbaceous Chromolaena scrub

Extensive stands 2-2.5 m tall of the invasive introduced weed Chromolaena odorata are recorded on
some hillslopes on the deposits (fig. 16). This is a native of South and Central America and has

23
spread rapidly in tropical Africa within the last few decades. Here, it represents an early stage in the
succession following abandonment of agricultural land. Other species commonly associated with this
habitat type are Aspilia africana and the fern Pteridium aquilinum (bracken). It is unclear as to why
some areas are dominated by this species as opposed to Andropogon grassland (see 4.4.3) which
seems to occupy a similar stage in the post-disturbance succession. This habitat is of no conservation
value.

Figure 16: extensive stands of Chromolaena odorata on the saddle between Simbili and Marampon, Dec 2009
(I. Darbyshire).

4.7.3 Secondary thicket and woodland

The term “thicket” is precisely defined as a closed stand of bushes and climbers usually between 3-7
m tall, whilst “woodland” is defined as an open stand of trees at least 8 m tall with a canopy cover =
40%. The woody secondary growth widespread in the Tonkolili region is intermediate in character.

Within a short period of fallow (estimated at 1-3 years), the hillslopes revert to a dense secondary
thicket of bushes, small trees and lianas with a broken canopy cover, later (estimated at within 5
years) developing into a tree/bush thicket with a canopy cover of over 80%. Good examples of this
habitat type were surveyed on the slopes of the saddle between Marampon and Simbili and the three
plots T8, T10 and T11 provide a snapshot of this vegetation type (fig. 17). Of these, plot T10 contained
the most mature thicket whilst T8 contained the least mature. Table 6 provides a list of the trees with
dbh 5-10 cm and =10 cm and gives a good overview of the most commonly encountered species. The
dominant species vary somewhat from site to site, but particularly abundant are Dichrostachys
cinerea, Anisophyllea laurina, Sterculia tragacantha and Alchornea cordifolia (the latter often dominant
along roadsides and margins of disturbed habitat). Immature treelets or shrubs of these species are
also common in the understorey of this habitat. All these species are widespread and common
species and typical fast-growing pioneers of secondary regrowth. Other pioneer species commonly
encountered, though only as immature treelets (or absent) in the three plots surveyed, are Bersama
abyssinica, Napoleonaea cf. heudelotii, Newbouldia laevis and Trema orientalis, the lattermost
abundant along forest margins.

Particularly at the early stages of succession, a shrub layer is also present, with characteristic species
including Chassalia kolly, Diospyros heudelotii, Mareya micrantha, Microdesmis keayana, Solanum
erianthum and S. torvum (both abundant along disturbed forest margins) and Tetracera alnifolia (later
climbing).

Both herbaceous and woody climbers are abundant in this habitat, often forming dense tangles.
Common species include Cardiospermum grandiflorum, Clerodendron splendens, Combretum spp.
including the vivid scarlet C. grandiflora, Entada rheedei, |pomoea involucrata, Leptoderris fasciculata,
Merremia pterygocaulos, Smilax anceps and Tiliacora louisii.

24
Figure 17: mature secondary thicket / woodland on the saddle between Simbili and Marampon, plot T10, Dec.
2009 (|. Darbyshire).

Species Plot 8 Plot 10 Plot 11
Number” | Max. height | Number” | Max. height Number* | Max. height
Dichrostachys cinerea 2/1 9m 5/5 11: (15)m 0/0 -
Sterculia tragacantha 0/0 - 1/0 6m 5/1 12m
Anisophyllea laurina 3/0 7m 1/1 9m 0/0 -
Margaritaria discoidea 1/1 8m 0/0 - 2/4 10m
Baphia nitida vel. aff. 2/0 6m 0/0 - 0/0 -
Rauvolfia mannii 0/0 - 1/0 7m 1/0 6m
Harungana 0/0 - o/1 10m 0/0 -
madagascariensis
Alchornea cordifolia 0/0 - 1/0 7m 0/0 -
Mareya micrantha 0/0 - 1/0 7m 0/0 -
Myrianthus libericus 0/0 - 1/0 7m 0/0 -
Nauclea latifolia 0/0 - 1/0 6m 0/0 -
Pancovia pedicellaris 0/0 - 1/0 6m 0/0 -
Blighia cf. welwitschii 0/0 - 0/0 - 1/0 5m
Milicia regia 0/0 - 0/0 - 1/0 5m

Table 6: mature tree species recorded in the 10 x 10 m secondary thicket plots; *number = number of trees with
dbh 5-10 cm / > 10 cm. Max. height is only recorded for trees with dbh 5 cm or more (saplings and treelets are
discounted).

Nearly all the mature trees and shrubs in these thickets display evidence of past cutting to the base
and dead trees through excessive cutting and burning are a frequent site. However, in the areas of
thicket surveyed, there was no evidence of recent felling of larger trees. Therefore, whilst it is almost
certain that these hillslopes were once forested, it is likely that the majority of forest loss is not recent
(but see discussion on forest margin disturbance in section 4.2).

In the early stages of thicket development, as in plot T8, a rather dense herb layer persists, typically
with the species recorded in the Chromolaena scrub together with Ageratum conyzoides, Desmodium
velutinum, Triumfetta spp. and several Acanthaceous herbs including Justicia ladanoides and
abundant Hypoestes forskaolii. However, as the bushland matures, light availability decreases and the

25
ground cover becomes sparse, with secondary forest species such as Psychotria subglabra and the
grass Olyra latifolia being most common.

4.8 AGRICULTURAL LAND

Agriculture within the Project area is varied. Farming in the valley bottoms and particularly the swampy
areas consists of monocultures of rice (see fig. 14) or occasionally peanuts. Hill slopes and free-
drained valley bottoms are usually farmed at a low intensity subsistence level, the principal crops
being rice and cassava, with maize, okra, pepper, pigeon pea and sorghum also commonly grown. A
variety of fruits as well as oil palms are commonly grown around villages. Hillslope farms are
established following slash and burn, with the crop plants often scattered amongst the regenerating
secondary growth. Cattle are also reared, with grazing on the natural wooded grassland (savanna);
this was only observed in the low-altitude wooded grasslands, with no evidence of grazing on the hill
summit grasslands at least during our visit.

Many weedy plant species are associated with these agricultural lands. Whilst a full weed survey has
not been conducted, we can be confident that there are no species of high conservation concern in
this habitat.

5. SPECIES OF CONSERVATION CONCERN

The IUCN Red list (2009) currently lists 46 globally threatened plant species occurring in Sierra Leone,
of which 42 are assessed as Vulnerable (VU), three as Endangered (EN) and one as Critically
Endangered (CR). Nearly all these species are timber trees, assessed on the basis of over-
exploitation for commercial use coupled with habitat loss and so qualifying as threatened under
criterion A of IUCN (2001); many are widespread in the forests of wet tropical Africa. Of these 46
species, 15 have been recorded in the Tonkolili region through the current survey work, with a further
Red listed species (Placodiscus oblongifolius) recorded in Sierra Leone for the first time (table 7).

Species Family Habit IUCN Habitat at
Tonkolili
Afzelia africana Leguminosae-Caesalpinioideae T VU Ald HF, ST
Amanoa bracteosa Phyllanthaceae (Euphorbiaceae) | T VU Atc, B1+2c RF
Anopyxis klaineana Rhizophoraceae T VU Atcd RF
Copaifera salikounda Leguminosae-Caesalpinioideae T VU Aid RF
Cryptosepalum tetraphyllum Leguminosae-Caesalpinioideae T VU Atc, B1+2c HF, RF
Drypetes afzelii Putranjivaceae (Euphorbiaceae) S/T VU Atc, B1+2c HF
Entandrophragma cylindricum | Meliaceae T VU Atcd HF
Garcinia kola Clusiaceae T VU A2cd HF
Guarea cedrata Meliaceae T VU Atc HF
Hallea stipulosa Rubiaceae T VU Atcd vs
Heritiera utilis Sterculiaceae T VU Atcd HF, RF
Nauclea diderrichii Rubiaceae T VU Atcd HF
Placodiscus oblongifolius Sapindaceae T VU Atc, B1+2c HF
Placodiscus pseudostipularis Sapindaceae T EN B1+2c (but HF
see Annex 2)
Terminalia ivorensis Combretaceae T VU Atcd RF
Turraeanthus africanus Meliaceae T VU Atcd HF

Table 7: IUCN Red listed species recorded at Tonkolili. Habit abbreviations: T = tree; S = shrub; L — liana/climber;
H = herb. Habitat abbreviations: HF = hillslope forest; RF = riverine forest; VS = valley swamp; ST = secondary
thicket and woodland. High priority species for conservation are highlighted in bold.

However, only 3-5% of the world’s plant species have been assessed using the IUCN (2001) protocol
to date and therefore this list of 46 species represents only a very small proportion of the true number
of Sierra Leonean plant species threatened with extinction. Most species of no commercial value have
never been evaluated, even if they are extremely rare and/or localised in distribution. Following the
current botanical survey work, a further 18 species recorded within the Tonkolili area (mine deposits

26
and wider mining concession) are here recognised for the first time as Red list candidate species
(table 8). These include two species completely new to science and currently known only from the
Project area and/or immediate surroundings: Pseudovigna sp. nov. and Eriocaulon sp. nov.

Species Family Habit No. of Potential IUCN Habitat
previously | status based upon at
known current knowledge | Tonkolili
localities
Aeschynomene deightonii Leguminosae- H 9 VU under criterion B_ | VS
Papilionoideae
Anthonotha explicans vel. sp. | Leguminosae- T c.8 VU under criterion BB | ST
aff. Caesalpinioideae
Anubias gracilis Araceae H c.7 VU under criterion B_ | RC
Aphanocalyx pteridophyllus Leguminosae- T 9 VU under criteria A & | RF
Caesalpinioideae B
Brachystegia leonensis Leguminosae- T c.15 VU under criterion A | RF
Caesalpinioideae
Bryaspis humularioides Leguminosae- H 1 EN under criterion IG
subsp. falcistipulata Papilionoideae B
Dactyladenia smeathmannii | Chrysobalanaceae | T 3 EN under criterion RF
B
Dialium pobeguinii Leguminosae- T 5 VU under criterion RF
Caesalpinioideae B (potentially EN
under criterion A)
Eriocaulon sp. nov.* Eriocaulaceae H 1 (same CR under criterion RC
as this B
survey)
Gilbertiodendron aylmeri Leguminosae- T 6 VU under criterion RF
Caesalpinioideae B (potentially EN
under criterion A)
Guibourtia leonensis Leguminosae- T 5 VU under criterion HF, RF
Caesalpinioideae B (potentially EN
under criterion A)
Leptoderris micrantha Leguminosae- L 3 EN under criterion RF
Papilionoideae B
Nemum bulbostyloides Cyperaceae H 9 VU under criterion B_ | IG
Panicum glaucocladum Gramineae H c. 7(-9) VU under criterion B_ | IG
Pavetta platycalyx Rubiaceae Ss c.7 VU under criterion B | HF
Pseudovigna sp. nov. Leguminosae- H - EN under criterion HG
Papilionoideae B
Schizachyrium lomaense Gramineae H 2 EN under criterion IG
B
Schoenoplectiella oxyjulos Cyperaceae H c.8 VU under criterion B | IG
(or possibly NT)

Table 8: IUCN Red list candidate species recorded at Tonkolili, with the provisional IUCN category and criteria
based upon current knowledge. Habit abbreviations: T = tree; S = shrub; L — liana/climber; H = herb. Habitat
abbreviations: HF = hillslope forest; RF = riverine forest; RC = rheophytic community; HG = hill summit grassland
/ woody grassland; IG = seasonally inundated grassland; VS = inland valley swamp; ST = secondary thicket and
woodland. Highest priority species for conservation are highlighted in bold.

*note: identification of Eriocaulon sp. nov. is subject to confirmation as it is closely allied to the E African species
E. varians.

Of the three threat categories recognised by IUCN, EN and CR species are of particular importance

since these currently trigger the requirement for critical habitat assessment under IFC Performance
Standard 6. However, following the current modification of this standard, it is likely that species

27

assessed as VU under criterion B (number of localities / populations) will also fall under the critical
habitat definition in the near future. As the species of conservation concern listed in table 8 are, in the
main, assessed under criterion B, these should therefore be considered of the highest priority with
regard to the IFC standards. The nine species considered of highest priority are highlighted in bold in
the table.

A further potential new species to science, Dilophotriche sp. ?nov., has been collected from the
nearby Sakonke Hill (9° 04’ 09.2” N 11° 38’ 51.7” W, fig. 2) but not yet found within the mine
concession. However, this species may well occur in suitable habitat on the mine site and should be
sought for in the seepage grasslands on Marampon.

Whilst we can be confident that all the species listed in table 8 are genuinely scarce, the conservation
status applied to each must be considered provisional in view of our incomplete knowledge of the
current distribution of most of these species. It is quite probable that further survey work in the
montane regions of northern Sierra Leone will reveal additional sites for many of these species and
that their IUCN threat category may then be downgraded. On the other hand, in view of the
surprisingly high number of species of conservation concern already identified, it is quite likely that
some further threatened species will be uncovered by more detailed survey work within the Project
area.

The maps in figs. 18 & 19 pinpoint the distribution of the species of conservation concern in the
Tonkolili region. As anticipated, the four most “natural” habitats identified in the reconnaissance study,
together with the rheophytic community, contain the highest number of conservation species (table 9).

Based upon our current sampling, the highest concentrations of these species can be found:
a) _ inthe riverine forest E of the village of Farangbeya in proposed tailings option 4
b) _ in the hillslope forest W of the village of Kegbema on the edge of proposed tailings option 4
c) inthe small seepage grassland area on the S slopes of Marampon

Habitat No. of IUCN Red No. of IUCN Red list No. of potential EN
listed spp. candidate spp. or CR spp.

Hillslope forest 1 2 1
Riverine forest 6 7 2
Rheophytic (river channel) - 2 1
communities

Hill summit (wooded) - 1 1
grassland

Low altitude wooded - - -
grassland

Seasonally inundated - 6 3
grassland

Inland valley swamp 1 1 -
Secondary habitats 1 1 -
Agricultural land - - -

Table 9: Number of listed and candidate Red-data (threatened) species per habitat at Tonkolili.

More detailed information on each of the conservation species, together with photographs to aid
identification, are given in Annex 2.

28
194000 196000 198000 200000 202000 204000 206000 208000
4 4 1
K if

Legend
@ High Conservation importance
@ Medium Conservation importance
© Collection Localities
—— Streams Rivers
Roads
Trails
Roads
Numbara Geology
J simbiti Geology

0051 2 3 4
eee Kilometers

194000 196000 198000 200000 202000 204000 206000 208000

Figure 18: map of the study area showing all plant collecting localities (green dots). Localities where one or more
plant species of conservation concern were found, are shown in red (high conservation importance) and orange
(medium conservation importance). The many red dots on Numbara and on the summit of Sakonke Hill to the NW.
of Numbara all represent a single species, Pseudovigna sp. nov.

29
208000

Legend
@ High Conservation importance

@ Medium Conservation importance

© Collection Localities
—— Streams Rivers.
Roads
Trails
Roads
Numbara Geology
‘Simbili Geology

Kilometers

202000 204000 208000
Figure 19: enlargement of a portion of the map of Fig. 18, showing detail of the distribution of conservation

species on the three deposits Simbili, Marampon and Numbara, the strip of riverine forest near Farangbeya and
the forest patch to the southwest of Kegbema village.

30
6. RECONNAISSANCE SURVEY OF POTENTIAL TAILINGS OR
INFRASTRUCTURE PLACEMENT

The vegetation and species of conservation concern identified by the reconnaissance survey of the
three potential tailings or infrastructure sites have been covered in sections 4 & 5 of this report; the
current section aims to provide recommendations based upon the relative conservation importance of
the three options; these must, however, be viewed as provisional in view of the limited survey work
carried out at these sites to date:

OPTION 4: Tonkolili River system E of the Kunsulma ridge and W of the deposits

In view of the intact areas of species-rich riverine forest and the high number of conservation priority
species recorded both in the forest and in the river channel along this section of the Tonkolili River
(see sections 4.2 & 4.3), this area is viewed as the most important site for conservation in the Project
area. This area would not, therefore, be recommended for development. Concerns over the potentially
high impact of the mining activity itself upon this river system must also be considered in view of the
presence of several species of high conservation significance here.

OPTION 1: Tonkolili River system W of the Kunsulma ridge, S of Bumbuna town

Whilst much of the riverine forest of the Tonkolili River is degraded in the northern section of option 1,
three species of conservation importance have already been found within the forest remnants and
adjacent degraded habitats (Anthonotha explicans vel sp. aff., Brachystegia leonensis, Dialium
pobeguinii) and it is likely that others will be uncovered if the area is surveyed in more detail.
Furthermore, it appears from aerial photographs that the more remote stretches of the river in the
southern portion of this tailings area may hold more intact riverine forest. Due to difficulties of access,
this portion has not yet been surveyed on foot and it is recommended that this is carried out prior to
any further decision on the development of this site.

OPTION 5: River system E of the deposits

Our preliminary survey work has so far not revealed any sizable areas of conservation importance
within this option, and no species of conservation concern with the exception of the low priority Hallea
stipulosa. Patches of forest within this valley system are largely restricted to small community forests
adjacent to villages, with the riverine fringe being heavily degraded at least in the areas visited.
Further survey work is, however, required in the patches of “natural” wooded grassland and valley
swamp.

7. INITIAL SURVEY OF POTENTIAL OFFSET SITES

The identification of sites suitable for offsetting the losses of biodiversity on the proposed mine site
must be informed by the vegetation survey and the identification of conservation priority species /
habitats. It would therefore have been premature to carry out extensive searches for such sites during
the Nov-Dec 2009 visit. However, some initial work on potential offset / species translocation sites was
conducted in the immeditate vicinity of the Project area (see fig. 2):

Farangbeya Forest Reserve (c. 9°01’ N 11°43’ W)

This reserve lies along the ridge and steep slopes of the Kunsulma Range to the W of the mine
deposits down to the point at which the Tonkolili River bissects this range. Whilst nominally “protected”
as a Reserve, no practical protection is in place and the vast majority of the forest has been replaced
by farmland and regenerating secondary thicket of low conservation value. Several forest remnants
were visited towards the ridge summit and found to contain groves of Cryptosepalum tetraphyllum, a
conservation priority species (IUCN: VU). These sites were, however, degraded and had little
additional conservation value. The notable exception is the forest patch SW of Kegbema which
apparently falls just within the boundary of the Farangbeya F.R. — this site is discussed in detail in
sections 4.1 and 4.2 and should be considered a good candidate for protection as an offset against
the loss of the Simbili forest patches. The Kegbema forest clearly has significance to the local
community and so involvement of the local community in its protection would be vital.

The Farangbeya Forest Reserve may be a good candidate for a habitat restoration project, with
translocation of forest species from the deposit sites. This could provide a high profile positive

31
conservation project for the client in collaboration with both national government and local
communities.

Bantho Hill Forest (9°03’ N 11°41’ W)

This small patch of forest is located on the ridge summit of the Kunsulma Range to the north of the
Farangbeya Forest Reserve and is accessed from Bongbongba village to the north on Numbara Hill. A
day visit was made to this site by one of the botanical teams in an attempt to find some of the rare
hillslope forest species recorded at Simbili. The slopes of the ridge here are again almost completely
converted to farmbush and secondary thicket. The forest contains many large trees of
Piptadeniastrum africanum, an indicator of secondary forest, and the open canopy and dense shrub-
dominated understorey would support this. No Cryptosepalum tetraphyllum was found. Two species of
conservation concern were recorded here: the timber tree Heritiera utilis and the rare shrub Pavetta
platycalyx; this latter species was fairly common at this but has strangely not yet been recorded from
the forests on or adjacent to the deposits. The Bantho Forest appears to be preserved by the local
community, perhaps as a hunting area (hunting trails are certainly in evidence here).

Sakonke Hill (9°04’ N 11°39’ W)

This large hill (summit c. 860 m alt.) is situated to the N of Numbara Hill and is accessed from the
village of Sasakala. It was chosen for survey as it is the most accessible hill outside the mining
exploration license with extensive areas of hill summit grassland and so potentially holding
Pseudovigna sp. nov. A full day site visit was made by one of the botanical teams. The summit had
been recently burnt but we were still able to locate the Pseudovigna here, recording 99 plants over a
wide area. Whilst the population is not as large as on Numbara, this is still an important site for this
species and could be suitable for translocation of plants from the deposit sites.

Also found on the descent on the NE and E sides of the hill was a series of small seepage grasslands.
Whilst these had largely dried out by the time of our visit, two species of high conservation concern
were found: Dilophotriche sp. ?nov. and Bryaspis humularioides subsp. falcistipulata. These wet
grasslands should be surveyed further at the optimum time (late Oct-early Nov) and may prove to
contain a similar range of species to the seepage grasslands on Marampon.

The majority of the lower slopes of this hill are covered in a mosaic of farmland and secondary
bushland of low conservation concern.

Further work on identification of suitable offset / translocation sites will need to involve wider searches
well beyond the Project area, aided by available maps and satellite imagery. Potential sites for such
work are listed in section 9.

8. PRELIMINARY CONCLUSIONS

Based upon the vegetation survey and plant inventory work carried out to date, we have identified five
habitats of conservation concern within the Tonkolili Project area, here listed together with the key
sites of importance:

+ Riverine forest (riverine strip near Farangbeya village)

* Hillslope forest (forest patch SW of Kegbema village)

* Seasonally wet grassland (seepage area on S slopes of Marampon)

* Hill summit grassland and wooded grassland (Numbara summit)

* River channel plant communities (riverine strip near Farangbeya village)

Whilst these habitats together only constitute a small percentage of the total land cover in the Project
area (the large majority being taken up by farmland and secondary vegetation communities of low
conservation concern), they together contain over 30 rare and potentially threatened plant species and
arich plant diversity.

Wherever possible, efforts should be made to prevent the loss of these habitats and the populations of
these key species during future mining activity. Where this is unavoidable, measures should be put in
place to mitigate or offset the impact of these losses through a combination of ex situ conservation
measures and identification of comparable sites for protection and/or management as offsets.

32
The work conducted to date provides a strong baseline for recommendations on conservation
priorities and proposed conservation actions; however, a series of additional surveys are required to
supplement this work; a full list of recommendations is provided in section 9.

9. RECOMMENDATIONS FOR FURTHER BOTANICAL WORK

1) Further survey work on the deposits
Whilst the survey work conducted to date has covered the vegetation on the deposits in some detail, it
cannot be considered exhaustive. In particular, it would be desirable to cover a greater range of the
seasonal variation to capture:
* dry season flowering species, including short-lived post-burning herbs in the wooded
grasslands (Jan—March)
* species triggered by the onset of the early rains (March-May)
* optimal flowering and fruiting time for the seasonally inundated grasslands (mid Oct-early
Nov)
* low water levels in the rivers for optimal study of the rheophytic communities (Jan—March)
* flowering and fruiting material for those species with currently uncertain identity
* a full survey of the weedy species, with emphasis upon potentially invasive species for
which some control measures may have to be put in place.
The species accumulation curve for the forest plots surveyed to date (fig. 6) demonstrates that our
species coverage in the forests is incomplete (see section 4.2); we would recommend further walk-
over survey and particularly plot work within the remaining forest patches.

2) Ethnobotanical survey
To engage with local communities, aided by the PROs employed by AML at Farangbeya, to catalogue
the plants used locally for food, medicines etc. This will provide important information on the types and
locations of natural vegetation which have social and cultural significance. It would feed into the wider
social aspects of the ESIA.

3) Further survey work in the proposed tailings options

With the exception of the northern section of option 4, only a rapid reconnaissance survey of the
proposed tailings options has been carried out to date. Further survey is therefore essential within the
chosen option.

A botanical survey of the rail corridor and site of the new port will also need to be conducted as part of
the wider EISA. Initially, a desktop study using baseline data held at RBG Kew could be used to
pinpoint any sites along the proposed route(s) that might have species of high conservation concern.

4) Follow-up surveys of the species of high conservation concern

The 34 species of conservation concern, and in particular the nine species highlighted as of highest
priority (table 8), must be addressed in detail. The first stage must be to investigate more fully their
current distribution. Maps and available satellite imagery (e.g. Google Earth, Landsat), together with
historic plant specimen data, can be used to identify potentially suitable sites for each of the species.
Subsequent site visits should be made to co-incide with peak flowering/fruiting times for each species
(forest species can be surveyed at any time of year, wooded grassland and inundated grassland
species to be targeted at the wet/dry season transition).

Potential sites to concentrate these efforts would be:
* Northern section of the Sula Mts, including Lake Sonfon National Park (c. 9°15’N 11°35’W)
* Tonkolilini Hill and Gbengbe Hills N of Bumbuna (c. 9°15’N 11°45’W)
* Kangari Hills SE of Magburaka (c. 8°30’N 11°40’°W)
+ Loma Mts National Park (c. 9°10’N 11°5’°W)
* Tingi Mts NE of Kono (c. 8°55’N 10°47’W)
* Kekekonko and Gori Hills Se of Kono (c. 8°35’N 10°45’W)
* Nimini Hills SW of Kono (c. 8°30’N 11°10’W)
+ Wara Wara Mts N of Fadugu (c. 9°35’N 11°40’W)
Past experience has shown that it is highly likely that we will be able to uncover additional secure sites
for many of the conservation species. This is likely to lead to a downgrading of their conservation
status. More importantly, it will help us to identify sites suitable for safe-guarding of these species and
potential areas for population translocation as future offset / mitigation for the proposed mine.

Of the two ‘unique’ species at Tonkolili, we have already had some success with Pseudovigna sp.
nov., having located a population of c. 100 plants on Sakonke Hill, beyond the mining concession. It is
anticipated that further investigation along the Sula Mts chain will reveal additional sites for this
species. Of greater concern is the (potentially) new species of Eriocaulon. Whilst our initial suggestion
is to search for other river sites suitable for this species, it is quite likely that this species will remain at
least Endangered. If so, all efforts must be made to protect the Tonkolili River against significant
environmental changes during the mining operations.

5) Identification of suitable offset localities

Where appropriate, the losses of natural vegetation on the mine site can be offset by formal protection
of equivalent (or more diverse and/or larger) site(s) within Sierra Leone. The bulk of this work would
be carried out in tandem with recommendation 4.

However, it should be noted that under the current published IFC Performance Standard 6, habitats
containing species assessed as EN or CR are not offsettable and alternative solutions would be
required. Whilst PS6 is being modified to be more flexible regarding such species, they may well still
trigger strict regulations.

6) Establishment of in-situ and ex-situ conservation measures for the species of high
conservation concern

* Collection and banking of seeds provides an ex situ conservation measure; these seeds could be
stored in country and, as a back up, at the Millennium Seedbank (MSB) at RBG Kew. Initial training
in seed collection and storage could be provided through the MSB. A portion of the seed collections
can subsequently be used for translocation of species to secure sites, post-mining habitat
restoration, growing on in botanic gardens to establish germination protocols etc.

Establishment of an on-site tree nursery; this is particularly useful for species not suitable for long-
term seed storage (usually wet forest species). These trees can again be used for translocation,
restoration etc. Following initial horticultural training, the tree nursery can subsequently be run
through the local community, providing a source of employment.

One possibility worth exploring would be for African Minerals to work with local government on the
restoration of parts of the Farangbeya Forest Reserve as an offset against the loss of forest on the
mine deposits. This would be a high profile conservation effort which could be run in collaboration
with the local community.

7) Continued institutional capacity building in Sierra Leone

Building in-country capacity, through training and donation of essential equipment, will permit our local
institutional partners to take a more central role in the follow-up survey and conservation work. This
process was begun successfully during the Sept and Nov-Dec visits. To build upon this, it is
recommended that one staff member from each of the two partner institutions are seconded to RBG
Kew for a short intern period (c. 1 month) to train in plant identification, vegetation analysis, seed
collection and storage methods etc.

In addition, it would be highly desirable to have employed an on-site full-time Environmental Scientist
who could be trained through RBG Kew and partner institutions in Sierra Leone in plant survey and
monitoring techniques, specimen and seed collection and basic horticultural skills. This person would
be ideally placed to oversee or assist in the above recommendations, with RBG Kew playing an
advisary and supporting role.

8) Immediate / short-term conservation recommendations
In view of the continuing exploratory work at the mine site, there is a significant risk that some of the
priority habitats and species will be lost or damaged prior to any conservation measures being
implemented. It is therefore recommended that some protection measures are put in-place
immediately, for example through cordoning off the key sites and briefing the ground staff. The key
sites to be protected at present are:

* Strip of riverine forest near Farangbeya

* Forest patch to the southwest of Kegbema on the edge of the Farangbeya Forest Reserve

* Seepage grassland on S slopes of Marampon

34
* Hill summit grassland on Numbara
* Seasonally inundated depression on summit of Numbara, drill platform NURCO05
* Valley swamp at foot of Numbara (to protect the colony of Aeschynomene deightonii)

ACKNOWLEDGEMENTS

From African Minerals Sierra Leone, we particularly thank Musa Alie Bangura for his assistance with all logistical
matters, and Terry Cheek, Barry Young and others for their assistance and hospitality at the Farangbeya camp.
Atkins Koroma, Public Relations Officer at the Farangbeya camp, was very helpful in negotiating with local
communities over access to several sites away from the mine deposits. We thank Craig Watt at SRK for
undertaking the initial negotiations with regard to this survey and for establishing the collaborative links in-country.
Mr Sheku Ahmed Mansaray and Mrs Kate Garnett at the Ministry of Agriculture, Forestry & Food Security
provided the necessary research permits and specimen export permits within the short timeframe available.

Helen Fortune-Hopkins, Laura Pearce, Jonathan Ashworth and Reka Komaromi assisted greatly with the
specimen identification and databasing at RBG Kew. The following botanists named or assisted in the naming of
their specialist groups: William Baker (Palmae), Henk Beentje (Compositae), Gill Challen (Euphorbiaceae and
allies), Tom Cope (Gramineae), Sally Dawson (herbaceous Rubiaceae), Peter Edwards (ferns and fern allies),
David Goyder (Apocynaceae), Gwil Lewis (Leguminosae), Mike Lock (Xyridaceae), Barbara Mackinder
(Leguminosae), Sylvia Phillips (Eriocaulaceae), Dave Roberts (Orchidaceae), Dave Simpson (Cyperaceae), Paul
Wilkin (Dioscoreaceae), Yvette Harvey (Sapotaceae), Doug Stone (Melastomataceae - Memecylon) Maria
Vorontsova (Solanaceae), Lesley Walsingham (Lamiaceae), Odile Weber (Dracaenaceae) and Elizabeth
Woodgyer (Melastomataceae).

REFERENCES

Burkill, H.M. (1985-2004). The useful plants of West Tropical Africa. Royal Botanic Gardens, Kew, 6 volumes.

Chatelain, C.; H. Dao; L. Gautier; R. Spichiger; (2004). Forest cover changes in Cote d'Ivoire and Upper Guinea.
In: Poorter, L. et al. Biodiversity of West African Forests. CABI Publishing. Pp. 15-32.

IUCN (2001). IUCN Red List Categories and Criteria. Version 3.1. IUCN Species Survival Commission, IUCN,
Gland, Switzerland and Cambridge, U.K.

IUCN (2009). IUCN Red List of Threatened Species. Version 2009.2. <http:/Awww.iucnRed list.org>. Consulted
January 2010.

Poorter, L.; F. Bongers; F.N’.Kouamé; W.D.Hawthorne (eds.) (2004). Biodiversity of West African Forests. An
ecological atlas of woody plant species. CABI Publishing.

A wide range of literature on west African vegetation and floristics was consulted to assist with the identification of
the specimens, analyses of the data and preparation of the provisional conservation assessments. Primary
amongst these sources were:

Aké Assi, L. (2001-2002). Flore du Céte-d'lvoire: catalogue systématique, biogeography et écologie. Boissiera 57
& 58. Conservatoire et Jardin Botaniques de Genéve, Switzerland.

Hawthorne, W. & C. Jongkind (2006). Woody Plants of Western African Forests. Kew Publishing. p1023.

Hutchinson, J. & J.M. Dalziel (1954-1972). Flora of West Tropical Africa, vols. |, part 1 & 2; Il; Ill, part 1 & 2.
Crown Agents for Oversea Governments and Administrations, London.

Lisowski, S. (2009). Flore (Angiospermes) de la Republique de Guinee. Premiere partie (texte). Scripta Botanica
Belgica 41. National Botanic Garden of Belgium, Meise.

35
ANNEX 1: PLANT SPECIES CHECKLIST

The following checklist records all the flowering plants, ferns and fern allies recorded to date from the
Tonkolili Project area during the two botanical survey periods, September and November-December
2009: 658 species. The species are listed alphabetically within each plant family.

Angiospermae: Dicotyledonae

Taxon Collector Number
Acanthaceae
Asystasia buettneri Lindau James, M.S. 1
Barleria oenotheroides Dum. Cours. Darbyshire |. 592
Brillantaisia lamium (Nees) Benth. Tonkolili Plants 130
Eremomastax speciosa (Hochst.) Cufod. Kanu, K.M.T. 30
Hygrophila odora (Nees) T.Anderson Tonkolili Plants 244
Hypoestes cancellata Nees Clark, R. 177
Hypoestes forskaolii (Vahl) R.Br. Tonkolili Plants 99
Justicia extensa T.Anderson Sesay, J.A. 20
Justicia flava (Vahl) Vahl Tonkolili Plants 112
Justicia heineana Vollesen James, M.S. 3
Justicia ladanoides Lam. James, M.S. 20
Justicia tenella (Nees) T.Anderson Tonkolili Plants 133
Lepidagathis alopecuroides (Vahl) Griseb. Tonkolili Plants 507
Phaulopsis cf. talbotii S.Moore Tonkolili Plants 240
Phaulopsis ciliata (Willd.) Hepper James, M.S. 10
Phaulopsis imbricata (Forssk.) Sweet subsp. poggei (Lindau) Mankt. Darbyshire |. 589
Pseuderanthemum tunicatum (Afzel.) Milne-Redh. Tonkolili Plants 730
Rhinacanthus virens (Nees) Milne-Redh. Darbyshire |. 604
Thunbergia chrysops Hook. Tonkolili Observations 234
Whitfieldia lateritia Hook. James, M.S. 11
Amaranthaceae
Celosia argenta L. Tonkolili Observations 10
Celosia trigyna L. Feika, A.M.B. 55
Cyathula prostrata(L.) Blume Tonkolili Plants 646
Pandiaka angustifolia(Vahl) Hepper Tonkolili Plants 122
Anacardiaceae
Lannea acida A.Rich. Tonkolili Plants 186
Sorindeia juglandifolia Planchon ex Oliver Clark, R. 199
Trichoscypha arborea (A.Chev.) A.Chev. Burgt, X.M. van der 1379
Trichoscypha smythei Hutch. & Dalziel Tonkolili Plants 553
Ancistrocladaceae
Ancistrocladus abbreviatus Airy Shaw Kanu, K.M.T. 61
Ancistrocladus cf. barteri Scott-Elliot Tonkolili Plants 245
Ancistrocladus sp. 1 of Tonkolili Tonkolili Plants 709
Anisophylleaceae
Anisophyllea laurina R. Br. ex Sabine Tonkolili Plants 13
Anisophyllea sp. 1 of Tonkolili Tonkolili Plants 638
Anisophyllea sp. 2 of Tonkolili Tonkolili Plants 620
Annonaceae
Annickia polycarpa (DC.) Setten & P.J.Maas Tonkolili Plants 614
Artabotrys insignis Engl. & Diels Feika, A.M.B. 29

36
Friesodielsia enghiana (Diels) Verdc. Tonkolili Plants 19
Friesodielsia gracilis (Hook.f.) Steenis Darbyshire |. 596
Monanthotaxis barteri (Baill.) Verdc. Darbyshire |. 597
Monanthotaxis whytei (Stapf) Verdc. Sesay, J.A. 29
Piptostigma fasciculatum (De Wild.) Boutique Tonkolili Plants 728
Uvaria afzelii Scott-Elliot Tonkolili Plants 569
Uvaria anonoides Baker f. Darbyshire |. 603
Uvariodendron cf. angustifolium Engl. & Diels Tonkolili Plants 208
Xylopia acutiflora (Dunal) A.Rich. Darbyshire |. 608
Xylopia aethiopica (Dunal) A.Rich. Tonkolili Plants 624
Xylopia quintasii Engl. & Diels Tonkolili Plants 741
Xylopia villosa Chipp Tonkolili Plants 824
Apocynaceae

Alafia barteri Oliv. Tonkolili Plants 688
Alafia landolphioides (A.DC.) Benth. & Hook.f. ex K.Schum. Tonkolili Plants 645
Baissea baillonii Hua Tonkolili Plants 593
Funtumia africana (Benth.) Stapf Tonkolili Plants 881
Holarrhena floribunda (G.Don.) T. Durand & Schinz Tonkolili Plants 166
Landolphia hirsuta (Hua) Pichon Tonkolili Plants 538
Landolphia incerta (K.Schum.) Persoon Tonkolili Plants 606
Landolphia sp. 1 of Tonkolili Burgt, X.M. van der 1371
Landolphia sp. 2 of Tonkolili Tonkolili Plants 532
Marsdenia oblanceolata (Turrill) R-Omlor Tonkolili Plants 502
Oncinotis gracilis Stapf Sesay, J.A. 26
Periploca nigrescens Afzel. Tonkolili Plants 172
Rauvolfia mannii Stapf Tonkolili Plants 209
Rauvolfia vomitoria Afzel. Tonkolili Plants 7
Tabernaemontana africana Hook. Sesay, J.A. 9
Tabernaemontana sp. Tonkolili Plants 662
Araliaceae

Cussonia arborea A.Rich. Tonkolili Plants 138
Aristolochiaceae

Pararistolochia flos-avis (A.Chev.) Hutch. & Dalziel Tonkolili Plants 582
Begoniaceae

Begonia cavallyensis A.Chev. Tonkolili Plants 726
Begonia quadrialata (Warb.) Sosef subsp. quadrialata var. quadrialata Tonkolili Plants 719
Begonia rostrata Welw. ex Hook.f. Feika, A.M.B. 19
Bignoniaceae

Markhamia tomentosa (Benth.) K. Schum. ex Engl. Tonkolili Observations 451
Newbouldia laevis (P-Beauv.) Seeman ex Bureau Tonkolili Plants 126
Spathodea campanulata P.Beauv. Tonkolili Observations 347
Bombacaceae

Ceiba pentandra (L.) Gaertn. Tonkolili Observations 6
Burseraceae

Canarium schweinfurthii Engl. Tonkolili Plants 9
Dacryodes klaineana (Pierre) H.J.Lam Kanu, K.M.T. 57
Santiria trimera (Oliv.) Aubrév. Tonkolili Plants 877

37
Campanulaceae

Wahlenbergia perrottetii (A-DC.) Thulin Tonkolili Plants 131
Capparaceae

Euadenia eminens Hook.f. Tonkolili Plants 211
Cecropiaceae

Musanga cecropioides_ R.Br. ex Tedlie Tonkolili Observations 1
Myrianthus libericus Rendle Tonkolili Plants 561
Celastraceae

Loeseneriella africana (Willd.) Wilczek ex N.Hallé Robinson, E. 2
Loeseneriella iotricha (Loes.) N.Hallé Tonkolili Plants 736
Salacia erecta (G. Don) Walp. Kanu, K.M.T. 42
Salacia lehmbachii Loes. var. leonensis (Hutch. & M.B.Moss) N.Hallé Tonkolili Plants 573
Salacia senegalensis (Lam.) DC. Tonkolili Plants 207
Salacia sp. Tonkolili Plants 509
Salacia staudtiana Loes. Darbyshire |. 622
Salacia zenkeri Loes. Kanu, K.M.T. 53
Tristemonanthus nigrisilvae (N.Hallé) N.Hallé Sesay, J.A. 23
Chrysobalanaceae

Dactyladenia smeathmannii (Baill.) Prance & F.White Burgt, X.M. van der 1386
Dactyladenia whytei (Stapf) Prance & F.White Burgt, X.M. van der 1375
Maranthes aubrevillei (Pellegr.) Prance ex F.White Tonkolili Plants 594
Maranthes cf. glabra (Oliv.) Prance Tonkolili Plants 597
Parinari excelsa Sabine Tonkolili Plants 12
Combretaceae

Combretum comosum G. Don Tonkolili Plants 695
Combretum cuspidatum Planch. ex Benth. Tonkolili Plants 542
Combretum grandiflorum G. Don Darbyshire |. 626
Combretum mucronatum Schumach. & Thonn. Tonkolili Plants 225
Combretum paniculatum Vent. Tonkolili Plants 128
Combretum platypterum (Welw.) Hutch. & Dalziel Tonkolili Plants 844
Combretum rhodanthum Engl. & Diels James, M.S. 5
Strephonema pseudocola A.Chev. Burgt, X.M. van der 1377
Terminalia ivorensis A.Chev. Tonkolili Plants 23
Compositae

Adelostigma senegalense Benth. Kanu, K.M.T. 17
Aedesia glabra O.Hoffm. Tonkolili Plants 32
Ageratum conyzoides L. Tonkolili Observations 138
Anisopappus chinensis Hook. & Arn. subsp. buchwaldii (O. Hoffm.) S.

Ortiz, Paiva & Rodr. Oubifia var. buchwaldii Tonkolili Plants 89
Aspilia africana (Pers.) C.D.Adams. Tonkolili Plants 40
Chromolaena odorata (L.) R.M.King & H.Robinson Tonkolili Observations 335
Conyza bonariensis (L.) Cronquist Robinson, E. 3
Crassocephalum guineense C.D.Adams Clark, R. 178
Kinghamia angustifolia (Benth.) C.Jeffrey Tonkolili Plants 82
Mikania cordata (Burm.f.) B.L.Robinson Tonkolili Observations 50
Vernonia guineensis Benth. Tonkolili Plants 88
Connaraceae

Agelaea pentagyna (Lam.) Baill. Tonkolili Plants 838

38
Agelaea rubiginosa Gilg Tonkolili Plants 644
Cnestis corniculata Lam. Tonkolili Plants 676
Cnestis ferruginea Vahl ex DC. Tonkolili Plants 873
Cnestis racemosa G.Don Tonkolili Plants 882
Connarus africanus Lam. Darbyshire |. 642
Manotes expansa Sol. ex Planch. Tonkolili Plants 248
Rourea cf. solanderi Baker Tonkolili Plants 790
Rourea thomsonii (Baker) Jongkind Tonkolili Plants 819
Convolvulaceae

Calycobolus africanus (G.Don) Heine Tonkolili Plants 671
Ipomoea involucrata P.Beauv. Tonkolili Observations 268
Ipomoea ochracea G. Don Darbyshire |. 621
Merremia pterygocaulos (Steud. ex Choisy) Hallier f. Darbyshire |. 620
Merremia umbellata (L.) Hallier f. Tonkolili Plants 152
Cucurbitaceae

Coccinia barteri (Hook.f.) Keay Feika, A.M.B. 16
Raphidiocystis chrysocoma (Schumach.) C.Jeffrey Darbyshire |. 600
Ruthalicia eglandulosa (Hook.f.) C.Jeffrey Tonkolili Plants 154
Dichapetalaceae

Dichapetalum aff. heudelotii (Planch. ex Oliv.) Baill. Tonkolili Plants 791
Dichapetalum albidum A.Chev. ex Pellegr. Feika, A.M.B. 26
Dichapetalum cf. toxicaria Baill. Tonkolili Plants 815
Dichapetalum heudelotii (Planch. ex Oliv.) Baill. Tonkolili Plants 16
Dichapetalum pallidum (Oliv.) Engl. Burgt, X.M. van der 1362
Dilleniaceae

Tetracera alnifolia Willd. Sesay, J.A. 10
Dioncophyllaceae

Triphyophyllum peltatum (Hutch. & Dalziel) Airy Shaw Burgt, X.M. van der 1394
Droseraceae

Drosera indica L. Tonkolili Plants 46
Ebenaceae

Diospyros cooperi (Hutch. & Dalziel) F.White Kanu, K.M.T. 40
Diospyros heudelotii Hiern Tonkolili Plants 180
Diospyros mannii Hiern Tonkolili Plants 894
Diospyros piscatoria Guirke Feika, A.M.B. 25
Diospyros thomasii Hutch. & Dalz. Tonkolili Plants 592
Euphorbiaceae

Alchornea cordifolia (Schum. & Thonn.) Miull.Arg. Tonkolili Plants 950
Alchornea hirtella Benth. Darbyshire |. 623
Croton hirtus L’Hér. Tonkolili Observations 348
Discoglypremna caloneura (Pax) Prain Tonkolili Plants 603
Erythrococca anomala (Juss. ex Poir.) Prain Tonkolili Plants 505
Erythrococca sp. aff. anomala (Juss. ex Poir.) Prain Tonkolili Plants 691
Euphorbia hyssopifolia L. Tonkolili Plants 30
Macaranga barteri Mull.Arg. Tonkolili Plants 905
Manniophyton fulvum Mill.Arg. Tonkolili Plants 219
Mareya micrantha (Benth.) Mull.Arg. Darbyshire |. 625

39
Ricinodendron heudelotii (Baill.) Pierre ex Heckel Tonkolili Plants 951
Tetrorchidium didymostemon (Baill.) Pax & K.Hoffm. Feika, A.M.B. 15
Tragia sp. A of FWTA Tonkolili Plants 162
Tragia tenuifolia Benth. Sesay, J.A. 24
Flacourtiaceae

Homalium africanum (Hook.f.) Benth. Feika, A.M.B. 30
Homalium angustifolium Sm. Darbyshire |. 628
Homalium cf. dewevrei_De Wild. & T.Durand Tonkolili Plants 512
Scottellia klaineana Pierre var. klaineana Tonkolili Plants 576
Gentianaceae

Neurotheca loeselioides (Spruce ex Prog.) Baill. Tonkolili Plants 51
Guttiferae

Garcinia cf. ovalifolia Oliv. Tonkolili Plants 621
Garcinia kola Heckel Clark, R. 195
Garcinia smeathmannii (Planch. & Triana) Oliv. Tonkolili Plants 936
Harungana madagascariensis Lam. ex Poir. Tonkolili Plants 17
Psorospermum alternifolium Hook. f. Feika, A.M.B. 58
Psorospermum febrifugum Spach Tonkolili Plants 147
Vismia guineensis (L.) Choisy Feika, A.M.B. 3
Icacinaceae

lodes liberica Stapf Sesay, J.A. 25
Leptaulus daphnoides Benth. Tonkolili Plants 604
Polycephalium capitatum (Baill.) Keay Tonkolili Plants 182
Pyrenacantha acuminata Engl. Tonkolili Plants 103
Pyrenacantha glabrescens (Engl.) Engl. Tonkolili Plants 543
Rhaphiostylis beninensis (Hook.f. ex Planch.) Planch. ex Benth. Tonkolili Plants 704
Rhaphiostylis preussii Engl. Kanu, K.M.T. 41
Irvingiaceae

Irvingia robur Mildbr. Clark, R. 198
Klainedoxa gabonensis Pierre ex Engl. Tonkolili Plants 243
lxonanthaceae

Phyllocosmus africanus (Hook.f.) Klotzsch Burgt, X.M. van der 1346
Labiatae

Clerodendrum silvanum Henrig. var. buchholzii_ (Giirke) Verdc. James, M.S. 15
Clerodendrum silvanum Henriq. var. silvanum Tonkolili Plants 206
Clerodendrum splendens G.Don Tonkolili Plants 917
Clerodendrum umbellatum Poir. Feika, A.M.B. 70
Gmelina arborea L. Tonkolili Plants 949
Hyptis lanceolata Poir. Tonkolili Plants 135
Platostoma africanum P.Beauv. Tonkolili Plants 136
Plectranthus africanus (Scott-Elliot) A.J.Paton Darbyshire |. 591
Plectranthus betonicifolius Bak. Kanu, K.M.T. 8
Plectranthus occidentalis B.J.Pollard Tonkolili Plants 28
Premna hispida Benth. Tonkolili Plants 832
Vitex ferruginea Schum. & Thonn. Darbyshire |. 641
Vitex grandifolia Guirke Burgt, X.M. van der 1376
Vitex micrantha Gurke Clark, R. 186
Vitex oxycuspis Baker Tonkolili Plants 706

40
Vitex rivularis Giirke Tonkolili Plants 581
Vitex thyrsiflora Baker Tonkolili Plants 95
Lecythidaceae

Napoleonaea heudelotii A.Juss. Kanu, K.M.T. 34
Napoleonaea vogelii Hook. & Planch. Kanu, K.M.T. 44
Leeaceae

Leea guineensis G.Don Tonkolili Plants 4
Leguminosae-Caesalpinioideae

Afzelia africana Sm. Tonkolili Plants 232
Afzelia bella Harms Tonkolili Plants 755
Anthonotha explicans vel. sp. aff. (Baill.) J.Leonard Tonkolili Plants 932
Anthonotha macrophylla P.Beauv. Kanu, K.M.T. 25
Aphanocalyx pteridophyllus (Harms) Wieringa Burgt, X.M. van der 1359
Brachystegia leonensis Burtt Davy & Hutch. Kanu, K.M.T. 63
Bussea occidentalis Hutch. Tonkolili Plants 947
Cassia aubrevillei Pellegr. Tonkolili Plants 231
Chamaecrista mimosoides (L.) Greene Tonkolili Observations 8
Chidlowia sanguinea Hoyle Tonkolili Plants 63
Copaifera salikounda Heckel Burgt, X.M. van der 1391
Cryptosepalum tetraphyllum (Hook.f.) Benth. Burgt, X.M. van der 1382
Daniellia ogea (Harms) Rolfe ex Holl. Tonkolili Plants 64
Daniellia thurifera Bennett Clark, R. 183
Detarium senegalense J.Gmelin Tonkolili Plants 752
Dialium aubrevillei Pellegr. Tonkolili Plants 62
Dialium dinklagei Harms Tonkolili Plants 928
Dialium guineense Willd. Clark, R. 196
Dialium pobeguinii Pellegr. Kanu, K.M.T. 62
Distemonanthus benthamianus Baill. Tonkolili Plants 526
Gilbertiodendron aylmeri (Hutch. & Dalziel) J.Léonard Burgt, X.M. van der 1384
Guibourtia leonensis J.Léonard Burgt, X.M. van der 1393
Mezoneuron benthamianum Baill. Clark, R. 188
Paramacrolobium coeruleum (Taub.) J.Léonard Clark, R. 203
Leguminosae-Mimosoideae

Acacia ataxacantha DC. James, M.S. 19
Acacia pentagona (Schum.) Hook.f. Feika, A.M.B. 22
Albizia adianthifolia (Schum.) W.F.Wight Tonkolili Plants 127
Albizia altissima Hook. Tonkolili Observations 439
Albizia zygia (DC.) J.F.Macbr. Tonkolili Plants 117
Aubrevillea kerstingii Pellegr. Tonkolili Plants 808
Aubrevillea platycarpa Pellegr. Tonkolili Plants 855
Calpocalyx brevibracteatus Harms Burgt, X.M. van der 1368
Dichrostachys cinerea (L.) Wight & Arn. Tonkolili Plants 165
Entada rheedei Spreng. Darbyshire |. 587
Newtonia aubrevillei (Pellegr.) Keay Tonkolili Plants 754
Newtonia duparquetiana (Baill.) Keay Tonkolili Plants 796
Parkia bicolor A.Chev. Tonkolili Plants 853
Parkia biglobosa (Jacq.) R.Br. ex G. Don Tonkolili Plants 72
Pentaclethra macrophylla Benth. Tonkolili Plants 575
Piptadeniastrum africanum (Hook.f.) Brenan Feika, A.M.B. 8
Samanea dinklagei (Harms) Keay Tonkolili Plants 3
Xylia evansii Hutch. Tonkolili Plants 733

41

Leguminosae-Papilionoideae

Abrus canescens Welw. ex Baker Feika, A.M.B. 56
Abrus precatorius L. Tonkolili Plants 528
Abrus pulchellus Wall. ex Thwait. subsp. suffruticosus (Boutique) Verdc. | Tonkolili Plants 749
Aeschynomene deightonii Hepper Feika, A.M.B. 60
Aganope leucobotrya (Dunn) Polhill Feika, A.M.B. 59
Amphimas cf. Latilo FHI 28909 Tonkolili Plants 235
Amphimas pterocarpoides Harms Tonkolili Plants 53
Baphia nitida Lodd. James, M.S. 21
Baphia spathacea Hook.f. subsp. spathacea Burgt, X.M. van der 1378
Bryaspis humularioides Gledhill subsp. falcistipulata Gledhill Feika, A.M.B. 38
Cajanus cajan (L.) Millsp. Tonkolili Observations 70
Calopogonium mucunoides Desv. Tonkolili Observations 438
Crotalaria doniana Baker Tonkolili Plants 134
Crotalaria lathyoides Guill. & Perr. Clark, R. 174
Crotalaria polygaloides Welw. ex. Baker Feika, A.M.B. 49
Cyclocarpa stellaris Afzel. ex Baker Tonkolili Plants 33
Dalbergia adamii J.Berhaut Tonkolili Plants 239
Dalbergia afzeliana G. Don Burgt, X.M. van der 1392
Dalbergia hepperi Jongkind Tonkolili Plants 613
Dalbergia oblongifolia G.Don Clark, R. 202
Dalbergia rufa G.Don Tonkolili Plants 740
Dalbergia saxatilis Hook.f. Tonkolili Plants 184
Desmodium linearifolium G.Don Kanu, K.M.T. 1
Desmodium velutinum (Willd.) DC. Tonkolili Plants 176
Dolichos dinklagei Harms Feika, A.M.B. 39
Droogmansia scaettaiana Chev. & Sillans Clark, R. 180
Eriosema glomeratum (Guill. & Perr.) Hook.f. Clark, R. 185
Eriosema laurentii De Wild. Clark, R. 191
Erythrina senegalensis DC. Robinson, E. 7
Indigofera dendroides Jacq. Burgt, X.M. van der 1356
Indigofera macrocalyx Guill. & Perr. Clark, R. 181
Indigofera simplicifolia Dennst. Feika, A.M.B. 57
Kotschya ochreata (Taub.) Dewit & Duvign. var. ochreata Clark, R. 166
Leptoderris fasciculata (Benth.) Dunn Tonkolili Plants 168
Leptoderris micrantha Dunn Burgt, X.M. van der 1374
Leptoderris sp. aff. fasciculata (Benth.) Dunn Tonkolili Plants 215
Millettia chrysophylla Dunn Tonkolili Plants 727
Millettia pallens Stapf Tonkolili Plants 167
Millettia rhodantha Baill. Burgt, X.M. van der 1365
Millettia sanagana Harms Tonkolili Plants 205
Mucuna poggei Taub. var. occidentalis Hepper Feika, A.M.B. 45
Mucuna pruriens (L.) DC. var. utilis (Wall. ex Wight) Baker ex Burck Tonkolili Plants 221
Pseudovigna sp. nov. Lewis Kanu, K.M.T. 9
Pterocarpus erinaceus Poir. Darbyshire |. 581
Pterocarpus santalinoides L’Hér. ex DC. Burgt, X.M. van der 1388
Pterocarpus sp. aff. santalinoides L’Hér. ex DC. Tonkolili Plants 610
Rhynchosia pycnostachya (DC.) Meikle Clark, R. 204
Vigna venulosa Baker Tonkolili Plants 41
Lentibulariaceae

Utricularia gibba L. Darbyshire |. 616
Utricularia pubescens Sm. Burgt, X.M. van der 1351
Utricularia subulata L. Burgt, X.M. van der 1352

42
Linaceae

Hugonia planchonii Hook.f. Feika, A.M.B. 1
Linderniaceae

Lindernia schweinfurthii (Engl.) Dandy Kanu, K.M.T. 16
Torenia thouarsii (Cham. & Schltdl.) Kuntze Tonkolili Plants 113
Loganiaceae

Anthocleista nobilis G.Don Tonkolili Plants 943
Anthocleista procera Lepr. ex Bureau Tonkolili Plants 934
Spigelia anthelmia L. Tonkolili Observations 72
Strychnos afzelii Gilg Sesay, J.A. 7
Strychnos soubrensis Hutch. & Dalz. Burgt, X.M. van der 1380
Strychnos sp. 1 of Tonkolili Tonkolili Plants 619
Strychnos usambarensis Gilg Tonkolili Plants 871
Usteria guineensis Willd. Darbyshire |. 645
Loranthaceae

Phragmanthera leonensis (Sprague) Balle Darbyshire |. 619
Tapinanthus bangwensis (Engl. & K.Krause) Danser Feika, A.M.B. 2
Lythraceae

Rotala stagnina Hiern Kanu, K.M.T. 22
Malpighiaceae

Acridocarpus plagiopterus Guill. & Perr. Kanu, K.M.T. 24
Acridocarpus sp. Tonkolili Plants 708
Malvaceae

Hibiscus asper Hook.f. Clark, R. 173
Hibiscus sterculiifolius (Guill. & Perr.) Steud. Robinson, E. 6
Sida linifolia Juss. ex Cav. Feika, A.M.B. 66
Urena lobata L. Tonkolili Observations 458
Melastomataceae

Amphiblemma cymosum Naudin Feika, A.M.B. 13
Dissotis brazzae Cogn. Tonkolili Plants 751
Dissotis grandiflora (Sm.) Benth. Tonkolili Plants 52
Dissotis rotundifolia (Sm.) Triana Darbyshire |. 609
Dissotis tubulosa (Sm.) Triana Tonkolili Plants 720
Melastomastrum capitatum (Vahl) A. & R.Fern. Tonkolili Plants 194
Melastomastrum theifolium (G.Don) A. & R.Fern. Clark, R. 182
Memecylon aylmeri Hutch. & Dalziel Kanu, K.M.T. 39
Memecylon lateriflorum (G.Don) Brem. Burgt, X.M. van der 1370
Memecylon normandii Jacq.-Fél. Sesay, J.A. 12
Osbeckia decandra (Sm.) DC. Tonkolili Plants 80
Spathandra blakeoides (G.Don) Jacq.-Fél. Darbyshire |. 635
Meliaceae

Carapa procera DC. Sesay, J.A. 8
Entandrophragma cylindricum (Sprague) Sprague Tonkolili Plants 725
Guarea cedrata (A.Chev.) Pellegr. Tonkolili Plants 678
Guarea thompsonii Sprague & Hutch. Tonkolili Plants 60
Trichilia prieureana A.Juss. Tonkolili Plants 686

Trichilia tessmannii Harms Tonkolili Plants 827
Turraeanthus africanus (Welw. ex C.DC.) Pellegr. Tonkolili Plants 851
Melianthaceae

Bersama abyssinica Fresen. Tonkolili Plants 8
Menispermaceae

Rhigiocarya racemifera Miers Tonkolili Plants 591
Tiliacora leonensis Diels Tonkolili Plants 607
Tiliacora louisii Troupin Tonkolili Plants 102
Triclisia patens Oliv. Tonkolili Plants 549
Moraceae

Antiaris toxicaria Lesch. subsp. welwitschii (Engl.) C.C. Berg var.

africana Tonkolili Plants 233
Dorstenia turbinata Engl. Kanu, K.M.T. 58
Ficus exasperata Vahl Tonkolili Plants 11
Ficus ovata Vahl Tonkolili Plants 711
Ficus sagittifolia Mildbr. & Burret Tonkolili Plants 770
Ficus sur Forssk. Tonkolili Plants 510
Ficus umbellata Vahl Kanu, K.M.T. 54
Milicia regia A.Chev. Tonkolili Plants 701
Streblus usambarensis (Engl.) C.C.Berg Kanu, K.M.T. 56
Trilepisium madagascariense DC. Tonkolili Plants 937
Myristicaceae

Pycnanthus angolensis (Welw.) Warb. Tonkolili Plants 618
Myrtaceae

Eugenia kalbreyeri Engl. & Brehmer Tonkolili Plants 778
Eugenia leonensis Engl. & Brehmer Burgt, X.M. van der 1349
Syzygium guineense (Willd.) DC. subsp. macrocarpum (Engl.) F.White Kanu, K.M.T. 59
Syzygium staudtii (Engl.) Mildbr. Tonkolili Plants 680
Ochnaceae

Campylospermum congestum (Oliv.) Farron Tonkolili Plants 765
Campylospermum reticulatum (P.Beauv.) Farron var. reticulatum Feika, A.M.B. 33
Campylospermum schoenleinianum (Klotzsch) Farron Tonkolili Plants 503
Campylospermum squamosum (DC.) Farron Darbyshire |. 605
Lophira lanceolata Tiegh. ex Keay Tonkolili Observations 5
Ochna afzelii R.Br. ex Oliv. Tonkolili Plants 142
Ochna membranacea Oliv. Tonkolili Plants 712
Olacaceae

Heisteria parvifolia Sm. Sesay, J.A. 4
Octoknema borealis Hutch. & Dalziel Kanu, K.M.T. 29
Olax gambecola Baill. Tonkolili Plants 149
Ptychopetalum anceps Oliv. Tonkolili Plants 628
Strombosia pustulata Oliv. Clark, R. 201
Oleaceae

Chionanthus mannii (Soler.) Kanu, K.M.T. 55
Jasminum pauciflorum Benth. Tonkolili Plants 108
Onagraceae

Ludwigia abyssinica A.Rich. Feika, A.M.B. 65

44
Opiliaceae

Urobotrya congolana (Baill.) Hiepko subsp. afzelii (Engl.) Hiepko Clark, R. 192
Orobanchaceae

Alectra sessiliflora (Vahl) Kuntze Tonkolili Plants 71
Buchnera leptostachya Benth. Feika, A.M.B. 37
Sopubia parviflora Engl. Kanu, K.M.T. 5
Striga aequinoctialis A.Chev. Burgt, X.M. van der 1347
Striga asiatica (L.) Kuntze Kanu, K.M.T. 13
Striga macrantha (Benth.) Benth. Feika, A.M.B. 51
Pandaceae

Microdesmis keayana J. Leon. Kanu, K.M.T. 46
Passifloraceae

Adenia guineensis De Wilde Tonkolili Plants 222
Smeathmannia laevigata Sol. ex R.Br. var. laevigata Tonkolili Plants 748
Smeathmannia pubescens Soland. ex R.Br. Darbyshire |. 637
Phyllanthaceae

Amanoa bracteosa Planch. Darbyshire |. 634
Bridelia micrantha (Hochst.) Baill. Clark, R. 179
Hymenocardia acida Tul. Feika, A.M.B. 72
Hymenocardia lyrata Tul. Darbyshire |. 631
Maesobotrya barteri (Baill.) Hutch. var. sparsiflora (Scott-Elliot) Keay Burgt, X.M. van der 1361
Margaritaria discoidea (Baill.) Webster Feika, A.M.B. 9
Thecacoris stenopetala (Miull.Arg.) Mull.Arg. Sesay, J.A. 27
Uapaca corbisieri De Wild. Tonkolili Plants 66
Uapaca guineensis Mull.Arg. Tonkolili Plants 527
Uapaca heudelotii Baill. Tonkolili Plants 923
Piperaceae

Peperomia fernandopoiana C.DC. Tonkolili Plants 681
Piper guineense Schum. & Thonn. Tonkolili Plants 731
Piper umbellatum L. Tonkolili Plants 15
Plantaginaceae

Dopatrium senegalense Benth. Burgt, X.M. van der 1358
Limnophila dasyantha (Engl. & Gilg) Skan Darbyshire |. 618
Scoparia dulcis L. Tonkolili Observations 71
Polygalaceae

Polygala lecardii Chod. Kanu, K.M.T. 11
Polygala multiflora Poir. Tonkolili Plants 69
Polygala rarifolia DC. Clark, R. 175
Putranjivaceae

Drypetes afzelii (Pax) Hutch. Clark, R. 193
Drypetes cf. gilgiana (Pax) Pax & K.Hoffm. Tonkolili Plants 818
Drypetes inaequalis Hutch. Clark, R. 200
Drypetes sp. 1 of Tonkolili Tonkolili Plants 529
Rhamnaceae

Gouania longipetala Hemsl. Burgt, X.M. van der 1383

Ventilago africana Exell Tonkolili Plants 715
Rhizophoraceae

Anopyxis klaineana (Pierre) Engl. Tonkolili Plants 622
Rubiaceae

Aidia genipiflora (DC.) Dandy Feika, A.M.B. 6
Argostemma pumilum Benn. Tonkolili Observations 13
Aulacocalyx jasminiflora (Hook.f.) Hook.f. subsp. jasminiflora Tonkolili Plants 568
Bertiera bracteolata Hiern Tonkolili Plants 504
Bertiera racemosa (G.Don) K.Schum. var. racemosa Sesay, J.A. 21
Bertiera spicata (Gaertner) Wernh. Darbyshire |. 636
Chassalia corallifera (A.Chev. ex De Wild.) Hepper Clark, R. 194
Chassalia kolly (Schumach.) Hepper Tonkolili Plants 187
Chassalia subherbacea (Hiern) Hepper Kanu, K.M.T. 45
Chazaliella cf. sciadephora (Hiern) E.M.A.Petit & Verde. Tonkolili Plants 635
Chazaliella lophoclada (Hiern) E.M.A.Petit & Verdc. Tonkolili Plants 717
Chazaliella sciadephora (Hiern) E.M.A.Petit & Verde. Feika, A.M.B. 28
Coffea liberica Bull. ex Hiern Kanu, K.M.T. 52
Corynanthe pachyceras K.Schum. Tonkolili Plants 557
Craterispermum laurinum Benth. Tonkolili Plants 935
Crossopteryx febrifuga (G.Don) Benth. Darbyshire |. 612
Cuviera macroura K.Schum. Tonkolili Plants 188
Dictyandra arborescens Welw. ex Hook.f. Feika, A.M.B. 32
Didymosalpinx abbeokutae Hiern Tonkolili Plants 574
Gaertnera paniculata Benth. Clark, R. 184
Geophila afzelii Hiern Tonkolili Plants 598
Geophila obvallata (Schumach.) Didr. Tonkolili Plants 599
Hallea stipulosa (DC.) Leroy Tonkolili Plants 24
Heinsia crinita (Afzel.) G.Taylor Burgt, X.M. van der 1387
Hutchinsonia barbata Robyns Darbyshire |. 638
Hymenocoleus hirsutus (Benth.) Robbr. Tonkolili Plants 564
Hymenocoleus neurodictyon (K.Schum.) Robbr. var. neurodictyon Tonkolili Plants 563
lxora nimbana Schnell Sesay, J.A. 1
Keetia cf. mannii (Hiern) Bridson Tonkolili Plants 555
Keetia sp. nov. aff tenuiflora (Hiern) Bridson Robinson, E. 5
Massularia acuminata (G.Don) Bullock ex Hoyle Tonkolili Plants 746
Morinda geminata DC. Tonkolili Plants 836
Morinda longiflora G.Don Tonkolili Plants 195
Mussaenda afzelii G.Don Tonkolili Plants 515
Mussaenda elegans Schum. & Thonn. Feika, A.M.B. 23
Mussaenda erythrophylla Schum. & Thonn. Feika, A.M.B. 12
Nauclea diderrichii (De Wild. & T.Durand) Merrill Tonkolili Plants 929
Nauclea latifolia Sm. Tonkolili Observations 295
Nichallea soyauxii (Hiern) Bridson Kanu, K.M.T. 35
Oldenlandia goreensis (DC.) Summerh. Tonkolili Plants 137
Oldenlandia herbacea (L.) Roxb. Tonkolili Plants 50
Oxyanthus formosus Hook.f. ex Planch. Tonkolili Plants 249
Oxyanthus speciosus DC. Feika, A.M.B. 31
Pavetta platycalyx Bremek. Darbyshire |. 601
Pentodon pentandrus (Schum. & Thonn.) Vatke var. pentandrus Feika, A.M.B. 63
Psilanthus ebracteolatus Hiern James, M.S. 17
Psychotria brachyanthoides De Wild. Tonkolili Plants 546
Psychotria calva Hiern Kanu, K.M.T. 37
Psychotria gabonica Hiern Sesay, J.A. 13

46
Psychotria limba Scott-Elliot Kanu, K.M.T. 33
Psychotria peduncularis (Sal.) Steyer. var. guineensis (Schnell) Verdc. Feika, A.M.B. 27
Psychotria subglabra De Wild. Kanu, K.M.T. 38
Psydrax horizontalis (K.Schum. & Thonn.) Bridson Darbyshire |. 630
Rothmannia urcelliformis (Hiern) Bullock ex Robyns Kanu, K.M.T. 28
Rothmannia whitfieldii (Lindl.) Dandy Tonkolili Plants 109
Rutidea parviflora DC. Kanu, K.M.T. 50
Sabicea calycina Benth. Tonkolili Plants 516
Sabicea venosa Benth. Feika, A.M.B. 35
Sacosperma paniculatum (Benth.) G.Taylor Darbyshire |. 588
Schizocolea linderi (Hutch. & Dalz.) Bremek. Burgt, X.M. van der 1389
Sherbournia calycina (G.Don) Hua Sesay, J.A. 14
Spermacoce bambusicola (Berhaut) Lebrun & Stork Feika, A.M.B. 53
Spermacoce exilis (Williams) C.D.Adams ex W.C.Burger & C.M.Taylor Tonkolili Plants 129
Spermacoce ivorensis Govaerts Tonkolili Plants 48
Spermacoce pusilla Wall. Tonkolili Plants 79
Spermacoce ruelliae DC. Burgt, X.M. van der 1348
Spermacoce verticillata L. Tonkolili Observations 69
Trichostachys aurea Hiern Burgt, X.M. van der 1366
Uncaria africana G.Don subsp. africana Robinson, E. 1
Virectaria multiflora (Sm.) Bremek Tonkolili Plants 132
Virectaria procumbens (Sm.) Bremek Tonkolili Plants 241
Rutaceae

Zanthoxylum gilletii (De Wild.) P.G.Waterman Tonkolili Plants 753
Sapindaceae

Allophylus africanus P. Beauv. forma africanus Tonkolili Plants 118
Blighia welwitschii (Hiern) Radlk. Tonkolili Plants 2
Cardiospermum grandiflorum Sw. James, M.S. 18
Deinbollia cuneifolia Baker Tonkolili Plants 924
Deinbollia grandifolia Hook. f. Tonkolili Plants 14
Lecaniodiscus cupanioides Planch. ex Benth. Tonkolili Plants 164
Pancovia pedicellaris Radlk. & Gilg James, M.S. 13
Placodiscus oblongifolius J.B.Hall Tonkolili Plants 829
Placodiscus pseudostipularis Radlk. Tonkolili Plants 776
Sapotaceae

Chrysophyllum africanum A.DC. Tonkolili Plants 817
Chrysophyllum perpulchrum Mildbr. ex Hutch. & Dalziel Kanu, K.M.T. 27
Chrysophyllum pruniforme Pierre ex Engl. Tonkolili Plants 830
Chrysophyllum subnudum Baker Tonkolili Plants 590
Chrysophyllum welwitschii Engl. Darbyshire |. 640
Englerophytum oblanceolatum (S.Moore) T.D.Pennington Kanu, K.M.T. 51
Ituridendron bequaertii De Wild. Burgt, X.M. van der 1390
Synsepalum brevipes (Baker) T.D.Penn. Kanu, K.M.T. 60
Simaroubaceae

Hannoa klaineana Pierre & Engl. Tonkolili Plants 920
Solanaceae

Physalis angulata L. Tonkolili Plants 256
Physalis micrantha Link Tonkolili Plants 254
Solanum erianthum D.Don Tonkolili Plants 252
Solanum torvum Sw. Tonkolili Observations 49

47
Sterculiaceae

Cola chlamydantha K.Schum. Tonkolili Plants 544
Cola lateritia K.Schum. var. maclaudi (A. Chev.) Brenan & Keay Tonkolili Plants 67
Dombeya buettneri K. Schum. Darbyshire I. 590
Heritiera utilis (Sprague) Sprague Tonkolili Plants 944
Sterculia tragacantha Lindl. Tonkolili Plants 729
Thymelaeaceae
Craterosiphon scandens Engl. & Gilg Tonkolili Plants 707
Dicranolepis disticha Planch. Sesay, J.A. 16
Tiliaceae
Clappertonia ficifolia (Willd.) Decne. Tonkolili Observations 80
Glyphaea brevis (Spreng.) Monach. Burgt, X.M. van der 1373
Grewia pubescens P.Beauv. Darbyshire |. 624
Triumfetta cordifolia A.Rich. Tonkolili Plants 185
Triumfetta pentandra A.Rich. Tonkolili Plants 220
Ulmaceae
Trema orientalis (L.) Blume Feika, A.M.B. 1
Urticaceae
Boehmeria macrophylla Hornem. Feika, A.M.B. 7
Pouzolzia guineensis Benth. Tonkolili Plants 125
Urera oblongifolia Benth. Tonkolili Plants 10
Verbenaceae
Stachytarpheta indica (L.) Vahl Tonkolili Observations 454
Violaceae
Rinorea afzelii Engl. James, M.S. 12
Rinorea aylmeri Chipp Feika, A.M.B. 74
Rinorea sp. 1 of Tonkolili Tonkolili Plants 214
Rinorea subintegrifolia (P.Beauv.) Kuntze Tonkolili Plants 658
Rinorea welwitschii (Oliv.) Kuntze. Kanu, K.M.T. 47
Vitaceae
Cayratia gracilis (Guill. & Perr.) Suesseng. Feika, A.M.B. 17
Cissus aralioides (Welw. ex Baker) Planch. Tonkolili Plants 632
Cissus caesia Afzel. Tonkolili Plants 86
Cissus diffusiflora (Baker) Planch. Feika, A.M.B. 21
Cissus polyantha Gilg & Brandt Tonkolili Plants 106
Cissus producta Afzel. Feika, A.M.B. 18
Angiospermae: Monocotyledonae
Alismataceae
Limnophyton angolense Buchenau Tonkolili Plants 163
Anthericaceae
Chlorophytum orchidastrum Lindl. Sesay, J.A. 18
Aponogetonaceae
Aponogeton vallisnerioides Baker Kanu, K.M.T. 20

48
Araceae

Amorphophallus cf. aphyllus (Hook.) Hutch. Tonkolili Plants 931
Anchomanes difformis (Blume) Engl. Tonkolili Plants 107
Anubias afzelii vel barteri Tonkolili Plants 524
Anubias gracilis A.Chev. ex Hutch. Tonkolili Plants 521
Cercestis afzelii Schott Tonkolili Plants 761
Culcasia angolensis Welw. ex Schott Tonkolili Plants 745
Culcasia cf. striolata Engl. Tonkolili Plants 679
Culcasia liberica N.E.Br. Tonkolili Plants 539
Culcasia parviflora N.E.Br. Tonkolili Plants 648
Burmanniaceae

Burmannia madagascariensis Mart. & Zucc. Burgt, X.M. van der 1353
Colchicaceae

Gloriosa superba L. Tonkolili Observations 9
Commelinaceae

Aneilema beniniense (P.Beauv.) Kunth James, M.S. 2
Commelina capitata Benth. Tonkolili Plants 96
Commelina cf. africana L. Tonkolili Plants 119
Cyanotis lanata Benth. Kanu, K.M.T. 3
Cyanotis longifolia Benth. var. longifolia Kanu, K.M.T. 2
Floscopa glomerata (Willd. ex J.A. & J.H.Schult.) Hassk. subsp.

pauciflora (C.B.Cl.) J.K.Morton Feika, A.M.B. 68
Palisota bracteosa C.B.Clarke Tonkolili Plants 821
Palisota hirsuta (Thunb.) K.Schum. Tonkolili Plants 615
Polyspatha paniculata Benth. Tonkolili Plants 665
Cyperaceae

Cyperaceae indet. 1 of Tonkolili Tonkolili Observations 110
Cyperaceae indet. 1 of Tonkolili Tonkolili Plants 84
Cyperaceae indet. 2 of Tonkolili Tonkolili Observations 104
Afrotrilepis pilosa (Boeck.) J.Raynal Tonkolili Observations 21
Bulbostylis congolensis De Wild. Kanu, K.M.T. 4
Cyperus guineensis Nelmes Tonkolili Plants 26
Cyperus haspan L. Feika, A.M.B. 48
Cyperus pustulatus Vahl Kanu, K.M.T. 23
Fuirena stricta Steud. var. stricta Feika, A.M.B. 42
Fuirena umbellata Rottb. Feika, A.M.B. 64
Hypolytrum poecilolepis Nelmes. Tonkolili Plants 767
Kyllinga tenuifolia Steud. Tonkolili Plants 257
Nemum bulbostyloides (Hooper) J. Raynal Robinson, E. 8
Nemum spadiceum (Lam.) Desv. ex Ham. subsp. spadiceum Clark, R. 171
Pycreus capillifolius (A.Rich.) C.B.Clarke Feika, A.M.B. 44
Rhynchospora corymbosa (L.) Britt. Feika, A.M.B. 62
Schoenoplectiella oxyjulos (S.S.Hooper) Lye Clark, R. 172
Scleria boivinii Steud. Tonkolili Plants 201
Scleria cf. hirtella Sw. Feika, A.M.B. A
Scleria hirtella Sw. Kanu, K.M.T. 12
Scleria melanomphala Kunth Feika, A.M.B. 71
Scleria naumanniana Boeck. Tonkolili Plants 201
Dioscoreaceae

Dioscorea praehensilis Benth. Feika, A.M.B. 4

49
Dioscorea togoensis Knuth Tonkolili Plants 124
Dracaenaceae

Dracaena cristula W.Bull Burgt, X.M. van der 1367
Eriocaulaceae

Eriocaulon cinereum R.Br. Burgt, X.M. van der 1357
Eriocaulon latifolium Sm. Clark, R. 189
Eriocaulon pulchellum Koern. Burgt, X.M. van der 1354
Eriocaulon remotum Lecomte Tonkolili Plants 153
Eriocaulon setaceum L. Kanu, K.M.T. 18
Eriocaulon sp. Tonkolili Plants 44
Eriocaulon sp. nov. cf. varium Kimpouni Burgt, X.M. van der 1372
Mesanthemum prescottianum (Bong.) Koern. Kanu, K.M.T. 6
Mesanthemum radicans (Benth.) Koern. Feika, A.M.B. 61
Gramineae

Acroceras gabunense (Hack.) W.D.Clayton Tonkolili Plants 652
aff. Monocymbium ceresiiforme (Nees) Stapf Tonkolili Plants 123
Andropogon gayanus Kunth Tonkolili Plants 90
Andropogon tectorum Schum. & Thonn. Tonkolili Plants 111
Chasmopodium afzelii (Hack) Stapf Tonkolili Plants 76
Dilophotriche sp. nov? Darbyshire |. 583
Eragrostis unioloides (Retz.) Nees ex Steud. Tonkolili Plants 45
Guaduella oblonga Hutch. ex_W.D.Clayton Tonkolili Plants 559
Hyparrhenia diplandra (Hack.) Stapf Tonkolili Plants 75
Hyparrhenia mutica W.D.Clayton Tonkolili Plants 34
Loudetia arundinacea (Hochst. ex A.Rich.) Steud. Tonkolili Plants 74
Loudetia simplex (Nees) C.E.Hubb. Kanu, K.M.T. 15
Melinis minutiflora P.Beauv. James, M.S. 9
Olyra latifolia L. James, M.S. 6
Oplismenus hirtellus (L.) P.Beauv. James, M.S. 7
Panicum congoense Franch. Burgt, X.M. van der 1355
Panicum glaucocladum C.E.Hubb. Feika, A.M.B. 47
Panicum humile Steud. Clark, R. 170
Panicum pilgeri Mez Darbyshire |. 586
Paspalum scrobiculatum L. Darbyshire |. 584
Pennisetum hordeoides (Lam.) Steud. Tonkolili Plants 92
Pennisetum polystachion (L.) Schult. Feika, A.M.B. 50
Rhytachne rottboellioides Desv. Kanu, K.M.T. 10
Schizachyrium lomaense A.Camus. Feika, A.M.B. 46
Schizachyrium sp. 1 of Tonkolili Clark, R. 176
Setaria megaphylla (Steud.) T.Durand & Schinz Tonkolili Plants 255
Sporobolus pectinellus Mez Kanu, K.M.T. 7
Streptogyna crinita P. Beauv. Tonkolili Plants 840
Hydrocharitaceae

Ottelia ulvifolia (Planch.) Walp. Darbyshire |. 615
Marantaceae

Hypselodelphys sp. Tonkolili Plants 831
Megaphrynium distans Hepper Tonkolili Plants 584
Sarcophrynium brachystachys K. Schum. Tonkolili Plants 722
Nymphaeaceae

50
Nymphaea maculata Schum. & Thonn. Darbyshire |. 614

Orchidaceae

Angraecum distichum Lindl. Tonkolili Observations 450

Brachycorythis macrantha (Lindl.) Summerh. Tonkolili Observations 15

Bulbophyllum falcatum (Lindl.) Rehb. f. Tonkolili Observations 447

Bulbophyllum recurvum Lindl. Tonkolili Observations 448

Disperis thomensis Summerh. Tonkolili Observations 14

Eulophia horsfallii (Batem.) Summerh. Tonkolili Observations 18

Habenaria macrandra Lindl. Tonkolili Observations 449

Habenaria sp. Tonkolili Observations 151

Habenaria zambesina Rchb.f. Tonkolili Observations 3

Liparis rufina (Ridl.) Rehb. f. ex Rolfe Tonkolili Observations 16

Nervilia subintegra Summerh. Tonkolili Observations 17

Platycoryne paludosa Rolfe Tonkolili Observations 19

Palmae

Calamus deerratus Mann & Wendland Tonkolili Plants 933

Elaeis guineensis Jacq. Tonkolili Observations 334

Raphia palma-pinus (Gaertn.) Hutch. Tonkolili Observations 77

Pandanaceae

Pandanus sp. Tonkolili Observations 457

Pontederiaceae

Eichhornia natans (P.Beauv.) Solms Darbyshire |. 617

Smilacaceae

Smilax anceps Willd. Feika, A.M.B. 52

Xyridaceae

Xyris barteri N.E.Br. Clark, R. 168

Xyris decipiens N.E.Br. Feika, A.M.B. 40

Xyris straminea L. A. Nilsson Clark, R. 167

Zingiberaceae

Aframomum cf. sceptrum K. Schum. Kanu, K.M.T. 26

Aframomum sp. 1 of Tonkolili Tonkolili Observations 452
Pteridophyta: Filicopsida

Adiantaceae

Adiantum philippense L. Tonkolili Plants 197

Pityrogramma calomelanos (L.) Link var. calomelanos Tonkolili Plants 523

Aspleniaceae

Asplenium dregeanum Kunze Tonkolili Plants 640

Dennstaedtiaceae

Pteridium aquilinum (L.) Kuhn subsp. capense (Thunb.) C.Chr. Tonkolili Plants 43

Dryopteridaceae

Tectaria fernandensis (Baker) C.Chr. Tonkolili Plants 721

Triplophyllum fraternum (Mett.) Holttum var. fraternum Tonkolili Plants 797

51

Lomariopsidaceae

Bolbitis acrostichoides (Afzel. ex Sw.) Ching Tonkolili Plants 216

Oleandraceae

Nephrolepis undulata (Afzel. ex Sw.) J.Sm. Tonkolili Observations 95

Osmundaceae

Osmunda regalis L. Sesay, J.A. 2

Polypodiaceae

Platycerium stemaria (P.Beauv.) Desv. Tonkolili Plants 710

Pteridaceae

Pteris burtoni Baker Tonkolili Plants 769

Pteris catoptera Kunze var. catoptera Tonkolili Plants 196

Schizaeaceae

Lygodium smithianum C.Presl. ex Kuhn Tonkolili Plants 898
Pteridophyta: Lycopsida

Selaginellaceae

Selaginella sp. 1 of Tonkolili Tonkolili Plants 85

Selaginella sp. 2 of Tonkolili Tonkolili Plants 237

Selaginella sp. 3 of Tonkolili Tonkolili Plants 508

Selaginella sp. 4 of Tonkolili Tonkolili Plants 664

52
ANNEX 2: DETAILED ANALYSIS OF SPECIES OF CONSERVATION CONCERN

Aeschynomene deightonii Hepper (Leguminosae-Papilionoideae)

IUCN: Not currently assessed. On the basis of current evidence, this species would qualify as Vulnerable VU
B2abiiii). A rare herb of wetlands, it is likely to have suffered declines due to conversion of its favoured habitats to
tice cultivation; the Tonkolili site is threatened by disturbance and pollution/sedimentation from future mining
activity on the adjacent Numbara Hill.

Distribution: Guinea (2 sites); Sierra Leone (5 sites); Céte d'Ivoire; (1 site); Ghana (1 site).

Habitat: Wet grassland, ditches, marshes and shallow valley swamps.

Tonkolili: Inland valley swamp — common in shallow sedge-dominated swamp at foot of Numbara (9°0'44.7N
11°40'48.4°W).

Note: this species is also likely to occur in the valley swamps within tailings option 5.

Afzelia africana Sm. (Leguminosae-Caesalpinioideae)

IUCN: Vulnerable VU A1d (African Regional Workshop (Conservation & Sustainable Management of Trees,
Zimbabwe) 1998). A widespread species, considered threatened by exploitation of the timber for commercial
trade.

Distribution: Senegal; Guinea-Bissau; Guinea; Sierra Leone; Céte d'Ivoire; Mali; Burkina Faso; Ghana; Togo;
Benin; Nigeria; Cameroon; Chad; Niger; Central African Republic; Congo-Brazzaville; D.R. Congo; Sudan;
Uganda.

Habitat: Tree, typically in drier types of forest and forest-wooded grassland transition; rocky areas in moist forest.
Tonkolili: Secondary Thicket — a single tree sapling 0.5 m tall found in plot T11 on the Marampon-Simbili saddle.
Hillslope forest — a tree sapling 1.5 m tall in plot 12, Kegbema forest.

Note: this very widespread species is considered of low conservation priority for the Project, particularly as it has
been found regenariting (albeit 1 plant so far) in secondary habitat.

53
Amanoa bracteosa Planch. (Euphorbiaceae)

IUCN: Vulnerable VU A1c, B1+2c (Hawthorne 1998). A local species threatened principally by habitat loss.
Distribution: Sierra Leone (8 sites); Liberia (5 sites); Céte d'Ivoire (4 sites); Ghana (1 site); Cameroon (1 site —
Korup NP).

Habitat: Tree in a range of wet evergreen forest types, particularly in swampy areas and along riverbanks.
Tonkolili: Riverine Forest - recorded from riverine forest strip between Wandugu and Foraia and W of Foraia in
proposed tailings option 4.

Note: the current IUCN assessment of this species is outdated and if re-assessed it would no longer be
considered VU under criterion B, although it is still reasonably treated as VU under criterion A.

"

m0
:

i

000¢

Anopyxis klaineana (Pierre) Engl. (Rhizophoraceae)

IUCN: Vulnerable VU A1cd (Hawthorne 1998). A locally common timber species, threatened by a combination of
habitat loss, over-exploitation of its timber and poor seed viability / regeneration.

Distribution: Sierra Leone; Liberi: ‘te d'Ivoire; Ghana; Nigeria; Cameroon; Congo-Brazzaville; Sudan; Ethiopia.
Habitat: Canopy tree in a range of forest types but particularly in wet evergreen forest.

Tonkolili: Riverine Forest — one 30 m tree recorded in Farangbeya riverine forest.

Note: as this species is so widespread and still reasonably common, it is considered of lesser conservation
concern to those species assessed here as VU based on criterion B.

54
Anthonotha explicans (Baill.) J.Leonard vel sp. aff. (Leguminosae-Caesalpinioideae)

IUCN: Not currently assessed. On the basis of current evidence, A. explicans would qualify as Vulnerable VU
B2abiiii). This is a rare tree threatened by habitat loss throughout its range.

Distribution: for A. explicans - Senegal (unknown number of sites); Guinea (3 sites); Sierra Leone (1 site); Liberia
(3 sites); Céte d'Ivoire (1 site).

Habitat: Wet evergreen forest and wooded grassland.

Tonkolili: Secondary thicket — a colony of several small trees found in farmbush near the Tonkolili River in
proposed tailings option 1.

Note: the first priority is to confirm the identity of the population at the Project area (fertile material is desirable). As
it was found growing in farmbush, this may not be a species of high conservation priority.

SA Ds 5 Nera
Anubias gracilis A.Chev. ex Hutch. (Araceae)
IUCN: Not currently assessed. On the basis of current evidence, this subspecies would qualify as Vulnerable VU
A rare herb restricted to river channels in the Guinea (Loma-Man) Highlands. The current site and one
site in Guinea are directly threatened by proposed mining activity which would alter the river volume and
sedimentation rates significantly.
Distribution: Guinea (4 sites); Sierra Leone (3 sites); Liberia (71 site).
Habitat: Herb of rocky streambeds, typically in sluggish and shallow water.
Tonkolili: River channel community — a single plant collected from the margins of the Tonkolili River E of
Farangbeya village.

55
j Bes
Aphanocalyx pteridophyllus (Harms) Wieringa (Leguminosae-Caesalpinioideae)
IUCN: Not currently assessed. On the basis of current evidence, this subspecies would qualify as Vulnerable
under IUCN criteria A2c and B2ab(iii). This is a localised species and has suffered from extensive habitat loss
throughout its range; a comparison of forest cover loss maps in Chatelain et al. (2004, p.16) with the distribution
map of this species (Poorter et al. 2004) indicates that most of its former potential habitat has been lost.
Distribution: Sierra Leone (5 sites); Liberia (5 sites).

Habitat: Tree of evergreen forest including riverine fringes.

Tonkolili: Riverine forest - a common component of the riverine fringe from E of Farangbeya to W of Foraia and
probably beyond, but not recorded in the disturbed riverine forest of proposed tailings option 1. Many fruiting trees
seen and many young saplings recorded.

Note: The upper Tonkolili River must be considered a site of global significance for this species.

_ p ipa ‘a

kee 5 ? . Raa ¢ C
Brachystegia leonensis Burtt Davy & Hutch. (Leguminosae-Caesalpinioideae)
IUCN: Not currently assessed. On the basis of current evidence, this subspecies would qualify as Vulnerable
under IUCN criterion A2c. This is a highly localised species and has suffered from extensive habitat loss
throughout its range which is comparable with that of Aphanocalyx pteridophyllus.
Distribution: Sierra Leone (4 sites); Liberia (4 sites); W Céte d'Ivoire (c. 7 sites).
Habitat: Tree of wet evergreen forest.
Tonkolili: Riverine forest — several trees recorded along river E of Farangbeya; 15 large trees and regenerating
seedlings recorded in degraded riverine forest along Tonkolili River in proposed tailings option 1.

56
fea IEE f y : Ne =

Bryaspis humularioides Gledhill subsp. falcistipulata Gledhill (Leguminosae lonoideae’

IUCN: Not currently assessed. On the basis of current evidence, this subspecies would qualify as Endangered
(EN B2abiiii)), being known from only three sites with the Marampon site being directly threatened by the
proposed mining activity. Subsp. humularioides is similarly rare, being known from a single Liberian collection,
hence the species as a whole must also be considered Endangered.

Distribution: Sierra Leone (3 sites — type locality is Gbengbe Hill, Bumban, to the NW of Bumbuna).

Habitat: Seepage grassland over bedrock.

Tonkolili: Seasonally wet grassland — one population of c. 10 plants on south slopes of Marampon peak; a
second similarly small population on NE slopes of Sakonke Hill.

Note: the wet grassland at the latter site had dried by the time of our visit (1/12/09) with only dried old stems of the
Bryaspis remaining; no herbarium voucher was therefore made and the identification is provisional, as the similar
B. lupulina also occurs in SL. This population should be revisited to confirm the identification.

ss

Copaifera salikounda Heckel (Leguminosae-Caesalpinioideae)

IUCN: Vulnerable VU A1d (African Regional Workshop (Conservation & Sustainable Management of Trees,
Zimbabwe) 1998). Considered threatened on the basis of exploitation of its timber and habitat loss throughout its
range causing population declines.

Distribution: Guinea; Sierra Leone; Liberia; Céte d'Ivoire; Ghana. Over 20 sites known.

Tonkolili: Riverine forest — one tree in fruit found in Farangbeya river forest.

57
Cryptosepalum tetraphyllum (Hook.f.) Benth. (Leguminosae-Caesalpinioideae)

IUCN: Vulnerable VU Ai1c, B1+2c (Hawthorne 1998). A rare forest species, threatened by habitat decline
throughout its range.

Distribution: Guinea; Sierra Leone; Liberia; Céte d'Ivoire; Ghana. Over 20 sites known, the majority in Sierra
Leone.

Habitat: Tree of wet forest and along riverine fringes in drier forest types.

Tonkolili: Hillslope forest — Simbili Forest, 14 trees over 10cm dbh and many saplings present in plot 9; several
trees in Kegbema Forest; several small groves of this species in the degraded forest of Farngbeya Forest
Reserve. Riverine forest — single tree recorded in riverine fringe between Wandugu and Foraia in proposed tailings
option 4.

Note: although clearly rare, the assessment of VU under criterion B would no longer stand if reassessed; however,
the assessment of VU under criterion A appears correct. This is an important component of the remnant forests in
the Project area and must be considered a key species for any proposed forest restoration schemes.

Dactyladenia smeathmannii (Baill.) Prance & F.White (Chrysobalanaceae)

IUCN: Not currently assessed. On the basis of current evidence, this subspecies would qualify as Endangered
under criterion B2ab(iii). A very rare species, with only 5 previous collections known, the 4 Sierra Leone
specimens being historic, two without precise locality. The current site is threatened by alteration of the Tonkolili
River system due to the proposed mining activity.

Distribution: Sierra Leone (3 known sites); Liberia (1 site).

Habitat: Tree of forest; in Liberia recorded from secondary growth and on almost bare rock but at Tonkolili
restricted to undisturbed riverine forest.

Tonkolili: Riverine forest — 3 flowering trees E of Farangbeya; a single flowering tree W of Foraia in proposed
tailings option 4.

Note: this species may prove to be more common along the Tonkolili River than currently documented as it was
not targetted as of high conservation concern during the Nov-Dec survey. A full survey of its status in the Project
area is therefore recommended as a first step. Care should be taken to separate this species from other closely
related Dactyladenia spp.

58
Dialium pobeguinii Pellegr. (Leguminosae~t

IUCN: Not currently assessed. On the basis of current evidence, this subspecies would certainly qualify as
Vulnerable under criterion B2ab(iii) but may well qualify as Endangered under criterion A. This is a rare species
restricted to a very few localities. The current site is threatened by alteration of the Tonkolili River system due to
the proposed mining activity.

Distribution: Guinea (2 sites); Sierra Leone (4 sites).

Habitat: Tree restricted to riverine forest.

Tonkolili: Riverine forest — disturbed forest along the Tonkolili River in proposed tailings option 1, a single c. 12 m
high tree recorded to date.

Note: Most of the historic collections are from the Njala area; this area should be revisited to check if it is still
extant there. A survey of this species’ abundance along the Tonkolili River should be conducted.

Dilophotriche sp. ?nov. (Gramineae)

IUCN: Not currently assessed, with confirmation of the status of this species needed prior to further assessment;.
Distribution: Sierra Leone, apparently restricted to the Southern Sula Mts.

Habitat: A perennial grass of seasonal wet flushes on hillslope grassland.

Tonkolili: Seasonally wet grassland — a single sizable population in an area c. 20 x 20 m on the slopes of
Sakonke Hill.

Note: the single known site is not on the mine deposits and is actually outside the wider concession area.
However, it is quite possible that this species also occurs on the mine site - the wet flushes were drying out at the
time of the visit and flowering can end abruptly at the onset of the dry season; grasses are largely impossible to
identify when lacking flowers and fruits hence it may have been missed if not flowering e.g. on the flushes S and
SE of Marampon; this area should be thoroughly checked for this species.

59
é. Ov UN oi B

Drypetes afzelii (Pax) Hutch. (Euphorbiaceae / Putranjavaceae)

IUCN: Vulnerable VU A1c, B1+2c (Hawthorne 1998). An uncommon species that has suffered from general
declines in its habitat because of mining, logging and commercial forestry activities.

Distribution: Sierra Leone (12 sites); Liberia (2 sites); Céte d'Ivoire (4 site: hana (no. of sites unknown).
Habitat: Shrub or small (to medium) tree of wet evergreen forest, generally along rivers.

Tonkolili: Hillslope forest - several records from Kegbema Forest including disturbed areas; four small trees in plot
12.

Note: the assessment of VU under criterion B would no longer stand if reassessed; however, the assessment of
VU under criterion A may be correct; it is certainly a local species with Sierra Leone being the most important

country.

+ \ a .
Entandrophragma cylindricum (Sprague) Sprague (Meliaceae)
IUCN: Vulnerable VU A1cd (Hawthorne 1998). A prime timber species, exploited heavily throughout its range.
Large-scale depletion of mature individuals from populations has taken place in some countries.
Distribution: Sierra Leone; Céte d'Ivoire; Ghana; Togo; Nigeria; Cameroon; Gabon; Congo-Brazzaville; D.R.
Congo; Uganda; Angola. Known from many collections.
Habitat: A canopy tree of forest, often in drier, semi-deciduous forest types.
Tonkolili: Hillslope forest — one tree to 40 m tall in Simbili Forest.
Note: as this is such a widespread species, it is considered by us to be of lower conservation priority to those

species assessed as VU under criterion B.

60
Eriocaulon sp. nov. (Eriocaulaceae)

IUCN: Not currently assessed. Based upon current knowledge, this species would qualify as Critically
Endangered CR Btab(iii)+B2ab(iii) if it is confirmed as a distinct species. The single locality is threatened by
changes in run-off quantity and reduced water clarity and oxygen-content if/when the mining operations go ahead.
It would be completely lost if proposed tailings option 4 were adopted.

Distribution: Sierra Leone, apparently restricted to the Southern Sula Mts.

Habitat: A rheophyte growing within river rapids, the foliage often submerged with only the inflorescence exposed
above the water surface.

Tonkolili: River channel community — a single population found in the river E of Farangbeya. The collection made
by Crisp c. 50 years ago is believed to be from the same locality.

Note: it is essential that the status of this species is confirmed as soon as possible; if as expected it proves to be a
new species, all efforts must be made to protect the Tonkolili River from increased disturbance. It should also be
sought for in the southern section of proposed tailings option 4.

Garcinia kola Heckel (Clusiaceae)
IUCN: Vulnerable VU A2cd (Cheek 2004). A widespread but local species, threatened by over-exploitation for use
as chewsticks (dental hygiene) and over-harvesting of the medicinal seeds (bitter cola).

Distribution: Sierra Leone; Liberia; Cote d'Ivoire; Ghana; Benin; Cameroon; Gabon; D.R. Congo.

Habitat: Tree of evergreen forest.

Tonkolili: Hillslope forest —- one record from Simbili Forest; frequent in Kegbema Forest, where the fruits are
harvested by the local community.

Note: This species could be used within a forest restoration programme in view of its value to local communities.

61
Gilbertiodendron aylmeri (Hutch. & Dalz.)

IUCN: Not currently assessed. On the basis of current evidence, this subspecies would qualify as Vulnerable
under criterion B2ab(iii) but may well qualify as Endangered under criterion A2c. It is a rare and very localised
species and is likely to have experienced a serious range decline due to habitat loss.

Distribution: Sierra Leone (5 sites); Liberia (1 site).

Habitat: A grove-forming canopy tree of wet forest.

Tonkolili: Riverine forest — at least 44 trees found in 3 groups in Farangbeya riverine forest; many in fruit.

Note: This is an important species of the Tonkolili riverine forest and in view of its rarity this should be a high
conservation priority in the Project area.

Guarea cedrata (A.Chev.) Pellegrin (Meliaceae)

IUCN: Vulnerable VU Alc (World Conservation Monitoring Centre 1998). A timber species with moderate
exploitation; it has also suffered declines due to its similarity to the prime timber tree Entandrophragma angolense.
Distribution: Sierra Leone; Liberia; Céte d'Ivoire; Ghana; Nigeria; Cameroon; Congo-Brazzaville; D.R. Congo;
Uganda.

Habitat: A canopy tree of moist semi-deciduous forest and in drier areas of evergreen forest; it can be locally
abundant
Tonkolili: Hillslope forest — 3 trees in plot 12 in Kegbema Forest, 1 tree in plot 9 in Simbili Forest.

Note: as this is such a widespread and locally common species, it is considered by us to be of lower conservation
priority to those species assessed as VU under criterion B.

62
d 4
Guibourtia leonensis J.Léonard (Leguminosae-Caesalpinioideae)

IUCN: Not currently assessed. On the basis of current evidence, this subspecies would qualify as Vulnerable
under criterion B2ab(iii) but may well qualify as Endangered under criterion A2c. It is a very rare species and is
likely to have experienced a serious range decline due to habitat loss. Part of the population on the Project area
will be lost if/when the Slmbili-Marampon deposits are mined.

Distribution: Guinea Bissau (1 site); Guinea (1 site); Sierra Leone (3 sites); Liberia (1 site); Céte d'Ivoire; Ghana;
Nigeria; Cameroon; Congo-Brazzaville; D.R. Congo; Uganda.

Habitat: A canopy tree of moist semi-deciduous forest and in drier areas of evergreen forest; it can be locally

Hillslope forest — saddle between Simbili and Marampon (1 tree seen); Kegbema forest (2 trees seen).
Riverine forest — Tonkolili river at Farangbeya (2 trees seen). All fruiting.

Note: As for the Gilbertiodendron, this should be considerd a high conservation priority species at the Project area
and it is essential to look for additional secure populations.

i dah
DNC
Hallea stipulosa (DC.) Leroy (Rubiaceae)

IUCN: Vulnerable VU Atcd (World Conservation Monitoring Centre 1998). An important timber species, over-
exploited in many areas.

Distribution: Gambia; Senegal; Guinea; Sierra Leone; Ghana; Nigeria;Cameroon; Gabon; Central African
Republic; Congo-Brazzaville; D.R. Congo; Sudan; Uganda; Zambia; Angola.

Habitat: Tree of swamp forest, also growing as a pioneer in open valley swamps including areas cultivated for
rice.

Tonkolili: Inland valley swamp — foot of Numbara peak, numerous in small swamp; common as a pioneer tree in
valley swamps in proposed tailings option 5

Note: this species grows as a common pioneer in all valley swamps in this area of Sierra Leone and in view of this
fact, together with its broad distribution, its threatened status must be questioned. It is not considered to be a high
conservation priority here.

63
Heritiera utilis (Sprague) Sprague (Sterculiaceae)

IUCN: Vulnerable VU A1cd (Hawthorne 1998). A timber species, threatened by unsustainably high extraction
rates.

Distribution: Sierra Leone; Liberia; Céte d'Ivoire; Ghana; Gabon.

Habitat: Canopy tree usually in evergreen forest where it can be common.

Tonkolili: Hillslope forest — Bantho Hill (1 tree seen). Riverine forest - Farangbeya river forest (1 tree seen).

iS micrantha Dunn (Leguminosae-Papilionoideae)
IUCN: Not currently assessed. On the basis of current evidence, this subspecies would qualify as Endangered EN
B2ab(iii). Despite its wide distribution, it appears to be extremely rare and is threatened by habitat loss.
Distribution: Sierra Leone (1 site); Ghana (1 site); Nigeria (2 sites).
Habitat: A liana of forest and thicket including riverine forest.
Tonkolili: Riverine forest — several lianas seen east of Farangbeya in strip of forest along river bank, collected in
flower.
Note: This is the first record for Sierra Leone, representing a major range expansion for this rarity.

64
=| is ae
Nauclea didderrichii (De Wild. & T.Durand) Merrill (Rubiaceae)
IUCN: VU Atcd (African Regional Workshop (Conservation & Sustainable Management of Trees,
Zimbabwe)1998). It is heavily exploited for its timber, which is used in general construction work.
Distribution: Sierra Leone; Liberia; Céte d'Ivoire; Ghana; Nigeria; Cameroon; Central African Republic; Gabon;
Congo-Brazzaville; D.R. Congo; Angola; Uganda; Mozambique.
Habitat: An evergreen forest tree.
Tonkolili: Hillslope forest — one large tree seen in Kegbema forest.

Nemum bulbostyloides (S.S.Hooper) J.Raynal (Cyperaceae)

IUCN: urrently assessed. Based upon current knowledge, this species would qualify as Vulnerable VU
B2ab(i iv, v). It is a rare submontane species, restricted to the Guinea (Loma-Man) Highlands. The current
site and two sites in the Simandou area of Guinea are directly threatened by planned mining activity.

Distribution: Guinea (6 sites); Sierra Leone (1 site); Liberia (1 site); Céte d'Ivoire (2 sites).

Habitat: Perennial herb of seasonal wet flushes over rock outcrops or laterite.

Tonkolili: Seasonally wet grassland — locally common in an area of seasonal wet grassland SE of Marampon Hill
but entirely absent from the well-surveyed seepage area on the S slope of that hill.

Note: This is the first record of this species from Sierra Leone.

65
Panicum glaucocladum C.E.Hubb. (Gramineae)
IUCN: urrently assessed. Based upon current knowledge, this species would qualify as Vulnerable VU
B2ab(i iv, v), being known from fewer than 10 sites and with direct threat to the Tonkolili site.

Distribution: Guinea (1 site); Sierra Leone (4 sites); Liberia (1 site); Cdte d'Ivoire (2 sites).

Habitat: An annual grass of seasonal wet flushes, growing on shallow bare mud over bedrock.

Tonkolili: Seasonally wet grassland — one large population in a small seepage area on S slopes of Marampon.
Note: Several collections have been made from the Loma Mts where it is unlikely to be threatened.

( epee ep a

jot currently assessed. Based upon current knowledge, this species would qualify as Vulnerable VU
the principal threat being destruction of its forest habitat.
Distribution: Guinea-Bissau (1 site); Guinea (2 sites); Sierra Leone (2 known sites); Cte d'Ivoire (2 sites).

: An understorey shrub of wet forest.
Hillslope forest - common in the remnant forest patch on Bantho Hill N of the Farangbeya Forest
Reserve.
Note: This species has not so far been found on the potential mine footprint area, being apparently absent from
the Simbili and Kegbema forests which is curious in view of the proximity of these sites to Bantho hill.

66
Placodiscus oblongifolius J.B.Hall (Sapindaceae)

IUCN: Vulnerable VU Aic, B1+2c (Hawthorne 1998). A local species (though apparently fairly common in
Ghana), much of this species’ habitat has been lost to mining, logging and commercial forestry.

Distribution: Sierra Leone (1 site); Liberia (3 sites); Cdte d'Ivoire (5 sites); Ghana (3 sites at Kew).

Habitat: Tree of wet evergreen forest.

Tonkolili: Hillslope forest — a single tree 12 m tall in plot 12, Kegbema forest.

Note: This is the first record of this species for Sierra Leone and as it is based on a sterile collection, it requires
confirmation. However, the range extension to SL is not unexpected. This species can no longer be considered VU
under criterion B but its assessment of VU based on criterion A is reasonable.

WO
im

{HII

L

ull

iu

Placodiscus pseudostipularis Radlk. (Sapindaceae)

IUCN: Endangered EN B1+2c (Hawthorne 1998) — but see note. Losses of its favoured habitats of lowland
coastal and riverine forest have been severe. Hawthorne & Jongkind (2006) however record it as a “common small
tree...across the region”.

Distribution: Sierra Leone (6 sites); Liberia (1 site); Céte d'Ivoire (4 sites); Ghana (1 site).

Habitat: A small tree of wet forest, typically in coastal forest remnants and in riverine forest.

Tonkolili: Hillslope forest — a single tree 6 m tall in plot 12, Kegbema forest.

Note: Although currently listed as Endangered, this species no longer qualifies as such under criterion B and in
fact would not be considered threatened if reassessed under that criterion; however, it can reasonably considered
as Vulnerable under criterion A.

67
Pseudovigna sp. nov. (Leguminoae—Papilionoideae)

IUCN: Not currently assessed. Based upon current knowledge, this species would qualify as Endangered EN
Btab(i ii, iv, v)+B2ab(i, , iv, v). It appears to be restricted to the Sula Mts, with two of the three sites found
to date being directly on the potential mine deposits.

Distribution: Sierra Leone, apparently restricted to the Southern Sula Mts.

Habitat: A perennial herb of hill-summit lightly wooded fire-prone grassland with exposed iron-rich bedrock.
Tonkolili: Natural (wooded) grassland — 3 populations currently known: Numbara peak, estimated population of
several hundred plants; Marampon peak, only one plant found; Sakonke Hill, population survey recorded 99 plants
(but almost certainly not exhaustive).

Note: The successful location of this species on Sakonke Hill bodes well for its discovery on other similar sites
along the Sula Mts chain.

Schizachyrium lomaense A.Camus (Gramineae)
IUCN: Not currently assessed. On the basis of current evidence, this subspecies would qualify as Endangered
under criterion B2abiiii). Previously known only from Mt Bintumane and a single site in the Tingi Mts, Sierra Leone.
The site on the Project area would be destroyed by the proposed mining.

Distribution: Sierra Leone (3 sites).

Habitat: Perennial grass of wet flushes in montane and submontane grassland.

Tonkolili: Seasonally wet grassland — a small population in the seepage area on the S slopes of Marampon.

Note: This species has previously been recorded from higher altitude sites — it is likely to be a submontane
species that just extends into the highest parts of the Sula Mts. This must be considered a high priority
conservation species.

68
Schoenoplectiella oxyjulos (S.S.Hooper) Lye (Cyperaceae)

ICN: Not currently assessed. Based upon current knowledge, this species would qualify as Vulnerable VU
Although very widespread, it is very rare, being known from less than 10 sites globally. The Tonkolili site
would be destroyed by the proposed mining activity.

Distribution: Guinea (2 sites); Sierra Leone (2 sites); Nigeria (2 sites); Cameroon (1 site); Central African
Republic (?1 site); Sudan (1 site).

Habitat: Annual herb of seasonal wet flushes over rock outcrops or laterite.

Tonkolili: Seasonally wet grassland — common in a small (c. 10 x 15 m) seasonal wetland on summit of Numbara
Hill.

Note: it is possible that further sites for this species will be uncovered following a visit to the Paris herbarium,
which may result in a down-grading to Near Threatened (NT). It is an inconspicuous species which could be easily
overlooked in the field, perhaps contributing to its apparent scarcity.

Terminalia ivorensis A.Chev. (Combretaceae)

IUCN: Vulnerable VU A1cd (Hawthorne 1998). A timber species, with moderate exploitation in some areas.
Distribution: Guinea; Sierra Leone; Liberia; Céte d'Ivoire; Ghana; Nigeria; Cameroon.
Habitat: Tree of wet forest, often in secondary forest and forest remnants.

Tonkolili: Riverine forest — recorded from degraded swampy forest at foot of Numbara peak where this species is
rather frequent with evidence of regeneration.

Note: this species is assessed as VU purely down to its commercial interest; at Tonkolili it has only been found in

degraded habitat, growing as a pioneer and is not considered of high conservation priority.
9

69
% Sa

Turraeanthus africanus (Welw.) Pellegr. (Meliaceae)

IUCN: Vulnerable VU Atcd (African Regional Workshop (Conservation & Sustainable Management of Trees,
Zimbabwe)1998). A widespread timber species, with exploitation resulting in declining populations in some areas.
Distribution: Sierra Leone; Cote d'Ivoire; Ghana; Benin; Nigeria; Cameroon; Equatorial Guinea; D.R. Congo;
Uganda; Angola.

Habitat: Canopy tree of forest, often in semi-deciduous forests on poorly drained soils.

Tonkolili: Hillslope forest — a single 20 m tree recorded in Kegbema forest plot 12.
Note: as this is such a widespread species, it is considered by us to be of lower conservation priority to those
species assessed as VU under criterion B.

70
WorleyParsons [African ap

resources & energy

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 10

Report on the Vegetation Map of the Tonkolili Project Area
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

Tonkolili Iron Ore Project

Report on the Vegetation Map of the
Tonkolili Project Area

305000-00006 — 305000-00006-0000-EN-REP-0016

21-Apr-2010

Parkview, Great West Road

Brentford Middlesex TW8 9AZ London
United Kingdom

Telephone: +44 (0) 20 8326 5000
Facsimile: +44 (0) 20 8710 0220
www.worleyparsons.com

© Copyright 2010 WorleyParsons
[iia] WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
REPORT ON THE VEGETATION MAP OF THE TONKOLILI PROJECT AREA
TONKOLILI IRON ORE PROJECT

Disclaimer

This report has been prepared on behalf of and for the exclusive use of African Minerals Limited,
and is subject to and issued in accordance with the agreement between African Minerals Limited
and WorleyParsons Europe Limited. WorleyParsons Europe Limited accepts no liability or
responsibility whatsoever for it in respect of any use of or reliance upon the whole or any part of
the contents of this report by any third party.

Copying this report without the express written permission of African Minerals Limited or
WorleyParsons Europe Limited is not permitted.

PROJECT 305000-00006 - REPORT ON THE VEGETATION MAP OF THE TONKOLILI PROJECT AREA

REV DESCRIPTION ORIG REVIEW WORLEY- DATE CLIENT DATE
PARSONS APPROVAL,
APPROVAL
A Issued for Internal Review 21-Apr-2010 N/A
P Burris P Burris NIA

c:\documents and settings\alinne.hoffner\desktop\tonkolili project template_report.doc
Document No: 305000-00006-0000-EN-REP-0016 Page ii
Kew

PLANTS PEOPLE
POSSIBILITIES

REPORT ON THE VEGETATION MAP OF THE
TONKOLILI PROJECT AREA, SIERRA LEONE

Justin Moat, lain Darbyshire & Xander van der Burgt
Royal Botanic Gardens, Kew

CONFIDENTIAL

March 2010
“Tonkolili” Vegetation Map and Botanical Survey. March 2010. RBG Kew

REPORT ON THE VEGETATION MAP OF THE TONKOLILI PROJECT
AREA, SIERRA LEONE

March 2010

PREPARED FOR:
SRK Consulting (UK) Limited / African Minerals Limited

PREPARED BY:
Royal Botanic Gardens, Kew

AUTHORS AND CONTRIBUTORS:
Justin Moat, lain Darbyshire and Xander van der Burgt. RBG, Kew

EXECUTIVE SUMMARY:

This report presents the vegetation map for the Tonkolili project area and the wider Tonkolili region,
together with summary information on each of the vegetation classes and their conservation
importance, and an assessment of the confidence limits of the classification. It supplements the
earlier “Report on the Vegetation Survey & Botanical Inventory of the Tonkolili Project Area, Sierra
Leone” (Darbyshire & van der Burgt 2009).

Within the main study area (the deposits Numbara, Marampon and Simbili and the adjacent
potential tailings and infrastructure localities), less than 2% of the total vegetation is classified as
forest despite this being the putative climax vegetation of the region. Less than 7% of the area is
covered by vegetation of high conservation value, with a further 0.6% covered by habitat of
moderate conservation value; these figures are comparable for the wider Tonkolili region. Over
90% of the vegetation is considered to be of low conservation value, the majority being a mosaic of
secondary grassland, bushland and woodland derived from cyclical slash-and-burn agriculture.

This report is presented as a pdf document with the associated GIS data.

ACKNOWLEDGEMENTS:

The authors would like to thank the following people for their input during the preparation of this
report and accompanying maps: Susana Baena, Martin Cheek, Tracy Irvine and Gemma Marchant
(RBG Kew); Abdulai Feika and Matthew James (Njala University); Kabbie Kanu and Julius Sesay
(Fourah Bay College); Paul Mitchell, Emily Robinson and Craig Watt (SRK Consulting (UK) Ltd.).
“Tonkolili” Vegetation Map and Botanical Survey. March 2010. RBG Kew

1. INTRODUCTION

This report provides a written accompaniment to the vegetation maps of the Tonkolili project area.
It concludes the botanical aspects of Phase 2b of the Tonkolili project biodiversity studies,
commissioned by SRK Consulting (UK) Limited on behalf of African Minerals Limited. This report
supplements “Report on the Vegetation Survey & Botanical Inventory of the Tonkolili Project Area,
Sierra Leone” by Darbyshire & van der Burgt (2010) and should be read in conjunction with that
work, although key points from the earlier report are summarised here where appropriate.

The vegetation classification and associated maps fulfil the following deliverables of the Phase 2b
work:

« To provide a detailed characterisation of vegetation types at the project site.

« To provide description and mapping of the habitats of conservation concern.

2. METHODOLOGY

2.1 DATA DESCRIPTION

The main source of data for mapping the vegetation in the Tonkolili project area is a satellite image
from the SPOT family of satellites, tailored to meet the mapping demands. A single multispectral
satellite image (three bands in the visible and near infra red) from HRG — SPOT 5 was acquired
from the SPOT Archive (January 2008, http://www.spotimage.com/) to cover the main area at 5 m
resolution (see Map 1). The image was pre-processed for radiometric corrections and rectified to
UTM WGS 84 (Zone 29 north). This should provide location accuracy to 50 m or better.

A further SPOT image was also purchased from the archive for March 2006, at 20 m resolution
(see Figure 1). This image was to be used to fill in any gaps in the data due to cloud cover on the
2008 image. Ultimately, it was not used for two reasons: first, the cloud cover on the 2008 image
did not impact greatly on the main project area and second, the change in vegetation cover was
significant over the 2 year period.

FTonkolili Vegetation Map|
Additional datasets
Spot imagery 20m

‘March 2006

Legend

P| — seams and vers Digi
— sveams rivers Dow
— Roots  vocks

Kew 4

tap Projection: UTM zone 29N, Datum WGSB4
Justin Moat 29/02/2010 - 1 Moat@kew.org

Figure 1: 2006 SPOT image of the Tonkolili region, 20 m resolution.

In addition to field survey work, the aerial photograph mosaic from March 2009 at 20 cm resolution
was used to provide some ground control and for locational accuracy.
“Tonkolili” Vegetation Map and Botanical Survey. March 2010. RBG Kew

An ASTER (Advanced Spaceborne Thermal Emission and Reflection Radiometer) derived Digital
Elevation Model (DEM) was additionally used in the classification.

2.2 VEGETATION CLASSIFICATION SCHEME

The vegetation classification system adopted is a combined physiognomic-floristic approach which
describes both the vegetation structure and floristic composition (modified from White 1983). The
physiognomic method, looking at the dominant vegetation formation, makes the system easily
recognisable in the field and relates to spectral response from satellite images, which makes the
mapping phase feasible. The physiognomic types are then related to the floristic composition and
key environmental variables to fully describe and characterise the vegetation of the area.

The aim was to produce a repeatable classification process, using standard terminology and
discriminating classification units which are ecologically meaningful and easily discernible in the
field. This vegetation classification scheme intends to discriminate the following vegetation types:

e Forest
co Forest on hillslopes
o Riverine forest
e Grassland
o Hill summit (wooded) grassland
o Grassland
¢ Bushland
o Mature secondary bushland / woodland
o Secondary bushland / thicket
o Bushland / grassland transition
e Bare earth / sparse grassland

e Inland Valley Swamp

Of the vegetation types described in the project area by Darbyshire & van der Burgt (2010), the
River Channel Communities and the Seasonally Wet Grasslands are not mapped here. This is due
in part to their very small areal extent, these sites always being below the minimum mapping unit
area following the map accuracy assessment (see Section 3.3). In addition, it proved impossible to
separate Seasonally Wet Grassland from other grassland communities using GIS and remote
sensing techniques, and we would therefore have had low confidence in any extrapolated areas of
this vegetation class beyond the surveyed sites. Both these vegetation types are of high
conservation concern but together represent only a small fraction of a percentage of the total area
covered. The known Seasonally Wet Grasslands are included as point data on the map of
conservation importance.

2.3. FIELD METHODS

The field survey methods have been outlined in full by Darbyshire & van der Burgt (2010).

The favoured approach to vegetation mapping is to provide an initial GlS-based vegetation
classification using satellite imagery, followed by ground-truthing using pre-selected sampling
localities to cover as wide a range of potential vegetation types and environmental variables as
possible. However, due to both the short timeframe and the unavailability of the SPOT imagery
prior to the field survey period in November-December 2009, this approach could not be adopted.
Instead, the field surveys were conducted using the aerial photograph composite as guidance, with
plots and Ground Control Points (GCPs) being recorded for all the different vegetation types
“Tonkolili” Vegetation Map and Botanical Survey. March 2010. RBG Kew

observed. These were then used to inform the vegetation classification map. No time has been
available at the time of preparing this report for further ground-truthing of this classification.

It should be noted that accessibility to many areas was limited by the physical terrain, availability of
time and logistics of travel. In addition, sampling effort was different depending on the vegetation
type, giving greater importance to those types considered to have higher conservation value or that
would be most affected by project activities.

Table 1 lists the plots taken in each of the vegetation types considered in this report (also see
Maps 1 and 5):

Plot Size (m) Vegetation type Locality Geo-reference and altitude
T1 10 x 10 Hill summit Numbara summit ridge 09°01'39.0" N 11°40'07.1" W.
grassland 800 m
T2 10 x 10 Hill summit Numbara south facing slope of | 09°01’48.4” N 11°39'54.5” W
(wooded) grassland_| summit ridge 770m
T3 10x 10 Hill summit Numbara south facing slope of | 09°01'48.2” N 11°39’54.1” W
(wooded) grassland | summit ridge 760m
14 12.5 x 50 | Riverine forest Tonkolili River east of 08°59'09.6" N 11°42'09.8" W
Farangbeya 340 m

T5 10 x 10 Hill summit Marampon, ridge northwest of 08°59'46.1" N 11°40'55.3” W
(wooded) grassland | summit 670m

6 10 x 10 Hill summit Marampon summit ridge 08°59'47.1" N 11°40'49.9" W.
(wooded) grassland 690 m

(disturbed)

7 10 x 80 Hill summit Numbara, north section of 09°01'56.4” N 11°39'51.9” W
(wooded) grassland_| summit ridge 760 m

T8 10 x 10 Secondary bushland | West slopes of saddle between | 08°59'05.6” N 11°41'21.6” W
/ thicket Numbara and Marampon 570m

T9 25 x 25 Forest on hillslopes Simbili west slopes 08°58'36.2” N 11°41'21.7" W
770m

T10 10 x 10 Mature secondary West slopes of saddle between | 08°59’15.3” N 11°41'26.3” W
bushland / woodland | Numbara and Marampon 470m

711 10 x 10 Secondary bushland | West slopes of saddle between | 08°59'10.9" N 11°41'42.5” W
/ thicket Numbara and Marampon 430m

112 25 « 25 Forest on hillslopes | Southwest of Kegbema village 09°00'25.7” N 11°42'05.6" W
430m

113 25 x 25 Riverine forest Tonkolili River southwest of 08°56'54.5" N 11°46'07.0" W
Bassaia village 125m

Table 1: summary of vegetation survey plots (adapted from Darbyshire & van der Burgt 2009).

2.4 DATA ANALYSIS

2.4.1 REMOTE SENSING ANALYSIS

No additional geometric corrections have been applied to the satellite images (supplied at Level
2A); they have been provided in UTM WGS 84 zone 29N and image analysis was carried out using
this projection to avoid losing data integrity by resampling.

After an initial supervised classification using the SPOT5 image to explore the separability, it
became obvious that some vegetation types could not be easily distinguished spectrally. The main
problems were with the separation of forest from mature bushland / woodland (which grade into
one another). To aid classification, two further bands were added to the SPOT image; these were
two texture images derived from the SPOT infra red and red bands (Variability for a 7x7 pixel area)
which showed the variability in the pixels of the surrounding area (i.e. the higher the number, the
more textured/bumpy the image). This allowed some of the forest areas to be distinguished (as

“Tonkolili” Vegetation Map and Botanical Survey. March 2010. RBG Kew

these areas are more textured) and also emphasised the more homogenous area (e.g. roads and
areas of bushland).

A supervised classification procedure was applied to a subset of the image (the main study area:
the 3 deposits Numbara, Marampon and Simbili and the adjacent potential tailings and
infrastructure localities) using a maximum likelihood algorithm and training data collected in the first
phase of field work.

The scheme used for this classification tried to separate the 8 broad classes defined in the
vegetation classification scheme.

e Hill summit grassland did not present a significantly distinctive spectral signature (from
other grassland types), therefore the threshold for this vegetation type was set at 630
metres and above (defined from fieldwork observations) and the classification refined using
a digital elevation model.

e Riverine forest also did not present a distinctive spectral signature (from hillslope forest;
this was as expected), but was delimited as forests within 60-90 metres of rivers and
streams (digitised separately). Note: on the maps we have a category called inferred
riverine forest; this is inferred from a combination of river position and fieldwork
observations, as the cloud cover in this region is too high for use of the SPOT imagery.

e Inland valley swamps were very difficult to distinguish from secondary bushland and from
the grassland / bushland transition. As there was very little of this vegetation class in the
study area, these were digitised separately and manually.

Areas with cloud cover in the south western part of the image and their associated shadows
provide incorrect reflectance values and disrupted the classification. The main cloud areas were
therefore classified out for the region. There are still areas of haze in the valleys; this again results
in incorrect reflectance values and will disrupt the classification in this area (we note an over
classification of mature bushland in this area; it is more likely to be secondary bushland). These
areas have been left as the algorithm classified, but it should be understood that results here
should be treated as less certain (see Figure 3).

To avoid the “salt-and-pepper” appearance of the pixel-based classified image and to give a more
readable final vegetation map, the original satellite image was run through a segmentation
algorithm, grouping original pixels into segments according to their spectral similarity. The original
pixel-based supervised classification was then used to assign classes to the segmented image.
(see: http://www. idrisi.com/applications/upload/Segmentation-IDRISI-Focus-Paper.pdf).

To test the accuracy of the finalised map, 232 random points were generated for the area. These
were then classified by one of the authors (|.D.) based upon field knowledge and use of the March
2009 aerial photograph composite and SPOT images for the region. Results are given in Section
3.3.

The same analysis was applied to the wider region to give an indication of the vegetation in the
surrounding areas, including the northern sector of the mining exploration license area. It should be
noted that there are no Ground Control Points (GCPs) in these areas, so results are conjectural at
present.

3. RESULTS

3.1. OVERVIEW OF THE VEGETATION

The vegetation of the Tonkolili region is mapped in Maps 2 and 3. The area is dominated by a
mosaic of grassland and bushland / woodland habitats which are predominantly secondary in
nature and which grade into one another, thus classification into discrete vegetation units can be
difficult.

Comparison of the 2008 SPOT image with the 2009 aerial photo composite shows that a
remarkable amount of vegetation change has occurred in the Tonkolili region within one year; this
is also true based on a comparison of the 2006 and 2008 SPOT images. In particular, large areas
of woody vegetation (chiefly secondary bushland and woodland) has been converted to grassland,

5
“Tonkolili” Vegetation Map and Botanical Survey. March 2010. RBG Kew

almost certainly through slash-and-burn agricultural practices. This may well be typical of the
natural cycling of land from subsistence agricultural land to fallow bushland and back, though it
may also in part reflect the increased migration into the region following the commencement of
mining interest.

In view of this rapid change it should be noted that the precise boundaries of vegetation types
represented on the maps may, in some instances, no longer be the same on the ground, but the
overall picture (that of highly restricted natural vegetation types within a mosaic of secondary
vegetation) remains the same.

Table 2 provides a summary of the areal extent of each vegetation type, with Figure 2 showing the
proportional breakdown for the whole region. Areas and proportional breakdowns are also given for
cloud cover and water (see figure 3 for boundaries of main study are and whole region).

NAME Whole Region Whole Main study Main study
(ha) Region (%) area (ha) area (%)

Forest on hillslopes 591 0.65 313 0.88
Riverine forest 303 0.33 201 0.56
Inferred riverine forest 372 0.41 102 0.29
Grassland 17,881 19.63 6,398 17.96
Hill summit grassland 4,870 5.35 1,789 5.02
Secondary bushland / thicket 20,206 22.18 9,199 25.82
Mature secondary bushland / 14,104 15.48 6,989 19.62
Bushland / grassland transition 12,056 13.24 6,321 17.74
Bare earth/sparse grassland 8,053 8.84 2,522 7.08
Inland Valley Swamp 1,220 1.34 221 0.62
Water 175 0.19 110 0.31
Cloud cover 11,259 12.36 1,463 4.11

Table 2: Summary of the area and percentage cover for each class on the vegetation map, both for the main
study area and the wider Tonkolili region (note: values may not add to 100% due to rounding).

Map 4 presents the potential conservation importance of habitats in the region, each vegetation
class being assigned High, Medium or Low importance based upon field survey work (see
Darbyshire & van der Burgt 2010). In all areas beyond those visited on the ground, the maximum
conservation importance for that vegetation class is assumed, for example all forest on hillslopes
and all hill summit grassland is recorded as of High importance. In reality, this will of course vary
depending on presence / absence of key species of conservation concern, degree of disturbance
etc. For the sites visited, the conservation importance has been adjusted to reflect knowledge of
the sites. For example, the summit grasslands on Simbili have been downgraded to low importance
as they are disturbed and Pseudovigna sp. nov. (the key conservation priority in this habitat) has
not been found there.

3.2. DESCRIPTION OF THE VEGETATION TYPES

The vegetation types and the species of conservation concern for each have been described in full
by Darbyshire & van der Burgt (2010) with accompanying photographs and details of their
conservation significance; here, we provide summary information on each type, with:

. Areal coverage for the main study area and for the whole SPOT scene (ha & %).
. Locality and physical geography i.e. elevation range, aspect, slope.

. Remote Sensing classification.
“Tonkolili” Vegetation Map and Botanical Survey. March 2010. RBG Kew

. Vegetation physiognomy / structure.
. Dominant and important species.
. Influential factors and threats.

. Conservation importance.

Forest on hillslopes, 591
Rivefine forest, 303

Sia a a Inferted riverine forest, 372

Inland Valley Swamp, 1,220-

Mature secondary bushland /
woodland, 14,104

Hill summit grasstand, 4,870

‘Secondary bushland / thicket,

Bushland grassland transition,
12,056

Grassland, 17,881

Figure 2: pie chart of vegetation types for the wider Tonkolili region, excluding area of cloud cover

3.2.1 FOREST ON HILLSLOPES

Statistics

Very small area: c. 590 ha for the wider region and 310 ha (less than 1%) for the main study area.
Locality and physical geography

Often either (1) in the vicinity of villages, these being community forests / sacred groves, or (2) on
hillslopes and ridge summits, in areas rather inaccessible to humans or unfavourable to agriculture.

Remote Sensing classification

This vegetation type can often be confused with the bushland classes, especially mature
secondary bushland / woodland. Some of the vegetation classified as mature bushland may
therefore possibly be forest or have some remnant forest elements. Within the images, forest has a
rough texture.

Vegetation physiognomy/structure

Forest with (partially) closed canopy c. 30 m tall, understory of small trees, shrubs and forest floor
herbs.

Dominant and important species

The canopy layer comprises a diverse range of species with no dominant species, though in some
areas Cryptosepalum tetraphyllum can be locally grove-forming.
“Tonkolili” Vegetation Map and Botanical Survey. March 2010. RBG Kew

Influential factors and threats

Only very small remnants of this vegetation type, believed to be the climax vegetation of the free-
draining areas of the Tonkolili region (with the probable exception of shallow soils on hill summits),
are extant. The remaining sites are usually of cultural significance or used as hunting grounds and
many of the remnants are under continued threat, with evidence of recent fire damage, felling etc.,
particularly along the margins where degradation is clearly evident.

Conservation importance

HIGH or MEDIUM (some of the community forests may be of low conservation importance)

3.2.2 RIVERINE FOREST
Statistics

Very small area: 675 ha (c. 300 classified, 375 inferred) for the wider region and c. 300 (100
classified, 200 inferred) for the main study area (less than 1%).

Locality and physical geography

Within 60-90 m of rivers, often a very narrow strip backing onto agricultural land in the valley floor,
sometimes discontinuous.

Remote Sensing classification

Spatially the same as forest on hillslopes (see Section 3.2.1)., but distinguished by its proximity to
rivers. Whilst this differentiation is perhaps artificial, some minor differences in species composition
justify the separation of the two forest types. Riverine forest can also be confused with the
bushland classes.

Vegetation physiognomy/structure
As for forest on hillslopes.
Dominant and important species

The canopy layer comprises a diverse range of species, including species typical of riverine forest
in West Africa and in some areas grove-forming Caesalpinioid legume species. The understory has
a diverse assemblage of shrubs, small trees and herbs; no species were notably dominant.

Influential factors and threats

Largely as for forest on hillslopes (see above), though these forests would never have occupied a
large total area within the study region.

Conservation importance

HIGH

3.2.3 GRASSLAND
Statistics

Grassland (excluding hill summit grassland — see below) is extensive in the project area, covering
c. 17,900 ha of the wider region and 6,400 ha (approx. 18%) of the main study area.

Locality and physical geography
Recorded from a wide variety of geographical locations, from valley floors to steep hillslopes.
Remote Sensing classification

Spatially very different to all other vegetation types. There is, however, some variability within the
spatial characteristics of this vegetation type which could be mapped, but much of this is probably
down to seasonal changes, most notably burning. Grassland and bare earth / sparse grassland
form a continuum, hence there is potential for mis-classification of this vegetation type.
“Tonkolili” Vegetation Map and Botanical Survey. March 2010. RBG Kew

Vegetation physiognomy/structure

“Grassland”, as covered here, includes several inter-related vegetation types which are spatially
indistinguishable (see above): (1) “natural” low altitude (wooded) grassland dominated by tall
perennial grasses with scattered woody species; this habitat is usually associated with cattle-
grazing areas; (2) secondary grassland, abundant in the early stages of post-agricultural fallow and
again dominated by tall perennial grasses, and (3) subsistence agricultural land — the low intensity
cropping with irregular field boundaries is not readily separable from “natural” grassland through
the satellite imagery.

Dominant and important species

The “natural” low altitude grasslands are dominated by Loudetia and Hyparrhenia spp. widespread
and common in West Africa. Secondary grasslands are typically dominated by Andropogon
tectorum. The agricultural land will hold cereal species such as rice, often inter-mixed with the
same wild grass species as above.

Influential factors and threats

These grasslands are fire-maintained and reliant on human intervention, through slash-and-burn,
domestic livestock grazing etc. Left fallow and unburnt, pioneer woody species will quickly
encroach.

Conservation importance
LOW

3.2.4 HILL SUMMIT (WOODED) GRASSLAND
Statistics

Hill Summit Grassland covers 4,870 ha for the wider region and just under 1,800 ha for the main
study area, approx. 5% in both cases.

Locality and physical geography

Hill summits, ridges and upper slopes over c. 630 m altitude, dominating on thin soils over iron-rich
bedrock which is regularly exposed.

Remote Sensing classification
Spatially the same as grassland but is classified as areas over 630 m altitude.

It should be noted that outside the main study area it is not known if the area mapped as hill
summit grassland is compositionally different from “grassland”, although the Sula Mountains ridge
running north was studied through binoculars from the summit of Numbara and did appear to hold
extensive areas of this vegetation type.

There is some variability within the spatial characteristics of this vegetation type which are again
probably due to seasonal changes, principally burning.

Vegetation physiognomy/structure

Tall (2-3 m) grassland with scattered small trees and with areas of bare ground where the bedrock
is exposed, these with a small annual herbaceous community.

Dominant and important species

This grassland is dominated (70-95%) by Loudetia arundinacea, with few associated grass
species. Only 13 tree species have been recorded, the most common being Pterocarpus
erinaceus.

Influential factors and threats

This habitat is fire-maintained. The most obvious threat (beyond the proposed mining activity) is
encroachment of farming which has occurred on Marampon and particularly Simbili. However, the
very thin soils on Numbara have probably prevented encroachment there.

Conservation importance
“Tonkolili” Vegetation Map and Botanical Survey. March 2010. RBG Kew

HIGH, but only where (a) Pseudovigna sp. nov. is present and (b) in areas which have not been
degraded by human activity.

3.2.5 SECONDARY BUSHLAND / THICKET

Statistics
Secondary bushland / thicket covers c. 20,200 ha of the wider region and c. 9,200 ha (c. 26%) of
the main study area, this being the most extensive vegetation class.

Locality and physical geography
Recorded from a wide variety of geographical locations, from valley floors to steep hillslopes.
Remote Sensing classification

Secondary bushland / thicket is transitional between the bushland / grassland transition and mature
bushland / woodland (i.e. cut and/or burnt forest) and therefore can be spatially mistaken for these
two classes, but it does have a much more uniform texture than the mature bushland / woodland.

Vegetation physiognomy/structure

A dense thicket of bushes, small trees and lianas, typically 5-10 m tall, with or without a dense
herb layer (depending upon light availability).

Dominant and important species

Pioneer tree species are dominant, notably Dichrostachys cinerea, Anisophyllea laurina, Sterculia
tragacantha and Alchornea cordifolia.

Influential factors and threats

This vegetation class appears to be a phase in the post-fallow vegetation succession. In many
cases it will be temporary, the bushland / thicket being cleared by slash-and-burn. Many of the
woody species show signs of past cutting.

Conservation importance

LOW

3.2.6 MATURE SECONDARY BUSHLAND / WOODLAND

Statistics
Mature secondary bushland / woodland covers c. 14,100 ha for the wider region and 7,000 ha (c.
20%) for the main study area.

Locality and physical geography

Recorded from a variety of geographical locations, though often adjacent to remnant forest
patches.

Remote Sensing classification

Mature secondary bushland / woodland is often as a secondary transition from forest (i.e. cut
and/or burnt forest) or a more mature phase of secondary bushland/thicket and can therefore can
be spatially mistaken for these classes, but it does have a more uniform texture than forest and a
coarser texture than secondary bushland / thicket.

Vegetation physiognomy/structure

As for secondary bushland / thicket, but often taller (to 15 m or more) and often with some forest
elements (remnant trees or fast growing forest pioneers). Undergrowth usually has few herbs due
to dense woody component.

Dominant and important species
As for secondary bushland / thicket.

Influential factors and threats

10
“Tonkolili” Vegetation Map and Botanical Survey. March 2010. RBG Kew

As for secondary bushland / thicket.
Conservation importance
LOW

3.2.7 BUSHLAND / GRASSLAND TRANSITION

Statistics
Bushland/grassland transition covers c. 12,000 ha for the wider region and c. 6,300 ha (c. 18%) for
the main study area.

Locality and physical geography
Recorded from a wide variety of geographical locations, from valley floors to steep hillslopes.
Remote Sensing classification

This appears to be a transition vegetation type of low lying bushland mixed within grassland. It can
occasionally be mixed with Inland Valley Swamp.

Vegetation physiognomy/structure

A transitional phase between open grassland / arable land and closed bushland. Some of the
“natural” wooded grassland (almost certainly maintained by cattle grazing) will fall within this
category.

Conservation importance
LOW

3.2.8 INLAND VALLEY SWAMP

Statistics
Inland Valley Swamp covers only 1,220 ha of the wider region and c. 220 ha (less than 1%) of the
main study area.

Locality and physical geography

Located within river / stream valleys, this habitat is frequently encountered only in the south east
portion of the study area, though it is widespread in Sierra Leone.

Remote Sensing classification

Inland Valley Swamp is often confused with bushland/grassland transition. It was therefore digitised
separately and manually. In view of this confusion, it is possible that this habitat type is somewhat
over-represented in the southeastern portion of the region.

Vegetation physiognomy/structure

Typically dominated by herbaceous species, either native wetland species such as sedges, or with
intensive rice cultivation. Woody species are sparse, though it is possible that, left undisturbed,
these sites would eventually revert to woodland or forest.

Dominant and important species

In the areas not given over to rice cultivation (? fallow), a mixed herb community including a variety
of sedge species dominates. The small palm Raphia palma-pinus and the tree Hallea stipulosa are
also common.

Influential factors and threats

Rice farming is common in this habitat; some of these swamps are probably artificially maintained
for this purpose. Drainage or infilling are the main threats.

Conservation importance

MEDIUM

11
“Tonkolili” Vegetation Map and Botanical Survey. March 2010. RBG Kew

3.2.9 OTHER CLASSES
3.2.9.1 BARE EARTH / SPARSE GRASSLAND

This class includes a variety of land uses (most notably towns and villages, recently cleared land
for agriculture etc.). Areas of rock outcrops will be of more interest botanically but there are no
significant areas of this on the mine deposits or likely to be impacted by the associated
infrastructure, tailings etc.

This class can be spatially over-represented in areas where there is haze on the imagery.

3.2.10 OTHER CLASSES: NON-VEGETATION
3.2.10.1 CLOUD

Cloud cover distorts the south west section of the 2008 SPOT image.

3.2.10.2 WATER

Very distinct. Represented here by the rivers and by the (then only partially filled) Bumbuna
reservoir.

3.3. MAP ACCURACY ASSESSMENT

Vegetation maps derived from remotely sensed data inevitably contain errors of various types and
degrees. These errors may arise for a number of reasons:

e Limited positional accuracy: more likely when the observations are made close to a class
boundary or in a transition zone.

e Inability to sample randomly due to accessibility restrictions.
e Misinterpretation of classes.
e Distortions introduced by data processing and classification techniques.

Therefore, accuracy assessment is an important step in vegetation mapping because estimates of
these errors allows for the assessment of data suitability for a particular application.

3.3.1. POSITIONAL ACCURACY

Positional accuracy is an assessment of the closeness of the location of spatial objects in relation
to their true positions on the earth's surface. When working with satellite images, positional
accuracy is dependent on the geometric corrections applied to the original imagery. The SPOT
image used for the development of this vegetation map was provided at level of processing 2A (the
information about the orbit and altitude of the satellite has been used to geolocate each pixel to the
UTM map projection and referenced to WGS84 ellipsoid). The absolute location accuracy for these
corrected products is usually better than 50 m.

The accuracy of the SPOT imagery was checked against the aerial photographs from 2009;
Unfortunately the accuracy of this imagery is unknown, but the discrepancies between the images
was on average 26 m, with a maximum of 73 m in areas of high elevation change (steep hills or
valleys).

12
“Tonkolili” Vegetation Map and Botanical Survey. March 2010. RBG Kew

Locations in the vegetation map must also be positioned with respect to the mapped vegetation
classes. Therefore, apart from the point location accuracy, it is also necessary to know the
accuracy of the map vegetation boundaries. Working at a resolution of 5 m, and after applying the
segmentation analysis, we have a confidence of 30 m. Consequently the minimum mapping unit
(the smallest vegetation area reported in the map) is approximately 900 metres square (30 x 30
m).

3.3.2. THEMATIC ACCURACY

The thematic accuracy of a vegetation map refers to the extent to which it agrees with a set of
reference data. One of the most common means of expressing this is to produce an error matrix, a
comparison on a category by category basis of the relationship between known reference data and
the corresponding map results.

Reference data has to be independent from the mapping process. It would be usual to do this
assessment with further field work, but as this was impossible within the short timeframe, accuracy
was access using 232 random points generated for the area. These were then classified by one of
the authors (I.D.) from his field knowledge and using the aerial photos and SPOT images for the
region as a reference (see Table 3 below).

Vegetation type 7 273 ]4 |5 |6 & )9] 1) 12 %
Mature secondary bushland / woodland (1) |_30 3 33 | 90%
Bare earth / sparse grassland (2) 73 3 16 | 81%
Secondary bushland / thicket (3) B 28 | 100%
Grassland (4) T/T 40, 2 a} 93%
Bushland grassland transition (5) 7 24 28 | 75%
Water (6) 7 7 | 100%
Forest on hillslopes (8) 2 8 10 | 80%
Riverine forest (9) 8 8 | 100%
Inland Valley Swamp (11) 70 70 | 100%
Hill Summit Grassland (12) 8] 8 | 100%
Totals 32 [13 | 59] 43 | 23 7{ 8fefto] 8/a2it

Table 3: thematic accuracy test matrix. Note numbers of vegetation types and in bracket are not consecutive
but refer to pixel values in finalisedGIS image.

Note: 21 points within the area dominated by cloud cover were omitted from the accuracy
assessment.

The overall accuracy (number of correctly classified samples divided by the total number of
reference data) yields a result of 91.5 %, which is very high against generally assumed standards
of higher than 80%. However, it should be remembered that this is using the aerial photos and not
on-the-ground observation, so there is the possibility that this accuracy measure is artificially high.
Further, it should be noted that there was much change observed between the 2008 SPOT
imagery and the 2009 aerial photos (most notably the widespread removal of woody vegetation).

Finally, a confidence map was produced which shows the areas where we have high to lower
confidence in the classification (this is only for the main vegetations types and not those derived
from digitising). Confidence is lower outside the main study areas (i.e. those areas for which field
knowledge and GCPs are available) and particularly in the area affected by cloud cover and haze
in the south west portion (see Map 5).

13

“Tonkolili” Vegetation Map and Botanical Survey. March 2010. RBG Kew

3.3.3. OTHER DATASETS
Digital Elevation Model - this was downloaded from the ASTER DEM website at 30 m resolution.

Streams and rivers - the available streams and rivers dataset (Tonkolili_Streams_polyline.shp) was
used on the vegetation map. Whilst this was accurate for the mining deposit sites, it was very crude
(up to 640 m out) for areas outside. Therefore rivers and streams that were needed for the riverine
forests were digitised directly from the SPOT imagery (see Figure 3).

— Streams and rivers Digtsod
reams rivers DCW
Roads & tracks

aR

POSSIBILITIES

IMap Projection: UTM zone 29N, Datum WGS84}
Justin Moat 29/03/2010 - J Moat@kew.org

Figure 3: additional datasets used for the Tonkolili vegetation map.

4. RECOMMENDATIONS FOR FINE-TUNING THE VEGETATION MAP

1. Further dataset requirements

e Good quality rivers dataset is needed, especially for accurate delimitation of the riverine
forests.

e High resolution elevation model.

e Meta-data, including positional error, of the 2009 aerial photographs.

2. Further survey work

The current ground survey is limited both in extent and seasonal coverage (see Darbyshire & van
der Burgt 2010). In particular, ground-truthing is required for:

e The northern sector of the mining license area, particularly the extent of hill summit
grassland.

14
“Tonkolili” Vegetation Map and Botanical Survey. March 2010. RBG Kew

e The southwest sector which is under cloud cover on the SPOT image.

3. Vegetation change

Recent vegetation change in the region has been both rapid and widespread as is evident through
comparison of the SPOT imagery for 2008 with the aerial photos for 2009. Monitoring of this
situation is important, particularly for the areas of high conservation importance.

4. Incorporation of the mine plan into the vegetation map

Including the finalised infrastructure and tailings locations and transport routes.

REFERENCES

Darbyshire, |. & Burgt, X.M. van der (2010). Report on the vegetation survey and botanical
inventory of the Tonkolili Project area, Sierra Leone. Herbarium, Royal Botanic Gardens, Kew, 8
February 2010.

White F. (1983). The Vegetation of Africa. Natural resource research No. 20 A descriptive memoir
to accompany UNESCO/AETFAT/UNSO vegetation map of Africa. UNESCO, Paris

15
“Tonkolili” Vegetation Map and Botanical Survey. March 2010. RBG Kew

MAPS TO ACCOMPANY THIS REPORT

Map 1: SPOT imagery 2008 with sample points and ground control points.

Map 2: Regional Vegetation map
Map 3: Main site Vegetation map
Map 4: Potential conservation importance map

Map 5: Classification confidence map with ground control points

16
Tonkolili Vegetation Map
Sample points
Regional context

Overlaid on 5m spot image.
from January 2008
False colour composite
l.e. red - woody vegetation, green - grassland,
white - bare earth and cloud.

1005000

Legend

4 Random Sample points

Ground Control Points

s
8
8
3
8

Streams and rivers
Sea Streams rivers DCW
Roads & tracks

Kew .»
PLANTS PEOPLE A

POSSIBILITIES
0 1,000 2,000 4,000 6,000 8,000
a es Victers

Map Projection: UTM zone 29N, Datum WGS84
ig

"I - 7 : = Justin Moat 29/03/2010 - J.Moat@kew.org
190000 195000 200000 205000 215000 220000

Map 1: SPOT imagery 2008 with sample points and ground control points.
“Tonkolili” Vegetation Map and Botanical Survey. March 2010. RBG Kew

Tonkolili Vegetation Map
Regional context

Legend
Vegetation

a Forest on hillslopes

=| Riverine forest

= Inferred riverine forest

ft 23) Mature secondary bushland / woodland
am Secondary bushland / thicket

Bushland grassland transition

Grassland

Hill summit grassland

| | Inland Valley Swamp
Bare earth/sparse grassland

@ Seasonally Wet Grasslands

= Water

Cloud

——— Streams and rivers

----- Streams rivers DCW

Roads & tracks

Kew +
PLANTS PEOPLE IN

POSSIBILITIES

0 1,000 2,000 4,000 6,000 8,000
Sa es Meters

} = a
\ } a Map Projection: UTM zone 29N, Datum WGS84

/ a RN
T —T z
190000 195000 200000 220000

Justin Moat 29/03/2010 - J.Moat@kew.org

Map 2: Regional Vegetation map
“Tonkolili” Vegetation Map and Botanical Survey. March 2010. RBG Kew

y8SOM WMed ‘N6Z euOZ WLN :uoHoaloig dey Bio'mey®yeow''r - 0L0z/e0/6z JeOW uNsNr poi, vonisuen puejsses6 puelusng

SIs SALLITIGISSOd ‘Sjulog jonuod puny (+ ow yeyoIun / Puelysng Arepuoses
3 : SAIL ss S992 8 speCy — ueipoom / puelusna Ksepuooas emery I

000'€ Oos') ose 0 q1dOdd SINVId moa sony sweang  PUCRSEB sredsnaues eg ere
dues Aaien pueiut I
svonu pue sweens 3019; owon
SHS ule pueysses6 yununs nH sedojsiy uo 1sa%04 I
dew uonezoba, 110yUu0L J WO soumeeeg aa ices, @ oe uonerebion
= een puabe7
n

ooo0rz ooszoz ooszoz ooszst oo0s6t

Map 3: Main site Vegetation map
“Tonkolili” Vegetation Map and Botanical Survey. March 2010. RBG Kew

Tonkolili Vegetation Map
Potiental Conservation
Importance
Regional context

Legend

@ Seasonally Wet Grasslands

——— Streams and rivers

a Streams rivers DCW

Roads & tracks
MM Fish
Med
4 Low
Unknow
\
\
at
s ~
7 — agse f;
t. *
L pBassaia a e \ KM N
\ ‘ g
1 \ 8 rs
\ « . waSokoa a Eg . -
iF PLANTS PEOPLE
- \ POSSIBILITIES
y Ne
a
\ 0 1,000 2,000 4,000 6,000 8,000
H e EE es Veters
4 [ 3
be 8 Map Projection: UTM zone 29N, Datum WGS84
?
490000 "eis Justin Moat 29/03/2010 - J.Moat@kew.org

Map 4: Potential conservation importance map
“Tonkolili” Vegetation Map and Botanical Survey. March 2010. RBG Kew

Tonkolili Vegetation Map
Classification confidence
Regional context

Legend
@ Ground Control Points

Confidence

Lower

Streams and rivers

arenabey nw i f :
SE ken : F ~ Streams rivers DCW

Roads & tracks

Kew i

POSSIBILITIES

0 1,000 2,000 4,000 6,000 8,000
es Veters

Map Projection: UTM zone 29N, Datum WGS84

Justin Moat 29/03/2010 - J.Moat@kew.org

aie Z
190000 195000 200000 205000 210000 215000 220000

Map 5: Classification confidence map with ground control points
WorleyParsons [African ap

resources & energy

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 11

Summary of Report, Phase 1 Study of Terrestrial Fauna at Tonkolili Mine Site,
Sierra Leone prepared by the Wildlife Conservation Society
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

Tonkolili Iron Ore Project

Preliminary Report on Phase 1 - Fauna
Fieldwork - Prepared by SRK

305000-00006 — 305000-00006-0000-EN-REP-0011

08 Apr 2010

Parkview, Great West Road

Brentford Middlesex TW8 9AZ London
United Kingdom

Telephone: +44 (0) 20 8326 5000
Facsimile: +44 (0) 20 8710 0220
www.worleyparsons.com

© Copyright 2010 WorleyParsons
[iia] WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
PRELIMINARY REPORT ON PHASE 1 - FAUNA FIELDWORK - PREPARED BY SRK

TONKOLILI IRON ORE PROJECT

Disclaimer

This report has been prepared on behalf of and for the exclusive use of African Minerals Limited,
and is subject to and issued in accordance with the agreement between African Minerals Limited
and WorleyParsons Europe Limited. WorleyParsons Europe Limited accepts no liability or
responsibility whatsoever for it in respect of any use of or reliance upon the whole or any part of
the contents of this report by any third party.

Copying this report without the express written permission of African Minerals Limited or
WorleyParsons Europe Limited is not permitted.

PROJECT 305000-00006 - PRELIMINARY REPORT ON PHASE 1 - FAUNA FIELDWORK - PREPARED BY

SRK
REV DESCRIPTION ORIG REVIEW WORLEY- DATE CLIENT DATE
PARSONS APPROVAL,
APPROVAL
A Issued for Internal Review 08 Apr 2010 N/A
O Fuertes P Burris NIA

c:\documents and settings\alinne.hoffner\desktop\tonkolili project template_report.doc
Document No: 305000-00006-0000-EN-REP-0011 Page ii
Val

SRK Consulting

Engineers and Scientists

SRK Consulting (UK) Ltd
5" Floor Churchill House
17 Churchill Way

Cardiff

United Kingdom

CF10 2HH

e-mail: cardiff@srk.co.uk
URL: www.srk.co.uk

Tel: + 44 (0)29 20 34 81 50
Fax: + 44 (0)29 20 34 81 99

EXTERNAL MEMORANDUM
TO: Phil Burris
COPY TO: | Oscar Zarzo FROM: | Paul! Mitchel! on behalf of
Craig Watt
._ | SRK Memo to Worley Parsons - Preliminary .
SUBJECT: Report on Phase 1 Fauna Fieldwork DATE: | 30 March 2010
Dear Phil / Oscar

Please find attached the preliminary report on the Phase | fauna fieldwork, as prepared by Joe Walston

and colleagues of the Wildlife Conservation Society.

Yours sincerely,

Craig Watt

Principal Environmental Engineer

SRK Consulting (UK) Ltd
Tel: +440292348180
Mob: +447841800102
Email: cwatt@srk.co.uk

‘SRK Consulting (UK) Ltd.

Registered in England and Wales

Reg. No. 1575403

Registered Address:
21 Gold Tops,
Newport,

Gwent.

NP9 4PG

Offices in:
Arica

Asia

Australia

North America
South America
United Kingdom

SUMMARY OF REPORT, PHASE 1 STUDY OF TERRESTRIAL FAUNA AT TONKOLILI
MINE SITE, SIERRA LEONE

Joe Walston
Wildlife Conservation Society

Graceful Chameleon Chamaeleo gracilis, found near the Nerekoro Sacred Forest

Match 2010

THIS REPORT IS PRELIMINARY AND CONFIDENTIAL
Executive Summaty

From the literature review and the ground surveys it is clear that populations of most wildlife
species, historically occurring throughout this area of Sierra Leone, are already in an extremely
precarious position. Very few large mammals were encountered, or even reported. The central
plains of Sierra Leone have been heavily modified by man over a large number of years and
while some species of consetvation significance do persist, they do so in small numbers and are
fragmented and isolated. The situation is more encouraging for birds, though they are also under
severe pressure.

Although the overall project site is highly degraded and has lost key components of biodiversity,
the area retains certain faunal values that are important to conserve and that could be lost
without appropriate planning. Non-location specific recommendations are presented with
respect to protecting and enhancing the remaining habitats of conservation concern, with
additional specific recommendations for the mine area, the transport corridor and the port areas.
Means of addressing indirect impacts and using biodiversity offsets to balance unavoidable
impacts are also discussed. Finally, suggestions for follow-on fauna surveys are presented.
1. Introduction

This is a summary of the Phase 1 (rapid assessment) fauna studies for Tonkolili mine, Sierra
Leone. For more information the reader is referred to the full fieldwork report (in preparation).

A ten day survey of fauna and habitat at the Tonkolili Mine Project was undertaken in March
2010 by WCS staff, assisted by local specialists. A total of thirty sites were surveyed in the mine
area, along the transport corridor and in the port areas. Collectively the sites surveyed comprised
key areas for the Early Cash Flow (ECF) project and the Tonkolili project.

The purpose of the survey was to rapidly assess and evaluate the importance of the area for
indigenous fauna, focusing mainly on mammals and birds, but also including herpetofauna, and
to identify opportunities for nature conservation within the full scope of the Tonkolili project,
including provision of a set of recommendations for the avoidance and mitigation of extraction
and transportation-related impacts and possible offsetting opportunities. The findings of the
assessment will also help determine future faunal studies that will be required to characterize the
ecological baseline of the Project area.

2. Methods

Prior to fieldwork a review of published literature, books and (most importantly) ‘grey’ literature
from relevant Environmental Impact Assessments and faunal surveys in Sierra Leone was
completed. The literature review informed the planning and implementation of the fieldwork,
which included visual observations by the WCS team and local specialists, supplemented by
information gathered from ad-hoc village interviews.

3. Limitations and assumptions

Due to the rapid nature of the surveys and the wide geographic coverage, investigations in some
ateas wete cursory, particularly along the transport corridor. In this context, original plans to use
cameta-traps, bat nets and spot-lighting techniques were deferred until subsequent (more
detailed) study phases. Survey planning was also hindered by a lack of high resolution satellite or
aerial images for much of the project area.

4. Preliminary results

Preliminary results for the Phase 1 studies are summarised in Table 1 below. Further
information for each location is available in Annex A.
Table 1: Preliminary results

Project area

Areas of conservation concern

Fauna / habitats of conservation
concern.

Mine site and environs

Numbara

The globally threatened Sierra Leone Prinia
(a grassland specialist bird species).

Farangbaia Forest Reserve.

Western Chimpanzees ate likely to persist
in scattered forest patches at the southern
end of the Reserve.

Small patches of village owned
evergreen forest surrounding
mine area.

Smaller wildlife, especially birds (some
Guinea forests).

East of Anbelo Hills in the lower
Tonkolili valley.

Very low numbers of large ungulates (e.g.
African Buffalo) may still persist.

Riparian woodland along the
Tonkolili, Rokel and Toka rivers
and their tributaries

Residual pockets of evergreen
forest along watercourse or in
ity ‘sacred forests’.

Birds

Haulage road and corridor

Traditionally managed
agricultural areas near the Rokel
River in the vicinity of Bumbuna
and along the Toka River west
of Makeni and more generally
along the transport corridor.

Birds and amphibians.

Small pockets of forest northeast
of Lunsar (junction of existing
railway and proposed haul road)

Confirmed populations of Western
Chimpanzee.

Coastal areas

Tagrin and the Sierra Leone
Estuary

Small freshwater wetland areas in the
peninsula, the fully intertidal areas of the
estuary: the island mangroves, the 'on-
shore! mangroves, the sand flats, mud flats
and sheltered beaches, together with the
open waters of the natural harbour beyond.

5. Recommendations

Headline recommendations are noted below. Many of these recommendations relate to the

protection and enhancement of habitat that supports fauna of conservation concern, rather than
the fauna species themselves. Further details are available in Annex B.

5.1 General (applicable to all locations)

e Project related activities should be undertaken to a high standard, reflecting international

good practice.

e Avoid project development work in remaining patches of forest wherever possible.

© Opportunities to control and minimize uncontrolled in-migration of people should be
explored with relevant stakeholders, including the Government of Sierra Leone.

e Revegetation should be based on indigenous species to enhance long-term sustainability.

5.2 Mine area and envitons

© Consider offset opportunities to address unavoidable habitat loss as a result of mining and
related activities at Numbara, Marampon and Simbili.

5.3 Roads

Avoid the Farangbaia Forest Reserve.
Avoid sacred forests / bushes by at least 200 m.
Minimise river crossings and avoid locating crossings in patches of existing forest.

Apart from river crossings, the haul road should not encroach within 500 m of the Tonkolili
River.

e Right-of-way clearance should be minimized, commensurate with relevant design and safety
standards.

5.4 Addressing indirect impacts

5.4.1 Timber
¢ Source timber required for the project from certified plantations.
© Support the development of local certified plantations.

5.4.2 Water
¢ Remaining riparian vegetation should be strictly protected.

e AML should explore opportunities to contribute to the reforestation of the Farangbaia
Forest Reserve.

5.4.3 Bushmeat

e Enforce a total ban on hunting and capture of wildlife by AML employees and
contractors.

e AML should explore opportunities to support the development of local animal
husbandry techniques and capacity (as an alternative to bushmeat).

5.5 Coastal conservation and offsets

e Ensure project activities do not contribute to significant existing pollution around the
shoreline of Tagrin.

¢ Establish ‘no-take’ areas in the mangroves and native bush land at Tagrin and avoid damage
to mangroves and any fresh or brackish waterways and their wetland communities in all areas.

© Consider offset opportunities at Tagrin and Pepel to conserve and improve the area’s natural
heritage throughout the project’s lifecycle.

¢ Explore tourism and public education opportunities at Tagrin.

e Undertake measures to protect the integrity of Bunce Island, a de facto nature reserve.

5.6 Further fauna surveys

e Assessment of the potential impacts of the major coastal operations on the intertidal
mudflats, sand-flats, mangroves and their associated avifauna.

e Assessment of how and where conservation efforts for Western Chimpanzees can best be
directed.
e Assessment of other marine-based values of the coastal fauna and the impact of the project
on these.

e Assessment of the conservation values of seasonal wetlands and scattered forest patches
along the Toka river valley and along Rokel River upstream from Makeni to its confluence
with the Tonkolili River.

6. Conclusions

Preliminary figure / map showing areas of possible conservation concern and opportunities for
improvement to be inserted here.

6
ANNEX A: Preliminary results (further details)

The project area, for the purposes of this report, is divided into three main blocks: the mine site
and environs, the haulage road and corridor, and the coastal areas.

A.1 The mine site and environs

Farangbaia itself (the mine project headquarters) lies in the eastern flank of the Kunsulma range,

location of the Farangbaia Forest Reserve, which while still extant on the statute books has been
Ss!

almost entirely logged-out. The mine administrative complex is almost circled by extremely small

patches of village-owned evergreen forest in which some smaller wildlife, especially birds,

persists. Some of these are species restricted to the West Guinea forests - an endemic bird area.

With respect to the mountains, despite being already largely deforested, the three peaks
(Numbara, Marampon and Simbili) support rare and interesting wildlife some of which is of
international conservation concern. The ‘semi-natural’ grassland communities of Numbara are
host to tare flora and also support a grassland specialist bird species, the globally threatened
Sierra Leone Prinia.

Western Chimpanzees persist in the scattered forest patches at the southern end of the
Farangbaia Forest Reserve in small numbers. Reports of recent direct observations of chimps
both by locals and by mine employees visiting the area suggest that the chimps are still moving
between forest fragments and utilising what available forest habitat remains. The patchwork of
forest fragments in the area exist both inside and outside the Farangbaia Forest Reserve and
include the woodland of the Tonkolili river valley. Interviews with local communities suggest
that the chimps are coming into ever more frequent contact with the rapidly expanding human
population there

Similarly the last large ungulates, e.g. African Buffalo, were reported as being extirpated from the
tiny pockets of suitable evergreen forest/bush. These larger species might persist only in these
southern and western areas near to the proposed route of the haulage road east of the Anbelo
Hills in the lower Tonkolili valley, though inevitably in very low numbers.

Birds fare slightly better. Inland, even in the hills, larger birds were concentrated in those areas
that are least accessible to villagers. Fortunately it seems that firearms are rare and consequently
smaller bird species persist in some areas in relative abundance; as do the larger unpalatable or
inedible species. It was evident that even in areas that are nominally reserves there are no
protection measures in force and that in many cases the tall woody growth of such places has
been largely removed and replaced by a shifting mosaic of scrub, often grassy, and swidden
agriculture typically on a rotation of five years or less.

Concentrations of birds in particular were found in riparian woodland along the Tonkolili, Rokel
and Toka rivers and their tributaries or in residual pockets of evergreen forest either along other
watercourses or in the widespread community "sacred forests" where villagers, to a varying
degree, restrict access and activity. The value of these forest patches should not be
underestimated especially where they exist in a matrix of less intensively modified anthropogenic
habitats whether agricultural or residential.

a
A.2 Haulage road and corridor

As with the mine site, much of the haulage road and its corridor had been heavily modified well
before mine activities began. However, although each ‘priority’ site designated for surveys was
visited, there was insufficient time and a lack of high resolution maps to effectively evaluate all
areas. Traditionally managed agricultural areas (e.g. extensive cattle pastures, rice fields and other

seasonally inundated land) are common along the transport corridorand were remarkably rich in
birds and amphibians especially near the Rokel in the vicinity of Bumbuna and along the Toka
west of Makeni. There are additional sites that warrant further investigation. For instance, north
east of Lunsar where the proposed haul road meets the existing railway, small pockets of forest
that still maintain Western Chimpanzee populations were recently confirmed. Recommendations
ate provided, though clearly the on-going road-building process is moving faster than possible
detailed evaluations of optimal routes from a biodiversity perspective.

A.3 Coastal areas

The coastal areas of the project around Tagrin and the Sierra Leone Estuary provided some of
the most interesting and productive sites; namely Pepel and its associated islands, the eastern
coastline of the Tagrin peninsula itself, some small freshwater wetland areas in the peninsula and
the fully intertidal areas of the estuary: the island mangroves, the 'on-shore' mangroves, the sand
flats, mud flats and sheltered beaches, together with the open waters of the great natural harbour
beyond. Almost the entire Tonkolili iron ore project area at the coast lies within a designated
Ramsar site and the wider estuary has been classified internationally as a globally significant
Important Bird Area. There is considerable opportunity for integrating important conservation
activities within the project’s plans for port development.
ANNEX B: Recommendations (further details)

Recommendations presented here should not be considered definitive given the brief nature of
the study. Where further work is necessary, this has been suggested.

Although the overall project site is highly degraded and has lost key components of biodiversity,
the area retains certain faunal values that are important to conserve and that could be lost
without appropriate planning. Consequently, to minimize additional impacts, project related
activities should be undertaken to a high standard, reflecting international good practice.

B.1 General (applicable to all locations)

e AML should work with government to explore opportunities to control and minimise the
uncontrolled in-migration of people into areas newly opened-up by road construction,
especially along the roads themselves. Uncontrolled in-migration will lead to further forest
and wildlife losses and compound pressures on existing human communities.

e Any infrastructure and mine developments should avoid remaining patches of forest. All
remaining forest, regardless of size, social function or location, is of elevated conservation
value given the small amount of mature forest habitat that remains. A patch of forest, no
matter how small or isolated is an important part of the habitat mosaic. While contiguous
forest habitat would be preferable, it is important to understand that a network of small forest
fragments can still retain important values.

¢ Replanting of vegetation for any purpose should use indigenous species and should be based
on silvicultural systems that promote natural ecosystem functions and that increase the
probability that native species and ecological processes will be maintained.

© Crossings of any drainage lines or water bodies should have appropriate culverts built to
international environmental standards.

B.2 Mine area and envitons

¢ Loss of habitat at the Numbara, Marampon and Simbili peaks, some of which supports rare
and interesting wildlife, will be unavoidable due to the nature of the mining operations at the
three peaks. In this context, it would be sensible for AML to focus on offsets rather than
mitigation measures for habitat loss associated with Numbata, Marampon and Simbili.

B.3 Roads

¢ The main haulage road crosses the Tonkolili River at the existing cleared crossings. From
there the road should head south past the villages of Furia and Sokoia onward to the village
of Nerekoro and from here it should loop around the outside of the southern end of the
forest reserve to cross the Tonkolili river once again at Balaya village. After this the road can
head north-west towards the proposed rail loop area.

¢ The haulage road should not run through any of the Farangbaia Forest Reserve. Although
this site is highly degraded, it remains a legal forest reserve and would legally require formal
government degazettement. Furthermore, the reserve can recover many of its watershed
maintenance values if well protected, as well as providing refugia for indigenous wildlife.

e All roads should avoid sacred forests/bushes by at least 200m.

¢ The number of points where roads cross waterbodies should be kept to a minimum.
Crossings should avoid existing forest patches and their immediate surroundings, as identified
using satellite and aerial images.
e Apart from crossing points the road should not encroach to within approximately 500m of
the Tonkolili River.

e AML should quickly identify opportunities to integrate environmental considerations with its
plans for the design, location, construction, maintenance, control and decommissioning of all
roads in order to avoid or minimize environmental impacts. Excessive right-of-way clearance
has a major environmental impact in tropical forests, particularly areas such as that which
hosts the Tonkolili project, where remaining forests are vulnerable and already in decline.
Roads should be kept to the minimum width possible, consistent with safety and other
pertinent international standards.

B.4 Addressing indirect impacts

It is possible that the project’s indirect impacts may be as significant as the direct impacts. As
with many major industrial projects in the developing world, people have flocked to the area in
search of employment. With this in-migration has come inevitable added pressure on land and
the limited natural resources that remain. AML should explore opportunities to work with the
Government of Sierra Leone (GoSL) limit uncontrolled or uncoordinated migration to rural
areas, including the mine site. In doing this, AML will also benefit by reducing the pressures that
could impact negatively on the project (e.g. increased conflicts motivated by complications of
land tenure, compensation demands and employment issues). Specific recommendations relate
to timber, water and bushmeat.

B.4.1 Timber
The last remaining stands of forests in the area are still being logged for a number of purposes,
legally and illegally. The project’s presence is indirectly driving some of this logging and there are
two mitigation measures that could have positive outcomes:
¢ The project should source all timber from certified plantations (i.e. not local sources of
timber, which come only from the last remaining natural forests, which now require the
highest level of protection).

e The project should investigate the potential for supporting local plantations, which
would be beneficial to the project, local livelihoods and the remaining natural forests
(and therefore, also for fauna).

B.4.2 Water

Given the nature of the project’s activities, the extreme variation in conditions across the
seasons, the likely increase in local human populations, and the massive scale of deforestation
that has occurted prior to inception of the project, the availability and quality of fresh water will
undoubtedly become more important. Two approaches to addressing this issue will deliver
complementary benefits for fauna:

¢ = The strict protection of water bodies and of the riparian vegetation must be a priority for
local government, traditional governance systems and the project itself.

¢ Reforestation, involving indigenous trees, aimed at significant ecological and watershed
restoration of the Farangbaia Reserve should be a high priority. AML may wish to
explore opportunities to contribute to such work, perhaps as an offset for unavoidable
habitat loss at Numbara, Marampon and Simbili.

B.4.3 Bushmeat

This is one of the most important issues for both fauna conservation and local nutrition and
livelihoods for those living away from the coast. Traditionally, communities have relied on
bushmeat (that is, any wild fauna hunted for consumption) and freshwater fish for their protein

10
intake. Over the last few decades, the removal of natural forests and the over-hunting of large
mammals has lead to the local extirpation of many species, a shift in the focus of hunting to
small mammals (cane rats being the most common now) and genuine shortages of available
protein. Systems of animal husbandry are almost absent or very basicand limited. . In this
context there is considerable scope for positive intervention:

¢ The company should establish and enforce a total ban on undertaking or financing the
hunting and capture of wildlife by its employees and contractors.

e Any form of hunting within the project areas around Tagrin and in the mangroves
around Pepel should be prohibited; this ban should be total and vigorously enforced,
especially with respect to bird congregation locations, in order to avoid the emergence of
‘loop-hole opportunities’ for those seeking to profit from bushmeat and bird-killing.

¢ The government, supported by AML, should strictly control human in-migration to the
area (see above).

¢ Communities should be supported in the development of improved animal husbandry
techniques and provided with starter stocks. This would be a positive contribution to the
livelihoods of people and also reduce demand for bushmeat and limit the impact of
hunting restrictions on local communities.

B.5 Coastal conservation and offsets

e No waste material from the project operations should be added to the already substantial
amount of solid and liquid pollutants (i.e. every kind of effluent and garbage) present around
the shoreline of Tagrin and, at present, issuing largely from Freetown.

© Project related wastes should be removed for proper disposal or managed on-site in an
appropriate facility, to avoid adding to existing significant pollution along the coastline near
Freetown. AML could investigate opportunities to use any waste disposal facility it creates to
take waste from other clean-up efforts.

e All infrastructure developments should avoid unnecessary damage to mangroves and any
fresh or brackish waterways and their wetland communities, whether via physical or chemical
impacts.

© Crossings of creeks, drainage lines or other water bodies should have appropriate culverts
built to international standards.

e There is considerable opportunity for AML to not only mitigate impacts, but to make genuine
positive contributions to global conservation efforts, and for these efforts to be visible and
tangible. There is high potential to deliver an outcome of lasting value from this investment
both to the people of Tagrin/Pepel and to those of Sierra Leone in general. Especially in the
port area this project could deliver real benefits not only to the village communities but to
many residents of Freetown through the provision of small protected areas around the
estuary, in effect analogous to the national historical monument that is Bunce Island, where
environmental education and ecological precepts might be best explained to the public. There
are also numerous and excellent opportunities for ecotourism, as the area is so close to
Freetown, and immediately adjacent to the international airport. This work could be
undertaken to offset impacts in the coastal areas that cannot be avoided even with the
implementation of international good practice.

¢ There are significant "offset" opportunities at both Tagrin and Pepel to conserve and restore
some small wetland areas and mangrove habitats, which are of notable livelihood and
biological conservation value. These reserves could help to protect and enhance the faunal
value of the area, while raising awareness within Sierra Leone of the country’s importance to
(for example) migratory shorebirds travelling from the far north of Europe to the southern
tip of Africa.
¢ The opportunity exists to put in place measures to conserve and improve the area’s natural
heritage throughout the project’s lifecycle. A further assessment is needed to accurately map
and articulate a strategy for this work. .

B.5.1 Tagrin

Creation of a shorebird and waterfowl observation point and explanatory visitor centre
close to the service wharf ideally overlooking the tidal flats approximately 0.5 — 1 km
northeast of Tagrin point.

Creation of a local nature reserve and interpretation centre around the freshwater pools
at Rosint village.

Training of at least two local village people to be guides at each of the above mentioned
sites.

Establishment of discrete, easily identifiable 'no-take' areas in the mangroves; perhaps
adjacent to the coal stockpile area 3 km northeast of Tagrin point and a buffer zone of
no-take native bush land (from which woody growth may not be extracted) which once
established might provide a partial screen around the adjacent coal-fired power station;
similarly a buffer zone could be established along the Tagrin haul road.

The haul road which is planned to connect the ore stockyatd to the service wharf should
be sited carefully in order to minimize impact on any patches of indigenous woody
vegetation.

B.5.2 Pepel

Dredging operations in the approach to Pepel, and especially in the vicinity of Bunce
Island should be conducted with the utmost care. The integrity of Bunce Island must be
maintained. It has been long recognized as an historical monument of international
significance and has thereby become a de facto nature reserve, itself of great value.

The engineering of all transport approaches to Pepel Island by channel dredging, road
construction and rail refurbishment should be closely monitored to avoid any excessive
right-of-way clearance and damage to mangroves.

Sanbilma island (opposite Pepel) should not be developed further unless absolutely
necessary. In-migration should be prohibited. While this is the responsibility of the
GoSL, if the investment agreement for AML establishes private tenure (even on a lease
basis) then AML should enforce controls on in-migration.

B.6 Further surveys

Additional, focused faunal surveys are required to:

e Assess with greater accuracy the potential impacts of the major coastal operations on the
intertidal mudflats, sand-flats, mangroves and their associated avifauna; a large part of which
is highly migratory, and thus increasingly threatened by intensifying human activity
throughout the flyway network and consequently subject to mounting international concern
and monitoring. It would be best if this were undertaken in two periods: May 2010, during
the afrotropical breeding season at the start of the rains and November-December 2010 at
the height of the shorebird influx from northern Eurasia.

e Assess how and where conservation efforts for Western Chimpanzee populations is best
directed.

e Assess the other marine-based values of the coastal fauna, including a more thorough review
of the areas relevant to cetaceans, sea turtles and certain key fish species (e.g. Tarpon) and

12
define the project impacts on, and conservation options for, African Manatee (Trichechus
senegalensis) in the Sierra Leone estuary.

Assess the conservation value of extensive semi-natural seasonal wetlands and scattered forest
patches along the Toka river valley, essentially those between Makeni and Lunsar, and the
gallery evergreen forest along the Rokel upstream from Makeni to its confluence with the
Tonkolili River. These investigations would be most productive if undertaken in May 2010
and November-December 2010 in conjunction with the monitoring of coastal areas noted
above.
WorleyParsons [African ap

resources & energy

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 12

Rapid Assessment of Aquatic Environments for the Tonkolili Project prepared
by SRK
WorleyParsons Acne 4
resources & energy YE Z

AFRICAN MINERALS LIMITED

Tonkolili Iron Ore Project

Rapid Assessment of Aquatic
Environments for the Tonkolili Project -
Prepared by SRK

305000-00006 — 305000-00006-0000-EN-REP-0012
08 Apr 2010

Parkview, Great West Road

Brentford Middlesex TW8 9AZ London
United Kingdom

Telephone: +44 (0) 20 8326 5000
Facsimile: +44 (0) 20 8710 0220
www.worleyparsons.com

© Copyright 2010 WorleyParsons
[iia] WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
RAPID ASSESSMENT OF AQUATIC ENVIRONMENTS FOR THE TONKOLILI PROJECT - PREPARED BY
SRK

TONKOLILI IRON ORE PROJECT

Disclaimer

This report has been prepared on behalf of and for the exclusive use of African Minerals Limited,
and is subject to and issued in accordance with the agreement between African Minerals Limited
and WorleyParsons Europe Limited. WorleyParsons Europe Limited accepts no liability or
responsibility whatsoever for it in respect of any use of or reliance upon the whole or any part of
the contents of this report by any third party.

Copying this report without the express written permission of African Minerals Limited or
WorleyParsons Europe Limited is not permitted.

PROJECT 305000-00006 - RAPID ASSESSMENT OF AQUATIC ENVIRONMENTS FOR THE TONKOLILI
PROJECT - PREPARED BY SRK

REV DESCRIPTION ORIG REVIEW WORLEY- DATE CLIENT DATE
PARSONS APPROVAL,
APPROVAL
A Issued for Internal Review 08 Apr 2010 N/A
O Fuertes P Burris NIA

c:\documents and settings\alinne.hoffner\desktop\tonkolili project template_report.doc
Document No: 305000-00006-0000-EN-REP-0012 Page ii
ae Hydrobiology
aN |

Rapid Assessment of Aquatic
Environments for the Tonkolili Project

SRK Consulting (UK) Ltd
April 2010
_
Ne

ABN 26 096 574 659
GST The company is registered for GST
Head Office 27 / 43 Lang Parade

Auchenflower QLD 4066
Registered Office Suite 309 Coolangatta Place

87 Griffith Street

Coolangatta, QLD 4225
Postal Address PO Box 2050

Milton QLD 4064
Phone 61 (07) 3368 2133
Fax 61 (07) 3367 3629
Email Contact info@hydrobiology.biz
Website http://www-hydrobiology.biz

© Hydrobiology Pty Ltd 2010

Disclaimer: This document contains confidential information that is intended only for the use by Hydrobiology’s Client. It is
not for public circulation or publication or to be used by any third party without the express permission of either the Client or
Hydrobiology Pty. Ltd. The concepts and information contained in this document are the property of Hydrobiology Pty Ltd.
Use or copying of this document in whole or in part without the written permission of Hydrobiology Pty Ltd constitutes an

infringement of copyright.

While the findings presented in this report are based on information that Hydrobiology considers reliable unless stated
otherwise, the accuracy and completeness of source information cannot be guaranteed. Furthermore, the information compiled
in this report addresses the specific needs of the client, so may not address the needs of third parties using this report for their
own purposes. Thus, Hydrobiology and its employees accept no liability for any losses or damage for any action taken or not
taken on the basis of any part of the contents of this report. Those acting on information provided in this report do so entirely at

their own risk.

Cover Photo: Tonkolili River (Site TKR3)

1)

Hydrobiology

Rapid Assessment of Aquatic
Environments for the Tonkolili Project

SRK Consulting (UK) Ltd

Document Control Information

Date Printed
Project Title

Project Manager
Job Number
Report Number

Document Title

Document File Name

10-061-SRK01-
Tonkolili-RA_V0.2SV.d
ocx

Distribution

Document File Name

29 March, 2010

April 2010

Rapid Assessment of Aquatic Environments for the Tonkolili

Project
Shirley Connelly
10-061-SRKO1
DRAFT

Rapid Assessment of Aquatic Environments for the Tonkolili

Project
Document Originator(s) Reviewed
Status By
DRAFT S. Vardy
L. Bland
(SRK)
Description Issued To

the Tonkolili

Authorised
By

Date

Issued By

1)

Hydrobiology

EXECUTIVE SUMMARY

This report details the results from a Rapid Aquatic Ecosystem Assessment undertaken by
Hydrobiology on behalf of SRK Consulting (UK) LTD for the Tonkolili Iron Ore Project. The
main purpose of this work was to assess the health of the aquatic ecosystems covered by the
project (particularly the work to be carried out at haul road crossings in the near future) and
to make recommendations on the ecological value of areas potentially impacted by the work.

Overall, the rivers and streams surveyed are in good condition (particularly in regards to in-
stream habitat), despite the potential for anthropogenic impacts.

The impacts at crossings should be minor if the following points are taken into
consideration:

1. That best practice sediment control measures are used during construction of the
crossings. Although it is likely that there is some natural tolerance to sediment loads
of the aquatic ecosystems within and downstream of the mining lease, very few data
are available to assess the natural temporal extent and the magnitude of these
fluctuations;

2. Where bridges are built, that they are designed in a manner that does not confine the
river;

3. Minor in-stream infrastructure can constitute barriers to fish migration. Where
possible, these should be designed to be compatible with the passage of migratory
stream organisms, such as the use of bridges rather than culverts where possible, or
where culverts are built that open box culverts with natural substrata are used in
preference to enclosed culverts, and the avoidance of vertical barriers such as
downstream culvert ends suspended above the natural substrata.

The Mawuru River will be dammed to allow for the construction of a tailings storage facility
(TSE). At the proposed TSF site there are no mitigation measures that can be put in place to
prevent impacts - the river, streams, and swamps in the area will be submerged. There is no
indication that any aquatic surveys have been undertaken in the proposed TSF area. As this
area contains many small streams that may host endemic species, it is strongly suggested
that an aquatic fauna survey is undertaken to fully describe the aquatic biota in this area.

From the information Hydrobiology currently has, it is not possible to assess potential
impacts to the aquatic ecosystems downstream (to the south) of the TSF.

Hydrobiology strongly suggests that an adequate baseline water quality monitoring
program be established for the area. This will enable the assessment of changes (if any) to
the downstream rivers due to the mine’s activities and will supply a baseline dataset for
management action in the future if negative changes to the water quality do occur. It should
be noted that the natural acidity and low conductivity of the water bodies indicates that if
acid rock drainage (ARD) does occur, there is little natural buffering (neutralisation) capacity
available.

Hydrobiology

1)

Hydrobiology also suggests that a baseline tissue metal survey of aquatic fauna be
undertaken to assess the existing (pre-Tonkolili) concentrations, which are likely to be
influenced by the activities of artisanal miners in the area and natural mineralisation (for
example, elevated levels of arsenic, chromium and nickel have been detected in the Simbili
ore deposit). Hydrobiology’s experience is that adequate baseline data is an important
defense against pollution-related litigation, particularly concerning human health, which
may be impacted by the accumulation of toxic elements in the food chain.

Freshwater fish are vitally important to the local population as a protein source and
therefore maintaining the fishing resource is critical for food security for local villages. In
general, fishing is at a subsistence level. It is therefore important that African Minerals
Limited acquires a detailed understanding of fisheries in the area, in order to mitigate and
manage any future mining-related impacts that may occur.

Hydrobiology

1)

Rapid Assessment of Aquatic
Environments for the Tonkolili Project

SRK Consulting (UK) Ltd
April 2010

TABLE OF CONTENTS

Executive Summary
Introduction..

Rare and threatened and endemic fish
Discussion.
References .

NAG RWONH

TABLES

Table 3-1 Site waypoints (Coordinate System: WGS 84)
Table 4-1 Water quality data from March 2009 Rapid Aassessment survey .

Table 4-2 Qualitative assessment coding for in-stream and riparian vegetatio
Table 4-3 Summary of rapid assessment f sites

FIGURES

Figure 3-1 Overall project area map ..
Figure 3-2 Petifu Junction and Port Pepel Rapid Assessment areas .
Figure 3-3 The Port Loko Rapid Assessment area
Figure 3-4 Toka River Rapid Assessment area.....
Figure 3-5 Rokel River and mine area Rapid Assessment areas.

Nauk w

nent of Aquatic Environments for the Tonkolili Project April 2010

Hydrobiology

1)

1 INTRODUCTION

This report details the results from a Rapid Aquatic Ecosystem Assessment undertaken by
Hydrobiology between the 10% and 16 March 2010 on behalf of SRK Consulting (UK) LTD
for the Tonkolili Iron Ore Project situated in the Sula Mountain Range in Sierra Leone.

The Tonkolili Iron Ore project is expected to commence in two phases:

1. The Early Cash Flow phase (ECF) which involves mining the topmost layer of
hematite ore (mostly found in the Simbili deposit). A haul road will be built for
transfer of ore between the mine site and Lunsar whereupon the ore will be
transferred to rail and transported using the existing rail line to Pepel Port. From
there, it will be shipped out of the country;

2. The Full Project involves mining the whole ore body (consisting of magnetite) and
will involve the construction of a new rail line from the mine site to Tagrin Point for
shipment of the ore out of the country. A large tailings storage facility (TSF) will be
built on the Mawuru River within the project area, for beneficiation tails. As far as
Hydrobiology is aware, there are no other plans for processing on site...

The Rapid Assessment was undertaken with both project phases in mind. At the current
time, a detailed aquatic ecological study has not been undertaken. The main purpose of this
work was to assess the health of the aquatic ecosystems covered by the project and to make
recommendations on the ecological value of areas potentially impacted by the proposed
project development.

2 METHODOLOGY

The study was carried out in the dry season (March 2010) when water levels were
sufficiently low to allow assessment of in-stream and riparian aquatic habitats.

The basic method of assessment included:

¢ Habitat assessment using suitable guidelines and expert knowledge;

e Observations on water quality ie. clarity, pH, temperature, conductivity;

¢ Observations on existing stressors and significant aspects of the ecology;

¢ Observations on potential sampling techniques and requirements at each of the
sites;

¢ Observations on any species visible;

¢ Discussions with locals on species caught in different areas and trends in catches;

e Observations at local markets;

¢ Observations on hydrology of the river systems

¢ Inter-comparison between sites.

A subjective assessment of in-stream habitat at the selected sites was carried out based on in-
stream debris cover (logs, branches, leaves and twigs, algae); presence or absence of
macrophytes, rock faces and overhangs, boulders, tree roots, vegetation overhang and

Hydrobiology

1)

canopy cover. Riparian vegetation was assessed in terms of canopy cover, continuity and
width, a general assessment of weeds and grass infiltration of the riparian vegetation.
Specialists from the Herbarium, Royal Botanic Gardens, Kew have undertaken a more
detailed assessment of plant species of conservation concern (Burgt, 2009; Burgt & Pollard,
2010; Darbyshire & Burgt, 2010).

Fish observations were planned for at local markets. Hydrobiology visited two local markets
and the fish were dried and salted, making identification of the fish difficult and due to time
constraints, this approach was not pursued.

3 SITES

The overall project map is shown in Figure 3-1. Hydrobiology was asked to visit the
following general areas to undertake the Rapid Assessment (from west to east):

1) The Petifu Junction Assessment Area (Figure 3-1);

2) The general Pepel Port area (Figure 3-2);

3) The Port Loko River mainline crossing (Figure 3-3);

4) The Toka River mainline and haul road crossings (Figure 3-4);

5) The Rokel River mainline and haul road crossing areas (Figure 3-5);

6) The Mine Site Area (Figure 3-5) which included:
a. Rail Loop 5 Infrastructure Assessment area;
b. Haul Road Pinch point & Nerekoro Society Bush Assessment area;
c. Matoine Stream and Tonkolili River, Furia & Sokia Villages Assessment areas;
d. The proposed TSF which will include the damming of the Mawuru River.
Waypoints for the sites are summarised in Table 3-1.
Due to time constraints, Hydrobiology was unable to survey two of the requested sites:
e The Strict Nature Reserve; and

e The area south of the TSF.

the Tonkolili

74000} 78000! 80000! 86000! 880001 900001

Basia
Makumre
oO

1020000
1020000

Bumban
°

1000000
1000000

Gbinti
°

Magburaka
oO
Tonkol

Tendokom
@

Kumrabai Mamila d

Freetown Yonibana
WW

Makeni
°

10 ‘ 740001 76000! 78000! 80000! 86000! 900001

Legend
0 10 20 40 60 80

; [ratings
a Kilometers a eee
oor

Le Dror ast a

APRIL 2010 |PROJ. No: 4041 TONKOLILI FRESHWATER MAPS
SRK Consulting 2 Overall Project Area Map

Engineers and Scientists

0 25 5
ve Kilometers

APRIL 2010 |PROJ. No: 4041 TONKOLILI FRESHWATER MAPS

Legend

[otatings
(tins embanteent

Pit

[pror tease sea

F &
SRK Consulting \e Petifu Junction and Port Pepel Rapid Assessment Areas

Engineers and Scientists

Peron Coto)

Legend

0 1.25 25 5 75 10 tgs
(tins embanteent

Kilometers
be

[pror tease sea

TONKOLILI FRESHWATER MAPS

APRIL 2010 |PROJ. No: 4041
SRK Consulting \2 The Port Loko Rapid Assessment Areas

Engineers and Scientists

Legend

0 1.25 2.5 5 75 10 [J trtings
(tins embanteent

es Kilometers on

[pror tease sea

TONKOLILI FRESHWATER MAPS

APRIL 2010 |PROJ. No: 4041
SRK Consulting \2 Toka River Rapid Assessment Areas

Engineers and Scientists

0 1.25 2.5 5 75 10

a Kilometers

TONKOLILI FRESHWATER MAPS

Legend

[otatings
(tins embanteent
oe

[pror tease sea

Rokel River and Mine Area Rapid Assessment Areas

_
Ne

Table 3-1 Site waypoints (Coordinate System: WGS 84)

3.1 Site 3.2 Latitude 3.3 Longitude
PTy1 8° 42.432'N 13° 5.929'W
PP1 8° 42.407'N 13° 0.062'W
PP2 8° 45.408'N_ 12° 55.787'W
PL2 8° 44.550'N. 12° 48.554'W
PL4 8° 44.988'N. 12° 48.075'W
TRI 8° 49.025'N. 12° 19.280'W
TR2 8° 48.748'N_ 12° 19.333'W
RR2 9° 0.982'N 11° 49.870'W
RR3 9° 0.484'N 11° 49.738'W
TKR1 8° 54.865'N. 11° 43.504'W
TKR2 8° 57.104'N: 11° 45.901'W
TKR3 8° 56.781'N. 11° 43.283'W
MTR1 8° 56.959'N_ 11° 42.977'W
MRI 8° 56.985'N_ 11° 38.852'W

MR2 8° 59.239'N. 11° 38.124'W

Hydrobiology

1)

4 RESULTS

An extensive area was assessed over the five days of the study, with a focus on crossing
areas. The survey areas covered lowland swamp areas (Pepel Port), small streams (Petifu
Junction), small rivers (the Toka River) and more substantial rivers (the Tonkolili River and
the Rokel River).

4.1 Water quality

Generally, the water in the areas surveyed was clear, with the exception being Tonkolili
River, the water quality of which appeared to be impacted by upstream artisanal mining.
Waters generally had low conductivity and were slightly acidic, meaning little or no
buffering capacity of acid inputs if acid rock drainage occurs from the mining activities
(Table 4-1). It should be noted that the Bumbuna Dam EIA Fish Baseline Study found the
waters in area to be neutral to alkaline (Nippon Koei UK, 2007). However, data collected by
Worley Parsons and supplied to Hydrobiology by SRK (P. Mitchell, Pers. Comm.), also
found the waters to be acidic, casting some doubt on the water quality results from the
Bumbuna Dam EIA Fish Baseline Report. From the anecdotal accounts of various local
guides, the turbidity of the waters increases during the wet season (one guide said that the
Rokel River ‘ran red’). However, the current absence of a cohesive water quality monitoring
program means that a quantitative assessment of the fluctuations in the various rivers and
streams potentially impacted by the mine is not possible at present.

Table 4-1 Water quality data from March 2009 Rapid Aassessment survey

Area Site pH Conductivity Temperat Turbidity (notes only)
ure
(uS/em)
(°c)
Petifu PTL | 5.55 o 28.6 Clear water, slightly turbid in pool where
Junction people had been washing clothes
Pepel PPI 5.24 ca 315 Clear water
Port
PP2 5.55 iy 32.4 Clear water
Port PL2 5.89 2186 (tide going 30.2 Clear water, with some turbid plumes on
Loko out) ebb tide
PLA 6.0 1463 (tide going 314 Clear water.
out)
Toka TRI 5.63 37 28.4 Clear, tannin stained water
River
TR2 5.61 35 28.1 Clear, tannin stained water
Rokel RR2 64 30 28.0 Clear water

River

Se .
oN
Area Site pH Conductivity Temperat Turbidity (notes only)
ure
(uS/cm)
(Co)
and RR3. 64 30 28.0 Clear water
Mine
Area TKR1 6.26 12 27.8 Slight turbidity.
TKR2 6.21 14 28.0 Slight turbidity
TKR3 6.250 12 29.3 Water clear
MTR1 6.23 7* 27.9 Water cloudy - artisanal mining
occurring here and substantial riparian
clearing
MR1 6.07 13 26.3 Clear
MR2 = Not Taken Not Taken Not taken | Clear

* The conductivity probe used in this survey was a Hanna probe (HI7031) that can only be calibrated at 1413 S/em. It is
likely the low conductivity measurements are not strictly linear and that the true conductivity is slightly higher than
readings indicate.

4.2 Aquatic Habitat

The sites surveyed have been qualitatively assessed with respect to the quality of associated
in-stream and riparian vegetation based on expert knowledge. The rating scheme is
summarized in Table 4.2.

Table 4-2 Qualitative assessment coding for in-stream and riparian vegetation

Overall, the springs and streams of the area around Pepel Port and Petifu Junction have
highly disturbed riparian vegetation. In-stream aquatic habitat consists mainly of submerged
macrophyte and sedge communities. The Toka River also has only a thin edge of thick
riparian vegetation (about 5 m width) but in-stream condition (particularly in the general
area of the haul road crossing) is good. The bed of the Toka River at both the haul road and
rail line crossing has about a 90% coverage of terrestrial leaves (typical in tropical streams),
indicating that ecological functioning of the river is probably terrestrially driven
(allochthonous). Therefore, it is possible to conclude that even though the riparian

Hydrobiology

1)

vegetation is not extensive, it has an important role in the ecosystem functioning of the
stream.

The Port Loko River is a tidally driven river, with mangrove communities occurring almost
continuously along the river (until the more populous Port Loko town is reached). It was not
possible to assess the in-stream habitat from the edge of the river. However, the intact
mangrove communities are a good indicator that the river is ecologically healthy (some
turbidity is natural in tidally driven rivers).

The Rokel River has a high rating for aquatic habitat (Table 3-1), with good continuous
riparian vegetation that only appears to be cleared for river access in small sections. In-
stream habitats include tree roots, rock faces, boulders and cobbles, vegetation overhang,
riffles, runs, glides and pools.

The rivers in the general mine area are slightly more disturbed than Rokel River and Port
Loko River. Two Tonkolili River sites (TKR3 and TKR2) have good in-stream habitat. TKR2
has very thick riparian vegetation and adjacent forest on the right bank’, but the left bank has
been cleared for farming (apart from the almost continuous riparian vegetation about 10 m
thick). TKR1, upstream of TKR2 (in the Haul Road Pinch point & Nerekoro Society Bush
assessment area) is the most disturbed, with discontinuous riparian vegetation. The site has
slightly elevated turbidity. This made it difficult to assess the in-stream habitat, but the area
appears to be slightly degraded with a little variation in potential aquatic habitat. The
Matoine Stream (MT1) has good in-stream habitat (typical of small mountain streams), but
the riparian vegetation has been recently burnt and almost completely cleared for farming (at
least on the right bank).

Two sites in the Mawuru River (within the TSF) were assessed, and appear to have good in-
stream habitat. The riparian vegetation has been highly disturbed at both sites, but this
appears to have allowed the formation of submerged macrophyte beds (extra habitat) due to
the extra light penetration to the stream resulting from the removal of riparian canopy cover.
Many swampy areas were noted between MR1 and MR2, but these were not assessed due to
lack of time.

Overall ratings for the areas surveyed are summarised in Table 4-3.

Fish were seen at all sites apart from TKR2, but it was not possible to identify them with any
certainty.

1 It is convention to describe the left hand and right hand sides of a stream from facing downstream.

_
Se <7 1:00
Ne

Table 4-3 Summary of rapid assessment f sites

Site Assessment Area Picture In-stream Riparian Notes
Aquatic ‘Vegetation
Habitat Rating
Rating

Water turbid as the area was being used
to wash clothes in prior to photographs
being taken.

PTJ1  Petifu Junction

Two different fish species were spotted
but not identified (one Cichlidae).

Water appeared to come from
groundwater source upstream about
100 m.

Most riparian vegetation removed. Some
palms that provide shading to the stream
bed. Patches of macrophytes in the pool.

Locals report good fishing downstream,
use seine nets and hooks.

_
NS 7 1''o0
Ne

Site

PP1

Assessment Area

Pepel Port area
(outside of
assessment zone).

No freshwater
areas in
assessment zone.

Picture

In-stream Riparian
Aquatic ‘Vegetation
Habitat Rating
Rating

Notes

Drinking water source for local village.
Villages report fishing in area banned by
the chief as the water was becoming too
turbid. Very few freshwater sources in
Pepel Port area according to locals.

Swampy area with some floating
macrophyte habitat. Few sedges. Locals
report some very deep pools
downstream in the ‘devils area’ where
locals do not go.

The local guide is hoping this water
source will be used for Pepel Port
Infrastructure as a source of freshwater
so local villagers will get some payment.

Locals use seine nets for fishing.

AY .

Site Assessment Area Picture In-stream Riparian Notes
Aquatic ‘Vegetation
Habitat Rating
Rating

PP2 Pepel Port Freshwater reservoir used previously for

port infrastructure at Pepel Port.

Swampy area with some floating
macrophyte habitat and emergent
sedges.

Fire had recently passed through the
edges of the swamp.

Locals use seine nets for fishing.

PL2 Port Loko Existing rail crossing - photo from

bridge.
Tidal area, mangrove lined.

Riparian vegetation appeared to be
intact all the way up the river (until Port
Loko town).

Some turbid plumes in water, otherwise
water very clear. Tide going out.

Could hear chain saws - some clearing
of trees by logging occurring (told only
‘one or two mature trees).

Site

PL4

Assessment Area

Port Loko

Picture

Hydrobiology

In-stream Riparian Notes
Aquatic ‘Vegetation

Habitat Rating

Rating

Some erosion under bridge.

Close to mainline crossing. Riparian
vegetation on left bank was cleared for
river access for adjacent village (boat
launch, swimming, washing). However,
rest of riparian vegetation looked intact
up and down river.

Farming abutted riparian strip.

Water was clear.

AY .

Site

TRI

Assessment Area

Toko River

Picture

In-stream Riparian

Aquatic ‘Vegetation
Habitat Rating
Rating

Notes

Mainline crossing area. Water very
clear, leaf litter, good canopy cover.

Riparian vegetation on access side (south
side) only about 5 m wide - land
completely cleared up to this point.

_
Se <7 1:00
Ne

Site

TR2

Assessment Area

Toko River

Picture

In-stream Riparian Notes
Aquatic ‘Vegetation

Habitat Rating

Rating

Pandanus thicket. May have some
habitat value for small fish. May be used
by local villagers.

Thicket so thick we were not able to
access stream.

Not sure if it is possible to fish here -
pandnus impenetrable.

Site Assessment Area Picture In-stream Riparian
Aquatic ‘Vegetation
Habitat Rating
Rating

RR2 Rokel River

RR3. Rokel River

wy .
—* Hydrobiology

Notes

Suggested to be a preferred crossing
point for the haul road by Kew
specialists.

Rocky substrate, good __ riparian
vegetation tree roots, rock faces,
boulders and cobbles, vegetation
overhang, riffles, glides and pools.

Mainline crossing.

Rocky substrate, good __ riparian
vegetation tree roots, rock faces,
boulders and cobbles, vegetation
overhang, riffles, glides and pools.

_
Ne

Site Assessment Area Picture

TKR1 Haul Road Pinch
point & Nerekoro
Society Bush

In-stream Riparian

Aquatic ‘Vegetation
Habitat Rating
Rating

Notes

Water more turbid than at other sites.

Fewer habitats than other sites on the
Tonkolili River, but still some logs and
branch piles.

Appears to be impacted slightly by
upstream artisanal mining.

AY .

Site Assessment Area Picture In-stream Riparian Notes
Aquatic ‘Vegetation
Habitat Rating
Rating

TKR2_ Rail Loop 5
Infrastructure

Good habitat. Logs, branches, algae on
rocks, rock overhangs, vegetation
overhang. Good canopy cover. Good
forest on RHS.

Water cloudy - could not see bottom.

River rises about 8 m in wet season and
floods left bank to about 100 m.

Local people fish using seine on flooded
edge during wet season, and big hooks
baited with frogs.

_
Se <7 1:00
Ne

Site Assessment Area Picture In-stream Riparian Notes
Aquatic ‘Vegetation
Habitat Rating

Rating

TKR3  Matoine Stream Good habitat. Water clear. Organic floc

and Tonkolili in backwaters and algae. Rock edges,

River, Furia & tree roots, vegetation _ overhang.

Sokia Villages Terrestrial leaves in backwaters.
Substrate rock.

25 3.0 Large snake swam by - guide told us it

was a cobra that hunts fish and the locals
like to catch the snakes for food.

MT1~ Matoine = Stream Matoine stream, small rocky stream but

and Tonkolili riparian vegetation almost completely
River, Furia & cleared recently for farming by burning
Sokia Villages on RHS of stream. Riparian vegetation

on LHS of stream in moderate condition.
Evidence of artisanal mining in-stream.

3.5 35

_
Ne

Site Assessment Area Picture In-stream Riparian Notes
Aquatic ‘Vegetation
Habitat Rating
Rating

MRI TSF Fairly disturbed riparian vegetation and
some evidence of erosion. Sandy
substrate. Macrophytes (Crinum nathans)
in channel, with weed grasses also
growing in channel where riparian

vegetation removed.

_
NS 7 1''o0

Site

MR2

Assessment Area

TSF

Picture

In-stream Riparian
Aquatic ‘Vegetation
Habitat Rating
Rating

Ne

Notes

Very disturbed riparian vegetation.
Macrophytes (Crinum — nathans) in
channel, with weed grasses also growing
in channel where riparian vegetation
removed.

Water clear.

Hydrobiology

1)

5 RARE AND THREATENED AND ENDEMIC FISH

An IUCN red list search of threatened freshwater fish species was undertaken. The species
Pristis microdon (Largetooth sawfish) was listed as present in Sierra Leone and critically
endangered. Although this species is usually found in turbid channels, it is known to be

found in freshwater (www.fishbase.org).

A search of http://www.fishbase.org/ indicated three endemic species to Sierra Leone
found in the Rokel River and will potentially be impacted by mining activities. They are:

1. Leptocypris taiaensis (Cyprinidae) (also reported from the Taia River, Little Scarcies
River, Waanje River and Jong rivers);

2. Marcusenius meronai (Mormyridae) (also reported the Sewa River); and

3. Prolabeo batesi (Cyprinidae) (also reported from the Sewa, Pampana, Little Scarcies
and Jong rivers).

None of these species have been assessed under the IUCN red list system, and so their status
is not assigned. However, endemism inherently means that there is a limited geographical
istribution of a species. Of the one critically endangered and three endemic species listed
above, only Marcusenius meronai was recorded, at three sites, in the baseline study for the
Bumbuna Dam (Nippon Koei UK, 2007).

The limited literature review undertaken in conjunction with fieldwork planning indicated
hat the fish of Sierra Leone have not been well studied, particularly the smaller fish in
streams and brooks. An example of fish that may have a locally endemic distribution are the
killifish (Cyprinodontiformes) - brightly coloured fish that are found in small streams
hroughout the Americas, Eurasia and Africa, but which appear to have a high level of
ndemism in west Africa. It is therefore suggested that aquatic fauna surveys be undertaken
in the small streams and swamps likely to be impacted by the Tonkolili Project.

a

or

To facilitate future identification of fish it is recommended that local fishermen accompany
the survey team to facilitate cross-referencing collected data with local knowledge and
species names.

1)

Hydrobiology

6 DISCUSSION

The majority of sites covered in this initial Rapid Assessment could potentially be impacted
by road and rail crossings associated with the transport infrastructure of the project.
Although many of the streams are in good condition (particularly with respect to in-stream
habitat), impacts at crossing points should be minor if the following mitigation measures are
taken into consideration:

1. That best practice sediment control measures are used during construction of the
crossings. It is likely that there is some natural tolerance to sediment loads in the
aquatic ecosystems within and downstream of the mining lease and in the streams
where the crossings will occur, due to the natural fluctuations in turbidity in the wet
seasons as noted by local guides. However, very few data are available to assess the
temporal extent and magnitude of changes in turbidity or to support the assessment
and management of potential impacts should they arise;

2. Where bridges are built, that they are designed in a manner that does not confine the
river. If the river is confined it will cause localised faster flow and scouring and may
impede migratory species;

3. Minor in-stream infrastructure can constitute barriers to fish migration. Where
possible, in-stream infrastructure should be designed to be compatible with the
passage of migratory stream organisms, for example the use of bridges rather than
culverts, or selection of open box culverts with natural substrata rather than enclosed
culverts. Additionally vertical barriers such as downstream culvert ends suspended
above the natural substrata should be avoided. Suitable stream passage construction
designs can be found, for example, in Cotterell (1998) or the Washington Department
of Fish and Wildlife (2003);

4. As the haul road is typically to be 13 m in width, the absence of upstream light
(which can deter fish from entering a passage) is unlikely to be a substantial problem
provided the culvert diameter is kept large enough to keep wet season flows to below
0.3 m/s, but it would also be preferable to add at least a central skylight to the culvert
design.

The Mawuru River will be dammed to allow the construction of the TSF. At the proposed
TSF site, there are no mitigation measures that can be put in place to prevent impacts - the
small streams and the river and swamps in the area will be submerged. There is no evidence
that any aquatic surveys have been undertaken in the proposed TSF area. As this area
contains many small streams that may house endemic species, it is strongly suggested that
an aquatic fauna survey is undertaken to fully describe the aquatic biota in the area. This
will enable AML to illustrate that no endemic species are present in the area, or conversely, if
some do exist in the TSF area, action can be taken.

From the information Hydrobiology currently has, it is not possible to adequately assess
impacts downstream of the TSF. From available information it appears that the water will
not be of suitable quality for release into the downstream reaches without treatment,
particularly with respect to alkalinity (a pH of 10-11 is predicted) and potentially with

Hydrobiology

1)

respect to suspended solids. Background water quality data and information on the
geochemical aspects of the deposit are limited. While the presence of pyrite (a potential
source of acid rock drainage) has been noted in overburden materials and potentially toxic
elements such as arsenic, chromium and nickel are also present at elevated concentrations in
the Simbili deposit, the potential for related impacts on water quality and aquatic habitats
downstream of the TSF are presently unknown, and will depend on the mineralogy and
geochemistry of the tailings stored there.

Detailed hydrological data is not available and therefore it is not possible to assess the
potential impacts of a reduced flow from the Mawuru River into downstream reaches, nor is
detailed mapping of the rivers and streams in the area currently available on which to base
an assessment of the hydrological connectivity between the rivers.

Hydrobiology strongly suggests that an adequate baseline water quality monitoring
program be established for the area. This will enable the assessment of changes (if any) to
the downstream rivers due to the mine’s activities and will supply a baseline dataset for
management action in the future if negative changes to water quality do occur. It should be
noted that the natural acidity and low conductivity of the water bodies indicate that if ARD
does occur, there would be little or no natural buffering (neutralization) capacity.

Hydrobiology also suggests that a baseline tissue metal survey of aquatic fauna be
undertaken to assess the existing (pre-Tonkolili) concentrations, which are likely to be
influenced by the activities of artisanal miners in the area, and natural mineralisation
associated with iron ore deposits and gold deposits in the general area.

The assessment of metal concentrations in biological tissues can give an indication of the
overall exposure of biota to toxicants and are particularly useful for those that biomagnify
(increase in concentration as they pass up the food chain), such as mercury. Hydrobiology
made initial enquiries as to whether mercury is being used in the area by artisanal gold
miners, but was unable to acquire reliable data. Although most gold mining activity appears
to be use gravity methods (panning) the likelihood exists that some miners use mercury for
gold extraction.

Hydrobiology’s experience is that adequate baseline data for contaminant concentrations in
biological tissues is an important defense against pollution-related litigation, particularly
concerning human health, which may be impacted by the accumulation of toxic elements in
the food chain, particularly when the local population are reliant on fish as a food source.

Of final note is the importance of fish to the local communities. SRK found that food
shortages wase an issue raised in the social surveys (Kumar & Van Vlaenderen, 2010), and
that it is evident that many villages in the vicinity of the rivers and streams rely on fishing to
supplement their diets. Maintaining the fishing resource is therefore critical in terms of food
security for these villagers. It is therefore important that African Minerals Limited acquires a
detailed understanding of fisheries in the areas that may potentially be impacted by project-
related activities, in order to design, plan and implement appropriate mitigation and
management measures.

Hydrobiology

\0)
é

7 REFERENCES

Burgt, X.M. van der, 2009. Report on the botanical reconnaissance survey of the Tonkolili
Project area, Sierra Leone. Herbarium, Royal Botanic Gardens, Kew, 1 October 2009.

Burgt, X.M. van der & Pollard, B.P. 2010. Report on the Phase 3 vegetation survey.
Herbarium, Royal Botanic Gardens, Kew (in preparation).

Darbyshire, I & Burgt, X.M. van der, 2010. Report on the vegetation survey and botanical
inventory of the Tonkolili Project area, Sierra Leone. Herbarium, Royal Botanic Gardens,
Kew, 8 February 2010.

Cotterell, E. (1998). Fish Passage in Streams - Fisheries Guidelines for the Design of Stream
Crossings. Fisheries Group, QLD DPI, Brisbane.

Froese,R.and D. Pauly. Editors. 2010. FishBase. World Wide Web electronic publication.
www fishbase.org, version (01/2010).

IUCN (2010). IUCN Red List of Threatened Species. Version 2010.1. www.iucnredlist.org.
Downloaded on 25 March 2010.

Kumar, L.& Van Vlaenderen, H. 2010. Tonkolili Project. Preliminary social impact
assessment.

Nippon KOEI UK (2007). Completion of the Bumbuna Hydroelectric Project, Baseline Biodiversity
Surveys. Baseline Fish Survey, Final Report. Consultants Report prepared for the Government
of the Republic of Sierra Leone, Ministry of Energy and Power.

Washington Department of Fish and Wildlife (2003). Design of Road Culverts for Fish Passage.
http://wdfw.wa.gov/hab/engineer/cm,

the Tonkolili

WorleyParsons [African agp
resources & energy ~_ea— SE

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 13

Surface Water Monitoring Locations for the Mine Area
1000000

995000

990000

Kajida

200000 205000 210000
N
Sasakala .
vot ook
12 Rove! \
@ = RMT001
g 7 RMMO01 c
2 r ~\ *
: Sunkoni 2 4 Gbonbomba % :
Sunkonit~ ’ \ vcnaugu .

' Moria RMTO02 igbraero {
\ 4 Kamero 2
Kabari Kamero 1
Kegbema
A €ceimaaugy 1
f N 4? wTo03
f a oY Kd,
\ / i
\ 4 ;
\ I

Far RMT004

Wandugu

Furia

Mafa

Surface Water Monitoring Locations

-@ River Flow Gauging Stations on the Mawuru River
-@ River Flow Gauging Stations on the Tonkolii River

com V-notch Monitoring Points
~~ Streams.

Trails
(//.) Mine Pit Shell Marampon 15/01/2010
Mine Pit Shell Numbara 15/01/2010.
‘//) Mine Pit Shell Simbili 15/01/2010

| a | Licence Boundary

NOTES:
Map Projection is UTM Zone 29N, Datum is WGS84

Balaya

es Km

Sokoia

RMTO05

‘COMPANY

WorleyParsons

vesources & energy

PROJECT

Tonkolili Project
Environmental & Social Assessment

NOTE THE PROPERTY OF THIS DRAWING
AND DESIGN IS VESTED IN WORLEYPARSONS
LIMITED AND MUST NOT BE COPIED OR
REPRODUCED IN ANY WAY WITHOUT THEIR:
WRITTEN CONSENT

me

Surface Water Monitoring Locations
Mine Area

DOCUMENT Ne: REV: oak

DATE! fore:
ozioe/10 | aG [SB _} PB

PROJECT Ne- 305000-00006

se 1:60,000 oe as

WorleyParsons [African agp
resources & energy ~_ea— SE

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 14

Tonkolili Soils and Laterite Profile - Prepared by SRK
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

Tonkolili Iron Ore Project

Tonkolili Soils and Laterite Profile -
Prepared by SRK

305000-00006 — 305000-00006-0000-EN-REP-0008

08 Apr 2010

Parkview, Great West Road

Brentford Middlesex TW8 9AZ London
United Kingdom

Telephone: +44 (0) 20 8326 5000
Facsimile: +44 (0) 20 8710 0220
www.worleyparsons.com

© Copyright 2010 WorleyParsons
[iia] WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
TONKOLILI SOILS AND LATERITE PROFILE - PREPARED BY SRK

TONKOLILI IRON ORE PROJECT

Disclaimer

This report has been prepared on behalf of and for the exclusive use of African Minerals Limited,
and is subject to and issued in accordance with the agreement between African Minerals Limited
and WorleyParsons Europe Limited. WorleyParsons Europe Limited accepts no liability or
responsibility whatsoever for it in respect of any use of or reliance upon the whole or any part of
the contents of this report by any third party.

Copying this report without the express written permission of African Minerals Limited or
WorleyParsons Europe Limited is not permitted.

PROJECT 305000-00006 - TONKOLILI SOILS AND LATERITE PROFILE - PREPARED BY SRK

REV DESCRIPTION ORIG REVIEW WORLEY- DATE CLIENT DATE
PARSONS APPROVAL,
APPROVAL
A Issued for Internal Review 08 Apr 2010 N/A
O Fuertes P Burris NIA

c:\documents and settings\alinne.hoffner\desktop\tonkolili project template_report.doc
Document No: 305000-00006-0000-EN-REP-0008 Page ii
SRK Consulting (UK) Ltd
5" Floor Churchill House
17 Churchill Way

Cardiff

« United Kingdom

CF10 2HH

Engineers and Scientists

Vy SRK Consulting

e-mail: cardiff@srk.co.uk
URL: www.srk.co.uk

Tel: + 44 (0)29 20 34 81 50
Fax: + 44 (0)29 20 34 81 99

EXTERNAL MEMORANDUM
TO: Phil Burris FROM: Paul Mitchell
(on behalf of Craig Watt)
FILE REF: _ Soil_laterite_v4.docx DATE: 31 March 2010

SUBJECT: U4041 - Tonkolili Soils and Laterite Profile

INTRODUCTION

The purpose of this Memorandum is to provide information in respect of the soils present in the area surrounding
the Simbili and Numbara deposits at the Tonkolili iron ore project, Republic of Sierra Leone. This information
has been derived from both diamond and reverse circulation drilling and includes an interpretation of the
superficial material. However, it is to be noted that, for most drill sites the first two (2) metres of material was
removed during preparation of the drill pad (i.e. clearing and levelling via bulldozer).

OVERVIEW

The upper most surficial material at the Tonkolili iron ore deposits is dependent on the underlying geology.
Where the underlying geology is the iron-ore protolith (quartz and silicate itabirites) then a ferruginous hardcap or
canga profile has developed. Where the underlying geology is either the footwall or hangingwall acid to
intermediate rocks a simple laterite profile has developed.

The canga at the Tonkolili iron-ore project consists of predominantly angular to subrounded fragments of
hematite and pisoliths partially replaced by goethite and cemented by clays, reprecipitated silica and iron oxide.
At the hangingwall/footwall contacts and slope failures, goethite-rich pisoliths, gibbsite and clays are more
common. Simple laterites are typically red in colour, comprising of massive and colloform goethite-hematite,
with common iron-oxide fragments cemented by clays, reprecipitated silica and iron oxides.

‘SRK Consulting (UK) Ltd. Registered Address: Offices in:
21 Gold Tops, Arica
Registered in England and Wales Newport, Asia
Gwent. Australia
Reg. No. 1575403 NP9 4PG North America
South America

United Kingdom
SRK CONSULTING MEMORANDUM Page 2

GEOMORPHOLOGY AND LATERITE DEVELOPMENT

The Tonkolili iron-ore project comprises a portion of the north-south trending Archean Sula Mountain range
which extends for over 20 km and has elevations between 200 and 880m. Superficial laterites, including iron-ore
enrichment, are considered to be the result of laterisation, whereby the previously uplifted land surface has
undergone erosion during an extended period of tectonic stability, under the influence of a tropical to subtropical
climate. Laterite development is likely to have occurred in the Pleistocene or Upper Tertiary, a common age
worldwide for the development of laterite deposits. Importantly, the moderately- to steeply-dipping structure of
the rocks at the Tonkolili iron-ore project assisted groundwater circulation and development of the laterite profile.
Younger east-west trending tectonic movements produced deep trenches and gorges in the Tonkolili laterites and
iron-ores and led to erosion and redeposition of lateritic materials.

SOILS

The laterite soil profile (Figure 1-1) at the Tonkolili iron-ore project has developed to depths of between 40 and
105 m, with a goethite-rich surficial crust up of to 10m thick. Due to the acid to intermediate character of the
footwall and hangingwall rocks, the laterite profile at Tonkolili may be generalised into two types: canga and
simple laterite. Canga is a laterite soil developed over iron-ores which presents Fe-enrichments which exceed
58% Fe. Simple laterite comprises a ferruginous crust which has developed over any and all host rocks having
produced a compositional and textural variation related to the protolith.

[Boronic enrichment
a
[Dy sticates

SHH hard hematite
SHS ~ soft hematite

upper saprolite

x
fi
a
gz
=
=
6
2
Ea
Ea
Ea

partly magnetic

saprock
bedrock

magnetic

NoTTOscaLe

Figure 1-1. Typical laterite profile at the Simbili deposit

File Ref: P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Soils Memo\Soil_laterite_v4.docx
SRK CONSULTING MEMORANDUM Page 3

Canga

The Canga profile as seen at Tonkolili is presented as a well-developed laterite profile which progresses from
texturally-preserved lower saprolite (at depth) rocks with low to moderate permeability, through a highly
permeable fine grained friable hematite horizon (SHS - main supergene iron-ore at the redox front; Figure 1-2).
The friable hematite horizon, which contains minor clays and granular silica, underlies a hard hematite zone
(SHH; Figure 1-2) which typically comprises banded hematite and minor permeable clays (due to protolith
silicate content). Towards the surface, there is an increase in hematite-goethite infilled fractures and colloform
precipitates, which give way to moderately permeable canga, consisting of angular to subrounded fragments of
hematite and pisoliths, which form the top 2-3m. These surficial sediments are partially replaced by goethite and
cemented by clays, reprecipitated silica and iron oxides. At the hangingwall and footwall contacts and slope
failures goethite-rich pisoliths, gibbsite and clays are more common.

Figure 1-2: examples of hematite mineralisation from the laterite profile. SHS-
typical soft hematite; SHH typical hard hematite

File Ref: P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Soils Memo\Soil_laterite_v4.docx
SRK CONSULTING MEMORANDUM Page 4

Simple Laterites

The simple laterites profiles observed at a the Tonkolili project consist of two distinct types, based on proto-
lithological associations; clastic-chemical sequences with tuffaceous contribution and acid to intermediate
pyroclastic rocks.

The Clastic-chemical sequence consists of, clays, including kaolin, with minor silica, which is predominantly
white to beige in colour with minor variation to pink-red and browns due to the variable content of mafic minerals
in the protolith. The sequence is typically massive with low permeability. The uppermost surficial metres (Figure
1-3) are typically red and brown and comprises massive and colloform goethite-hematite, with common iron-
oxide fragments cemented by clays, reprecipitated silica and iron oxides.

Figure 1-3. Clay rich goethite laterite

The acid, acid to intermediate and acid-intermediate pyroclastic rock related laterites consist of clays, excluding
kaolin, and are predominantly pink to red in colour with minor variation to yellow-ochre and brown. Typically,
this sequence is massive with low permeability (Figure 1-4). The uppermost surficial metres are typically red and
comprises massive and colloform goethite-hematite, with common iron-oxide fragments cemented by clays,
reprecipitated silica and iron oxides, and the development of pisoliths (accretionary mass of iron oxides).

File Ref: P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Soils Memo\Soil_laterite_v4.docx
SRK CONSULTING MEMORANDUM Page 5

Figure 1-4: Thick intersection of clays from the laterite profile

File Ref: P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Soils Memo\Soil_laterite_v4.docx
WorleyParsons [African agp
resources & energy ~_ea— SE

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 15

Geological and Geomorphologic Baseline Study - Prepared by SRK
WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED

Tonkolili Iron Ore Project

Geological and Geomorphologic
Baseline Study - Prepared by SRK

305000-00006 — 305000-00006-0000-EN-REP-0007
08 Apr 2010

Parkview, Great West Road

Brentford Middlesex TW8 9AZ London
United Kingdom

Telephone: +44 (0) 20 8326 5000
Facsimile: +44 (0) 20 8710 0220
www.worleyparsons.com

© Copyright 2010 WorleyParsons
[iia] WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
GEOLOGICAL AND GEMORPHOLOGICAL BASELINE STUDY - PREPARED BY SRK

TONKOLILI IRON ORE PROJECT

Disclaimer

This report has been prepared on behalf of and for the exclusive use of African Minerals Limited,
and is subject to and issued in accordance with the agreement between African Minerals Limited
and WorleyParsons Europe Limited. WorleyParsons Europe Limited accepts no liability or
responsibility whatsoever for it in respect of any use of or reliance upon the whole or any part of
the contents of this report by any third party.

Copying this report without the express written permission of African Minerals Limited or
WorleyParsons Europe Limited is not permitted.

PROJECT 305000-00006 - GEOLOGICAL AND GEMORPHOLOGICAL BASELINE STUDY - PREPARED BY

SRK
REV DESCRIPTION ORIG REVIEW WORLEY- DATE CLIENT DATE
PARSONS APPROVAL,
APPROVAL
A Issued for Internal Review 08 Apr 2010 N/A
O Fuertes P Burris NIA

c:\documents and settings\alinne.hoffner\desktop\tonkolili project template_report.doc
Document No: 305000-00006-0000-EN-REP-0007 Page ii
TONKOLILI IRON ORE PROJECT
GEOLOGICAL AND
GEMORPHOLOGICAL
BASELINE STUDY

Report Prepared for:

AFRICAN MINERALS LTD

Victoria Place

31 Victoria Street,
Hamilton,

HM10,

Bermuda

al SRK Consulting

Engineers and Scientists

P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA MARCH
FILE REF: Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx 2010

SRK Version 09/03
SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page i

FILE REF:

TONKOLILI IRON ORE PROJECT
GEOLOGICAL AND
GEMORPHOLOGICAL
BASELINE STUDY

Report Prepared for

AFRICAN MINERALS LTD
VICTORIA PLACE

31 VICTORIA STREET,
HAMILTON,

HM10,

BERMUDA

U4041

SRK Consulting (UK) Ltd
5" Floor Churchill House
17 Churchill Way

Cardiff, UK

CF10 2HH

Tel : +44 29 20 34 81 50
Fax : +44 29 20 34 8199
cardiff@srk.co.uk
www.srk.co.uk

P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA
Programme\Reps\Baseline_Geology_Geomorphology\Version MARCH 2010
6\Tonkolili_Geology_Geomorphology_v6.docx

Report Authors Reviewed by:
James Dendle Dr. Tim Lucks
Paul Mitchell

File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx

DEND/BROC

March 2010
SRK Consulting (UK) Ltd — Executive Summary
Tonkolili Geology/Geomorphology

Executive Summary

SRK Consulting (UK) Ltd (SRK) has been engaged by African Mineral Ltd (AML) to undertake a
Geological and Geomorphological Baseline Study to assess the impact of the proposed Tonkolili Iron
Ore Mine. SRK has conducted a thorough desktop review of available literature from a number of
sources.

The Tonkolili Iron Ore project is located in the margins of the Sula Mountains in northern-central
Sierra Leone, approximately 180-200km ENE of the capital, Freetown. This study focuses on the
study area covered by the May 2009 Mineral Resource Estimate reported by SRK which includes the
Simbili, Marampon and Numbara deposits and totals 5.1 Bt of ore, at a grade of 30% Fe.

The Tonkolili region is made up of high rugged mountain ranges, eroded plateaus and smooth hill tops.
that rise from 200 to 880 m in elevation. The lowest points which form narrow valleys and gorges
have elevations of between 200 to 350 m. Within the larger area, hills have a dominant NE-SW to
NNE-SWW trend and are intersected by approximately orthogonal valleys, which expand out towards
the south of Numbara.

The primary BIF mineralisation occurs in the form of mixed silicate and quartz itabirite (magnetite),
hosted by metamorphosed successions of acid-volcanics, tuffs, pelitic sediments, clastic sediments and
metacarbonate rocks, all of which are cross cut by pegmatites and porphyritic dykes and sills,
Structurally, the Tonkolili iron deposits are arranged in a left-stepping array, at a very low angle to the
overall trend (NE-SW),displaced, by a series of ESE-WNW trending faults.

The bedrock geology is overlain by laterally and vertically variable laterite and duricrust, which
contribute to the three distinct geomorphological domains that can be observed:

. Accumulative valley deposits (domain 1)
. Denuded weather slopes (domain 2)
. Deeply weathered Peneplains (domain 3)

The Tonkolili area is host to a network of rivers and seasonal streams that feed the perennial Tonkolili
River. The drainage network is variable in pattern ranging from dendritic to parallel (sub-parallel) to
trellis, to rectangular and annualar.

The Tonkolili Iron Project will significantly alter the geology and geomorphology of the area, with
additional implications of the hydrogeological/hydrological regime. In order to mitigate these affects a
number of steps can be taken. For example, watercourses can be diverted to protect excavation areas
and prevent contamination. Land used during construction should be reclaimed and rehabilitated.

=P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
i_Geology_Geomorphology_v6.docx
DEND/BROC March 2010

SRK Consult

iting (Uk) Ltd — Table of Contents

Tonkolili Geology/Geomorphology Page i
Table of Contents
1 INTRODUCTION 1
1.1 Qualification of Consultants 1
1.2 Project Location 2
2 PROJECT SCOPE 4
3 METHODOLOGY 4
4 GEOLOGY 5
4.1. Regional Geology 5
4.2 Local Geology and Mineralisation 5
4.2.1Stratigraphy 6
4.2.2Structure 11
4.2.3Deposit Geometry 12
4.2.4Seismicity 12
4.3 Surficial Geology 13
4.4 Geological Exploration 14
4.4.1Drilling 14
4.4.2Geophysical Surveying 15
4.5 Mineral Resource Estimation 15
4.6 Open Pit Optimisation 17
5 GEOMORPHOLOGY 19
5.1 General description 19
5.1.1 Geomorphological Domains 21
5.1.2Landslips 23
6 HYDROGEOLOGY 23
6.1.1 Regional Hydrogeology 23
6.1.2Local Drainage and Flow Characteristics 26
7 IMPACTS AND MITIGATION MEASURES 28
7.1. Impacts 28
7.2 Mitigation 30
8 CONCLUSIONS 31
9 REFERENCES 32

SRK DISTRIBUTION RECORD

File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx

DEND/BROC

March 2010
SRK Consulting (Uk) Ltd — Table of Contents

Tonkolili Geology/Geomorphology Page ii
List of Figures
Figure 1-1. Location of the Tonkolili Iron Ore Project 3
Figure 4-1. Revised Simbili stratigraphy 9
Figure 4-2. Solid geology map covering Simbili, Marampon, Numbara and Numbara

South 10
Figure 4-3. Orebodies; geometries and sizes 12
Figure 4-4. Oxidised regolith zones on Simbili. The green surface represents

topography and the brown, base of the oxidised zone. The drillholes are

coloured by logged lithology 14
Figure 4-5. Section through the Numbara Block model. High grade BIF domain —

purple; low grade BIF domain — red; transitional — yellow; amphibolites —

blue, green; duricrust — orange 16
Figure 4-6. Section through the Simbili Block model. High grade BIF domain —

purple; low grade — red; transitional — yellow; duricrust — orange 17
Figure 4-7. Whittle optimised pit outlines for Simbili, Numbara and Marampon. 18
Figure 5-1. Topographical gradients (in degrees) of the proposed Tonkolili Mine and

surrounding area 20
Figure 5-2. Numbara peneplain, looking towards Kasafoni 22
Figure 5-3. Prominent landslide of the east facing slope of Simbili 23
Figure 6-1. Digitised rivers showing the Tonkolili River and associated drainage

catchment 25
Figure 6-2. Conceptual hydrogeological model for Tonkolili 27
Figure 7-1. 3D topography with draped aerial photography, showing the surface

outlines on the Whittle pits 29
List of Tables
Table 4-1. Regolith zones 13
Table 4-2. Drill spacings for each deposit. 14
Table 4-3. May 2009 Mineral Resources for Simbili, Numbara, Marampon and

Combined 16
Table 6-1. Length weighted percentage of river azimuth in the Tonkolili-Sula

Mountains region 24
File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx
DEND/BROC March 2010
SRK Consulting (UK) Lid
5" Floor Churchill House
17 Churchill Way

== SRK Consulting e i

CF10 2HH

e-mail: cardiff@srk.co.uk
URL: www.srk.co.uk

Tel: + 44 (0)29 20 34 81 50
Fax: + 44 (0)29 20 34 81 99

March 2010

Engineers and Scientists

Our ref: P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx

1.1

TONKOLILI IRON ORE PROJECT GEOLOGICAL AND
GEOMORPHOLOGICAL BASELINE STUDY

INTRODUCTION

Qualification of Consultants

The SRK Group comprises over 900 staff, offering expertise in a wide range of resource
engineering disciplines. The SRK Group’s independence is ensured by the fact that it holds
no equity in any project. This permits the SRK Group to provide its clients with conflict-free
and objective recommendations on crucial judgment issues. The SRK Group has a
demonstrated track record in undertaking independent assessments of resources and reserves,
project evaluations and audits, JORC Code compliance audits, independent engineers’
reports and independent feasibility evaluations to bankable standards on behalf of
exploration and mining companies and financial institutions worldwide. The SRK Group has
also worked with a large number of major international mining companies and their projects,
providing mining industry consultancy service inputs. SRK also has specific experience in
commissions of this nature.

This technical report has been prepared based on a technical review by consultants sourced
from the SRK Group’s United Kingdom office. These consultants are specialists in the fields
of geology and Mineral Resource estimation.

SRK’s independence is ensured by the fact that it holds no equity in any project and that its
ownership rests solely with its staff. SRK has a demonstrated track record in providing
independent estimates of Mineral Resources and Ore Reserve Estimates, project evaluations
and audits, competent person’s reports and independent feasibility evaluations to bankable
standards on behalf of exploration and mining companies and financial institutions
worldwide. SRK also has specific expertise in relation to iron ore projects.

Neither SRK nor any of its employees employed in the preparation of this report has any
beneficial interest in the assets of AML. SRK will charge a fee for this work in accordance
with normal professional consulting practice.

SRK Consulting (UK) Ltd. Registered Address: Offices in:

21 Gold Tops, Africa

Registered in England and Wales Newport, Asia

Gwent. Australia

Reg. No. 1575403 NP9 4PG North America

South America
United Kingdom
SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page 2

1.2 Project Location

The Tonkolili License area lies largely within the rugged greenstone belt of the southern
Sula Mountain Range approximately 10 km east-southeast of the town of Bumbuna. The
project area is best accessed by road, using 4-wheel drive vehicles. The journey typically
comprises travel along a series of poorly constructed gravel tracks for approximately two
hours from Lungi to Port Loko, followed by one and half hours on a tarmac highway
between Lunsar and Magburaka, passing through Makeni, and finally a further one and a
half hours on gravel tracks from Magburaka to the exploration camp, passing through
Bumbuna (Figure 1-1).

File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx
DEND/BROC March 2010
PA\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Data\Baseline_( 2y'Figures\Data\Location_01.wor

GUINEA

LIBERIA

LEGEND

Tonkolili licence area
Road

Railway

Town

MARCH 2010_| PROJ. No: U4041 TONKOLILIIRON ORE |

SRK Ci Iti «qe .
v nines ints 2 Tonkolili Location Map

SRK Consulting (UK) Ltd

Tonkolili Ge

ology/Geomorphology Page 4

PROJECT SCOPE

The scope of work required for the baseline study is as follows:

. Desktop review of the available literature on the geology and geomorphology of the
area around the proposed Tonkolili mine.

. Identification of potential impacts on the integrity of geological structures as well as
on the geomorphology of the area as a result of contamination and/or activities
relating to the proposed mine development.

. Suggestion of appropriate mitigation measures to minimise/reduce the impacts on the
geology and geomorphology of the area.

SRK does not consider any further fieldwork required to establish the geological and
geomorphological baseline conditions for the site.

METHODOLOGY

In order to accurately assess the baseline geological and geomorphological conditions for the
Tonkolili Project and surrounding area, a number of sources have been reviewed:

. SRK Mineral Resource Report, May, 2009.

. SRK Mineral Resource Update Report, March, 2010.

. SRK Open pit hydrogeological investigation: Phase 2 Interim Report, January, 2010.
. SRK Structural Geological Review, January, 2010.

. SRK Exploration: Geological Mapping, logging and field notes.

. Peer reviewed scientific papers.

. Geological Survey of Sierra Leone reports.

. Geological models created by SRK for Mineral Resource Estimation purposes.

. Assay database, drillholes, trenching and lithological, geotechnical and structural

logging information, supplied to SRK by AML.

=P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version

Geology_Geomorphology_v6.docx

DEND/BROC March 2010
SRK Consulting (UK) Ltd

Tonkolili Geology/Geomorphology Page 5
4 GEOLOGY
4.1 Regional Geology

4.2

The Tonkolili Exploration License is situated within, and marginal to, the Sula Mountains
greenstone belt in the older Achaean granitic basement region of Sierra Leone. Two major
orogenic episodes are reported that resulted in the development of a major intracrustal basin
that was subsequently metamorphosed during a second (Liberian) episode of deformation to
form the Kambui Group greenstones, which has subsequently been uplifted to form the Sula
Mountains.

The License is underlain by various schists of the intracrustal Sula Mountains greenstone
belt, adjacent to basement syn-kinematic granites intruded by late-kinematic granites.

The Sula Mountains greenstones (Kambui Group) are metamorphosed intracratonic basinal
sediments in which lithologies grade upwards and inwards from basal metamorphosed
ultramafic volcanics (chlorite and talc schists), through metamorphosed basic volcanics
(amphibolites) to central quartzites and metasediments with interbedded banded ironstones.
Deep weathering during landform modification and uplift gave rise to the formation of the
duricrust zone on the original Cretaceous peneplanized surfaces

Local Geology and Mineralisation

The predominantly Archean granite-greenstone belt terranes that comprise approximately
75% of Sierra Leone represent the remnants of continental nuclei at the edge of the West
African Craton. The Archean bedrock geology of Sierra Leone can be broadly subdivided
into; intracrustal gneisses and granitoids; supracrustal greenstone belts and basic-ultra basic
igneous complexes.

The basement of the license area is formed of granitoids of the Leonean and Pre-Liberian
Granites. These basement rocks are believed to have been emplaced during both the syn- and
late-kinematic events related to the Leonean Orogeny. The Leonean Granites are the
precursors to the Liberian Granites and both were formed as intracrustal rock formations.
The various igneous differentiates of these granitic rocks were classified based on the
preservation of the major deformation fabrics (Macfarlane et al, 1981). Late acid gneissic
rocks and pegmatites are common with the granitic rocks.

The syn-kinematic granites (Leonean) were emplaced between 3.2 and 2.9 Ga, and are
exposed as coarse grained, equigranular, grey to light grey coloured with biotite, plagioclase
feldspars and quartz as major mineral components. The late-kinematic (Liberian) granites
were emplaced during the late stages of the Leonean orogensis and are composed of quartz,
microcline, plagioclase feldspar, and + muscovite and + hornblende (Frikken, 2006). These
later granites are lighter coloured due to their lack of ferromagnesian minerals.

Within the license area the Liberian Granites occupy mostly the eastern part of the prospect
area, while the Leonean Granites occur to the south eastern end. Cross cutting relationships

File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx
DEND/BROC March 2010
SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page 6

4.2.1

are rare, however approximately 300 m north of Kemadugu village, the Leonean Granites are
intruded by the Liberian Granites.

The granitic basement rocks are unconformably overlain by a regionally metamorphosed
thick sequence of meta-sedimentary, meta-volcanics, volcano-sedimentary and ultramafic
rock units of the Kambui Super group. The metamorphic grade is characterised by mineral
assemblages of the low grade greenschist facies (chlorite-actinolite-hornblende—muscovite-+
epidote-albite). The Kambui Super group forms the north-east trending Sula Mountain
Greenstone Belt sequence.

The license area is dominated by rock units of the Sula Group which is part of the Kambui
Super group. The Sula Group is comprised of the Sonfon Formation and Tonkolili
Formation, of which the latter is the younger rock unit and is largely constituted of meta-
sedimentary and meta-volcanics, particularly tuffaceous layers.

The Sonfon Formation is documented as being composed of amphibolites with basalt pillow
lavas and ultramafic rocks (MacFarlane et al, 1981). The Sonfon Formation in the most part
occupies the western side of the project area, and form possible thrust-bounded bodies within
the project, an example of which can be seen east of Farengbaya.

To the south of Numbara, the Simbili and Marampon prospects are characterised by the
amphibolites and amphibolite schists of the Sonfon formation. These are associated with
mica-quartz-schists interbedded with some pelitic sediments and quartz-mica-schists. Where
the amphibolites are observed to have a gradational contact with the various mica-schist beds
(MacFarlane et al, 1981).

The Sonfon Formation is conformably overlain by the Tonkolili Formation which is
composed of well-stratified interbedded thin beds of quartz-mica-schists, mica-quartz-
schists, metamorphosed semi-pelitic to pelitic sediments and thin interbeds of meta-
tuffaceous materials. The stratigraphic relationship between the quartz-mica-schist and the
pelitic sediments is not clear, but appears to have an interfingering relationship.

The Tonkolili Formation occupies the majority of the project area and it is within the upper
part of the sequence that the BIF is hosted. The geology of the Tonkolili formation is split
into two, the upper part is mainly comprised of finer, well-stratified and alternating thin beds
of mica-quartz-schist, semi-pelitic to pelitic sediments and possibly tuffites. The lower part
of the sequence is composed of mostly coarser grained quartz-mica-schist which grade into
quartzites further south of the area.

Stratigraphy

Work undertaken to date includes the revised stratigraphy of the Simbili deposit which is
summarised below (Figure 4-1). From hangingwall to footwall, the interpreted upper
greenschist to amphibolite facies grade sequence comprises:

File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx
DEND/BROC March 2010
SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page 7

Acid, acid to intermediate and intermediate to basic volcanic rock: green, fine grained,
porphyritic aspect, hydrothermally-altered (silicification-potassification). The
Mineralogy consists of quartz phenocrysts set in a fine grained matrix of
biotitetamphibole+quartz. In  drillintersections this rock presents variable
compositional facies, probably due to magmatic differentiation (evolution).
Gradational upper contact with overlying sequence.

Acid-intermediate volcanoclastic rock: grey-green banded rock, fine to very fine
grained. Grey bands comprise quartz+biotite+amphibole+chloritet+/-chalcopyrite and
pyrite; green bands predominantly comprise amphibole and rare magnetite.

Silicate itabirite: grey-green banded rock, low to moderate magnetite content
comprising: amphibole+biotite+quartz+chlorite+magnetite+garnet;

Quartz itabirite: characteristic compositional banding on a millimetre scale comprising
alternate bands of microcrystalline quartz and magnetite with typical magnetite
content >35-40%. The entire sequence has been metamorphosed to upper greenschist
/amphibolite facies grade.

Clastic-chemical sequence with tuffaceous contribution, metamorphosed to upper
greenshcist /amphibolite facies grade. This sequence has a sharp contact with
underlying rocks and presents facies variations within which contacts are gradational.
° Metacarbonate-metapelite: shows compositional banding of mafic metamorphic
minerals (amphibole-biotite-chlorite) alternating with bands richer in
quartz+biotite and with common carbonate, and chalcopyrite+pyrite.

° Acid pyroclastic rock: variable texture and grainsize from <2mm to >10cm
diameter (breccia and bombs/ blocks) with reaction borders. Strong
hydrothermal alteration (silicification-potassification); disseminations and
veinlets of chalcopyrite+pyrite+pyrrhotite;

° Marble-metacarbonate: recrystallised coarse grained calcite containing veins
and boudins of amphibole,and disseminations and veinlets of
chalcopyrite+pyrite+pyrrhotite;

° Quartzo feldspathic rock: white, fine to very fine grained, silicified, comprising
quartz and K-feldspar in roughly equal proportions. May have acid tuff/ fine
quartzite/ volcanogenic origin. Weathering reduces it to clay.

° Metapelite: banded, magnetic, and comprising amphibole
+quartz+biotite+magnetite+garnet.

Porphyritic acid dykes or sills containing phenocrysts of quartz: typically occur within
the itabirite.

Pegmatite dykes.

File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx

DEND/BROC

March 2010
SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page 8

. Supergene enrichment of itabirite.

. Saprolite of quartz-K-feldspar rock.

. Hardcap comprising goethite containing voids.

Whilst this stratigraphic sequence has been devised specifically for Simbili, the various
lithologies can be observed, to a greater or lesser extent, throughout Numbara and
Marampon.

U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx
DEND/BROC March 2010
‘cdF-IsI projects\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Data\Baseline_Geology_Geomorphology Figures\Data\Stratigraphy vprsion 2.dwg

STRATIGRAPHY - SIMBILI PROJECT

(10) Hardcap comprising goethite containing voids

Saprolite of quartz-kfeldspar rock fragments and kaolin

Supergene enrichment of itabirite

Clastic-chemical sequence with tuffaceous contribution:
metamorphosed to upper greenschist/amphibolite facies grade.
This sequence has a sharp contact with underlying rocks and
presents facies variations within which contacts are gradational
Calc-silicate rocks: show compositional banding of mafic metamorphic minerals
(amphibole biotite+ chlorite) alternating with bands rich in quartz+biotite and with common
carbonate,calcopyrite+pyrite

Acid pyroclastic rock: variable texture and grain size from <2mm to 10cm

diameter (breccia and bombs/blocks) with reaction borders. Strong hydrothermal
alteration (calcification-potassification) disseminations and veinletts of
chalcopyritetpyrite+pyrrhotite

Impure marble: recrystalised coarse grained calcite containing veins and boudins of
amphibole and disseminations and veinlets of chalcopyrite+pyrite+pyrrhotite
Qurtzofoldspathic rock: white, fine to very fine grained silicified, comprising quartz and
kieldspar in roughly equal portions. May have acid tuff fine quartzite volcanogenic origin
Weathering reduces it to clay.

Metapelite: banded,magnetic and comprising

amphibole +quartz+biolite+magnetite+gamet. Not observed in all dril sections

(BIF) Quartz itabrite: characteristic compositional banding on

a millimeter scale, comprising alternate bands of microcrystalline
quartz and magnetite with typical magnetite content >35-40%. The
entire sequence has been metamorphosed to upper greenschist/
amphibolite facies grade

(BIF) Silicate Itabrite: grey-green banded rock, low to
moderate magnetite content comprising:
magnetite+biotite+quartz+chlorite+magnetite+garnet

Acid-intermediate volcanoclastic rock: grey-green banded
rock, fine to very fine grained. Grey bands comprise
quartz+biotite+amphibole+chalcopyrite and pyrite: green bands
predominantlly comprise amphobole and rare magnetite

Acid, acid to intermediate and intermediate to basic
volcanic rock: green, fine grained, porphyritic aspect,
hydrothermally-altered (sillicification-potassification). Minerology
quartz phenocrysts set in a fine grained matrix of
biotote+amphibole+quartz. In drill intersections this rock presents
variable compositional facies, probably due to magmatic
differentiation (evolution). Gradational upper contact with
overlying sequence.

MARCH 2010 PROJ. No: U3700 TONKOLILI IRON ORE

Engineers and Scientists

a al SRK Consulting Schematic Simbili Stratigraphy

‘VedE-fsliprojects\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme Data\Baseline_Geology Geomorphology Figures\Data\SRK ES Interpretation of Tonkolil Solid freology.dwe

LEGEND
‘Structures

[EZ Frerement Boundary
Tlf

Sedimentary Sequence
Hin grade BIF (Fe > 55Region)
|g

Acid Volcanics

MARCH 2010 _| PROJ. No: U3700 TONKOLILI IRON ORE

Engineers and Scientists

a al SRK Consulting \2 Schematic Simbili Stratigraphy Fig 4-2

SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page 11

4.2.2

Structure

The Tonkolili iron deposits are arranged in a left-stepping array, at a very low angle to the
overall trend. Major lineaments along the margins of several of the deposits shown on
magnetic survey data are interpreted as significant shear zones which have tectonically
interleaved and juxtaposed the deposits.

The rock units of the Kambui Super Group which includes the Sonfon and Tonkolili
Formations have been subjected to at least two sets of deformation which have developed a
broad south plunging synform with northeast trending open folds. These folds are
documented (Frikken, 2006) to have been formed during a major northwest-southeast
compressional event related to the Leonean Orogeny. These folded metamorphosed volcano-
sedimentary sequences have been further disturbed by an array of northeast to north
northeast and northwest to north northwest trending lineaments or faults.

The main BIF units comprising the Tonkolili resource constitute a relatively simple package
of moderately to strongly sheared ironstones, dipping steeply towards the NW. Original
depositional banding within the ironstones is almost entirely lost due to metamorphism and
deformation. However, a strong tectonic fabric manifested as compositional banding defines
the structure of the rocks and dips moderately to steeply towards the Northwest. This
relatively planar fabric has resulted from top-to-the-southeast shear along the NE-striking
belt and locally grade into lower strain zones where folds with axial planes dipping parallel
to the banding is evident.

The down-dip extension of the Simbili deposit is affected by a series of subvertical, SE-side-
down shear zones which tectonically interleave BIF and country rocks. This shear zone and
several others like it are believed to flank the main deposit areas and are responsible for
juxtaposing the main ironstone units. Tectonic contacts between the units are characterised
by change in foliation orientation and strain intensity, strong chlorite-actinolite alteration
and, occasionally, narrow slivers of country rock. The setting of the Tonkolili project is
provisionally interpreted as an over-steepened thrust zone or pure-shear dominated zone of
sinistral transpression.

The main Tonkolili range is affected by a set of steep to subvertical northwest-striking fault
zones, which accommodate decimetre-scale apparent displacements of the magnetite
resource. These appear to be zones of preferred fluid ingress and weathering of the
ironstones.

The geometry of the fabrics and the belt as a whole is closest to either an over-steepened
thrust belt (i.e., back-tilted), or a positive flower structure in a zone of pure shear dominated
transpression (contraction with a subordinate component of transcurrent movement).

File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx
DEND/BROC March 2010
SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page 12

4.2.3

4.2.4

Deposit Geometry

The deposits generally strike NE-SW, dipping 60-70° towards the NW, with the exception of
Marampon, which dips at angle of approximately 24° (also towards the NW). Simbili
extends over a strike length of approximately 3600m, Numbara 3000m, Marampon 1600m
and Kasafoni 7600m. Simbili and Numbara range in thickness from 80 to 550m. Marampon
and Kasafoni are generally narrower at 60-220m. The Kasafoni and Numbara South areas of
the deposit are not covered within the remit of this baseline study and as such will not be
further mentioned (Figure 4-3).

Numbara South

= Marampon

—_simbili

Figure 4-3. Orebodies; geometries and sizes

Seismicity

Earthquakes are a negligible risk at Tonkolili, the USGS National Earthquake Information
Centre has recorded no earthquakes where the epicentre was within a 180km of the Tonkolili
deposit. In fact there have only been five recorded earthquakes where the epicentre was
within a 500 km radius of the Tonkolili deposit which occurred in 1983, 1987, 1995, 2001
and 2004, all of which occurred within the neighbouring countries of Guinea and Liberia.

=P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version

i_Geology_Geomorphology_v6.docx

DEND/BROC March 2010
SRK Consulting (UK) Ltd

Tonkolili Geology/Geomorphology

Page 13

4.3 Surficial Geology

Ten regolith zones have been defined and exist in varying proportions depending on the

underlying geology (Table 4-1). The zones predominantly define hillside and hilltop

domains.

Table 4-1. Regolith zones

REGOLITH ZONE

Code Name Description

DET Detrital soil, alluvium, colluvium, duricrust, fragments of canga
SHC Hardcap canga, ferricrete, calcrete, silcrete

SUP Upper Saprolite no primary texture >10% goethite-hematite

SLO Lower Saprolite primary texture >10% goethite-hematite

SSR Saprock primary texture <10% goethite-hematite

SBR Bedrock primary texture no goethite-hematite

SUH Hydrated goethite > hematite - colloform, vitreous

SUD Dehydrated hematite > goethite - colloform, vitreous

SUM Main hematite > goethite - platy, granular, porous, friable, powdery
SUL Leached goethite ochre-yellow > hematite - earthy, powdery

The regolith zone at Numbara has a depth ranging from 14 to 120m, with an average depth
of 73m, compared with 64m at Simbili, which exhibits a depth range of 2-158m (Figure 4-4).
The area immediately above and down slope of the magnetite BIF is dominated by hematite

and goethite rich duricrust, which ranges from soft hematite sand to hard, silica and alumina

rich duricrust.

As the orebody extends down dip the overlying surficial lithologies tend towards iron poor,
silica and alumina rich saprock typified by earthy, powdery lithologies.

File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version

6\Tonkolili_Geology_Geomorphology_v6.docx

DEND/BROC

March 2010
SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page 14

44

4.4.1

Figure 4-4. Oxidised regolith zones on Simbili. The green surface represents
topography and the brown, base of the oxidised zone. The drillholes are
coloured by logged lithology

Geological Exploration
Drilling

AML has undertaken surface trenching, RC and diamond drilling and across both Numbara
and Simbili, surface trenching and diamond drilling across Marampon. The diamond drilling
makes up the majority of the database that intersects the primary BIF mineralisation and
laterite duricrust while the RC drilling and surface trenching is limited to the laterite
duricrust.

Numbara has been drilled on a dominant 300 m Y by 100 m X grid with partial infill drilling
ona 100 m Y by 100 m X grid. Simbili has been drilled on a dominant 200 m Y by 100 m X
grid, Marampon has been drilled on a 200 m Y by 200 m X grid (Table 4-2).

Table 4-2. Drill spacings for each deposit.

; Dominant Drill Spacing | Number of Total Metres
Project r Total Metres
(m) Drillholes (May 2009 Update)
Numbara 300 x 100 97 40,355 37,018
Marampon 200 x 200 19 6,339 3,858
Simbili 200 x 100 140 31,678 29,676
Total 293 90,893 70,552

File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx
DEND/BROC March 2010
SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page 15

4.4.2

4.5

The majority of holes have been drilled dipping to the southeast, on an azimuth of 130° and a
dip of -60°, to intersect perpendicular to the BIF units that dip to the northwest. Shallow
vertical holes have been completed in the laterite duricrust at the Simbili deposit.

Geophysical Surveying

Magnetic surveys were flown over the license area in mid 2005 by Firefly Aviation Inc of
Calgary, Canada, to aid in the evaluation of the iron ore potential. The data presented for this
license represents the merging of several separate datasets including the original Tonkolili
survey totalling 404 line km at 200m line spacing, a historical survey flown at 200 m
spacing and an infill survey flown to close the historic data at 100 m line spacing. In addition
AML have also performed a series of ground magnetic surveys at an infill 200 m line
spacing.

Mineral Resource Estimation

The Mineral Resource Statement (Table 4-3) released by SRK in May 2009 was restricted to
that BIF material falling within the Whittle Shell derived using a metal price of 80
USc/dmtu. This represents the material which SRK considers has reasonable prospect for
eventual economic extraction potential based on the above Whittle optimisation analysis.

In total, Numbara, Marampon and Simbili have a combined resource of 5.1 Bt grading
30.0% Fe Total, 26.5% Fe Mag, 45.3% SiO, and 4.7% Al,03. Davis Tube testwork results in
amass recovery of 29.0% for 1.5 Bt of concentrate grading at 67.7% Fe, 4.92% SiO», 0.48%
ALO; and 0.01% P. Numbara contains an Indicated Resource of 1.6 Bt, Marampon an
Indicated Resource of 0.4 Bt and Simbili an Indicated Resource of 1.1 Bt. Approximately
60% of the resource has been classified as an Indicated Resource (Figure 4-5; Figure 4-6).

=P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version

i_Geology_Geomorphology_v6.docx

DEND/BROC March 2010
SRK Consulting (UK) Ltd

Tonkolili Geology/Geomorphology

Page 16

Table 4-3. May 2009 Mineral Resources for Simbili, Numbara, Marampon and

Combined

, Resource | Billion Tonnes | "T° | sioz | atzos | p | M | CA | MG | TIO | FEMA | MRE

Deposit | Cotecon (et) T % % ~ |N}Jolo]2 G c

gory % %»|%* | %* | % % %
1.6 30.2 | 446 | 5.1 | 0.05 os 23] 18 | o2| 257 | 283
Numbara | iesnen | 05 286 | 45.7] 5.7 | 0.05 °8 25] 19 | 02] 239 | 265
TOTAL 24 298 | 449] 5.2 | 0.05 os 24] 18 |o2| 253 | 278
0.4 288 | 466] 47 | 0.06 of 28 | 29 | 01 | 274 | 292
Marampon 0.1 30.1 | 458 | 40 | 0.05 “4 28 | 29 | 01 | 276 | 299
TOTAL 0s 29.0 | 465 | 46 | 0.06 °2 28] 29 | 01 | 27.4 | 293
a 1a 321 | 441 | 3.5 | 0.05 °8 27] 23 | 01 | 287 | 322

bili 03
simbili 14 290 | 465] 48 | oos | °° | 27 | 23 02} 261 | 282
TOTAL 25 30.4 | 45.4] 42 | 0.05 °8 27 | 23 | 02 | 273 | 300
a 3.1 30.7 | 447] 45 | 005 | oa] 25] 21 | 02] 270 | 298
be eaiia [iveenreo | 19 289 | 463 | so | 005 | 03 | 26] 22] 02] 256 | 278
TOTAL 5.1 30.0 | 453] 47 | 0.05 | 04] 26] 22 | 02] 265 | 290
Magnetic Concentrate 15 67.7 | 492 | 048 | 0.01
= =

Figure 4-5. Section through the Numbara Block model. High grade BIF domain

— purple; low grade BIF domain — red; transitional — yellow; amphibolites —
blue, green; duricrust — orange

File Ref:

6\Tonkolili_Geology_Geomorphology_v6.docx

DEND/BROC

\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version

March 2010

SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page 17

Figure 4-6. Section through the Simbili Block model. High grade BIF domain —
purple; low grade — red; transitional — yellow; duricrust — orange

4.6 Open Pit Optimisation

The Mineral Resources have been reported within a Whittle optimised open pit shell to
define that material which has the potential for economic extraction, giving an indication of
the potential pit area of the proposed mine. This exercise includes consideration of slope
angles, mining costs, mining dilution and losses, ore treatment and recovery, transport costs,
royalties and metal prices. The resultant shells represent a possible outline of the potential
open pit mine, and do not represent the final pit design (Figure 4-7).

U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx
DEND/BROC March 2010

SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page 18

‘PUsoa1 Tonkou

TONKOLILI IRON ORE

AYR SRK Consulting 2 Optimised Pit Shell Outlines

Figure 4-7. Whittle optimised pit outlines for Simbili, Numbara and Marampon.

File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version 6\Tonkolili_Geology_Geomorphology_v6.docx
DEND/BROC March 2010
SRK Consulting (UK) Ltd

Tonkolili Geology/Geomorphology Page 19
5 GEOMORPHOLOGY
5.1 General description

The Tonkolili region is made up of high rugged mountain ranges, eroded plateaus and
smooth hill tops that rise from 200 to 880m in elevation. The lowest points which form
narrow valleys and gorges have elevations of between 200 to 350 m. Within the license area,
the smooth hill tops and plateaus trend in a north-easterly direction and are deeply incised by
the Tonkolili River drainage system which flows to the south east. Most of the steeply
inclined drainages are filled with laterite duricrust and boulders, whereas, the downstream
valley-floor areas are typically swampy and flat-lying. Within the larger area hills have a
dominant NE-SW to NNE-SWW trend and are intersected by approximately orthogonal
valleys, which expand out towards the south of Numbara.

The Tonkolili area consists can be subdivided into three distinct geomorphological domains
that directly reflect topography. The topographically lowest domain exists at the base of the
valleys and extends approximately 20 m up slope. This domain yields to the steeply inclined
hill sides (second domain), which in turn lead to the peneplainised hill tops, constituting the
third geomorphological domain:

. Accumulative valley deposits (domain 1)
. Denuded weather slopes (domain 2)
. Deeply weathered Peneplains (domain 3)

The local topography is reasonably steeply inclined (see Figure 5-1) with hill sides that
typically range from 15° to 45°. Small cliff sections are common, particularly at the crest of
the numerous landslides, which possess elevated slope angles in excess of 45°. The east
facing slopes of Simbili and west facing slopes of Numbara South represent the steepest
parts of the deposits The undulating bases of valleys dip from 0° to 15° over short ranges.. In
general, the peneplainised hill tops appear as small areas of near horizontal terrain (0-5°~)
surrounded by progressively steeper ground (moving downslope).

=P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version

i_Geology_Geomorphology_v6.docx

DEND/BROC March 2010
SRK Consulting (UK) Ltd

Tonkolili Geology/Geomorphology Page 20
‘04041 Tonkolili WP Framework ‘Task 5 ECF ESHIA Prosramme'\Data Baseline_Geolozy_
veooona N
Tope dips
eer ABSENTI
(0,51 vesi
MARCH 2010 PROJ. No: U4041 TONKOLILI IRON ORE
& any P r
a al SRK Consulting Tonkolili Surface Gradients
gingers ana Sore
Figure 5-1. Topographical gradients (in degrees) of the proposed Tonkolili Mine and surrounding area
File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version 6\Tonkolili_Geology_Geomorphology_v6.docx
DEND/BROC March 2010
SRK Consul
Tonkolili Ge

Iting (UK) Ltd
ology/Geomorphology Page 21

5.1.1

Geomorphological Domains
Accumulative valley deposits

The accumulative domain consists of deposits of Quaternary alluvial sands, silts, clays and
conglomerates forming as thick, river cut successions at the base of wide “U” shaped
valleys. Alluvial material is overlain by thin deposits of soil. Sedimentation and development
of this domain is particularly active in the wet season via the transport of suspended
sediment, and eroded in the dry season, by the frequent heavy rains. This domain typically
expands in width towards the south of the project area, where valleys expand from 100-200m
in the north to 1.5-2km south of Simbili.

The valley domain varies from flat lying sediment accumulations to gently undulating
mounds and depressions, vegetated by grasses, small trees and localised dense tropical bush
(progressing respectively from the middle of valleys to edges).

Denuded, deeply weathered slopes

The deeply incised (by the Tonkolili River drainage system) slopes that extend from the
valley bottoms to the peneplainised hill tops consist of a mixture of autochthonous weathered
BIF and allochthonous boulders and Fe-rich soils. Slopes are cut by runnels which range in
morphology from shallow seasonal channels to densely vegetated, deeply weathered
perennial runnels associated with aquifer discharge and wet season runoff.

Peneplains

The hill tops are typically gently inclined plateaus, split by steeper horseback-crest style
relief and short, steep ramps. These areas range in gradient from 0° to a maximum of 10°
(Figure 5-2).

The southern half of Simbili, which is geomorphologically distinct from the northern end, is
typically more undulating along its length than Marampon and Numbara. This area consists
of narrower interlinked peneplains, connected by 10-25° ramps either side of the hill top.

This domain is deeply weathered, up to approximately 100m resulting in a variable soil
profile, which is dependent on the positions of the BIF subcrop. Typically this domain is
vegetated by grassy scrubland to green bush with small trees and shrubs.

File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx

DEND/BROC

March 2010
‘SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page 22

Approximate view corridor

Figure 5-2. Numbara peneplain, looking towards Kasafoni

File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx
DEND/BROC March 2010
SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page 23

5.1.2

Landslips

A number of significant landslips exist around the deposits with perhaps the most sizeable
located on the upper SW slope of Simbili (Figure 5-3).The landslips are characterised by
steep (>70°) main scarps beneath the landslide crown, and progressively shallower minor
scarps (60° down to 25°) towards the toe/toes of surface rupture area of the slide. Further
downslopes, landslides are expressed by convex, radial structures with prominent transverse
ridges at a reduced gradient (15-30).

Figure 5-3. Prominent landslide of the east facing slope of Simbili

HYDROGEOLOGY
Regional Hydrogeology

The Tonkolili River (Figure 6-1) lies within the catchment of the Seli River basin. The Seli
River (also referred to as the Rokel) is the largest river in Sierra Leone, draining a basin of
10,620km* on its 400km south westerly course toward the Atlantic. The river rises in the
interior plateaux and hill ranges of Sierra Leone and empties into the Sierra Leone Estuary.

The maximum average monthly flow in the Seli River at Bumbuna occurs during September,
and the minimum during March. Peak flows are greatest between July and October (600 to

File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx

DEND/BROC

March 2010
SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page 24

1200m*/s). The mean annual discharge of 113m°/s is equivalent to around 890 mm of annual
rainfall.

Within the area immediately surrounding the Tonkolili Project, rectangular, trellis, dendritic,
parallel and annular drainage patterns can be observed (Table 6-1). Rectangular patterns
prevail in the northern parts of the Sula Mountains, extending as far south as the town of
Bumbuna. Between the deposit areas there is a strong structural control, with broadly parallel
to dendritic (almost trellis) drainage patterns trending NE-SW to NNE-SSW. Annular
patterns are common over areas of granitic intrusion and other dome like structures (Wilson
& Marmo, 1958).

Table 6-1. Length weighted percentage of river azimuth in the Tonkolili-Sula
Mountains region

Dominant Azimuth Percentage - by length
125-135 18
45-60 17
25-35 14
150-165 14
85-100 13
170-5 11
70-80 6
105-115 6

Lower valley areas (geomorphological domain 1) typically exhibit parallel or dendritic
drainage patterns, whereas slope areas (domain 2), are more commonly characterised by
dendritic, parallel and sub-parallel drainage patterns.

The Tonkolili River is likely to follow the lithological contacts between more resistant quartz
schist and another (unknown), softer lithology. It is suggested that NW-SE trending sections
of the river are likely to parallel the strike of a regional set of faults that exist in that
orientation.

File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx
DEND/BROC March 2010

SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page 25

MARCH 2010 | PROJ. No: U4041 TONKOLILI IRON ORE

Ayr sax ‘Consulting We Tonkolili Rivers

Figure 6-1. Digitised rivers showing the Tonkolili River and associated drainage catchment

File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version 6\Tonkolili_Geology_Geomorphology_v6.docx
DEND/BROC March 2010
SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page 26

Local Drainage and Flow Characteristics

The sites of Numbara, Marampon and Simbili are drained by three main catchment areas. All
three sites drain in a westerly direction towards the Rokel River catchment (south of the
Bumbuna Dam). Whilst the Numbara site drains exclusively to this catchment, the
Marampon and Simbili sites also drain easterly into the Mawura catchment. The westerly
draining water contributes to the Tonkolili River.

The majority of groundwater flow at the Simbili, Numbara and Marampon deposits occurs
through the weathered cap, which comprises partially weathered amphibolite and BIF.
Within this zone, most groundwater flow occurs through open fractures. The weathered cap
exhibits a permeability that is approximately one order of magnitude higher in the fractures
than in the matrix. Connectivity of fractures varied between test sites and between
observation wells at the same test site, which demonstrates the heterogeneous nature of the
weathered cap aquifer (SRK Open pit hydrogeological investigation, 2010).

Although differences in permeability between the weathered BIF on Simbili and the
weathered amphibolite on Numbara may be lithological, it is likely that the principal control
on the connectivity and alignment of fractures in the weathered cap is structural. However,
little data exists on the distribution and orientation of fracturing in the weathered cap. A
structural interpretation of the geotechnical logging data from the weathered cap (and other
geological units) is clearly required.

Whatever the control on fracture extent, it is clear from the testwork that the weathered cap
is significantly more permeable (hydraulic conductivity (K)=E-1 to E-3m/d) than the more
completely weathered and transported material present on the hill flanks (K=E-4 to E-5m/d).
From examination of the existing core, it is also likely that the underlying fresh BIF and
amphibolite are significantly less permeable than the weathered cap, a hypothesis that is
supported by the very dominant spring line which surrounds all three deposits. However,
this may again depend heavily on structural features and the permeability of the underlying
fresh rock has not been directly investigated in this study.

The completely weathered rock that makes up the overlying laterite and, locally, the
duricrust mainly comprises silt-grade material.

Although the laterite/duricrust is unlikely to play an important role in terms of groundwater
flow, it may play a significant role in groundwater recharge. It is possible that the
laterite/duricrust may act as a buffer to rapid recharge the groundwater flow to springs as
well as to direct through flow to springs, which in turn would control the hydrograph
response in the rivers. Removal of the laterite/duricrust could see a more flashy hydrograph
response in the Tonkolili and Mawura rivers.

File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx

DEND/BROC

March 2010
SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page 27

The conceptual hydrogeological model (Figure 6-2) can be summarised as follows.
Recharge percolates through the laterite or duricrust into the weathered cap from where the
majority of groundwater flows laterally, at the contact with fresh rock, towards the ridge
flanks and discharges through springs to the surface water network. The component of
groundwater flow from the weathered cap to the colluvium is unknown but is considered to
be low given the generally low permeability of the colluvium. Similarly, it is thought that
groundwater flow from the weather cap to the underlying fresh BIF and amphibolite, which
appears to be generally competent, is also low.

Mining operations are likely to encounter potentially moderate to high initial inflows from
groundwater as the pit progresses below the water table, but these inflows are likely to be
short lived as groundwater flow from fracture storage is depleted. As the cone of depression
from the open pit extends to beyond the limit of the weathered cap and into the colluvium,
inflows with reduce again.

The impact of mining on groundwater-fed springs discharging from the flanks of the deposits
will most likely be significant as the source of groundwater to springs is dewatered from the
pit. This will affect river baseflow, which will be most noticeable during the dry season.
However, the extent of the impact on baseflow is not known and should be investigated
further in the coming stages of the investigations.

Weathered cap: Most groundwater flow occurs within
this zone via fracture flow. Weathered cap overlying
the amphibolite appears to have a lower K (-2mid)
than the weathered cap overlying the BIF (E-Imid)

Latente.

Most groundwater from the
‘weathered cap discharges via

Figure 6-2. Conceptual hydrogeological model for Tonkolili

File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx
DEND/BROC March 2010
SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page 28

7.1

IMPACTS AND MITIGATION MEASURES

Impacts

During the mining operations, mine site infrastructure and mine waste disposal will sterilise
the potential for undertaking further exploration in parts of the project area, and hence
sterilise the use of existing resources. However, work is being undertaken to ensure that
there is no sterilisation of resources in key areas of proposed infrastructure/construction.

The ore will be extracted by open-pit methods, which will be optimised to suit the orebody
geometry and ground conditions. Mining of the ore amounts to the use of a non-renewable
resource; such that once the reserves are depleted this natural resource cannot be used again.
The optimised pit shells suggest the designed pits will occupy a significant area. For
example, the Simbili open pit may be up to 4 km in length and over 2 km wide (Figure 7-1).

Potential impacts on the geology and geomorphology of the Project Area include:

. changes to the topography and geological unit geometry as a result of exploratory
drilling and trenching, infrastructure construction, open pit extraction, waste rock
storage, stockpiling and an extensive tailings facility;

. human-induced landslides and other slope processes due to man-made ground
vibrations;

. changes in rock stress regimes;

. potential changes in flow regime, and water quality, of rivers, along with other

ephemeral watercourses, and groundwater, due to extraction and new infrastructure,
and stockpiling potentially harmful material;

. loss of land capability indefinitely in the pit area and in areas of new infrastructure;

. alteration of overland flow and gully pathways due to extraction, infrastructure and
waste and stockpile dumps;

. alteration of local topography surrounding incline ramp, pit, tailings storage dam,
waste rock dumps, processing plant and associated infrastructure (roads etc); and

. creation of man-made soils.

Current exploration work, in the form of trenching, pitting and drill pad construction has
already altered the topography of the area, resulting in changes to local watercourses,
overland flow rates and sedimentation, by weathering and erosion. These changes compound
the existing geological and geomorpholoigcal impacts resulting from extensive artisanal gold
mining that is centred on most local watercourses.

File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx
DEND/BROC March 2010
SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page 29

=.

Nurotptche ot

Marampon pit shel

_— Simbili pit shell
=

Exporation Camp

MARCH 2010 __| PROJ. No: U4041 TONKOLILI IRON ORE

=W= srk Consulting 3 3d Topography with Draped Aerial Photography

Engineers and Solentiat=

Figure 7-1. 3D topography with draped aerial photography, showing the surface outlines on the Whittle pits

File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology Geomorphology\Version 6\Tonkolili_Geology_Geomorphology_v6.docx
DEND/BROC March 2010
SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page 30

7.2 Mitigation

To reduce the effect the mine will have on the geology and geomorphology of the Project
Area, the following recommendations should be adhered to:

. Preserve watercourses where possible, and divert others to protect excavations and
containment areas (that is, infrastructure stability).

. Reclaim and rehabilitate land disturbed during construction by re-grading, re-
contouring and replacing topsoil following closure and decommissioning.

. Rehabilitate and landscape areas disturbed during construction of permanent/semi-
permanent structures.

. Reuse excavated material, where possible, for further construction and earth works, in
order to minimise the necessity for construction associated quarrying in the area.

. Reduce harmful effects on the shape of the landscape by using well-designed blasting
programmes and mining techniques to minimise vibrations.

U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx
DEND/BROC March 2010
SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page 31

CONCLUSIONS

Following studies by SRK a number of key conclusions have been reached that outline the
geological and geomorphological impacts of the Tonkolili Iron Ore Project. This Baseline
study represents a contribution towards the Scoping Report and eventual Environmental and

Social Impact Assessment (ESIA) report by WorleyParsons.

The most significant potential impacts to the geology and geomorphology by the
development Tonkolili Iron Ore Project include:

Loss of a non-renewable Resources;

Loss/change in existing land use within the area during the life of the project;
Irreversible loss of land capability in the proposed open pit area;

Likely changes in water flow regime and drainage patterns and associated impacts on
rivers and landforms; and

Potential change in river water quality

The main mitigation measures for reducing the impact on geology and geomorphology at
Tonkolili include:

Preserve watercourses where possible, and divert others to protect excavations and
containment areas (that is, infrastructure stability), and minimise contamination;
Reclaim and rehabilitate land disturbed during construction by re-grading, re-
contouring and replacing topsoil following closure and decommissioning; and

Reduce harmful effects on the shape of the landscape by using well-designed blasting
programmes and mining techniques to minimise vibrations.

File Ref:P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version
6\Tonkolili_Geology_Geomorphology_v6.docx

DEND/BROC

March 2010
SRK Consulting (UK) Ltd
Tonkolili Geology/Geomorphology Page 32

9

REFERENCES

MACFARLANE, A., BECKINSALE, R.D., PANKHURST, R.J & SNELLING, N.J. 1981. The
Geology and mineral resources of northern Sierra Leone. Jnstitute of Geological Sciences
(Great Britain.)

WILSON, N.W. & MARMO, V. 1958. Geology, Geomorphology and Mineral Resources of
the Sula Mountains. Geological Survey of Sierra Leone, London.

Unplublished references

FRIKKEN, P. 2006. Marampa and Tonkolili Iron Projects, Aeromagnetic Data Interpretation
and Target Analysis. Sierra Leone Diamond Company, Unpublished Report, pp.22

SRK Exploration: Geological Mapping, logging and field notes

SRK (UK) Mineral Resource Report, May, 2009.

SRK (UK) Mineral Resource Update Report, March, 2010.

SRK (UK) Open pit hydrogeological investigation: Phase 2 Interim Report, January, 2010.

SRK (UK) Structural Geological Review, January, 2010.

For and on behalf of SRK Consulting (UK) Ltd

James Dendle Craig Watt
Consultant Resource Geologist Principal Environmental Engineer

=P:\U4041 Tonkolili WP Framework\Task 5 ECF ESHIA Programme\Reps\Baseline_Geology_Geomorphology\Version

i_Geology_Geomorphology_v6.docx

DEND/BROC March 2010
SRK Consulting
Tonkolili Geology/Geomorphology

SRK Consulting (UK) Ltd Report Distribution Record

Complete this form and include it as the final page for each copy of the report produced.

Report No. U4041
Copy No. Version 6
Name/Title Company Copy Date Authorised by

Approval Signature:

This report is protected by copyright vested in SRK Consulting (UK) Limited. It may not be
reproduced or transmitted in any form or by any means whatsoever to any person without the written
permission of the copyright holder, SRK.

U March 2010
WorleyParsons [African agp
resources & energy ~_ea— SE

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 16

Pepel Port Soil and Water Samples Locations
712000 714000

UTM28 i UTM29

Railway old alignment
—— + Old Main Alignment
—— + Secondary Track
Pepel Layout
! Pepel Lease Area Approx

Monitoring Points
Groundwater
Pure product/free phase/NAPL
Soil Sampling
Surface Water

EXISTING,
STOCKYARD

NOTES:
Map Projection is UTM Zone 28N, Datum is WGS84

‘COMPANY

WorleyParsons

vesources & energy

STOCKYARDS: PROJECT

Tonkolili Project
Environmental & Social Assessment
EXISTING FUEL
STORAGE TANKS
AN POWER STATION PEPEL PORT
SOIL AND WATER
SAMPLE LOCATIONS

DOCUMENT Ne

PROJECT Ne: 305000-00006

WorleyParsons

resources & energy

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

| A frican@ay?

~ os

EcoNomics

APPENDIX 17

Environmental Note on Malaria Control
WorleyParsons EcoNomics

resources & energy

AFRICAN MINERALS LIMITED

Environmental Note on Malaria Control
Options

Tonkolili Iron Ore Project

305000-00006 / WP0205000
2 June 2010

WorleyParsons Canada Ltd.
Infrastructure & Environment Division
4500 16th Avenue NW

Calgary, AB T3B OM6 CANADA
Phone: +1 403 247 0200

Toll-Free: 1 800 668 6772

Facsimile: +1 403 247 4811
www.worleyparsons.com

© Copyright 2010 WorleyParsons
AFRICAN MINERALS LIMITED
ENVIRONMENTAL NOTE ON MALARIA CONTROL OPTIONS
TONKOLILI IRON ORE PROJECT

ail

PROJECT 305000-00006 / WP0205000 - ENVIRONMENTAL NOTE ON MALARIA CONTROL OPTIONS
FILE LOC.: CALGARY

REV DESCRIPTION ORIG REVIEW WORLEY- DATE CLIENT DATE
PARSONS APPROVAL
APPROVAL
A Issued for review dd-mmm-yy
E.Baulk GRamesh__G.Ramesh

:\mandm select\am| - tonkolili\10.0 engineering\10.13 es - environmental and social\aml - ecfleshialappendices\appendix 17 environmental note

‘on malaria control (4).doc Page i eos
EcoNomics
AFRICAN MINERALS LIMITED
ENVIRONMENTAL NOTE ON MALARIA CONTROL OPTIONS
TONKOLILI IRON ORE PROJECT

Disclaimer

This report has been prepared on behalf of and for the exclusive use of African Minerals Limited,
and is subject to and issued in accordance with the agreement between African Minerals Limited
and WorleyParsons Europe Limited. WorleyParsons Europe Limited accepts no liability or
responsibility whatsoever for it in respect of any use of or reliance upon the whole or any part of
the contents of this report by any third party.

Copying this report without the express written permission of African Minerals Limited or
WorleyParsons Europe Limited is not permitted.

30500-00006 / WP0205000 : Rev A: 2 June 2010 Page ili

EcoNomics
AFRICAN MINERALS LIMITED
ENVIRONMENTAL NOTE ON MALARIA CONTROL OPTIONS
TONKOLILI IRON ORE PROJECT

CONTENTS
1.
2.
3. OPPORTUNITIES FOR CONTROL OF MALARIA ASSOCIATED WITH
DEVELOPMENT EFFORTS.
3.1 Planning for and Monitoring of Malaria Control Associated with Development
Efforts ....
3.2 Options for Practical Application of Malaria Control Measures during
Resettlement, Construction and Operation Phase:
3.2.1. Community Resettlement.
3.2.2 Project Construction Phase
3.2.3. Operation Phase
4. REFERENCES
305000-00006 / WP0205000 : Rev A : 2 June 2010 Page v

EcoNomics
AFRICAN MINERALS LIMITED
ENVIRONMENTAL NOTE ON MALARIA CONTROL OPTIONS
TONKOLILI IRON ORE PROJECT

1. INTRODUCTION

Malaria is by far the most important insect transmitted disease (Gilles and Warrell, 1993). Latest WHO
estimates are that there are 300-500 million cases of clinical malaria per year, with 1.4 to 2.6 million
deaths, mainly among African children. Malaria is therefore a major cause of infant mortality and is the
only insect borne parasitic disease comparable in impact to the world's major killer transmissible diseases:
diarrhea, acute respiratory infections, tuberculosis and AIDS.

Malaria is a life-threatening disease caused by parasites called plasmodium. Plasmodium are transmitted
by the bites of infected anopheles mosquitoes who require a blood meal for egg production (PAN 2009).
Once inside the body, the plasmodium parasites are carried in the bledd stream to the liver, where they
multiply before infecting the red blood cells. Malarial attacks-aré acterized by fever, severe chills,
headache and vomiting and are triggered when the parasiti d lhe red blood cells peaks; the red
blood cells rupture releasing a large number of paragites into ieam, infecting the red blood cells
around them. If not treated, malaria can become li @ by disrupting the blood supply to the vital
organs.

There are four main types of plasmodiu a P. falciparum, P. vivax, P. malariae and P.
ovale); in sub-Saharan Africa is P. falciparum. Approximately 40 anopheline
mosquito species are capabl ia, all of which require water for larvae development.
Outside of this universal requiremént, preferred breeding habitats can vary from species to species e.g.
sun or shade, temperature range, fldwing or stagnant water, vegetation, floatability, salt content etc. Once
juvenile aquatic stages are corfipleted, most adult mosquitoes have a range of 1-3 km by air. Flying and
feeding times vary by species, with some active at dawn and dusk and others during the daytime. The
dominant mosquito species in sub-Saharan Africa are A. gambiae and A. funestus, species characterised
by high longevity, density and anthropophily i.e. they prefer to feed on human rather than animal blood
(PAN 2009). It is estimated that on average, a person receives c.121 infected bites per year in Africa (PAN
2009).

Table A Predominant Anopheles Species in Africa

A. funestus A. gambiae arabiensis A. gambiae melas
Preferred Permanent vegetated Semi permanent rain pools or —_ Brackish or saltwater
habitat / water including swamps, overflow water, roadside marshes and lagoons
breeding ponds, lake margins, ditches, clogged drainage including saltwater fish
ground streams, ditches and rice _ ditches, small borrow pits, ponds, in partial or full
fields wheel ruts, hoof prints, natural — sunlight
(WHO 1984) depressions in the ground and
puddles at the margins of rice
fields
305000-00006 / WP0205000 : Rev A : 2 June 2010 Page 1

EcoNomics
WorleyParsons

resources & energy

2. POTENTIAL IMPACT OF RESOURCE DEVELOPMENT PROJECTS
ON MALARIA

Development projects have the capacity to influence the transmission of malaria. It can be expected that if
not anticipated and corrected for in the initial plan, most development projects will result in an increase in
malaria transmission because of one or more of the following factors:

. Irrigation;

. water provision;

. building sites;

. road construction;

. deforestation;

° population shifts (resulting from economic, seasonal, or permanent migration, refugee situations).

In countries with a high malarial burden such as Africa, the health impacts associated with development-
related increase in malaria should therefore be given due consideration. Ideally, this is done during initial
planning in order that mitigation might be put in place to reduce the severity of this impact. Since malaria

activities.
3. OPPORTUNITI

3.1 Planning for a
Development

It is recommended that all development projects take into account the potential for an adverse impact on
malaria disease transmission. Project plans must thus include provisions for reducing the potential for
transmission. Development of such plans and mechanisms for monitoring impact can best be achieved by
cross-sectoral teams.

Prevention of malaria associated with development can best be established at the pre-planning stage.
Early prevention of malaria is generally simpler and cheaper than instituting corrective measures later.
Specified recommended components, to be carried out by the team members, must be included in the
planning and implementation phases, respectively, to prevent an adverse impact on malaria. It is critical
that the implementation phase must continue and reinforce the interventions initiated in the planning
phase. These efforts should include:

Page 2 appendix 17 environmental note on malaria control (4).doc

EcoNomics
AFRICAN MINERALS LIMITED
ENVIRONMENTAL NOTE ON MALARIA CONTROL OPTIONS
TONKOLILI IRON ORE PROJECT

In the planning phase:

. In-country epidemiologic assessment for malaria. Projects must include a_ baseline
epidemiologic characterization of the region selected for development. This characterization will
include the current malaria situation, the biology of the malaria parasite and its various vector
control strategies, and the roles of the health system, the community, and the other sectors in any
existing malaria program;

. Community involvement. A commitment to involve the community and develop a plan in
conjunction with the affected community. The input, consultation, and education of the affected
human population;

. Areal time plan. Opportunity for later modifications develdpment plan. The planning phase
must also include a consideratio! a ent projects may generate and,
most importantly, allow for_madificati je transmission of malaria in the

future.

In the implementation phase:
e Regular and ongoing mo! i ast yearly) of malaria epidemiology;

e Continual involvement of thé community in program implementation; and

e Monitoring and enforcement of safeguards.

The WHO recommends an Integrated Vector Management (IVM) approach, a systematic control approach
based on evidence and knowledge of the local situation (WHO website 2010). Integrated vector
management (IVM) is defined as "a rational decision-making process for the optimal use of resources for
vector control" and includes five key elements: 1) evidence-based decision-making, 2) integrated
approaches 3), collaboration within the health sector and with other sectors, 4) advocacy, social
mobilization, and legislation, and 5) capacity-building (Beier et al 2008). In 2004, the WHO adopted IVM
globally for the control of all vector-borne diseases. Important recent progress has been made in
developing and promoting IVM for national malaria control programmes in Africa at a time when
successful malaria control programmes are scaling-up with insecticide-treated nets (ITN) and/or indoor
residual spraying (IRS) coverage.

Available Control Measures

Since malaria involves three living beings: man (the host), plasmodia (the agent), and anopheles mosquito
(the vector), control of this menace is a formidable task. The measures most widely employed to control
malaria currently include insecticide-treated nets, preventative / curative medicines (chemoprophylaxis
and chemotherapy), and application of pesticides to control the vectors (mosquitoes). Other control
measures involve the use of environmental control strategies which can be used in addition to, or in some

30500-00006 / WP0205000 : Rev A: 2 June 2010 Page 3

EcoNomics
WorleyParsons

resources & energy

cases in place of more conventional techniques in order to provide a more sustainable approach. An
effective malaria control programme will often incorporate a number of measures that will work in unison.
The type or combination of control measures used for a given development project will depend on a
number of local factors and should be determined during the planning phase.

IRS is one of the primary vector control and transmission disruption measures used to control malaria
(WHO 2006). IRS involves the application of long-acting chemical insecticides to the inside walls and
ceilings of buildings to kill the adult vectors that land on them. This serves two functions, firstly to reduce
the lifespan of infected adult vectors, and secondly to reduce vector density (WHO 2006). The insecticide
used for IRS must be chosen according to local conditions (vector species — susceptibility and behaviour),
safety for humans and environment, and cost effectiveness balanced with efficacy. The WHO recommend
12 different insecticides (WHO 2006). Since many of these chemicals have known health effects (e.g.
DDT), care should be exercised when developing mitigation strategies that involve use of these potentially
toxic insecticides. It is important that IRS is carried out properly and safely and that unwanted exposure or
release does not occur (consider aspects such as training of personnel, subcontracting, prevention of
unauthorized use etc). Also of note is the fact that strategies with a high dependence on chemical
pesticides can be undermined by development of vector resistance, and vector behaviour adaptation
(avoidance) (WHO 2006, PAN 2009). Insecticide resistance is of particular concern in Africa; WHO
recommend a comprehensive assessment of resistance at a local-tével before planning an IRS
programme (WHO 2006). If such an assessment has been carried © ly, the findings may be of use.
These factors should be taken into consideration when planpit aria mitigation programme.

Non-insecticide based environmental control technique: available. Environmental control

f)

personal protection, proofing holiges Or citi ents away from major breeding sites;

. environmental modification|
vector habitats; and

efmanent dr/long-lasting measures to prevent, eliminate or reduce

° environmental manipulation
for breeding.

planned, recurrent activities that reduce the favourability of a habitat

When planning development projects, these categories can also be viewed from a ‘potential’ rather than
‘existing’ standpoint, i.e. construction can be planned to avoid unnecessary creation of larval habitat. Care
should be taken that mitigation measures are planned and carried out such that there are not excessive
adverse effects on surrounding ecosystems (for example drainage of natural wetlands etc).

Page 4 appendix 17 environmental note on malaria control (4).doc

EcoNomics
AFRICAN MINERALS LIMITED
ENVIRONMENTAL NOTE ON MALARIA CONTROL OPTIONS
TONKOLILI IRON ORE PROJECT

3.2 Options for Practical Application of Malaria Control Measures
during Resettlement, Construction and Operation Phases

3.2.1. Community Resettlement

Where resettlement of communities is necessary, the following mitigation measures should be taken into
consideration (IFC 2009, WHO 2006):

Education

Planning sessions for community resettlement should include educatio segments for leaders of the
community (including women) on the importance of design andd ion of housing with regard to
malaria-protective measures (screened windows and doors elf prdper use.

Construction

When resettlement housing i ive medsures should be incorporated (if
acceptable to the local community esigned such that country design requirements
are met, with drainage suffici e ati josquito breeding sites. Insecticidal treatments,

i.e. IRS, for new housing shoul
Location

Resettlement housing should located at least 500m from significant anopheles breeding sites. In addition,
communities with low malarial transmission rates should not be placed in or near communities with high
transmission rates.

Community Support

Support of local / regional malarial control programmes e.g. through the provision of insecticide treated
nets at reduced cost to impacted communities. Educate community members on the use of such nets and
other controls e.g. environmental management programmes and community clean-up days.

3.2.2 Project Construction Phase

Construction creates many opportunities for increased mosquito breeding sites, including creation of pits,
berms and waste piles in which water can pool, or which may affect existing drainage, the rutting of
surfaces by heavy plant and alteration of vegetation patterns. Possible environmental management
techniques for malaria control during construction include (IFC 2009, PAN 2009, WHO 1982, WHO 1984,
WHO 2006):

. Creating adequate drainage;
. Filling depressions to prevent pooling of water;
305000-00006 / WP0205000 : Rev A : 2 June 2010 Page 5

EcoNomics
WorleyParsons

resources & energy

° Covering water tanks and stagnant water;

° Due care and planning when re-routing water features (streams, wetlands, rivers, rice plantations
etc);

° Vegetation management in construction area to reduce the favourability of breeding habitat for

dominant mosquito species;

° Education of workers on the use of personal protection (long sleeve shirts and pants / repellent /
nets for sleeping), provision of suitable clothing where appropriate;

° Placement of any worker camps away from mosquito breeding sites (1.5 - 2 km from major
breeding sites);

° Good construction of housing and buildings in worker camps (repairing of cracks and holes,
covering eaves where appropriate) installation of screens on windows and doors, and provision of
treated nets for sleeping;

° Periodic IRS where appropriate and as per WHO guidance (WHO 2006);

° Vegetation clearing around worker camps to reduce favourable breeding or resting sites; and

vigilance and awareness of
issues, keeping drains clear of refuse and free-flowing, é of all vector control measures
already in place etc).

3.2.3. Operation Phase

A number of the malaria contro ion can be used ‘as is’ or modified
for use during the operation pha: ecially true in a mine area since there will be
constant remodelling of the land: mployed during operation should be sustainable
over the lifetime of the project aintenance in order to achieve this, and others will be

° Creating adequate drainagé systems;

. Land levelling;

° Filling depressions to prevent pooling of water;

° Covering water tanks and stagnant water;

° Vegetation management in construction area to reduce the favourability of breeding habitat for

dominant mosquito species;

° Planting of indigenous water-intensive plants/trees to help dry problem areas (with due care to
avoid biodiversity issues);

° Education of workers on the use of personal protection (long sleeve shirts and pants / repellent /
nets for sleeping) to prevent sickness;

Page 6 appendix 17 environmental note on malaria control (4).doc

EcoNomics
AFRICAN MINERALS LIMITED
ENVIRONMENTAL NOTE ON MALARIA CONTROL OPTIONS
TONKOLILI IRON ORE PROJECT

. Placement of any worker camps away from mosquito breeding sites (1.5 - 2 km from major
breeding sites);

. Good construction of housing and buildings in worker camps (repairing of cracks and holes,
covering eaves where appropriate) installation of screens on windows and doors, and provision of
treated nets for sleeping;

. Periodic IRS where appropriate and as per WHO guidance;

. Vegetation clearing around worker camps to reduce favourable breeding or resting sites; and

. Good housekeeping (e.g. removal of debris that may collect wates, vigilance and awareness of
issues, keeping drains clear of refuse and free-flowing, mainte of all vector control measures

already in place etc).

all

30500-00006 / WP0205000 : Rev A: 2 June 2010 Page 7

EcoNomics
WorleyParsons

resources & energy

4. REFERENCES

Beier, J.C., Keating, J., Githure, J.I., Macdonald, M.B., Impoinvil, D.E. and Novak, R.J. 2008. Integrated
Vector Management for Malaria Control. Malaria Journal.2008.

Gilles HM, Warrell DA, 1993. Bruce-Chwatt's Essential Malariology, 3rd Edition. London: Arnold;1993:13-
36.

IFC (International Finance Corporation) 2009. Introduction to Health Impact Assessment. Available at:

http://www. ifc.org/ifcext/sustainability.nsf/AttachmentsByTitle/p_HealthimpactAssessment/$FILE/
HealthImpact.pdf

PAN (Pestizid Aktions-Netzwerk - Germany) 2009. Environmental Strategies to replace DDT and Control
Malaria.

WHO (World Health Organization) 1982. Manual on environmental management for mosquito control —
with special emphasis on malaria vectors. Available at:
http://whqlibdoc.who.int/publications/1982/9241700661_eng.pdf?besi_scan_C407C4D9C6BEAEC
D=0&bcsi_scan_filename=9241700661_eng.pdf

WHO (World Health Organization) 1984. Environmental Management Activities in Malaria Control in
Africa. Bulletin of the World Health Organization, 62 (Sup); 77-80, 1984. Available at:
http://whqlibdoc.who.int/bulletin/1984/supplement/butfetin 2(supp) _77-80.pdf

\ying:] Use ofjindoor residual spraying for
| Positian Statement. Global Malaria
.int/docs/IFRS-position.pdf

-

lo. 94. Available at:

Page 8 appendix 17 environmental note on malaria control (4).doc

EcoNomics
WorleyParsons [African agp
resources & energy ~_ea— SE

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 18

Environmental Management Plan
WorleyParsons [African agp
resources & energy ~_ea— SE

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 19

Minutes of Early Works Chiefdom Committee (EWCC) Meetings
WorleyParsons

resources & energy

MEETING RECORD

Project No: 305000-00006
Project: Tonkolili lron Ore Project

Early Works Chiefdom Committee Introduction

PARTICIPANT NAME & ORGANISATION DATE 1 March 2010
CLIENT Paramount Chief Kalansogoia TIME START 2:45
WoRLEYParsons: Olin Forbes TIME FINISH 3:30
LOCATION PC's Office Bumbuna
AML Alie Bangura (PRO) RECORDER Author
DOC NO 305000-00006-0000-0-
MOM-0013
FILE LOC SharePoint\AML Tonkolili
Page\Minutes of Meeting
PROJ REF
SIGNATURE
ORIGINATOR DATE SIGNED
SIGNATURE
OTHER PARTY DATE SIGNED
COPIES
RECORD OF DISCUSSIONS
ITEM ITEM DETAILS praia as
1. Safety Moment
Start safety moment here
2. EWCC Introduction of ToR for committee
3. Attendance discussed with the PC and agreed that he would notify his section

chiefs, councillors, NGO’s, women’s and youth groups. AML were asked to
coordinate with the District Council Chairman to bring the GoSL district heads of
department on board and to contact the area MP.

4. The Paramount Chief contacted the Chairman and made an appointment for
WP/AML to meet on 3“ March 2010 at 10am in Magburaka (district
headquarters)

5. The inaugural meeting was scheduled for Wednesday, 10" March 2010 at the

PC office in Bumbuna.

6. The EWCC will be responsible for high level issues and it was noted that
community sensitisation should be carried out on the ground. The PC
recommended that suitable locations could be identified so that villagers could
attend a central location reducing the number of meetings required.

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\aml -
ecf\eshia\appendices\ewcc minutes\meeting record ewcc tor 10310.doc
WorleyParsons

resources & energy

MEETING RECORD

END OF RECORDS

meeting record ewcc tor 10310.doc 2 4 March 2010
WorleyParsons

resources & energy

MEETING RECORD

Project No: 305000-00006
Project: Tonkolili lron Ore Project

Early Works Chiefdom Committee Introduction

PARTICIPANT NAME & ORGANISATION DATE 2 March 2010
CLIENT Paramount Chief Kafe Simira tyme starT 10:00
WoRLEYParsons: Olin Forbes TIME FINISH 10:30
LOCATION PC's Office Mabonto
AML Alie Bangura (PRO) RECORDER = Author
DOC NO 305000-00006-0000-0-
MOM-0014
FILE LOC SharePoint\AML Tonkolili
Page\Minutes of Meeting
PROJ REF
SIGNATURE
ORIGINATOR DATE SIGNED
SIGNATURE
OTHER PARTY DATE SIGNED
COPIES
RECORD OF DISCUSSIONS
ITEM ITEM DETAILS praia as
1. Safety Moment
Start safety moment here
2. EWCC Introduction of ToR for committee
3. Attendance discussed with the PC and agreed that he would notify his section

chiefs, councillors, NGO’s, women’s and youth groups. AML were asked to
coordinate with the GoSL district heads of department and to contact the area
MP.

4. The inaugural meeting was scheduled for Wednesday, 10" March 2010 at the
PC office in Bumbuna.

5. The EWCC will be responsible for high level issues and it was noted that
community sensitisation should be carried out on the ground. Colin Forbes
indicated that suitable locations could be identified so that villagers could attend
acentral location reducing the number of meetings required.

6. The PC requested that maps be made available to accurately disseminate
information to the villagers.

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\aml -
ecf\eshia\appendices\ewcc minutes\meeting record ewcc tor 20310.doc
WorleyParsons

resources & energy

MEETING RECORD

ACTION BY
ITEM ITEM DETAILS. AND DATE

7. The PC also asked for guidance on whether farmers should continue farming.
Colin Forbes responded that it was important to continue providing for their own
needs until such time that the route was clearly identified on the ground.

END OF RECORDS

meeting record ewcc tor 20310.doc 2 4 March 2010
WorleyParsons

resources & energy

MEETING RECORD

Project No: 305000-00006
Project: Tonkolili lron Ore Project

Early Works Chiefdom Committee Introduction

PARTICIPANT NAME & ORGANISATION DATE 3 March 2010

TONKOLILI DISTRICT Augustine Koroma - District TIME START 10:00
COUNCIL Counci Chairman

Michael Touray - Chief
Administrator

District
WORLEYPARSONS: Clin Forbes TIME FINISH 12:00
LOCATION District Council
Headquarters - Magburaka,
Tonkolili District
AML Tim Fofana (Lead PRO) RECORDER = Author
Alie B: PRO:
le Bangura (PRO) DOC NO 305000-00006-0000-0-
MOM-0015
FILE LOC SharePoint\AML Tonkolili
Page\Minutes of Meeting
PROJ REF
SIGNATURE
ORIGINATOR DATE SIGNED
SIGNATURE
OTHER PARTY DATE SIGNED
COPIES
RECORD OF DISCUSSIONS
ITEM ITEM DETAILS praia as
1. Safety Moment

Start safety moment here

2. The District Council Chairman introduced himself and the Chief Administrator
and clarified that his role was equivalent to a ‘governor’ in the US system of
administration.

3. The District Chairman thanked AML for coming. He noted, however, that this
visit was the first time AML have been to his office since they arrived. He
indicated that the District Council have not even opened a file for AML as yet.

He noted that he has tried to visit the site and was turned back at the gate
without being given the chance to meet with the General Manager.

He noted that the Paramount Chiefs reported to him.

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\aml -
ecf\eshia\appendices\ewcc minutes\meeting record ewcc tor 30310.doc
WorleyParsons

resources & energy

MEETING RECORD

ACTION BY
ITEM ITEM DETAILS. AND DATE

He advised that ADDAX had been to visit him as they were aware of his role in
Tonkolili District. As such, he was in a position to advise people when they
asked for advice on the ethanol project. He emphasized that this was not
possible in the case of AML as he knew nothing of the project.

He recommended more involvement with the District Council and improved
communications between AML and them.

He made a point of stating that his reports went to ‘State House’ and that the
minutes from District Council meetings were not very complimentary stating that
there was significant ‘disturbance’ amongst local in relation to AML.

4. On a positive note the Chief Administrator thanked AML for contributing to the
well being of people in his district noting the educational bursaries that were
provided by AML.

He also commended AML for improving roads in the area.

He stated that the council was meant to provide support to AML and as much as
the district needs AML, AML needs the council as many sectors have been
devolved from central government.

He noted that AML could look at the Tonkolili District website and see in what
areas there could be collaboration.

5. On the subject of employment particular emphasis was placed on preferential
treatment for locals indigenous to the area by the Chief Administrator. He
advised AML to ‘strategise’ carefully on the employment issue as it had the
potential to derail company activities.

He claims that complaints are coming in over AML’s employment of people from
Freetown. Local jobs should be for locals and not for people from outside the
area, he reiterated. Furthermore, he stated that it was in AML’s best interest to
employ locals as they were motivated to keep the project going and improve the
area unlike outsiders.

6. The Chairman recommended that AML be given a slot in the next Council
meeting to officially present the Tonkolili lron Ore Project. These meetings are
held on the last Wednesday of every month.

7. Tim Fofana addressed the meeting and stated that it was not AML’s intention to
cause such distress to the Council and its Chairman and would follow up with
his superiors to find out what had happened.

8. Colin Forbes reiterated what Mr Fofana had said and recommended that future
consultation would be more cognisant of the administrative structure to which
the Chairman referred. asked that the EWCC be discussed

9. On the subject of the EWCC, the Chairman welcomed the formation of the
committees and provided some input as follows:

¢ The head of the Council’s Mineral Resources Committee should be
involved. He is also the District Ministry of Mines representative
(Sylvester Koroma).

e The Council currently has staff undergoing training in crop valuation but
for the time being it should be handled by the District Ministry of
Agriculture representative.

e Environmental issue facing Tonkolili District are currently handled by the

meeting record ewcc tor 30310.doc. 2 4 March 2010
WorleyParsons

resources & energy

MEETING RECORD

ACTION BY
ITEM ITEM DETAILS. AND DATE

Ministry of Health Officer as EPA do not have representation as yet.

e Tree valuation is determined by the District Director of Forestry.

e For structures, the Chairman recommended that we include the Ministry
of Works representative and/or the Sierra Leone Roads Authority.

END OF RECORDS

meeting record ewcc tor 30310.doc 3 4 March 2010
WorleyParsons

resources & energy

MEETING RECORD

Project No: 305000-00006
Project: Tonkolili lron Ore Project

Early Works Chiefdom Committee Inaugural Meeting

PARTICIPANT NAME & ORGANISATION DATE 10 March 2010
CLIENT See Kalansongoia Attendance TIMESTART 11:00
List (attached)
WORLEYPARSONS: Clin Forbes TIME FINISH 12:30
LOCATION Court Barrie Bumbuna
AML Mustapha Kamara RECORDER Author
Abdel Secay DOC NO 305000-00006-0000-0-
MOM-0018
FILE LOC SharePoint\AML Tonkolili
Page\Minutes of Meeting
PROJ REF
SIGNATURE
ORIGINATOR DATE SIGNED
SIGNATURE
OTHER PARTY DATE SIGNED
COPIES
RECORD OF DISCUSSIONS
ITEM ITEM DETAILS ‘AND DATE
1. Safety Moment
None

EWCC Conducted as per Kalansongoia Agenda (attached)

Prayers were conducted for Muslim and Christian members.

It was agreed that the meeting would be conducted in Krio with translation into
English when required.

5. The Paramount Chief opened the meeting by welcoming all those present and
stressing that the Early Works Chiefdom Committee (EWCC) has an important
role to play in making sure that the construction of the haul road goes on well
and benefits for the local communities can be realised.

EWCC members present introduced themselves (see Attendance Register).

A description of the Early Works Program was provided (see attached sheet —
Early Works Project Description) which included hematite mining, construction
of the haul road and refurbishment of the Peel railway and port. There was also
a brief discussion on haul road operations (see attached sheet — Road train).

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\aml -
ecfieshia\appendices\ewcc minutes\kalansongoia\appendix\ewcc kalansongoia 1 100310.doc
WorleyParsons

resources & energy

MEETING RECORD

ACTION BY
ITEM ITEM DETAILS. AND DATE

8. A review of the villages that would be affected by the works was undertaken
listing the following:

1. Farangbaya
Wandugu
Furia
Balaya
Kanigba
Basaiya
Kasikoro

SP NOA PWN

Kapete

9. Committee structures were reviewed and emphasis was placed on roles being
relevant to the subject matter. It was also stated that there should be room to
induct further members in the future if necessary. The notion that village heads
should also be included was rejected as it was felt that there was adequate
representation through the Section Chiefs and that the Community Sensitisation
Program would allow for their participation.

Membership was agreed (with reference to the EWCC Terms of Reference
(ToR) guide) as follows:

1. Paramount Chief
3 Section Chiefs
1 women’s leader
1 youth leader

1 MP

2 councillors

Noa pwn

Representatives from these lead agencies:

a. EPA (not present but indicated they would try to make
themselves available from Freetown)

b. Ministry of Agriculture, Forestry and Food Security
Ministry of Lands and Housing

d. Ministry of Mines represented here by the Chairman of the
Tonkolili District Council Committee on mineral Resources.

e. 1 District Council Internal Affaires Department
8. 3 AML personnel

9. 1NGO to be selected by SLANGO ensuring that a suitable locally active
NGO is chosen.

A monthly meeting schedule was agreed.
This EWCC would operate through consensus.

10. The ToR were adopted as per the attached guide. The grievance mechanism is
to be defined at the next meeting and other items may be presented after time is
given to review and absorb the document.

ewcc kalansongoia 1 100310.doc. 2 12 April 2010
WorleyParsons

resources & energy

MEETING RECORD

ACTION BY

ITEM ITEM DETAILS. AND DATE

11. Social Impacts were discussed as a way of gearing members up to participate
actively in ensuring that issues affecting local communities as a result of the
early works were addressed. These included:

e Loss of agricultural land
¢ Loss of economic trees
¢ Loss of sacred bush

e Relocation of structures

e Loss of social amenities although it was stressed that this would be
dealt with by the larger committee handling the next phase of mining
(magnetite) through a Community Development Plan and the
Resettlement Action Plan.

¢ It was felt that loss of social cohesion would not be an issue as
settlements would not be moving.

e Villages may migrate closer to road once built (safety issue).

e Youth felt that employment would be a very positive impactas long as
locals were given jobs.

e Women would be affected by loss of land reducing their ability to farm
and produce food for their families.

e The District Forest Officer stated that measures should be put in place
to address protection of forests.

12. Part of the EWCC’s role is to ensure that decisions made by the committee are
communicated to people on the ground. This is to be carried out through the
Section Chiefs and the Community Sensitisation Program (CSP).

The CSP would begin with relaying the Project Description to the affected
villages and then carry out regular information sessions through designated
EWCC members to allow for local communities to receive and respond to issues
raised.

Villages will be grouped together to simplify the exercise as follows:
1. Farnagbaya, Wandugu and Furia
2. Basaiya, Kanigba and Balaya
3. Kasikoro and Kapete
The first CSP meeting is to be held on 413" March 2010 in Wandugu.
13. Other points of discussion included:

1. Members enquired whether food and transport would be made available
to them during their participation in EWCC meetings — AML are to
review this request and further deliberations on allowances will be
needed.

2. Will the same meeting format be used for CSP meetings — no, these
meetings should be brief enough to get information to the communities
in a non-technical way and may not require the presence of all EWCC
members.

a. The Paramount Chief suggested that a bag of rice be made
available for the villages at the meeting and Mustapha Kamara

ewcc kalansongoia 1 100310.doc. 3 12 April 2010
WorleyParsons

resources & energy

MEETING RECORD

ACTION BY

ITEM ITEM DETAILS. AND DATE

concurred stating that from his experience it would be important
to support the community in this way.

b. A Section Chief asked if AML would build access roads for the
villagers to connect to the haul road — Mustapha Kamara
reiterated that the haul road will be a private road and for safety
reasons it cannot be used by the general public.

14. The next meeting was set for 10" April 2010 at St. Mathews Secondary School

in Bumbuna.
15. Meeting ended with Muslim and Christian prayers followed by lunch.
END OF RECORDS

ewcc kalansongoia 1 100310.doc. 4 12 April 2010
EARLY WORKS CHIEFDOM COMMITTEE MEETING
ATTENDANCE REGISTER

Chiefdom: KALANSOLOIR Date: 427 wed “MARCH ZOlO.
No. Name Designation Sign Contacts
1 i . Chairman Minevel 7
SYLVESTER: RerRomg  |esonyces Committee) OFb BS FF 50
2 | Kee Kean saz Senimasd t temuan| lam (933 B2340)
3 _ Disvacy GROPs OTe STONS|
Leslie T. GQeevnidows OCKLCER Ten OSFSOITE
4 |Motamed D)- MAnS ARAY Prustavect Feaesy OFF eo, loth -9 08238
Vora CON On ‘os Ses
. rs Gelso oy Quan hie Serneor Qiiete— O77 6 | 88 St
8 BY. Mormwe ig a wk Cal eon BEES ofessastfeo
{
7 floc} Y. Rodle £62 | Abetes _|F ae
-7 gle
8 Sehmen T Fares st GP Bermbum|, Spares Op EEL
ait u \ g
8 Po Fereakola Kor mo fk on aoe ae ¥. Crime —
10 Db mba Ker ma ere niet
Sechien Chiek

1 |Shexu Kerra Kemen du S Keres —

2 Avian Yo Kowmn [PRO Kalansegeia Bing §33-2S6266
8 ybrilla & Kawase \Veutt beady | fruera | 088 27g
4 [SR oD, yamenlecrded Coxe, lab 68S Aub
5 lReima Center |" ONS 8. Conteh —
ela. . Fa EST SHER ;

Alix BT, Gum Quer By. OFS - hEIEI(
7 MuS~ H- Conbel, DF. O Pave Wi Cor teho 7F -So “tREL
8 Danag Come | aie at O83 100 Ago
8 [Tien Fopewe. |Marager FR, Tips (033 256 Fog

Coun KLE

038 $7401¥

WorleyParsons

resources & energy

MEETING RECORD

Project

Project:

No: 305000-00006

Tonkolili Iron Ore Project

Early Works Chiefdom Committee Inaugural Meeting Kafe

Simira
PARTICIPANT NAME & ORGANISATION DATE 11 March 2010
See Kafe Simira Attendance
CLIENT TIME START :
List (attached) 11:00
WoRLEYParsons: Olin Forbes TIME FINISH 12:30
LOCATION Court Barrie Mabonto
AML Mustapha Kamara RECORDER Author
Abdel Secay DOC NO 305000-00006-0000-0-
MOM-0016
FILE LOC SharePoint\AML Tonkolili
Page\Minutes of Meeting
PROJ REF
SIGNATURE
ORIGINATOR DATE SIGNED
SIGNATURE
OTHER PARTY DATE SIGNED
COPIES
RECORD OF DISCUSSIONS
ACTION BY
ITEM ITEM DETAILS AND DATE

Safety Moment

None

EWCC Conducted as per Kafe Simira Agenda (attached)

Prayers were conducted for Muslim and Christian members.

It was agreed that the meeting would be conducted in Krio with translation into
English when required.

The Paramount Chief could not attend and was represented by his brother Dr.
Bangura. The area MP was chosen to chair the meeting and opened the
meeting by welcoming all those present and stressing that the Early Works
Chiefdom Committee (EWCC) has an important role to play in making sure that
the construction of the haul road goes on well and benefits for the local
communities can be realised.

Dr Bangura was asked to speak on behalf of the Paramount Chief and advised
that Kafe Simira Chiefdom was willing to give support to the project in return for

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\aml -
ecfieshia\appendices\ewcc minutes\kafe simira\appendix\ewcc kafe simira 1 110310.doc
WorleyParsons

resources & energy

MEETING RECORD

ACTION BY

ITEM ITEM DETAILS. AND DATE

tangible benefits and development for Kafe Simira.He recommended that AML
be allowed to proceed but recommended that AML write to the PC officially to
formalise the EWCC’s work.

6. EWCC members present were introduced (see Attendance Register).

7. A description of the Early Works Program was provided (see attached sheet —
Early Works Project Description) which included hematite mining, construction
of the haul road and refurbishment of the Peel railway and port. There was also
a brief discussion on haul road operations (see attached sheet — Road train).

8. Committee structures were reviewed and emphasis was placed on roles being
relevant to the subject matter. It was also stated that there should be room to
induct further members in the future if necessary.

Membership was agreed (with reference to the EWCC Terms of Reference
(ToR) guide) as follows but is subject to the Paramount Chief blessing at a later
date:

Paramount Chief
2 Section Chiefs
1 women’s leader
1 youth leader

2 MP’s

2 councillors

NOP WON >=

Representatives from these lead agencies (Dr Bangura suggested that
it is important to identify heads of department who will articulate GoSL
policy and law accurately):

a. EPA (not present but indicated they would try to make
themselves available from Freetown)

b. Ministry of Agriculture, Forestry and Food Security
Ministry of Lands and Housing

Ministry of Mines represented here by the Chairman of the
Tonkolili District Council Committee on mineral Resources.

e. 1 District Council Internal Affaires Department

8. 1NGO to be selected by SLANGO ensuring that a suitable locally active
NGO is chosen.

9. 3 AML personnel
A monthly meeting schedule was agreed.

This EWCC would operate through consensus. Dr Bangura commented that this
approach would be in line with traditional norms.

9. The ToR were adopted as per the attached guide following the comments.
presented by Dr Bangura including:

e Noting that if this approach had been adopted in Kono they would not
be experiencing the problems that they currently face.

e¢ On behalf of the community he appreciated AML delivering
comprehensive ToR such as these.

ewcc kafe simira 1 110310.doc. 2 13 April 2010
WorleyParsons

resources & energy

MEETING RECORD

ITEM ITEM DETAILS.

ACTION BY
AND DATE

The Chairman asked that the meeting accept the ToRs through him and there
were no objections.

10. Social Impacts were discussed as a way of gearing members up to participate
actively in ensuring that issues affecting local communities as a result of the
early works were addressed.

e Dr Bangura commented that people should take this seriously as they
do not want what happened in Kono to happen in Kafe Simira and the
messages and the results of EWCC deliberations should be
communicated directly to those affected. Mustapha Kamara noted that
this was contained in the Community Sensitisation Program which was
later on in the agenda.

11. Part of the EWCC’s role is to ensure that decisions made by the committee are
communicated to people on the ground. This is to be carried out through the
Section Chiefs and the Community Sensitisation Program (CSP).

The CSP would begin with relaying the Project Description to the affected
villages and then carry out regular information sessions through designated
EWCC members to allow for local communities to receive and respond to issues
raised.

Villages will be grouped together to simplify the exercise.

12. Other points of discussion included:

1. Work carried out by EWCC will be important introduction into modalities
of the larger committee that would be established for the main
magnetite mining phase.

2. Mr Kanu asked whether the work will be carried out mechanically or
manually. Mustapha Kamara replied emphasising that AML first priority
was to employ locals but modern techniques would be used during
construction including heavy machinery. He reassured members that
the contractors in place have been advised that they should maximise
local labour content.

3. The Chairman noted that Mabonto, the Chiefdom headquarters had
problems with communication as there was no phone signal nearby.
Mustapha Kamara noted that as the project is implemented this will
change as a communications tower will be erected nearby.

4. Asked about training for local people Mustapha Kamara explained that a
training program will commence soon.

5. Responding to queries about the number of PRO for Kafe Simira
compared to Kalansongoia, he noted that more PRO’s are being
mobilised.

6. The Chairman noted that the District Council should be given a
familiarisation tour of the project.

7. Dr Bangura noted that AML should increase their presence in the area
and the chiefdom should be given equal representation on the current
community consultation committee as the letter that was sent to them
stating that had fewer places that their neighbours was unacceptable.
Mustapha Kamara responded saying that there was no malice intended
and that the numbers were based on current drilling activities which at
the moment do not affect Kafe Simira. Dr Bangura acknowledged the

ewcc kafe simira 1 110310.doc 3

13 April 2010
WorleyParsons

resources & energy

MEETING RECORD

ACTION BY
ITEM ITEM DETAILS. AND DATE

apology but stated that he did not agree with the reasoning stating the
committee should have full and equal representation regardless of the
current project activity. As this was not an issue for the EWCC it would
be resolved directly between the parties.

13. The next meeting was set for 47” April 2010 at the court barrie in Mabonto.

14. Meeting ended with Muslim and Christian prayers followed by lunch.

END OF RECORDS

ewcc kafe simira 1 110310.doc. 4 13 April 2010
EARLY WORKS CHIEFDOM COMMITTEE MEETING

ATTENDANCE REGISTE

R

Chietdom: Late. ern WAG date: {ihe aan
No. Name Designation Sign Contacts
030 4 12%
1 [Alia fatlo BanGuRs —_|FR p.2.ALIM CU RA I 032 304 tes
7}

ion, Mefkamed A: Teravo lle

3 Con. Sylbesbe it: Kop erg Conaraiptes. CLespuy o¥5 SS EF 36

4 |Lesuie DT Gi weage nate vien an OTK BI19184

5 Mowamed D. Man daray Diss ees Orice ee OTL 9EE232

© enspenee >. Crete, guoekiiy hope Wolke — [om aie

” Qsiwoa T. Banerco Vide chain Tat

o | eb wl $ orp ie Ae. LY SEFRBAN -
9 | Un sA CHEER cI By

0 Cou Feegss amen _a F037 $790
: . w Loaly GB o.—-  |gem7471
11 Ree wry S Benen “ Choon oe) CF ; bay “ah oe
2 HENRY Ss. iAMAKA _|maccaTHADA

eo, Ses

£yv- CL. Coteus SS, Oner
ev finan drepdet, SG =

O07L-305
033-727 al

4 Tein FePAnia —_|Manape, dR, Aipeiy [| 033 -286 70 8
5 6.0K Tak O?76_-G/ 99 SY
16 Verse Ss Kofurey, Cou ASV aif Orh-36F a a
17 Ey, . 6 Labbe A Llloe Zh) ote O76 64530

WorleyParsons

resources & energy

MEETING RECORD

Project No: 305000-00006
Project: Tonkolili lron Ore Project

Early Works Chiefdom Committee Inaugural Meeting
Safroko Limba

PARTICIPANT NAME & ORGANISATION DATE 12 March 2010
CLIENT See Safroko Limba Attendance tie stTaRT 41:00
List (attached)
WoRLEYParsons: Olin Forbes TIME FINISH 12:30
LOCATION Court Barrie Binkolo
AML Tim Fofana RECORDER Author
Abdul Sesay DOC NO 305000-00006-0000-0-
MOM-0021
FILE LOC SharePoint\AML Tonkolili
Page\Minutes of Meeting
PROJ REF
SIGNATURE
ORIGINATOR DATE SIGNED
SIGNATURE
OTHER PARTY DATE SIGNED
COPIES
RECORD OF DISCUSSIONS
ACTION BY
ITEM ITEM DETAILS AND DATE
1. Safety Moment
None

EWCC Conducted as per Safroko Limba Agenda (attached)

Prayers were conducted for Muslim and Christian members.

It was agreed that the meeting would be conducted in the local language Limba
with translation into Krio and English when required.

5. The Paramount Chief opened the meeting by welcoming all those present and
stressing that the Early Works Chiefdom Committee (EWCC) has an important
role to play in making sure that the construction of the haul road goes on well
and benefits for the local communities can be realised. He emphasised that this
road will pass through swamp and agricultural land and may affect some
structures along the way.

A comment was raised at this juncture by a participant noting that they never
received compensation promised during the Bumbuna Transmission Line

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\aml -
ecf\eshia\appendices\ewcc minutes\safroko\appendix\ewcc safroko limba 1 120310.doc
WorleyParsons

resources & energy

MEETING RECORD

ITEM

ACTION BY
ITEM DETAILS AND DATE

resettlement program and hoped that this project would be different. The
Paramount Chief responded saying that he would ensure that everything would
be done so that AML will pay the compensation that is due and that it is
important for this project to benefit citizens of Sierra Leone.

Further to that the member representing the Ministry of Mines stated that his
ministry had built an office in Makeni to serve Northern Province. He was happy
that AML has taken such a positive step towards consultation with communities
affected by it’s project and wished that the company will continue to support
them through the development of schools and other social infrastructure.

EWCC members present introduced themselves (see Attendance Register).

A description of the Early Works Program was provided (see attached sheet —
Early Works Project Description) which included hematite mining, construction
of the haul road and refurbishment of the Peel railway and port. There was also
a brief discussion on haul road operations (see attached sheet — Road train).

A review of the villages that would be affected by the works was undertaken and
will be reviewed in meetings to follow.

Committee structures were reviewed and emphasis was placed on roles being
relevant to the subject matter. It was also stated that there should be room to
induct further members in the future if necessary.

Membership was agreed (with reference to the EWCC Terms of Reference
(ToR) guide) as follows:

1. Paramount Chief

3 Section Chiefs (Kayasi, Binkolo, Mabamba)
1 women’s leader — Chiefdom women’s leader.
1 youth leader — Chiefdom youth leader.

1 MP

2 councillors

NO PON

Representatives from these lead agencies:

a. EPA (not present but indicated they would try to make
themselves available from Freetown)

b. Ministry of Agriculture, Forestry and Food Security
Ministry of Lands and Housing

Ministry of Mines represented here by the Chairman of the
Tonkolili District Council Committee on mineral Resources.

8. 3 AML personnel
9. 1 NGO selected — Cartholic Mission.

A monthly meeting schedule was agreed although more frequent meeting were
initially sought. Colin Forbes pointed out that time was needed to conduct
community sensitisation in between EWCC meetings.

This EWCC would operate through consensus initially but voting may be
incorporated after further discussion.

10.

The ToR were adopted as per the attached guide. Other questions arising
during this discussion included:

ewcc Safroko limba 1 120310.doc 2 13 April 2010
WorleyParsons

resources & energy

MEETING RECORD

ITEM ITEM DETAILS praia as

e What social infrastructure will AML put in place — Colin Forbes noted
that this would be discussed during the main magnetite mining project
consultation process as part of a broader Community Development
Plan.

e Will AML also elp with improvements to existing roads as they will
increase traffic volumes as a result of construction and operation —
Abdul Sesay stated that this would be looked into.

11. Social Impacts were discussed as a way of gearing members up to participate
actively in ensuring that issues affecting local communities as a result of the
early works were addressed. These included:

¢ Loss of agricultural land and therefore livelihoods

¢ Loss of land

¢ Health impacts such as dust from road traffic

Other issues raised at this time were as follows:

¢ Will AML provide allowances for committee members — Tim Fofana
responded that it would be looked into.

e Colin Forbes suggested that the most efficient committee practice would
be adopted as the model for the larger committees that are to follow.

¢ Those who attended were keen to hear how long it would take to
replace housing — Colin Forbes stated that relocation of structures
would be undertaken as a last resort. The structure in question must be
assessed in terms of its use, size and construction to determine how to
proceed. Nevertheless house must be replaced prior to removal.

12. Part of the EWCC’s role is to ensure that decisions made by the committee are
communicated to people on the ground. This is to be carried out through the
Section Chiefs and the Community Sensitisation Program (CSP).

The CSP would begin with relaying the Project Description to the affected
villages and then carry out regular information sessions through designated
EWCC members to allow for local communities to receive and respond to issues
raised.

Villages will be grouped together to simplify the exercise.

13. Other points of discussion included:

1. If the contractor uses a borrow pit or quarry on someone’s land will the
owner be compensated — The representative from the Ministry of Mines
stated that there are regulations for such activities and these need to be
followed.

2. How would road accidents be dealt with — Tim Fofana noted that this
would be handled in accordance with law. He noted that the road will be
private and is not intended for public vehicles.

14. The next meeting was set for g* April 2010 at court barrie in Binkolo.

15. Meeting ended with Muslim and Christian prayers followed by lunch.

END OF RECORDS

ewcc Safroko limba 1 120310.doc 3 13 April 2010
EARLY WORKS CHIEFDOM COMMITTEE MEETING
ATTENDANCE REGISTER

lee. Liekn

Chiefdom:. Sape
No.

Name Designation Sign Contacts
1 Pc . Alimamv )uea in Freamounit CHEF Pp cA OHo - yyy ~ GP]
2 | MoMoa AT KeromaAl Biniceole SecTion| Chiek Roum? 16 Job Wht

3

BA: [ko hi A PAN SARAY

EX ve

4

ta. PRAM BA /2Aricneh (KIBET CBE

Ve Bozo Con Ten

Di burv2.Ar

& Boru Bancaur~Vs MAPPRAY

~ Sage yzay

& LG KeLo

— IIA Qui. Mnnsnay « AVARMTRA

v 28M fro StBaAYy

& CAS I90 CALH

¢ (LOB LR7

SLERnI

Rc fLkiABbened

Wnmaern kEAY \Vh- AMP PzeIA

fh SAMBA BAKA an Ate paiasted

Lt- JSAD tft. for haem, GFE TICK CPL

PA 70/0t2u SAG | Th AAbmeL:

fA : THROABA fein Sty {Ab>. QECTINS Chaz

YA )ustAwin elon | Sb0T1€N CHIEZ

Wy ~Ranlis BSBA) COURT Chemie AK 626-452-421

Seu Say | Tn Mabonta

Sullamin Conkle Tt bop - rmadéy

Mamel Cort | roam Queer

j
Tim Fopans, Am | | |
. | Q o33-3s3- a |
ree Ye 2a Se£oy \ ©tporebr pita | pH (
|

eae |
WorleyParsons

resources & energy

MEETI

Project
Project:

NG RECORD

No: 305000-00006

: Tonkolili Iron Ore Project

EWCC Community Sensitisation Meeting

PARTICIPANT NAME & ORGANISATION DATE 13 March 2010
CLIENT Farangbaya, Wandugu, Furia = time START 11:30
villages
WORLEYPARSONS: Clin Forbes TIMEFINISH 13:30
LOCATION Wandugu
AML Tim Fofana RECORDER Author
DOC NO 305000-00006-0000-0-
MOM-0017
FILE LOC SharePoint\AML Tonkolili
Page\Minutes of Meeting
PROJ REF
SIGNATURE
ORIGINATOR DATE SIGNED
SIGNATURE
OTHER PARTY DATE SIGNED
COPIES
RECORD OF DISCUSSIONS
ACTION BY
ITEM ITEM DETAILS ‘AND DATE
1. Safety Moment
None
2. EWCC meeting to sensitise communities on haul road construction
activities.
Prayers were conducted for Muslim and Christian members.
It was agreed that the meeting would be conducted in Kranko with translation
into Krio and English when required.
5. The Paramount Chief opened the meeting by welcoming all those present and
stressing that the Early Works Chiefdom Committee (EWCC) has an important
role to play in making sure that the construction of the haul road goes on well
and benefits for the local communities can be realised.
6. EWCC members present introduced themselves.

Paramount Chief
Kalansongoia women’s leader

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\aml -
ecfleshia\appendices\ewcc minutes\kalansongoia\appendix\csp kalansongoia 130310.doc
WorleyParsons

resources & energy

MEETING RECORD

ACTION BY
ITEM ITEM DETAILS. AND DATE

2 Section Chiefs

Present on behalf of the villagers were:
Farangbaya —
Fatuma Sisay (women’s leader)
Karfa Sisay (Youth leader)
Town chief
Wandugu —
Kali Konteh (Town chief)
Saye Koroma (women’s leader)
Youth leader
Furia —
Anson Dawo (Town chief)
Sara Tole (women’s leader)
Usman Kargbo (youth leader)
Others not named numbered approximately 70 people.

7. A description of the Early Works Program was provided (see attached sheet —
Early Works Project Description) which included hematite mining, construction
of the haul road and refurbishment of the Pepel railway and port. There was also
a brief discussion on haul road operations (see attached sheet — Road train).

It was explained that the villages are situated close to the intended haul road
alignment which is why this meeting was taking place.

8. The function and structure of the EWCC was explained to those present so that
they were aware of efforts being undertaken to address issues of concern
resulting from construction activities and subsequent operations.

9. The Paramount Chief opened the meeting to question from the villagers.
1. Sembu Kamara — Wandugu

Is AML going to build access roads directly to villages from the haul
road?
Tim Fofana — A community service road will be built alongside the haul
road but the haul road itself will be private. For safety reasons no public
traffic, pedestrians or animals will be allowed.
Paramount Chief — Safety is a very important issue and the haul road
will be out of bounds to the public including those residing in nearby
villages.

2. Aminata Konteh — Wandugu
Are our people going to get jobs?

Colin Forbes — SL legislation is very strong in terms of local employment
and every effort will be made to ensure that where suitable skills are
available locals are prioritised in the selection process. Contracts signed
with the road construction companies include provisions for the

csp kalansongoia 130310.doc 2 14 April 2010
WorleyParsons

resources & energy

MEETING RECORD

ACTION BY
ITEM ITEM DETAILS. AND DATE

maximisation of local labour. Important to note that this committee is
established to handle issues relating to the haul road and another
committee will be set up in the near future to address issues related to
the main mining project.

3. Singare Konteh —- Wandugu
Will the company provide a water supply to us?

Paramount Chief — The larger committee will address this issue later so
this question should be raised then.

4. Mohamed Dao — Furia
The access road has already been cleared very close to our village. Will
the haul road also be so close?
Tim Fofana — This is an access track only and the proper alignment will
be identified later.

The Paramount Chief encouraged those present to continue asking questions
as it was an effective way of understanding their concerns.

5. Lanson(?) Dao — Furia
We have trees in two locations as we were advised to move previously .
How will the committee deal with this?
Tim Fofana — We are aware of the issue and the committee will
deliberate on how to address them in the future. It is hoped that
boundary issues can be solved as soon as possible.

6. Alimamy Konteh — Wandugu
Want to notify the committee that some sacred bush areas have already
been cleared by recent work.
Tim Fofana — This is very unfortunate since efforts had been made to
identify all sacred bush. AML will investigate how this happened and
resolve the issue as soon as possible. AML has recruited more PRO’s
to provide better co-ordination between community and the company in
an effort to eliminate these sorts of occurrences.

10. In closing the meeting the Paramount Chief thanked everyone present for taking
the time to attend and participate in such an important forum. Tim Fofana
thanked the residents for their efforts in organising the venue and preparing food
for the occasion.

11. The meeting ended with Muslim and Christian prayers followed by some lunch.

END OF RECORDS

csp kalansongoia 130310.doc 3 14 April 2010
WorleyParsons

resources & energy

MEETING RECORD

Project No: 305000-00006
Project: Tonkolili lron Ore Project

Early Works Chiefdom Committee Inaugural Meeting

Maforki
PARTICIPANT NAME & ORGANISATION DATE 15 March 2010
CLIENT See Port Loko Attendance List time sTART 41:00
(attached)
WoRLEYParsons: Olin Forbes TIME FINISH 13:30
LOCATION Court Barrie Port Loko
AML Dezlyne Decole RECORDER Author
Tim Fofana DOC NO 305000-00006-0000-0-
MOM-0019
FILE LOC SharePoint\AML Tonkolili
Page\Minutes of Meeting
PROJ REF
SIGNATURE
ORIGINATOR DATE SIGNED
SIGNATURE
OTHER PARTY DATE SIGNED
COPIES
RECORD OF DISCUSSIONS
ACTION BY
ITEM ITEM DETAILS AND DATE
1. Safety Moment
None

EWCC Conducted as per Maforki Agenda (attached)

Prayers were conducted for Muslim and Christian members.

It was agreed that the meeting would be conducted in Temneh with translation
into Krio and English when required.

5. The Regent Chief (the Paramount Chief's position has not been filled)
discussed the appointment of the District women’s leader as Chairperson of the
EWCC meeting. Although another location was chosen for this meeting, the
Regent Chief preferred that it be held at the court barrie. After welcoming all
participants to the meeting the Regent Chief stated that he prayed that
accidents would be averted and benefits will flow from development of the
Project. He continued by saying that this was necessary as Maforki was one of
the lowest in the country in terms of development. He also stated that he was

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\aml -
ecf\eshia\appendices\ewcc minutes\maforki\appendix\ewcc maforki 1 150310.doc
WorleyParsons

resources & energy

MEETING RECORD

ITEM

ACTION BY
ITEM DETAILS AND DATE

happy to welcome AML to Maforki and assured the company that all chiefs
under him in the area had been informed of the upcoming work.

EWCC members present introduced themselves (see Attendance Register).

A description of the Early Works Program was provided (see attached sheet —
Early Works Project Description) which included hematite mining, construction
of the haul road and refurbishment of the Peel railway and port. There was also
a brief discussion on haul road operations (see attached sheet — Road train).

Committee structures were reviewed and emphasis was placed on roles being
relevant to the subject matter. It was also stated that there should be room to
induct further members in the future if necessary

Membership was agreed (with reference to the EWCC Terms of Reference
(ToR) guide) as follows:

1. Paramount Chief
2. 12 Section Chiefs (to be reviewed in upcoming EWCC meetings)
|. Palmamy Kanu — Maranko Section
Il. Selu Konteh (acting) - Magbanta Section
Ill. Almamy Kargbo — Rogberay Section
IV. Idrissa Touray — Rofenka Section
V. Palmamy Kennedy Kamara — Moria Section
VI. Almamy Sonkoi Kamara — Kamrabai/Waterloo Section
Vil. Palmamy Sorie Kamara — Mathera Section
VIII. Palmamy Thonkara — Thonkara Section
IX. Pabu Fouray Kanu (acting) Maforay Section
X. Palmamy Kanu — Magberi Section
Xl. Palmamy Konteh — Gberaymorie Section
XII. Palmamy Kamara — Mamanso Section
3. 1 women’s leader

4. 1 youth leader
5. 3MP
|. Hasan Sheriff
I. A.O. Darani
Il. Isa Tuji

6. 4 councillors
7. Representatives from these lead agencies:

|. EPA (not present but indicated they would try to make themselves
available from Freetown)

Il. Ministry of Agriculture, Forestry and Food Security
Ill. Ministry of Lands and Housing
IV. Ministry of Mines represented here by the Chairman of the

ewcc maforki 1 150310.doc 2 14 April 2010
WorleyParsons

resources & energy

MEETING RECORD

ACTION BY

ITEM ITEM DETAILS. AND DATE

Tonkolili District Council Committee on mineral Resources.
V. 1 District Council Internal Affaires Department
8. 3 AML personnel

9. 1NGO to be selected by Isa Tuji (area MP) ensuring that a suitable
locally active NGO is chosen.

Additional membership would be required to assist the EWCC:

¢ On valuation of structures. It was determined that the Port Loko District
Council has suitable resources to fill this role and that they should be
approached to participate accordingly.

e The District Forest Officer in Port Loko represents the EPA in the Port
Loko and should also be invited to attend.
A monthly meeting schedule was agreed.
This EWCC would operate through consensus. A Section Chief was concerned

that educated people would dominate the committee and he would not be given
a chance to participate.

9. The ToR will be reviewed in more detail at the next meeting to make sure that all
participants have an opportunity to comment.

10. Social Impacts were discussed as a way of gearing members up to participate
actively in ensuring that issues affecting local communities as a result of the
early works were addressed.

11. Part of the EWCC’s role is to ensure that decisions made by the committee are
communicated to people on the ground. This is to be carried out through the
Section Chiefs and the Community Sensitisation Program (CSP).

The CSP would begin with relaying the Project Description to the affected
villages after the next meeting and then carry out regular information sessions
through designated EWCC members to allow for local communities to receive
and respond to issues raised.

Members suggested that political leaders could assist AML with CSP and the
EWCC could design a program that would provide entertainment so that the
messages would be well received by the affected communities. AML was
advised to budget appropriately for this.

The Chairperson had conducted these sorts of committee meetings in the past

with London Mining and she advised that lower Maforki was conversant with the
program but warned that the EWCC would have to act quickly to inform those in
upper Maforki. She noted that there were important ritual areas in upper Maforki.

Members were reminded that only the Chief can allay villagers fears.

Suggested EWCC should go to villagers to advise them on compensation issue
through the CSP. They could be scheduled two per day.

12. Other points of discussion included:

1. Councillor Kamara was glad to attend and has been waiting for some
time for the opportunity to discuss the AML project. AML’s public image
is good and it is hoped that this will continue through the EWCC.
process. Maforki is hungry for development and as a councillor must
push wherever possible to serve the people of the chiefdom. Maforki
needs:

ewcc maforki 1 150310.doc 3 14 April 2010
WorleyParsons

resources & energy

MEETING RECORD

ACTION BY
ITEM ITEM DETAILS. AND DATE

a. Clean water (not available in many areas)

b. Broken bridges replaced.

c. Not enough schools in the area.
It is hoped that AML will assist with all of these issues.
Thanks was given to the Chairperson and the Regent Chief .

2. Section Chief Palmamy Thonkari also expressed his gratitude to the
Regent Chief and reiterated that his area had been through this with
London Mining and if AML were also going to pass through his area he
would be very happy as well. He would like to see AML assist with the
following in his area:

a. Health
b. Education (secondary school for lower Maforki)
c. Water

He also advised the EWCC that safety should be discussed as a priority
during the meetings.

3. The area youth leader noted that he was elected by the youth
leadership to represent them at this meeting and future EWCC
meetings. He stated that he was happy to participate noting that this
was the first time that the youth had been consulted in such a project
within the chiefdom.

Youth are looking forward to the employment opportunities that the
project will generate. He cautioned AML to keep to the promises made
with respect to jobs for affected people.

Scholarships are also needed to uplift the youth of the area and the
youth stand to lose the most if these benefits are not delivered as they
usually do not benefit from compensation payments made to their
elders.

4. Mrs Kamara noted the primary importance of employing locals to reduce
the impact from loss of crops, land and plantations. The EWCC should
look at alternatives in the case of loss of land.

5. The Regent Chief wanted to encourage full participation of all members
and asked that they take the earliest opportunity to go to the ground and
deliver the message to the communities and that they would also be
happy about the project.

He will need to pay respect to the village chiefs to get their respect in
return.

He advised AML that the Chairperson had many years experience in the
area and that’s why she was asked to attend.

6. The Chairperson, in closing, thanked all participants for attending and
assisting AML. She stated that AML should call on those who are
available to work with them to provide meaningful input.

She advised that with the Regent Chiefs blessing another venue should
be identified for the next meeting.

13. The next meeting will be determined once the following has been undertaken:

ewcc maforki 1 150310.doc 4 14 April 2010
WorleyParsons

resources & energy

MEETING RECORD

ACTION BY
ITEM ITEM DETAILS. AND DATE

1. Everyone chosen should be informed by the District Council Chairman.
2. Area MP to be invited to Chair the meeting.

14. This meeting was interrupted a person who turned out to be the area MP (Isa
Tuji) who was very upset that we were meeting in her constituency without her
knowledge. She initially insisted that the meeting stop immediately and
everyone vacate. After interjection of the Chairperson and other participants it
was explained that AML were tasked with informing the area MP and they
apologised for not carrying that task through.

15. Meeting ended with Muslim and Christian prayers followed by lunch.

END OF RECORDS

ewcc maforki 1 150310.doc 5 14 April 2010
EARLY WORKS CHIEFDOM COMMITTEE MEETING
ATTENDANCE REGISTER

chietdom: Va fork beeen pate: SMa’ LAD
No. Name Designation Sign Contacts
Coun Kees Warten feranr O73 IPI O/F
eng lets A. yer Or Oe Batik Cols effec > —S o83- 68 $8 SF

Fp op Maden lar Neg tact Malet: lor

DIE 132970

CMF Fesb-7s-

o foe} N for) a oS wo LS) =

OF} ~SO -S2-3F5

=
fo}

Oth 993 LAA

G Lewote ra [ecfon cf.

iz Alunauy (ae fecha ‘
fa Viz fos ecko 2%

fe Hale boule | eater

Abell vines Lane foe le

16 | Waviance HX desee 4 KY S079

7 WAG NK: (Hower  Crrrodler ig yard eo 7b 788158
8 iw PL weer Yh Faken Section

19 Zone renee Corer ecirWsa— lend ie il ot bLw23234
° Habnete Fekt Sows # Aao|(eD Pep If 626. 8bL660 -

WorleyParsons

resources & energy

MEETING RECORD

Project No: 305000-00006
Project: Tonkolili lron Ore Project

Early Works Chiefdom Committee Inaugural Meeting
Makari Gbanti

PARTICIPANT NAME & ORGANISATION DATE 16 March 2010

See Makari Gbanti Attendance

CLIENT TIME START 11:00

List (attached)
WoRLEYParsons: Olin Forbes TIME FINISH 13:30
LOCATION Court Barrie Panlap
AML Tim Fofana RECORDER Author
Abdul Sesay DOC NO 305000-00006-0000-0-
MOM-0020
FILE LOC SharePoint\AML Tonkolili
Page\Minutes of Meeting
PROJ REF
SIGNATURE
ORIGINATOR DATE SIGNED
SIGNATURE
OTHER PARTY DATE SIGNED
COPIES
RECORD OF DISCUSSIONS
ACTION BY
ITEM ITEM DETAILS AND DATE
1. Safety Moment
None

EWCC Conducted as per Makari Gbanti Agenda (attached)

Prayers were conducted for Muslim and Christian members.

The Paramount Chief delegated the chairmanship for this meeting to the area
councillor.

5. It was agreed that the meeting would be conducted in Timneh with translation
into English when required.

6. The Paramount Chief opened the meeting by welcoming all those present and
stressing that the Early Works Chiefdom Committee (EWCC) has an important
role to play in making sure that the construction of the haul road goes on well
and benefits for the local communities can be realised.

He welcomed all participants and thanked AML for the participatory approach to

q:\mandm select\aml - tonkolili\10.0 engineering\10.13 es - environmental and social\aml -
ecfleshia\appendices\ewcc minutes\makari gbanti\appendix\ewcc makari gbanti 1 160310.doc
WorleyParsons

resources & energy

MEETING RECORD

ACTION BY

ITEM ITEM DETAILS. AND DATE

development. He indicated that this was essential to building the foundations of
sustainable development.

7. EWCC members present introduced themselves (see Attendance Register).

The Chairman commented that Makari Gbanti was lucky to lead all other
chiefdoms. He advised AML to quarry stone in Makari Gbanti as it was known
for it’s strength. He also advised the company to pay attention to swamp areas
as that is where locals earn their living and feed themselves.

8. A description of the Early Works Program was provided (see attached sheet —
Early Works Project Description) which included hematite mining, construction
of the haul road and refurbishment of the Peel railway and port. There was also
a brief discussion on haul road operations (see attached sheet — Road train).

9. After reviewing the map provided by Colin Forbes, the EWCC was asked to
produce a list of affected villages in the chiefdom at the next meeting.

10. Committee structures were reviewed and emphasis was placed on roles being
relevant to the subject matter. It was also stated that there should be room to
induct further members in the future if necessary. The Paramount Chief asked
that the Section Chiefs pick able people to attend.

Membership was agreed (with reference to the EWCC Terms of Reference
(ToR) guide) as follows:

1. Paramount Chief

2. 7 Section Chiefs
3. 1 women’s leader
4. 1 youth leader

5. 1MP

6. 3 councillors

7.

Representatives from these lead agencies:

a. EPA (not present but indicated they would try to make
themselves available from Freetown)

b. Ministry of Agriculture, Forestry and Food Security
Ministry of Lands and Housing

Ministry of Mines represented here by the Chairman of the
Tonkolili District Council Committee on mineral Resources.

3 AML personnel

1 NGO to be selected by SLANGO ensuring that a suitable locally active
NGO is chosen.

A monthly meeting schedule was agreed.
This EWCC would operate through consensus.

11. It was decided that the ToR would be reviewed at the next meeting when all
participants will be present.

12. e Social Impacts were discussed as a way of gearing members up to
participate actively in ensuring that issues affecting local communities
as a result of the early works were addressed

ewcc makari gbanti 1 160310.doc. 2 15 April 2010
WorleyParsons

resources & energy

MEETING RECORD

ITEM

ACTION BY
ITEM DETAILS AND DATE

13.

Part of the EWCC’s role is to ensure that decisions made by the committee are
communicated to people on the ground. This is to be carried out through the
Section Chiefs and the Community Sensitisation Program (CSP).

The CSP would begin with relaying the Project Description to the affected
villages and then carry out regular information sessions through designated
EWCC members to allow for local communities to receive and respond to issues
raised.

Villages will be grouped together to simplify the exercise.

It was suggested that the CSP could be delivered through existing information
dissemination structures. Tim Fofana responded saying that AML want to
participate directly with message delivery.

14.

No other issues were discussed.

15.

The next meeting was set for 30" March 2010 at Panlap.

16.

Meeting ended with Muslim and Christian prayers followed by lunch.

END OF RECORDS

ewcc makari gbanti 1 160310.doc. 3 15 April 2010
EARLY WORKS CHIEFDOM COMMITTEE MEETING
ATTENDANCE REGISTER

Chietdom: 1 12-Kard, — Ghar Be £/Sour pate. (6-3. =O 0

No. Name Designation Sign Contacts

1 Ao Nessa 2fRLE Fag Fitewourd Chery La Ths sie 3/
2 |f A cvcaursy Hassata Chou. SPK fa Mona (esa.

° pedena 2/4 Tgues Moms feacled Nii heawe OR -B3AEP/
4 Plies ee ied S2cLan. hse

5 |, Son Die Lente Ranke cass

8 mA Melt Ai Seho+p Tabet Lex OFF 43433 /
7 ar Sables G01 Kayes Psu WPLSKE1GL
8 | uK Sane Monsara4 weet 033 -B6S025
9 lg: Ahad Katt wale) Treadaty Clerk ORE —POIFSS
10 [mR Mdhine Bergeia Hroengvreh Ce.

1 [ype Msroa. ke Feawdaley ie ne 9 Te et

12 a Untata Habra | Bees & O7F- 260916

13 2607. LEAG Hi Laer war Hes. CLs G2 P32 ELS
4 i Aiton Aree ores

6 MR PECR {hang 4bobanra s2xcKoit - (PE - SS BESS
8 |ma Mabn. 2 aT, Zona out Ltacly Eat OT6-S05 TF)
" wes (atin. Katsu Le losin Gord OP 6-S32024
8 Fa Alimam Tari lat 2003 ee CALE a

ae Uh than jel S. fama | nywres ; pores * CPE— 658350

20 yp Boyutik Ayes ceilore | Kp O76 -~ SEBS 6S

Minutes of inaugural meeting-Buya Romende

Minutes of the inaugural meeting held for the formation of an Early Works Chiefdom
Committee for Buya Romende.

Location: Kamasundu N.A. Court Barrie
Date: 19th March 2010.
Present: Please see the attached.

The chairing role for the occasion was carried out by Hon.Alhaji Buya Kamara MP
Prayers were recited in both the Muslim and Christian faiths.

The Paramount Chief and Hon.Alhaji Buya Kamara welcomed all the attendees
especially the AML personnel.

Brief introduction of each person on the high table was individually done.

Mustapha Kamara told the attendees that the main purpose of the meeting was to have a
committee formed that represents the interest of all stakeholders to be affected by the
construction of a major haul road being undertaken by AML.

He talked about the following:

> AML’s previous activities at the Tonkolili Project Site which yielded the
discovery of some huge amount of iron ore deposit of magnetite that is covered by
oxidized haematite.

Vv

The company’s intentions to mine,treat and haul the haematite for export on a
road that will pass through Buya Romende chiefdom to end up at the old Delco
rail line at Rolethe.

Vv

Due to the scale of the engineering works to be undertaken in the construction of
this haul road across the chiefdom, many side effects are sure to emerge. He cited
the inevitable loss of some agricultural land e.g. swamps etc. He said every effort
is being made to eliminate or minimize inconveniences to the communities
affected. Bridges, underpasses etc will be built so as to maintain continuity of
road links and services between villages/towns.

Vv

Many other issues affecting the communities may come up during and after the
construction of the haul road. The physical dimensions of the road’s width and the
length of the Land Train that will ply the route were indicated outside the court
barrie. (diagrammatic pics. of the Land Train and map showing the road thro’ the
chiefdom were distributed.)
> The need to inform people about the haul road and to address adequately and
promptly any and all problems facing the communities could best be done by a
committee comprising of the Paramount Chief, Section Chiefs of the affected
sections, Political leaders, representation from the Youths, Women and some
actively-based non-Governmental organization or Community-based
Organization plus the line Ministries e.g. Agriculture, Mineral Resources, EPA
ete.

> The sheets containing the Terms of Reference for the committee were handed out
and discussed. It was unanimously agreed that the composition of the committee
and its terms of reference are adequate and satisfactory.

Meetings are scheduled to be held once a month. The Councillors and Section Chiefs are
to immediately start sensitizing communities in their respective wards. Mustapha Kamara
apologized to the chiefdom authorities for a complaint that some road contractor started
his work even before AML informed the chiefdom about the project.

The date for the next meeting is to be advised.

The meeting ended with prayers.
EARLY WORKS CHIEFDOM COMMITTEE MEETING

ATTENDANCE REGISTER

Chiefdom: Paya beaee! Kemende. “ ate 7 Weel 20/0
Name Designation Sign Contacts

1 i (Be B. Nw [lAFRs [Beenie 22? Ys) 393

2 |pa_ Bapr Wandgy  |Serrmonis! Ace O8E SA BEr

3 | Pa Rote Sesay |

4 1Pq Gomer Renguen a PAK ural SIE-AZ ME &

5 |Alpkg Threalicn barghe Dian,

6 [Sanhoieg \arcre [rae

7 fAllas, Onisa Barshe Chive Luan {bkarre

8 [Abo ke she ARG \ Cp eme Te Azs

9 Daba tea ale

0 Fern aoa | Arr = (9 33-256- Foz.
19-3 +22/0

11 |aAwdtew Kuckbody E1A Managre Worley Parsons Bett 7 996 3195'S

12 | bonnes za (Ah , #232) bey 52g

13 fen Bia uya ka 44 Kener ha fh O4431) tO
“iE Ba Baal sn = it Lt hw |oze Bp age
18 | we\numed Tieoy Countcoy — | F6 _| spree 226 ze PR—-Yos |
Pt evel fel Kes Corento0or-177| Wa | OH 670-87¢1
[7 [De Weert: Kosd S:Ple Blt MOR lore 222214
® | Dace a. Faray | Co Ac. aie hb 22.© 92.6)
bs fh. Abmony Kaa lSechow chef ip Img Larner OSB- SF SGbS
20 | Hee) & sory bs Treacy eo 68 -72ES2C7

\

(
F \Abday Seen See's

hoa

Beds sms 53 —33¢

|
Excerpts of a Post Meeting held at Loko - Masama

Location: Petifu Junction
Date: 20" March 2010.
Present: Signatories to the attached and many other listeners.

Apologies were offered reservedly to the Paramount Chief for my inability to attend the
main meeting which ended some half hour before my arrival.

The chief and all present were told that although the direct and indirect consequences of
the construction of the haul road do not affect them, I explained about AML’s activities.

Lectures were given on the following;

v

v

Iron ore deposit at Tonkolili

The plans to Mine, Treat and Haul the hematite for export which the country
stands to benefit from.

The construction of a haul road that runs through many chiefdoms before
finishing at Rolethe in the Maforki Chiefdom.

The much needed exporting of the mined ore at Ferengbaia can only be achieved
by the refurbishing of the old Delco rail line that goes through Loko - Masama to
Marampa.

They were informed about the 99yr. lease agreement between AML and the
Government of Sierra Leone. The 30 years of inactivity of the rail line may have
resulted to the putting up of houses close to the rail line and the growing of trees
of economic importance to the communities. International standards prohibit all
of these and communicating this to the communities and seeking solutions to
them is best done by a competent committee.

It is particularly crucial for the formation of this committee comprising of the
Paramount Chief, Section Chiefs, Political Leaders, representation from the line
Ministries, Youths, Women NGO etc. The committee is to seek the interest of the
Stakeholders, address in time all issues affecting the project etc.

Copies of the Early Works Project Description, Terms of Reference for the
committee and the map showing the rail line to Pepel were distributed.

The date for the next meeting will be communicated to the committee later.
EARLY WORKS CHIEFDOM COMMITTEE MEETING
ATTENDANCE REGISTER

Chiefdom:. Letts. MQ SAnQ

1 |2C, Bar Mor ra chal, F : Hk.655 250
2 |Hor. Modes Mgurove

3 Hen. Burwah pane wr,

4 [Ura poo Maile, |Councetlor otarell 75 O76 2384140

5 lD'Aer Rth Agnron |Sechanw hire Pc OFb- FS0SCH#
8 Mowe C, [hong rrr flosteuna Glislor El 096 -bF 70UY
7 fin ass, Comat |sarbsn chisg Ob-OTASTA
® | eSiru “Una sagen spl ee PRE BS 393
® Thain Cottoh | Prrbaraflo py |OM 2906 IL
10 Mog ax Pot0G Heath, hsfetor 4. STS HL 1b
1 | Seuuseigd. Uguncyn bsgo. Sikelot ee. Of Ko 7S 90
12 Chat wer Rn Seems Are Mh nw 2 am
3 Ou morn . 7

M4 [Abple Farah Moma, Ferns ‘2b

6 Trace yh fb. Baws PM ed Conch Sopfawde

[fe Sacto Yala Bg] Folmec

17 “Teathons frowns iv — tous Itpe |

18 | Horde Meu ug Qsal., eu fe, yo LHR. Ga3scome [RPK - +224)
19 fa - Sastbons (Ofer. Uossen,

20 lthaszret tl | H4xuSe, eves

WorleyParsons [African agp
resources & energy ~_ea— SE

AFRICAN MINERALS LIMITED
PHASE 1 ESHIA

EcoNomics

APPENDIX 20

The Resettlement Policy Framework
2.1

2.1.1

THE RESETTLEMENT POLICY FRAMEWORK

The Resettlement Policy Framework (RPF) outlined in this report provides
guidelines for the compensation of those who will be affected by physical and/or
economic displacement. In line with IFC Performance Standard 5, it aims to:

. Clarify the legal requirements and principles for compensation for loss of
property, livelihood and relocation or resettlement (of directly affected
people) in order to ensure that project affected people (PAP) will not be
negatively affected by resettlement or economic displacement.

. Describe the social context in which the resettlement will take place.

. Identify affected parties.

. Define the actions and tasks that need to be undertaken to plan the
resettlement programme.

. Define the roles and responsibilities necessary to develop a full RAP.

. Describe the arrangements for funding resettlement and compensation as well

as a timeline for activities.
These objectives are addressed in the following sections.

LEGISLATIVE OVERVIEW

In the sections below both Sierra Leone legislation and international best practice
for resettlement and compensation are discussed.

Sierra Leone Legislation
The Mines and Minerals Bill
Occupation of Land, Resettlement and Compensation

The Mines and Minerals Bill, August 2009 outlines the legislation in terms of
occupation of land, resettlement and compensation. The relevant sections are
outlined below:

Section 32

(1) The holder of a mineral right shall not exercise any of his rights, under the
mineral right- except with the written consent of the owner or lawful occupier
or his duly authorised agent, in respect of:

(i) any land dedicated as a place of burial or which is a place of religious
or other cultural significance;

(ii) any land which is the site of, or which is within two hundred metres or
such greater distance as may be prescribed, of any inhabited, occupied
or temporarily unoccupied house or building;
(iii) any land which is within fifty metres or such greater distance as may be
prescribed, of land which has been cleared or ploughed or otherwise
bona fide prepared for the growing of, or upon which there are growing
agricultural crops;

(iv) any land which is the site of, or within one hundred metres or such
greater distance as may be prescribed, of any cattle dip, tank, dam, or
other body of water,

(v) in respect of any land within any township, or within two hundred
metres or such greater distance as may be prescribed, of the boundaries
of any township, except with the written consent of the local authority
having control over the township.

Section 33

qd)

The owner or lawful occupier of any land which within an area that is the
subject of a mineral right shall retain the right to graze stock upon or to
cultivate the surface of such land in so far as such grazing or cultivation does
not interfere with the proper use of such area for reconnaissance, exploration,
or mining operations.

(3) The rights conferred by a mineral right shall be exercised reasonably and so
as to affect as little as possible the interests of any owner or lawful occupier
of the land on which such rights are exercised consistent with the reasonable
and proper conduct of the operations concerned.

Section 34

Subject to the provisions of any law relating to the acquisition of land titles' and
Section 38, the holder of a large-scale mining license shall obtain a land lease or
other rights to use the land upon such terms as to the rents to be paid for the license,
the duration or the extent or area of the land to which such license shall relate, as
may be agreed between such holder and such owner or lawful user of the land or
failing that, such agreement as may be determined by the Minister on the advice of
the Minerals Advisory Board.

Section 35

qd)

The holder of a mineral right shall on demand being made by the owner or
lawful occupier of any land subject to such rights pay such owner or lawful
occupier fair and reasonable compensation for any disturbance of the rights of
such owner or occupier and for any damage done to the surface of the land by
his operations and shall on demand being made by the owner of any crops,
trees, buildings or works damaged during the course of such operations pay
compensation for such damage subject to the following-

" See below: Provinces Land Act, Chapter 122 of the Laws of Sierra Leone, 1960. Section 4.
Q)

(3)

(a) subject to section 38, payment of rent under the provisions of section
34 shall be deemed to be adequate compensation for deprivation of the
use of land to which such rent relates;

(b) in assessing compensation payable under this section, account shall be
taken of any improvement effected by the holder of the mineral right or
by his predecessor in title the benefit of which has or will inure to the
owner or lawful occupier;

(c) _ the basis upon which compensation shall be payable for damage to the
surface of any land shall be the extent to which the market value of the
land (for which purpose it shall be deemed saleable) upon which the
damage has occurred has been reduced by reason of such damage, but
without taking into account any enhanced value due to the presence of
minerals;

(d) no compensation shall be payable to the occupier of a state grant of
land in respect of any operations under a mineral right existing at the
date of such grant; and

(e) no demand made in terms of this subsection shall entitle the owner or
lawful occupier to prevent or hinder the exercise by the holder of a
mineral right of his rights there under pending the determination of
compensation to be paid.

If the holder of a mineral right fails to pay compensation when so demanded
under the provisions of this section, or if the owner or lawful occupier of any
land is dissatisfied with any compensation offered, such compensation may
be determined by the Minister on the advice of the Mineral Advisory Board.

A claim for compensation under the provisions of subsection (1) shall be
made within a period of two years from the date when the compensation
became due failing which, notwithstanding the provisions of any other
enactment, such claim shall not be enforceable.

Section 36

qd)

Q)

The Government may, by order published in the Gazette, compulsorily
acquire in the name of the Republic private land or rights over or under
private land for use by the holder of a large scale mining licence.

Before making an order under subsection (1) the Government shall be
satisfied that;

(a) _ the holder of a large-scale mining licence has taken all reasonable steps
to acquire on reasonable terms by agreement with the owner, the land
which he wishes to use or the right which he wishes to exercise and has
been unable to do so; and
(b) _ the acquisition of such land or right is necessary for mining purposes or
for purposes ancillary to mining.

Section 37

qd)

Q)

Subject to Section 38, when land is acquired compulsorily pursuant to Section
36, those persons having an interest in or rights over the land concerned shall
be paid adequate compensation by the holder of the mineral right determined
on the same basis as compensation for disturbance of rights pursuant to
Section 35.

The holder of a large-scale mining licence shall, before entering into
possession for enjoyment of any land or before exercising any right over the
land, make payment of compensation as determined in accordance with
subsection (1) to the person or persons concerned or if the whereabouts of the
person or persons concerned or any of them are unknown, give such
undertakings concerning the payment of compensation as the Government
may require.

Section 38

qd)

2)

(3)

The Minister shall ensure that all owners or lawful occupiers of land who
prefer to be compensated by way of resettlement as a result of being displaced
by a proposed mining operation are resettled on suitable alternate land, with
due regard to their economic well-being and social and cultural value so that
their circumstances are similar to or improved when compared to their
circumstances before resettlement, and the resettlement is carried out in
accordance with the relevant planning laws.

The cost of resettlement shall be borne by the holder of the mineral right,

(a) as agreed by the holder and the owner or lawful occupier of land or by
separate agreement with the Minister, or

(b) — in accordance with a determination by the Minister, except that where
the holder elects to delay or abandon the proposed mining operation
which will necessitate resettlement, the obligation to bear the cost of
resettlement shall only arise upon the holder actually proceeding with
the mining operation.

Subject to this section, the Minister and a person authorised by the Minister
may take the necessary action to give effect to a resettlement agreement or
determination.
Artisanal Mining

Section 30

Where the Minister considers that it is in the public interest to encourage
exploration and mining of minerals in any area by methods not involving
substantial expenditure or the use of specialised technology, he may by notice
in the Gazette, declare that area for licensing of artisanal or small-scale
mining operations and the provisions of Part X and Part XI shall apply.

PART X: Artisanal mining licences

Section 84

qd)

(3)

Any person/partnership (Sierra Leone citizen) who wishes to carry out
artisanal mining operations shall apply for an artisanal mining licence.

All such partnerships shall register with the Director and shall provide such
documentation as the Director may require.

Section 87

qd)

Q)

No person other than the holder of an exploration licence shall be granted an
artisanal mining licence in respect of land which constitutes the exploration
licence area or part of the exploration licence area, except with the consent of
the exploration licence holder.

No artisanal mining licence shall be granted to an applicant in an area
designated under Section 30 for small-scale mining operations.

Section 88

qd)

2)

An artisanal mining licence in the prescribed form shall
(a) _ state the period for which it is granted;

(b) include a description and plan of the area of land over which it is
granted; and

(c) _ state the conditions on which it is granted.

There shall be appended to an artisanal mining licence a certified copy of the
agreement between the applicant and the Chiefdom Mining Allocation
Committee or the rightful occupiers or owners of the land over which the
artisanal mining licence is granted which shall form part of the terms and
conditions of the artisanal mining licence.

Section 89

An artisanal mining licence area shall not be more than one half hectare.
Section 90

(1) — Subject to subsection (2), an artisanal mining licence shall be valid for a
period of one year and may be renewed for up to three further periods not
exceeding one year at a time.

(2) An artisanal mining licence shall not be renewed pursuant to subsection (1)-

(a) _ if the artisanal mining licence area has ceased to be an area declared for
artisanal mining operations;

Section 91

(1) Subject to the provisions of this Act or any other law and any condition of an
artisanal mining licence, the holder of an artisanal licence shall have the
exclusive right to carry on exploration and mining operations in the licensed
area.

Land Acquisition Law

The leasing of land is dealt with in the Provinces Land Act, Chapter 122 of the
Laws of Sierra Leone, 1960. Section 4 of the Act states: a non-native cannot acquire
a greater interest in land in the provinces than a lease for a period of fifty years. A
clause can however be inserted in a lease, which provides for renewals of such a
lease for terms each not exceeding twenty-one years.

A lease is defined in the Act as “a grant of the possession of land by the tribal
authority (now known as the ‘Chiefdom Council’), as lessor, to a non-native, as
lessee, for a term of years or other fixed period with a reservation of a rent”. The
initial lease cannot be for a period exceeding 50 years; it can then subsequently be
renewed for periods of up to 21 years. The lease agreement is required to state (a)
the rent (b) the term of years (c) the purpose for which the land is to be used (d)
whether the interest is assignable, (e) whether buildings of permanent structures are
to be erected and the rights of the parties on the expiration/determination of the
lease (f) that the rent is subject to review every seven years by the District
Officer/Chief Administration office when the term of years exceeds seven years.

The Act makes no express reference to land owners; therefore a lease under the Act
must be made between the chiefdom council and the non-native The Lease requires
the rent to be split in accordance with the traditional approach of one-third being
retained by the Chief Administrative Officer, one-third being paid to the Chiefdom
Council and one-third being paid and to be shared between the traditional
landowners on the Leased Area. Land lease agreements between AML and the
affected chiefdoms are currently being put place in accordance with the land
acquisition law.
2.2

International Guidelines

World Bank Operational Policy 4.122 (World Bank, 2004) is regarded
internationally as the standard resettlement guidance. The objective of resettlement
planning is to avoid resettlement whenever feasible, and when resettlement is
unavoidable, to minimise its extent and to explore all viable alternatives. IFC
Performance Standard 3: Land Acquisition and Involuntary Resettlement (IFC,
2006) was developed by the IFC (as part of the World Bank group) from OP 4.12
and provides internationally accepted policies and guidelines for resettlement.
Performance Standard 5 states:

“Where involuntary resettlement is unavoidable, the client will carry out a census
with appropriate socio-economic baseline data to identify the persons who will be
displaced by the project, to determine who will be eligible for compensation and
assistance, to make an inventory of landholdings and immovable/non-retrievable
improvements and to discourage inflow of people who are ineligible for these
benefits. In the absence of host government procedures, the client will establish a
cut-off date for eligibility. Information regarding the cut-off date will be well
documented and disseminated throughout the project area.”

The standard states the following basic principles in terms of resettlement:

. Avoid or at least minimise involuntary resettlement wherever feasible by
exploring alternative project designs;

. Mitigate adverse social and economic impacts from land acquisition or
restrictions on affected persons’ use of land by:

° Providing compensation for loss of assets at replacement cost; and
ensuring that resettlement activities are implemented with appropriate
disclosure of information, consultation, and the informed participation
of those affected.

° Improving or at least restoring the livelihoods and standards of living
of displaced persons.

° Improving living conditions among displaced persons through
provision of adequate housing with security of tenure at resettlement
sites.

. Prepare a RAP and have it accepted by the relevant authorities prior to
implementing resettlement activities. The RPF is a stepping stone towards the

RAP once the project impacts are more clearly defined.

? (www.worldbank.org) and in the World Bank's Resettlement and Rehabilitation Guidebook.
? The IFC (www.ifc.org) Handbook for Preparing a Resettlement Action Plan.
2.3

. Ensure provision of compensation and the restoration of livelihoods of those
affected prior to any actual resettlement. In particular, the policy requires that
possession of land for project activities may take place only after
compensation has been paid, or alternatively, if adequate guarantees of
compensation have been made to the PAP’s satisfaction. If the latter is
chosen, compensation payments must not be delayed once resettlement has
taken place. Resettlement sites, new homes and related infrastructure, public
services and moving allowances must be provided to the affected persons in
accordance with the provisions of the RAP.

. Pay particular attention to the needs of vulnerable groups. These are generally
defined as those below the poverty line, the landless, the elderly, women and
children, indigenous groups, ethnic minorities, orphans, disabled people and
other disadvantaged persons.

Comparison of Sierra Leone Legislation and International
Standards

This RPF is based on both Sierra Leone law and international guidelines, following
the most stringent requirements of each. The comparison between both sets of
guidelines is presented in Table 2-1 below.
Table 2-1: Comparison Between Sierra Leone and International
Standards

IFC Performance

form

compensation, (replacement
housing and replacement
land especially for those
with land based

Topic Sierra Leone legislation Standard 5 Preferred approach
Resettlement | Negotiated between Project and | Negotiated between Project | Negotiated between Project
decision affected parties. If negotiation is _| and affected parties and affected parties

not successful forced removal is
possible
Resettlement | Optional depending on choice | Recommended if affected | Recommended if affected
of affected parties’ livelihoods are parties’ livelihoods are
land based land based
Eligibility for | Those who have legal rights to | All those who are All those who are
compensation] the land and those who do not | physically and/or physically and/or
criteria have formal legal rights but economically-displaced, economically-displaced,
have claim to such land or including those without including those without
assets provided that such legal status to occupy land _| legal status to occupy land
claims are recognised under
the law
Cut-off date | No moratorium provided by the | If no moratorium is provided | A cut-off date needs
Government by the Government, the to be established and
Project should establish and | disseminated. No
disseminate a cut off date. | compensation after
No compensation after the | cut off date
cut off date
(Compensation | Compensation can be in any _| Strongly recommends in-kind | Recommend in-kind

compensation, but is
negotiable

Calculation of

Negotiated

Replacement costs or

Replacement costs or more

vulnerable groups.

compensation more
Consultation | Provides for participation of All affected parties should | All affected parties and
with PAP and | local authorities insofar as be involved in planning stakeholders need to be
host negotiation for compensation | and implementing consulted
arises resettlement programmes.
Displaced persons and
host areas are provided
Payment of | Land lease is paid to local Payment should involve Paid to local authorities
compensation] authorities / not directly to the | directly affected parties but with mechanism to
for land landowners safeguard compensation
of directly affected
Resettlement | No specific legislation Compulsory Compulsory
assistance
Monitoring No specific legislation The project is responsible | The project is responsible
for monitoring of the for monitoring of the
resettlement activities resettlement activities
Vulnerable No specific provisions for Require special attention | Special attention for
groups vulnerable groups and monitoring of vulnerable groups required

From Table 2-1 it can be seen that in many respects Sierra Leone and international
guidelines coincide. There are no contradictions between the two sets of guidelines.

IFC standards supersede Sierra Leone standards in terms of resettlement as

stance,

3.1

3.1.1

monitoring, consultation with directly affected parties and special provision for
vulnerable groups. IFC standards also make provision for a cut-off date for
compensation eligibility.

SOCIO-ECONOMIC PROFILE OF THE AFFECTED
AREAS

To effectively execute the resettlement process, the social context in which the
resettlement will need to take place needs to be understood. This is described below.

National context
Introduction

The Republic of Sierra Leone, which covers an area of 71,740 km’, is located in
West Africa, bordered by Guinea in the northeast, Liberia in the east, and the
Atlantic Ocean in the southwest. Freetown, the capital of Sierra Leone, is located
on the coast’.

History’

Early inhabitants of Sierra Leone include the Sherbro, Temne, Limba, and Tyra
peoples. Later, the Mende and the Kono arrived and settled in the east of the
country. In 1462, the Portuguese explorer Pedro da Cintra gave the country its
name Serra de Leao, meaning Lion Mountains.

Sierra Leone became an important centre of the transatlantic slave trade until 1792,
when Freetown was founded by the Sierra Leone Company as a home for formerly
enslaved African Americans who had been promised their freedom for joining the
British Army during the American Revolution. Thousands of formerly enslaved
Africans, mainly from the West coast of the USA, were returned to or liberated in
Freetown.

In 1808, Freetown became a British Crown Colony, and in 1896, the interior of the
country became a British Protectorate. During colonisation indigenous people
mounted several unsuccessful revolts against British rule. The most notable was the
Hut Tax war of 1898. Its first leader was Bai Bureh, a Temne chief who refused to
recognise the British-imposed tax on huts (dwellings).

In 1961, Sierra Leone gained independence and the Sierra Leone People's Party
(SLPP) won by large margins in the nation's first general election under universal
adult suffrage in May 1962. Turbulent political years followed with several
uprisings and coups, culminating in the development of a one party state.
Government corruption, neglect of the interior, mismanagement of diamond
resources and the spilling over of the Liberian conflict into its borders eventually led
to the Sierra Leone civil war, which began in 1991 and was resolved in 2001 after

+ Information acquired from Wikipedia on 2 April 2010.
5 Information acquired from Wikipedia on 2 April 2010.
the United Nations led by Nigeria defeated the rebel forces. The war claimed an
estimated 20,000 lives and over 2 million people were displaced from their homes.
In December 2005, UN peacekeeping forces pulled out of Sierra Leone and in
August 2007, presidential and parliamentary elections were held. Ernest Bai
Koroma was elected president.

Demographics®

Sierra Leone's population is 6,440,053 with a population growth rate of 2.3%. Forty
four percent of the population is under the age of 14. There are 16 ethnic groups,
each with their own language and culture. The two largest groups are the Mende and
the Temne, each comprises 30% of the population. The Mende predominate in the
South-Eastern Provinces; the Temne in the Northern Province. Other groups include
the Limba, the Kono, the Mandingo and the Krio (descendants of freed West
Indians slaves from the West Indies and freed African American slaves from the
United States). Three religions prevail in Sierra Leone. The majority (60%) are
Muslim, 30% are Christian and the remaining 10% consist of indigenous religions.

Living Standards’

The UNDP Global Human Development Report (2007) ranked Sierra Leone at the
bottom of 177 countries in terms of general development. About 70% of the
population lives below the national poverty line. Poverty is most prevalent in the
rural areas and amongst the youth (males and females between 15 and 35). Youth
are increasingly leaving agriculture to find economically more rewarding
occupations, often failing to find secure employment or gainful economic activities.
During the war 57% of the population lived on less than US$1 a day.

Sierra Leone’s Poverty Reduction Strategy paper of 2005 outlined its commitment
to poverty alleviation. However, youth unemployment / underemployed remains
high at 70% and food security constitutes a major challenge constrained by lack of
access to markets and poor rural infrastructure. The country is heavily dependent on
Official Development Assistance (ODA), with about 50% of public investment
programmes financed by external resources.

The poor national infrastructure and the small size of the private sector are
significant impediments to the achievement of the higher and more equitable growth
required to effectively address poverty and unemployment.

§ CIA World book.
” Poverty Reduction Strategy Paper.
3.1.5 Economy®

The economy of Sierra Leone has suffered greatly as a result of the civil war.
During the war, economic growth plunged to -4.5% per annum. However Sierra
Leone experienced a robust post-war recovery. In the aftermath of the civil war
(1992-2001) it sustained one of the highest GDP growth rates (an average of 7%) in
Africa. Reconstruction, a substantial increase in aid flows and improved structural
and macroeconomic policies contributed to this rapid growth. Large mineral
deposits enabled strong export growth. Sierra Leone‘s strong recovery continued
into 2008 when real Gross Domestic Product (GDP) grew by an estimated 5.5%
despite rising food and fuel prices.

However, economic recovery has slowed down along with the global economic
downturn. In 2009, the IMF forecasts that real GDP growth is expected to drop to
4.5% as global recession reduces the demand for Sierra Leone‘s mineral exports and
the rate of post-war recovery declines. Given the breadth of the current economic
crisis, and the potentially damaging effect of falling commodity prices, identifying
and remedying investment climate problems is essential. Investment climate reforms
would increase the ability of the economy to adapt to economic shocks more easily.

The goal of sustaining rapid and inclusive growth is made more challenging because
so much of Sierra Leone’s growth has been dependent on the exploitation of natural
resources, such as diamonds, rutile and bauxite. Yet most mining is capital
intensive, and although it contributes more than 19% of GDP, it employs less than
3% of the formal sector population (although closer to 7% of the total population).
In contrast, the agriculture sector (including fisheries) employs more than 60% of
the population while providing 44% of GDP, with both the share of employment
and GDP declining every year. The manufacturing sector has been weak, due to
supply side constraints and competition from cheaper imports.

Economic diversification and more inclusive growth patterns will be critical to
sustain high growth. A recently completed private sector development diagnostic
report noted the critical need to develop a culture of entrepreneurship, as Sierra
Leone is weaker than many of its West African peers in the rate of new business
entry. It also identified fisheries, segments of agriculture and tourism as potentially
strong sources of private sector growth.

3.1.6 Health

The state of health of Sierra Leone’s population is generally poor. The infant
mortality rate is 165 deaths per 1,000 live births’ and life expectancy is 42.1 years'”.

* Based on World Bank. (2009). Sierra Leone Country Brief. March.2009, Economist Intelligence Unit (2009).
—Country Report, Sierra Leone June 2009; IMF. —Sierra Leone: Selected Issues and Statistical Appendix.
January 2009. IMF Country Report No. 09/12 17 IMF. —Sierra Leone: Selected Issues and Statistical Appendix.
January 2009. IMF Country Report No. 09/12.

’ Poverty Reduction Strategy Paper.
Approximately 47% of the population do not have access to clean water and 50% is
undernourished.

Malaria and waterborne diseases are the main health threats. An MSF"! study in
2005 showed that 63% of deaths in children were caused by malaria. The estimate
of HIV/ AIDS prevalence in 2007 was 1.7%'.There are, however great disparities
in the prevalence among different segments of the population. In particularly the
uniformed service personnel and commercial sex workers have higher prevalence
rates, estimated at 10%"?

The social costs of the protracted civil war in Sierra Leone have been extremely
high'*. About 75% of the country’s health care facilities, including 15 hospitals and
150 primary health care centres, were not functional during that period. Due to
insufficient financial resources, health care facilities have not been adequately
restored. Faced with the shortfall of subsidies from government and international
sources, most public health structures apply a de facto system of cost recovery,
requiring patients to pay for most services'*. Since a large section of the population
cannot afford health services the use of the non-official health sector'® is very high.

3.1.7. Education

In Sierra Leone primary (6 years) and junior secondary (3 years) school level
education is compulsory and free for all children. However a shortage of schools
and teachers has made implementation of this legal requirement impossible. The
civil war resulted in the destruction of 1,270 primary schools and in 2001, 67% of
all school-age children were out of school.

The situation has improved considerably since then with primary school enrolment
doubling between 2001 and 2005, and the reconstruction of many schools since the
end of the war. However, the educational system is still grappling with myriad
problems. Many rural primary schools do not have trained and qualified teachers.
The Government’s recent drive to encourage children to go to school has also
created the unintended effect of overcrowding, even in urban areas.

The country has two universities, whilst teacher training colleges and religious
seminaries are found in many parts of the country. These higher learning institutions
also face considerable resource constraints, leading to shortages of essential
personnel for science and technology teaching, applied agricultural research and
extension and health care.

‘° UNDP stats 2006.
"’ Medecins Sans Frontieres.
”? hup:/www.unicef.org/infobycountry/sierraleone_statistics.html. Figures for population between 15 and 49.
1B
Poverty Reduction Strategy Paper.
"* Poverty Reduction Strategy Paper.
'5 Poverty Reduction Strategy Paper.

16 . - ,
Non-official sector refers here to traditional healers and informal sector. Informal sector includes ambulatory
pharmacists (“pepper doctor”), home visit by a nurse etc.
3.2

The literacy rate in Sierra Leone is low (35.1%, 2004 est.) with a large discrepancy
between men (46.9 %) and women (24.4 %).

Photo Plate 1: School building and a health centre in the project area

Gender

As in many sub-Saharan countries, women are marginalised in terms of economic
and political power. Although women in Sierra Leone carry out the majority of
agricultural work, they have limited control over the economic resources they
generate. Women are dependent on male family members, or the discretion of
community leaders for access to land.

Discrimination against women in Sierra Leone has been exacerbated by the civil
war, when women were submitted to displacement, insecurity and the breakdown of
social services and support. Women and girls fulfilled a variety of functions during
the war, including sex slaves and combatants. Many women were sole
breadwinners, lacking the traditional family networks. Many women were subjected
to extensive sexual violence throughout the period of war.

Regional Context

The Republic of Sierra Leone is composed of three provinces: the Northern
Province, Southern province and the Eastern province and one other region called
the Western Area. The provinces are further subdivided into 12 districts. District
councils were established in 2000 and local government elections held for the first
time in May 2004. The elected councils constitute representative bodies with
3.2.1

delegated powers and funds to execute local governance. The district administration
is made up of a senior district officer and officers representing various line
ministries. The Ministry of Local Government and Rural Development coordinates
the district officers. The district administration is responsible for the overall
management of the districts, including provision of critical social services to the
population.

The proposed development site and its transport infrastructure are situated in the
Northern Province and cover the Districts of Tonkolili, Bombali and Port Loko (see
Figure 3-1). The sections below provide a short description of these districts.

10* ° a aa

toca | \
a
oe FE)
$
Ra SL @Kabaio

KOINADUGU

>
KONO
eSeladu 2
Katlabur
*®Meyamba a \e ial
bee MOYAMBA is” |
argra OS™ !
s
“X \ P
se KENEMA § / Ro

* Pujehun
PUJEHUN ~~
¢

pio aes mS)
Figure 3-1: Sierra Leone Districts

Tonkolili District

Tonkolili District covers 7,003 km’ and comprises 11 chiefdoms. It has a population
of 345,884 (2004 census). The District capital is Magburaka town, with Mile 91
being the commercial centre. The main ethnic groups are the Temne, Limba and
Kuranko. Islam is the dominant religion.

Agriculture remains the largest sector of the economy, providing a livelihood for up
to 75% of the population. However, yields are typically low for the overall food
production (maize, cassava and sweet potatoes). Gold mining is another important
activity in the District. The livestock sector remains relatively small and
underdeveloped.

Tonkolili District has several industries:

. The Magbass sugar complex, which produces sugar and ethanol and provides
substantial employment in the area.

. The Gari factory at Robinke, which provides a market for cassava and
employment for people, especially women.

. A large scale sugar cane plantation (Addax Biofuel Project), which is in the
process of development.

. Other small-scale industries such as tailoring, carpentry, weaving,
blacksmithing, gara tie-dye and soap making.

There was a market structure in each chiefdom’s main town, but most of these were
destroyed during the civil war. The growing need for locally produced and
manufactured goods has resulted in the emergence of weekly markets commonly
called ‘Loumas’.

Infrastructure and standards of living are low in the District. Life expectancy at birth
is 47.9 years, and infant mortality rates are 118 per 1,000 at birth (although low,
both figures are better than the national standard). The percentage of people without
safe water is 71.1%, (higher than the national average) with 60% using the river as
their water source and only 8.5% having access to running water. The main source
of fuel for cooking is wood (96.2% of the population) and the energy source for
lighting is almost exclusively kerosene and torches. The literacy rate is lower than
the national average at 30.5%.

3.2.2 Bombali District

Bombali District’ covers an area of 8,279 km’ and comprises 14 chiefdoms. It has a
population of 494,048 and the main ethnic groups are the Temne, the Loko and the
Limba. The majority of the population are Muslim, with a small percentage
adhering to Christianity and animism'*. The main economic activities include small
scale production of food crops (rice, cassava and sweet potatoes), production of
charcoal, small scale mining, and small ruminants. The potential for large scale
farming is significant, but is hampered by several limitations such lack of
mechanisation, inputs and access to markets and poor infrastructure. The Addax
Biofuel Project, involving a large scale sugar cane plantation, is currently under
development.

Makeni, with a population of 82,840 (2004 estimate, probably an underestimate) is
the administrative and commercial centre of the District and the Northern Province
as a whole. It also provides educational and health facilities for the area. It grew as a

”’ Ministries, Departments and Agencies (MDAs) in Bombali District.
'8 The attribution of a living soul to plants, inanimate objects and natural phenomena. The belief in a supernatural
power that organises and animates the material universe.
3.2.3

trade and collecting centre among the Temne people. Palm oil, kernels and rice
collected in Makeni were and still are transported by road to Freetown. The town is
known for Gara tie-dyeing, which is an important industrial activity for Makeni
women. The town is lacking in basic facilities such as water, sewerage system,
electricity and a good road network

Bombali District was principally a rebel stronghold during the recent ten year civil
war and experienced considerable destruction, displacement and trauma. Atrocities
including forceful conscription of children, sexual abuse and prostitution were rife,
which had an important effect on the youth, in particular girls. This situation
exacerbated the incidence and prevalence of HIV/AIDS, which has added to the
growing public health burden in the district.

During the war, socio-economic activities and social service delivery was seriously
disrupted, and the enforcement of law and recognition of the authority of traditional
leaders strongly compromised. Since the end of the war, security has largely been
restored, but the local economy, social infrastructure and services have not
adequately recovered. During the period of the study, however, several signs of
development were witnessed in Makeni town: banks were established, several small
businesses opened and a new hospital was built.

Standards of living are low in the District. However, a life expectancy of 52.5 and
infant mortality rates of 96 per 1,000 live births are both better than the national
standard'’. The percentage of people without safe water is 57 (which is higher than
the national average), with 40% using the river as their water source and only 25%
having access to running water. The main source for cooking is wood (95% of the
population) and the energy source for lighting is almost exclusively kerosene or
torch.

The District has 437 primary school and 31 junior secondary schools. The majority
of teachers in the primary schools are unqualified and the teacher pupil ratio is 54 to
1. The conscription of children as freedom fighters also led to a drastic reduction in
school-going children, hence a high illiteracy rate of 65%. Nevertheless, post-war
sensitisation and motivation has begun to increase enrolment.

Port Loko District

Port Loko District covers an area of 5,943 km’ and is, with a population of 477,978,
the most populous district in the Northern Province. The main ethnic group are the
Temne (80%). The second largest group are the Fula and the Susu. The district is
largely Muslim (75%).

The main economic activities are small scale diamond mining, subsistence farming
(rice, cassava, millet, groundnut, maize and sweet potato in particular, small
commerce) and small scale fishing. The production of charcoal has become a

” Sierra Leone encyclopediahttp://www.daco-sl.org/encyclopedia/3_dist/3_1j_pl.htm
3.3

relatively important economic activity since the civil war, when farming activities
were disrupted.

Its capital is Port Loko and the largest city is Lunsar (16,567, 2004 estimate). Other
major towns in the district include the coastal town of Lungi (host to the Lungi
International Airport) and Kupr”.

Life expectancy is 49 and infant mortality 112 per 1000 live births. Only 1.6% of
the population uses pit latrines”.

The District has 469 primary schools (mainly in a bad state of repair) and 24 junior
secondary schools. Less than half of the teachers are qualified.

Administrative and Authority Structures

Districts in Sierra Leone are subdivided into chiefdoms, which are headed by
paramount chiefs, who are elected for life by chiefdom councillors, who in turn are
elected by the residents of the chiefdom. The paramount chief is responsible for
general administration, the distribution of land, collection of land taxes, the
maintenance of law and order (settlement of disputes) and the development of his
chiefdom. He also inherits custodian rights over land within his chiefdom. The
paramount chief works with a chiefdom committee, council of elders and the Native
Administration.

The chiefdom is subdivided into sections comprising a number of villages. Sections
are headed by a section chief and villages by a town chief. The chiefdoms and the
major towns in the Project area are presented in Table 3-1 and shown in Figures 1, 2
and 3 above.

” Wikipedia, April 2010.
*! Sierra Leone encyclopaedia 2008
3.4

3.4.1

3.4.2

Table 3-1: Administrative Entities in the Project Area

eeceet | Districts Chiefdoms Town
Mine area Tonkolili Kalansogia Bumbuna
Sambaya Bendugu
Transport | Tonkolili Kalansogia Bumbuna
corridor Sambaya Bendugu
Kafe Simiria Mabonto
Bombali Safroko Limba Binkolo
Makari Gbanti Makeni
Port Loko Buya Romende Foredugu
Marampa Lunsar
Maforki Port Loko
Loko Massama Lokomasama
Kaffu Bullom Lungi

Social Baseline

The socio-economic baseline in the Project area is outlined below. A more detailed
description is presented in the Preliminary Social Baseline and Impact Assessment
report prepared by SRK (April 2010).

Demography

The Project impacted area includes small and medium villages as well as some
larger towns. In terms of gender distribution, 49% are males and 51% are females.
The average household size is approximately 9 people, with the smallest household
counting 3 members and the largest 15. Four percent of the households count 10 or
more members. Polygamy is practised in the project area and 35% of the households
have more than one wife per household head, whilst 43% are monogamous and 22%
of the households are single-parented.

Livelihood Strategies

In the mine area the majority of the population is involved in agriculture (including
economic trees) and animal husbandry, whilst some villages are heavily involved in
artisanal mining. There are few artisans and mechanics.

Along the transport corridor agriculture (including plantations) and animal
husbandry are the main activities, with charcoal production in some villages. There
is also some hunting activity. The transport corridor villages are host to more
artisans, government employees and mechanics than villages in the mine area.

In the Pepel port area the main activity is agriculture (including plantations), sea
fishing and some animal husbandry.
Overall, the most important livelihood strategy across the project area is agriculture
and plantations and to a lesser extent animal husbandry. Hunting is rare and
confined to a small number of villages.

Photo Plate 2: Agriculture fields, artisanal mining site and fishing
location within the proposed project areas

3.4.3. Access to Land”

Land tenure in the Republic of Sierra Leone (except the Western Area), is held in
communal ownership under customary tenure and is controlled by traditional chiefs
who administer it on behalf of their communities in accordance with customary
principles.

The rule of customary law in the provinces is established by section 76 (1) of the
Courts Act 1965. However, the validity of customary law is contingent on it being
compatible with statutory law. Three statutes are directly relevant to customary
landholding practices in Sierra Leone:

. The Provinces Lands Act — (Cap 122).
. The Chiefdom Councils Act — (Cap 61).
. The Local Government Act —1994.

Through customary law, ownership of land is vested in the chiefdoms and
communities. Land cannot be owned freehold; land always belongs to the
communities under the different forms of tenure under customary law. This
principle is established by the Chiefdom Councils Act as well as by Section 28 (d)
of the Local Government Act 1994. It provides for the establishment of a local court
authorised to administer customary law in every chiefdom. The most common forms
of customary land tenure are:

. Family tenure.
. Communal tenure.
. Individual tenure.

Family tenure is the most common form of tenure found in the provinces. Family
tenure is a system under which entitlements to land within a particular chiefdom are
claimed by various descent groups each with a common ancestor and that constitute
a family unit. Such family units are a corporate entity and have capacity to claim
and hold land as a body. The paramount title to family land is vested in the family as
a group. However, underneath the umbrella of this title, varying degrees of lesser
interests held in specific or particular portions of family land may be held by some
family groups or individuals. Responsibility for the management of family land is
vested in the head of the family assisted by principal members. The head of the
family has the right to allocate unoccupied portions of family land to members of
the family. They also may bring claims on land against outsiders on behalf of the
family for trespassing on family land.

Communal tenure is the case where title to land in a given area in the chiefdom is
claimed by or on behalf of the community as a whole and not by or on behalf of

” The section on land tenure is based on the report: Van Vlaenderen, H. (2010). Addax Biofuel Project: Social
Impact Assessment. Coastal and Environmental Services, Grahamstown, South Africa and Huggins , G (2010)
Addax Biofuel Project: Resettlement Policy Framework . Coastal and Environmental Services, Grahamstown,
South Africa
3.4.4

families or individuals. The community is also a corporate entity, endowed with
legal capacity to enforce and defend its claims and rights to communal lands vis-a-
vis other communities. Unlike the family, a community is not a kinship, but a socio-
political entity and its members are not necessarily related to each other. Another
feature of communal tenure is that title to communal lands is not vested directly in
the community as an entity as in the case of the family. Rather, it is vested in the
socio-political head of a particular community. It is so vested in a representative
capacity. Another feature of communal tenure similar to family tenure is that it is
only the unapportioned portions of communal lands and those lands which are
strictly public lands, such as sacred bushes, common grazing lands and communal
farms that are subject to direct management, control and supervision by the socio-
political heads.

It has been argued that in customary land tenure there is no individual land
ownership. But it is found to exist among some communities. For example, there are
practices whereby families owning large pieces of land allocate portions of land to
individual members of the family to enable them to set up their individual
households. Even though the paramount title remains vested in the family, each
individual member holds interest in his holdings. When the individual dies, the land
is inherited by his immediate or nuclear family or nearest next of kin. It is also
common to find practices where a man may give each of his wives land for her use
and that of her own children. When the man dies the land is inherited by the wife,
who was given the land when the man was living, and her children. Whether the
land would continue to be held as individual holdings would depend on a number of
factors, such as the number of children.

There are generally three ways in which individual acquisition of title is
accomplished:

. By clearing of virgin forest — any land not appropriated by the community as
a whole can be claimed individually.

. By straight forward purchase — individuals who are not otherwise entitled to
land in a given area can purchase land outright from the recognised owner.

. By gift — individual owners may acquire land as a gift. For example, where a
stranger marries into a land-owning family, land may be given for his use.

Standard of Living

Poverty is pervasive in the area, as in the whole of Sierra Leone, and people need to
pursue a mixed livelihood, to obtain sufficient income for survival. The household
survey conducted for the social impact report shows that only 15% of the adult
population in Project area (age 15-60) had a stable and regular income. The sale of
agricultural produce is an important source of income. Remittances are also
significant.

Photo Plate 3: House structures in the proposed project areas
A major cost item for the household is food, which indicates that people do not
grow sufficient food to feed themselves or need to sell food at certain times of the
year to purchase other goods, leaving them with insufficient supplies for the entire
year. Clothing, agricultural and livestock expenses are also significant cost items.
People generally do not have many savings.

Lack of food security is common. In the household survey conducted for the
preliminary social baseline and impact assessment (April 2010), 85% of the
3.4.5

households indicated that they had experienced food shortages at some stage during
the year, predominantly during the period July to September.

The energy source for lighting is predominantly candles, followed by torches and
paraffin. The energy source used for cooking consists almost exclusively of wood,
with a few households using some charcoal.

Although the majority of the rural population is poor, some stratification exists.
There are traditional elite families who can trace descent (usually through the
father's line) to a warrior or hunter who first settled in an area. These families then
control and administer land, which puts them in an advantageous relationship to
non-landholders.

Socio-Cultural Situation

The dominant ethnic group in the mine area are the Kuranko. Along the transport
corridor there is a variety of ethnic groups, with large concentrations of Kuranko,
Temne and Susu. In the area of Tagrin Point there are predominantly Susu and
Temne.

The most important cultural phenomena are the secret societies, which are popular
throughout the Project area. Their primary purpose is to regulate sexual identity and
social conduct, and to produce fully socialised human beings with clear gender
identities. Secret societies induct members by means of initiation.

Religion plays an important role. Nominally the majority of the residents are
Muslim. However, most communities have both a mosque and a church.
Mainstream religions are however intertwined with traditional beliefs.

The household is the primary residential unit. There are various types of households,
but most have a family (husband, wife or wives, and their children) as the core.
Some are complex (two or more married men, either father and son or two brothers),
often with other, more-distant kin or even strangers in residence. The household
head (the eldest male/female) is the legal custodian of the household property
(including land), responsible for protection and security and resolves disputes by
mediation and represents the household in village affairs. Land-use rights and most
portable forms of wealth are inherited patrilinealy.

Decision making in the village is done by the chief and the elders of the landowning
families. Youth and women organisations are regularly consulted in decision
making. Youth are consulted in particular with respect to development projects for
the village. In general village issues are discussed and final decisions presented by
the elders to the community during a village assembly. The Imam also plays an
important role in terms of looking after the spiritual well-being of the villagers and
the settling of family and community disputes.
3.4.6

3.4.7

3.4.8

Gender

As in most traditional African communities, gender roles are relatively clearly
defined in the area. However, due to the many socio-economic disruptions, wars and
family break-ups, gender roles may have become less rigid. Data collection shows
however that men make most of the decisions in terms of the household and at the
broader community level, whereas women conduct most of the daily chores. The
secret societies for women reinforce their role as home makers in service of their
husbands.

Health

Health and hygiene conditions in the Project area are generally poor. The household
survey showed that 83% of the households deposit their household waste in the
areas around their homesteads. Many households use the bush for toilet and the
main water sources are rivers, rainwater tanks and unprotected wells. The water
quality is often of inferior standard and wells dry out during the dry season.
Villagers often need to walk long distances to fetch water.

The most prevalent diseases are malaria and diarrhoea related ailments. There is
also malnutrition in the area.

Health facilities in the project area are generally poor, with many villages lacking a
health centre, forcing people to travel long distances to receive medical care. The
existing health posts often lack equipment, trained staff and medication. Often,
villagers call upon traditional healers and local pharmacists for medical treatment.

Education

The levels of education and literacy are generally low in Sierra Leone and in the
Project area. The study revealed a 70% of illiteracy in the Project area. The
education sector encounters several problems including:

. Lack of schools (not all settlements have primary schools and in the rural
areas there is a lack secondary schools). Children often have to walk long
distances to reach school, resulting in low attendance and large numbers of

drop outs.

. Shortage of trained and qualified teachers.

. Late or no payment of teachers leading to de-motivation.

. Dilapidated school buildings and shortage of classrooms; overcrowded
classes.

RESETTLEMENT PLANNING ACTIONS

This section of the RPF sets out the main tasks and procedures required to develop a
RAP for the Project. It outlines the procedures for identification of affected people,
assessment of eligibility for compensation, identification of host areas for
resettlement, procedures for resettling and compensation, budget categories,
41

procedures for monitoring and evaluating the resettlement process and the necessary
institutional arrangements for execution of the resettlement and compensation
process.

It is important to note that this conceptual document differs from a RAP, which sets
out in detail the strategies for resettling people affected by land acquisition. In order
to develop a full scale RAP there are several additional requirements:

. Detailed final information about the mining process and the location of the
different project components.

. A detailed social baseline.

. The RPF needs to be debated and approved by the various stakeholders.

Minimising Resettlement

The IFC standards require that resettlement be minimised as far as possible. The
primary reason for resettlement in the mine area is the location of the mineral
resource and technologies for its exploitation, in this case open pit mining. The
location of the pits is fixed by the location of the mineral resource; and will invoke
involuntary resettlement. As such, resettlement cannot be minimised in this area.

More broadly resettlement will be influenced by the development and location of
project infrastructure in the mine area, the transport corridor and at the port facility.
Such infrastructure includes rock dumps, processing plant, tailings storage facility,
stockpiles, offices, workshops, stores, power generation, housing, the railway line
and port facilities. Resettlement is also influenced by health and safety
considerations (e.g. human settlements should be an appropriate distance from
hazards).

AML/’s engineering and environmental and social consultants should be working in
tandem to ensure that infrastructure across the Project area is developed and located
in a way that minimises resettlement.

The following has been done in this respect:

. The rail loop, which requires a large area, has been positioned at the mine site
where population density is lower than at Tagrin, the other option.

. The rail and haul road alignment has been designed to avoid villages using
Quantm optimisation software.

. Construction and operations camps are planned in areas with low population
densities.

. Waste rock dumps have been optimised to minimise additional area required

beyond the fly rock zone.
. Refurbishment of the Pepel rail and port is to be undertaken on the exisiting
footprint to minimise the need to acquire more land for project operations.
4.2

4.2.1

4.2.2

At this stage, nonetheless, it is certain that there will be a requirement to relocate
villages either partially or entirely.

Identifying Eligibility for Compensation

The definition of eligibility requires an assessment of the type and number of people
residing or using the affected area and the types of loss they incur. This is outlined
below.

Project Affected People

Project affected people (PAP) can be divided into two categories:

. Affected household: households” are affected if one or more of its members
suffer loss of assets, land and property, and/or access to natural and/or
economic resources as a result of the project activities.

. Host area households: households in any of the host resettlement sites (sites
where people may be resettled), whose infrastructures and/or resources will
be impacted.

Types of Loss

PAP may incur a loss or disruption of access to the following assets and resources:

. Buildings, homesteads and related structures (such as storage facilities,
graves).

. Land.

. Permanent or temporary use of agricultural land.

. Sacred sites.

. Mining deposits (artisanal mining).

. Natural plant and animal (including fish) resources.

. Small enterprises.

. Communal infrastructure (wells, boreholes, irrigation works, schools, clinics).

. Access routes (between villages, to towns and other resources i.e. fishing
beaches).

A detailed description of the number and type of beneficiaries in terms of the
various eligibility criteria will need to be provided once the exact location of the
Project infrastructure is known and a census has been conducted. At this stage,
however, the following information is available:

Homesteads

It is envisaged that 47 villages will have to be partially or entirely resettled. It is
estimated that 2,441 houses and related structures will be affected.

*3 For the purposes of this RPF a household consists of people who are economically dependent on
each other and who typically live in the same compound and eat from the same pot.
Land

It is envisaged that 12 674 ha will be affected by the Project; 11,507 ha at the mine
site, 288 ha along the rail corridor and 880 ha at the Port. These belong to various
villages/towns. A land survey will need to be conducted to assess which land
belongs to which villages and to which landowning families.

Agricultural Crops

Approximately 215.30 ha of currently cultivated land will be affected by the
Project; 95 ha at the mine site, 56 ha along the rail corridor and 64 ha at the Port. A
survey will have to be conducted to assess the number and size of fields of affected
households, as well as the crops cultivated.

Tree Plantations

Approximately 21 ha of current plantation will be affected by the Project; 8 ha along
the rail corridor and 12 ha at the Port. A survey will have to be conducted to assess
the number and size of plantations of affected households, as well as the trees/plants
cultivated. The main plantations are palm, mango, banana and pineapple.

Forests

Some forested areas may be affected. These serve several needs. For instance sacred
bushes are an important cultural heritage of the local people in the Project area and
significant for their spiritual well being. It is likely that several sacred bushes will
be affected. Sacred bushes will need to be identified along with other potential uses
of the forest.

Sacred Sites

Sacred sites include such sites or places/features that are important for customary
practices, tradition and culture, and thus considered sacred. Sacred sites include
tombs, graves and cemeteries and ritual sites.

In general people bury their deceased in tombs near their homestead. Resettlement
of villages may involve the relocation of graves.

Artisanal Mining

The social description of the affected villages in the mine lease area shows that
households maintain a mixed livelihood consisting of mining as well as farming.

There are a significant number of artisanal miners (exact figures be established
during RAP preparation) working in and around the concession area, including in
the areas which will be required for the mining infrastructure. Consequently these
miners may lose their livelihoods.
4.2.3

Natural Plant and Animal Life

Some areas used by local residents for collection of natural resources (fire wood,
wild foods, timber, medicinal plants, game) may be affected by the mining and
transport infrastructure. Generally, however, natural resources used by the local
population are plentiful in the larger area and the loss of the area needed for the
project may not require compensation. This will however need to be verified by the
census conducted as part of the RAP.

The port lease area may impact on the access of fishermen to the beach (i.e.
homesteads of fishermen may need to be moved or access to the landing and fishing
beach may be constrained or removed).

Small Enterprises

The villages and towns affected by resettlement are host to several small businesses.
These businesses are generally run from small structures near the homestead or from
the homestead itself. The exact number of small businesses affected will need to be
identified.

Social Infrastructure

The villages affected by physical resettlement are host to schools, clinics,
community halls, drying areas and potentially other communal infrastructure. The
RAP census will need to identify all communal infrastructure which may be affected

Access Routes

The mining and transport infrastructure may have impact on communications
between villages and towns and villages and agricultural fields, cutting some
residents off from their resources. Loss of livelihoods as a result of this
communication severance will need to be assessed and compensated for.

Eligibility: Cut-Off Date

The determination of eligibility for various types of compensation is defined in
terms of the PAP categories described above, as well as whether the PAP’s affected
properties were present in the project area prior to the resettlement cut-off date on
land development. A resettlement cut-off date is the date which signifies a
moratorium on settling, building or making improvements on affected land. This
cut-off date needs to be made public to all those affected through a public
consultation process. Sierra Leone law does not make provision for the declaration
of a moratorium. It will be the task of AML to identify and publicise (in
collaboration with local government) the cut-off date, which should coincide with
the completion of the RAP census and asset survey and obtaining a lease agreement.
It should be noted that the cut-off date for building new structures and planting trees
may be different from growing annual crops (the latter may be later if no
resettlement will take place within the next season). An agreement will need to be
4.3

4.3.1

4.3.2

reached with the local authorities on the procedures to be used in the event of claims
being submitted after the cut-off date, as well as in the event of counter-claims and
disputes.

Census and Assets Inventory

To develop the resettlement programme a thorough knowledge is required of the
existing socio-economic context of the affected households and communities. The
process for achieving this is set out in the following sections.

Mapping

The resettlement process should be supported by a Geographic Information Systems
(GIS) interface and field maps with socio-economic infrastructure and land use
patterns and natural features (of the resettlement site and host site(s)).

Census

A census must be undertaken of all directly affected households (either physically
displaced — losing a homestead) or economically displaced (losing a livelihood).
The census will include:

. Demographics, family structure (household position, age, residence status,
occupation, educational level).

. The incidences of disease or illness amongst household members in the past
year and receipt of health services.

. Deaths and births within the household in the past year.

. Usage of social infrastructure — e.g. church/clinic/school.

. Access to land on a cyclical / rotational basis and access to resources on
communal land.

. Possession of livestock.

. Household economic activities and their relative importance.

. Household income (details of average annual income, monthly sources of
income, annual agricultural sales and other sales sources).

. Details of loans / savings.

. Expenditure on major items (i.e. food, transport, agricultural inputs, health,
education).

. Availability of food throughout the year.
Ownership of a predetermined collection of possessions to be used as
indicators in ascertaining the socio-economic status of the households.

A survey will also need to be conducted on a sample of people using communal
land resources, for example hunting, honey production, wood collection for charcoal
production and artisanal mining or seeing the land used as part of their fallow cycle,
or grazing by nomadic people). As the number of such people may be high and
difficult to demarcate, only a representative sample is surveyed.
4.3.3

4.3.4

Assets Inventory

Inventories will need to be made of both household and communal assets. Aspects
for inclusion are outlined below.

Household Assets

An assets inventory needs to be conducted for each of the affected households™
included in the census, recording all permanent and temporary losses of physical
structures and natural resources incurred. These include:

. Homesteads and homestead structures (such as outside kitchens, latrines,
chicken pens etc). This includes the number, size and condition of structures
and a field drawing of the homestead buildings as well as photographic

records.

. Family business-related structures.

. Graves associated with each household.

. Agricultural fields owned by each homestead or rented, leased, or given for
use.

. Planted trees, within the homestead areas and plantations.

The census and assets inventory serves as:

. A register of the legitimate beneficiaries as per their residency or locality.
. Social data, which can serve as a reference point for compensation and
monitoring.

Communal Infrastructure

An audit will be required of all communal assets affected by relocation. These
include:

. Market areas.
. Drying areas (for food produce).

. Administrative buildings.

. Recreational buildings, community halls.

. Churches.

. Schools.

. Clinics.

. Sites of cultural importance (e.g. sacred bushes) or historical importance.

Census and Inventory Asset Methodology

The following steps should be followed in conducting the census and household
assets survey:

4 ,
This assets inventory can be conducted at the same time as the census.
44

4.4.1

. Recruitment and training of local fieldworkers in the survey methodology.

. Design, piloting and (where necessary) refining of a census and assets
questionnaire.
. A meeting with the affected communities to explain the purpose of the

surveys and the procedures to be used.

. Provision of an ID number to all households/individuals involved in the
census. They should be photographed with the ID number in front of their
homestead /affected structures.

. Photographing of all structures, with GPS coordinates taken for the main
building.

. Ensuring that the household head of the affected asset is present during the
survey interview and that he/she countersigns the inventory sheets as proof
that he/she agrees to the assets that have been recorded (Note: the signature of
the household head does not signify acceptance of a compensation package
only recognition that the data were correct when collected).

. Ensuring that a community representative, delegated to this particular task,
also signs the inventory sheets as a witness to the recording exercise.

. Entry of data from the census and photographs in a Microsoft Access (or
other electronic) database for record keeping and analysis.

Valuation

This section provides a framework for detailed valuation procedures to be
developed in the RAP. Valuation is based both on Sierra Leone and international
policies. Valuation rates and the process should be ratified by a Resettlement
Working Group (see description below), any relevant authority and the affected
parties.

Compensation for Loss of Homesteads and Fixed Structures

Two options are available for compensation for physical structures lost due to the
Project.

Option 1:

Compensation for all homestead structures is provided in cash. This includes
replacement costs, cost for transportation and cost for building labour.

Option 2:

Compensation is provided by replacement (to an agreed standard) of the primary
structures of the homestead plot in an identified host area, with structures of similar
or better quality. It is recommended that a local contractor is hired to build the
houses and that local labour is employed, whilst AML ensures quality control.
Professional surveyors should provide cost estimates of replacement housing. (Note:
AML’s estimated cost for construction of a substantial traditional rural house in the
4.4.2

mine area was about US$13,500, though it is likely to be different in other areas and
for other house types).

Option 2 is the recommended option. In accordance with IFC guidelines cash
compensation for structures is discouraged. This is to avoid the risk that cash is not
spent on housing (which would leave households without shelter).

A variation on this option is to provide cash compensation for the smaller additional
structures (e.g. outside kitchen, fences, latrines, chicken pens). Justification for this
is that these structures may be dismantled and taken by the owners to the new
abode, avoiding the need for AML to build myriad small structures.

In case of partially built structures AML will compensate for lost materials.
Abandoned structures are not compensated.

Taking Occupation of the New Homestead

The following rules are recommended:

. A reasonable time period should be allowed prior to moving people in order
to give them the opportunity to salvage building materials from their old
homes.

. AML should provide transport for each homestead sufficient to move the

family and belongings (including building materials such as doors and
windows (but not bricks or masonry), livestock, food, and personal effects
from the old homestead) to their new residence.

. Households should sign a document to forego all rights to the old homestead
(including trees and materials). AML will demolish the old homestead
(otherwise squatters may take over the abandoned houses).

. An AML representative should visits households a month after they have
moved into their new abode to assess the new structure and note potential
defects and arrange for repairs.

. AML should provide structural warrantee on the dwelling structures to cover
against defects arising from poor design, workmanship and material for a
period of 5 years.

Compensation for Land

The project will require the lease of land, which will be guided by Sierra Leone’s
Provinces Land Act, Chapter 122 of the Laws of Sierra Leone, 1960°°. A land lease
contract will then be required for the affected land in the three Districts, identifying
the exact settlements and chiefdoms involved. Lease rent will need to be paid.
Government guidelines are US$3.60 per acre, with one third paid to the Chiefdom
council, one third to the District Council and one third to the respective traditional

* See Section 4.1.2 above.
4.4.3

landowners. It is the task of the District Council to pay out the fees to the respective
parties.

The section above indicates that land tenure and land use are governed by
customary law and subject to local social and traditional cultural norms. These may
make the process of paying out compensation for loss of land more complex for the
following reasons:

. Land belongs to family clans and or villages, not individuals.

. Land has generally not been surveyed and no records of (customary or other)
ownership of areas of land exist. Land disputes are common.

. People using the land belong to either landowning families in the area or
tenants (with no tenure claims, so tenants will be a vulnerable group since
they will not receive lease rent).

. Land lease infers that land will most likely be returned to the lessor on
completion or termination of the lease agreement. In some instances land
taken for the Project will not be returned.

In order not to disadvantage people, and to enhance the productivity of remaining
land, the mechanism for acquisition of replacement land needs to be examined in
detail in the RAP as well as livelihood restitution programmes which enhance
agricultural productivity.

Compensation for Crops and Trees
Crops

Standing crops will be compensated for. The main crops are rice, cassava,
groundnuts, maize and sweet potatoes.

Trees

Only exotic planted trees belonging to households or communities qualify for
compensation. The most common trees used for food and as a source of income are
palm trees, mangoes, bananas, oranges and pineapple.

Valuation Process

The affected area of crops need to be measured and number of trees counted by a
team including the affected person, a representative of AML, a representative of the
Ministry of Agriculture and a representative of the local chiefdom. The numbers of
trees and areas of crops needs to be included in the assets inventory and signed off
by the team doing the assessment.

According to IFC standards, crops and trees need to be compensated in line with the
market rates for the different crops/trees. The Government of Sierra Leone provides
compensation rates, but these were determined in 2006 and are generally regarded
as outdated (see Table 4-1). It is suggested that the compensation rates are guided
by the recent rates identified for the Addax Biofuel Project (neighbouring the
Tonkolili Project) which is currently developing a RAP. See Table 4-1 for rates
which were identified and ratified by Director of Agriculture in both Bombali and
Tonkolili districts in collaboration with the Addax resettlement team.

Table 4-1: Proposed Compensation Rates

Item Government Value 2006- Value 2010
2007 (SL Leonies) (SL Leonies)
Banana 20,000 26,620
Bread fruit 40,000 53,240
Cabbage acre 35,000 46,585
Cashew 50,000 148,000
Cassava % acre 150,000 350,000
Cassava % acre immature 50,000 175,000
Cassava not dense - grown in heaps % acre
mature 200,000
Cassava not dense - grown in heaps % acre
immature 100,000
Citrus 50,000 72,500
Cocoa 45,000 73,500
Coconut 40,000 73,500
Coffee 1 acre 35,000 46,585
Cucumber % acre 30,000 39,930
Economic tree (Timber individually owned) 20,000 54,400
Groundnut % acre 150,000 199,650
Guava % acre 15,000 19,965
Hot pepper % acre 30,000 39,930
Kola nut 40,000 76,400
Krain krain % acre 50,000 66,550
Lettuce % acre 35,000 46,585
Maize % acre 100,000 133,100
Mango improved 50,000 66,550
Millet % acre 100,000 133,100
Oil palm 25,000 33,275
Oil palm improved 40,000 57,000
Okra % acre 40,000 53,240
Paw paw 10,000 13,310
Pear / avocado 60,000 79,860
Pineapple 1,000 1,331
Plantain 20,000 26,620
Plum tree 50,000 66,550
Pumpkin % acre 30,000 39,930
Rice (inland valley swamp) % acre 200,000 266,200
Rice (upland) % acre 200,000 266,200
Sweet pepper % acre 36,000 47,916
Tomatoes % acre 35,000 46,585
Water melon % acre 40,000 53,240

Note: At the time of the writing of the report US$1 = 3,890 SLL

The crop/tree owner will be paid the rate multiplied by the acres of crops/number of
trees lost. This compensation fee is a one off payment. However the loss of fruits
over a period of time, until new seedlings are becoming of fruit bearing age need to
be taken into account for the calculation of the compensation fees. If the farmer
does not own the land, the crops compensation should still be paid to the farmer

4.4.4

while any land compensation goes to the owner of the land. AML should also
consider providing seedlings to replace lost trees. Any standing crop can be
harvested by the owner, even if the family may have physically moved to their new
location.

Compensation for Disturbance of Graves and Sites of Cultural,
Historical or Religious Importance

Valuation for graves and sacred sites will be as noted below.
Graves

There are 3 options:

. Homesteads may choose to re-bury people on or near their resettlement plot.
Providing this does not contradict any by-laws or customary restrictions, this
should be permitted.

. Communal re-burial may be arranged with local entities (municipality, and
traditional leaders, as well as religious leaders). In such cases an appropriate
piece of land needs to be identified in consultation with the local authorities.

. In cases where grave relocation is not necessary and agreement is reached, the
HH may hold a ceremony in accordance with local customs.

In both cases appropriate timing and arrangements for the relocation and re-burial of
the deceased will need to be agreed upon with all stakeholders. AML will meet the
costs of:

. Exhumation including permit (if required), transport and re-burial (re-
interment) of the deceased.

. Provision of a coffin. An approved supplier will provide the coffin.

. Provision of a flat rate per grave to satisfy any customary cost.

. All works associated with the burial.

. All costs associated with a ceremony if not relocating grave.

The affected households/religious leaders are responsible for organising the
appropriate ceremonies in accordance with their religious beliefs and/or customs.

Sacred Sites

In terms of communal sacred sites or cultural heritage, a process for appeasement of
disturbance of the site and potentially the establishment/inauguration of a new site
will need to be negotiated with the affected communities. AML will cover the cost
of obtaining the new site and the appropriate ceremonies required for this process
(to be negotiated with stakeholders). AML will not be responsible for organising
these ceremonies.
4.4.5

4.4.6

Compensation for Loss of Access to Mining Areas (Artisanal Mining)

There are significant numbers of artisanal miners working in and around the Project
area (exact figures to be established in the RAP).

In keeping with IFC standards it is proposed that compensation for income from
artisanal mining is dealt with differently from compensation for other livelihood
strategies such as agriculture, small business etc since artisanal mining is generally
transient. Whereas the former is addressed at the level of individual households,
compensation for loss of livelihood based on artisanal mining will be dealt with on a
collective basis (i.e. collective, alternative livelihood projects may be developed
such as agricultural projects, skills development project, agro-small business
projects).

Compensation for Loss of Natural Plant and Animal Resources

The extent and nature of different types of loss of access to natural resources will be
assessed in the RAP and compensation strategies for each type of loss negotiated.
These may include:

. Development of wood lots in case of loss of timber and firewood.

. Development of nurseries for lost plants.

. Development of alternative livelihoods for those relying on natural resource
production (i.e. charcoal production and fishermen).

. Identification and arrangement of alternative grazing areas.

. Providing access to alternative beaching/mooring areas for fishermen.

4.4.7 Compensation for Businesses and Enterprises

4.4.8

For the valuation of the loss of an enterprise its function, intensity of use (average
monthly income), location importance and its market catchments will need to be
determined.

Valuation should be based on the cost of re-establishing the commercial activity at a
new location. This may include costs for:

. Acquisition of new land.

. Material and construction costs of replacement structures (this may involve
rebuilding the structure or providing cash compensation).

. Compensation of lost income during resettlement (based on audited monthly
income).

. Compensation for loss of wages of staff.

Compensation for Loss of Social Infrastructure

It is necessary to ensure that resettlers are not worse off after the resettlement
process in terms of access to socio-economic services. This may require the
4.5

upgrading of existing social infrastructure in the host areas to accommodate the
enlarged population or it may require the building of new infrastructure. According
to IFC guidelines the infrastructure should be equal to or better than that being
replaced. Community structures or resources may include:

. Clinics and dispensaries.

. Community halls.

. Markets.

. Schools.

. Village rice drying floors or structures.

. Wells/boreholes.

The valuation of community structure and resources will require consultation with
community leaders, committees or individuals that have responsibility over
community structures of both the resettled community and the host community.

The valuation should be based on replacement costs of materials, buildings costs
and the acquisition of additional land.

Identification and Evaluation of Resettlement Sites

Resettlement for the Project will require the identification of multiple residential
areas (for those physically displaced) and identification of multiple areas of
agricultural land for those economically displaced. Ideally for each affected area
several options need to be explored for those to be resettled. In order to assess the
feasibility of different options the following is required:

. Assessment of land ownership and tenure rights.

. Assessment of the need for improvement of infrastructure (water resources,
educational, health facilities, road infrastructure) to accommodate additional
inhabitants.

. Assessment of the impact of resettlement on small businesses in both resettled

communities and host community.

. Assessment of available agricultural land in the vicinity of the resettled
communities adequate for all of the people eligible for allocation of
agricultural land.

. Assessment of access to natural resources (i.e. timber and firewood).
. Access to livelihoods (fishing/artisanal mining).
. Assessment of disturbance of community and family support networks.

The assessment needs to be conducted:

. In consultation with the affected villages (those to be resettled and in the host
area(s)) in terms of their needs, compatibility, their perceived advantages and
disadvantages.
4.6

4.7

. In consultation with the Resettlement Working Group” in terms of legal
aspects, perceived advantages and disadvantages of the option.

The process will involve:

. Pre-selection of best candidate sites.

. Visits to pre-selected resettlement sites with representatives of affected
populations.

. Selection of preferred sites in collaboration with relevant traditional and local
authorities.

. Conducting an ESIA of selected sites.
. Validation of the choice in general community meetings.

Once the feasibility of the host areas have been established a detailed plan of the
host areas will need to be developed indicating existing dwellings and infrastructure
as well as the areas allocated to new dwellings, additional infrastructure, agricultural
land available for resettlers and transport network.

Transitional Support

IFC guidelines state clearly that additional support may be required for PAP during
the resettlement period. Depending on the timing of the resettlement, it is possible
that households will not be able to farm during a particular period (dry and or wet
season) because they arrive in their new home after the sowing/planting time.
Others may need time to develop new livelihood strategies (i.e. fishermen, artisanal
miners). In such cases households will require transitional support. Individual
support packages will need to be developed with affected families. It is
recommended that this is done in cooperation with competent organisations and in
consultation with the Resettlement Working Group.

Income Restoration and Sustainable Development Initiatives

Besides the loss of assets, resettlement may lead to permanent disruptions of
income-earning or subsistence capacity. The IFC resettlement guidelines require
that if project-related impacts to livelihoods are significant (with a 10% or greater
loss), livelihood restoration needs to be included in the RAP.

A core aspect of the RAP census will be to understand, at a household level, the
exact nature of household economic and livelihood strategies, so as to assess the
changes in these as a result of economic and or physical resettlement. Livelihood
restoration is addressed in the following sections.

26
See section below.
4.7.1

4.7.2

4.7.3

4.7.4

Agricultural Support Programme

In order to restore livelihoods for farmers, there may be a need to assist with the
preparation of new land and the provision of agricultural support and extension
programme. This may include:

. Provision of training on improved agricultural techniques.
. Support for the purchase of agricultural equipment, fertilisers and improved
seeds.

An example of a farmers support programme is the Farmer Field School Programme
currently implemented by the Addax Biofuel Project in collaboration with FAO
Sierra Leone in Bombali District. The programme combines training and
demonstration in agricultural practices with representatives of affected
communities.

Skills Training

It is recommended that skills replacement training be provided for households for
which the continuation of an agrarian or artisanal mining lifestyle is not possible or
desired. The primary objective of the skills replacement training will be to teach
skills that could be of value to the local economy but not necessarily related to
agriculture. Potential skills to be taught include block making and building;
carpentry; plumbing; welding and tinsmith services; retailing; secondary processing
of agricultural product. In terms of skills training programmes, partnerships should
be established with NGO and other agencies in the area to maximise benefits.

Artisanal Mining

Agreement between AML and the artisanal mining organisation(s) may be
developed to allow continued artisanal mining on the periphery of the concession
area, with support from AML. This would require legal approval.

Community Development Initiatives

A key requirement of World Bank OP 4.12 is that ‘all involuntary resettlement will
be conceived and executed as development programmes.’ Key objectives of
community development are:

. To stimulate long-term community, economic and social development
programmes among those to be resettled and host communities that will lead
to sustainable local communities.

. To seek ways of building mutually beneficial linkages between AML support
of community development and other development initiatives in the district
and region so as to obtain maximum leverage for the affected people from all
initiatives.
4.7.5

The results of the social impact assessment and the RAP census should provide
information on development priorities in the area, which can become the focus of a
Community Development Plan (CDP). This may include health, education, water
infrastructure, electrification, agricultural processing, micro-credit, fisheries,
aquaculture, poultry etc. The actual CDP will however result from a participatory
process between AML and local, regional stakeholders and potentially international
partners.

Community development benefits will apply in order of priority to:

. The affected households within the mining area as well as those affected by
the additional infrastructure required for the Project operation.

. The host resettlement area.

. The households residing outside of the Project area but who have land within

the Project area.
. Artisanal miners and fishermen affected.

Vulnerable Individuals and Households

Vulnerable people are those who through any characteristic may be more adversely
affected by resettlement than others, and who may be limited in their ability to claim
or take advantage of resettlement assistance and related development benefits.
Specifically, as defined by the IFC, vulnerable people include the following:

. Households headed by women or children, particularly those headed by aged
widows.

. People with disabilities.

. The extremely poor (those with no visible means of income and the landless
are often the poorest).

. The elderly, specifically households where no members are below the age of
60.

. The internally displaced and orphaned children.
. Groups that suffer social or economic discrimination.

IFC guidelines state that vulnerable groups need to be identified and given specific
attention. Identification of the vulnerable groups will be done through the RAP
census and additional interviews with community members and leadership. This
step is critical because often vulnerable people do not participate in community
meetings, and their disability/vulnerability may remain unknown. The process of
providing assistance to vulnerable people will include:

. Identification of required assistance at the various stages of the process,
including negotiation, compensation and moving.

. Implementation of the measures necessary to assist the vulnerable person
with the resettlement process.
5.1

. Monitoring and continuation of assistance after resettlement and/or
compensation, if required, and/or identification of those entities.

Assistance may take the following forms, depending upon vulnerable persons:

. Provision for separate and confidential consultation.

. Priority in site selection in the host area.

. Assistance with the compensation payment procedure.

. Relocation near to kin and former neighbours.

. Assistance with the post-payment period to secure the compensation money
and reduce risks of misuse/robbery.

. Assistance with dismantling materials from their original home.

. Assistance with moving: providing a vehicle, driver and assistance at the
moving stage.

. Assistance with identifying his/her resettlement plot.

. Assistance with building: providing materials, workforce, or building houses.

. Counselling in matters such as family and health, and budgeting matters.

. Priority access to all other mitigation and development assistance during the

post-resettlement period, particularly if the support networks that the
vulnerable person was relying on have been affected, such as food support,
health monitoring, etc.

. Health care if required during the moving and transition periods.

CONSULTATION

WB OP 4.12 specifically states that ‘displaced persons should be meaningfully
consulted and should have opportunities to participate in planning and implementing
resettlement programs.”

Consultation has two aspects. The first is the timely dissemination of information
regarding the project and its resettlement component, which is essentially a one-way
flow of information to the public. The second aspect is the two-way exchange of
information that gives stakeholders a chance to express their concerns and
contribute to the actual planning of resettlement. In order to facilitate consultation
several mechanisms need to be established which will be described in the
Stakeholder Engagement Plan.

The Resettlement Working Group (RWG)

Resettlement Working Groups (RWGs) will need to be set up in each of the three
affected Districts. The RWG should comprise:

. Representatives of directly affected land owners.
. Representatives of directly affected tenants.
. A representative of women’s organisations.

. A representative of youth organisations.
5.2

. A representative of AML.

. Representatives from relevant provincial government departments (the
Ministry of

. Agriculture and Food Security, Ministry of Land, Ministry of Health).

. Representatives from the traditional and community leadership.

. Relevant local NGOs.

. A representative of the District Council.

. A representative of the chiefdom council.

. Local MPs.
The RWG has the following functions:

. Acting as the primary channel of communication between the various interest
groups/organisations involved in the resettlement process. In particular, it will
serve to facilitate communication between AML and the PAP.

. Acting as a forum at which AML can consult on various resettlement aspects,
i.e. debate the Entitlement Framework (EF) that is generated for the RAP.
The EF is the core of the RAP and spells out who is protected under the
auspices of the RAP, how they are protected and what they can expect in
terms of compensation and livelihood protection or restitution.

. Approving suitable host area(s) for people to be resettled.

. Serving as the court of first appeal to solve any grievance that arises relating
to the resettlement process. If it is unable to resolve any such problems, it
channels them through the appropriate grievance procedures.

. Assuming primary responsibility for assisting AML in overseeing the
resettlement processes in all its phases.

. Monitoring the stakeholder engagement process related to resettlement and
compensation.

Community Resettlement Committees

Community Resettlement Committees (CRCs) will need to be established in all of
the affected villages (clusters of several villages may be appropriate in certain
areas). These will consist of:

. The village chief.

. A representative of the landowners of the village.

. A representative of the tenants of the village.

. A representative of the women organisations of the village.
. A representative of the youth organisation of the village.

These committees will meet regularly to ensure timely and clear communication
between AML and the local communities in terms of resettlement. These
committees will also assist with the census and assets inventory and negotiations in
terms of identifying host areas.
5.3

5.4

Public Consultation

Besides the meetings of the RWG and the CRC there will be a need for public
meetings with all PAP. A first meeting will need to be held before the RAP is
prepared, to inform affected people about the process which will unfold, i.e. the
census and assets inventory, identification and ratification of host areas, and
development of entitlement contracts per affected household.

Once the RAP has been developed, a second round of public meetings with PAP
will need to be conducted to present the RAP. At these meetings, the RAP report
and popularised pamphlets explaining the RAP should be made available. The RAP
should be subject to scrutiny by all relevant stakeholders including affected
households, local communities, and relevant authorities.

Grievance Redress

Even when the project can ultimately claim successful resettlement, there may still
be individuals and groups with grievances. A credible and accessible grievance
mechanism will be required and implemented in consultation with the RWG in line
with local cultural norms.

Individuals or groups who wish to lodge a complaint or grievance, should be able to
do so in various ways: during community meetings, through an AML Community
Liaison Officer (CLO) based at local offices throughout the project area or with the
relevant RWG. The process of receiving formal grievances at the offices will be as
follows:

Step 1: Receipt of Grievance

Grievances will be received by the CLO either verbally or by written notification
and will be entered in a complaints register. Registers will be available in all CLO
offices. Languages used will be English or Krio. The person submitting the
grievance will be given a receipt of their submission. People will also have the
option of making their initial complaint either through the Section Chief/Paramount
Chief, or the District Council. A receipt will be provided to the person lodging the
complaint.

Step 2: Assessment

The CLO will assess the grievance in terms of his/her capacity to resolve it locally.
If this is not possible, the grievance will be communicated to the AML Social
Affairs Manager for further action.

Step 3: Acknowledgement of Complaint/Grievance

Written information (accompanied with verbal explanation) as to the steps that will
be undertaken to resolve the grievance and the expected time for its resolution will
be provided to the complainant within two weeks. This exchange will be recorded
in the register.
6.1

Step 4: Investigation and Resolution of Grievance

AML will conduct an internal investigation to determine the underlying cause of the
grievance and make any changes required to internal systems to prevent
reoccurrence of a similar grievance. As appropriate, AML will also hold meetings
with the person/group expressing the grievances to discuss, clarify and solve the
issue, and prevent it from reoccurring.

Step 5: Closure

Once the investigation has been completed and necessary measures been taken, the
results will be communicated to the complainant and entered in the register.

Step 6: Outcome of the corrective action

Outcome of the corrective action is verified with the complainant. Following
completion of the corrective action, the appropriate CLO will verify the outcome
with the complainant. The complainant will be asked to sign off on his/her
acceptance of the ’solution' (or nominate someone to do so on his/her behalf). In the
event that the complainant remains dissatisfied with the outcome, additional
corrective action may be agreed and carried out by AML or the complainant can be
advised of further avenues for recourse. The grievance log will be entered in a
dedicated data base.

Situations may arise where complainants will choose to pursue legal recourse. AML.
should not impede access to this recourse.

IMPLEMENTATION RESPONSIBILITIES

To develop and execute the RAP the following entities are required.

AML

AML will provide the financial resources and the managerial and technical expertise
for the resettlement and compensation process (the latter may be handled by a
consultant engaged by AML).

The resettlement activities of AML will be handled by a Resettlement Unit, headed
by a Social and Community Manager (possibly assisted by a consultant), who
coordinates the work of several teams of resettlement officers. It is suggested that
there are three teams, one for the mine area, one for the transport corridor and one
for the port area. The size of the team will need to be established. The Social and
Community Manager will report to the General Manager.
During pre-implementation (development of the RAP), AML will:

. Collect all data required to effect resettlement including the census.

. Draw up Terms of Reference and contract all major planning services needed
to effect resettlement.

. Project manage and financially support the development of the land-use plan
for any host resettlement areas.

. Coordinate selection of alternative resettlement sites.

. Present, discuss and obtain approval for any developed land-use plans.

. Identify vulnerable groups.

. Ensure that, as necessary, the RWG remains functional in the period
following the finalisation of the RAP and leading up to Project
implementation.

. Attend RWG meetings, and provide administrative support and ad hoc

managerial and technical support as required.

In the implementation phase, AML will:

. Draw up offer documents for each individual household affected.

. Discuss terms and conditions of resettlement with each household.

. Plan and supervise compensation activities, including for lost crops, land,
buildings and livestock, and to restore lost livelihoods.

. Establish a socio-economic monitoring programme for the affected
households.

. Monitor and report on the construction of replacement village structures.

. Address compensation and resettlement grievances.

. Assist and monitor vulnerable groups.

. Plan and coordinate the move into replacement housing for affected parties.

. Define and implementing community development and monitoring

programmes to ensure that affected households are not worse off in the post-
implementation phase through post-implementation monitoring.

MONITORING

Monitoring is required by IFC standards in order to assess whether the goals of the
resettlement and compensation plan are being met. Monitoring will be undertaken at
two levels:

Internal Monitoring

Internal monitoring is an internal management function allowing the project
management (or consultant) to measure physical progress against milestones set out
in the RAP. Internal monitoring will:
. Ensure that due process has been followed in the notification of stakeholders
with adequate public meetings being held.

. Verify that there are no outstanding or unresolved land acquisition issues
regarding the Project or any of its sub-projects.

. Ensure that the census of all PAP has been carried out.

. Ensure that property valuation and resettlement has been carried out properly.

. Maintain records of any grievances that require resolution.

. Oversee that all resettlement measures are implemented as approved by the
project.

. Verify that funds for implementing resettlement activities are provided in a

timely manner, are sufficient for their purposes, and are spent in accordance
with the provisions of the RAP.
. Ensure that monitoring and evaluation reports are submitted.

This type of monitoring should be ongoing with monthly reports.

External Independent Monitoring

This type of monitoring focuses on the impact of resettlement. This refers to the
effectiveness of the resettlement in terms of meeting the needs of the resettled
people. Such monitoring should be conducted by an independent consultant twice a
year for at least three years following resettlement.

Impact monitoring and evaluation will include an assessment of social indicators
against baseline data from the census. These will include:

. Children in school by age and sex.

. Distance to primary school.

. Access to safe water.

. Distance to water source.

. Access to sanitation.

. Incidence of disease.

. Distance to health centre.

. Incidence of HIV/AIDS and of other STDs by gender and age.
. Housing, quality of roof, walls, floor.

. Access to public transport.

. Patterns of employment and income generation activities.

. Income/expenditure/debts per household.

. Improvement in production/income for women/youths.

. Assets owned (e.g. radios, bicycles, iron bedstead, television, etc).
. Capacity building, skills / vocational training.

. Community infrastructure.

. Land lease rent.

. Agricultural yields, possession of cattle.
This evaluation will employ the following methods:

. Analysis of questionnaires with a random sample of affected people (the same
sample should be used each time). A sample will be drawn based on
statically defensible principles.

. Interpretation of public consultations with affected people at the village level.
. Use of secondary statistical data.

. Reviewing the grievance register.

. Interviews with the local authorities.

The RWG and AML should meet after each monitoring exercise to discuss the
outcomes and to plan steps to rectify issues, if necessary.
